                                                          Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 1 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rodgers, George
9502 Sutter Park Ln
Houston, TX 77086                            24283    10/2/2020     24 Hour Fitness Worldwide, Inc.             $5,401.00                                                                           $5,401.00
RODGERS, ISSAC
11771 HAZELDELL DR. UNIT #B
RIVERSIDE, CA 92505                          15291    9/18/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Rodgers, Kashira
3150 E Ave Q4
Palmdale, CA 93550                           21287    10/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Rodgers, Katelyn
22269 Cass Ave
Woodland Hills, CA 91364                      9691     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $204.16                                                              $204.16
Rodgers, Ray
983 San Miguel Place
Manteca, CA 95336                             7013     9/1/2020     24 Hour Fitness Worldwide, Inc.               $98.00                                                                               $98.00
Rodgers, Samantha
5807 chaste ct
Rosenberg, TX 77469                           1611    7/20/2020        24 Hour Fitness USA, Inc.                  $44.14                                                                               $44.14
Rodiek, Angela
17434 E Dewberry Cir
Parker, CO 80134                             13484    9/13/2020     24 Hour Fitness Worldwide, Inc.              $141.00                                                                              $141.00
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                            1220    7/13/2020     24 Hour Fitness Worldwide, Inc.                                            $16,917.50                                          $16,917.50
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                            1344    7/13/2020        24 Hour Fitness USA, Inc.                                               $16,917.50                                          $16,917.50
Rodney DiMasso dba Petriella Tile Company
216 Covey Lane
McKinney, TX 75071                            1358    7/13/2020        24 Hour Fitness USA, Inc.                                               $37,981.00                                          $37,981.00
Rodney DiMasso dba Petriella Tile Company
Rodney DiMasso
216 Covey Lane
McKinney, TX 75071                            1221    7/13/2020     24 Hour Fitness Worldwide, Inc.                                            $37,981.00                                          $37,981.00
Rodney, Joy
4234 Hill Ave
Bronx, NY 10466                              27145    12/21/2020    24 Hour Fitness Worldwide, Inc.               $51.99                                                                               $51.99
Rodney, Orossica
21195 Ocean View Drive
Hayward, CA 94541                            11372    9/14/2020     24 Hour Fitness Worldwide, Inc.               $36.45                                                                               $36.45
Rodrigues Pinto, Monique
5775 W Dartmouth Ave
AP 8-206
Denver, CO 80277                              1626    7/14/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Rodrigues, Amber
1014 2nd Ave
Honolulu, HI 96816                            9237     9/5/2020     24 Hour Fitness Worldwide, Inc.              $111.63                                                                              $111.63
Rodrigues, Charlotte
20002 Jacana Court
Canyon Country, CA 91351                     13605    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $475.98                            $475.98

                                                                                       Page 1324 of 1763
                                                          Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 2 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rodrigues, Lynn
1020 Tarlo Court
El Cajon, CA 92019                           27224     1/6/2021     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Rodrigues, Patrick
1315 E 19th St
Cheyenne, WY 82001                            1395    7/14/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Rodriguez, Abigail
3335 Homestead Rd., Apt. 27
Santa Clara, CA                              21875    10/1/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Rodriguez, Adrian
612 Omelveny Ave
San Fernando, CA 91340                       20824    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rodriguez, Agustin
135 E 89Th Street
Los Angeles, CA 90003                        13946    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Rodriguez, Alberto
1211 N Monterey St
Anaheim, CA 92801                             4902    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,079.64                                                                           $1,079.64
Rodriguez, Alfredo
1735 West 120th St.
Los Angeles, CA 90047                         4621    8/29/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Rodriguez, Allyson
6028 Paseo Salinero
Carlsbad, CA 92009                           16511    9/20/2020     24 Hour Fitness Worldwide, Inc.               $62.58                                                                               $62.58
Rodriguez, Andres Leon
9921 SW 62nd Street
Miami, FL 33173                               864      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rodriguez, Angelica Maria
447 N 17th St. Unit 2
San Jose, CA 95112                           25985    10/27/2020    24 Hour Fitness Worldwide, Inc.              $197.96                                                                              $197.96
Rodriguez, Annette
447 N 17th St. Unit 2
San Jose, CA 95112                           25984    10/27/2020    24 Hour Fitness Worldwide, Inc.              $197.96                                                                              $197.96
Rodriguez, Antonio
330 West 28 Street
Apt 9F
New York, NY 10001                            5423    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Rodriguez, Arely
3335 Homestead Rd
Apt 27
Santa Clara, CA 95051                        21572    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Rodriguez, Brandon
1510 S Adams St
Glendale, CA 91205                            4284    8/28/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Rodriguez, Brenda
2885 AZTEC DR.
RIVERISDE, CA 92509                          14474    9/15/2020    24 Hour Fitness United States, Inc.            $64.38                                                                               $64.38
Rodriguez, Cari
1018 Mead St., Unit A
San Marcos, TX 78666                          2458    7/28/2020     24 Hour Fitness Worldwide, Inc.              $994.00                                                                              $994.00

                                                                                       Page 1325 of 1763
                                                           Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 3 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rodriguez, Catherine
20266 HATHAWAY AVE
HAYWARD, CA 94541                             23359    10/2/2020     24 Hour Fitness Worldwide, Inc.          $196,975.00        $3,025.00                                                         $200,000.00
Rodriguez, Catherine
20266 Hathaway Ave.
Hayward, CA 94541                             22887    10/2/2020     24 Hour Fitness Worldwide, Inc.          $196,975.00        $3,025.00                                                         $200,000.00
Rodriguez, Charlotte
827 Sunshine Medley Lane
Rosenberg, TX 77469                            1891    7/17/2020    24 Hour Fitness United States, Inc.                           $495.99                                                              $495.99
Rodriguez, Charly
701 W. Imperial Hwy.
Apt 714
La Habra, CA 90631                            15276    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
RODRIGUEZ, CHRISTOPHER
2939 OCEAN WAY
LEAGUE CITY , TX 77573                        18175    9/29/2020     24 Hour Fitness Worldwide, Inc.               $98.45                                                                               $98.45
Rodriguez, Cristina
16002 S. Atlantic Ave. SP C22
Compton, CA 90221                              2414    7/24/2020        24 Hour Fitness USA, Inc.                  $83.98                                                                               $83.98
Rodriguez, Daniel
645 Pacific Ave, Unit 207
Long Beach, CA 90802                          11476     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Rodriguez, Elizabeth
1700 Woodbury Rd Apt 1707
Orlando , FL 32828                            19304    9/29/2020     24 Hour Fitness Worldwide, Inc.              $248.88                                                                              $248.88
Rodriguez, Erick
445 E. 3rd street #308
Long Beach, CA 90802                          21203    10/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Rodriguez, Ernest
2309 Hooker Oak Ct
Santa Rosa, CA 95401                           4927     9/1/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Rodriguez, Gabriel
7330 Windsor Ave.
Hesperia, CA 92345                            20834    9/30/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
RODRIGUEZ, GEORGINA
1351 SW 70 AVE
PLANTATION, FL 33317                          12818    9/13/2020        24 Hour Fitness USA, Inc.                 $850.00                                                                              $850.00
Rodriguez, Hebe
1515 Pontenova Ave
Hacienda Heights, CA 91745                    14552    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Rodriguez, Hector Duenas
2206 Harstad Manor Dr
Katy, TX 77494                                 435     6/30/2020        24 Hour Fitness USA, Inc.                  $32.25                                                                               $32.25
Rodriguez, Henry
7905 Moore Rd
Pearland, TX 77584                            19347    9/28/2020     24 Hour Fitness Worldwide, Inc.               $21.65                                                                               $21.65
Rodriguez, Irene
45505 Cherokee Lane
Fremont, CA 94539                              4502    8/28/2020          24 San Francisco LLC                    $300.00                                                                              $300.00


                                                                                        Page 1326 of 1763
                                                         Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 4 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
RODRIGUEZ, JESSEELY SKY
8404 WILLIS AVE. 2
PANORAMA CITY, CA 91402                     11695     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,140.00                                                                           $1,140.00
Rodriguez, Jessica
8931 Andante Dr
Houston, TX 77040                           18766    9/29/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Rodriguez, Joel R
936 Alaska Woods Lane
Orlando, FL 32824                            1445    7/14/2020        24 Hour Fitness USA, Inc.                 $536.00                                                                              $536.00
Rodriguez, Jonathan
954 N Croft Ave Apt 203
Los Angeles, CA 90069                       12272    9/11/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99
Rodriguez, Jorge
16407 N E 35th st
Vancouver, WA 98682                          4985    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rodriguez, Jose
Po Box 20173
EI sobrante, CA 94820                       16757    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Rodriguez, Juan Rene
37126 Dutra Way
Fremont, CA 94536                           17376    9/23/2020     24 Hour Fitness Worldwide, Inc.              $433.99                                                                              $433.99
Rodriguez, Juan
1451 Marine Ave Apt A
Gardena, CA 90247                            4506    8/28/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Rodriguez, Katherine
2231 Montana Ave Apt 1
Santa Monica, CA 90403                      19589    9/28/2020     24 Hour Fitness Worldwide, Inc.               $86.08                                                                               $86.08
Rodriguez, Lourdes
260 Lytton Cir
Orlando, FL 32824                            1343    7/13/2020     24 Hour Fitness Worldwide, Inc.               $65.20                                                                               $65.20
Rodriguez, Ma del Carmen
930 N Unruh Ave Apt 19
La Puente, CA 91744                         22417    10/2/2020     24 Hour Fitness Worldwide, Inc.              $231.91                                                                              $231.91
Rodriguez, Ma del Carmen
930 N Unruh Ave Apt19
La Puente, CA 91744                         22549    10/2/2020     24 Hour Fitness Worldwide, Inc.              $231.91                                                                              $231.91
Rodriguez, Malinda
PO Box 20173
El Sobrante, Ca 94820                       16769    9/21/2020     24 Hour Fitness Worldwide, Inc.               $25.60                                                                               $25.60
Rodriguez, Margarita
268 Nagle Avenue Apt 1D
New York, NY 10034                          13585    9/13/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Rodriguez, Margarita
9830 Firebird Av
Whittier, CA 90605                           9907     9/7/2020     24 Hour Fitness Worldwide, Inc.               $35.00                                                                               $35.00
Rodriguez, Mariana
2323 Mossy Oak Road
Spring, TX 77389                            23939    10/2/2020    24 Hour Fitness United States, Inc.          $1,200.00                                                                           $1,200.00




                                                                                      Page 1327 of 1763
                                                          Case 20-11568-KBO        Doc 72-3       Filed 04/19/21   Page 5 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rodriguez, Mariana
2730 Batchelder Street
Brooklyn, NY 11235                            4155    8/28/2020    24 Hour Fitness Worldwide, Inc.                                                              $277.20                            $277.20
Rodriguez, Mary
7355 19th Street
Sacramento, CA 95822                         13012    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Rodriguez, Michael
297 eastside dr
San Jose, CA 95127                           24120    10/2/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Rodriguez, Milagors
141 Paterson avenue
Hasbrouck Heights, NJ 07604                  13326    9/13/2020    24 Hour Fitness Worldwide, Inc.            $143.91                                                                              $143.91
Rodriguez, Milo
5780 Monticello St.
Chino, CA 91710                              20694    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $140.00                                                              $140.00
Rodriguez, Orlando
P. O. Box 260
Dickinson, TX 77539                           2730    8/13/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Rodriguez, Robert A.
11360 Iowa Ave
#107
Los Angeles, CA 90025                        22182    10/2/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Rodriguez, Roberto
9830 Firebird Ave
Whittier, CA 90605                            9287     9/7/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Rodriguez, Roger
406 Old Peak Rd.
Georgetown, TX 78626                         25933    10/25/2020      24 Hour Fitness USA, Inc.              $1,000.00                                                                           $1,000.00
Rodriguez, Ruben K
PO Box 50811
Irvine, CA 92619                             16637    9/21/2020    24 Hour Fitness Worldwide, Inc.            $203.00                                                                              $203.00
Rodriguez, Ruben
1100 Bering Dr Apt 324
Houston, TX 77057                            24196    10/2/2020    24 Hour Fitness Worldwide, Inc.            $322.49                                                                              $322.49
Rodriguez, Samuel
1755 Tustin Dr.
San Jose, CA 95122                           16452    9/22/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Rodriguez, Sandra
20117 Divino Dr
Walnut, CA 91789                             24114    10/2/2020    24 Hour Fitness Worldwide, Inc.             $44.00                                                                               $44.00
Rodriguez, Sanqui
595 Manzanita Ave
Sunnyvale, CA 94085                           3474    8/27/2020    24 Hour Fitness Worldwide, Inc.             $62.99                                                                               $62.99
Rodriguez, Sebastian
PO Box 20173
El Sobraante, CA 94820                       16667    9/21/2020    24 Hour Fitness Worldwide, Inc.             $93.98                                                                               $93.98
Rodriguez, Shirley
9211 Harlow Avenue
Apt 202
Los Angeles, CA 90034                        20585    9/30/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00

                                                                                     Page 1328 of 1763
                                                          Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 6 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
RODRIGUEZ, SUGEILY
2099 CHURCH STREET
RAHWAY, NJ 07065                              7548     9/4/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                               $39.99
Rodriguez, Vanessa P
P.O. Box 3974
Applevalley, CA 92307                         1155     7/9/2020     24 Hour Fitness Worldwide, Inc.               $88.19                                                                               $88.19
Rodriguez, Wen-Shi
11412 Crabbet Park Dr
Bakersfield, CA 93311                        20321    9/29/2020     24 Hour Fitness Worldwide, Inc.              $118.77                                                                              $118.77
Rodriguez, William Nicholas
210 Hubbard St
Santa Cruz, CA 95060                         27519     4/6/2021     24 Hour Fitness Worldwide, Inc.               $44.99                                                                               $44.99
Rodriguez, Yahir
PO Box 20173
El Sobrante, CA 94820                        16762    9/21/2020     24 Hour Fitness Worldwide, Inc.               $93.98                                                                               $93.98
Rodriguez, Yanel
1975 Homan Ave
Fort Worth, TX 76164                          7033     9/2/2020    24 Hour Fitness United States, Inc.            $34.63                                                                               $34.63
Rodriguez-Cooper, Sylvia
3205 Merrill Dr Unit 16
Torrance, CA 90503                           17456    9/24/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Rodriquez, Antonio
11412 Crabbet Park Dr
Bakersfield, CA 93311                        20270    9/29/2020     24 Hour Fitness Worldwide, Inc.               $65.00                                                                               $65.00
Rodsen, Alexander
2746 East 27 Street
Brooklyn, NY 11235                           11118    9/10/2020     24 Hour Fitness Worldwide, Inc.              $192.00                                                                              $192.00
Roebuck, Jordan
792 Avocado Avenue Unit 36
El Cajon, CA 92020                            346      7/3/2020     24 Hour Fitness Worldwide, Inc.               $82.00                                                                               $82.00
Roehrich, Joachim
6742 E. Pageantry Street
Long Beach, CA 90808                         15764    9/19/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Roethig, Douglas Timothy
390 Arlington Way
Menlo Park, CA 94025                         12601    9/10/2020     24 Hour Fitness Worldwide, Inc.              $446.00                                                                              $446.00
Roethig, Douglas Timothy
390 Arlington Way
Menlo Park, CA 94025-2319                     7436     9/3/2020     24 Hour Fitness Worldwide, Inc.              $446.00                                                                              $446.00
Roger, Jim
1060 N Hiatus Rd
Pembroke Pines, FL 33026                     13702    9/14/2020     24 Hour Fitness Worldwide, Inc.               $92.18                                                                               $92.18
Rogers, Betty J
4200 N Teneya Way, #235
Las Vegas, NV 89129                          17922    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Rogers, Darlene Sue
42936 Amoy St.
Lancaster, CA 93536                          13918    9/15/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00




                                                                                       Page 1329 of 1763
                                                            Case 20-11568-KBO        Doc 72-3       Filed 04/19/21     Page 7 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rogers, David
3429 N Mt View Dr
San Diego, CA 92116                            26027    10/27/2020      24 Hour Fitness USA, Inc.               $699.99                                                                              $699.99
Rogers, Gayle
5760 Silver Sage Court
Chino Hills, CA 91709                          15139    9/17/2020    24 Hour Fitness Worldwide, Inc.             $18.09                                                                               $18.09
Rogers, Jon P
2277 Pacific Ave A104
Costa Mesa, CA 92627                            890      7/2/2020    24 Hour Fitness Worldwide, Inc.            $375.00                                                                              $375.00
Rogers, Jon P
2277 Pacific Ave A104
Costa Mesa, CA 92627                            2488    7/28/2020    24 Hour Fitness Worldwide, Inc.            $375.00                                                                              $375.00
Rogers, Kimberly
5202 88th ST CT SW Apt C-202
Lakewood, WA 98499                              4520    8/29/2020       24 Hour Fitness USA, Inc.                               $756.11                                                              $756.11
Rogers, Kristine
4105 Fairbanks Ct
Irving, TX 75062                               21308    10/1/2020    24 Hour Fitness Worldwide, Inc.             $53.04                                                                               $53.04
ROGERS, KYLE
7771 S SPRUCE ST
CENTENNIAL, CO 80112                           21512    10/1/2020    24 Hour Fitness Worldwide, Inc.            $104.59                                                                              $104.59
Rogers, Marguerite
11331 SW 25th Court
Davie , FL 33325                                2940     8/6/2020    24 Hour Fitness Worldwide, Inc.           $1,617.00                                                                           $1,617.00
Rogers, Natasha
5601B Valley View Drive
St. Joseph, MO 64503                           15955    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rogers, Samuel
43070 Corte Salamanca
Temecula, CA 92592                             12069    9/11/2020    24 Hour Fitness Worldwide, Inc.             $31.49                                                                               $31.49
Rogers, Shirley D.
1221 S.W. 10th Ave.
Unit 702
Portland, OR 97205-2439                        14063    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,474.00                                                                           $1,474.00
Rogers, Steven
7286 SVL Box
Victorville, CA 92395                          10768     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rogers, Therese L.
Gary Lowell Rogers
107 Cottonwood Circle
Rolling Hills Estates, CA 90274                24698    10/2/2020       24 Hour Fitness USA, Inc.                $53.00                                                                               $53.00
Rogers-King, Alice
3930 SE Steele Street
Portland, OR 97202-4264                        26646    11/19/2020   24 Hour Fitness Worldwide, Inc.            $640.00                                                                              $640.00
Rohr, La Rita
6420 Mountain View Dr
Parker, CO 80134                               22981    10/2/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00




                                                                                       Page 1330 of 1763
                                                           Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 8 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
ROIC Oregon, LLC
Robert J. Weber
Carney Badley Spellman, PS
701 Fifth Avenue, Suite 3600
Seattle, WA 98104                             20536    9/30/2020            RS FIT NW LLC                    $450,901.81                                                                         $450,901.81
Rojas, Daniel
500 Tealridge Lane
Desoto, TX 75515                              17600    9/23/2020       24 Hour Fitness USA, Inc.                             $15,460.41                                                           $15,460.41
Rojas, Eduardo
15975 SW 83rd Terrace
Miami, FL 33193                                215     6/30/2020    24 Hour Fitness Worldwide, Inc.               $68.46                                                                              $68.46
Rojas, Eduardo
15975 SW 83rd Terrace
Miami, FL 33193                                3930    8/27/2020    24 Hour Fitness Worldwide, Inc.               $68.46                                                                              $68.46
Rojas, Joyce
PO Box 7838
Jersey City, NJ 07307                         25444    10/13/2020    24 Hour Fitness Holdings LLC                $599.98                                                                             $599.98
Rojas, Laura
1241 Birch St.
San Bernardino, CA 92410                      27372     2/4/2021       24 Hour Fitness USA, Inc.               $2,309.88                                                                           $2,309.88
Rojas, Martha
46 Cross Street
Bronxville, NY 10708                           6048     9/4/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Rojas, Rafael
2715 Tigertail Av, Ap 201
Miami, FL 33133                               21422    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $299.00                                                              $299.00
Rojas, Taylor Matthew
13516 Dove Ranch Rd
Roanoke, TX 76262                             20617    9/30/2020    24 Hour Fitness Worldwide, Inc.              $265.00                                                                             $265.00
Rojas, Trevor
13516 Dove Ranch Road
Roanoke, TX 76262                             19388    9/28/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                             $150.00
Rojas, Vianei
704 W. Foothill Blvd. Apt. A
Monrovia, CA 91016                             5872    8/31/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                             $400.00
Rokeach, Barbara
1930 East 27th Street
Brooklyn, NY 11209                             6221    8/31/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Rokeach, Michael
1930 E 27th street
Brooklyn, NY 11229                             5903    8/31/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Rokssi, Giovanni
The Haddad Law Firm, P.C.
100 West Pond Road
Hopelawn, NJ 08861                            20679    10/1/2020       24 Hour Fitness USA, Inc.            $1,000,000.00                                                                      $1,000,000.00
Roland, Carol P.
12295 Arucauna Way
San Diego, CA 92129                           13038    9/11/2020    24 Hour Fitness Worldwide, Inc.              $249.96                                                                             $249.96




                                                                                      Page 1331 of 1763
                                                           Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 9 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Roldan, Josephine
34 Bancroft Road
Burlingame, CA 94010                           6437     9/1/2020     24 Hour Fitness Worldwide, Inc.              $403.10                                                                              $403.10
Roldan, Monica
1424 St. Georges Ave
Avenel, NJ 07001                              18382    9/27/2020     24 Hour Fitness Worldwide, Inc.              $242.56                                                                              $242.56
Roldan, Sandra
84-50 Austin Street Apt. 5B
Kew Gardens, NY 11415                         19724    9/28/2020     24 Hour Fitness Worldwide, Inc.              $110.97                                                                              $110.97
Rolnicki, Ronda
8101 E. Bailey Way
Anaheim, CA 92808                              7369     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Rolon, Nayomy
5151 Loma Vista Cir. Building 5 Apt. 115
Oviedo, FL 32765                              18139    9/27/2020        24 Hour Fitness USA, Inc.                $1,051.45                                                                           $1,051.45
Rolsing, Lynne
10C Dorado Drive
Morristown , NJ 07960                         16508    9/18/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Roman, Sam
851 S. Sunset Ave #193
West Covina, CA 91790                         11723     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Roman, Wil
1429 Valley View Road #11
Glendale, CA 91202                             5822     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Romano, Maria D
2036 Clark Ave
Long Beach, CA 90815                          23984    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Romano, Paul
5317 Jacques St
Torrance, CA 90503                            14987    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Romans, Robert J
3636 Dorrington Dr
Las Vegas, NV 89129-7020                      15038    9/17/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Romberger, Ashlee
242 Ambling Drive
Brea, CA 92821                                17655    9/23/2020     24 Hour Fitness Worldwide, Inc.              $432.00                                                                              $432.00
Romeo, Cristina
5303 Alhama Drive Unit B
Woodland Hills, CA 91364                       2229    7/23/2020    24 Hour Fitness United States, Inc.           $249.96                                                                              $249.96
Romeo, Jennie
628 Sterling Place, Apt# 1-A
Brooklyn, NY 11238                            21996    9/30/2020     24 Hour Fitness Worldwide, Inc.                               $66.00                                                               $66.00
Romeo, Jennie
628 Sterling Place,Apt# 1-A
Brooklyn, NY 11238                             1962    7/24/2020     24 Hour Fitness Worldwide, Inc.                               $66.00                                                               $66.00
Romer, Christine
732 Oceanview Drive
Fullerton, CA 92832-1125                      23785    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,061.82                                                                           $1,061.82




                                                                                        Page 1332 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 10 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Romero, Adam
821 David Dr.
Chula Vista, CA 91910                        13919    9/16/2020    24 Hour Fitness United States, Inc.           $425.00                                                                              $425.00
Romero, Alexander
8 Briarwood Ct.
Novato, CA 94947                              8222     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Romero, Araceli
821 David Dr.
Chula vista, CA 91910                        14507    9/16/2020    24 Hour Fitness United States, Inc.            $50.00                                                                               $50.00
Romero, Daniel
1370 E. Acacia Ave.
Glendale, CA 91205                           23395    10/6/2020     24 Hour Fitness Worldwide, Inc.              $262.50                                                                              $262.50
Romero, Don
541 N. Elkwood Ct
Brea, CA 92821                               27516     4/5/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Romero, Ed
746 Suncreek Dr.
Chula Vista, CA 91913                        25922    10/24/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Romero, Eliseo
44750 Shadowcrest Dr.
Lancaster, CA 93536                           6464     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $336.00                                                              $336.00
Romero, Gregg
56B Greenwood Ave
Madison, NJ 07940                            14996    9/17/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Romero, Helena
35097 Lucia Court
Fremont, CA 94536                            18938    9/30/2020     24 Hour Fitness Worldwide, Inc.               $53.20                                                                               $53.20
Romero, Janelle
8250 E Harvard Avenue Apt 1202
Denver, CO 80231                             22349    10/1/2020     24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Romero, Javier
1965 e. 114th St.
Los Angeles, CA 90059                        24816    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Romero, Jenica
10610 sagebluff
Houston, TX 77089                            20578    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Romero, Jessica Rae
432 Everglades Lane
Livermore, CA 94551                          17886    9/24/2020     24 Hour Fitness Worldwide, Inc.               $47.24                                                                               $47.24
Romero, Jesus Quezada
8544 Tilden Ave
Panorama City, CA 91402                       7884     9/3/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Romero, Joshua
12924 S. Timpview Dr.
Riverton, UT 84065                            7981     9/3/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00
Romero, Matilde
1630 Ohio St
Vallejo, CA 94590                            26710    9/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00




                                                                                       Page 1333 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 11 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Romero, Michael
13870 Cranston Ave.
Sylmar, CA 91342                             20243    9/29/2020    24 Hour Fitness Worldwide, Inc.                            $320.00                                                              $320.00
Romero, Pedro
1630 Ohio St
Vallejo, CA 94590                            26712    9/28/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Romero, Ronnie
407 Piedmont
Irvine, CA 92620                              9931     9/8/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Romero, Selena
1630 Ohio St
Vallejo, CA 94590                            26715    9/28/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Romero, Vanessa
56 Magnolia Drive
Ventura, CA 93001                            22286    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Romine, Leslie
5162 Frost Avenue
Carlsbad, CA 92008                            4806    8/31/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Rominger, Carmen
P.O. Box 16301
Sugar Land, TX 77496                         19871    9/28/2020       24 Hour Fitness USA, Inc.               $248.05                                                                              $248.05
Romney, Marie
13214 S Weatherford Ln
Herriman, UT 84096                            1092     7/8/2020    24 Hour Fitness Worldwide, Inc.            $330.00                                                                              $330.00
Romo, Aaron
7854 Fawn Trail Way
Antelope, CA 95843                            8429     9/4/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Romo, Josue M.
3037 Salonie Ct
Modesto, CA 95355                            21637    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,399.98                                                                           $1,399.98
Rompel, Jon Lee
278 Wren Ct.
Medford, OR 97501                            19134    9/30/2020    24 Hour Fitness Worldwide, Inc.            $198.00                                                                              $198.00
Romsa, Irene
7545 ViewPoint Dr.
Wellington, CO 80549                         19983    9/30/2020       24 Hour Fitness USA, Inc.                               $203.93                                                              $203.93
Ronan, Anne Dudek
259 Forest Road
Douglaston, NY 11363                         21686    10/5/2020    24 Hour Fitness Worldwide, Inc.           $3,597.00                                                                           $3,597.00
Ronco, Jaime
119 Young Ave
Yonkers, NY 10710                             5117    8/28/2020       24 Hour Fitness USA, Inc.                $96.33                                                                               $96.33
Rong, Jingliang
1407 Jacqueline Place
San Lorenzo, CA 94580                        14166    9/15/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Rong, Lei
387 Los Encinos Ct
San Jose, CA 95134                            9626     9/7/2020       24 Hour Fitness USA, Inc.               $270.00                                                                              $270.00




                                                                                     Page 1334 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 12 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
RONG, RIKKI
13516 PHEASANT RD
CORONA, CA 92880                              14248    9/15/2020    24 Hour Fitness United States, Inc.           $101.88                                                                              $101.88
Ronie, Regina
8205 Butler Greenwood Drive
Royal Palm Beach, FL 33411                     6824     9/1/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Ronser, Reeves
216 F ST SW
Auburn, WA 98001                               2832     8/9/2020    24 Hour Fitness United States, Inc.            $53.81                                                                               $53.81
Roof Connect Logistics LLC
44 Grant 65
Sheridan, AR 72150                             498     6/29/2020     24 Hour Fitness Worldwide, Inc.           $20,461.68                                                                           $20,461.68
RoofCo, Inc.
Richard A. Soll
Mahoney & Soll LLP
150 W. First St, Suite 180
Claremont, CA 91711                           18099    9/25/2020        24 Hour Fitness USA, Inc.                                              $232,280.00                                         $232,280.00
RoofCo, Inc.
Richard A. Soll
Mahoney & Soll LLP
150 W. First St., Suite 180
Claremont, CA 91711                           18360    9/25/2020    24 Hour Fitness United States, Inc.                                        $232,280.00                                         $232,280.00
Rooshan, Khalil
6656 Bowie Way
Castro Valley, CA 94552                        6499     9/1/2020     24 Hour Fitness Worldwide, Inc.              $495.72                                                                              $495.72
Root, Allen G
1813 Paradise Drive
Kissimmee, FL 34741                            5424     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,136.00                                                                           $1,136.00
Root, David
4509 Manitou Way
San Diego, CA 92117                           10907     9/8/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00
Rooves, Coyote
2534 4th Ave
Los Angeles, CA 90018                         27057    12/12/2020 24 Hour Fitness United States, Inc.            $1,000.00                                                                           $1,000.00
Ropa, Carlos Rafael
913 Hackamore St
White Settlement, TX 76108                    13900    9/14/2020    24 Hour Fitness United States, Inc.           $227.33                                                                              $227.33
Roppenecker, Stephen
PO Box 197
Cedar Knolls, NJ 07927                        25659    10/16/2020    24 Hour Fitness Worldwide, Inc.              $500.98                                                                              $500.98
Rosa Valencia and Violet Alvarenga
10101 Wealtha Ave
Sun Valley, CA 91352                          20184    9/30/2020     24 Hour Fitness Worldwide, Inc.              $273.94                                                                              $273.94
Rosales, Catherine Escobar
614 S Brighton Ave
Dallas, TX 75208                              27448     3/2/2021     24 Hour Fitness Worldwide, Inc.              $680.00                                                                              $680.00
Rosales, Daniel Alejandro
5045 Woodman Ave.
Apartment 212
Sherman Oaks, CA 91423                        25829    10/21/2020    24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00

                                                                                        Page 1335 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 13 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rosales, Daniel
10178 Cheshunt Drive
Orlando, FL 32817                             287      7/1/2020        24 Hour Fitness USA, Inc.                  $22.47                                                                               $22.47
Rosales, Raymond
1231 E 3545 S.
Salt Lake City, UT 84106                     22071    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.82                                                                              $100.82
Rosales, Symea
1231 E. 3545 S.
Salt Lake City, UT 84106                     16583    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.82                                                                              $100.82
Rosales, Tiffany
13910 Old Harbor Lane #105
Marina Del Rey, CA 90292                      7071     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00        $1,200.00                                           $1,200.00
Rosario, Lourdes
20 Janice ln
Central Islip, NY 11722                      26609    11/21/2020    24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Rosas, Ana K.
158 Broadway
Passaic, NJ 07055                            25957    10/20/2020       24 Hour Fitness USA, Inc.                 $150.30                                                                              $150.30
ROSAS, ESBEIDY
636 Chestnut Ave.
APT 101
Long Beach, CA 90802                          1736    7/15/2020    24 Hour Fitness United States, Inc.           $563.88                                                                              $563.88
Rosas, Marisa
5371 Sunnybrook Ct
Santa Rosa, CA 95403                         10492     9/8/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00          $0.00                                                            $5,000.00
Rosas, Wendy
6219 Oakcreek Way
Citrus Heights, CA 95621                      5592    8/31/2020     24 Hour Fitness Worldwide, Inc.               $90.00                                                                               $90.00
Roscoe, Will
888 7th St. Unit 9
San Francisco, CA 94107                      12857    9/11/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Rose, Carole
7177 Fountaine Ave
Newark, CA 94560                             27529     4/9/2021    24 Hour Fitness United States, Inc.                           $440.56                                                              $440.56
Rose, Carole
7177 Fountaine Avenue
Newark, CA 94560                             27528     4/9/2021    24 Hour Fitness United States, Inc.                           $440.56                                                              $440.56
Rose, Elizabeth G.
3182 Oak Avenue
Miami, FL 33133                               879      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,632.00                                                                           $1,632.00
Rose, Honey
460 Neptune Avenue - Apt. 15G
Brooklyn, NY 11224                            3341    8/25/2020            24 New York LLC                       $251.88                                                                              $251.88
Rose, Linda Ellingboe
7990 SW Valley View Court
Portland, OR 97225                            858      7/1/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Rose, Lynx
667 Brighton Road
Pacifica, CA 94044                            6616     9/3/2020     24 Hour Fitness Worldwide, Inc.              $228.78                                                                              $228.78


                                                                                       Page 1336 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 14 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rose, Phyllis Broene
2386 Catherine Rd.
Altadena, CA 91001                           7637     9/3/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Rose, Steven Michael
2386 Catherine Rd.
Altadena, CA 91001                           6658     9/3/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Rosekrans, May
1840 Vernon Lane
Superior, CO 80027                          19300    9/27/2020    24 Hour Fitness United States, Inc.            $89.00                                                                               $89.00
Roseman, Stephen
523 Highland Dr.
Danville, CA 94526                          21626    10/1/2020          24 San Francisco LLC                     $60.00                                                                               $60.00
Rosen, Corey
1255 B De Haro Street
San Francisco, CA 94107                     17182    9/22/2020     24 Hour Fitness Worldwide, Inc.              $145.25                                                                              $145.25
Rosen, David I.
666 Rose Drive
Paramus, NJ 07652                            2642     8/9/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Rosen, Jason
18741 Roxburgh PL
Porter Ranch, CA 91326                       8274     9/5/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Rosen, Jennifer
1255 B De Haro Street
San Francisco, CA 94107                     17672    9/22/2020     24 Hour Fitness Worldwide, Inc.              $145.25                                                                              $145.25
Rosen, Joanne
666 Rose Drive
Paramus, NJ 07652                            2064     8/3/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Rosen, Joshua S. M.
10333 Avenida Magnifica
San Diego, CA 92131                          6099     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rosen, Liam
1659 8th St
Oakland, CA 94607                            6290     9/3/2020     24 Hour Fitness Worldwide, Inc.              $120.79                                                                              $120.79
Rosen, Phil V.
1614 Teardrop St
Las Vegas, NV 89142                         12509    9/11/2020     24 Hour Fitness Worldwide, Inc.               $39.98                                                                               $39.98
Rosenbaum, Gregory Ryan
1300 Adams Avenue
Apartment 13C
Costa Mesa, CA 92626                         5659    8/31/2020        24 Hour Fitness USA, Inc.                                $5,259.96                                                           $5,259.96
Rosenbaum, Justin
880 Virginia Ave.
Campbell, CA 95008                          26757    11/27/2020    24 Hour Fitness Worldwide, Inc.               $50.00                                                                               $50.00
Rosenbaum, Richard
902 Stonington Ct
Arnold, MD 21012                             366     6/24/2020     24 Hour Fitness Worldwide, Inc.                              $495.48                                                              $495.48
Rosenberg, Craig
989 Fassier Avenue
Pacifica, CA 94044                          25107    10/6/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00


                                                                                      Page 1337 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 15 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rosenberg, Michael
3155 bedford ave
Brooklyn, NY 11210                           26610    11/22/2020   24 Hour Fitness Worldwide, Inc.            $180.00                                                                              $180.00
Rosenberg, Mitchell S
1625 Emmons Ave
Apt 6X
Brooklyn, NY 11235                           11392    9/10/2020    24 Hour Fitness Worldwide, Inc.            $161.00                                                                              $161.00
Rosenberg, Sherri
989 Fassler Avenue
Pacifica, CA 94044                           25093    10/6/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Rosenblum, Lucia P
7360 Briella Dr
Boynton Beach, FL 33437-3770                  3548    8/27/2020       24 Hour Fitness USA, Inc.                $86.92                                                                               $86.92
Rosenblum, Lucia P
7360 Briella Dr
Boynton Beach, FL 33437-3770                  4434    8/28/2020    24 Hour Fitness Worldwide, Inc.             $86.92                                                                               $86.92
Rosenfeld, Karen
34-02 Linwood Road
Fair Lawn, NJ 07410                          12355    9/17/2020    24 Hour Fitness Worldwide, Inc.           $4,464.00                                                                           $4,464.00
Rosenfeld, Karen
34-02 Linwood Road
Fair Lawn, NJ 07410                          17731    9/22/2020    24 Hour Fitness Worldwide, Inc.           $4,464.00                                                                           $4,464.00
Rosenfeld, Mindy
6502 Barkwood Lane
Dallas, TX 75248                              4074    8/27/2020    24 Hour Fitness Worldwide, Inc.            $189.00                                                                              $189.00
Rosenfeld, Wendy
13413 Chelmsford Street
Wellington, FL 33414                          4823    8/30/2020       24 Hour Fitness USA, Inc.               $401.86                                                                              $401.86
Rosengarten, Edward
8015 Austin Street, Apt 3C
Kew Gardens, NY 11415                         6607     9/1/2020    24 Hour Fitness Worldwide, Inc.            $383.99                                                                              $383.99
Rosengarten, Sabrina
8015 Austin Street, Apt 3C
Kew Gardens, NY 11415                         6690     9/2/2020    24 Hour Fitness Worldwide, Inc.            $383.99                                                                              $383.99
Rosenquist, John
2425 Gelbray Place
Fort Worth , TX 76131                         1474    7/14/2020    24 Hour Fitness Worldwide, Inc.            $675.00                                                                              $675.00
Rosenquist, Joy
1609 Bowen Drive
Folsom, CA 95630                              8497     9/5/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Rosen-Tai, Mindy
710 Haight Street
San Francisco, CA 94117                      13441    9/13/2020       24 Hour Fitness USA, Inc.              $1,170.00                                                                           $1,170.00
Rosenthal, Bernie
5631 Ladybird LN
La Jolla, CA 92037-7722                       6827     9/3/2020    24 Hour Fitness Worldwide, Inc.             $28.00                                                                               $28.00
Rosenthal, Irene
5631 Ladybird LN
La Jolla, CA 92037                            7665     9/3/2020    24 Hour Fitness Worldwide, Inc.             $20.00                                                                               $20.00


                                                                                     Page 1338 of 1763
                                                        Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 16 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Rosenthal, Jim
1515 1/2 N Gardner St.
Apt. 8
Los Angeles, CA 90046                       20035    10/2/2020       24 Hour Fitness USA, Inc.               $500.00                                                                              $500.00
Rosete, Lisa
304A Carl Street
San Francisco, CA 94117                     18661    9/26/2020    24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Roshdieh, Fatima
45 Timberland
Aliso Viejo, CA 92656                       12041     9/9/2020    24 Hour Fitness Worldwide, Inc.                            $390.00                                                              $390.00
Roshdieh, Nick A.
45 Timberland
Aliso Viejo, CA 92656                       12001     9/9/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Rosic, Glen
2599 Stoney Creek Place
Burnaby,, BC V3J7S4                         17133    9/24/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Rosko, Cary Ann
23 Harry St
San Francisco, CA 94131                      9385     9/6/2020    24 Hour Fitness Worldwide, Inc.           $1,560.00                                                                           $1,560.00
Ross, Agnes
4709 225th Pl SW
Mountainlake Terrace, WA 09043              14799    9/16/2020    24 Hour Fitness Worldwide, Inc.            $499.00                                                                              $499.00
Ross, Armand M
4564 Somerset Drive NE
Albany, OR 97322                            10487     9/8/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Ross, Barbara
27 Rockridge Road
Mount Vernon, NY 10552-1207                 24803    10/5/2020    24 Hour Fitness Worldwide, Inc.            $672.00                                                                              $672.00
Ross, Barbara
3424 Mirasol Avenue
Oakland, CA 94605                           21688    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,011.00                                                                           $1,011.00
ROSS, DENNIS
435 E TAMARACK AVE UNIT 170
INGLEWOOD, CA 90301-6394                    17936    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ross, Erryn
12467 SW ANTON DRIVE
TIGARD, OR 97223                             6078     9/3/2020       24 Hour Fitness USA, Inc.               $836.00                                                                              $836.00
Ross, Gwen
7568 Rattlesnake Drive
Lone Tree, CO 80124                          8906     9/5/2020    24 Hour Fitness Worldwide, Inc.           $2,484.00                                                                           $2,484.00
Ross, Khadeja
919 Cortez Dr.
Arlington, TX 76001                         16957    9/21/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Ross, Marilyn
6500 E Russell Rd #309
Las Vegas, NV 89122                         24761    10/3/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Ross, Michael
5600 Collins Avenue #4K
Miami Beach, FL 33140                        5712    8/31/2020       24 Hour Fitness USA, Inc.               $214.50                                                                              $214.50


                                                                                    Page 1339 of 1763
                                                        Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 17 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Ross, Mitchell
27 Rockridge Road
Mount Vernon, NY 10552-1207                 24800    10/5/2020    24 Hour Fitness Worldwide, Inc.            $672.00                                                                              $672.00
Ross, Natalie
3015 Fernwood Ave
Los Angeles, CA 90039                       20429    10/1/2020    24 Hour Fitness Worldwide, Inc.            $739.96                                                                              $739.96
Ross, Paula
4108 Strathmore Way
North Highlands, CA 95660                    4931    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $389.99                                                              $389.99
Ross, Ralph M
4564 Somerset Dr NE
Albany, OR 97322                             9228     9/6/2020    24 Hour Fitness Worldwide, Inc.            $249.00                                                                              $249.00
Ross, Robert
5201 Bascule Ave
Woodland Hills, CA 91364                    21292    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ross, Sherina
5318 Frances Ave NE
Tacoma, WA 98422                            11202     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                     16564    9/21/2020    24 Hour Fitness Worldwide, Inc.                           $1,380.00                                                           $1,380.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                     16571    9/21/2020    24 Hour Fitness Worldwide, Inc.           $2,495.00       $3,025.00                                                           $5,520.00
Ross, Tania
2117 Speyer Lane
Redondo Beach, CA 90278                     16670    9/21/2020    24 Hour Fitness Worldwide, Inc.                           $1,380.00                                                           $1,380.00
Ross, Thomas David
520 1/2 N. Spaulding Ave.
Los Angeles, CA 90036                       27250    1/12/2021       24 Hour Fitness USA, Inc.               $640.55                                                                              $640.55
Ross, Tiffany J.
7663 Picton Dr
Irving, TX 75063                            25397    10/13/2020   24 Hour Fitness Worldwide, Inc.           $1,068.00                                                                           $1,068.00
Rosses, Stacy
4455 49th St Apt E
San Diego, CA 92115                         21231    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rossi, Jorge
18506 Caminito Pasadero
, San Diego CA
92128                                       11566     9/9/2020    24 Hour Fitness Worldwide, Inc.             $99.38                                                                               $99.38
Rosskopf, John W.
7031 Warbler Way
Sacramento, CA 95831                        14782    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $572.33                                                              $572.33
Rostamiyan, Angineh
1410 Barrington Way Apt 201
Glendale, CA 91206                          14608    9/16/2020    24 Hour Fitness Worldwide, Inc.            $369.00                                                                              $369.00
Rosteck, Darlene
4815 NE 80th Ave
Portland, OR 97218                          13202    9/12/2020    24 Hour Fitness Worldwide, Inc.            $171.00                                                                              $171.00


                                                                                    Page 1340 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 18 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rostomily, Kaitlyn
9250 Virginian Lane
La Mesa, CA 91941                            15974    9/22/2020     24 Hour Fitness Worldwide, Inc.              $147.96                                                                              $147.96
Roston, Eva
8811 2nd Ave B3
North Bergen , NJ 07047                      26856    12/3/2020        24 Hour Fitness USA, Inc.                                $3,845.70                        $3,845.70                          $7,691.40
Roston, Eva
8811 2nd Ave B3
North Bergen, NJ 07047-5282                  26864    12/3/2020        24 Hour Fitness USA, Inc.                                $2,584.48                        $2,584.48                          $5,168.96
Rotelli Jr, Thomas J
10090 Willey Ct
Granite Bay, CA 95746                         8130     9/4/2020     24 Hour Fitness Worldwide, Inc.           $17,336.00                                                                           $17,336.00
Rotenberg, Ronnie
30469 Via Victoria
Rancho Palos Verdes, CA 90275                17550    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Roth, Barry
5808 Still Forest Dr
Dallas, TX 75252                             12174     9/9/2020     24 Hour Fitness Worldwide, Inc.               $89.75                                                                               $89.75
Roth, Connie
2557 Silsby Ave
Union City, CA 94587                         23569    10/2/2020    24 Hour Fitness United States, Inc.           $292.71                                                                              $292.71
Roth, David John
5 Indian River Ave
Apt 1207
Titusville, FL 32796                         12181     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $299.99                                                              $299.99
Roth, Debra
136 S.5th Street
LaSalle, Co 80645                            22980    10/2/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Roth, Debra
23179 Canyon Terrace Drive
Castro Valley, CA 94552                      11064     9/8/2020    24 Hour Fitness United States, Inc.           $275.98                                                                              $275.98
Roth, Jim
14 East Loftwood Circle
The Woodlands, TX 77382                      16261    9/18/2020     24 Hour Fitness Worldwide, Inc.              $137.00                                                                              $137.00
Roth, May Mimi
5808 Still Forest Dr.
Dallas, TX 75252                             11715     9/9/2020     24 Hour Fitness Worldwide, Inc.               $89.75                                                                               $89.75
Roth, Randy L
5601 Spindrift Ln.
Orangevale, CA 95662                          6905     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Roth, Vanessa
960 Gerleon St SE
Salem, OR 97302                               3077    8/14/2020        24 Hour Fitness USA, Inc.                 $792.00                                                                              $792.00
Rothbauer, Amy
525 Haight St
Apt C
San Francisco, CA 94117                       7049     9/2/2020          24 San Francisco LLC                    $864.00                                                                              $864.00
Rothenberg, Eric B.
1 Crosshill Rd.
Hartsdale, NY 10530                          15045    9/15/2020            24 New York LLC                      $2,912.00                                                                           $2,912.00

                                                                                       Page 1341 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 19 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rothman, Howard S.
2015 Shore Parkway Apt. 12A
Brooklyn, NY 11214-6859                       12643    9/10/2020            24 New York LLC                       $252.00                                                                              $252.00
Rothrock, Aileen Fernandez
507 Mason St
Tomball, TX 77375                              2130     8/3/2020    24 Hour Fitness United States, Inc.          $1,045.68                                                                           $1,045.68
Rotter, Dana
7954 S. Cedar Cir.
Littleton, CO 80120                           23522    10/2/2020     24 Hour Fitness Worldwide, Inc.              $810.00                                                                              $810.00
Rotustein, Francine
1230 Ave Y
Apt F-18
Brooklyn, NY 11235                            10877     9/8/2020     24 Hour Fitness Worldwide, Inc.              $496.00                                                                              $496.00
Roudman, Debra
9813 Davona Dr.
San Ramon, CA 94583                           20941    9/30/2020        24 Hour Fitness USA, Inc.                 $524.93                                                                              $524.93
Rough, Sarah
2314 NE Multnomah St.
Portland, OR 97232                             3536    8/26/2020     24 Hour Fitness Worldwide, Inc.               $39.68                                                                               $39.68
Roumila, Karima
136 Blue Ridge Drive, Apt. #A
Martinez, CA 94553                            23277    10/2/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Round Rock Fitness, LP
Anne K. Edwards
Smith, Gambrell & Russell, LLP
444 South Flower Street, Suite 1700
Los Angeles, CA 90071                          2926    8/11/2020        24 Hour Fitness USA, Inc.             $946,619.31                                                                          $946,619.31
Rounds, Denise
7516 Ridge View Dr.
Lancaster, CA 93536                           11876    9/10/2020     24 Hour Fitness Worldwide, Inc.              $210.00           $0.00          $210.00                                             $420.00
Rourke, Christopher
2013 Edinburg Ave
Cardiff by the Sea, CA 92007                   5419    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Rouse, Morna
P O Box 806
Hermosa Beach, CA 90254                        8822     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,188.87                                                                           $1,188.87
Rousseau, Jackie
119-08 227th Street
Cambria Heights, NY 11411                     15907    9/21/2020     24 Hour Fitness Worldwide, Inc.               $46.19                                                                               $46.19
Rousseau, Jessica
19118 112th Road
Saint Albans, NY 11412                         4495    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rousseau, Wendy
4125 Plumosa Street
West Palm Beach, FL 33406                      7268     9/4/2020     24 Hour Fitness Worldwide, Inc.              $103.46                                                                              $103.46
Roussel, Rachel
5021 San Marino Circle
Lake Mary, FL 32746                           23882    10/2/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00




                                                                                        Page 1342 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 20 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Rousselet, Romane
5913A Gannet Ave
Ewa Beach, HI 96706                         25949    10/26/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rousso, Kristina
5 Craftsbury Place
Ladera Ranch, CA 92694                       6637     9/3/2020     24 Hour Fitness Worldwide, Inc.              $149.99                                                                              $149.99
Rousso, Matthew
5 Craftsbury Place
Ladera Ranch, CA 92694                       6592     9/3/2020     24 Hour Fitness Worldwide, Inc.              $184.99                                                                              $184.99
Roussos, Socrates
8620 Mohawk Street
Las Vegas, NV 89139                          1810    7/16/2020    24 Hour Fitness United States, Inc.            $99.00                                                                               $99.00
Router, Victoriya
3025 Ocean Ave Apt. 3N
Brooklyn, NY 11235                          17818    9/22/2020        24 Hour Fitness USA, Inc.                  $49.60                                                                               $49.60
Row, Chuck
9200 Madison Ave Apt 210
Orangevale, CA 95662                        18222    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rowe, Brent K
10310 W. 73rd Street
Shawnee, KS 66203                           22950    10/2/2020     24 Hour Fitness Worldwide, Inc.               $54.55                                                                               $54.55
Rowe, Erin
113 W Ave Cordoba
San Clemente, CA 92672                       9156     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rowe, Helena
2031 Dracena Dr.
Apt 217
Los Angeles, CA 90027                       25091    10/7/2020     24 Hour Fitness Worldwide, Inc.               $65.00                                                                               $65.00
Rowe, John
1367 W Diane Dr
Taylorsville, UT 84123                      18723    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,031.10                                                                           $1,031.10
Rowe, John
1367 W Diane Dr
Taylorsville, UT 84123                      17879    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,031.10                                                                           $1,031.10
Rowe, Katelind
1732 Crestview Dr
Durango, CO 81031                            3424    8/27/2020              24 Denver LLC                       $138.10                                                                              $138.10
Rowe, Lawrence
4336 Thorndale Place
Las Vegas, NV 89103                         24255    10/2/2020     24 Hour Fitness Worldwide, Inc.              $820.00                                                                              $820.00
Rowe, Shanna
113 W Ave Cordoba
San Clemente, CA 92672                       9400     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rowe, Sherry
1367 W Diane Drive
Taylorsville , UT 84123                     17598    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,031.10                                                                           $1,031.10
Rowell, Jennie
418 Coronado Ave
Half Moon Bay, CA 94019                      5228     9/1/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00


                                                                                      Page 1343 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 21 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Rowell, Michael
418 Coronado Ave
Half Moon Bay, CA 94019                        6454     9/1/2020    24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Rowland, Chad M
7510 Edgartown Harbor St
Las Vegas, NV 89166                            1546    7/21/2020       24 Hour Fitness USA, Inc.                $42.99                                                                               $42.99
Rowley, Jeremy
125 N Harper Ave
Los Angeles, CA 90048                          5624     9/2/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Rowley, Katherine
240 Scotgrove St
Henderson, NV 89074                            1605    7/14/2020       24 Hour Fitness USA, Inc.               $235.00                                                                              $235.00
Rowsey, Janine
Home address on file with 24 Hr Fitness
Northglenn, CO 80233                          18571    9/29/2020    24 Hour Fitness Worldwide, Inc.             $54.00                                                                               $54.00
Roxborough, Pamela Joy
76340 Sweet Pea Way
Palm Desert, CA 92211                          6748     9/3/2020       24 Hour Fitness USA, Inc.                               $350.00                                                              $350.00
Roy Gayhart parent of GG
246 B Avenue
Coronado, CA 92118                            20614    9/30/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
Roy, Andy
111 N Rengstorff Ave - Unit 1321
Mountain View, CA 94043                       16063    9/21/2020    24 Hour Fitness Worldwide, Inc.             $95.59                                                                               $95.59
Roy, Mildred R.
15 Puuaina Place
Kahului, HI 96732                             20278    9/28/2020    24 Hour Fitness Worldwide, Inc.            $168.74                                                                              $168.74
Roy, Sarbendra
627 Fall River Drive
Frisco, TX 75033                               3124    8/14/2020       24 Hour Fitness USA, Inc.              $1,824.00                                                                           $1,824.00
Royal Pump Service Inc
Attn: Paul Pachai
104 Jamaica Ave
Brooklyn, NY 11207                            25860    10/22/2020   24 Hour Fitness Worldwide, Inc.          $21,616.65                                                                          $21,616.65
Roybal, Mark Shawn
1435 Rivercrest Rd.
San Marcos , CA 92078                         24568    10/2/2020    24 Hour Fitness Worldwide, Inc.             $65.00                                                                               $65.00
Roybal, Mark Shawn
1435 Rivercrest Rd.
San Marcos, CA 92078                           457      7/1/2020    24 Hour Fitness Worldwide, Inc.             $61.00                                                                               $61.00
Royce, Elizabeth J
3007 Ferndale St.
Houston, TX 77098                             23044    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,282.31                                                                           $1,282.31
Rozin, Faina
2252 East 27th Street
Brooklyn, NY 11229                            11483     9/9/2020    24 Hour Fitness Worldwide, Inc.             $96.00                                                                               $96.00
Rozinka, Michael
123 NW 12th Ave #1435
Portland, OR 97209                             2661     8/5/2020    24 Hour Fitness Worldwide, Inc.             $77.00                                                                               $77.00


                                                                                      Page 1344 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 22 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Rozo, Alex
4614 Halliday Ave
Austin, TX 78725                             17464    9/25/2020    24 Hour Fitness Worldwide, Inc.               $59.64                                                                             $59.64
RPAI Lakewood, LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Floor
Wilmington, DE 19801                         21443    10/1/2020       24 Hour Fitness USA, Inc.             $472,505.47                                                                        $472,505.47
RPG, LLC
c/o Wasserman, Jurista & Stolz, PC
Attn: Scott S. Rever, Esq.
110 Allen Road, Suite 304
Basking Ridge, NJ 07920                       8731     9/4/2020       24 Hour Fitness USA, Inc.             $147,250.00                                                                        $147,250.00
RRPV 601 Midtown Raleigh LP
President | RAM Realty Services
4801 PGA Boulevard
Palm Beach Gardens, FL 33418                 19522    9/28/2020       24 Hour Fitness USA, Inc.            $2,318,287.50                                                                     $2,318,287.50
RSD Partners, LLC
c/o Steven W. Kelly, Esq.
1290 Broadway, Suite 1650
Denver, CO 80203                             25586    10/15/2020      24 Hour Fitness USA, Inc.            $1,147,561.32                                                                     $1,147,561.32
RSD Partners, LLC
c/o Steven W. Kelly, Esq.
S&D Law
1290 Broadway
Suite 1650
Denver, CO 80203                              2976     8/6/2020       24 Hour Fitness USA, Inc.            $1,132,561.32                                                                     $1,132,561.32
RU Old Denton Road Fort Worth TX LLC
GOE Forsythe & Hodges LLP
Marc C. Forsythe, Esq.
18101 Von Karman #1200
Irvine, CA 92612                             16831    9/21/2020       24 Hour Fitness USA, Inc.              $84,441.30                                                                         $84,441.30
RU Rainbow Blvd Las Vegas NV, LLC
Goe Forsythe & Hodges LLP
Marc C. Forsythe, Attorney
18101 Von Karman Avenue
Suite 1200
Irvine, CA 92612                             21305    10/1/2020       24 Hour Fitness USA, Inc.             $948,541.92                                                                        $948,541.92
RU Rainbow Blvd Las Vegas NV, LLC
Marc C. Forsythe, Attorney
Goe Forsythe & Hodges LLP
18101 Von Karman Avenue, Suite 1200
Irvine, CA 92612                             21648    10/1/2020       24 Hour Fitness USA, Inc.             $237,135.48                                                                        $237,135.48
Ruales, Maurice
197 Walnut Ave
Clark, NJ 07066                              25606    10/16/2020   24 Hour Fitness Worldwide, Inc.            $1,620.00                                                                          $1,620.00
Ruan, Guohua
2003 Rosalyn Ct
Sugar Land, TX 77478                         14458    9/15/2020       24 Hour Fitness USA, Inc.                                $31.39                                                               $31.39


                                                                                     Page 1345 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 23 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ruan, Hannah
2003 Rosalyn Ct
Sugar Land, TX 77478                         14388    9/15/2020        24 Hour Fitness USA, Inc.                                 $638.70                                                              $638.70
Ruan, Karen Aguirre
22038 Newkirk Ave
Carson, CA 90745                             24827    10/8/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Ruan, Wei Qing
8263 Saddleback Ledge Ave
Las Vegas, NV 89147                           9018     9/6/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Ruback, Charles
6720 Johnny Love Lane
North Las Vegas, NV 89086                     3436    8/27/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Ruback, Charles
6720 Johnny Love Lane
North Las Vegas, NV 89086                    24508    10/2/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Rubalcava, Boan
5802 S Cove Creek Ln
Murray, UT 84107                              773     6/29/2020     24 Hour Fitness Worldwide, Inc.              $776.93                                                                              $776.93
Rubalcava, Emily
5802 S Cove Creek Lane
Murray, UT 84107                              774     6/29/2020     24 Hour Fitness Worldwide, Inc.              $776.93                                                                              $776.93
Rubanov, Olga
4416 Barnsley Dr
Plano, TX 75093                               1905    7/18/2020        24 Hour Fitness USA, Inc.                $1,607.84                                                                           $1,607.84
Ruben, Dorothy
333 Wescoat Ct
Mountain View, CA 94043                      16054    9/22/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Rubenfeld, Sheldon
3122 Robinhood St
Houston, TX 77005                            12491    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,992.00                                                                           $1,992.00
Rubicon Global
Lydia Hilton, Esq.
Berman Fink Van Horn
Suite 1100
3475 Piedmont Road
Atlanta, GA 30305                            22693    10/2/2020        24 Hour Fitness USA, Inc.             $759,353.84                                                                          $759,353.84
Rubin, Andrew
1950 Bluebell Lane
Fallbrook, CA 92028                           3364    8/26/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Rubin, Barbara
1010 North Kings Rd. #108
West Hollywood, CA 90069                      7531     9/3/2020    24 Hour Fitness United States, Inc.                          $1,025.00                                                           $1,025.00
Rubin, Cynthia B
1104-A Payne Ave
Austin, TX 78757                             13691    9/14/2020     24 Hour Fitness Worldwide, Inc.               $25.98                                                                               $25.98
Rubin, Michael L.
5883 Ciudad Leon Ct.
San Diego, CA 92120                          19192    9/25/2020    24 Hour Fitness United States, Inc.          $1,272.60                                                                           $1,272.60




                                                                                       Page 1346 of 1763
                                                                      Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 24 of 440


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Rubin, Yuriy
To the credit card attached to the membership account.
                                                          18261    9/26/2020    24 Hour Fitness Worldwide, Inc.            $159.01                                                                              $159.01
RUBIO, DEBORAH JOY
7955 E AVENUE
HESPERIA, CA 92345                                        24968    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                              $350.00                            $350.00
Ruble, Matthew
207 Carmelo Ln
South San Francisco, CA 94080                             14222    9/15/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Ruby, Patel
3 Carriage Lane
Nanuet, NY 10954                                          10752     9/9/2020    24 Hour Fitness Worldwide, Inc.            $649.00                                                                              $649.00
Rucka, Micha
18227 Ramsey Rd
Crosby, TX 77532                                          22742    10/2/2020    24 Hour Fitness Worldwide, Inc.            $234.55                                                                              $234.55
Ruckard, Maritess
PO Box 461232
Aurora, CO 80046-1232                                     23598    10/2/2020    24 Hour Fitness Worldwide, Inc.            $252.00                                                                              $252.00
Rucker, Richard
2548 Threewoods Lane
Fullerton, CA 92831                                       15553    9/18/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Ruckle-Harms, Sara
29801 Weatherwood
Laguna Niguel, CA 92677                                    2268    7/22/2020       24 Hour Fitness USA, Inc.              $1,032.00                                                                           $1,032.00
Rucobo, Norma P
11123 Hadley Street
Whittier, CA 90606                                         4250    8/28/2020    24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Rud, Lada
118-18 Union Turnpike apt 6K
Kew Gardens, NY 11415                                     14644    9/16/2020    24 Hour Fitness Worldwide, Inc.           $1,488.00                                                                           $1,488.00
Rudd, Michelle Andreadakis
118 S 300 E
North Salt Lake , UT 84054                                 4190    8/28/2020       24 Hour Fitness USA, Inc.                $31.25                                                                               $31.25
Ruderman, Josh
8328 Feather Grass Ct
Parker, CO 80134                                          25670    10/19/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                                23396    10/2/2020            RS FIT NW LLC                                      $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                                23539    10/2/2020           24 New York LLC                                     $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                                23560    10/2/2020     24 Hour Fitness Holdings LLC                              $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                                23613    10/2/2020         24 San Francisco LLC                                  $429.99                                                              $429.99




                                                                                                  Page 1347 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 25 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   23635    10/2/2020              24 Denver LLC                                       $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   23702    10/2/2020    24 Hour Fitness United States, Inc.                           $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   23706    10/2/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   23946    10/2/2020              RS FIT CA LLC                                       $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   24199    10/2/2020         24 Hour Holdings II LLC                                  $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   24223    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Rudinskas, Peter
P.O. Box 24671
Los Angeles, CA 90024-0671                   24730    10/2/2020           RS FIT Holdings LLC                                    $429.99                                                              $429.99
Rudnick, Abraham
23539 Knpp Rd
Chatsworth, CA 91311                          5047    8/31/2020     24 Hour Fitness Worldwide, Inc.              $466.00                                                                              $466.00
Rudnicki-Sanchez, Blake N.
346 Mulqueeney St
Livermore, CA 94550                          11758    9/10/2020     24 Hour Fitness Worldwide, Inc.              $204.19                                                                              $204.19
Rudolph, Sandra E
2 CORY ROAD UNIT J
MORRISTOWN, NJ 07960                          8116     9/5/2020        24 Hour Fitness USA, Inc.                 $499.98                                                                              $499.98
Rudometkin, Danny
95-169 Wailawa St
Mililani, HI 96789                            9667     9/6/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Rueda, Miriam
907 Miraflores Drive
Corona, CA 92882                             23674    10/2/2020        24 Hour Fitness USA, Inc.                $1,558.43                                                                           $1,558.43
Ruelas Jr, Agustin
                                              4726    9/30/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Ruess, Craig
765 Hamilton Ave.
Palo Alto, CA 94301                          17045    9/21/2020        24 Hour Fitness USA, Inc.                 $850.00         $850.00                                                            $1,700.00
Ruezga, Gustavo
41051 Mission Blvd
Fremont, CA 94539                            20169    9/30/2020     24 Hour Fitness Worldwide, Inc.                               $90.38                                                               $90.38
RUFFIN, LAURA
3890 CARDINAL TERRACE
FREMONT, CA 94555                            21359    9/29/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Ruffin, Teriakyesha L
11920 167th Street
Artesia, CA 90701                            12515    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99

                                                                                       Page 1348 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 26 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Ruffino, Samuel A
12502 Wildwood Bend Lane
Cypress, TX 77433                           26159    10/29/2020    24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
RUFUS-SPIFF, PEACE
722 MILL SPRING COURT
ROSENBERG, TX 77469                         13103    9/12/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Rugama, Crystal M
11139 Mineral Island Lane
Richmond, TX 77406                          16405    9/23/2020        24 Hour Fitness USA, Inc.                 $911.96                                                                              $911.96
Ruggiero, Brandon
1002 Dees Dr
Oviedo, FL 32765                             2567     8/9/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Ruggiero, Jennifer
613 Waterscape Way
Orlando, FL 32828                            2008    7/22/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Ruhland, Shelly
285 E Oakwood Blvd
Redwood City, CA 94061                      18970    9/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
RUIHONG
1891 Blossom Pl
Brea, CA 92821                               5518     9/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ruiz De Castilla, Clariza
1243 E. Millmont St.
Carson, CA 90746                            20675    9/30/2020     24 Hour Fitness Worldwide, Inc.               $43.00                                                                               $43.00
Ruiz Hidalgo, Susan L
202 S Raymond Avenue, 508
Pasadena, CA 91105                          17433    9/23/2020     24 Hour Fitness Worldwide, Inc.              $209.95                                                                              $209.95
Ruiz Jr, Miguel A
204 S Hewes St
Orange, CA 92869                            17154    9/26/2020    24 Hour Fitness United States, Inc.            $29.89                                                                               $29.89
Ruiz, Adriana Abrego
627 Coronel Pl Apt N
Santa Barbara, CA 93101                     16845    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ruiz, Adriana
1011 Mystic Trail
Cedar Hill, TX 75104                        20411    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ruiz, Alonso
311 W Laurel St.
Compton, CA 90220                           14675    9/16/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
RUIZ, ANA
328 NOVA WAY
CHULA VISTA, CA 91911                       26381    11/12/2020    24 Hour Fitness Worldwide, Inc.              $329.15                                                                              $329.15
Ruiz, Carmen
2065 Grand Concourse APT 110
Bronx, NY 10453                             22351    10/2/2020     24 Hour Fitness Worldwide, Inc.              $179.85                                                                              $179.85
RUIZ, CESARIO
95650 STONEMOSS AVE
DELHI, CA 95315                             21336    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                      Page 1349 of 1763
                                                         Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 27 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
RUIZ, CHARLES
195-25 37TH AVENUE
FLUSHING, NY 11358                           24280    10/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Ruiz, David R
6841 Duchess Drive
Whittier, CA 90606                            7417     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Ruiz, Efrain
11921 Gold Creek Dr E
Fort Worth, TX 76244                          2693    8/18/2020     24 Hour Fitness Worldwide, Inc.              $217.62                                                                              $217.62
Ruiz, Eleana
1011 Mystic Trail
Cedar Hill, TX 75104                         20391    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ruiz, Elsy
4536 Big Ben Lane
Greenacres, FL 33463                         26720    11/27/2020    24 Hour Fitness Worldwide, Inc.               $85.00                                                                               $85.00
Ruiz, Estrellita
105 Brazil Avenue
San Francisco, CA 94112                       8756     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Ruiz, Genaro
6503 Millux Ave
Pico Rivera, CA 90660                        22433    10/1/2020     24 Hour Fitness Worldwide, Inc.                $1.00                                                                                $1.00
Ruiz, Gene
13622 161st Pl SE
Renton, WA 98059                             19253    9/28/2020     24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
Ruiz, Gladys
311 w laurel st.
Compton, CA 90220                            11573     9/9/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Ruiz, Jamill
16752 SW 5th Way
Weston, FL 33326                              7047     9/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Ruiz, Karen
172 Alpine Ave.
Ventura, CA 93004                             7938     9/4/2020     24 Hour Fitness Worldwide, Inc.              $140.97                                                                              $140.97
Ruiz, Lina
351 knickerbocker ave
Paterson, NJ 07503                           13852    9/15/2020     24 Hour Fitness Worldwide, Inc.              $137.00                                                                              $137.00
Ruiz, Lurde
3624 NW 12TH ST
Miami, FL 33125-2813                         16699    9/23/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ruiz, Mariah Racquel
5612 Bonniemae Way
Sacramento, CA 95824                         24217    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Ruiz, Martha
311 W Laurel St
Compton, CA 90220                            11572     9/9/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Ruiz, Melissa
2574 Spinnaker Ave
Port Hueneme, CA 93041                       22624    10/3/2020     24 Hour Fitness Worldwide, Inc.               $85.00                                                                               $85.00




                                                                                       Page 1350 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 28 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Ruiz, Neidsha J
14127 Rutgers Ave
Orlando, FL 32826                            13660    9/14/2020    24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Ruiz, Ricardo
3 Hermann Museum Circle Dr. NO. 4401
Houston, TX 77004                            15976    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Ruiz, Victor
55 Rhodes Avenue
Bay Shore, NY 11706                          14753    9/16/2020    24 Hour Fitness Worldwide, Inc.            $119.88                                                                              $119.88
Ruiz-Lopez, Maria Helena
8535 Clearcreek Cir
Frisco, TX 75034-4500                         9378     9/7/2020       24 Hour Fitness USA, Inc.                              $2,970.00                                                           $2,970.00
Ruiz-Vela, Danielle
2330 Vanguard Way Unit K102
Costa Mesa, CA 92626                         13681    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
RULA, DUSAN
95 LANCASTER AVENUE #2
BROOKLYN, NY 11223                           25237    10/12/2020          24 New York LLC                     $100.00                                                                              $100.00
Runes, Justin
2549 Valente Drive
Pittsburg, CA 94565                           5397     9/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Runge, Cynthia
916 West Street
Oceanside, CA 92054                           2833    7/27/2020       24 Hour Fitness USA, Inc.                            $20,709.44                                                           $20,709.44
Runnels, Stacy
10554 Huntington Way Dr
Houston, TX 77099                            25329    10/12/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Running, Royce
721 Amigos Way #14
Newport Beach, CA 92660                      14303    9/15/2020    24 Hour Fitness Worldwide, Inc.             $33.06                                                                               $33.06
Runyon, Laurie H.
35 Cameron Road
Saddle River, NJ 07458                        5635    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $1,847.82                                                           $1,847.82
Ruocco, Roberto
3888 Genesee Anenue, 303
San Diego, CA 92111                          25666    10/16/2020   24 Hour Fitness Worldwide, Inc.           $2,250.00                                                                           $2,250.00
Ruocco, Roberto
3888 Genesee Avenue, 303
San Diego, CA 92111                           133     6/27/2020    24 Hour Fitness Worldwide, Inc.           $2,250.00                                                                           $2,250.00
Ruocco, Roberto
3888 Genesee Avenue, 303
San Diego, CA 92111                          15496    9/15/2020    24 Hour Fitness Worldwide, Inc.           $2,250.00                                                                           $2,250.00
Rupel, Ryan J.
46-040 Konane Place #3812
Kaneohe, HI 96744                             2681     8/9/2020       24 Hour Fitness USA, Inc.               $209.34                                                                              $209.34
Rupert, Audra
1439 Long Creek Way
Roseville, CA 95747                          10572     9/8/2020    24 Hour Fitness Worldwide, Inc.             $79.00                                                                               $79.00




                                                                                     Page 1351 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 29 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Rupert, Aura E
6909 Franela Way
Citrus Heights, CA 95621                     10705     9/8/2020     24 Hour Fitness Worldwide, Inc.               $79.00                                                                               $79.00
Rus, Charles
4629 Cass St. #359
San Diego, CA 92109                          10506     9/9/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Rusanovsky, Andrew
1580 East 18th Street, Apt. 6C
Brooklyn, NY 11230                           15999    9/18/2020            24 New York LLC                                         $0.00                                                                $0.00
Rush Jr, Charles
10347 Point Reyes Cir.
Stockton, CA 95209                           13101    9/11/2020        24 Hour Fitness USA, Inc.                                                  $740.00                                             $740.00
Rush, Errol
1813 Palace Drive
Grand Prairie, TX 75050-2157                  2091    7/24/2020     24 Hour Fitness Worldwide, Inc.               $53.04                                                                               $53.04
Rush, Tanner
10843 Iona Island Ave
Las Vegas, NV 89166                          23504    10/6/2020     24 Hour Fitness Worldwide, Inc.              $297.00                                                                              $297.00
Rush, Wendy
10843 Iona Island Ave.
Las Vegas , NV 89166                         23317    10/6/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Rushiddin, Khalfani
1901 Halford Ave
Apt # 222
Santa Clara, CA 95051                        10608     9/9/2020     24 Hour Fitness Worldwide, Inc.               $49.34                                                                               $49.34
Rushing, Babette
1250 S. Iris Ave
Rialto, CA 92376                             20726    9/30/2020     24 Hour Fitness Worldwide, Inc.              $209.00                                                                              $209.00
Rusinova, Virginia
21 Ocaso Street
Rancho Mission Viejo, CA 92694               26574    11/20/2020    24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Rusk, Steven L
10115 NE 161st Place
Vancouver, WA 98682                          10965     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Rusnak, Kelley
4 Caton Cir
Newtown, PA 18940                            20415    9/30/2020     24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                           $3,096.00
Ruspoli, Derby
275 East Regent Park Ct
Midvale, UT 84047                             251     6/23/2020     24 Hour Fitness Worldwide, Inc.               $71.67                                                                               $71.67
RUSSAW, ALANA R
1920 APPLE DRIVE
CONCORD, CA 94518                            14880    9/18/2020     24 Hour Fitness Worldwide, Inc.              $785.55                                                                              $785.55
Russell, Bruce
4015 N Virginia Rd Unit 1
Long Beach, CA 90807                         12013    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
RUSSELL, CINDY
19517 VILAMOURA STREET
PFLUGERVILLE, TX 78660                        2095    7/23/2020    24 Hour Fitness United States, Inc.            $50.00                                                                               $50.00


                                                                                       Page 1352 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 30 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Russell, Erin
4108 ne 117th street
vancouver, WA 98686                           2878     8/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Russell, Gregg
9122 Berkview LN.
Spring Valley , CA 91977                     17283    9/24/2020     24 Hour Fitness Worldwide, Inc.                              $425.00                                                              $425.00
Russell, Joshua D
1810 29th Avenue
Seattle, WA 98122                             3552    8/27/2020     24 Hour Fitness Worldwide, Inc.               $63.00                                                                               $63.00
Russell, Nancy
120 ST MATTHEWS AVE
SAN MATEO, CA 94401                          12959    9/11/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Russell, Portia L.
2800 Spruce St
Bakersfield, CA 93301                         3161    8/14/2020        24 Hour Fitness USA, Inc.                                 $888.00                                                              $888.00
Russell, Portia
2800 Spruce St.
Bakersfield, CA 93301                         776     6/29/2020        24 Hour Fitness USA, Inc.                                 $888.00                                                              $888.00
Russell, Steve
4224 NE Shaver Street
Portland, OR 97213                           11139    9/11/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Russell, Susan
8817 Hunter Pass
Alpine, CA 91901                              333      7/1/2020     24 Hour Fitness Worldwide, Inc.              $431.51                                                                              $431.51
Russell, Tim Mark
1023 5th Ave SW
Olympia, WA 98502                             6086     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Russo, Anthony
17 South Belair Ave
Cedar Knolls , NJ 07927                      17571    9/23/2020     24 Hour Fitness Worldwide, Inc.              $100.20                                                                              $100.20
Russo, Christine
21324 Nashville Street
Chatsworth, CA 91311                         21402    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Russo, Christine
21324 Nashville Street
Chatsworth, CA 91311                         22543    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Russo, Kathleen
6828 Boulder Lake Avenue
San Diego, CA 92119                           6000     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,577.10                                                                           $1,577.10
Russo, Kathy
1231 Chittamwood Ct
Lake Mary, FL 32746                           509      7/2/2020     24 Hour Fitness Worldwide, Inc.              $154.41                                                                              $154.41
Russomanno, Anthony
210 Corte Tierra Cielo
San Clemente, CA 92673                        2132    7/28/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98
Russomanno, Anthony
210 Corte Tierra Cielo
San Clemente, CA 92673                        2275    7/28/2020     24 Hour Fitness Worldwide, Inc.               $59.98                                                                               $59.98




                                                                                       Page 1353 of 1763
                                                        Case 20-11568-KBO         Doc 72-3        Filed 04/19/21    Page 31 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Russon, Robyn
6531 Wystone Ave
Unit 2
Reseda, CA 91335                             5661    8/31/2020        24 Hour Fitness USA, Inc.              $1,640.98                                                                           $1,640.98
Russo-Savage, Delia
6701 Burnet Rd. Apt. 234
Austin, TX 78757                             680     6/29/2020     24 Hour Fitness Worldwide, Inc.                           $1,224.00                                                           $1,224.00
Rust, Karen
5610 Summer Snow DR
Houston, TX 77041                           23614    10/2/2020     24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Rutan, Debra
415 N Broome Ave
Lindenhurst, NY 11757                       13760    9/14/2020     24 Hour Fitness Worldwide, Inc.            $850.00                                                                              $850.00
Ruth, Elyse
645 Westmount Dr. Apt 206
West Hollywood, CA 90069-5130               24956    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $80.00                                                               $80.00
Ruth, Kibbie S
612 Alhambra Rd
San Mateo, CA 94402                         18636    9/24/2020        24 Hour Fitness USA, Inc.               $349.00                                                                              $349.00
Rutherford, Don W
19619 Sweetgum Forest Drive
Humble, TX 77346                            26547    11/19/2020 24 Hour Fitness United States, Inc.                           $400.00                                                              $400.00
Rutherford, Russell
7806 W Kentucky Ave
Lakewood, CO 80226                           9579     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rutherford, Scott
4603 Finley Ave, Apt 4
Los Angeles, CA 90027                       25563    10/15/2020    24 Hour Fitness Worldwide, Inc.                            $380.00                                                              $380.00
Rutledge, Oveda L
P.O. Box 1024
Ross, CA 94957                               8452     9/4/2020     24 Hour Fitness Worldwide, Inc.            $960.00                                                                              $960.00
Rutman, Irina Bulkina
3030 Emmons Ave Apt 4S
Brooklyn , NY 11235                         18213    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Rutter, Catherine
3167 Rosemont Drive
Sacramento, CA 95826                        20683    9/30/2020     24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Rutus, Vitaly
690 34th Ave #9
San Francisco, CA 94121                     15697    9/19/2020          24 San Francisco LLC                   $99.00                                                                               $99.00
Ruvalcaba, Jessica Suzanne
536 5th Ave., #206
San Diego, CA 92101                         23908    10/2/2020     24 Hour Fitness Worldwide, Inc.                                              $33.59           $33.59                             $67.18
Ryakhovskiy, Jana
2711 NE 115th Street Apt #201
Seattle, WA 98125                           19949    9/30/2020     24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Ryals, Beau A
1050 E. Cactus Avenue
Las Vegas, NV 89183                         26567    11/20/2020    24 Hour Fitness Worldwide, Inc.            $411.87                                                                              $411.87


                                                                                     Page 1354 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 32 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ryan Jarrett o/b/o Aiyanna Jarrett
Zebersky Payne Shaw Lewenz, LLP
c/o Michael Lewenz, Esq.
110 SE 6th Street, Suite 2150
Fort Lauderdale, FL 33301                     20680    10/1/2020        24 Hour Fitness USA, Inc.             $300,000.00                                                                          $300,000.00
Ryan, Jim
4351 E Addington Drive
Anaheim, CA 92807                             14141    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $978.95                                                              $978.95
Ryan, Joseph
2205 34th Ave
San Francisco, CA 94116                       27196    12/31/2020       24 Hour Fitness USA, Inc.                  $73.98                                                                               $73.98
Ryan, Kaitin
195 Perry Street
Denver, CO 80219                               6860     9/2/2020     24 Hour Fitness Worldwide, Inc.               $67.11                                                                               $67.11
Ryan, Kristine
No Address Provided
                                              24755    10/3/2020     24 Hour Fitness Worldwide, Inc.               $48.00                                                                               $48.00
Ryan, Laura G.
2820 N. Underwood St.
Arlington, VA 22213                           27356    1/29/2021     24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Ryan, Leslie
27 Margaret Ct
Fair Lawn, NJ 07410                           15807    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $499.92                                                              $499.92
Ryan, Linda
357 East 5th Street
Mount Vernon, NY 10553                         322      7/1/2020    24 Hour Fitness United States, Inc.          $3,858.12                                                                           $3,858.12
Ryan, Michele
983 Vassar Cir
Anaheim, CA 92807                              4728    8/30/2020     24 Hour Fitness Worldwide, Inc.              $772.00                                                                              $772.00
Ryan, Steve
PO Box 5366
El Dorado Hills, CA 95762                     12148     9/9/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Ryan, Timothy P. & Susan K.
3333 Rice Street #203
Miami, FL 33133-5299                          14119    9/14/2020        24 Hour Fitness USA, Inc.                 $224.00                                                                              $224.00
Ryba, Anthony W.
3725 30th. Street
San Diego, CA 92104                            2377    7/23/2020     24 Hour Fitness Worldwide, Inc.              $129.59                                                                              $129.59
Ryba, Anthony W.
3725 30th. Street
San Diego, CA 92104                           22380    9/30/2020        24 Hour Fitness USA, Inc.                 $113.97                                                                              $113.97
Ryder, Ginger
31016 230th PL SE
Black Diamond, WA 98010                       16718    9/21/2020     24 Hour Fitness Worldwide, Inc.              $896.00                                                                              $896.00
Rygg, Jutta
7034 Rancho Mirage CT
Citrus Heights, CA 95621                      24166    10/6/2020        24 Hour Fitness USA, Inc.                 $572.49                                                                              $572.49
Ryken, Nathaniel Lewis
2704 Martingale Dr.
Berthoud, CO 80513                             3189    8/19/2020     24 Hour Fitness Worldwide, Inc.               $46.99                                                                               $46.99

                                                                                        Page 1355 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 33 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Rylaarsdam, Aaron
1609 Humble Live Drive
Leander, TX 78641                             15092    9/18/2020        24 Hour Fitness USA, Inc.                $2,955.56                                                                           $2,955.56
Rymal, Greta
6808 Via Correto Dr.
Austin, TX 78749                              20386    9/30/2020     24 Hour Fitness Worldwide, Inc.              $641.00                                                                              $641.00
Rymal, Greta
6808 Via Correto Dr.
Austin, TX 78749                              20544    9/30/2020     24 Hour Fitness Worldwide, Inc.              $616.00                                                                              $616.00
Ryu, Weon Cheol
136 Fountain Oaks Cir Apt 144
Sacramento, CA 95831                          17207    9/22/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ryzhikov, Nella
1651 West 11 Street
Brooklyn, NY 11223                            20801    9/30/2020            24 New York LLC                        $70.00                                                                               $70.00
Rzempoluch, Lindsey
84 Crestwood Blvd
Farmingdale, NY 11735                         24740    10/2/2020            24 New York LLC                       $131.97                                                                              $131.97
S&C Venture, a Florida a joint venture
Patricia A. Redmond, Esq.
Stearns Weaver Miller, et al.
150 W. Flagler St., #2200
Miami, FL 33130                                1724    7/14/2020        24 Hour Fitness USA, Inc.             $200,467.79                                                                          $200,467.79
S&C Venture, a Florida joint venture
Patricia A. Redmond, Esq.
Stearns Weaver Miller, et al.
150 W. Flagler St., #2200
Miami, FL 33130                                1028    7/14/2020        24 Hour Fitness USA, Inc.             $379,002.83                                                                          $379,002.83
S.L.I Systems Inc
401 Congress Ave
Suite 2650
Austin, TX 78701                              27064    12/13/2020 24 Hour Fitness United States, Inc.                                                            $22,371.45                         $22,371.45
Saade, Chrysa
15443 Saranac Drive
Whittier, CA 90604                            26073    10/29/2020       24 Hour Fitness USA, Inc.                 $888.00                                                                              $888.00
SAADOUNE, ABDELILAH
2300 E OLD SETTLERS BLVD #236
ROUND ROCK, TX 78665                          14869    9/17/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sa-ard, James
18540 Plummer St 149
Northridge, CA 91324                          15317    9/18/2020     24 Hour Fitness Worldwide, Inc.               $44.09                                                                               $44.09
Saathoff, Ashlee
10695 Atrium Drive
San Diego, CA 92131                            206     6/30/2020    24 Hour Fitness United States, Inc.           $924.00                                                                              $924.00
Saathoff, Ashlee
10695 Atrium Drive
San Diego, CA 92131                           26756    11/27/2020       24 Hour Fitness USA, Inc.                                                                   $924.00                            $924.00
Saavedra, Alex
10978 SW 73 St
Miami, FL 33173                                1242    7/13/2020        24 Hour Fitness USA, Inc.                  $94.26                                                                               $94.26

                                                                                        Page 1356 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 34 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Saavedra, Jose J
5730 NW 38 St Apt 16
Virginia Gardens, FL 33166                   17568    9/24/2020    24 Hour Fitness Worldwide, Inc.            $125.00                                                                              $125.00
SAAVEDRA, LINA MARIA
45E 40TH STREET APT 4F
PATERSON , NJ 07514                          18906    9/30/2020    24 Hour Fitness Worldwide, Inc.            $162.48                                                                              $162.48
Sabas, Marianne
201 Mt. Park Blvd SW
Apartment G201
Issaquah, WA 98027                            7735     9/3/2020       24 Hour Fitness USA, Inc.                                                 $91.22                                              $91.22
Sabat, Mary
2355 East 12th Street
Apt. 4W
Brooklyn, NY 11229                           21440    10/1/2020    24 Hour Fitness Worldwide, Inc.             $66.00                                                                               $66.00
Sabatini, Cristine
40491 Crystal Aire Court
Murrieta, CA 92562                           19649    9/28/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Sabek, Adham
6302 Mary Todd CT
Centreville, VA 20121                         2068    7/29/2020       24 Hour Fitness USA, Inc.               $103.98                                                                              $103.98
Saberi, Ali
18135 Burbank Blvd Unit 13
Tarzana, CA 91356                            15954    9/21/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Sabicer, Marilyn I
2380 Yasamin Place
Upland, CA 91786                              3740    8/28/2020       24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Sabory, Jessica
3781 Menlo Ave.
San Diego, CA 92105                          20886    9/30/2020       24 Hour Fitness USA, Inc.               $190.92                                                                              $190.92
Sabri, Sabrina
6840 Angus Way
Gladstone, OR 97027                           6178     9/4/2020       24 Hour Fitness USA, Inc.                $81.42                                                                               $81.42
Sabroso, Martha
7504 Walnut Grove Ave
Eastvale, CA 92880                           10816     9/9/2020    24 Hour Fitness Worldwide, Inc.                                             $200.00                                             $200.00
Saccarenccia , Nichole
13215 Moorpak St #11
Sherman Oaks , CA 91423                       6547     9/2/2020    24 Hour Fitness Worldwide, Inc.            $117.17                                                                              $117.17
Sacco, Morgan
1970 Kendall St.
Lakewood, CO 80214                            1543    7/21/2020       24 Hour Fitness USA, Inc.                $86.98                                                                               $86.98
Sachdeva, Munit
501 Gibon Drive Apt 1021
Roseville, CA 95678                           3751    8/28/2020    24 Hour Fitness Worldwide, Inc.            $460.00                                                                              $460.00
Sachs, Valerie
22-49 23rd Street
Astoria, NY 11105                            13938    9/16/2020    24 Hour Fitness Worldwide, Inc.             $84.99                                                                               $84.99




                                                                                     Page 1357 of 1763
                                                           Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 35 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address      Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sacramento Housing and Redevelopment Agency
Sylvester Donelson, Jr.
Procurement Services
Sacramento Housing & Redevelopment Agency
801 12th Street, 2nd Floor
Sacramento, CA 95814                            2432    7/27/2020    24 Hour Fitness Worldwide, Inc.          $10,920.00                                                                          $10,920.00
SACRAMENTO SUBURBAN WATER DISTRICT
3701 MARCONI AVENUE
SACRAMENTO, CA 95821-5303                      14140    9/15/2020       24 Hour Fitness USA, Inc.               $438.40                                                                              $438.40
Sada, Veronica
15626 Flagstone Walk Way
Houston, TX 77049                               1577    7/20/2020    24 Hour Fitness Worldwide, Inc.            $324.74                                                                              $324.74
Sada, Veronica
15626 Flagstone Walk Way
Houston, TX 77049                              26179    10/29/2020   24 Hour Fitness Worldwide, Inc.            $324.74                                                                              $324.74
Sadangsal, Carlin Mae
2848 Juniper Drive
Palmdale, CA 93550                             27263    1/13/2021    24 Hour Fitness Worldwide, Inc.                         $50,000.00                       $100,000.00                        $150,000.00
Sadat, Neda
7651 Laurel Canyon Blvd
Apt 303
North Hollywood, CA 91605                      21088    9/30/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Sadd III, John Louis
1655 Cumberland Terrace
Glendale, CA 91202                             14285    9/15/2020       24 Hour Fitness USA, Inc.               $937.00                                                                              $937.00
Saddler, Sunshine
4170 Canyon Crest Road
Altadena, CA 91001                              6160     9/1/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Saddler, Sunshine
4170 Canyon Crest Road
Altadena, CA 91001                             26972    12/9/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Sadik, Zina Nicole
6460 Strongbow Dr
Las Vegas, NV 89156                            27480    3/17/2021    24 Hour Fitness Worldwide, Inc.                                                              $650.00                            $650.00
Sadiqi, Sayed Edres
4220 Clayton Rd Apt # 1202
Concord, CA 94521                              23106    10/2/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Sadler, Jeff
4611 Galapagos Dr
Austin, TX 78749                                7913     9/3/2020    24 Hour Fitness Worldwide, Inc.            $242.41                                                                              $242.41
Sadler, Jeff
4611 Galapagos Dr
Austin, TX 78749                                8253     9/3/2020    24 Hour Fitness Worldwide, Inc.            $242.41                                                                              $242.41
Sadori, Pete
10421 Chevy Lane
La Mesa, CA 91941                               3696    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sadovnychyy, Oleksandr
4625 Swindon Way
Antelope, CA 95843                             23689    10/2/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00


                                                                                       Page 1358 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 36 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Saechao, Allie
2119 Judah St.
San Francisco, CA 94122                      12705    9/11/2020    24 Hour Fitness Worldwide, Inc.            $750.00                                                                              $750.00
Saechao, Meuy
3954 Reston Ct
South San Francisco, CA 94080                11773    9/10/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Saeed, Shayan
559 Minna St
San Francisco, CA 94103                      15109    9/17/2020       24 Hour Fitness USA, Inc.               $100.00                                                                              $100.00
Sae-Euiw, Metta
2060 S Della Lane
Anaheim, CA 92802                            22198    10/2/2020    24 Hour Fitness Worldwide, Inc.            $179.96                                                                              $179.96
Saeid, Ali Heidari
20 Baudin Circle
Ladera Ranch, CA 92694                       13008    9/12/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Saelee, Sam
5752 Taj Mahal Dr
Las Vegas, NV 89103                          10424     9/8/2020    24 Hour Fitness Worldwide, Inc.             $83.98                                                                               $83.98
SAENGDARA, SOUPHAVADY
9942 50TH STREET
JURUPA VALLEY, CA 92509                      24838    10/5/2020    24 Hour Fitness Worldwide, Inc.                                               $0.00                                               $0.00
Saenz, Aaron
1388 3rd Street
Duarte, CA 91010                              6566     9/3/2020       24 Hour Fitness USA, Inc.                $16.63                                                                               $16.63
Saenz, Aldis
14516 Kingsdale Ave
Lawndale, CA 90260                           20955    10/1/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Saenz, Beatriz A
10649 Springfield Dr.
Rancho Cucamonga, CA 91730                    6754     9/2/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Saenz, Deann
2817 Bronzan Rd
Manteca, CA 95337                            24149    10/2/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Saenz, Eric
1012 Woodworth St.
San Fernando,, CA 91340                      19073    10/1/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Saeong, Lektoi Stephen
504 Green Lane
Redondo Beach, CA 90278                      20194    9/29/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Saeparn, Bridget
2527 Humboldt Ave
Oakland, CA 94601                            26603    11/21/2020   24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Saephan, Adrienne
5621 Woodforest Drive
Sacramento, CA 95842                         16848    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Saephan, Chaic
7439 Della Cir
Sacramento, CA 95828                         23779    10/5/2020    24 Hour Fitness Worldwide, Inc.            $859.98                                                                              $859.98




                                                                                     Page 1359 of 1763
                                                         Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 37 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Saephanh, Linda
4716 Camino Royale Dr
Sacramento, CA 95823                         15502    9/18/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Saephanh, Lio C.
9516 S. 235th Pl.
Kent, WA 98031                               16631    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,349.98                                                                           $1,349.98
Saephanh, Man
1867 Minnesota St
Fairfield, CA 94533                          21677    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Saepharn, Alexander
1867 Minnesota St
Fairfield, CA 94533                          23983    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Saetern, Koy Nai
4635 Antelope Rd Apt 128
Antelope, CA 95843                           19748    9/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Saez, Felipe
31103 Gulf Cypress Ln
Hockley , TX 77447                            9822     9/7/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Safaei, Ali
1505 Delmont LN
Takoma Park, MD 20912                         9813     9/8/2020     24 Hour Fitness Worldwide, Inc.              $102.98                                                                              $102.98
Safai, Sarvenaz
533 Avenida Del Verdor
San Clemente, CA 92672                        208     6/30/2020    24 Hour Fitness United States, Inc.          $3,420.00                                                                           $3,420.00
Safai, Sarvenaz
533 Avenida Del Verdor
San Clemente, CA 92672                       24152    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Safar, Rosemary
5070 Clifton Way
Buena Park, CA 90621                         18167    9/26/2020     24 Hour Fitness Worldwide, Inc.              $730.00                          $730.00          $730.00                          $2,190.00
Safar, Rosemary
5070 Clifton Way
Buena Park, CA 90621                         24859    10/5/2020     24 Hour Fitness Worldwide, Inc.              $730.00                          $730.00          $730.00                          $2,190.00
Safdar, Hira
87 Scotia Ave
San Francisco, CA 94124                      12774    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Saffir, Janice
4467 Campus Bluffs Ct.
Colorado Springs, CO 80918                   18666    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,972.00                                                                           $1,972.00
Safir, Alexandr
2547 W 2nd st., apt.3J
Brooklyn, NY 11223                            6636     9/1/2020     24 Hour Fitness Worldwide, Inc.              $131.89                                                                              $131.89
Safronov, Sergey
2265 Homecrest Ave Apt 4V
Brooklyn, NY 11235                           12980    9/12/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
Sagala, Benny
2045 Blue Bird Lane
Redlands, CA 92374                            3825    8/27/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00




                                                                                       Page 1360 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 38 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sagala, Benny
2045 Blue Bird Lane
Redlands, CA 92374                          10476     9/8/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Sagala, Flora
2045 Blue Bird Lane
Redlands, CA 92374                           3445    8/27/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Sagala, Flora
2045 Blue Bird Lane
Redlands, CA 92374                          10096     9/8/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
SAGALE, ALEXANDER D.
3226 CASPIAN AVE
LONG BEACH, CA 90810                        21147    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Sagar, Chirag
1428 Hillside Drive
Glendale, CA 91208                           9330     9/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Sagastume, Roberto
5908 Willow Crest Dr.
Arlington, TX 76017                         25392    10/13/2020    24 Hour Fitness Worldwide, Inc.                              $160.00                                                              $160.00
Sagi, Bharat
1990 Lantana ln
Irving, TX 75063                            27241    1/11/2021        24 Hour Fitness USA, Inc.                 $399.00                                                                              $399.00
Sagredo, Victor
1627 E. 68th Street
Long Beach, CA 90805                        24123    10/2/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Saha, Suman
1313 Poplar Dr
Mckinney, TX 75072                          14074    9/14/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Sahabu, Jusuf
3024 Birchwood Court
Fullerton, CA 92835                         26928    12/7/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Sahabu, Jusuf
3024 Birchwood Court
Fullerton, CA 92835                         26929    12/7/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
SAHABU, JUSUF
3024 Birchwood Court
Fullerton, CA 92835                         26931    12/7/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
Sahagun, Erica
17481 Filbert Street
Fontana, CA 92335                            7509     9/3/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
Sahagun, Patricia
699 Oakhaven Ave.
Brea, CA 92823                              24031    10/2/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Sahai, Tanmay
107D West Tomaras Avenue
Savoy, IL 61874                              3533    8/26/2020            24 New York LLC                                       $524.98                                                              $524.98
Sahakian, Fiona
10221 Sherman Grove Ave
Sunland, CA 91040                            7150     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                      Page 1361 of 1763
                                                         Case 20-11568-KBO         Doc 72-3        Filed 04/19/21   Page 39 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sahari, Amir Karimi
1594 Morhan Ln
Apt D
Walnut Creek, CA 94597                       25639    10/18/2020 24 Hour Fitness United States, Inc.           $281.94                                                                              $281.94
Sahba, Fatemah
8528 Ruette Monte Carlo
La Jolla , CA 92037                           3188    8/10/2020     24 Hour Fitness Worldwide, Inc.           $2,100.00                                                                           $2,100.00
Sahba, Fatemah
8528 Ruette Monte Carlo
La Jolla, CA 92037                            2975     8/6/2020     24 Hour Fitness Worldwide, Inc.                           $2,000.00                                                           $2,000.00
Sahba, Fatemeh
8528 Ruette Monte Carlo
La Jolla, CA 92037                           20956    9/30/2020     24 Hour Fitness Worldwide, Inc.           $2,100.00                                                                           $2,100.00
Sahba, Fatima
8528 Ruette Montecarlo
La Jolla, CA 92037                           23912    10/2/2020     24 Hour Fitness Worldwide, Inc.                                           $2,160.00                                           $2,160.00
Sahgiller, Eda
97 Roosevelt Avenue
2nd Floor
Lodi, NJ 07644                               25800    10/21/2020       24 Hour Fitness USA, Inc.               $279.99                                                                              $279.99
Sahme, Madeline
310 Sycamore St
WOODLAND, WA 98674                           23975    10/2/2020     24 Hour Fitness Worldwide, Inc.            $800.00                                                                              $800.00
Sahney, Rohit
387 Greenpark Way
San Jose, CA 95136                           11949    9/10/2020     24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
SAHNI, KATIE
5000 ENGLENOOK DRIVE
PARKER, TX 75002                             26558    11/20/2020    24 Hour Fitness Worldwide, Inc.            $936.00                                                                              $936.00
Sai, Brian
206 Marbella Lane
San Bruno, CA 94066                          25330    10/13/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Saidov, Angela
Credit Card
                                              6767     9/1/2020     24 Hour Fitness Worldwide, Inc.             $67.50                                                                               $67.50
Saifullah, Hasan
10227 Confederate Lane
Fairfax, VA 22030                            15233    9/18/2020        24 Hour Fitness USA, Inc.                $69.50                                                                               $69.50
Saiki, Claire
4931 Canto Drive
#2
San Jose, CA 95124                           12811    9/11/2020     24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00
Sain, Darius K
1280 SW 101st Terrace
APT 209
Pembroke Pines, FL 33025                     19825    9/29/2020     24 Hour Fitness Worldwide, Inc.            $103.54         $103.54                                                              $207.08
Saini, Harvir
7934 Marla Way
Elk Grove, CA 95758                           6702     9/3/2020     24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00


                                                                                      Page 1362 of 1763
                                                           Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 40 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Saito, Allyson
18020 Crosshaven Drive
Rowland Heights,, CA 91748                     18816    9/29/2020     24 Hour Fitness Worldwide, Inc.             $6,116.00                                                                           $6,116.00
Saito, Kay
217 Westlake Drive, Unit 7
San Marcos, CA 92069                           25311    10/13/2020 24 Hour Fitness United States, Inc.             $243.14                                                                              $243.14
Saito, Kazuko
1214 Polk Street Apt 301
San Francisco, CA 94109                        15565    9/18/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Saiyed, Zawwar
PO Box 16861
Irvine, CA 92623                               21184    10/1/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Saiz, Jamie
21531 Millbrook
Mission Viejo, CA 92692                        23837    10/2/2020     24 Hour Fitness Worldwide, Inc.               $69.00                                                                               $69.00
Sak, Sophia
18314 E. Gaillard Street
Azusa, CA 91702                                14107    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $215.00                            $215.00
Sakai, Betty, Gene, Karri, & Kevin
1741 Willcox Way
San Jose, CA 92125-3960                        24960    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sakai, Kazuko
2100 NW 69th Ter
Margate, FL 33063                              16997    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sakai-Su, Jane
52 STAGECOACH
IRVINE, CA 92602                               16802    9/22/2020     24 Hour Fitness Worldwide, Inc.             $4,730.00                                                                           $4,730.00
Sakakura, Mark & Nancy
9555 Palermo Way
Cypress, CA 90630                              12390    9/11/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Sakamoto, Jaron Isao
21 Binnacle Lane
Foster City, CA 94404                          15101    9/18/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Sakamoto, Sharon
6815 Verde Ridge Road
Rancho Palos Verdes, CA 90275                   7432     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $235.58                            $235.58
Sakamoto-Falces, Chanelle
107 Kaikena Loop
Wailuku, HI 96793                               893      7/2/2020     24 Hour Fitness Worldwide, Inc.              $156.02                                                                              $156.02
Sakata, Blayne
875 Waimanu St #103
Honolulu, HI 96813                             12112     9/9/2020    24 Hour Fitness United States, Inc.           $113.07                                                                              $113.07
Sakata, Sandra
875 Waimanu St #103
Honolulu, HI 96813                             12141     9/9/2020    24 Hour Fitness United States, Inc.           $110.81                                                                              $110.81
Sakhrani, Gulu
34257 Xanadu Terrace
Fremont, CA 94555                              18207    9/25/2020     24 Hour Fitness Worldwide, Inc.               $30.00                                                                               $30.00




                                                                                         Page 1363 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 41 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Sakirkin, Sergey
1080 West 3300 South Apt. 2146
Salt Lake City, UT 84119                     21848    9/29/2020       24 Hour Fitness USA, Inc.                                 $0.00                             $0.00                              $0.00
SAKOI, ALAN
PO BOX 720667
San Diego, CA 92172-0667                     21859    10/1/2020    24 Hour Fitness Worldwide, Inc.             $30.00                                                                               $30.00
Sakoi, Kelly
PO Box 720667
San Diego, CA 92172-0667                     21928    10/1/2020    24 Hour Fitness Worldwide, Inc.             $30.00                                                                               $30.00
Sakounkhou, Mickey
1113 W Porter Ave Apt 6
Fullerton, CA 92833-4142                     18467    9/27/2020    24 Hour Fitness Worldwide, Inc.           $5,966.74                                                                           $5,966.74
SAKOVICH, ANNEKA
205 CREST DRIVE
MANHATTAN BEACH, CA 90266                    22217    10/2/2020    24 Hour Fitness Worldwide, Inc.             $24.00                                                                               $24.00
Sakura, Mark
115 Lucca Dr.
South San Francisco, CA 94080                22454    10/2/2020    24 Hour Fitness Worldwide, Inc.            $305.00                                                                              $305.00
Sakura, Mark
155 Lucca Dr
South San Francisco, CA 94080                18591    9/24/2020    24 Hour Fitness Worldwide, Inc.            $305.00                                                                              $305.00
Sakura, Yukari
115 Lucca Dr. South
San Francisco, CA 94080                      22782    10/2/2020    24 Hour Fitness Worldwide, Inc.            $305.00                                                                              $305.00
Sakura, Yukari
115 Lucca Dr.
South San Francisco, CA 94080                18641    9/24/2020    24 Hour Fitness Worldwide, Inc.            $305.00                                                                              $305.00
Sala, Frederic
4567 W 17th ST
Los Angeles, CA 90019                         7058     9/1/2020    24 Hour Fitness Worldwide, Inc.             $49.00                                                                               $49.00
Salah, Joseph
5421 Caminito Heraldo
La Jolla, CA 92037                            5439     9/1/2020       24 Hour Fitness USA, Inc.                                $39.99                                                               $39.99
Salah, Marie
5421 Caminito Heraldo
La Jolla, CA 92037                            6233     9/1/2020       24 Hour Fitness USA, Inc.                                $39.99                                                               $39.99
Salamon, Vivien
5735 San Jose Avenue
Richmond, CA 94804                           26035    10/27/2020   24 Hour Fitness Worldwide, Inc.             $43.99                                                                               $43.99
Salamony, Anthony
810 Taylor Ave N
Suite 223
Seattle, WA 98109                            17157    9/22/2020    24 Hour Fitness Worldwide, Inc.            $259.00                                                                              $259.00
Salanga, Wilburgene
805 61st St Se
Auburn, WA 98092-8269                        14517    9/16/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Salary.com, LLC
610 Lincoln Street, North
Suite 200
Waltham , MA 02451                            8459     9/4/2020    24 Hour Fitness Worldwide, Inc.           $8,500.00                                                                           $8,500.00

                                                                                     Page 1364 of 1763
                                                          Case 20-11568-KBO         Doc 72-3        Filed 04/19/21    Page 42 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Salas, Izayah
13545 Flomar Dr
Whittier , CA 90605                           13837    9/14/2020     24 Hour Fitness Worldwide, Inc.               $63.98                                                                             $63.98
Salas, John
1 Piccadilly Court
Aliso Viejo, CA 92656                         12595    9/11/2020     24 Hour Fitness Worldwide, Inc.              $312.50                                                                            $312.50
Salas, Luis
Law Offices of Jeffrey Hasson
320 Cedar Lane
Teaneck, NJ 07666                              1680    7/15/2020        24 Hour Fitness USA, Inc.            $1,000,000.00                                                                     $1,000,000.00
Salas, Luis
Law Offices of Jeffrey Hasson
320 Cedar Lane
Teaneck, NJ 07666                              1679    7/15/2020     24 Hour Fitness Worldwide, Inc.         $1,000,000.00                                                                     $1,000,000.00
Salas, Nancy
12639 Garfield St
Victorville, CA 92392                         26248    11/8/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                            $299.99
Salaski, Anthony
4619 Brunswick St #314
Daly City, CA 94014                           26752    11/24/2020 24 Hour Fitness United States, Inc.              $93.00                                                                             $93.00
Salaz, Albert
1317 N. San Fernando Bl #113
Burbank, CA 91504                             14531    9/16/2020     24 Hour Fitness Worldwide, Inc.               $39.99                                                                             $39.99
Salazar, Andrea
5013 Cloverly Ave Unit B
Temple City, CA 91780                         14715    9/17/2020     24 Hour Fitness Worldwide, Inc.              $262.98                                                                            $262.98
Salazar, Eric
7206 West 84th Way
Arvada, CO 80003                               5986     9/2/2020     24 Hour Fitness Worldwide, Inc.           $30,000.00                                                                         $30,000.00
Salazar, Gary
2132 Rose Villa St
Pasadena, CA 91107                             7284     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $83.84                                                               $83.84
Salazar, Karen
461 Baltusrol Drive
Aptos, CA 95003                               13406    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                            $699.99
Salazar, Karen
461 Baltusrsol Drive
Aptos, CA 95003                               13425    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                            $699.99
Salazar, Mireya
13403 Kirkwood Dr.
Victorville, CA 92392                         18286    9/28/2020     24 Hour Fitness Worldwide, Inc.            $2,116.00                                                                          $2,116.00
Salazar, Nestor
1660 E. 53rd Street
Long Beach, CA 90805                          19450    9/29/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                             $40.00
Salazar, Stacey
6751 Cahuilla Street
Riverside, CA 92509                            2828     8/8/2020        24 Hour Fitness USA, Inc.                               $100.00                                                              $100.00
Salceda, David
33942 Crystal Lantern St
Dana Point, CA 92629                          13689    9/15/2020     24 Hour Fitness Worldwide, Inc.               $18.50                                                                             $18.50

                                                                                       Page 1365 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 43 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Salceda, Julia Ann
33942 Crystal Lantern St
Dana Point, CA 92629                        14320    9/15/2020     24 Hour Fitness Worldwide, Inc.               $67.96                                                                               $67.96
Salcedo, Nicholas P
2827 Corte Caballos
Camarillo, CA 93010                          3328    8/25/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Salcido, Alfredo H
717 Morado Pl
Oxnard, CA 93030                            17863    9/24/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Salcido, Sandy C
4670 Voltaire St.
San Diego, CA 92107                          8226     9/3/2020     24 Hour Fitness Worldwide, Inc.               $40.00                                                                               $40.00
SALDANA, AIDA
10420 LUNDENE DR
WHITTIER, CA 90601                          15143    9/17/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Saldana, Mariana
27492 FREEDOM LN
Menifee, CA 92584                            5809     9/2/2020     24 Hour Fitness Worldwide, Inc.               $81.98                                                                               $81.98
Saldana, Ricardo
36 Gramercy Gardens
Middlesex, NJ 08846                         22186    10/6/2020    24 Hour Fitness United States, Inc.           $100.22                                                                              $100.22
Saldivar, Leobardo
1868 Lanai Ave
San Jose, CA 95122                           4960    8/31/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Saleebyan, Bliss
427 North Adams Street
Glendale, CA 91206                          22696    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $117.00                            $117.00
Saleh, Aurian
4375 Benhurst ave
San Diego, CA 92122                         18241    9/29/2020     24 Hour Fitness Worldwide, Inc.               $89.98                                                                               $89.98
Salehikasaei, Parvin
2494 Henry Ave
Pinole, CA 94564                            22525    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Salehizadeh, Mehdi
3007 Andorra way
Oceanside, CA 92056                         12308    9/12/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Salem, Tony
4931 Wellington Park Dr.
San Jose, CA 95136                           9598     9/6/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Salesforce.com, Inc.
Bialson, Bergen & Schwab
C/O Lawrence Schwab/Gaye Heck
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                        22245    10/1/2020     24 Hour Fitness Worldwide, Inc.           $38,826.49      $94,868.51                                                          $133,695.00
SALESFORCE.COM, INC.
c/o Lawrence Schwab/Gaye Heck
Bialson, Bergen & Schwab
633 Menlo Ave., Suite 100
Menlo Park, CA 94025                        22423    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                            $29,669.30          $29,669.30


                                                                                      Page 1366 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 44 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
SALFITI, DORIS
82020 RAYMOND DRIVE TWENTYNINE
PALMS, CA 92277                              23906    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $409.88                            $409.88
Salgado, Maria
2534 S. Amador Pl
Ontario, CA 91761                            11245     9/9/2020     24 Hour Fitness Worldwide, Inc.                $89.98                                                                              $89.98
Salgado, Moises
2750 Britt Ct
San Jose, CA 9548                             6575     9/1/2020     24 Hour Fitness Worldwide, Inc.               $167.88                                                                             $167.88
Salinas, Salvador
533 E Orange Grove
Pasadena, CA 91104                            6588     9/3/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Salindong, Rodolfo P
34746 Comstock Common
Fremont, CA 94555                            17319    9/22/2020     24 Hour Fitness Worldwide, Inc.               $466.36                                                                             $466.36
Salinger, Lillian
119 Loma Ave
Long Beach, CA 90803                          5646    8/31/2020     24 Hour Fitness Worldwide, Inc.                $30.00                                                                              $30.00
Salisbury Partners LLC
Shipman & Goodwin LLP
c/o Kathleen LaManna
One Constitution Plaza
Hartford, CT 06103                           20197    9/30/2020        24 Hour Fitness USA, Inc.             $2,860,539.16                                                                      $2,860,539.16
Salisbury, John
4455 Palisades Canyon Circle
Las Vegas, NV 89129                           3397    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,847.82                                                                           $1,847.82
Salisbury, Robin
4455 Palisades Canyon Circle
Las Vegas, NV 89129                          10925     9/8/2020     24 Hour Fitness Worldwide, Inc.               $983.92                                                                             $983.92
Saljanin, Peter
                                             19737    9/29/2020        24 Hour Fitness USA, Inc.                  $114.20                                                                             $114.20
Sallabanda, Sidona
1917 Bayridge Parkway Apt 3R
Brooklyn, NY 11204                           12599    9/11/2020    24 Hour Fitness United States, Inc.            $299.99                                                                             $299.99
Sallinger, Ekaterina
2344 N Northumberland Rd
Orange, CA 92865                              8669     9/4/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Salman, Maureen A.
3940 Cocina Lane
Palmdale, CA 93551                           25188    10/9/2020    24 Hour Fitness United States, Inc.            $370.00                                                                             $370.00
Salman, Nadia
20310 Anza Ave. APT Q
Torrance, CA 90503                            7578     9/3/2020     24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00
Salmanian, Aref
2050 Parkdale Dr
Kingwood, TX 77339                            3896    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
salomon, asma
1502 mayflower pl
santa rosa, ca 95403                         14370    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00


                                                                                       Page 1367 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 45 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Salomone, Patricia
119 Falls Bridge Drive
Totowa, NJ 07512                               9181     9/4/2020     24 Hour Fitness Worldwide, Inc.               $44.09                                                                               $44.09
SALT, GINA M.
15314 NE 88TH STREET
VANCOUVER, WA 98682-3576                       2063    7/22/2020     24 Hour Fitness Worldwide, Inc.             $3,120.00                                                                           $3,120.00
Salter, Erik
50 Austin Ave Apt 537
Hayward, CA 94544                             24812    10/8/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Salter, George
2051 Danville Blvd.
Alamo, CA 94507                               14499    9/16/2020     24 Hour Fitness Worldwide, Inc.              $178.76                                                                              $178.76
Saltzberg, Sally
3990 Pleasant Ridge Rd
Boulder, CO 80301                              2239    7/27/2020     24 Hour Fitness Worldwide, Inc.              $468.00                                                                              $468.00
Salucci, Frank V
17358 San Luis St #1
Fountain Valley, CA 92708                      566      7/5/2020     24 Hour Fitness Worldwide, Inc.              $128.97                                                                              $128.97
Salucci, Frank
17358 San Luis St #1
Fountain Valley, CA 92708                      565      7/5/2020     24 Hour Fitness Worldwide, Inc.               $79.98                                                                               $79.98
Saluja, Deepa
43768 Greenhills Way
Fremont, CA 94539                             12892    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Salvadon, James
68 Cedar Drive
Tuxedo Park, NY 10987                         25174    10/11/2020           24 New York LLC                                                                         $699.99                            $699.99
Salvador, Bernadette O.
I. Scott Mattoch
Law Offices of Ian L. Mattoch
737 Bishop St., Suite 1835
Honolulu, HI 96813                            14101    9/14/2020        24 Hour Fitness USA, Inc.             $161,000.00                                                                          $161,000.00
Salvador, Ma Fatima
55 North Mar Vista Ave. #26
Pasadena, CA 91106                            18972    9/25/2020     24 Hour Fitness Worldwide, Inc.               $99.99                                                                               $99.99
Salvatore, Brianna
4709 W Chapman Ave
Orange, CA 92868                              16608    9/23/2020     24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
Salvatore, Raymond
4709 W Chapman Ave
Orange, CA 92868                              16668    9/23/2020     24 Hour Fitness Worldwide, Inc.           $20,000.00                                                                           $20,000.00
Salvekar, Arvind M
30326 Meridien Circle
Union City, CA 94587                           8973     9/5/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Salzano, Mary
501 Caulfield Court
Clayton, CA 94517                              8845     9/5/2020     24 Hour Fitness Worldwide, Inc.               $89.23                                                                               $89.23
Sam, Christian
1430 Lemon St.
Anaheim, CA 92801                              2422    7/25/2020     24 Hour Fitness Worldwide, Inc.                           $15,000.00                                                           $15,000.00

                                                                                        Page 1368 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 46 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sam, Frank
1140 Pacific Ave.
San Francisco, CA 94133                     14857    9/17/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
SAM, KRYSTI
720 ROSECRANS AVE
MANHATTAN BEACH, CA 90266                    7719     9/2/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Sam, Sophia
2965 Del Paso Blvd.
Sacramento, CA 95815                         9850     9/7/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Sam, Vinh
1340 Bannon Ave.
LaPuente, CA 91744                          12222    9/11/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Samadi, Fariba
12 Lompoc CT
Rancho Santa Margarita                      20750    10/3/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Samak, Anthony
16509 Medinah Street
Fontana, CA 92336                           14969    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $399.99                                                              $399.99
Samandari-Rad, Jeren
3245 Geary Blvd, Unit 591173
San Francisco, CA 94159                     16969    9/21/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Samaniego, Celia
1052 E Landing Way
Sacramento, CA 95831                        13149    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Samaniego, Francisca
1600 Kaylyn st
Lancaster, CA 93535                         15692    9/18/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
SAMARIN, EFREM
91 Village Loop Rd
Pomona, CA 91766                             9434     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Samarin, Julia
5656 E Vista Del Cerro
Anaheim, CA 92807                           23834    10/3/2020     24 Hour Fitness Worldwide, Inc.               $79.98                                                                               $79.98
samborn, tiffani
3030 East Kentucky Avenue
Denver, CO 80209                            10233     9/7/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                          2687     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                         18120    9/25/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Samim, Lila
3550 Lebon Drive, Unit 6421
San Diego, CA 92122                         21763    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00
Samios, Mary Lynn
PO Box 2115
Los Gatos, CA 95031                         11959    9/10/2020        24 Hour Fitness USA, Inc.                                                  $433.33                                             $433.33




                                                                                      Page 1369 of 1763
                                                         Case 20-11568-KBO         Doc 72-3        Filed 04/19/21    Page 47 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Samir Jaluria and Jenna Hudson
40 Knollwood Drive
San Rafael, CA 94901-1517                    26307    11/10/2020    24 Hour Fitness Worldwide, Inc.            $287.94                                                                              $287.94
Sammak, Michele
4444 S Rio Grande Ave
apartment 524D
Orlando, FL 32839                             2461     8/5/2020        24 Hour Fitness USA, Inc.                $90.28                                                                               $90.28
Sammer, Steven A.
16422 SE HIGH MEADOW LOOP
PORTLAND, OR 97236                           26128    10/30/2020    24 Hour Fitness Worldwide, Inc.            $836.88                                                                              $836.88
Sammis, Anne
197 Locust Ave.
San Rafael, CA 94901                         26496    11/17/2020       24 Hour Fitness USA, Inc.               $960.00                                                                              $960.00
Sammon, Nelly
14619 West Apricot Blush Court
Cypress, TX 77433                             3258    8/24/2020     24 Hour Fitness Worldwide, Inc.             $28.40                                                                               $28.40
Sammons, Joyce
1605 North Mollison Ave
El Cajon, CA 92021                            5832     9/2/2020        24 Hour Fitness USA, Inc.               $699.93                                                                              $699.93
Samoilova, Ekaterina
5323 Avenue J
Houston, TX 77011                            25439    10/13/2020 24 Hour Fitness United States, Inc.         $10,000.00                                                                          $10,000.00
Samoletov, Vladimir
248 E Howard St
Pasadena, CA 91104-2123                      21463    10/1/2020     24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Sampaio, Veronica
2763 East Ct
Richmond, CA 94806                           16974    9/23/2020     24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
SAMPAT, NEETA
18427 Studebaker Road, Apt 154
Cerritos, CA 90703                           17281    9/24/2020     24 Hour Fitness Worldwide, Inc.            $243.72                                                                              $243.72
Sample, Jennifer
7850 Iroquois St.
Fontana, CA 92336                            26407    11/12/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Sampson, Dan
112 Romero Circle
Alamo, CA 94507                               9203    9/10/2020     24 Hour Fitness Worldwide, Inc.            $222.00                                                                              $222.00
Samra, Harry
4327 San Juan Ave
Fremont, CA 94534-4735                       20463    9/29/2020     24 Hour Fitness Worldwide, Inc.            $674.00                                                                              $674.00
Samra, Jeff
4327 San Juan Ave
Fremont, CA 94536-4735                       21259    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
SAMRA, SANDY
4327 SAN JUAN AVE
FREMONT, CA 94536-4735                       21165    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Samson, Benjamin
357 Oak Ave.
Cedarhurst, NY 11516                          4376    8/28/2020     24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00


                                                                                      Page 1370 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 48 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address    Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Samuel, Rand
174 Roanoke Rd Apt 6
El Cajon, CA 92020                            17138    9/22/2020    24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Samuel, Saad
174 Roanoke Rd Apt 6
El Cajon, CA 92020                            15799    9/22/2020    24 Hour Fitness Worldwide, Inc.            $420.00                                                                              $420.00
Samuels, Aimee
1329 Brent Knoll Dr
Frisco, TX 75033                               2522    8/17/2020    24 Hour Fitness Worldwide, Inc.            $324.00                                                                              $324.00
Samuels, Mercedes
19 James St
Newark, NJ 07102                              20950    9/30/2020    24 Hour Fitness Worldwide, Inc.             $26.24                                                                               $26.24
Samuels, Scott
18210 NE 159th Ave
Brush Prairie, WA 98606-8737                  27381     2/8/2021    24 Hour Fitness Worldwide, Inc.                           $2,816.00                                                           $2,816.00
San Diego County Treasurer-Tax Collector
1600 Pacific Highway, Rm 162 Attn: BK Desk
San Diego, CA 92101                            2612    8/11/2020       24 Hour Fitness USA, Inc.                                 $0.00                                                                $0.00
San Jose Central Travel, Inc.
c/o Song & Lee, LLP
Attn: Brian H. Song, Esq.
2559 S. Bascom Ave
Campbell, CA 95008                            21964    10/1/2020       24 Hour Fitness USA, Inc.             $45,432.06                                                                          $45,432.06
San, David
15319 Woodruff Pl
Bellflower, CA 90706                           7398     9/4/2020    24 Hour Fitness Worldwide, Inc.            $165.74                                                                              $165.74
San, Sovan
5030 Downey Ave
Lakewood, CA 90712                            22065    10/1/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Sanapanya, Andrew
2440 Flora St.
West Covina, CA 91792                         15822    9/20/2020    24 Hour Fitness Worldwide, Inc.            $469.97                                                                              $469.97
Sánchez - Vahamonde, Roy
409 Calle San Pablo Unit 102
Camarillo, CA 93012                            4619    8/29/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Sanchez, Anika
83828 Avenida Serena
Indio, CA 92203                               11248     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sanchez, Anthony
17350 E Temple Ave SPC 322
La Puente, CA 91744                           11371     9/9/2020    24 Hour Fitness Worldwide, Inc.             $89.38                                                                               $89.38
Sanchez, Ariana
19430 Kilfinan St.
Northridge, CA 91326                           3138    8/11/2020    24 Hour Fitness Worldwide, Inc.            $128.17                                                                              $128.17
Sanchez, Austin
1353 Calle Galante
San Dimas, CA 91773                           13268    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sanchez, Benjamin
6905 Sylvia Ave
Reseda, CA 91335                               5239    8/30/2020    24 Hour Fitness Worldwide, Inc.            $350.04                                                                              $350.04

                                                                                      Page 1371 of 1763
                                                         Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 49 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sanchez, Billy
2663 Annapolis CIR
San Bernardino, CA 92408                      3365    8/27/2020     24 Hour Fitness Worldwide, Inc.                                $0.00            $0.00                                               $0.00
Sanchez, Bryan
13349 loumont street
whittier , CA 90601                           1527    7/16/2020     24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
Sanchez, Carlos R.
508 W. 148th St.
Gardena, CA 90248                            11764     9/9/2020     24 Hour Fitness Worldwide, Inc.               $54.69                                                                               $54.69
Sanchez, Carlos
10431 N Kendall Drive Apt D314
Miami, FL 33176                                33     6/26/2020    24 Hour Fitness United States, Inc.           $401.86                                                                              $401.86
Sanchez, Carlos
10431 N Kendall Drive APT D314
Miami, FL 33176                                58     6/26/2020     24 Hour Fitness Worldwide, Inc.              $401.86                                                                              $401.86
Sanchez, Carlos
10431 N Kendall Drive Apt D314
Miami, FL 33176                              25599    10/14/2020 24 Hour Fitness United States, Inc.             $401.86                                                                              $401.86
Sanchez, Christine Marie
1353 Calle Galante
San Dimas, CA 91773                          13807    9/14/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Sanchez, Cynthia
175 Overmount Ave, Apt E
Woodland Park, NJ 07424                      22883    10/2/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Sanchez, Delia
PO Box 17286
Salem, OR 97305                               2439    7/30/2020     24 Hour Fitness Worldwide, Inc.              $197.01                                                                              $197.01
Sanchez, Diane
1250 Ironwood St
La Habra, CA 90631                           17755    9/25/2020     24 Hour Fitness Worldwide, Inc.              $851.40                                                                              $851.40
Sanchez, Eder
7018 Dove Valley Way
Eastvale, CA 92880                            297      7/1/2020     24 Hour Fitness Worldwide, Inc.              $188.16                                                                              $188.16
Sanchez, Edgar
22012 Hawaiian ave, #d
Hawaiian Gardens, CA 90716                   10301     9/8/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Sanchez, Elizabeth
2608 Grant St
Vancouver, WA 98660                          25952    10/26/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sanchez, Emmanuel
401 Gross Street
Milpitas, CA 95035                           26463    11/16/2020 24 Hour Fitness United States, Inc.             $249.96                                                                              $249.96
Sanchez, Ernesto A
2559 Villamonte Ct.
Camarillo, CA 93010                           5277    8/30/2020    24 Hour Fitness United States, Inc.             $0.00                                                                                $0.00
Sanchez, Fedel
2883 Old Almaden Road #8
San Jose, CA 95125                            4398    8/28/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00




                                                                                       Page 1372 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 50 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sanchez, Felix
2405 Park Dr.
Santa Ana, CA 92707                           2372    7/23/2020     24 Hour Fitness Worldwide, Inc.               $87.98                                                                               $87.98
Sanchez, Gabriel
19541 West Saint Andrews Drive
Hialeah, FL 33015                            11990    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Sanchez, Gaylene
16718 NW 91 CT
Miami Lakes, FL 33018                        10999     9/9/2020     24 Hour Fitness Worldwide, Inc.               $34.00                                                                               $34.00
Sanchez, Gilbert
23 Red Coat Place
Irvine, CA 92602                              6483     9/3/2020     24 Hour Fitness Worldwide, Inc.              $245.00                                                                              $245.00
Sanchez, Giulianna
454 S Manley RD
Ripon, CA 95366                              18850    9/29/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Sanchez, Heriberto
3378 SE Wedgewood Ave
Hillsboro, OR 97123                           1624    7/15/2020     24 Hour Fitness Worldwide, Inc.               $73.98                                                                               $73.98
Sanchez, Hugo
828 Essex St.
Glendora, CA 91740                            8727     9/5/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sanchez, Javier
5005 Worthing Dr.
Garland, Texas 75043                         18461    9/30/2020        24 Hour Fitness USA, Inc.                  $54.61                                                                               $54.61
Sanchez, Jeanette
11382 SW 242 ST
Homestead, FL 33032                           6709     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Sanchez, Jeff
6016 Echo St. Apt 4
Highland Park, CA 90042                      19723    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Sanchez, Jeremiah
2189 Golden Dew Cir
San Jose, CA 95121                           13615    9/14/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Sanchez, Jessica
319 Summit Avenue #11
Jersey City, NJ 07306                         4460    8/28/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Sanchez, Jessica
319 Summit Avenue #11
Jersey City, NJ 07306                        16666    9/21/2020     24 Hour Fitness Worldwide, Inc.              $215.88                                                                              $215.88
Sanchez, Joel R.
10633 SW 73 Terrace
Miami, FL 33173                               634      7/7/2020        24 Hour Fitness USA, Inc.                  $55.43                                                                               $55.43
Sanchez, Jolene
1400 N Harding Ave
Pasadena, CA 91104                            3636    8/27/2020     24 Hour Fitness Worldwide, Inc.               $99.00                                                                               $99.00
Sanchez, Juan J
6964 Riverboat Dr.
Eastvale, CA 91752                           12113     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                       Page 1373 of 1763
                                                        Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 51 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sanchez, Karen
51 Arlington Drive South
San Francisco, CA 94080                      3754    8/28/2020     24 Hour Fitness Worldwide, Inc.               $84.29                                                                               $84.29
Sanchez, Kevin
23000 Marigold Ave
Torrance, CA 90502                           1939     8/6/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
Sanchez, Leah
10514 Genesta Ave
Granada Hills, CA 91344                      8233     9/4/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Sanchez, Lucia
14048 Leibacher Ave
Norwalk, CA 90650                           23478    10/2/2020     24 Hour Fitness Worldwide, Inc.              $110.87                                                                              $110.87
Sanchez, Luis
4010 De Anza Dr
Palmdale, CA 93551                          16755    9/23/2020     24 Hour Fitness Worldwide, Inc.              $469.97                                                                              $469.97
Sanchez, Maria
333 N. Market St
Inglewood, CA 90302                         25544    10/13/2020    24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Sanchez, Mayte
8301 FLIGHT AVENUE
MIDWAY CITY, CA 92655                        6131     9/1/2020     24 Hour Fitness Worldwide, Inc.              $103.00                                                                              $103.00
Sanchez, Miguel
42395 Ryan Road #112-226
Ashburn, VA 20148                           19020    9/28/2020     24 Hour Fitness Worldwide, Inc.               $94.86                                                                               $94.86
Sanchez, Miguel
PO Box 17286
Salem, OR 97305                              2453    7/30/2020     24 Hour Fitness Worldwide, Inc.              $197.01                                                                              $197.01
Sanchez, Patrick
5214 119th St SW
Lakewood, WA 98499                          13215    9/12/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Sanchez, Rene
1567 Omalley Ave
Upland, Ca 91786                             4829    8/31/2020    24 Hour Fitness United States, Inc.           $349.00                                                                              $349.00
Sanchez, Ruben
527 South 46th Street
San Diego, CA 92113-1911                    12616    9/18/2020     24 Hour Fitness Worldwide, Inc.               $84.00                                                                               $84.00
Sanchez, Sabra
7676 Roman Oak Way
Sacramento, CA 95831                        11678    9/10/2020     24 Hour Fitness Worldwide, Inc.                             $1,224.00                                                           $1,224.00
Sanchez, Tanya
19430 Kilfinan St.
Northridge, CA 91326                         3146    8/11/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Sanchez, Terry
24716 Joyce Street
Hayward, CA 94544                            7778     9/4/2020     24 Hour Fitness Worldwide, Inc.              $189.00                                                                              $189.00
SANCHEZ, VICENTE S
790 LOCKHAVEN DR
PACIFICA, CA 94044                          22479    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00




                                                                                      Page 1374 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 52 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Sanchez-Gallagher, Esmeralda
Levenbaum Trachtemberg
3500 W. Olive
Suite 300
Burbank, CA 91505                            17578    9/22/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                         $100,000.00
Sanchez-Gallagher, Esmeralda
Levenbaum Trachtemberg
3500 W. Olive
Suite 300
Burbank, CA 91505                            17948    9/22/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                         $100,000.00
Sanchez-Vega, Veronica
11075 Kimberly Ave.
Montclair, CA 91763                          17002    9/21/2020    24 Hour Fitness Worldwide, Inc.            $516.98                                                                              $516.98
Sancho, Stefanie
1122 Kenyon Ave
Plainfield, NJ 07060                         14708    9/17/2020    24 Hour Fitness Worldwide, Inc.           $2,112.00                                                                           $2,112.00
Sand, Dr. Rachael B.
12251 Avalon Canyon Ct
Las Vegas, NV 89138                          18698    9/26/2020    24 Hour Fitness Worldwide, Inc.                            $881.45                                                              $881.45
Sand, Dr. Rachel B.
12251 Avalon Canyon Ct.
Las Vegas, NV 89138                           4682    8/29/2020    24 Hour Fitness Worldwide, Inc.                           $1,500.00                        $1,500.00                          $3,000.00
Sanda, Pia
11735 Centerville Court
Gold River, CA 95670                          2322     8/3/2020       24 Hour Fitness USA, Inc.              $1,440.00                                                                           $1,440.00
Sandell, Michele
4499 Monmouth Street
Fairfax, VA 22030                             2516    7/28/2020    24 Hour Fitness Worldwide, Inc.            $863.06                                                                              $863.06
Sanderlin, Patricia
20321 Cochran Rd
Hempstead, TX 77445                          12631    9/11/2020    24 Hour Fitness Worldwide, Inc.             $42.21                                                                               $42.21
Sanders, Adam
75a Lake Road
# 150
Congers, NY 10920                             5814    8/31/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Sanders, David
2854 Montair Way
Union City, CA 94587                         24275    10/8/2020    24 Hour Fitness Worldwide, Inc.             $17.33                                                                               $17.33
Sanders, Dylan Valentino
40 Nevada St
Redwood City, CA 94062                       25179    10/9/2020         24 San Francisco LLC                  $100.00                                                                              $100.00
Sanders, Emma
8322 137th Ct NE
Redmond, WA 98052-3192                        3080    8/14/2020    24 Hour Fitness Worldwide, Inc.            $103.38                                                                              $103.38
SANDERS, JAMARI
172 ISLETON AVE
OAKLAND, CA 94603                             6150     9/2/2020    24 Hour Fitness Worldwide, Inc.            $480.00                                                                              $480.00
Sanders, John W
10420 Holly Grove Dr
Fort Worth, TX 76108-3745                    21468    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,200.00                                                                           $1,200.00

                                                                                     Page 1375 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 53 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sanders, Joseph
1168 N. Chester Ave.
Pasadena, CA 91104                             5958     9/1/2020       24 Hour Fitness USA, Inc.                              $2,483.60                                                           $2,483.60
Sanders, Joy
2854 Montair Way
Union City, CA 94587                          24910    10/8/2020    24 Hour Fitness Worldwide, Inc.             $49.71                                                                               $49.71
Sanders, Lora McGuire
80 Seabreeze Dr
Richmond, CA 94804                            14882    9/15/2020    24 Hour Fitness Worldwide, Inc.                                                              $140.97                            $140.97
Sanders, Tameka
4710 Catamaran Dr. 121
Fort Worth, TX 76135                           1954    7/20/2020    24 Hour Fitness Worldwide, Inc.            $212.96                                                                              $212.96
Sanders, Tameka
4710 Catamaran Dr. 121
Fort Worth, TX 76135                          19469    9/28/2020    24 Hour Fitness Worldwide, Inc.            $253.97                                                                              $253.97
Sanders, Travis
6511 S G St
Tacoma, WA 98408                              26090    10/29/2020   24 Hour Fitness Worldwide, Inc.            $215.00                                                                              $215.00
Sanderson Nietupski, Amy
3611 Antiem St
San Diego, CA 92111                           10311     9/8/2020       24 Hour Fitness USA, Inc.                $83.98                                                                               $83.98
Sanderson-Hart, Michelle S
1278 Stonehenge Dr.
San Dimas, CA 91773                           24257    10/2/2020    24 Hour Fitness Worldwide, Inc.           $6,084.00                                                                           $6,084.00
SandersonMerrit, Jennifer
7605 Normandy
The Colony, TX 75056                          16955    9/26/2020       24 Hour Fitness USA, Inc.                $50.00                                                                               $50.00
Sandez, Scott
1032 Lassen Dr
Belmont, CA 94002                              5100     9/1/2020    24 Hour Fitness Worldwide, Inc.            $609.00                                                                              $609.00
Sandhu, Gurcharan
4457 Ladner Street
Fremont, CA 94538                             17548    9/23/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Sandler, Albert
1 Cliffside Drive
Livingston, NJ 07039                           5402     9/3/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Sandler, Albert
Al Sandler
1 Cliffside Drive
Livingston, NJ 07039                          26905    12/6/2020    24 Hour Fitness Worldwide, Inc.                                                              $500.00                            $500.00
Sandler, Ethan
301 Port O Conner Drive
Little Elm, TX 75068                          16750    9/29/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Sandoval Santos, Ana
31600 126th Ave SE
SPC #166
Auburn, WA 98092                               2122    7/24/2020       24 Hour Fitness USA, Inc.                               $965.35                                                              $965.35
Sandoval, Agustin
1973 Pin Oak Ln
Manteca, CA 95336                              992      7/7/2020    24 Hour Fitness Worldwide, Inc.            $146.77                                                                              $146.77

                                                                                      Page 1376 of 1763
                                                        Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 54 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
SANDOVAL, ANA
231 WATERFORD LANE
FILLMORE, CA 93015                          21936    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $83.98                             $83.98
Sandoval, Angel
3070 W Del Monte Dr Apt 54
Anaheim, CA 92804                            6471     9/1/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Sandoval, Brenda
4051 Running Oak Lane
San Bernardino, 92407                       17150    9/22/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
SANDOVAL, EDWIN
38027 SOUDAN AVE
PALMDALE, CA 93552                           7301     9/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
SANDOVAL, EMANUEL
231 WATERFORD LANE
FILLMORE, CA 93015                          18055    9/25/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Sandoval, Jesse
4871 Bridgewater Cr.
Stockton, CA 95219                           7402     9/4/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Sandoval, Jesus Q
2437 Wolf Glen Pl
Fairfield, CA 94534                         14172    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sandoval, John
675so. Quivas Denver
Denver, CO 80223                            19217    9/27/2020              24 Denver LLC                         $0.00                                                                                $0.00
Sandoval, Joseph
12091 Pearce Ave
Garden Grove, CA 92843                      21344    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Sandoval, Karen
12385 Maxon Lane
Chino, CA 91710                             20352    9/28/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Sandoval, Larissa
660 30th Street
Manhattan Beach, CA 90266                    6088    8/31/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Sandoval, Melanie
18509 Taylor Ct.
Torrance, CA 90504                           5248    8/30/2020    24 Hour Fitness United States, Inc.           $438.99                                                                              $438.99
Sandoval-Artigas, Yolanda
6612 Ariock Cove
Austin, TX 78739                            22486    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Sands, Justin Mark
8315 F Street
Chesapeake Beach, MD 20732                  24109    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,016.97                                                                           $1,016.97
Sandusky, Frank
8246 Noelle Dr
Huntington Beach, CA 92646                  19995    9/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Sandusky, Trish
8246 Noelle Dr
Huntington Beach, CA 92646                  20044    9/28/2020     24 Hour Fitness Worldwide, Inc.              $475.00                                                                              $475.00




                                                                                      Page 1377 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 55 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sandy, Michaela
3549 Jennings St
San Diego, CA 92109                          1486    7/14/2020        24 Hour Fitness USA, Inc.                 $899.92                                                                              $899.92
Sanedrin, Paolo
24401 Darrin Dr
Diamond Bar, CA 91765                       17095    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
SanFilippo, Maria
2046 Calvert Ave
Costa Mesa, CA 92626                        21109    9/30/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Sanford, Diane
5637 Glenview Lane
The Colony, TX 75056                         2148    7/30/2020    24 Hour Fitness United States, Inc.          $1,008.00                                                                           $1,008.00
Sanford, Kendra
3301 Borst Ave
Centralia, WA 98531                          6832     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $108.30                                                              $108.30
Sangha, Gurjant
2681 Hesselbein Way
San Jose, CA 95148                           8252     9/5/2020     24 Hour Fitness Worldwide, Inc.              $170.00                                                                              $170.00
Sangpo, Tenzin J
7605 salem rd
falls church, va 22043                      27154    12/22/2020    24 Hour Fitness Worldwide, Inc.               $51.99                                                                               $51.99
Sangpo, Tenzin J
7605 Salem Rd
Falls Church, VA 22043                      27155    12/22/2020       24 Hour Fitness USA, Inc.                  $51.99                                                                               $51.99
Sani, Ramin
221 Hawk CT
Alamo, CA 94507                             22238    10/1/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Sankar, Kanimozhi
438 Hollow Falls Cmn
Fremont, CA 94539                           12376    9/10/2020     24 Hour Fitness Worldwide, Inc.              $730.00                                                                              $730.00
Sankarkumar, Vijayadevi
7924 NE 181st Pl
Kenmore, WA 98028                           15619    9/19/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Sankin, Alan
10 Owlswood Road
Tiburon, CA 94920                            4926     9/1/2020    24 Hour Fitness United States, Inc.           $714.00                                                                              $714.00
Sannipoli, Gina
9542 Covey Ln.
Escondido, CA 92026                          7371     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sano, Wassan
2507 West Lorena Drive
Anaheim, CA 92804                           16489    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sansing, Maureen
2469 Irma Way
Castro Valley, CA 94546                     12634    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $739.68                                                              $739.68
SANTA CRUZ MUNICIPAL UTILITIES
CITY OF SANTA CRUZ
DEBRA ALLEN, COLLECTIONS
333 FRONT STREET, SUITE 200
SANTA CRUZ, CA 95060-4533                   17232    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,336.55                                                                           $1,336.55

                                                                                      Page 1378 of 1763
                                                          Case 20-11568-KBO         Doc 72-3        Filed 04/19/21    Page 56 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Santa Maria, Carl
14 Dogwood Place
Massapequa, NY 11758                          15578    9/19/2020     24 Hour Fitness Worldwide, Inc.            $114.00                                                                              $114.00
Santa Susana I, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East, Suite 1400
Los Angeles, CA 90067-2915                    23361    10/2/2020        24 Hour Fitness USA, Inc.            $645,890.26       $1,490.60                                                         $647,380.86
Santacroce, Gina M
5686 SE Chase Loop
Gresham, OR 97080                             10361     9/8/2020     24 Hour Fitness Worldwide, Inc.                                             $150.00                                             $150.00
Santana, Desiree
28 Austin St.
Sewaren, NJ 07077                             24414    10/2/2020     24 Hour Fitness Worldwide, Inc.            $330.00                                                                              $330.00
Santana, Felix
525 West 52nd Street
#7BS
New York, NY 10019                            27151    12/22/2020 24 Hour Fitness United States, Inc.          $1,587.00                                                                           $1,587.00
Santana, Felix
525 West 52nd Street #7bs
New York, NY 10019                            27148    12/22/2020    24 Hour Fitness Worldwide, Inc.           $1,587.90                                                                           $1,587.90
Santanello, Kylie
131 Wade Street
La Habra, CA 90631                             347      7/3/2020     24 Hour Fitness Worldwide, Inc.           $1,125.00                                                                           $1,125.00
Santayana, Cecilia
2817 Muir Trail Dr
Fullerton , CA 92833                          14479    9/16/2020     24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
Santayana, Fernando
2817 Muir Trail Dr
Fullerton, CA 92833                           14366    9/16/2020     24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Santayana, Jacqueline
2817 Muir Trail Dr
Fullerton, CA 92833                           14662    9/16/2020     24 Hour Fitness Worldwide, Inc.             $90.00                                                                               $90.00
Santee Trolley Square 991 LP
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                            24681    10/2/2020        24 Hour Fitness USA, Inc.            $362,117.71                                                     $351,846.13         $713,963.84
Santiago, Charles
125 Tobin Ct
Vallejo, CA 94589                             18076    9/25/2020     24 Hour Fitness Worldwide, Inc.            $120.00                                                                              $120.00
SANTIAGO, DEANNA
410 DEAUVILLE PARKWAY
LINDENHURST, NY 11757                         22096    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Santiago, Denise Michelle
6 Sheila Court
Yorktown Heights, NY 10598                     781      7/6/2020     24 Hour Fitness Worldwide, Inc.            $499.92                                                                              $499.92
Santiago, Ellen
5174 Palo Alto Circle
Sparks, NV 89436                               8748     9/5/2020     24 Hour Fitness Worldwide, Inc.            $199.00                                                                              $199.00

                                                                                       Page 1379 of 1763
                                                           Case 20-11568-KBO         Doc 72-3        Filed 04/19/21    Page 57 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Santiago, Evelyn
610 Donald Place
Roselle Park, NJ 07204                         23221    10/6/2020            24 New York LLC                      $69.98                                                                               $69.98
Santiago, Jassmin
1204 E Division Street Apt. A
National City, CA 91950                        27238    1/10/2021        24 Hour Fitness USA, Inc.                                                                 $299.99                            $299.99
Santiago, Jay
5174 Palo Alto Circle
Sparks, NV 89436                                9689     9/6/2020     24 Hour Fitness Worldwide, Inc.            $199.00                                                                              $199.00
Santiago, Jeannine
27715 Wilderness Place
Castaic, CA 91384                               471      7/1/2020        24 Hour Fitness USA, Inc.               $315.00                                                                              $315.00
Santiago, Jeannine
27715 Wilderness Place
Castaic, CA 91384                              25483    10/13/2020       24 Hour Fitness USA, Inc.               $315.00                                                                              $315.00
Santiago, Marcelina
165 watershed way
Fayetteville, GA 30215                         12876    9/14/2020     24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Santiago, Thomas
6381 NW Paddington Court
Silverdale, WA 98383                           25825    10/22/2020    24 Hour Fitness Worldwide, Inc.            $500.00                                                                              $500.00
Santibanes, John
120-G Landers Street
San Francisco, CA 94114                        19242    9/27/2020     24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Santijaroennon, Thongchai
15357 Cabell Ave
Bellflower, CA 90706                           21844    10/1/2020     24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Santillan, Jose A
6936 Overhill Rd
Forth Worth, TX 76116                          25823    10/21/2020 24 Hour Fitness United States, Inc.            $60.00                                                                               $60.00
Santilli, Monique
701 Harlan St Unit E7
Lakewood, CO 80214                              1799    7/27/2020        24 Hour Fitness USA, Inc.                $41.99                                                                               $41.99
Santo, Angela Elizabeth
9748 Spruce Court
Cypress, CA 90630                              22566    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Santo, Joseph Michael
9748 Spruce Court
Cypress, CA 90630                              22776    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                             $0.00
Santo, Robert
1345 Paseo Cielo
San Dimas, CA 91773                            12268     9/9/2020        24 Hour Fitness USA, Inc.                                $49.00                                                               $49.00
Santo, Ross
8443 Via Mallorca, Unit #69
La Jolla, CA 92037                             20017    9/30/2020     24 Hour Fitness Worldwide, Inc.           $1,440.00                                                                           $1,440.00
Santora, Kayla R
9510 Asimov Way
Sacramento, CA 95829                           20362    9/29/2020     24 Hour Fitness Worldwide, Inc.            $749.97                                                                              $749.97




                                                                                        Page 1380 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 58 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Santoro, Anthony
1875 Bertram Road
Huntingdon Valley, PA 19006                  14804    9/16/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Santoro, Frank
26 Montell St.
Staten Island, NY 10302                      19147    9/25/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Santoro, Lisa
615 Poplar Ave.
Redwood City, CA 94061                        8426     9/4/2020     24 Hour Fitness Worldwide, Inc.              $216.15                                                                              $216.15
Santoro, Marisa
8200 Blvd East #19G
North Bergen, NJ 07047                       23659    10/2/2020     24 Hour Fitness Worldwide, Inc.               $36.00                                                                               $36.00
Santorum, Giovanny Maurizio
1136 N Escondido Blvd
Apt 109
Escondido, CA 92026                          22854    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Santos, Cynthia Delos
40 Morrow Ave APT 3AN
Scarsdale, NY 10583                          25141    10/9/2020    24 Hour Fitness United States, Inc.            $89.98                                                                               $89.98
Santos, Danilo G
202 Prospect St
Englewood, NJ 07631                          24512    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.90                                                                              $135.90
Santos, Elizabeth
2964 Crane St
Lemon Grove, CA 91945                        13718    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Santos, Ester
7555 Mission St #101
Daly City, CA 94014                          16299    9/17/2020     24 Hour Fitness Worldwide, Inc.              $199.50                                                                              $199.50
Santos, Joshua Humberto
14950 Victory Blvd Unit 103
Van Nuys, CA 91411                            9305     9/5/2020     24 Hour Fitness Worldwide, Inc.              $106.00                                                                              $106.00
Santos, Laura E
1362 Tularcitos Drive
Milpitas, CA 95035                            7722     9/3/2020     24 Hour Fitness Worldwide, Inc.              $185.00                                                                              $185.00
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                          20359    9/30/2020     24 Hour Fitness Worldwide, Inc.          $328,250.00        $4,011.83                                                         $332,261.83
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                          22673    10/2/2020        24 Hour Fitness USA, Inc.             $328,250.00        $4,011.83                                                         $332,261.83
Santos, Lee
John Filcher
1304 Sunny Creek Drive
Green Bay, WI 54313                          23440    10/2/2020        24 Hour Fitness USA, Inc.             $328,250.00        $4,011.83                                                         $332,261.83
Santos, Neill
370 Imperial Way #223
Daly City, CA 94015                          16250    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.88                             $49.88


                                                                                       Page 1381 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 59 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Santos, Oliver
319 Topeka
Irvine, CA 92604                               5946     9/2/2020    24 Hour Fitness United States, Inc.          $1,280.00                                                                           $1,280.00
Santos, Reyna Celina Gonzalez
108 Brookside
Sealy, TX 77474                                1849    7/17/2020     24 Hour Fitness Worldwide, Inc.               $21.42                                                                               $21.42
Sanwal, Shawn
5020 Screech Owl Creek Road
El Dorado Hills, CA 95762                     22340    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Sanwal, Shawn
5020 Screech Owl Creek Road
El Dorado Hills, CA 95762                     22293    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Sapaskis, Kristina
141 Chestnut Street
Englewood Cliffs, NJ 07632                    15508    9/18/2020        24 Hour Fitness USA, Inc.                 $101.92                                                                              $101.92
Sapkota, Pratima
6915 State Hwy 161 #141
Irving, TX 75039-2404                          6703     9/2/2020     24 Hour Fitness Worldwide, Inc.              $366.95                                                                              $366.95
Sapountzaki, Pauline
5603 Douglaston Pkwy
Douglaston, NY 11362-1538                     11025     9/8/2020            24 New York LLC                       $166.32                                                                              $166.32
Sapozhnikova, Sosya
10909 Fondern Apt 603
Houston, TX 77074                             18098    9/24/2020     24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Sappal, Manjit
2 Greene Place
Lafayette, CA 94549                           27352    1/29/2021     24 Hour Fitness Worldwide, Inc.               $59.48                                                                               $59.48
Sappal, Tina
2 Greene Place
Lafayette, CA 94549                           27351    1/29/2021     24 Hour Fitness Worldwide, Inc.               $73.42                                                                               $73.42
Sappington, Anna
6459 Tilia Place #304
Carlsbad, CA 92011                             1758    7/15/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Sar, Susan E
45053 Corte Zorita
Temecula, CA 92592                             1311    7/13/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00
Sar, Vibol
5595 Orange Ave #6
Long Beach, CA 90805                           6612     9/3/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Saraco Jr, Anthony
129 locust ave
Scarsdale, NY 10583                           20037    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,863.00                                                                           $1,863.00
Sardal, Ravin
1194 West Remington Drive
Sunnyvale, CA 94087                           27513     4/5/2021     24 Hour Fitness Worldwide, Inc.              $319.14                                                                              $319.14
Sardal, Ravin
1194 West Remington Drive
Sunnyvale, CA 94087                           27514     4/5/2021     24 Hour Fitness Worldwide, Inc.              $736.49                                                                              $736.49




                                                                                        Page 1382 of 1763
                                                       Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 60 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sardariani, Narineh
8502 Olivine Row
Santee, CA 92071                            1426    7/15/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Sarian, Hasmik
1234 N. Clybourn Ave
Burbank, CA 91505                          16892    9/22/2020        24 Hour Fitness USA, Inc.                $1,399.88                                                                           $1,399.88
Saric, Mirko
354 E. Homestead Ave
Palisades Park, NJ 07650                   19599    9/25/2020     24 Hour Fitness Worldwide, Inc.               $89.57                                                                               $89.57
Sarille, Andrea
1371 43RD AVE
SACRAMENTO, CA 95822-2929                  13045    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sarino, Lord
149 Sanctuary
Irvine, CA 92620                           17771    9/25/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Sarje, Atul
3355 Pennsylvania Ave
Apt 22
Fremont, CA 94536                           8771     9/5/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Sarkar, Aveek
621 Arastradero road
Palo Alto, CA 94306                        15365    9/19/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Sarkissian, Linette
18806 Hatteras St. #103
Tarzana, CA 91356                          13290    9/16/2020     24 Hour Fitness Worldwide, Inc.               $88.18                                                                               $88.18
Sarmiento, Philip
1023 Central Blvd.
Hayward, CA 94542                           4743    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sarnecki, Michael J
1689 East Primavera Way
San Tan Valley, AZ 85140                    5383    8/30/2020    24 Hour Fitness United States, Inc.          $5,880.00                                                                           $5,880.00
Sarrel, Matt
1031 Broderick St
San Francisco, CA 94115                    13762    9/14/2020          24 San Francisco LLC                    $133.97                                                                              $133.97
Sarrett, Lisa
3543 Dayton Cmn
Fremont, CA 94538                           4770    8/30/2020        24 Hour Fitness USA, Inc.                 $109.89                                                                              $109.89
Sarrica, Richard
574 Lagrange Lane
Livermore, CA 94550                        11659     9/9/2020        24 Hour Fitness USA, Inc.                  $73.48                                                                               $73.48
Sarrica, Toni
574 Lagrange Lane
Livermore, CA 94550                         6218     9/1/2020        24 Hour Fitness USA, Inc.                  $44.09                                                                               $44.09
Sarto, Lisa
106 Miramonte Drive
Moraga, CA 94556                           17125    9/22/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Sartor, Thomas
319 Hawthorne Avenue
Los Altos, CA 94022                        10228     9/7/2020     24 Hour Fitness Worldwide, Inc.              $137.69                                                                              $137.69


                                                                                     Page 1383 of 1763
                                                                Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 61 of 440


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address        Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Sartoro, Mary
26 Montell St
SI, NY 10302                                        19178    9/25/2020    24 Hour Fitness Worldwide, Inc.             $60.00                                                                               $60.00
Sarumi, Quadri
580 S 11th Street #9
San Jose, CA 95112                                  12020    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sarvate, Steve
1511 Gough St Apt 203
San Francisco, CA 94109                              8358     9/4/2020         24 San Francisco LLC                  $400.00                                                                              $400.00
Sarvela, Jacob Neal
PO Box 30432
Austin, Tx 78755-3432                               23324    10/2/2020    24 Hour Fitness Worldwide, Inc.            $389.99                                                                              $389.99
Sarvey, Robin Ann
87 Monte Cresta Ave
Oakland, CA 94611                                    2484     8/3/2020    24 Hour Fitness Worldwide, Inc.                            $916.76                                                              $916.76
Sarwari, Layla
PO Box 228
Alpine, CA 91903                                    17166    9/22/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
Sarwari, Shahram Russ
PO Box 228
Alpine, CA 91903                                    17100    9/22/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Sasaki, Deyvn
755 Rialto St.
Oxnard, CA 93035                                    18182    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Saso, Paul
Paul Saso
514 Prada Dr.
Milpitas, CA 95035                                  10066     9/8/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Satalino, Rachael
211 Brooks Street #9000
Unit 102
Oceanside, CA 92051-7001                            21968    10/1/2020       24 Hour Fitness USA, Inc.                              $1,440.00                                                           $1,440.00
Sather, April
770 N. 161ST PL
Shoreline, WA 98133                                 24396    10/2/2020    24 Hour Fitness Worldwide, Inc.           $1,193.37                                                                           $1,193.37
Sathya, Vyas
22023 Baxley Ct
Cupertino, CA 95014-4744                            18266    9/28/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Satish Varigona (p)/ Akhilesh Vangonda - (child)
5389 Twilight Common
Fremont, CA 94555                                   23764    10/2/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Sato, Jane
18515 Dorman Avenue
Torrance, CA 90504-5430                              8269     9/3/2020    24 Hour Fitness Worldwide, Inc.             $65.33                                                                               $65.33
Sato, Kevin
18515 Dorman Avenue
Torrance, CA 90504                                   9262     9/7/2020    24 Hour Fitness Worldwide, Inc.            $168.00                                                                              $168.00
Satoh, Kimihiro
7740 SW Summerton St
Wilsonville, OR 97070                               13572    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                              $215.88                            $215.88

                                                                                            Page 1384 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 62 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Satterfield, Necola Denise
120 Casals Place #18k
Bronx, NY 10475                              18260    9/28/2020    24 Hour Fitness Worldwide, Inc.              $145.50                                                                            $145.50
Satysheva, Anya
110 Avon Terrace
Sunnyvale, CA 94087                          22760    10/2/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                            $500.00
Saucedo, Angela
PO Box 2114
Chino Hills, CA 91709                        16602    9/28/2020    24 Hour Fitness Worldwide, Inc.                                                              $429.99                            $429.99
Saucedo, Sandra
1766-30th Avenue
San Francisco, CA 94122                       8098     9/3/2020    24 Hour Fitness Worldwide, Inc.                                                            $1,800.00                          $1,800.00
Saucerman, Justin
1340 Roselawn Ave.
Thousand Oaks, CA 91362                      17992    9/25/2020    24 Hour Fitness Worldwide, Inc.              $150.00                                                                            $150.00
Saucillo, Pamelia
3284 Mountain View Avenue
Los Angeles, CA 90066                        23989    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,437.27                                                                          $1,437.27
Sauer Hightower, Kimberly D.
11285 Carroza Court
San Diego, CA 92124                           3526    8/24/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sauer, Jeffrey
7820 Inverness Blvd
Unit 301
Englewood, CO 80112                          13683    9/14/2020    24 Hour Fitness Worldwide, Inc.               $93.98                                                                             $93.98
Sauers, Jason
668 S Pennsylvania St
Denver, CO 80209                              8338     9/4/2020            24 Denver LLC                        $649.00                                                                            $649.00
Saul, Kieran
5510 Renaissance Ave #3
San Diego, CA 92122                           1370    7/13/2020    24 Hour Fitness Worldwide, Inc.            $1,112.67                                                                          $1,112.67
Sauls, Harold and Linda
c/o HR Chapin Attorney & Counselor PLLC
Attn: Hershel R. Chapin
4301 Alpha Rd.
Dallas, TX 75244                             18687    9/26/2020       24 Hour Fitness USA, Inc.            $8,000,000.00                                                                     $8,000,000.00
Sauls, Harold and Linda
c/o HR Chapin Attorney & Counselor PLLC
Attn: Hershel R. Chapin
4301 Alpha Rd.
Dallas, TX 75244                             18755    9/26/2020    24 Hour Fitness Worldwide, Inc.         $8,000,000.00                                                                     $8,000,000.00
Saunders, Pamela
908 Wren Dr
San Jose, CA 95125-2952                      23890    10/2/2020    24 Hour Fitness Worldwide, Inc.                                             $678.89                                             $678.89
Saunders, Pamela
908 Wren Drive
San Jose, CA 95125                           24089    10/2/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                             $0.00                              $0.00
Savage, Jane
4109 191st St SW
Lynnwood, WA 98036                           21920    10/1/2020    24 Hour Fitness Worldwide, Inc.               $36.53                                                                             $36.53

                                                                                     Page 1385 of 1763
                                                        Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 63 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Savage, Javon or Aurdrey
2301 N CONGRESS AVE APT 26
BOYNTON BEACH, FL 33426                      7695     9/2/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Savage, Kimber
22625 N 30th Avenue
Phoenix, AZ 85027                           23921    10/2/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Savannah, Dolores
P.O.Box 1127
Alameda, CA 94501                           24153    10/2/2020     24 Hour Fitness Worldwide, Inc.              $833.00         $910.00                                                            $1,743.00
Savidge, Michael
420 Murifield Dr.
Atlantis, FL 33462                           6730     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Savino, Deborah J
440 Black Oak Drive
Petaluma, CA 94952                           4904    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $960.00                                                              $960.00
Savino, Deborah J.
440 Black Oak Drive
Petaluma, CA 94952                          19977    9/29/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Savot, Dane
1089 Oakmont Dr Apt 2
San Jose, CA 95117                          11311    9/10/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Sawall, Miranda
2244 Maplecrest Dr.
Little Elm, TX 75068                        17498    9/23/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Sawyer, Bob
116 Audiffred Lane
Woodside, CA 94062                          11592    9/11/2020     24 Hour Fitness Worldwide, Inc.              $135.41                                                                              $135.41
Sawyer, Desiree
18106 Castle Rain Dr
Humble, TX 77346                             1269    7/10/2020     24 Hour Fitness Worldwide, Inc.              $280.72                                                                              $280.72
Sawyer, Desiree
18106 Castle Rain Dr
Humble, TX 77346                            25367    10/12/2020    24 Hour Fitness Worldwide, Inc.              $280.72                                                                              $280.72
Sawyer, John M
PO Box 2844
Martinez, CA 94553                           9027     9/5/2020    24 Hour Fitness United States, Inc.           $204.00                                                                              $204.00
Sawyer, Michael
51 NE 194th Ave
Portland, OR 97230                          24492    10/6/2020     24 Hour Fitness Worldwide, Inc.              $503.99                                                                              $503.99
Saxena, Noopur
4014 Rockingham Drive
Pleasanton, CA 94588                        20385    9/30/2020    24 Hour Fitness United States, Inc.           $185.96                                                                              $185.96
Saxon, Joseph
2849 Forest Hill Blvd
Pacific Grove, CA 93950                      5333    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $800.00                            $800.00
Sayadinejad, Kambiz
11190 Poblado Road
San Diego, CA 92127                         24932    10/5/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00




                                                                                      Page 1386 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 64 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sayan, Sam
1012 Forest Ridge Dr
Bedford, TX 76022                             10286     9/7/2020    24 Hour Fitness Worldwide, Inc.             $84.12                                                                               $84.12
sayed, marium
4169 gaither st
                                               2231    7/22/2020    24 Hour Fitness Worldwide, Inc.             $63.20                                                                               $63.20
Sayeed, Hamza
8063 E. Snowberry Ln.
Anaheim, CA 92808                             27414    2/18/2021    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Sayegh, Emile P.
27 Park Terrace South
Congers, NY 10920                              4653    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $1,808.60                                                           $1,808.60
Sayles, Christina
21835 E Chestnut Ct
Walnut, CA 91789                               3498    8/27/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Saz, Lila
5928 Santa Monica Blvd
LOS ANGELES, CA 90038                         11977    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Sazegar, Shawn
205 De Anza Blvd #238
San Mateo, CA 94402                           19801    10/1/2020    24 Hour Fitness Worldwide, Inc.           $1,098.00                                                                           $1,098.00
SCALA, LYNN
26 SEWARD AVE
PISCATAWAY, NJ 08854                           5703     9/2/2020    24 Hour Fitness Worldwide, Inc.            $566.88                                                                              $566.88
Scala, Thomas G
3235 Emmoms Ave
Booklyn, NY 11235                             26624    11/21/2020          24 New York LLC                                     $120.00                                                              $120.00
Scandura, John E.
17492 Valeworth Circle
Huntington Beach, CA 92649                    14597    9/16/2020       24 Hour Fitness USA, Inc.               $737.00                                                                              $737.00
Scanlan, Michael
5096 Keenland Ct.
Englewood, CO 80110                           12063    9/11/2020    24 Hour Fitness Worldwide, Inc.            $130.86                                                                              $130.86
Scannell, Sean
3534 Suprs Trail
American Canyon, CA 94503                     12437     9/9/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Scarduzio, Alison
36 Tappan Ave
Babylon, NY 11702                             19728    10/2/2020    24 Hour Fitness Worldwide, Inc.            $828.96                                                                              $828.96
Schaaf, Holly
2207 NE 15th Ave.
Portland, OR 97232                             2397    7/24/2020    24 Hour Fitness Worldwide, Inc.           $1,121.80                                                                           $1,121.80
Schaaff, Rachel
35318 Brown Galloway Lane
Fallbrook, CA 92028                             54     6/29/2020             RS FIT CA LLC                     $535.00                                                                              $535.00
Schaaff, Rachel
35318 Brown Galloway Lane
Fallbrook, CA 92028                           27156    12/23/2020   24 Hour Fitness Worldwide, Inc.            $534.91                                                                              $534.91




                                                                                      Page 1387 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 65 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schaben, Allen
21281 Yamouth Lane
Huntington Beach, CA 92646                    5326    8/30/2020     24 Hour Fitness Worldwide, Inc.              $487.49                                                                              $487.49
Schaber, Andrew
4 Willow Court
Medford, NY 11763                            12195     9/9/2020     24 Hour Fitness Worldwide, Inc.               $60.00                                                                               $60.00
Schachner, Thomas
1405 E 38th St
Tacoma, WA 98404                             11471     9/9/2020     24 Hour Fitness Worldwide, Inc.              $145.00                                                                              $145.00
Schaefer, Beverly
1258 Lost Point Lane
Oxnard, CA 93030                             14308    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $367.00                                                              $367.00
Schaefer, Dennis
6482 ESTRELLA AVE
SAN IDEGO, CA 92120                           8900     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Schaefer, Josef
1645 Rock Creek Ridge Blvd
SW North Bend, WA 98045                      21843    9/18/2020        24 Hour Fitness USA, Inc.                $1,399.89                                                                           $1,399.89
Schaefer, Ted
5342 Yarwell Dr.
Houston, TX 77096                            22612    10/2/2020        24 Hour Fitness USA, Inc.                                 $888.02                                                              $888.02
Schaeffer, Diane
1806 Green Lane
Redondo Beach, CA 90278                      17845    9/24/2020     24 Hour Fitness Worldwide, Inc.              $119.48                                                                              $119.48
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              5770     9/1/2020           RS FIT Holdings LLC                    $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              5852     9/1/2020    24 Hour Fitness United States, Inc.           $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              6226     9/1/2020          24 San Francisco LLC                    $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7149     9/1/2020     24 Hour Fitness Worldwide, Inc.              $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7164     9/1/2020         24 Hour Holdings II LLC                  $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7211     9/1/2020        24 Hour Fitness USA, Inc.                 $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7275     9/1/2020              RS FIT CA LLC                       $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7278     9/1/2020              RS FIT NW LLC                       $129.00                                                                              $129.00




                                                                                       Page 1388 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 66 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
SCHAEFFER, MARK
4308 ALONZO AVENUE
ENCINO, CA 91316                              7541     9/1/2020       24 Hour Fitness Holdings LLC             $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7560     9/1/2020              24 Denver LLC                     $129.00                                                                              $129.00
Schaeffer, Mark
4308 Alonzo Avenue
Encino, CA 91316                              7567     9/1/2020            24 New York LLC                     $129.00                                                                              $129.00
SCHAFER, JONATHAN W
4840 BRIGHTON AVE
SAN DIEGO, CA 92107                          15714    9/20/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Schafer, Roger A
1301 Rodriguez Street
Santa Cruz, CA 95062                         13386    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                              $200.00                            $200.00
Schamber, James S
13650 Empress Road
Nevada City, CA 95959                         7015     9/1/2020     24 Hour Fitness Worldwide, Inc.            $350.00                                                                              $350.00
Schandelmier, Rosemary
PO BOX 99522
Emeryville, CA 94662                          5479    8/31/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Schandelmier, Rosemary
PO BOX 99522
Emeryville, CA 94662                         11024     9/8/2020     24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Schantz, Justin
15355 SW Greenfield Drive
Tigard, , OR 97224                           23074    10/2/2020     24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Scharaga, York
38 Cleveland Ave #B
Highland Park, NJ 08904-1801                 25665    10/16/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Scharf, Fred
17 Hemlock Drive
North Caldwell, NJ 07006-4119                12953    9/11/2020        24 Hour Fitness USA, Inc.               $268.70                                                                              $268.70
Scharf, Patricia A
535-1/4 N Spaulding Ave.
Los Angeles, CA 90036                         5154     9/1/2020     24 Hour Fitness Worldwide, Inc.            $125.00                                                                              $125.00
Schauer, Greg
3015 Via Buena Vista #D
Lagunda Woods, CA 92637                      19288    9/25/2020     24 Hour Fitness Worldwide, Inc.             $99.99                                                                               $99.99
Schauer, Luke
651 S Depew St
Lakewood, CO 80226                            5539    8/31/2020     24 Hour Fitness Worldwide, Inc.            $137.96                                                                              $137.96
Schaufler, Ethan
18950 County Road 162
Nathrop, CO 81236                             2018    7/22/2020     24 Hour Fitness Worldwide, Inc.                           $9,517.76                                                           $9,517.76
Schaul, Lucy
1608 So Mayflower Ave
Unit E
Monrovia, CA 91016                           27121    12/18/2020 24 Hour Fitness United States, Inc.          $1,050.00                                                                           $1,050.00


                                                                                      Page 1389 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 67 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schaum, Craig
38 Pararela Dr
Unit 207
Rancho Mission Viejo, CA 92694                9959     9/7/2020        24 Hour Fitness USA, Inc.                                  $99.00                                                               $99.00
Scheer, Judy
106 North Plymouth Boulevard
Los Angeles, CA 90004                        12230    9/15/2020        24 Hour Fitness USA, Inc.                 $332.00                                                                              $332.00
Scheff, Stefanie
3051 Harbor Blvd.
Ventura, CA 93001                            14814    9/15/2020     24 Hour Fitness Worldwide, Inc.              $375.50                                                                              $375.50
Scheffel, Brenda
20220 Great Egret Lane
Pflugerville, TX 78660                        9993     9/7/2020     24 Hour Fitness Worldwide, Inc.               $70.00                                                                               $70.00
Scheffel, Travis
20220 Great Egret Lane
Pflugerville, TX 78660                       10035     9/7/2020     24 Hour Fitness Worldwide, Inc.               $70.00                                                                               $70.00
Scheiber, Stephen
6480 Sapphire Pointe Blvd
Castle Rock, CO 80108                        19048    9/29/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Scheiner, Norman H.
c/o Kenneth D. Schnur
Kimball, Tirey & St. John LLP
2300 Clayton Road, Suite 1350
Concord, CA 94520                            21452    10/1/2020        24 Hour Fitness USA, Inc.             $809,339.38                                                                          $809,339.38
Scheiner, Norman H.
c/o Kenneth D. Schnur
Kimball, Tirey & St. John, LLP
2300 Clayton Road, Suite 1350
Concord, CA 94520                            21600    10/1/2020        24 Hour Fitness USA, Inc.             $809,339.38                                                                          $809,339.38
Scheingold, Edward
1949 Meadow Road
Walnut Creek, CA 94595                       24682    10/5/2020    24 Hour Fitness United States, Inc.           $149.00                                                                              $149.00
Schelero, Maureen F
12335 82nd Rd. Apt 4G
Kew Gardens, NY 11415-1625                    6180    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schell, Lindsay
3101 SE Pine St #7
Portland, OR 97214                            2850    7/30/2020     24 Hour Fitness Worldwide, Inc.              $187.00                                                                              $187.00
Schellinck, Martin
326 Alamo Square
Alamo, CA 94507                              10790     9/9/2020     24 Hour Fitness Worldwide, Inc.              $134.52                                                                              $134.52
Schellinck, Martin
326 Alamo Square
Alamo, CA 94507                              15058    9/17/2020     24 Hour Fitness Worldwide, Inc.              $134.52                                                                              $134.52
Schembri, Dorothy A.
6676 Spoerriwood Court
Sacramento, CA 95828                         20813    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schenk, Jeanette M
14815 NW Kyle Place
Portland, OR 97229                            2918     8/6/2020     24 Hour Fitness Worldwide, Inc.               $41.99                                                                               $41.99

                                                                                       Page 1390 of 1763
                                                           Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 68 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Schenk, Jeanette M
14815 NW Kyle Place
Portland, OR 97229                             27239     1/8/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schenkkan, Gerard
1201 California Street, Unit 1401
San Francisco, CA 94109                         8372     9/4/2020          24 San Francisco LLC                                     $99.00                                                               $99.00
Schenkkan, Judith
1201 California Street Unit 1401
San Francisco, CA 94109                         7564     9/4/2020        24 Hour Fitness USA, Inc.                                 $416.10                                                              $416.10
Schenkman, Jennifer
4775 Pascal Ct
Colorado Springs, CO 80920                     25375    10/13/2020    24 Hour Fitness Worldwide, Inc.              $100.97                                                                              $100.97
Scher, Jeffrey
102-55 67th Drive
APT. LF
Forest Hills, NY 11375                         10578     9/8/2020      24 Hour Fitness Holdings LLC               $1,800.00                                                                           $1,800.00
Scher, Maclaine
1410 Hornblend St.
San Diego, CA 92109                             663     6/29/2020     24 Hour Fitness Worldwide, Inc.              $648.00                                                                              $648.00
Scherbinina, Yekaterina
705 sw 88 avenue
Apt. 408
Pembroke Pines, FL 33025                       11186    9/10/2020     24 Hour Fitness Worldwide, Inc.              $186.66                                                                              $186.66
Scherer, Arin
6335 Kenya Dr.
Evergreen, CO 80439                             3220    8/20/2020              24 Denver LLC                       $228.00                                                                              $228.00
Scherff, John Michael
4713 Edinburgh Drive
Carlsbad, CA 92010-6532                        20344    9/30/2020        24 Hour Fitness USA, Inc.                             $102,382.41                                                          $102,382.41
Schermerhorn, Lindy
223 Rubenstein Pl.
Cardiff, CA 92007                              20101    9/30/2020    24 Hour Fitness United States, Inc.           $720.87                                                                              $720.87
Schick, Anthony
10 Potters Bend
Ladera Ranch, CA 92694                          1653    7/14/2020        24 Hour Fitness USA, Inc.                 $123.30                                                                              $123.30
Schick, Michael
2647 W 900 N
Lehi, UT 84043                                 21690    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Schieber, Madeleine
729 E Market St.
Daly City, CA 94014                            26153    11/2/2020     24 Hour Fitness Worldwide, Inc.              $143.96                                                                              $143.96
Schiefelbein, Erik
2634 Dalton Ave
Unit 1
Los Angeles, CA 90018                          26387    11/12/2020       24 Hour Fitness USA, Inc.                  $41.88                                                                               $41.88
Schiffman, Scott
1171 Ocean Pkwy
Apt 6J
Brooklyn, NY 11230                             17515    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00


                                                                                         Page 1391 of 1763
                                                           Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 69 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Schiffman, Scott
1171 Ocean Pkwy
Apt 6J
Brooklyn, NY 11230                             23257    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                          18769    9/30/2020     24 Hour Fitness Worldwide, Inc.           $323,850.00     $13,650.00                                                          $337,500.00
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                          19839    9/30/2020    24 Hour Fitness United States, Inc.        $323,850.00     $13,650.00                                                          $337,500.00
Schiraldi, Paul
1723 Lucile Avenue
Los Angeles, CA 90026                          20425    9/30/2020        24 Hour Fitness USA, Inc.              $323,850.00     $13,650.00                                                          $337,500.00
Schirmer, Shandelle
6543 SE Woodstock Blvd
Portland, OR 97206                             13319    9/13/2020              RS FIT NW LLC                         $46.74                                                                              $46.74
Schiro, Angelo J
5419 W. Tropicana #608
Las Vegas, NV 89103                             2206    8/10/2020     24 Hour Fitness Worldwide, Inc.               $175.00                                                                             $175.00
Schleef, Raymond Richard
1527 Kings Cross Drive
Cardiff by the Sea, CA 92007                   19325    9/28/2020     24 Hour Fitness Worldwide, Inc.               $460.00                                                                             $460.00
Schleger, Ray
25301 Via De Anza
Laguna Niguel, CA 92677                        15990    9/21/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Schlender, Gregory
751 Crescent Dr
Boulder, CO 80303                               3478    8/27/2020        24 Hour Fitness USA, Inc.                                 $174.75                                                              $174.75
Schlesinger, Arnold
AVG Partners
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23197    10/2/2020        24 Hour Fitness USA, Inc.             $1,033,075.91                                                          $0.00       $1,033,075.91
SCHLESINGER, ARNOLD
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                        23325    10/2/2020        24 Hour Fitness USA, Inc.             $1,033,075.91                                                          $0.00       $1,033,075.91
Schlesinger, Brian
17835 Timber Branch Pl
Canyon Country, CA 91387                       19413    9/29/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Schliebe, Lisa A
630 W Broadway
Apt 208
Anaheim, CA 92805                              20976    9/30/2020     24 Hour Fitness Worldwide, Inc.               $869.99                                                                             $869.99
Schloemer, Martin Allan
2618 Carnegie Lane, Unit A
Redondo Beach, CA 90278                        19775    9/28/2020     24 Hour Fitness Worldwide, Inc.                             $4,485.00                                                           $4,485.00
Schlosser, Ariel
1929 Beethoven Dr
Virginia Beach, VA 23454                       27119    12/18/2020    24 Hour Fitness Worldwide, Inc.               $100.00                                                                             $100.00

                                                                                         Page 1392 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 70 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Schlosser, Shannon
15018 Tuscola Road
Apple Valley, CA 92307                       1122     7/9/2020     24 Hour Fitness Worldwide, Inc.              $113.97                                                                              $113.97
Schlueter, Carol Susan
7629 Tophill Ln.
Dallas, TX 75248                             8187     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $340.44           $89.55                                             $429.99
Schmaling, Yu Lee
283 Nottingham Lane
American Canyon, CA 94503                   16400    9/18/2020    24 Hour Fitness United States, Inc.           $108.00                                                                              $108.00
Schmeeckle, Donna
2451 Kehoe Ave.
San Mateo, CA 94403                          507      7/2/2020     24 Hour Fitness Worldwide, Inc.              $783.12                                                                              $783.12
Schmeidler, Dan
1214 Lodi Place Apt. 212
Los Angeles, CA 90038                       17237    9/25/2020     24 Hour Fitness Worldwide, Inc.           $38,226.00                                                                           $38,226.00
Schmeidler, Dan
1214 Lodi Place, Apt. 212
Los Angeles, CA 90038                       18006    9/25/2020     24 Hour Fitness Worldwide, Inc.           $38,226.00                                                                           $38,226.00
Schmeidler, Dina
1111 South Corning Street, Apt. 305
Los Angeles, CA 90035                       21493    10/1/2020     24 Hour Fitness Worldwide, Inc.           $26,754.00                                                                           $26,754.00
Schmeidler, Dina
1111 South Corning Street, Apt. 305
Los Angeles, CA 90035                       22625    10/2/2020     24 Hour Fitness Worldwide, Inc.           $18,181.00                                                                           $18,181.00
Schmeidler, Rachel
8440 FOUNTAIN AVE #204
WEST HOLLYWOD, CA 90069                     19283    9/27/2020    24 Hour Fitness United States, Inc.        $50,000.00                                                                           $50,000.00
Schmelzer (Amick, maiden name), Megan
7628 W. 54th Ave #1206
Arvada, CO 80002                             5311     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schmidt, Barbara M.
2615 Homecrest Avenue 4H
Brooklyn, NY 11235                          25663    10/16/2020    24 Hour Fitness Worldwide, Inc.               $80.00                                                                               $80.00
Schmidt, Christina
3468 NE Harrison Drive
Issaquah, WA 98029                           2435    8/13/2020        24 Hour Fitness USA, Inc.                $1,003.75                                                                           $1,003.75
Schmidt, Christina
3468 NE Harrison Drive
Issaquah, WA 98029                          14209    9/15/2020        24 Hour Fitness USA, Inc.                $1,004.26                                                                           $1,004.26
SCHMIDT, DONNA
914 FORESTDALE AVE.
GLENDORA, CA 91740                           9425     9/6/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Schmidt, Douglas
914 Forestdale Ave
Glendora , CA 91740                          9760     9/6/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Schmidt, Jessica
4080 Huerfano Avenue Apt 337
San Diego, CA 92117                         11500     9/9/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00




                                                                                      Page 1393 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 71 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schmidt, Julie
914 Forestdale Ave.
Glendora, CA 91740                            9777     9/6/2020     24 Hour Fitness Worldwide, Inc.               $55.00                                                                               $55.00
Schmidt, Linda
16612 Withers Way
Moreno Valley, CA 92555                      27361     2/2/2021     24 Hour Fitness Worldwide, Inc.                              $781.00                           $781.00                          $1,562.00
Schmidt, Regine
2067 Santa Cruz Ave
Menlo Park, CA 94025-6237                     5125    8/31/2020    24 Hour Fitness United States, Inc.            $49.00                                                                               $49.00
Schmidt, Richard A
28 Campbell Place
Danville, CA 94526                           13616    9/13/2020        24 Hour Fitness USA, Inc.                 $292.00                                                                              $292.00
Schmidt, Tore
1831 N Harvard Blvd
Apt. 4
Los Angeles, CA 90027                        19505    9/29/2020     24 Hour Fitness Worldwide, Inc.               $61.17                                                                               $61.17
Schmidt-Harrison, Lori
133 E De La Guerra St. 156
Santa Barbara, CA 93101                       5634    8/31/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Schmier, Scot
16315 E Clovermead St.
Covina, CA 91722                              4648    8/30/2020     24 Hour Fitness Worldwide, Inc.              $366.00                                                                              $366.00
Schmitcke, Bradley D.
2917 S C St
Tacoma, WA 98402                             22115    10/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Schmitt, Paula
190 Camille Court
Alamo, CA 94507                               5461    8/31/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
SCHNECKLOTH, RANDALL
4565 GANIER CT UNIT 2123
N LAS VEGAS, NV 89031                         5561    8/31/2020     24 Hour Fitness Worldwide, Inc.              $526.00                                                                              $526.00
Schneider, Andrea
508 Central Ave
Wilmette, IL 60091                            5497     9/2/2020     24 Hour Fitness Worldwide, Inc.               $42.93                                                                               $42.93
Schneider, David Paul
6530 Salizar Street
San Diego, CA 92111-3242                     22498    10/1/2020     24 Hour Fitness Worldwide, Inc.              $174.99                                                                              $174.99
Schneider, David Paul
6530 Salizar Street
San Diego, CA 92111-3242                     22499    10/1/2020     24 Hour Fitness Worldwide, Inc.              $174.99                                                                              $174.99
Schneider, Joe
4189 East Road
Placerville, CA 95667                        27001    12/10/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Schneider, Kristin
248 118th Ave SE #15
Bellevue, WA 98005                           20298    9/30/2020     24 Hour Fitness Worldwide, Inc.              $105.93                                                                              $105.93
Schneider, Maria
1708 South Palmetto Ave.
Ontario, CA 91762                             7427     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                       Page 1394 of 1763
                                                          Case 20-11568-KBO          Doc 72-3      Filed 04/19/21     Page 72 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Schneider, Naomi
1233 1/2 Henry Street
Berkeley, CA 94709                             5096     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $34.00                                                               $34.00
Schneider, Ryan
1708 South Palmetto Ave.
Ontario, CA 91762                              7689     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Schneider, Steven M.
307 16th Street
Santa Monica, CA 90402-2217                    8533     9/4/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Schnell, Ashley
1375 Lick Ave, Apt 422
San Jose, CA 95110                             1542    7/28/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Schneyer, Deanna
318 Ballena Dr.
Diamond Bar, CA 91765                          8901     9/5/2020     24 Hour Fitness Worldwide, Inc.              $741.00                                                                              $741.00
Schnirman, Vreni
234 Simon Drive
Petaluma, CA 94952                            26130    11/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Schoenberg, Arthur
6175 E. Palo Alto Drive
Anaheim, CA 92807                             18157    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,168.00                                                                           $1,168.00
Schoenemann, John
5322 Stoneridge Ct
Rosenberg, TX 77471                           16324    9/22/2020    24 Hour Fitness United States, Inc.           $325.00                                                                              $325.00
Scholz, Rasoul
1146 Calder Ln
Walnut Creek, CA 94598                        19936    9/30/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Scholz, Regina Dagmar
1146 Calder Ln
Walnut Creek, CA 94598                        20111    9/30/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Schomer, Yvonn
1105 Xenophon St
Golden, CO 80401                               4799    8/31/2020              24 Denver LLC                       $971.88                                                                              $971.88
Schonhaut, Jane
3011 SE Taylor St
Portland, OR 97214                            11409    9/10/2020     24 Hour Fitness Worldwide, Inc.               $67.18                                                                               $67.18
Schoonmaker, Karen
PO Box 72
Alameda, CA 94501                             27344    1/28/2021     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Schot, Isaiah
1309 W Mission Blvd., Unit 117
Ontario, CA 91762                             13851    9/14/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Schott, Travis L
544 Glenneyre #3
Laguna Beach, CA 92651                        10420     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Schrab, Linda
134 Avenida Santa Margarita
San Clemente, CA 92672                        15131    9/18/2020     24 Hour Fitness Worldwide, Inc.              $108.60                                                                              $108.60




                                                                                        Page 1395 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 73 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schrab, Linda
134 Avenida Santa Margarita
San Clemente, CA 92672                       15465    9/18/2020     24 Hour Fitness Worldwide, Inc.              $111.04                                                                              $111.04
Schriver, Nicholas
600 Canyon Woods Ct., Apt #D
San Ramon, CA 94582                          15707    9/20/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Schroeder, Brooke Ann
315 Crest Ave
Alamo, CA 94507                              11478     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Schroeder, Carl J
2725 Langridge Loop NW
Olympia, WA 98502                             1084     7/7/2020          24 San Francisco LLC                    $659.00                                                                              $659.00
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             993      7/7/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1069     7/7/2020      24 Hour Fitness Holdings LLC                $659.00                                                                              $659.00
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1073     7/7/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Schroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                             1129     7/7/2020    24 Hour Fitness United States, Inc.           $659.00                                                                              $659.00
Schroeder, Jacob
315 Crest Ave
Alamo, CA 94507                              10395     9/9/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Schroeder, James
26585 Amherst CT.
Loma Linda, CA 92354                         23709    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,109.25                                                                           $1,109.25
Schroeder, Musashi
5711 Ravenspur Dr. #307
Rancho Palos Verdes, CA 90275                10543     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Schroller, Curtis
7807 Blue Stream Ct
Houston, TX 77041                             1589    7/14/2020     24 Hour Fitness Worldwide, Inc.               $27.27                                                                               $27.27
Schubert, Joke
PO Box 479
Surfside, CA 90743                           24108    10/2/2020        24 Hour Fitness USA, Inc.                $1,393.56                                                                           $1,393.56
Schubert, Mark
PO Box 479
Surfside, CA 90743                           24051    10/2/2020        24 Hour Fitness USA, Inc.                 $438.00                                                                              $438.00
Schubert, Mark
PO Box 479
Surfside, CA 90743                           24238    10/2/2020        24 Hour Fitness USA, Inc.                 $438.00                                                                              $438.00
Schueller, Martha A.
PO Box1428
Crosby, TX 77532                             20006    9/30/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00




                                                                                       Page 1396 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 74 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schuler, Timothy
835 Amigos Way, Suite 6
Newport Beach, CA 92660                      10702     9/8/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
SCHULLER, TERRY
9764 LOST COLT CIRCLE
LAS VEGAS, NV 89117                          21805    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Schultheis, Maria
1580 Redlands Place
Costa Mesa, CA 92627                         11200     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Schultheis, Mark
1580 Redlands Place
Costa Mesa, CA 92627                         10624     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Schultz, Angelique
4636 Mataro Drive
San Diego, CA 92115                          21502    10/1/2020     24 Hour Fitness Worldwide, Inc.              $167.99                                                                              $167.99
Schultz, Dan
12727 Withers Way
Austin, TX 78727                              6513     9/1/2020     24 Hour Fitness Worldwide, Inc.               $51.00                                                                               $51.00
Schultz, Orville Carl
4380 Del Paso Dr.
Reno, NV 89502                                751     6/29/2020     24 Hour Fitness Worldwide, Inc.              $166.66                                                                              $166.66
Schultz, Orville Carl
4380 Del Paso Dr.
Reno, NV 89502                               16404    9/18/2020     24 Hour Fitness Worldwide, Inc.              $166.25                                                                              $166.25
Schultz, Toni
859 Cape Breton Dr
Pacifica, CA 94044                           16981    9/21/2020     24 Hour Fitness Worldwide, Inc.              $983.33                                                                              $983.33
Schultz, William
5628 SE 115th Ave
Portland, OR 97266                            110     6/27/2020        24 Hour Fitness USA, Inc.                 $163.48                                                                              $163.48
Schulz, Daniel
2921 Calle Frontera
San Clemente, CA 92673                       21505    10/1/2020    24 Hour Fitness United States, Inc.            $74.50                                                                               $74.50
Schulz, Darren
31801 Via Salamanca
San Jaun Capistrano, CA 92675                18892    9/29/2020        24 Hour Fitness USA, Inc.                $2,171.98                                                                           $2,171.98
Schulz, Donald P.
2722 Mainway Dr.
Los Alamitos, CA 90720                       27444     3/1/2021     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Schumacher, Alika
94-944 Meheula Parkway
Apt. 457
Mililani, HI 96789                            8977     9/5/2020     24 Hour Fitness Worldwide, Inc.              $148.75                                                                              $148.75
Schumacher, Randal P.
9516 Bent Creek Lane
Vienna, VA 22182-1407                        10386     9/8/2020     24 Hour Fitness Worldwide, Inc.                             $2,040.00                                                           $2,040.00
Schuman, Jonathan
7519 Alpha Ct. E.
W. Palm Beach, FL 33406                       5217    8/28/2020     24 Hour Fitness Worldwide, Inc.              $401.86                                                                              $401.86


                                                                                       Page 1397 of 1763
                                                          Case 20-11568-KBO        Doc 72-3      Filed 04/19/21    Page 75 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
SCHUMAN, KYLE
10432 27TH DR SE
EVERETT, WA 98208                             11225     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $44.95                                                               $44.95
Schuman, Linda
7519 Alpha Court East
West Palm Beach, FL 33406                     15032    9/17/2020    24 Hour Fitness Worldwide, Inc.           $401.86                                                                              $401.86
Schuster, Debbie
2705 SE Brooklyn St
Portland , OR 97202                           16244    9/18/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Schuster, Dwynn
16574 San Andres St
Fountain Valley, CA 92708                     12042     9/9/2020    24 Hour Fitness Worldwide, Inc.           $149.00                                                                              $149.00
Schuster, Eileen
2658 Center Court Drive
Weston, FL 33332                              12205     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,632.00                                                                           $1,632.00
Schuster, Lori
16574 San Andres St.
Fountain Valley, CA 90708                     12188     9/9/2020    24 Hour Fitness Worldwide, Inc.            $99.00                                                                               $99.00
Schusteritsch, Lucy
4119 E. Bayou Maison Circle
Dickinson, TX 77539                           13222    9/12/2020    24 Hour Fitness Worldwide, Inc.                           $500.00                                                              $500.00
SCHUTTE, PATRICK
245 E63rd Street, apt 210
New York, NY 10065                            23079    10/2/2020    24 Hour Fitness Worldwide, Inc.            $87.48                                                                               $87.48
Schwab, Judith A.
2457 Cheshire Dr.
Sandy, UT 84093                               16161    9/17/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Schwab, Stephen L.
2457 Chesire Dr.
Sandy, Utah 84093                             16306    9/17/2020    24 Hour Fitness Worldwide, Inc.           $321.00                                                                              $321.00
Schwartz, Ari Noah
100 Santana Ln
Aptos, CA 95003                                7383     9/3/2020    24 Hour Fitness Worldwide, Inc.           $281.25                                                                              $281.25
Schwartz, Caryn
435 HAYES ST APT 33
SAN FRANCISCO, CA 94102                       22582    10/2/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Schwartz, Cheryl Rose M.
4 Sandstone Trail
New City, NY 10956                            18851    9/30/2020    24 Hour Fitness Worldwide, Inc.           $325.00                                                                              $325.00
Schwartz, Felicia
1855 NW 107 Terrace
Plantation, FL 33322                           5495     9/1/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Schwartz, Itai
750 W Doran St
Glendale, CA 91203                             791     6/30/2020    24 Hour Fitness Worldwide, Inc.                           $699.74                                                              $699.74
Schwartz, Judy
1106 Hunter's Creek Drive
Cedar Park, TX 78613                          17722    9/22/2020    24 Hour Fitness Worldwide, Inc.           $124.98                                                                              $124.98




                                                                                      Page 1398 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 76 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Schwartz, Kenneth
215 Topaz Ave.
Balboa Island, CA 92662                      12178     9/9/2020     24 Hour Fitness Worldwide, Inc.               $55.90                                                                               $55.90
Schwartz, Laurent Jerome
600 Del Oro street
Woodland, CA 95695                           15546    9/18/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00
Schwartz, Marilyn
1936 Andrews Court
Oceanside, CA 92054                           4631    8/29/2020        24 Hour Fitness USA, Inc.                  $49.00                                                                               $49.00
Schwartz, Mitchell
1855 NW 107 Terrace
Plantation, FL 33322                          9352     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schwartz, Neil R
2304 Albion St.
Denver, CO 80207                             18655    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Schwartz, Richard
1855 N W 107 Terrace
Plantation, FL 33322                          9254     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Schwartz, Roger
843 4th St. APT #207
Santa Monica, CA 90403                        685      7/6/2020    24 Hour Fitness United States, Inc.          $2,560.00                                                                           $2,560.00
Schwartzer, Geraldine H.
Lenard E. Schwartzer
2850 S Jones Blvd., Suite 1
Las Vegas, NV 89146                          21085    9/30/2020        24 Hour Fitness USA, Inc.                                  $20.00                                                               $20.00
Schwartzer, Michael J.
Lenard E. Schwartzer
2850 S Jones Blvd., Suite 1
Las Vegas, NV 89146                          17735    9/22/2020        24 Hour Fitness USA, Inc.                                  $20.00                                                               $20.00
Schwary, Paula
436 Wainee Street
Lahaina, HI 96761                            22234    10/1/2020     24 Hour Fitness Worldwide, Inc.               $96.00                                                                               $96.00
Schwat, Dennis
2405 Hawkins Ave
Redondo Beach, California 90278              22779    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Schweitzer, Bruce G.
PO Box 5306
Newport Beach, CA 92662                       8391     9/4/2020     24 Hour Fitness Worldwide, Inc.              $599.92                                                                              $599.92
Schweizer, Austin
100 W Grant St Apt 4028
Orlando, FL 32806                            15165    9/20/2020     24 Hour Fitness Worldwide, Inc.               $83.04                                                                               $83.04
Schwendeman, Daniel
17915 NE 78th Way
Vancouver, WA 98682                           2699    8/19/2020        24 Hour Fitness USA, Inc.                 $182.08                                                                              $182.08
Schweppe, Anita
1825 W. Carriage Drive
Santa Ana, CA 92704                          13363    9/15/2020        24 Hour Fitness USA, Inc.                                 $774.00                                                              $774.00
Schymanietz, Harold
23143 Los Alisos Blvd. #306
Mission Viejo, CA 92691                       6024     9/3/2020     24 Hour Fitness Worldwide, Inc.               $45.00                                                                               $45.00

                                                                                       Page 1399 of 1763
                                                        Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 77 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Sciarrino, Laurie
237 Avenida Granada #B
San Clemente, CA 92672                       9886     9/6/2020    24 Hour Fitness Worldwide, Inc.            $129.77                                                                              $129.77
Scira, Linda E
4261 Mentone Ave
Culver City, CA 90232                       16560    9/21/2020    24 Hour Fitness Worldwide, Inc.             $45.00                                                                               $45.00
Scoggins, Pascale
5 Nutcracker Lane
Aliso Viejo, CA 92656                        3755    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $32.80                                                               $32.80
Scollard, Gina
31460 Sweetwater Circle
Temecula, CA 92591                          20854    9/30/2020    24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Scollin, Ann
825 Kentia Avenue
Santa Barbara, CA 93101                     19006    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Scollin, Wayne
825 Kentia Ave
Santa Barbara, CA 93101                     18903    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Scollo, Andrea
1823 78 St
Brooklyn, NY 11214                          12064    9/10/2020    24 Hour Fitness Worldwide, Inc.            $319.97                                                                              $319.97
Scopaz, Kathleen
257 Avenida Lobeiro, Apt E
San Clemente, CA 92672                      11110     9/9/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Scott, Daketa
3525 Perry Avenue #6B
Bronx, NY 10467                              4154    8/28/2020    24 Hour Fitness Worldwide, Inc.                            $395.00                                                              $395.00
Scott, Darci
19275 Cottonwood Drive #1524
Parker, CO 80135                             2549     8/5/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Scott, Dayne
2838 E. Collins Ave
Orange, CA 92867                             3430    8/27/2020    24 Hour Fitness Worldwide, Inc.           $2,298.56                                                                           $2,298.56
Scott, Elisha
43661 22nd Street East
Lancaster, CA 93535                         13334    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Scott, Gina
2202 NE 197th Pl, Apt C
Shoreline, WA 98155                          3308    8/25/2020       24 Hour Fitness USA, Inc.               $152.04                                                                              $152.04
Scott, Holly
751 Harps St
San Fernando, CA 91340                       2398    7/24/2020    24 Hour Fitness Worldwide, Inc.                            $936.00                                                              $936.00
Scott, Hugh
166 River Lane
New Milford, NJ 07646                       16058    9/22/2020       24 Hour Fitness USA, Inc.               $252.00                                                                              $252.00
Scott, James E.
31013 North 41st Place
Cave Creek, AZ 85331                        20516    9/30/2020       24 Hour Fitness USA, Inc.                                $99.00                                                               $99.00




                                                                                    Page 1400 of 1763
                                                        Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 78 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Scott, John
2233 Village View Loop
Pflugerville , TX 78660                      7272     9/4/2020       24 Hour Fitness USA, Inc.                $44.32                                                                               $44.32
Scott, Ken
619 Torwood Lane
Los Altos, CA 94022                          5909     9/2/2020       24 Hour Fitness USA, Inc.               $100.00                                                                              $100.00
SCOTT, KENNETH ANTHONY
PO BOX 210423
CHULA VISTA, CA 91921-0423                  18054    9/25/2020    24 Hour Fitness Worldwide, Inc.             $99.00                                                                               $99.00
Scott, Lia
1465 Cedarwood Drive
Piscataway, NJ 08854                         4784    8/30/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Scott, Mary
7036 Picaroon Ln
Las Vegas, NV 89145                         19076    9/28/2020    24 Hour Fitness Worldwide, Inc.            $399.00                                                                              $399.00
Scott, Max
1355 Muirlands Vista Way
San Diego, CA 92037                         15531    9/21/2020    24 Hour Fitness Worldwide, Inc.            $136.53                                                                              $136.53
Scott, Meghan
14162 SW Walnut Creek Way
Tigard, OR 97223                             5752     9/2/2020    24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Scott, Michael D
3521 Meadowside Dr
Bedford, TX 76021-3546                       2445    8/19/2020       24 Hour Fitness USA, Inc.               $134.20                                                                              $134.20
Scott, Michael
60 Cooper Street Apt 6G
New York, NY 10034                          13477    9/13/2020           24 New York LLC                                     $622.00                                                              $622.00
Scott, Pamela
1062 Newberry Lane
Claremont, CA 91711                          258     6/23/2020    24 Hour Fitness Worldwide, Inc.            $288.00                                                                              $288.00
Scott, Peter S.
4609 Nickels Way
Sacramento, CA 95684                         3062    8/14/2020       24 Hour Fitness USA, Inc.                              $1,224.00                                                           $1,224.00
Scott, Rita
1755 Trinity Ave. #16
Walnut Creek, CA 94596                      23667    10/2/2020       24 Hour Fitness USA, Inc.                $64.13                                                                               $64.13
Scott, Shane
16796 Oak Way Lane
Chino Hills, CA 91709                       12710    9/11/2020    24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Scott, Steve
620 Old County Rd
Severna Park, MD 21146                       9607    9/10/2020    24 Hour Fitness Worldwide, Inc.            $575.00                                                                              $575.00
Scott, Virginia Lee
29765 Calle Pantano
Temecula, CA 92591                          10742    9/10/2020    24 Hour Fitness Worldwide, Inc.            $137.03                                                                              $137.03
Scotton, Louisa
150 Bancroft Avenue
Staten Island, NY 10306                     18569    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                    Page 1401 of 1763
                                                           Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 79 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Scovell, Tierre
45057 44th Street West
Lancaster, CA 93536                            12238    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Scoville, Richard
2022 Waycross Rd
Fremont, CA 94539                              18356    9/25/2020       24 Hour Fitness USA, Inc.               $699.99                                             $0.00                            $699.99
Scroggie, Andre
536 10th AVE
San Francisco, CA 94118                        18585    9/27/2020       24 Hour Fitness USA, Inc.               $437.49                                                                              $437.49
Scucci, Kylie
245 Woodcliff Ave
Little Falls, NJ 07424                         12896    9/12/2020    24 Hour Fitness Worldwide, Inc.            $601.35                                                                              $601.35
Scullion, Robert
9022 Elevado Street
West Hollywood, CA 90060                        7407     9/3/2020        24 Hour Holdings II LLC                     $0.00                                                                             $0.00
Scuticchio, Jodie
1305 23rd St., #2
Santa Monica, CA 90404                         23340    10/2/2020       24 Hour Fitness USA, Inc.               $343.94                                                                              $343.94
SDC7, LLC
Audrey L. Hornisher, Clark Hill Strasburger
901 Main Street, Suite 6000
Dallas, TX 75202                               27339    1/28/2021       24 Hour Fitness USA, Inc.            $966,494.94                                                                         $966,494.94
Seaberry, John
501 Laporte Ave.
Fort Collins, CO 80521-2649                    11665    9/10/2020    24 Hour Fitness Worldwide, Inc.            $167.96                                                                              $167.96
Seaberry, Sky
501 Laporte Ave
Fort Collins, CO 80521                         11230    9/10/2020    24 Hour Fitness Worldwide, Inc.             $95.17                                                                               $95.17
Seabridge Partners LP
9100 Wilshire Blvd. Suite 360E
Beverly Hills, CA 90212                         3029    8/14/2020    24 Hour Fitness Worldwide, Inc.         $242,078.00                                                                         $242,078.00
Seals, Audrey
12307 Silo Lane
Houston, TX 77071                              26548    11/19/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Seaman, Beverly
19725 48th Ave W
APT. I-1
Lynnwood, WA 98036                             24821    10/5/2020    24 Hour Fitness Worldwide, Inc.                             $55.24                                                               $55.24
Seaman, Beverly
19725 48th Ave W APT. I-1
Lynnwood, WA 98036                              2210    8/17/2020       24 Hour Fitness USA, Inc.                                $55.24                                                               $55.24
Seaman, Jeff
19725 48th Ave W APT. I-1
Lynnwood, WA 98036                              2604    8/17/2020       24 Hour Fitness USA, Inc.                                $55.24                                                               $55.24
Seaman, Jeff
19725 48th W. Apt. I-1
Lynnwood, WA 98036                             25011    10/5/2020       24 Hour Fitness USA, Inc.                                $55.24                                                               $55.24
Seaman, Mava L
294A Palm Ave
Penngrove, CA 94951                            16623    9/21/2020    24 Hour Fitness Worldwide, Inc.           $1,216.50                                                                           $1,216.50

                                                                                       Page 1402 of 1763
                                                           Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 80 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Seamon, Sharon
146 Russell ave
Rahway, NJ 07065                                8175     9/5/2020    24 Hour Fitness Worldwide, Inc.           $1,205.10                                                                           $1,205.10
Seanez Jr, John
16626 Mulvane Street
La Puente, CA 91744                            25324    10/13/2020   24 Hour Fitness Worldwide, Inc.            $400.00                                                                              $400.00
Searcy, Vicki
40276 Calle Real
Murrieta, CA 92563                             11155     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Searle, Edward A.
5976 Joshua Trail
Camarillo, CA 93012                            16916    9/21/2020    24 Hour Fitness Worldwide, Inc.             $30.00                                                                               $30.00
Sears, Brenda
8029 Kittyhawk Ave.
Los Angeles, CA 90045                          17104    9/23/2020    24 Hour Fitness Worldwide, Inc.            $599.87                                                                              $599.87
Sears, Jr., Thomas H
42347 Dusty Trail
Murrieta, CA 92562                              9766     9/6/2020    24 Hour Fitness Worldwide, Inc.             $39.99                                                                               $39.99
Sears, Luke
840 S 200 W
Apt 402
Salt Lake City, UT 84101                        2773    7/29/2020    24 Hour Fitness Worldwide, Inc.             $35.46                                                                               $35.46
Sebarrotin, Mark Anthony
541 Hearst Ave.
San Francisco, CA 94112                        11415    9/10/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Sebera, Carey
916 U St
Vancouver, WA 98661                            19843    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                            $2,000.00                          $2,000.00
SECA Corporation
13601 Benson Ave
Chino, CA 91710                                 131     6/26/2020    24 Hour Fitness Worldwide, Inc.           $3,619.44                                                                           $3,619.44
Secemski, Ken
395 Maitland Avenue
Teaneck, NJ 07666                               3502    8/27/2020    24 Hour Fitness Worldwide, Inc.            $650.00                                                                              $650.00
Secilia, Michele
173 Wapello Street
Altadena, CA 91001                             24943    10/5/2020    24 Hour Fitness Worldwide, Inc.                           $2,800.00                                                           $2,800.00
SECOND & SANTA MONICA BLVD ASSOCIATES
12381 WILSHIRE BLVD
STE 201
LOS ANGELES, CA 90025                          21620    10/1/2020       24 Hour Fitness USA, Inc.            $739,969.57                                                                         $739,969.57
Second & Santa Monica Blvd. Associates, LLC
Attn: Doug Lambeck
12381 Wilshire Blvd.
Suite 201
Los Angeles, CA 90025                          22086    10/1/2020       24 Hour Fitness USA, Inc.            $739,969.57                                                                         $739,969.57




                                                                                       Page 1403 of 1763
                                                                            Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 81 of 440


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Secretary of Labor, on behalf of 24 Hour Fitness Savings and
Investment Plan
US DOL-EBSA
Attn: Mercedeh Ghorab
90 7th Street, Suite 11300
San Fransico, CA 94103                                          17921    9/22/2020    24 Hour Fitness Worldwide, Inc.                              $0.00                                                                $0.00
Secretary of Labor, on behalf of 24 Hour Fitness USA, Inc
Employee Benefit Program (see atch.)
US DOL-EBSA Attn: Mercedeh Ghorab
90 7th Street, Suite 11300
San Francisco, CA 94103                                         17757    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Securitas Security Services USA, Inc.
Richard Cruz
Attn: WOC - Business Services Manager
4330 Park Terrace Drive
Westlake Village, CA 91361                                      21059    9/30/2020       24 Hour Fitness USA, Inc.            $151,531.16                                                                         $151,531.16
Seda, Daniel A.
316 14th St.
Sacramento, CA 95814                                             6769     9/3/2020    24 Hour Fitness Worldwide, Inc.            $175.96                                                                              $175.96
Sedarat, Hossein
1123 Valley Quail Cir
San Jose, CA 95120                                               9565     9/6/2020    24 Hour Fitness Worldwide, Inc.            $750.00                                                                              $750.00
Sedeh, Mehrab
15875 SW Falcon Drive
Beaverton, OR 97007-8195                                        18075    9/25/2020    24 Hour Fitness Worldwide, Inc.            $450.00                                                                              $450.00
Sedgeley, Elizabeth Patzau
5555 S. Lee St
Littleton, CO 80127                                             20468    9/29/2020    24 Hour Fitness Worldwide, Inc.           $1,134.02                                                                           $1,134.02
Sedghi, Azadeh
3758 Colliers Drive
Edgewater, MD 21037                                              224     6/22/2020    24 Hour Fitness Worldwide, Inc.            $243.74                                                                              $243.74
Sedghi, Azadeh
3758 Colliers Drive
Edgewater, MD 21037                                             18673    9/25/2020    24 Hour Fitness Worldwide, Inc.            $243.74                                                                              $243.74
Sedhom, Selvia
26 Little Falls Rd. Unit 6
Cedar Grove, NJ 07009                                           23262    10/7/2020    24 Hour Fitness Worldwide, Inc.            $132.00                                                                              $132.00
Sedlmayr, John
743 Arvada Ct
Simi Valley, CA 93065-7076                                       8657     9/4/2020    24 Hour Fitness Worldwide, Inc.             $62.00                                                                               $62.00
Seeley, Sandra
4225 Via Arbolada #531
Los Angeles, CA 90042                                            7350     9/3/2020    24 Hour Fitness Worldwide, Inc.             $36.99                                                                               $36.99
Seely, Dana
3195 S 300 E Apt 14
Salt Lake City, UT 84115                                          18     6/26/2020    24 Hour Fitness Worldwide, Inc.             $61.68                                                                               $61.68
SEEMAYER, JEAN
5046 MARIN WAY
OXNARD, CA 93035                                                17113    9/22/2020    24 Hour Fitness Worldwide, Inc.            $270.00                                                                              $270.00


                                                                                                        Page 1404 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 82 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Segal, Adam
116 1/2 Huntington St. Apt. B
Huntington Beach, CA 92648                     3834    8/28/2020    24 Hour Fitness Worldwide, Inc.            $100.00                                                                              $100.00
Segal, David Allan
675 Kihapai St.
Kailua, HI 96734                              12186     9/9/2020    24 Hour Fitness Worldwide, Inc.             $33.99                                                                               $33.99
Segal, David
3145 Hermosa Ave
La Crescenta, CA 91214                        26011    10/29/2020   24 Hour Fitness Worldwide, Inc.           $1,143.84                                                                           $1,143.84
Segal, Michael
33441 Sea Bright Drive
Dana Point, CA 92629                           3494    8/27/2020    24 Hour Fitness Worldwide, Inc.             $29.67                                                                               $29.67
Segal, Regina
1625 Emmons ave Apt 6E
Brooklyn, NY 11235                            14635    9/16/2020    24 Hour Fitness Worldwide, Inc.            $180.16                                                                              $180.16
Segal, Susan Nell
18 Alderwood
Irvine, CA 92604                               8641     9/4/2020    24 Hour Fitness Worldwide, Inc.             $51.04                                                                               $51.04
Segawa, Sharon
47-392A Ahuimanu Place
Kaneohe, HI 96744                             15937    9/20/2020    24 Hour Fitness Worldwide, Inc.             $69.15                                                                               $69.15
Seggie, Catina Cruz
8021 Sail Circle
Huntington Beach, CA 92646                     8646     9/4/2020       24 Hour Fitness USA, Inc.                              $1,600.00                                                           $1,600.00
Segneri, Timothy
3890 Highland Dr
Carlsbad, CA 92008                            17244    9/24/2020       24 Hour Fitness USA, Inc.                            $824,218.27                                                         $824,218.27
Segovia, Ryan
1413 Hunter Dr
Redlands, CA 92374-2527                       12540     9/9/2020    24 Hour Fitness Worldwide, Inc.             $81.24                                                                               $81.24
Segura, Amber Anissa
23515 Rhea Dr.
Moreno Valley, CA 92557                        6682     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Segura, Jovanna T
1416 N Keystone St.
Burbank, CA 91506                              2904    8/12/2020    24 Hour Fitness Worldwide, Inc.            $399.99                                                                              $399.99
Segura, Teresa
23137 Schoolcraft St
West Hills, CA                                23899    10/2/2020    24 Hour Fitness Worldwide, Inc.             $80.00                                                                               $80.00
SEICAREANU, ANTONIU D
15001 CONDON AVE APT 15
LAWNDALE, CA 90260                            18324    9/26/2020    24 Hour Fitness Worldwide, Inc.            $299.00                                                                              $299.00
Seidel, Caroline Virginia
2250 Holly Hall St. #114
Houston, TX 77054                              2127    7/21/2020    24 Hour Fitness Worldwide, Inc.            $518.00                                                                              $518.00
Seidman, Judah
1325 Princeton Road
Teaneck, NJ 07666                              6452     9/1/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00




                                                                                      Page 1405 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 83 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Seike, Colton
19249 Wild Grape Lane
Lakehead, CA 96051                             4395    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Seiler, Chriatine
31 Bon Aire Circle
#8209
Suffern, NY 10901                              6174     9/2/2020    24 Hour Fitness United States, Inc.           $546.33                                                                              $546.33
Seiler, Christian Celeste
PO Box 6450
Crestline, CA 92325                            5784     9/2/2020     24 Hour Fitness Worldwide, Inc.               $11.00                                                                               $11.00
Seilsepour, Behrooz
7907 Country Ridge Lane
Plano, TX 75024                               19400    9/29/2020     24 Hour Fitness Worldwide, Inc.               $53.58                                                                               $53.58
Seilsepour, Behrooz
7907 Country Ridge Lane
Plano, TX 75024                               19933    9/29/2020     24 Hour Fitness Worldwide, Inc.               $53.58                                                                               $53.58
Seitrich, Grant
9711 Pebble Beach Drive
Santee, CA 92071                               8411     9/4/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Seivani, Mahin Khalilzadeh
19528 Ventura Blvd. #763
Tarzana, CA 91356-2917                        19367    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Seiwert III, Joe
PO Box 1675
El Grenada, CA 94018                          17156    9/29/2020        24 Hour Fitness USA, Inc.                 $253.28                                                                              $253.28
Sekar, Rohini
29 Linden St #204
Hackensack, NJ 07601                          26950    12/8/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Sekas, Jan S
31492 Flying Cloud Dr.
Laguna Niguel, CA 92677                        9571     9/6/2020     24 Hour Fitness Worldwide, Inc.              $796.20                                                                              $796.20
Sekhon, Gurveen
908 Tybalt Drive
San Jose, CA 95127                            10484     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $519.97                                                              $519.97
Sekkat, Adrien M
15956 E 14th Street
Apt 315
San Leandro, CA 94578                         23154    10/2/2020          24 San Francisco LLC                     $95.00                                                                               $95.00
Selby, Nicholas
7551 S Fenton St
Littleton, CO 80128                            4565    8/29/2020        24 Hour Fitness USA, Inc.                $1,799.76                                                                           $1,799.76
Selden, Cathy
27 Vista Del Valle
Aliso Viejo, CA 92656                         14316    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Selden, Roberto
27 Vista Del Valle
Aliso Viejo, CA 92656                         13348    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Seldin, Clark
994 Evenstar Ave.
Westlake Village, CA 91361                     9756     9/6/2020     24 Hour Fitness Worldwide, Inc.              $266.66                                                                              $266.66

                                                                                        Page 1406 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 84 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
SELDIN, DAN
994 EVENSTAR AVE.
WESTLAKE VILLAGE, CA 91361                     9956     9/6/2020    24 Hour Fitness Worldwide, Inc.            $166.66                                                                              $166.66
Seldin, Luke
994 Evenstar Ave.
Westlake Village, CA 91361                     9538     9/6/2020    24 Hour Fitness Worldwide, Inc.             $50.00                                                                               $50.00
Seldin, Robin
994 Evenstar Ave.
Westlake Village, CA 91361                     9857     9/6/2020    24 Hour Fitness Worldwide, Inc.             $57.50                                                                               $57.50
SELESKY, JOHN
13803 IVYMOUNT DRIVE
SUGAR LAND, TX 77498                          10290     9/8/2020    24 Hour Fitness Worldwide, Inc.            $107.17                                                                              $107.17
Selesky, Roberta
13803 Ivymount Drive
Sugar Land, TX 77498                          10770     9/8/2020    24 Hour Fitness Worldwide, Inc.            $107.17                                                                              $107.17
Self, John David
9154 Drumcliffe Lane
Dallas, TX 75231                               324      7/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
SELF, JOHN DAVID
9154 DRUMCLIFFE
DALLAS, TX 75231                              19865    9/29/2020    24 Hour Fitness Worldwide, Inc.          $26,284.47     $13,650.00                                                           $39,934.47
Self, Scott
4033 W. Sunset Blvd. 3
Los Angeles, CA 90029                         19625    9/28/2020    24 Hour Fitness Worldwide, Inc.            $150.00                                                                              $150.00
SELLNER, KATHLEEN
3610 Winding Way
Round Rock, TX 78664                           2358    7/23/2020       24 Hour Fitness USA, Inc.               $642.86                                                                              $642.86
Sellner, Kathleen
3610 Winding Way
Round Rock, TX 78664                          17047    9/21/2020       24 Hour Fitness USA, Inc.               $642.86                                                                              $642.86
Selv Enterprises L.L.C.
c/o Kye Law Group, P.C.
201 Old Country Road, Suite 120
Melville, NY 11747                            17888    9/24/2020    24 Hour Fitness Worldwide, Inc.         $389,665.08                                                                         $389,665.08
SELZ, CURTIS
2518 92ND PL SE
Everett, WA 98208                              4725    8/30/2020    24 Hour Fitness Worldwide, Inc.             $92.22                                                                               $92.22
Semanchik, Deanna
11243 Twin Spruce Road
Golden, CO 80304                              17267    9/24/2020    24 Hour Fitness Worldwide, Inc.            $138.17                                                                              $138.17
Semebene, Dwoda
14427 Cerise Ave
Apt 7
Hawthorne, CA 90250                           19340    9/27/2020    24 Hour Fitness Worldwide, Inc.            $360.00                                                                              $360.00
Semenova, Julia
4 Allenwood Ln
Aliso Viejo, CA 92656                         10630     9/9/2020    24 Hour Fitness Worldwide, Inc.            $699.99                                                                              $699.99
Seminole County Tax Collector
PO Box 630
Sanford, FL 32772                             26424    11/13/2020      24 Hour Fitness USA, Inc.                                                  $0.00                                               $0.00

                                                                                      Page 1407 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 85 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Seminole County Tax Collector
PO Box 630
Sanford, FL 32772                            26426    11/13/2020       24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Semler, Michael H
362 Old Quarry Rd. N
Larkspur, CA 94939-2226                      26675    11/23/2020       24 Hour Fitness USA, Inc.                 $242.50                                                                              $242.50
SEMRAU, MEG
430 MILL POND DR.
SAN JOSE, CA 95125                            6945     9/3/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Sen, Mondip
630 Bergen Ave
Apt 301
Jersey City, NJ 07304                        27070    12/12/2020    24 Hour Fitness Worldwide, Inc.                                                                 $68.22                             $68.22
Sena, Antonio
8583 West Wing Dr
Elk Grove, CA 95758                          13565    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Sena, Julie
13616 NE 67th St
Vancouver, WA 98682                           6644     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,522.60                                                                           $1,522.60
Sender, Harold Gene
6505 Lakeshore Dr.
Dallas, TX 75214                              497     6/29/2020    24 Hour Fitness United States, Inc.           $525.00                                                                              $525.00
Sendero, Elias
P.O. Box 4096
Everett, WA 98204                            25519    10/14/2020    24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Sendero, Elias
P.O. Box 4096
Everett, WA 98204                            26869    12/3/2020     24 Hour Fitness Worldwide, Inc.          $500,000.00                                                                          $500,000.00
Senft, David
435 S. Curson Ave., #ML
Los Angeles, CA 90036                        13620    9/15/2020        24 Hour Fitness USA, Inc.                 $447.00                                                                              $447.00
Seng, Tongly
11602 Offley Ave
Norwalk, CA 90650                             2981    8/12/2020     24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
Seng, Tongly
11602 Offley Ave
Norwalk, CA 90650                            25777    10/19/2020    24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
Sengmany, Kheck
2140 E 23RD ST
Oakland, CA 94606-4236                        8890     9/6/2020     24 Hour Fitness Worldwide, Inc.               $49.00                                                                               $49.00
Sengsavang, Andrew
11422 Gardenaire Lane
Garden Grove, CA 92841                        6891     9/2/2020        24 Hour Fitness USA, Inc.                                                                   $399.99                            $399.99
SENIOURS, JOYCE
2750 E. OAK HILL DR. UNIT 32
ONTARIO, CA 91761                            10125     9/8/2020    24 Hour Fitness United States, Inc.           $859.00                                                                              $859.00
SENIOURS, JOYCE
2750 E. OAK HILL DR. UNIT 32
ONTARIO, CA 91761                            21307    10/1/2020        24 Hour Fitness USA, Inc.                 $759.00                                                                              $759.00


                                                                                       Page 1408 of 1763
                                                       Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 86 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Senkier, Michael
12686 Intermezzo way
San Diego, CA 92130                         5943     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Senna, Brett
501 Harway Ct.
Austin, TX 78745                            6788     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Senterfitt, Judy
9608 Pebble Beach Drive
Santee, CA 92071                           21330    9/29/2020     24 Hour Fitness Worldwide, Inc.               $22.50                                                                               $22.50
Senyukova, Svetlana V
920 Kenilworth Ct
Walnut Creek, CA 94596                     13055    9/11/2020          24 San Francisco LLC                    $216.00                                                                              $216.00
Seo, Ha J
3180 E. Perennial Dr.
Ontario, CA 91762                          14909    9/17/2020     24 Hour Fitness Worldwide, Inc.              $891.94                                                                              $891.94
Seo, Michael
211 Crestwood Pl.
San Ramon, CA 94583                         5056    8/31/2020        24 Hour Fitness USA, Inc.                 $176.95                                                                              $176.95
Seo, Michael
211 Crestwood Pl.
San Ramon, CA 94583                         6201    8/31/2020        24 Hour Fitness USA, Inc.                 $176.95                                                                              $176.95
Seo, Michelle
5808 Wheatland Ct.
Riverside, CA 92509                         8955     9/5/2020     24 Hour Fitness Worldwide, Inc.              $690.00                                                                              $690.00
Sept, Thwin
7214 Lyndhurst Village Ln
Spring, TX 77379                           21508    10/1/2020     24 Hour Fitness Worldwide, Inc.              $999.84                                                                              $999.84
Sepulia, Romeo
715 2nd Ave
Pinole, CA 94564                            7817     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sepulveda, Robert
889 Date Street #130
San Diego, CA 92101                        12104     9/9/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Sepulveda, William
12 Jewel Street
Garfield, NJ 07055                          4522    8/29/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Seraphin, Alain-Christian
14905 79th Avenue
Apt 312
Flushing, NY 11367                         27315    1/26/2021            24 New York LLC                                      $1,152.00                                                           $1,152.00
SERDANI, MANEL
170 WASHINGTON STREET UNIT 2A
BLOOMFIELD, NJ 07003                       12039    9/10/2020     24 Hour Fitness Worldwide, Inc.               $88.36                                                                               $88.36
Serdio, Alfonso
15375 Lotus Cir
Chino Hills, CA 91709                      24863    10/7/2020        24 Hour Fitness USA, Inc.                 $720.00                                                                              $720.00
Serdio, Alfonso
15375 Lotus Cir
Chino Hills, CA 91709-5868                 24805    10/7/2020        24 Hour Fitness USA, Inc.                 $720.00                                                                              $720.00


                                                                                     Page 1409 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 87 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Serebryany, Inna
6220 Bay Parkway
#E8
Brooklyn, NY 11204                            10165     9/7/2020    24 Hour Fitness Worldwide, Inc.              $617.13                                                                            $617.13
Sergi, Kenneth
2358 University Ave #662
San Diego, CA 92104                           14048    9/14/2020    24 Hour Fitness Worldwide, Inc.               $33.00                                                                             $33.00
Serine, Terry
501 S. Rose Ave. #129
Oxnard, CA 93030                              15721    9/19/2020    24 Hour Fitness Worldwide, Inc.                                                                $0.00                              $0.00
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8055     9/4/2020       24 Hour Fitness USA, Inc.            $2,162,202.30                                                                     $2,162,202.30
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8061     9/4/2020       24 Hour Fitness USA, Inc.            $2,471,599.62                                                                     $2,471,599.62
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8728     9/4/2020       24 Hour Fitness USA, Inc.            $3,068,658.45                                                                     $3,068,658.45
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             7406     9/4/2020       24 Hour Fitness USA, Inc.            $3,090,447.36                                                                     $3,090,447.36
Seritage SRC Finance LLC
Attn: Nino Cammalleri
500 Fifth Avenue, Suite 1530
New York, NY 10110                             8093     9/4/2020       24 Hour Fitness USA, Inc.            $3,214,071.00                                                                     $3,214,071.00
Serles, Tammi K
16151 Chadwick Ct
Chino HIlls, CA 91709-8756                    22147    10/1/2020    24 Hour Fitness Worldwide, Inc.              $523.00       $523.00                                                            $1,046.00
Serna, Adrian
3196 Wicklow Dr
Riverside, CA 92503                           16808    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Serna, Casey
6343 Lake Dora Ave
San Diego, CA 92119                           11249     9/9/2020    24 Hour Fitness Worldwide, Inc.                                                              $250.00                            $250.00
Serna, Raymond
3196 Wicklow Dr
Riverside, CA 92503                           21888    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Serpas, Rene
10531 Huntington Way Dr
Houston, TX 77099                             21737    10/1/2020    24 Hour Fitness Worldwide, Inc.                                                              $572.00                            $572.00
Serrano, David
6208 Rodman Ridge Ct.
Las Vegas, NV 89130                            7656     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00




                                                                                      Page 1410 of 1763
                                                          Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 88 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Serrano, Jonathan
6208 Rodman Ridge Ct.
Las Vegas, NV 89130                           25378    10/12/2020   24 Hour Fitness Worldwide, Inc.            $125.97                                                                              $125.97
Serrano, Julio
11624 Mount Whitney Ct
Rancho Cucamonga, CA 91737                     1765    7/16/2020    24 Hour Fitness Worldwide, Inc.            $370.00                                                                              $370.00
SERRANO, KARLA
6208 RODMAN RIDGE CT
LAS VEGAS, NV 89130                            6875     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Serrano, Lorena
11543 Claridge Dr
Rancho Cucamonga, CA 91730                    12031    9/11/2020    24 Hour Fitness Worldwide, Inc.            $149.00                                                                              $149.00
Serrano, Omar
189 Knollwood Terrace
Clifton, NJ 07012                             12550    9/13/2020           24 New York LLC                     $100.00                                                                              $100.00
Serrano, Rolando
148 Duxbury Pl,
Vallejo, CA 94591                             19198    9/26/2020       24 Hour Fitness USA, Inc.                $99.00                                                                               $99.00
Serrano, Secilia
402 S Center St
Santa Ana, CA 92703                           15023    9/17/2020    24 Hour Fitness Worldwide, Inc.            $225.00                                                                              $225.00
Serrano, William
200 Valentine Lane Apt 2G
Yonkers, NY 10705                             16360    9/22/2020    24 Hour Fitness Worldwide, Inc.            $186.00                                                                              $186.00
Serrato, Alex
2819 Wanek Rd
Escondido, CA 92027                           15532    9/21/2020    24 Hour Fitness Worldwide, Inc.            $240.00                                                                              $240.00
Serrell, Monique
9814 N Portsmouth Ave
Portland, OR 97203                             7366     9/2/2020    24 Hour Fitness Worldwide, Inc.           $2,000.00                                                                           $2,000.00
ServiceChannel.com, Inc.
18 East 16th Street, 2nd Floor
New York, NY 10003                              81     6/19/2020    24 Hour Fitness Worldwide, Inc.          $59,950.00                                                                          $59,950.00
Servio, Camrin
12537 Marco Lane
Mira Loma, CA 91752                            5473     9/1/2020    24 Hour Fitness Worldwide, Inc.           $1,500.00                                                                           $1,500.00
Sesay, Momodu
3330 Lancer Drive Apt 7
Hyattsville, MD 20782-3215                    20657    10/1/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                          $10,000.00
Seserman, David
5823 S Hanover Way
Greenwood Village, CO 80111                    4411    8/28/2020            24 Denver LLC                      $200.00                                                                              $200.00
Session, Sonya
402 Broadway St. Apt 85
San Francisco., Ca. 94133                     21738    10/3/2020    24 Hour Fitness Worldwide, Inc.                           $3,025.00                        $3,057.00                          $6,082.00




                                                                                      Page 1411 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 89 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
SET Floors, LLC
Locke Lord LLP
Attn: W. Steven Bryant
600 Congress Avenue
Ste. 2200
Austin, TX 78701                              2921     8/6/2020       24 Hour Fitness USA, Inc.             $91,274.35                     $623,044.43                                         $714,318.78
Sethi, Gaurav
7801 kennard lane
san ramon, CA 94582                          24296    10/2/2020       24 Hour Fitness USA, Inc.                $51.99                                                                               $51.99
Sethi, Isha
2 Honeysuckle Ln
San Carlos, CA 94070                         19881    9/28/2020       24 Hour Fitness USA, Inc.               $551.97                                                                              $551.97
Sethi, Manoj M
18619 Crystal Cascade Lane
Spring, TX 77379                             20622    9/30/2020    24 Hour Fitness Worldwide, Inc.            $600.00                                                                              $600.00
Setiawan, Sukandi
2256 W Anacasa Way
Anaheim, CA 92804                             7925     9/3/2020       24 Hour Fitness USA, Inc.               $232.91                                                                              $232.91
Seto, Jason
2715 Kelburn Ave.
Rosemead, CA 91770                           10174     9/7/2020    24 Hour Fitness Worldwide, Inc.                            $770.00                                                              $770.00
Setter, Bart
8320 Northvale Way
Citrus Heights, CA 95610                     23548    10/2/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00
Setterberg, Diana
P O Box 19304
San Diego, CA 92159-0304                     19203    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Setterberg, Diana
P O Box 19304
San Diego, CA 92159-0304                     20515    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Setterberg, Randy
P.O. Box 1916
990 Hwy 95 at Station Hwy
Bullhead City, AZ 86430-1916                 19361    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Settipeta, Ramalakshmi
2707 Birchwood Meadow Ct
Katy, TX 77494                               12170    9/11/2020       24 Hour Fitness USA, Inc.                $45.45                                                                               $45.45
Settipeta, Ramalakshmi
2707 Birchwood Meadow Ct
Katy, TX 77494                               23273    10/2/2020    24 Hour Fitness Worldwide, Inc.             $46.92                                                                               $46.92
Settle, Cheryl L.
8711 Majesty Ln.
Richmond, TX 77469                           17866    9/23/2020    24 Hour Fitness Worldwide, Inc.                            $200.00                                                              $200.00
Seufert, Tim
1947 Golden Gate Ave
San Francisco, CA 94115                       8448     9/4/2020    24 Hour Fitness Worldwide, Inc.            $250.00                                                                              $250.00




                                                                                     Page 1412 of 1763
                                                          Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 90 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Seven Hills Properties 31, LLC
Ballard Spahr LLP
Craig Solomon Ganz
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                             21715    10/1/2020     24 Hour Fitness Worldwide, Inc.          $230,071.00                                                                          $230,071.00
Seven Hills Properties 31, LLC
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                             21790    10/1/2020     24 Hour Fitness Worldwide, Inc.          $230,071.00                                                                          $230,071.00
Sevilla, Melina
460 E Washington Ave #135
Escondido, CA 92025                            329      7/2/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Sexton, Cynthia
3602 Burke Rd.
Apt. #2
Pasadena, TX 77504                            16268    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sexton, Jim R
2241 Flagstone Way
Concord, CA 94521                             19003    9/28/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Seyedan, Mahsa
22961 De Kalb Drive
Calabasas, CA 91302                           10275     9/8/2020     24 Hour Fitness Worldwide, Inc.              $555.00                                                                              $555.00
Seymour, Kenneth
6110 F.M 723
Richmond, TX 77406                            23278    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Seymour, Kyle
6110 F.M 723
Richmond, TX 77406                            23294    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Seymour, Sheri
6110 F.M. 723
Richmond, TX 77406                            23168    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Seymour, Susan K.
2468 Torrejon Place
Carlsbad, CA 92009                            18349    9/28/2020     24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Sezavarmanesh, Amir
Michael A. Waskul & Associates
Michael A. Waskul, Esq.
6454 Van Nuys Blvd, Suite 212
Van Nuys, CA 91401                            27142    12/17/2020    24 Hour Fitness Worldwide, Inc.          $394,443.32                                                                          $394,443.32
Sezavarmanesh, Amir
Michael A. Waskul, Esq
6454 Van Nuys Blvd, Suite 212
Van Nuys, CA 91401                            27094    12/14/2020    24 Hour Fitness Worldwide, Inc.          $394,443.32                                                                          $394,443.32
Sezavarmanesh, Mohammad
Michael A. Waskull & Associates
6454 Van Nuys Blvd
Suite 212
Van Nuys, CA 91401                            16651    9/19/2020        24 Hour Fitness USA, Inc.             $394,443.32                                                                          $394,443.32


                                                                                        Page 1413 of 1763
                                                       Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 91 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
SF (TX) LP
c/o W.P. CAREY INC.
ATTN: CHRISTOPHER HAYES
50 ROCKEFELLER PLAZA, 2ND FLOOR
NEW YORK, NY 10020                         24170    10/2/2020    24 Hour Fitness United States, Inc.              $0.00                   $5,435,425.49                                       $5,435,425.49
SF (TX) LP
c/o W.P. Carey Inc.
Christopher Hayes
50 Rockefeller Plaza, 2nd Floor
New York, NY 10020                         23922    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                   $5,435,425.49                                       $5,435,425.49
SF (TX) LP
Christopher Hayes
Authorized Signatory
50 Rockefeller Plaza, 2nd Floor
New York, NY 10020                         23742    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                   $5,435,425.49                                       $5,435,425.49
SFP 24 Hour Taylorsville, LLC
Kriss & Feuerstein LLP
360 Lexington Avenue, Suite 1200
New York, NY 10017                         15227    9/18/2020    24 Hour Fitness United States, Inc.       $179,849.87                                                                          $179,849.87
SFP 24 Hour Taylorsville, LLC
Kriss & Feuerstein LLP
360 Lexington Avenue, Suite 1200
New York, NY 10017                         15506    9/18/2020        24 Hour Fitness USA, Inc.             $179,849.87                                                                          $179,849.87
SFPUC - Water Dept
525 Golden Gate, 2nd FL
San Francisco, CA 94102                    26155    10/19/2020    24 Hour Fitness Worldwide, Inc.              $142.62                                                                              $142.62
Sha, Jiahang
2400 Chestnut St
Apt 501
Philadelphia, PA 19103                      1603    7/14/2020    24 Hour Fitness United States, Inc.                            $80.00                                                               $80.00
SHADAN, ALLEN
2 CORAZON DEL ORO
RANCHO SANTA MARGARITA, CA 92688           19490    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $63.98                             $63.98
Shadid, Baha
495 N Wolf Rd, Unit # 211
Sunnyvale, CA 94085                        26900    12/6/2020    24 Hour Fitness United States, Inc.          $1,027.00                                                                           $1,027.00
Shadloo, Lila
20 Rainbow Circle
Danville, CA 94506                          9255     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                          1484    7/13/2020          24 San Francisco LLC                                                                      $990.00                            $990.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                         17465    9/21/2020          24 San Francisco LLC                                                                      $990.00                            $990.00
Shadwick, Virginia Ann Greer
483 Andover Drive
Pacifica, CA 94044                         17664    9/21/2020          24 San Francisco LLC                    $990.00                                                                              $990.00




                                                                                     Page 1414 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 92 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Shafer, Sheree & Jay
20319 Hemmingway St.
Winnetka, CA 91306                           20477    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $2,053.00                                                           $2,053.00
Shagabayeva, Mariya
6201 Bay Pkwy Apt E4
Brooklyn, NY 11204                           14605    9/17/2020    24 Hour Fitness Worldwide, Inc.            $440.00                                                                              $440.00
Shagabayeva, Mariya
6201 Bay Pkwy Apt E4
Brooklyn, NY 11204                           19097    9/23/2020    24 Hour Fitness Worldwide, Inc.            $440.00                                                                              $440.00
Shah, Darshan
49185 Park Ter
Fremont, CA 94539                             1740    7/15/2020    24 Hour Fitness Worldwide, Inc.           $1,480.60                                                                           $1,480.60
Shah, Dimple
533 Hyannis Dr
Sunnyvale, CA 94087                          15827    9/19/2020    24 Hour Fitness Worldwide, Inc.            $671.00                                                                              $671.00
Shah, Dina
37 Evergreeen Drive
North Caldwell, NJ 07006                     21453    10/1/2020       24 Hour Fitness USA, Inc.                               $246.84                                                              $246.84
Shah, Jayshree
284 American Legion Drive Apt 2a
Hackensack , NJ 07601                        24300    10/2/2020       24 Hour Fitness USA, Inc.                               $700.00                                                              $700.00
Shah, Kirit
2115 Scenic Bay Drive
Arlington, TX 76013                          14068    9/14/2020    24 Hour Fitness Worldwide, Inc.           $1,531.71                                                                           $1,531.71
Shah, Krishna
747 Erie Circle
Milpitas, CA 95035                            5536    8/31/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Shah, Lalit S
5918 Gentlewood Lane
Sugar Land, TX 77479                         26228    11/5/2020       24 Hour Fitness USA, Inc.              $1,200.00                                                                           $1,200.00
Shah, Milin
1402 Central Avenue
Aberdeen, NJ 07747                           10485     9/7/2020    24 Hour Fitness Worldwide, Inc.           $1,536.00                                                                           $1,536.00
Shah, Nandini R
19505 219th Ave NE
Woodinville, WA 98077                        17646    9/25/2020    24 Hour Fitness Worldwide, Inc.             $87.42                                                                               $87.42
Shah, Natasha
2135 Crimmins Lane
Falls Church, VA 22043                       14853    9/17/2020    24 Hour Fitness Worldwide, Inc.           $1,299.98                                                                           $1,299.98
Shah, Paulomi
1858 Orangetree Lane
Mountain View, CA 94040                      25797    10/21/2020   24 Hour Fitness Worldwide, Inc.             $70.00                                                                               $70.00
Shah, Ravi
26876 Park Terrace Lane
Mission Viejo, CA 92692                      25811    10/21/2020   24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
Shah, Rohit D
533 Hyannis Dr.
Sunnyvale, CA 94087                          15701    9/19/2020    24 Hour Fitness Worldwide, Inc.            $161.00                                                                              $161.00




                                                                                     Page 1415 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 93 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                     20345    10/1/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                     20658    10/1/2020        24 Hour Fitness USA, Inc.                                 $700.00                                                              $700.00
Shah, Sachin
37 Evergreen Drive
North Caldwell, NJ 07006                     21126    10/1/2020      24 Hour Fitness Holdings LLC                                $700.00                                                              $700.00
Shah, Santosh
331 Judah Street
Apt 5
San Francisco, CA 94122                       3716    8/28/2020          24 San Francisco LLC                    $701.60                                                                              $701.60
Shah, Shridevi
747 Erie Circle
Milpitas, CA 95035                            5533    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Shah, Vishal
58 Pin Oak Drive
North Brunswick, NJ 08902                    17447    9/24/2020    24 Hour Fitness United States, Inc.           $159.42                                                                              $159.42
Shah, Yash
1402 Central Avenue
Aberdeen, NJ 07747                            9527     9/7/2020     24 Hour Fitness Worldwide, Inc.               $75.16                                                                               $75.16
Shahab, Morteza
14 Kalmia Pl
Aliso Viejo, CA 92656                        18565    9/27/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
SHAHBAZI, FARIBA
1912 HARMIL WAY
SAN JOSE, CA 95125                            6246    8/31/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Shahin, Michael
20160 Majestic Dr.
Apple Valley, CA 92308                       23771    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Shahrokh, Bahram Edward
15231 Magnolia Blvd Unit 218
Sherman Oaks, CA 91403                       13010    9/12/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Shahverdian, Alice
211 w ash ave (Backhouse)
Burbank, CA 91502                            20924    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shahzad, Nabia
13417 Pine Needle St
Manor, TX 78653                              22136    10/1/2020     24 Hour Fitness Worldwide, Inc.              $399.98                                                                              $399.98
Shaikh, Samah
26229 Manzanita Street
Murrieta, CA 92563                            2572    7/30/2020        24 Hour Fitness USA, Inc.                  $81.25                                                                               $81.25
Shaikhbahai, Kevin Kayvan
23308 Valerio Street
West Hills, CA 91304                         20911    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Shailesh
4069 Elisa Cmn
Fremont, CA 94536                            13866    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00


                                                                                       Page 1416 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21    Page 94 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Shair, Lily
38623 Cherry Lane Apt. 139
Fremont, CA 94536                            12722    9/11/2020       24 Hour Fitness USA, Inc.               $224.15                                                                              $224.15
Shakarian, Raffi
3650 Harwich Drive
Carlsbad, CA 92010                           23243    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                             $0.00
Shakely, Thomas
565 Chickasaw St.
Ventura, CA 93001                            26513    11/18/2020      24 Hour Fitness USA, Inc.               $103.04                                                                              $103.04
Shaklee Corporation
ATTN: Legal Department
4747 WIillow Road
Pleasanton, CA 94588                         22989    10/2/2020       24 Hour Fitness USA, Inc.             $55,664.00                                                                          $55,664.00
Shakoor, Ahmed
17322 Parthenia St
Northridge, CA 91325                          9034     9/5/2020    24 Hour Fitness Worldwide, Inc.            $649.99                                                                              $649.99
Shakoor, Asibullah Abdul
622 Las Colinas Drive
Escondido, CA 92029                          20899    9/30/2020    24 Hour Fitness Worldwide, Inc.            $429.00                                                                              $429.00
Shakya, Rozyl
112 Noriega Street
San Francisco, CA 94122                      22536    10/1/2020    24 Hour Fitness Worldwide, Inc.            $430.00                                                                              $430.00
Shamailov, Alik
1150 Bergen Ave. APT 2F
Brooklyn, NY 11234-5426                      11786    9/10/2020    24 Hour Fitness Worldwide, Inc.             $96.00                                                                               $96.00
Shamis, Marina
1170 Brighton Beach Avenue, #4A
Brooklyn, NY 11235                           18301    9/26/2020    24 Hour Fitness Worldwide, Inc.            $147.98                                                                              $147.98
Shams, Fariborz
515 S. Beach Blvd. #F
Anaheim, CA 92804                            12698    9/11/2020    24 Hour Fitness Worldwide, Inc.             $76.00                                                                               $76.00
Shams, Mohammed
1723 Shore Pkwy
Brooklyn, NY 11214                           12280    9/10/2020       24 Hour Fitness USA, Inc.               $299.88                                                                              $299.88
Shamsieva, Luba
141-22 71st Rd
Flushing, NY 11367                           25842    10/21/2020   24 Hour Fitness Worldwide, Inc.            $245.52                                                                              $245.52
Shamsieva, Luba
14122 71st Road
Flushing, NY 11367                           13035    9/12/2020       24 Hour Fitness USA, Inc.               $245.52                                                                              $245.52
Shamsky, Arthur
PO Box 1400
Grand Central Station
New York, NY 10163                           14613    9/16/2020           24 New York LLC                    $1,250.00                                                                           $1,250.00
Shan, Ray
30 Tidal Way
San Mateo, CA 94401                          26500    11/17/2020   24 Hour Fitness Worldwide, Inc.            $429.99                                                                              $429.99
Shanaberger, Mark
20921 SE 138th Pl
Issaquah, WA 98027                           26636    11/23/2020   24 Hour Fitness Worldwide, Inc.           $5,000.00                                                                           $5,000.00

                                                                                     Page 1417 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 95 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shane, Diana
610 Ashbury Avenue
Santa Rosa, CA 95404                         13982    9/14/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Shang, Zhenyu
7719 Justin Court
West Hills, CA 91304                         11378    9/10/2020     24 Hour Fitness Worldwide, Inc.              $582.00                                                                              $582.00
Shang-Yi Wu, Arthur
915 Monica Way
Walnut, CA 91789                              9278     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Shankar, Ravi
45948 Omega Dr.
Fremont, CA 94539                             9332     9/7/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Shankar, Roopa
821 Pine Street, Apt 1A
San Francisco, CA 94108                       7794     9/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
Shankar, Sai
16908 NE 98th Ct
Redmond, WA 98052                             4294    8/28/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
SHANKAR, SISHU
2336 ENCANTO WAY
DUBLIN, CA 94568                              9216     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
SHANKLIN, ANDREW
4705 DICKENS DR.
GRANITE BAY, CA 95746                         8004     9/4/2020        24 Hour Fitness USA, Inc.                  $20.00                                                                               $20.00
Shanks, Romona
4835 Tree Swallow Lane
Sparks, NV 89436                              2779    7/27/2020    24 Hour Fitness United States, Inc.        $10,608.00      $10,608.00       $10,608.00            $0.00                         $31,824.00
Shanley, Kathleen
Law Offices Rosemarie Arnold
1386 Palisade Avenue
Fort Lee, NJ 07024                           21258    10/1/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Shanmugasundaram, Sukanya
849 Blossom Rock Ln
Folsom, CA 95630                              9706     9/7/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Shannon, April
321 S Main St
Sebastopol , CA 95472                        23145    10/5/2020     24 Hour Fitness Worldwide, Inc.             $1,294.48                                                                           $1,294.48
Shannon, Carl
13739 Balmore Circle
Houston, TX 77069                            16275    9/17/2020        24 Hour Fitness USA, Inc.                 $700.00                                                                              $700.00
Shannon, Ronald R
4948 Randlett Dr.
La Mesa, CA 91942                             1804    7/17/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Shao, Hwei Ming Kathy
3825 Hampton RD
Pasadena, CA 91107                            5633    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Shao, Siman
3610 S Nogales St, West
Covina, CA 91792                             13612    9/14/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00


                                                                                       Page 1418 of 1763
                                                                           Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 96 of 440


                                                                                                            Claim Register
                                                                                                         In re RS FIT NW LLC
                                                                                                         Case No. 20-11568

                                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                                               Amount                                           Amount           Amount
Shaon, Yvette
5511 Fir Circle
La Palma, CA 90623                                             14980    9/15/2020     24 Hour Fitness Worldwide, Inc.               $149.00                                                                             $149.00
Shapell Calaveras LLC, a Delaware Limited Liability Company
c/o Shapell Properties Inc.
11200 Corbin Avenue, Suite 201
Porter Ranch, CA 91326                                         20013    9/29/2020        24 Hour Fitness USA, Inc.              $187,776.36                                                                         $187,776.36
Shapell Norcal Rental Properties LLC
39650 Liberty Street, Suite 490
Fremont, CA 94538                                              18781    9/30/2020        24 Hour Fitness USA, Inc.             $1,016,446.68                                           $0.00                      $1,016,446.68
Shapiro, Gerald
1135 NW 90 Way
Plantation , FL 33322                                          19514    9/29/2020     24 Hour Fitness Worldwide, Inc.               $133.00                                                                             $133.00
Shapiro, Jacob
543 N Oxford Ave.
Los Angeles, CA 90004                                          19612    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $76.01                             $76.01
Shapiro, Jennifer
12578 Cavallo ST
San Diego, CA 92130                                            11549    9/12/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Shapiro, Joann C.
22714 Hartland St.
West Hills, CA 91307                                            9175     9/4/2020     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99
Shapiro, Joann
22714 Hartland St
West Hills, CA 91307                                            1175     7/9/2020     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99
Shapiro, Joann
22714 Hartland St
West Hills, CA 91307                                           14381    9/15/2020    24 Hour Fitness United States, Inc.            $249.99                                                                             $249.99
Sharaf, Sameem
2924 Ray M Gutierrez Ln
Tracy, CA 95377                                                 9259     9/7/2020     24 Hour Fitness Worldwide, Inc.               $699.00                                                                             $699.00
Sharafi, Sarah
3207 Defoe Ct.
Fremont, CA 94536                                              10488     9/8/2020        24 Hour Fitness USA, Inc.                  $141.00                                                                             $141.00
Sharbutt, David P
13512 Murphy Hill Drive
Whittier, CA 90601                                              3836    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $216.00                                                              $216.00
Sharbutt, David P.
13512 Murphy Hill Drive
Whittier, CA 90601                                             17870    9/24/2020     24 Hour Fitness Worldwide, Inc.               $162.00                                                                             $162.00
Shareem, Asha K
4750 Stacy Street
Oakland, CA 94605                                              11430    9/10/2020     24 Hour Fitness Worldwide, Inc.               $399.00                                                                             $399.00
Sharif, Najam
7404 Winding Way Dr
Arlington, TX 76001                                            23032    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $858.98                                                              $858.98
Sharif, Omar
29 Mckinley Ave
Lodi, NJ 07644                                                  4368    8/31/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99


                                                                                                         Page 1419 of 1763
                                                         Case 20-11568-KBO        Doc 72-3        Filed 04/19/21   Page 97 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Sharifi, Mehdi
1148 Strada Almaden
San Jose, CA 95120                           14684    9/15/2020       24 Hour Fitness USA, Inc.               $144.00                                                                              $144.00
Shark, Seth & Lisa
514 Hubbard Road
Lynnwood, WA 98036                           13056    9/12/2020            RS FIT NW LLC                      $360.00                                                                              $360.00
Sharma, Arvind
110 Amalfi Way
Redwood City , CA 94065                       4337    8/29/2020         24 San Francisco LLC                  $699.00                                                                              $699.00
Sharma, Deepti
34800 11th St, Apt 368
Union City, CA 94587                         25806    10/21/2020   24 Hour Fitness Worldwide, Inc.            $183.28                                                                              $183.28
Sharma, Dheeraj
777 S Mathilda Apt 267
Sunnyvale, CA 94087                          10030     9/7/2020    24 Hour Fitness Worldwide, Inc.            $200.00                                                                              $200.00
Sharma, Gaurav
6349 San Rufo Circle
Buena Park, CA 90620                         10784     9/8/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Sharma, Ishaan
5705 Idlewood St
Dublin, CA 94568                              8732     9/5/2020         24 San Francisco LLC                  $600.00                                                                              $600.00
Sharma, Juhi
67 Images Circle
Milpitas, CA 95035                            2328    7/28/2020       24 Hour Fitness USA, Inc.              $1,559.80                                                                           $1,559.80
Sharma, Mrinendra
45 Columbus
Irvine, CA 92620                              3877    8/27/2020    24 Hour Fitness Worldwide, Inc.            $699.00                                                                              $699.00
Sharma, Nidhi
1164 Sandstone Ln
San Jose, CA 95132                           23790    10/2/2020       24 Hour Fitness USA, Inc.               $699.99                                                                              $699.99
Sharma, Praveen
2732 Turturici Way
San Jose, CA 95135                           12826    9/14/2020       24 Hour Fitness USA, Inc.               $214.50                                                                              $214.50
Sharma, Rohit
6349 San Rufo Cir
Buena Park, CA 90620                         10544     9/8/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Sharma, Shagun
3060 Sweetviolet Drive
San Ramon, CA 94582                          27217     1/5/2021         24 San Francisco LLC                   $49.34                                                                               $49.34
Sharma, Sushil
34077 Paseo Padre Pkwy, Apt. 45
Fremont, CA 94555                            15693    9/20/2020         24 San Francisco LLC                  $429.99                                                                              $429.99
Sharma, Tripti
1066 Bee Ct
Milpitas, CA 95035                           19685    9/29/2020    24 Hour Fitness Worldwide, Inc.            $700.00                                                                              $700.00
Sharma, Yashi
402 Chives Way
Walnut Creek, CA 94595                       17917    9/25/2020    24 Hour Fitness Worldwide, Inc.            $190.00                                                                              $190.00




                                                                                     Page 1420 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 98 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sharp, Allie
1761 Eucalyptus Ave
Encinitas, CA 92024                           1224    7/13/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
SHARP, ANITA
7212 KENTISH DRIVE
FORT WORTH, TX 76137                          1339    7/13/2020     24 Hour Fitness Worldwide, Inc.               $58.44                                                                               $58.44
Sharp, Chris R
8695 SW Maverick Terr. Apt.109
Beaverton, OR 97008                          24250    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $45.00                             $45.00
Sharp, George
10915 Greengate Lane SW
Lakewood, WA 98498                           22593    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sharp, LaMar A
8695 SW Maverick Terr. Apt. 109
Beaverton, OR 97008                          23833    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Sharp, Lorie
135 Peachy Ct
Las Vegas, NV 89183                          23756    10/7/2020        24 Hour Fitness USA, Inc.                 $233.80                                                                              $233.80
Sharp, Lucy R.
2233 Gracey Lane
Fallbrook, CA 92028                           3860    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,079.00                                                                           $1,079.00
Sharp, Melvinna
7411 Putnam Way
Sacramento, CA 95822                         26408    11/12/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sharp, Roderick
11109 Burywood Ln
Reston, VA 20194                              6241     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Sharpe, Adrian
                                              4650    8/30/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Sharpe, Ken
161 Tunstead Ave Unit B
San Anselmo, CA 94960                        12095    9/12/2020        24 Hour Fitness USA, Inc.                 $324.40                                                                              $324.40
Sharpe, Michelle A
1000 Del Sol Ave.
Apt 5
Santa Barbara, CA 93109                      11581     9/9/2020     24 Hour Fitness Worldwide, Inc.               $83.98                                                                               $83.98
Sharpe-Orr, Cloretta
1341 SE 20th Road
Homestead, FL 33035                          23982    10/2/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
SHARPE-ORR, CLORETTA
1341 SE 20TH ROAD
HOMESTEAD, FL 33035                          24422    10/6/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Sharples, Stacy
246-12 135TH AVE
ROSEDALE, NY 11422                           21321    10/1/2020     24 Hour Fitness Worldwide, Inc.               $43.06                                                                               $43.06
Sharrock, Julia
3183 Wilshire Blvd
Unit 201
Los Angeles, CA 90010                        21291    10/1/2020    24 Hour Fitness United States, Inc.           $656.00                                                                              $656.00


                                                                                       Page 1421 of 1763
                                                            Case 20-11568-KBO          Doc 72-3       Filed 04/19/21    Page 99 of 440


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Sharveh, Sedigheh
8654-2 Villa La Jolla Dr., Unit #2
La Jolla, CA 92037                              21016    10/1/2020     24 Hour Fitness Worldwide, Inc.              $916.00                                                                              $916.00
Shashikumar, Bharath
1875 Blossom Hill Road
San Jose, CA 95124                               4054    8/27/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                           $300.00                            $600.00
Shattuck, Cory
11178 E Baltic Dr
Aurora, CO 80014                                 9496     9/5/2020        24 Hour Fitness USA, Inc.                                 $376.24                                                              $376.24
Shattuck, Vicki
606 Beaumont St
League City, TX 77573                            9264     9/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Shaunak, Dev
13108 66th Pl N.E
Kirkland, WA 98034                               6188     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $260.00                                                              $260.00
Shaver, Bradley
1930 Wind Hill Road
Rockwall, TX 75087                               8460     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $224.00                                                              $224.00
Shaw, Barbara Lynn
150 East Joseph St
Moonachie, NJ 07074                             21795    10/1/2020     24 Hour Fitness Worldwide, Inc.               $64.98                                                                               $64.98
Shaw, Cheryl A.
2577 Seahorse Avenue
Ventura, CA 93001-3919                          12410    9/14/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00
SHAW, CHRISTIAN R
10641 FRANLIE DRIVE
SUNLAND, CA 91040-1762                           7666     9/2/2020    24 Hour Fitness United States, Inc.          $1,199.00                                                                           $1,199.00
Shaw, David
924 10th Avenue
San Mateo, CA 94402                             17279    9/27/2020     24 Hour Fitness Worldwide, Inc.              $197.00                                                                              $197.00
Shaw, Herbert
63 Ramsey Ave
Yonkers, NY 10701                               25338    10/12/2020           24 New York LLC                       $126.00                                                                              $126.00
Shaw, James Bryan
2577 Seahorse Avenue
Ventura, CA 93001-3919                          13262    9/14/2020     24 Hour Fitness Worldwide, Inc.             $9,000.00                                                                           $9,000.00
Shaw, Ken
2031 Castro Street 1
San Francisco, CA 94131                          5437    8/31/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Shaw, Robert
109 Hollywood Ave
Fairfield, NJ 07004                              537      7/2/2020    24 Hour Fitness United States, Inc.           $599.00                                                                              $599.00
Shaw, Shirley Jean
531 Avenida Del Verdor
San Clemente, CA 92672                          18137    9/25/2020     24 Hour Fitness Worldwide, Inc.              $774.00                                                                              $774.00
Shay, Dianne M
328 Miramar Cir
Weatherford, Tx 76085                            1793     8/6/2020        24 Hour Fitness USA, Inc.                 $800.00                                                                              $800.00




                                                                                          Page 1422 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 100 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Shayer, Steve
2407 Crocus Drive
Bakersfield, CA 93311                         22322    10/1/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Shcherbakov, Denis
504 Vine St Apt C2
Elizabeth , NJ 07202                          22492    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $495.12                                                              $495.12
Shchetnikova, Eleanor K.
3011 31st Ave SE
Puyallup, WA 98374                             5944    8/31/2020     24 Hour Fitness Worldwide, Inc.              $619.75                                                                              $619.75
Shea, Ellen
809 Bauer Drive
San Carlos, CA 94070                          13950    9/14/2020     24 Hour Fitness Worldwide, Inc.              $110.63                                                                              $110.63
Shea, Gifang
3112 Tewksbury Way
San Ramon, CA 94582                            7446     9/3/2020        24 Hour Fitness USA, Inc.                $2,600.00                                                                           $2,600.00
Shear, Kenneth Robert
1219 16th Ave East
Seattle, WA 98112                             24371    10/8/2020        24 Hour Fitness USA, Inc.                                $2,034.65                                                           $2,034.65
Shebel, Kim M
2940 Estancia
San Clemente, CA 92673                        19183    9/25/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Shebel, Kim
2940 Estancia
San Clemente, CA 92673                         1360    7/13/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Shebib, George
1940 Morgan Court
Morgan Hill, CA 95037                          1732    7/15/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Shebsovich, Moria
26635 El Toboso
Mission Viejo, CA 92691                        6806     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sheehan, Dominique
547 Plateau Rd.
Mesquite, NV 89027                             2547     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Sheehan, Yoko
18865 Center St.
Castro Valley , CA 94546                       9734     9/6/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Sheffield, Stacy
1728 Morgans Ave.
San Marcos, CA 92078                           4713    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $85.98                                                                             $85.98
Sheibani, Said M
1109 Marlene Lane
Great Falls, VA 22066                          8425     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Sheibani, Said M
1109 Marlene Lane
Great Falls, VA 22066                         25503    10/13/2020 24 Hour Fitness United States, Inc.             $700.00                                                                              $700.00
Sheikh, Ali
9719 Saddle Dr
Frisco, TX 75035                               2321    7/27/2020    24 Hour Fitness United States, Inc.              $35.56                                                                             $35.56




                                                                                        Page 1423 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 101 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sheikholeslami, Amir
678 Picasso Terrace
Sunnyvale, CA 94087                           16501    9/26/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sheiman, Aubry Anne
13527 Leadwell St, Unit A
Van Nuys, CA 91405                            21177    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sheldon, John
3302 Far View Drive
Austin, TX 78730                              11840    9/10/2020     24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Sheldon, Nesi Nesi
14707 Trumpetvine Pl
Bakersfield, CA 93314                         19214    9/23/2020     24 Hour Fitness Worldwide, Inc.             $2,848.87                                                                           $2,848.87
Sheldon, Sally Cruz
9352 Twin Trails Drive apt 204
San Diego, CA 92129                           16060    9/22/2020    24 Hour Fitness United States, Inc.           $327.25                                                                              $327.25
Sheldon, Victoria W
222 West Bay Dr NW
Unit G
Olympia, WA 98502                              4153    8/28/2020     24 Hour Fitness Worldwide, Inc.                             $3,000.00                                                           $3,000.00
Shellhammer, Lisa
4149 Broken Bend Bvld
Fort Worth, TX 76244                           3201    8/20/2020    24 Hour Fitness United States, Inc.              $46.35                                                                             $46.35
Shelton, Edwin
115 Mariner Drive
Vallejo, CA 94591                             24155    10/2/2020        24 Hour Fitness USA, Inc.                    $81.98                                                                             $81.98
Shelton, Keith
1275 Fairchild St
Las Vegas, NV 89110                           21529    10/1/2020        24 Hour Fitness USA, Inc.                                  $99.00                                                               $99.00
Shelton, Laurence H.
613 Morrell St.
Baytown, TX 77520                             17945    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shelton, Lisa
1208 E Phillips Drive
Littleton, CO 80122                           17800    9/24/2020              24 Denver LLC                       $699.99                                                                              $699.99
Shem, Job
29066 Westminster Court
Hayward, CA 94544                             18931    9/27/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Shen, Albert
1927 Via Del Rey
South Pasadena, CA 91030                      11779    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $29.00                                                               $29.00
Shen, Henry
5728 Winchester Ct
Rancho Cucamonga, CA 91737                     4702    8/30/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
Shen, Huiming
7898 Whitlocks Mill Ave
Las Vegas, NV 89147                           17823    9/24/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Shen, Jeffrey
20725 Seine Avenue Apt G
Lakewood, CA 90715                            18298    9/27/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00


                                                                                        Page 1424 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 102 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Shen, Jiousz
1572 Stubbins Way
San Jose, CA 95132                           3675    8/27/2020    24 Hour Fitness Worldwide, Inc.             $277.42                                                                              $277.42
Shen, Quan
1216 S Palmetto Ave
Ontario, CA 91762                           18231    9/26/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Shen, Zongjing
10852 Via San Marino
Cupertino, CA 95014                          3871    8/28/2020    24 Hour Fitness Worldwide, Inc.             $153.97                                                                              $153.97
Sheng, Bo
135 E 54TH ST APT 10F
NEW YORK, NY 10022                          22724    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $84.99                                                                            $84.99
Sheng, Li
2176 S Saulsbury Ct
Lakewood, CO 80227                           8532     9/8/2020            24 Denver LLC                       $100.00                                                                              $100.00
Sheng, Xiaoyi
507 Holthouse Terrace
Sunnyvale, CA 94087                         16905    9/22/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Shephard, Sandra
P.O. Box 1282
Rancho Cucamonga, CA 91729                  14000    9/14/2020    24 Hour Fitness Worldwide, Inc.             $188.00                                                                              $188.00
Shepherd-GAP INC
807 Cornell Dr
Burbank, CA 91504                            6385     9/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sher, Shannon
4514 Fulton Ave
#103
Sherman Oaks, CA 91423                       7999     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Sherer, Peter
10450 Lottsford Road #1015
Mitchellville, MD 20721                      7302     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,833.00                                                                           $1,833.00
Sherif, Lily
15139 Rancho Clemente Dr
Paramount, CA 90723                          4203    8/27/2020       24 Hour Fitness USA, Inc.                $249.96                                                                              $249.96
Sherman, Chaiya Beth
21904 64th Ave W #4
Mountlake Terrace, WA 98043                 26148    11/1/2020    24 Hour Fitness Worldwide, Inc.             $270.83                                                                              $270.83
Sherman, Jocelyn
1157 Justin Ave, #6
Glendale, CA 91201                          20060    9/29/2020    24 Hour Fitness Worldwide, Inc.             $659.00                                                                              $659.00
Sherman, Malgorzata
30 E Hartsdale Ave Apt 6G
Hartsdale, NY 10530                          3051    8/13/2020    24 Hour Fitness Worldwide, Inc.             $740.00                                                                              $740.00
Sherman, Malgorzata
30 E Hartsdale Ave Apt 6G
Hartsdale, NY 10530                         17729    9/22/2020    24 Hour Fitness Worldwide, Inc.             $740.00                                                                              $740.00
Sherman, Nathan
16137 Armstead st.
Granada Hills, CA 91344                      309      7/2/2020    24 Hour Fitness Worldwide, Inc.                                                                $41.99                             $41.99


                                                                                    Page 1425 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 103 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sherman, Sara Arielle
2108 N. 4th Ave
Tucson, AZ 85705                               15031    9/17/2020       24 Hour Fitness USA, Inc.                    $88.74                                                                            $88.74
Sherrill, Jeanne Y
2601 Truman Circle
Rosenberg, TX 77471                            14157    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $95.46                                                                            $95.46
Sherrill, Roderick
3920 6th Avenue
Los Angeles, CA 90008                          17119    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $69.00                                                                            $69.00
Sherrill, Roslyn
3920 6th Avenue
Los Angeles, CA 90008                          17327    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Sherrod-Myrick, Jolita
29 Williamson Ave.
Hillside, NJ 07205                             21704    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Shervanian, Andre
1640 Opechee Way
Glendale, CA 91208                             15297    9/18/2020       24 Hour Fitness USA, Inc.               $1,300.00                                                                           $1,300.00
Sherwood, Michael
4497 Rolando Blvd
San Diego, CA 92115                             4180    8/27/2020         24 San Francisco LLC                                   $150.00                                                              $150.00
SHETH, NAYNA
3694 S GROWER AVENUE
ONTARIO, CA 91761-5045                          8818     9/5/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Sheth, Vaibhav K
239 4th Street, 2nd Floor, 2nd fl.
Saddle Brook, NJ 07663                         26553    11/20/2020   24 Hour Fitness Worldwide, Inc.                                              $126.00                                             $126.00
Shetrit, Daniel
1119 Ocean Parkway 2M
Brooklyn, NY 11230                             18021    9/25/2020           24 New York LLC                          $70.00                                                                            $70.00
Sheu, Alice
16150 Promontory Rd.
Chino Hills, CA 91709                          20900    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $23.18                                                                            $23.18
Shevde, Sumukh
927 Passiflora Ave
Encinitas, CA 92024                             9236     9/6/2020    24 Hour Fitness Worldwide, Inc.            $1,583.00                                                                           $1,583.00
Shevde, Sumukh
927 Passiflora Avenue
Encinitas, CA 92024                             5135     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,583.00                                                                           $1,583.00
Shevtsova, Olga
1618 West 3rd Street
Brooklyn, NY 11223                              493     6/29/2020    24 Hour Fitness Worldwide, Inc.             $356.27                                                                              $356.27
Shevtsova, Olga
1618 West 3rd Street
Brooklyn, NY 11223                              1024     7/9/2020    24 Hour Fitness Worldwide, Inc.             $356.27                                                                              $356.27
Shew, Jeffrey A.
28472 Camino La Ronda
San Juan Capistrano, CA 92675                  19745    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $57.00     $3,025.00                                                           $3,082.00




                                                                                       Page 1426 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 104 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Shi, Bei Min
22627 Myrtle Cir
Hayward, CA 94541                              9448     9/6/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Shi, Jinfeng
967 Desmet Way
San Jose, CA 95125                             8849     9/5/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Shi, Jing
4455 Lilac Cir
Chino Hills, CA 91709                         21916    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Shi, Juno
6250 marguerite dr
Newark, CA 94560                              19070    9/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Shi, Kai
82 Rosenblum
Irvine, CA 92602                              10272     9/8/2020    24 Hour Fitness United States, Inc.                                              $0.00          $100.00                            $100.00
Shi, Tina
1828 Kellerton Drive
                                               7171     9/2/2020     24 Hour Fitness Worldwide, Inc.              $208.00                                                                              $208.00
Shi, Wei
2308 Carquinez Ave
El Cerrito, CA 94530                          10357     9/7/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Shi, Wenyan
1162 Park Ave
Alameda, CA 94501                             26704     9/4/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Shi, Xiaoqing
799 Stewart St.
Folsom, CA 95630                              12312    9/11/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Shi, Xinfeng
610 Northwood Trail
Southlake, TX 76092                           12315    9/11/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
shieh, raymond
19741 Louise Ct
Castro Valley, CA 94546                       17472    9/24/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Shields, Bryce G
500 Hummingbird Drive
Little Elm, TX 75068                           7459     9/3/2020     24 Hour Fitness Worldwide, Inc.              $420.00                                                                              $420.00
Shields, Steven
PO BOX 923
Monte Rio, CA 95462                            5693    8/31/2020    24 Hour Fitness United States, Inc.              $46.29                                                                             $46.29
Shields-Hamper, Jessica
23413 Balmoral Lane
West Hills, CA 91307                          26334    11/11/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Shierlaw, Gosia
P.O. Box 817
Wheat Ridge, CO 80034                          6479     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
SHIEVER, MARQUITA
4035 TAMARISK WAY
ORLANDO, FL 32817                              284      7/1/2020     24 Hour Fitness Worldwide, Inc.              $188.00                                                                              $188.00




                                                                                        Page 1427 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 105 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shiferaw, Selamawit
101 West Weddell Drive. Apt 207
Sunnyvale, CA 94089                          21205    10/1/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Shiflet, Billy
98-1850 Nahele Street
Aiea, HI 96701                               17902    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,551.86                                                                           $1,551.86
Shigematsu, Koji
9304 Vista Circle
Irving, TX 75063                             24369    10/2/2020     24 Hour Fitness Worldwide, Inc.                $53.04                                                                              $53.04
Shigematsu, Qina
94-402 Keaoopua St #46C
Mililani, HI 96789                           14230    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                 $46.90                             $46.90
Shigematsu, Shufen
9304 Vista Circle
Irving, TX 75063                             23985    10/2/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Shih, Hsiao Hui
15560 Tetley St.
Hacienda Heights, CA 91745                   23600    10/2/2020    24 Hour Fitness United States, Inc.          $1,541.00                                                                           $1,541.00
Shih, Jack
22605 Fern Ave
Torrance, CA 90505                            4755    8/30/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Shih, Jacques-Olivier
1421 Pasqualito Dr
San Marino, CA 91108                         15006    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Shih, Jacques-Olivier
1421 Pasqualito Dr
San Marino, CA 91108                         15484    9/17/2020            24 New York LLC                       $699.99                                                                              $699.99
Shih, May
13036 Cheju Circle
Eastvale, CA 92880                           21466    10/1/2020              RS FIT CA LLC                                       $800.00                                                              $800.00
Shih, Richard
39838 Sawyer Terrace
Newark, CA 94560                             17270    9/28/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Shih, Roger
1743 Arthur Drive
Brea, CA 92821                               10245     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
SHIH, WEI
2311 PRESADO DRIVE UNIT B
DIAMOND BAR, CA 91765                        12219    9/11/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Shih, Yi Xuan
10640 Daines Dr
Temple City, CA 91780                        19008    9/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shikowitz, Hillary
214 Hubert Humphrey Drive
Chestnut Ridge, NY 10977                     25625    10/16/2020    24 Hour Fitness Worldwide, Inc.                             $1,079.96                                                           $1,079.96
Shili, Anis
11 Massey St Apt 8
Lodi, NJ 07644-2429                          10145     9/8/2020     24 Hour Fitness Worldwide, Inc.              $167.32                                                                              $167.32




                                                                                       Page 1428 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 106 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
SHIM, CHAE
4118 BROWNING AVE
COLORADO SPRINGS, CO 80910                  11342    9/10/2020     24 Hour Fitness Worldwide, Inc.             $2,128.00                                                                           $2,128.00
Shim, Dean
20807 Seine Ave Unit 3
Lakewood, CA 90715                          13231    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shim, Hyesoo
2551 Elden Ave APT C1
Costa Mesa, CA 92627                        14615    9/16/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Shim, Steve
2126 Silva Dr
Fullerton, CA 92833                         18988    9/27/2020    24 Hour Fitness United States, Inc.          $1,350.00                                                                           $1,350.00
Shim, Yojin
1135 Sanders Dr
Moraga, CA 94556                            12354    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
SHIMABUKURO, RYUMA
3434 AUTUMN AVE.
CHINO HILLS, CA 91709                        4202    8/27/2020        24 Hour Fitness USA, Inc.                    $67.18                                                                             $67.18
SHIMABUKURO, RYUMA
JANE C SHIMABUKURO
3434 AUTUMN AVE.
CHINO HILLS, CA 91709                        3658    8/27/2020        24 Hour Fitness USA, Inc.                    $67.18                                                                             $67.18
Shimer, Chip
139 Brookfield Drive
Moraga, CA 94556                            10138     9/8/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Shimizu, Shaun
17210 Atkinson Ave
Torrance, CA 90504                           8642     9/4/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Shin, Hochul
18 Clifford Drive
Wayne, NJ 07470                             13563    9/13/2020     24 Hour Fitness Worldwide, Inc.              $132.00                                                                              $132.00
Shin, Joon Won
1 W Palisades Blvd. APT A53
Palisades Park, NJ 07650                    24813    10/7/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Shin, Kevin
5938 Woodland View Dr.
Woodland Hills, CA 91367                     9524     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shin, Seanny
1232 Jasmine Walk
Torrance, CA 90502                          10120     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Shin, Susan
2575 Sandpebble Lane
Brea, CA 92821                              15517    9/24/2020        24 Hour Fitness USA, Inc.                    $96.00                                                                             $96.00
Shin, Thomas
1971 Anaheim Ave
Apt B2
Costa Mesa, CA 92627                        26088    10/30/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Shinaver, Connie
7706 Theisswood Rd.
Spring, TX 77379                             6813     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00

                                                                                      Page 1429 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 107 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Shindle, David
13 La Sombra Ct
Orinda, CA 94563                               21930    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,170.00                                                                           $1,170.00
Shinjo, Mark M
1365 Hoohui St
Pearl City , HI 96782                          23029    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Shinn, Linda Marie
1255 Tower Drive
Vista, CA 92083                                 1914    7/17/2020    24 Hour Fitness Worldwide, Inc.            $1,204.00                                                                           $1,204.00
Shiobara, Emi
6344 12th Street N.
Arlington, VA 22205                             8249     9/4/2020    24 Hour Fitness Worldwide, Inc.             $135.00                                                                              $135.00
Shipchandler, Abeezar
5004 Kirkland Court
Plano, TX 75093                                15454    9/21/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Shipman, Myria D
3218 Dashiell Road
Falls Church, VA 22042                         22177    10/1/2020    24 Hour Fitness Worldwide, Inc.             $860.00                                                                              $860.00
Shipp, Jamie
7 embarcadero west #116
Oakland , CA 94607                             19526    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $30.36                                                                            $30.36
Shiraishi, Nobuyuki
903 N Sam Houston Ave
Odessa, TX 79761                               19828    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $72.65                                                                            $72.65
Shiramizu, Mabel
518 Alexander Wy
Milpitas, CA 95035                              8416     9/4/2020    24 Hour Fitness Worldwide, Inc.                            $3,300.00                                                           $3,300.00
Shirasuna, Satoshi
104 Winding Way
San Carlos, CA 94070                           14887    9/17/2020       24 Hour Fitness USA, Inc.               $1,399.98                                                                           $1,399.98
Shirazi, Michael
17824 118th Ave SE
Renton, WA 98058                                2720    8/20/2020       24 Hour Fitness USA, Inc.                $494.99                                                                              $494.99
Shire, Steve
11300 Prairie Dog Trail
Austin, TX 78750                               12138     9/9/2020    24 Hour Fitness Worldwide, Inc.             $247.80                                                                              $247.80
Shirley, Felisa E.
14106 Cerise Ave. #D211
Hawthorne, CA 90250                            26820    12/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Shirota, Renee
1480 Ku'ulei Street
Hilo, HI 96720                                  1972    7/20/2020       24 Hour Fitness USA, Inc.                    $98.40                                                                            $98.40
Shirreff, David & Stefanie
12420 109th Ave Ct E
Puyallup, WA 98374                             23143    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98
Shirreff, David and Stefanie
12420 109th Ave Ct E
Puyallup, WA 98374                             23713    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,399.98                                                                           $1,399.98




                                                                                       Page 1430 of 1763
                                                        Case 20-11568-KBO          Doc 72-3     Filed 04/19/21     Page 108 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Shiuey, Yimin
19681 Pine Canyon Road
North Tustin , CA 92705                      19063    9/28/2020     24 Hour Fitness Worldwide, Inc.           $1,002.75                                                                           $1,002.75
Shivers, Brandyn
5017 San Pablo Dm Rd Apt A18
Elsobrante, CA 94803                         20618    9/30/2020     24 Hour Fitness Worldwide, Inc.           $1,000.00                                                                           $1,000.00
SHIVERS, JOSHUA
15235 SANTA GERTRUDES
UNIT: U211
LA MIRADA, CA 90638                          26833    12/2/2020     24 Hour Fitness Worldwide, Inc.                           $2,000.00                                                           $2,000.00
SHIVERS, JOSHUA
15235 SANTA GERTRUDES
UNIT: U211
LA MIRADA, CA 90638                          26848    12/2/2020     24 Hour Fitness Worldwide, Inc.                           $2,000.00                                                           $2,000.00
Shmidt, Natalya
2680 E 19th st
Apt 1C
Brooklyn, NY 11235                           15635    9/19/2020     24 Hour Fitness Worldwide, Inc.            $135.00                                                                              $135.00
Shmurak, Igor Joseph
19542 Sierra Soto
Irvine, CA 92603                             26347    11/11/2020    24 Hour Fitness Worldwide, Inc.            $567.00                                                                              $567.00
Shmurak, Igor
19542 Sierra Soto
Irvine, CA 92603                              6960     9/4/2020     24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Shockley, Alina
1436 Oakdale Ave Apt P
El Cajon, CA 92021                            1243    7/13/2020     24 Hour Fitness Worldwide, Inc.              $65.58                                                                              $65.58
Shockome, Yevgenia
414 Cluck Creek Trl
Cedar Park, TX 78613                         26582    11/22/2020 24 Hour Fitness United States, Inc.             $36.99                                                                              $36.99
Shoemaker, Charles L.
670 Vanderbilt Dr
Sunnyvale, CA 94087                           2197    8/18/2020     24 Hour Fitness Worldwide, Inc.            $300.00                                                                              $300.00
Shoemaker, Gabriela
5825 Reseda Blvd 314
Tarzana, CA 91356                             1796    7/16/2020     24 Hour Fitness Worldwide, Inc.           $2,044.00                                                                           $2,044.00
Shoemaker, Gabriela
5825 Reseda Blvd 314
Tarzana, CA 91356                            14660    9/16/2020     24 Hour Fitness Worldwide, Inc.           $2,044.00                                                                           $2,044.00
Shoemaker, Jane S.
670 Vanderbilt Drive
Sunnyvale, CA 94087                           1839    8/18/2020          24 San Francisco LLC                 $1,161.00                                                                           $1,161.00
Shoemaker, Jane S.
670 Vanderbilt Drive
Sunnyvale, CA 94087                           2176    8/18/2020     24 Hour Fitness Worldwide, Inc.           $1,161.00                                                                           $1,161.00
Shoemaker, John
2803 Elm Chase Ct
Katy, TX 77494                                1115     7/9/2020     24 Hour Fitness Worldwide, Inc.           $3,527.70                                                                           $3,527.70




                                                                                      Page 1431 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 109 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Shoemaker, John
2803 Elm Chase Ct
Katy, TX 77494                                17031    9/21/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70
Shoemaker, Sharon
2803 Elm Chase Ct
Katy, TX 77494                                 1111     7/9/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70
Shoemaker, Sharon
2803 Elm Chase Ct
Katy, TX 77494                                17246    9/22/2020     24 Hour Fitness Worldwide, Inc.             $3,527.70                                                                           $3,527.70
Shohaiep, Gamal
21621 Sandia Rd, Spc 63
Apple Valley, CA 92308                        11017     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sholokhova, Lyudmila
2928 West 5th Street, Apt. 3H
Brooklyn, NY 11224                            22581    10/2/2020        24 Hour Fitness USA, Inc.                 $900.00                                                                              $900.00
Shomali, Mahir
527 Fordland Ave
La Verne, CA 91750                            23668    10/2/2020    24 Hour Fitness United States, Inc.           $145.96                                                                              $145.96
Shome, Justine
2117 Hutchison Grove Court
Falls Church, VA 22043                        18955    10/1/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Shon, Chris
2300 Harwood St.
Los Angeles, CA 90031                         25490    10/14/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Shon, Don
25041 Woodward Ave #C
Lomita, CA 90717                              22551    10/2/2020     24 Hour Fitness Worldwide, Inc.              $629.99                                                                              $629.99
Shook, Hardy & Bacon L.L.P.
2555 Grand Blvd.
Kansas City, MO 64108                          2978    8/11/2020        24 Hour Fitness USA, Inc.              $28,048.28                                                                           $28,048.28
Shops at Bella Terra Owner, LP
c/o Brent McIlwain
Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, TX 75201                              24327    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                     $277,359.14                                         $277,359.14
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                              20596    9/29/2020        24 Hour Fitness USA, Inc.                                              $277,359.14                                         $277,359.14
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                              20597    9/29/2020     24 Hour Fitness Worldwide, Inc.                                           $277,359.14                                         $277,359.14
Shops at Bella Terra Owner, LP
Holland & Knight LLP
Brent Mcllwain, Brian Smith
200 Crescent Court, Suite 1600
Dallas, TX 75201                              24683    10/2/2020        24 Hour Fitness USA, Inc.                    $0.00                     $277,359.14                                         $277,359.14

                                                                                        Page 1432 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 110 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Shore, Alex M
4403 31st Ave. SE
Everett, WA 98203                           26247    11/6/2020     24 Hour Fitness Worldwide, Inc.              $567.00                                                                              $567.00
Shore, Teresa M
501 Beale St
16-D
San Francisco, CA 94105                     27346    1/28/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Shore, Teresa M
501 Beale St
16-D
San Francisco, CA 94105                     27348    1/28/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Shore, Teresa M
501 Beale St
16-D
San Francisco, CA 94105                     27349    1/28/2021     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
SHORELINE DISTRIBUTING CO. INC.
40053 N. PATRIOT WAY
ANTHEM, AZ 85086                             673     6/29/2020     24 Hour Fitness Worldwide, Inc.           $30,851.28                                                                           $30,851.28
Short, Jayson Ronald
636 West Palm Drive
Placentia, CA 92870                          7227     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Short, Karina
3301 Crossbow Drive
Frisco, TX 75033                             3752    8/28/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Shoum, Steven
345 East Shore Drive
Massapequa, NY 11758                         6851     9/2/2020            24 New York LLC                          $0.00                                                                               $0.00
Showers, Donald D.
5066 Miguel Drive
Oakley, CA 94561                            21834    10/1/2020     24 Hour Fitness Worldwide, Inc.             $3,500.00                                                                           $3,500.00
Shpiro, Wladyslaw Y
2300 Auburn Blvd 210
Sacramento, CA 95821                        15469    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.00                            $429.00
Shrestha, Akita
4622 W Pioneer Dr
Apt # 161
Irving, TX 75061                             2311    7/28/2020         24 Hour Holdings II LLC                                                                    $325.00                            $325.00
Shrestha, Bipin
9080 Viola Street SE
Tumwater, WA 98501                          19799    9/28/2020     24 Hour Fitness Worldwide, Inc.              $431.48                                                                              $431.48
Shrestha, Birendra
863 Forest Lake Rd
Flower Mound, TX 75028                      11597    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Shriber, Joseph D.
PO Box 761
Folsom, CA 95763-0761                        5149     9/1/2020     24 Hour Fitness Worldwide, Inc.              $524.99                                                                              $524.99
Shroeder, Carl J.
2725 Langridge Loop NW
Olympia, WA 98502                            1061     7/7/2020        24 Hour Fitness USA, Inc.                 $659.00                                                                              $659.00


                                                                                      Page 1433 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 111 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Shroff, Chandra
5009 Bridge Creek Dr.
Plano, TX 75093                               2220    7/24/2020       24 Hour Fitness USA, Inc.               $1,008.00                                                                           $1,008.00
Shroyer, Andrew
5321 Almont St.
Los Angeles, CA 90032-1710                   23972    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Shtainer, William
135 Redwood Drive
Roslyn, NY 11576                             20538    9/30/2020           24 New York LLC                     $1,799.98                                                                           $1,799.98
Shtein, Paul
3268 Governor Dr
#137
San Diego, CA 92122                           5503    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,439.90                                                                           $1,439.90
Shtilkind, Eugene
13195 Treecrest Street
Poway, CA 92064                               345      7/2/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Shtivelman, Yefim
9801 Shore Rd Apt 2F
Brooklyn, NY 11209                           25028    10/6/2020           24 New York LLC                          $34.20                                                                            $34.20
Shu, Tiffany
8200 Cinnamon Bar Ct
Sacramento, CA 95829                         15973    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Shu, Wei
50 Glasgow Circle
Danville, LA 94526                           21514    9/29/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Shu, Yu
452 Folsom Ct
Milpitas, CA 95035                            7923     9/3/2020       24 Hour Fitness USA, Inc.                $190.00                                                                              $190.00
Shubbie, Darrell Lator
25339 E. 87th St. S.
Broken Arrow, OK 74014-0029                  26584    11/22/2020   24 Hour Fitness Worldwide, Inc.             $256.14                                                                              $256.14
Shubert, Eric
405 Via Largo Ct
Morgan Hill, CA 95037                        10991     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Shubh Solutions LLC
10225 Barnes Canyon Rd., Ste A206
San Diego , CA 92121                         24678    10/2/2020       24 Hour Fitness USA, Inc.             $67,064.00                                                                           $67,064.00
Shubin, Jasmine Charisma
9051 Caminito Vera
San Diego, CA 92126                          10343     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Shue, Hagent
19304 Avenida Del Sol
Walnut, CA 91789                             10418     9/8/2020    24 Hour Fitness Worldwide, Inc.            $4,000.00                                                                           $4,000.00
Shuek, Isaac
5715 Vineland Ave Apt 19
North Hollywood, CA 91601                    19221    9/27/2020    24 Hour Fitness Worldwide, Inc.             $167.96                                                                              $167.96
Shugart, Helene
2870 East Oakhurst Drive
Salt Lake City, UT 84108                     13129    9/12/2020    24 Hour Fitness Worldwide, Inc.          $10,172.00                                                                           $10,172.00


                                                                                     Page 1434 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 112 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Shumate, Jennifer
7031 Belle Meadow Ln
Rosenberg, Tx 77469                          18787    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $508.71                                                              $508.71
Shun, Dennis J.
960 Cobble Shores Drive
Sacramento , CA 95831                        16093    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $12.38                                                                            $12.38
Shun, Nelly
960 Cobble Shores Drive
Sacramento, CA 95831                         16094    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $12.30                                                                            $12.30
Shupp, Jackson
15 Newberry Trail Ct.
The Woodlands, TX 77382                      15282    9/18/2020    24 Hour Fitness Worldwide, Inc.             $120.12                                                                              $120.12
Shurden-Lopez, Doris
313 Caples Drive
Folsom, CA 95630                             12977    9/12/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Shure, Abigail
725 Joralemon St
Unit 58
Belleville, NJ 07109                         16457    9/18/2020       24 Hour Fitness USA, Inc.                $268.70                                                                              $268.70
Shuster, Hannah
3408 Deep Willow Ave
Baltimore, MD 21208                          17391    9/24/2020    24 Hour Fitness Worldwide, Inc.             $320.43                                                                              $320.43
SHUTO, MAYU
8200 EPHRAIM ROAD
AUSTIN, TX 78717                             13227    9/14/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Shwartzman, Ian
330 N D ST STE 360
San Bernardino, CA 92401                      5734     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Shwe, Maohnmar
1932 Grove Way
Castro Valley, CA 94546                      10148     9/8/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Shymansky, Stephen
10701 San Pablo Avenue
Unit 24-A
El Cerrito, CA 94530                         18804    9/29/2020    24 Hour Fitness Worldwide, Inc.             $187.96                                                                              $187.96
Sia, Ellena
3-12 Berdan Ave.
Fair Lawn, NJ 07410                          18062    9/25/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Sia, Roemil
3-12 Berdan Ave
Fair Lawn , NJ 07410                         18096    9/25/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Siah, Jenifer
4922 Legacy oaks drive
orlando, FL 32839                             1352    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $38.27                                                                            $38.27
Siah, Yin Fan
4922 Legacy Oaks Drive
Orlando, FL 32839                             1365    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $44.72                                                                            $44.72
Siapno, Jacqueline
P.O. Box 371133
Montara, CA 94037                            24792    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00

                                                                                     Page 1435 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 113 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sibayan, Sharmaine
91-1175 Hanaloa St
Ewa Beach, HI 96706                           1797    7/16/2020       24 Hour Fitness USA, Inc.                $305.76                                                                              $305.76
Sica, Mauro
863 Augusta Dr
Moraga, CA 94556                             15914    9/25/2020       24 Hour Fitness USA, Inc.                    $46.99                                                                            $46.99
Sickul, Barbara
11525 Francisco Place
Apple Valley, CA 92308                       12262     9/9/2020    24 Hour Fitness Worldwide, Inc.             $229.00                                                                              $229.00
SID, ALBERTO
14 COLDSTREAM LANE
UPPER SADDLE RIVER, NJ 07458                 19964    9/30/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Siddegowda, Nidarshan
642 Kirkstone Ct
San Ramon, CA 94582                          13956    9/14/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Siddiqi, Shahid
1856 Teak Court
Henderson, NV 89014                          18624    9/24/2020    24 Hour Fitness Worldwide, Inc.                             $440.00                                                              $440.00
siddiqui, Salman
20731 Fawn timber trl
Humble, TX 77346                             13940    9/16/2020    24 Hour Fitness Worldwide, Inc.             $214.98                                                                              $214.98
Sideris, Ewelina
61-52 Little Neck Parkway
Little Neck, NY 11362                        20343    9/30/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Sideris, John
61-52 Little Neck Parkway
Little Neck, NY 11362                        20000    9/30/2020    24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Sidlowski, John T.
9925 Scripps Westview Way, 124
San Diego, CA 92131                          25417    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $18.00                                                                            $18.00
SIDORENKO, TATYANA
1730 EAST 18TH STREET APT 2C
BROOKLYN, NY 11229                            6549     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $85.00                                                                            $85.00
Sieg, Patrick
2000 NE 42nd Ave #144
Portland, OR 97213                            3087    8/13/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Siegel, Jeffrey
4963 Sterling Grove Lane
San Diego, CA 92130                           1945    7/19/2020    24 Hour Fitness Worldwide, Inc.             $528.00                                                                              $528.00
Siegel, Lawrence
19776 Arbor Ridge Dr.
Walnut, CA 91789                             12269     9/9/2020    24 Hour Fitness Worldwide, Inc.             $466.00                                                                              $466.00
Siegel, Lisa
13040 27th Ave NE
Seattle, WA 98125                            20859    9/30/2020    24 Hour Fitness Worldwide, Inc.             $964.48                                                                              $964.48
Siegel, Scott
1180 Bacon Way
Lafayette, CA 94549                          11218    9/10/2020    24 Hour Fitness Worldwide, Inc.             $320.00                                                                              $320.00




                                                                                     Page 1436 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 114 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Siegel, Theresa
4 Longview Circle
Lake Ozark, MO 65049                          14392    9/16/2020       24 Hour Fitness USA, Inc.                 $418.85                                                                             $418.85
Siegelman, Michael
7719 Westwind
Houston, TX 77071                              2748     8/6/2020    24 Hour Fitness Worldwide, Inc.                            $1,589.49                                                           $1,589.49
Siegelman, Michael
7719 Westwind
Houston, TX 77071                             16167    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $1,589.49                                                           $1,589.49
Siegler, Ellen
22240 Leadwell St
Canoga Park, CA 91303                          2641    8/11/2020    24 Hour Fitness Worldwide, Inc.              $665.00                                                                             $665.00
Siegler, Ellen
22240 Leadwell St
Canoga Park, CA 91303                         14946    9/17/2020    24 Hour Fitness Worldwide, Inc.              $665.00                                                                             $665.00
Sieker, David James
1532 Goodman Ave
Redondo Beach, CA 90278                        8302     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $86.15                                                                            $86.15
Siekmeier, Jill
1517 Dyer Lake Lane
Houston, TX 77008                             19740    9/29/2020    24 Hour Fitness Worldwide, Inc.              $249.96                                                                             $249.96
Siemens Industry, Inc.
Stephanie Mitchell
800 North Point Parkway, Suite 450
Alpharetta, GA 30005                          22363    10/1/2020       24 Hour Fitness USA, Inc.              $68,941.66                                                                          $68,941.66
Siemko, Slawek
7910 Apple Tree Way
Gilroy, CA 95020                               5656    8/31/2020       24 Hour Fitness USA, Inc.                 $119.96                                                                             $119.96
Sienna Cypress, LLC
Porter Hedges LLP
c/o Joshua W. Wolfshohl
1000 Main Street, 36th Floor
Houston, TX 77002                              3181    8/13/2020       24 Hour Fitness USA, Inc.            $2,637,732.00                                                                      $2,637,732.00
Sierpe, Sandra
1626 64th Street
#1F
Brooklyn, NY 11204                            10803     9/8/2020    24 Hour Fitness Worldwide, Inc.              $389.99                                                                             $389.99
Sierra, Cindy
2840 Morningmist Lane
Dickinson, TX 77539                           17339    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $37.57                                                                            $37.57
Sigala, Andrew
745 Wasatch Dr.
Fremont, CA 94536                             14206    9/15/2020    24 Hour Fitness Worldwide, Inc.              $255.61                                                                             $255.61
Sigmond, Rebecca Elizabeth
1835 Iowa Street
Costa Mesa, CA 92626                           6488     9/1/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Signal Fire, Inc
6160 Transverse Dr.
Las Vegas, NV 89146                           27405    2/17/2021       24 Hour Fitness USA, Inc.                 $247.50                                                                             $247.50


                                                                                      Page 1437 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 115 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Signature Glass and Mirror
Attn: Hartmut Lecner
12750 N Kendall Drive
Miami, FL 33186                               25752    10/19/2020      24 Hour Fitness USA, Inc.               $3,085.88                                                                           $3,085.88
Signmanager Inc.
PO Box 337
Knoxville , TN 37901                           2569    7/27/2020       24 Hour Fitness USA, Inc.             $53,391.35                                                                           $53,391.35
Signorini, Fernanda
3322 Rumbling Rock Lane
Katy, TX 77494                                19988    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,235.00                                                                           $1,235.00
Signs, Chandler
14201 Sovereign Rd
# 101
Fort Worth, TX 76155                           2995    8/10/2020       24 Hour Fitness USA, Inc.               $1,654.73                                                                           $1,654.73
Sigrist, Jerett
6758 Caminito Del Greco
San Diego, CA 92120                            6720     9/2/2020    24 Hour Fitness Worldwide, Inc.             $135.36                                                                              $135.36
Siiri, Michael
22061 Hibiscus Drive
Cupertino, CA 95014-0108                      10848     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Silewicz, Daniel
1958 Lansdowne Way
Petaluma, CA 94954                            13694    9/14/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Silewicz, Jennifer Oakes
1958 Lansdowne Way
Petaluma, CA 94954                            13692    9/14/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Silicani, James F.
210 Paseo Bernal
Moraga, CA 94556                              16381    9/17/2020    24 Hour Fitness Worldwide, Inc.             $172.00                                                                              $172.00
Silipo, Enzo
13370 Benchley Rd
San Diego, CA 92130                            6729     9/3/2020       24 Hour Fitness USA, Inc.                $103.99                                                                              $103.99
Sill, Ricky S.
2241 Trapp Ave
Miami, FL 33133                                720      7/2/2020       24 Hour Fitness USA, Inc.                $149.98                                                                              $149.98
Sill, Ricky S.
2241 Trapp Ave
Miami, FL 33133                               17855    9/22/2020       24 Hour Fitness USA, Inc.                $149.98                                                                              $149.98
Siller, Kenneth
1105 70th Ave
Oakland, CA 94621                             24442    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Silva, Amy
4712 James Ave
Castro Valley, CA 94546                       25422    10/13/2020   24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Silva, Andrea
919 Balboa Ave #A
Capitola, CA 95010                             9164     9/6/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Silva, Angelica
130 Excelsior Ave
San Francisco, CA 94112                       25594    10/15/2020   24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00

                                                                                      Page 1438 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 116 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Silva, Caroline
4522 Utah Street Unit 4
San Diego, CA 92116                          14846    9/17/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Silva, Diana
2193 Granite Drive
Alamo, CA 94507                              19426    9/28/2020       24 Hour Fitness USA, Inc.                                $174.50                                                              $174.50
Silva, Emiliano
1170 Willma Dr. APT B
Hollister, CA 95023                          22346    10/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Silva, Felipe
311 Alabama Street
Apt. 11
Huntington Beach, CA 92648                    1177    7/10/2020    24 Hour Fitness Worldwide, Inc.                 $69.98                                                                            $69.98
Silva, Jonathan
4522 Utah Street Unit 4
San Diego, CA 92116                          14915    9/17/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Silva, Jose
5441 W Broward Blvd
Plantation, FL 33317                         11310    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
SILVA, LIZETH PRECIADO
1926 WARDELL AVE
Duarte, CA 91010                             15124    9/17/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Silva, Manuel
1267 SW 117TH WAY
DAVIE, FL 33325                               4436    8/29/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Silva, Manuel
1267 SW 117th Way
Davie, FL 33325                              11878    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Silva, Manuel
1267 SW 117TH WAY
DAVIE, FL 33325                              16219    9/17/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Silva, Marlene M
6237 Longford Dr. unit 2
Citrus Heights, CA 95621                      4286    8/28/2020    24 Hour Fitness Worldwide, Inc.                             $215.00                                                              $215.00
Silva, Michael Victor
2107 E Aroma DR
West Covina, CA 91791                         8244     9/4/2020    24 Hour Fitness Worldwide, Inc.                             $650.00                           $650.00                          $1,300.00
Silva, Michael
7 Roma Court
Sacramento, CA 95831                         27106    12/16/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Silva, Richard
3384 Briarwood Drive
Broomfield, CO 80020                         23566    10/2/2020    24 Hour Fitness Worldwide, Inc.             $185.00                                                                              $185.00
Silva, Simone
25012 Sunset Place East
Laguna Hills, CA 92653                        9623     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $60.00                                                               $60.00
Silva, Yolanda
2609 Jacaranda Avenue
Carlsbad , CA 92009                          27158    12/23/2020      24 Hour Fitness USA, Inc.                $399.84                                                                              $399.84


                                                                                     Page 1439 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 117 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Silveira, Linda
45 Flintridge Ave
Ladera Ranch, CA 92694-0510                   13066    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,577.00                                                                           $1,577.00
Silven, David
4029 23rd Street
San Francisco, CA 94114                        6304     9/3/2020    24 Hour Fitness Worldwide, Inc.            $9,827.00         $99.00                                                            $9,926.00
Silven, David
4029 23rd Street
San Francisco, CA 94114                        7473     9/3/2020    24 Hour Fitness Worldwide, Inc.            $9,827.00         $99.00                                                            $9,926.00
Silver Lake Merchant Association
PO Box 1393
Yakima, WA 98907-1393                         17468    9/23/2020       24 Hour Fitness USA, Inc.              $18,699.54                                                                          $18,699.54
Silver, David M.
2925 SE Carlton Street
Portland, OR 97202                            18413    9/24/2020       24 Hour Fitness USA, Inc.               $1,064.00                                                                           $1,064.00
Silver, Nancy
22461 Tindaya
Mission Viejo, CA 92692                        6430     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Silverado Ranch Centre II, LLC
John M. Netzorg
2810 W. Charleston Blvd. Ste F-62
Las Vegas, NV 89102                           22130    10/1/2020    24 Hour Fitness Worldwide, Inc.         $1,134,023.46                                                                      $1,134,023.46
Silvernail, Kathleen
8263 Johnson Ct
Arvada, CO 80005                               2930     8/7/2020    24 Hour Fitness Worldwide, Inc.              $388.00                                                                             $388.00
Silvetz, John
21 East 26th Street
New York, NY 10010                             155     6/30/2020           24 New York LLC                     $2,500.00                                                                           $2,500.00
Sim, Megan
21216 42nd Ave SE
Bothell, WA 98021                              7214     9/4/2020    24 Hour Fitness Worldwide, Inc.              $265.15                                                                             $265.15
Sim, Monica
202 B Street
Redwood City, CA 94063                        13390    9/14/2020       24 Hour Fitness USA, Inc.                 $699.99                                                                             $699.99
Sim, Sunae
285 Pua'ehu st
Wailuku, HI 96793                             22848    10/2/2020        24 Hour Holdings II LLC                  $520.00                                                                             $520.00
Sim, Sunae
285 Pua'ehu St
Wailuku, HI 96793                             22347    10/2/2020        24 Hour Holdings II LLC                  $520.00                                                                             $520.00
Simarian, Andrew
16451 Sloan Dr.
Los Angeles, CA 90049                         13569    9/20/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                             $399.99
Simas, Rick
4252 Fifth Avenue
San Diego, CA 92103                           12572    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,162.00                                                                           $1,162.00
Simion, Eric
1625 Central Ave Apt D
Alameda, CA 94501                             22806    10/2/2020    24 Hour Fitness Worldwide, Inc.              $612.49                                                                             $612.49


                                                                                      Page 1440 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 118 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Simmerman, Sarah L
2081 Vestal Ct
San Leandro, CA 94577                        22034    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $249.99                                                              $249.99
Simmonds, MD, Harris Filgate
18 Turnagain Rd
Kentfield, CA 94904                           3843    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Simmonds, MD, Harris Filgate
18 Turnagain Rd
Kentfield, CA 94904                          17856    9/22/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Simmons, Christine
2701 Dawn Spring
Little Elm, TX 75068                         17416    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $70.24                                                                            $70.24
SIMMONS, ERIC
1706 41ST PL SE
PUYALLUP, WA 98372                           24197    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Simmons, Jean E
8546 Cory Court
Riverside, CA 92508                          16330    9/22/2020       24 Hour Fitness USA, Inc.                                $536.00                                                              $536.00
Simmons, Joseph
711 Upper Ulumalu Road
Haiku, HI 96708-5210                          1536     8/6/2020       24 Hour Fitness USA, Inc.               $1,500.00                                                                           $1,500.00
Simmons, Linda
2218 River Run Drive #109
San Diego, CA 92108                          17379    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Simmons, Martha
1033 Morning Glory Way
Oakley, CA 94561                             24315    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Simmons, Michael
3766 31st Street
Unit 8
San Diego, CA 92104                           5782     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Simmons, Monier
15242 Parkville Drive
Houston, TX 77068                             2468    8/18/2020    24 Hour Fitness Worldwide, Inc.             $154.61                                                                              $154.61
Simmons, Natalie
793 Cedar Lane
Apt A
Teaneck, NJ 07666                            24726    10/2/2020       24 Hour Fitness USA, Inc.                    $45.00                                                                            $45.00
Simmons, Ronald
300 Parker Ave
Hackensack, NJ 07601                         22757    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Simms, Pilar M.
3790 Elston Dr.
San Bruno, CA 94066                          13084    9/11/2020    24 Hour Fitness Worldwide, Inc.             $321.75                          $321.75                                             $643.50
Simon, Barbara
2032 Bavington Dr Unit D
Las Vegas, NV 89108                          23760    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Simon, Devorah
8139 Log Hollow Dr
Houston, TX 77040                             2939    8/19/2020    24 Hour Fitness Worldwide, Inc.            $1,088.00                                                                           $1,088.00

                                                                                     Page 1441 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 119 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Simon, Esther
1312 Ozone Ave
Santa Monica, CA 90405                        3768    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Simon, Esther
1312 Ozone Ave
Santa Monica, CA 90405                       22006    9/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Simon, Jr., Louis C.
10980 Pegasus Ave
San Diego, CA 92126                          19478    9/25/2020        24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
Simon, Kathleen
17519 Monsoon Court
Crosby, TX 77532                             16519    9/20/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Simon, Robert
2204 Eastern Avenue
Sacramento, CA 95864                         25319    10/13/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Simon-Hobbs, Bertha
5835 Fair Forest Dr.
Houston, TX 77088                            21210    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Simoni, Jane
18808 39th Ave NE
Seattle, WA 98155                             3481    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Simonian, Linda
7807 Beck Ave
North Hollywood, CA 91605                    14232    9/15/2020    24 Hour Fitness United States, Inc.           $396.00                                                                              $396.00
Simonian, Sevan
350 South Sierra Madre Blvd.#4
Pasadena, CA 91107                           12513    9/14/2020        24 Hour Fitness USA, Inc.                 $396.98                                                                              $396.98
Simons, Kelly Marchand
2805 Standing Juniper Ct
Pflugerville, TX 78660                       19328    9/27/2020     24 Hour Fitness Worldwide, Inc.              $352.08                                                                              $352.08
Simonson, Pete
3416 Pecos St
Denver, CO 80211                             22931    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,445.00                                                           $2,445.00
Simonson, Pete
3416 Pecos St
Denver, CO 80211                             23005    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,445.00       $2,445.00                                                           $4,890.00
Simpkins, Philip
126 Whitethorne Dr.
Moraga, CA 94556                             25191    10/10/2020    24 Hour Fitness Worldwide, Inc.             $1,106.00                                                                           $1,106.00
SIMPLICIANO, AVELINA
3403 VALLEY VISTA DR
SAN JOSE, CA 95148                            5384    8/30/2020    24 Hour Fitness United States, Inc.           $252.00                                                                              $252.00
SIMPSON, ALEC
27 PEMBROKE
IRVINE, CA 92618                              6433     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Simpson, Betty L.
2796 Spring Lakes Dr.
Davidsonville, MD 21035                       363     6/23/2020        24 Hour Fitness USA, Inc.                $1,245.00                                                                           $1,245.00




                                                                                       Page 1442 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 120 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Simpson, Christian
340 S Lemon Ave, #2767N
Walnut, CA 91789-2706                        27109    12/16/2020 24 Hour Fitness United States, Inc.                            $150.00                                                              $150.00
Simpson, David
15651 Caldas De Reyes
San Diego, CA 92128                          14007    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $99.00                             $99.00
Simpson, Jeremy
717 Nantasket Ct
San Diego, CA 92109                           340      7/3/2020     24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
SIMPSON, JOANNE
15651 CALDAS DE REYES
SAN DIEGO, CA 92128                          13997    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $99.00                            $99.00                            $198.00
SIMPSON, JULIA
1671 KILLARNEY DRIVE
WEST LINN, OR 97068                           1026    7/10/2020     24 Hour Fitness Worldwide, Inc.            $1,086.01                                                                           $1,086.01
Simpson, Julia
1671 Killarney Drive
West Linn, OR 97068                           1423    7/13/2020     24 Hour Fitness Worldwide, Inc.            $1,086.01                                                                           $1,086.01
Simpson, Kate
2747 Argolis Way
Sacramento, CA 95826                         20742    9/29/2020     24 Hour Fitness Worldwide, Inc.            $1,656.00                                                                           $1,656.00
Simpson, Marsha
41 East 59th Street
Brooklyn, NY 11203                            1490    8/18/2020     24 Hour Fitness Worldwide, Inc.             $330.00                                                                              $330.00
Simpson, Marsha
41 East 59th Street
Brooklyn, NY 11203                           22387    9/30/2020         24 Hour Holdings II LLC                 $330.00                                                                              $330.00
Simpson, Richard
2747 Argolis Way
Sacramento, CA 95826                         18879    9/25/2020     24 Hour Fitness Worldwide, Inc.            $1,656.00                                                                           $1,656.00
Simpson, Ryan
53 Coronado Pointe
Laguna Niguel, CA 92677                       1460    7/15/2020     24 Hour Fitness Worldwide, Inc.             $298.86                                                                              $298.86
Simpson, Scott
9302 Meadowheath Dr.
Austin, TX 78729                             16635    9/23/2020     24 Hour Fitness Worldwide, Inc.             $466.66                                                                              $466.66
Simpson, Stacie
3922 Calle Tereon
Las Vegas, NV 89103                           2323    7/27/2020        24 Hour Fitness USA, Inc.                    $39.99                                                                            $39.99
Simpson, Susan
3748 E. La Veta Avenue
Orange, CA 92869                              6463     9/3/2020     24 Hour Fitness Worldwide, Inc.             $999.96                                                                              $999.96
Simpson, Veta
3860 Edgehill Drive
Los Angeles, CA 90008                        20922    9/30/2020     24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Sims, Elma Jean
1213 Crest Ridge Dr.
Glenn Heights, TX 75154-0138                 22503    10/1/2020     24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00




                                                                                      Page 1443 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 121 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sims, Elma
1213 Crest Ridge Dr
Glenn Heights, TX 75154                       24448    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sims, Jacob
10619 NE 174th PL
Bothell, WA 98011                             17629    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Sims, Jane
10063 S Kimsbrough Ct
Sandy, UT 84092                               20221    9/29/2020     24 Hour Fitness Worldwide, Inc.             $850.00                                                                              $850.00
Sims, Joshua
10619 NE 174th Pl
Bothell, WA 98011                             16888    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Sims, Whitney
7045 Flight Avenue
Los Angeles, CA 90045                         21606    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Sims, William
10619 NE 174th PL
Bothell, WA 98011                             17695    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Sin, Mei
9220 Crowell Dr
Elk Grove, CA 95624                           11780    9/10/2020     24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
SIN, NGAN CHAN
9241 Bruceville Road Apt 293
Elk Grove, CA 95758                            4929    8/31/2020     24 Hour Fitness Worldwide, Inc.             $249.38                                                                              $249.38
Sinch America Inc
7000 Central Parkway
Suite 1480
Atlanta, GA 30328                              1689    7/15/2020        24 Hour Fitness USA, Inc.             $15,028.77                                                                           $15,028.77
Sinclair, Steven
34478 Hickory Lane
Wildomar, CA 92595                            10375     9/8/2020     24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Sinden, Anna
12 Via Calandria
San Clemente, CA 92672                        27188    12/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Sindhi, Zuberkhan
9316 Babauta Rd 71
San Diego, CA 92129                           26144    10/30/2020 24 Hour Fitness United States, Inc.                $67.18                                                                            $67.18
Sineatra Ray NRCMA
PO Box 535192
Grand Prairie, TX 75053                       26042    10/27/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Sinelnikov, Oleg
230 174 Street, Apt 1102
Sunny Isles Beach, FL 33160                    474      7/1/2020            24 New York LLC                                                                        $150.00                            $150.00
Sinelnikov, Oleg
230 174 Street, Apt 1102
Sunny Isles Beach, FL 33160                   17618    9/22/2020            24 New York LLC                                                                        $150.00                            $150.00
Sines, Crystal
26285 E Calhoun Pl
Auoroa, CO 80016                               7349     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $28.79                                                                            $28.79


                                                                                       Page 1444 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 122 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sines, Walker
26285 E Calhoun Pl
Aurora, CO 80016                              5796     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Singavarapu, Srinivas Y
35974 Green St
Union City, CA 94587                          4677    8/29/2020    24 Hour Fitness United States, Inc.           $450.00                                                                              $450.00
Singer, Cheryl
5492 Royal Vista Ln
Las Vegas, NV 89149                          10106     9/8/2020     24 Hour Fitness Worldwide, Inc.             $5,539.50                                                                           $5,539.50
Singer, Jacklyn
3311 Harbor Blvd
Oxnard, CA 93035                             27115    12/17/2020    24 Hour Fitness Worldwide, Inc.              $560.00                                                                              $560.00
Singer, Lori
3300 S Sepulveda Blvd. K18
Los Angeles, CA 90034                        13955    9/14/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Singer, Nicole
2502 Amherst Court
Boynton Beach, FL 33436                       266     6/23/2020     24 Hour Fitness Worldwide, Inc.                             $1,054.05                                                           $1,054.05
Singer, Suzanne A.
3550 N. Bay Homes Drive
Miami, FL 33133                               2185    7/25/2020     24 Hour Fitness Worldwide, Inc.              $975.77                                                                              $975.77
Singer, Suzanne A.
3550 N. Bay Homes Drive
Miami, FL 33133                              18784    9/24/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Singer, Tyler
150 La Serena Ave
Alamo, CA 94507                              22185    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $91.98                                                                             $91.98
Singh, Abhijeet
8657 Don Carol Drive
El Cerrito, CA 94530                         15028    9/17/2020        24 Hour Fitness USA, Inc.                                 $553.38                                                              $553.38
Singh, Amrinder
1005 E Atherton Drive
Manteca, CA 95337                             8087     9/4/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Singh, Amritpal
1799 S Dayton St
Apt 314
Denver, CO 80247                             18686    10/1/2020              24 Denver LLC                    $35,000.00                                                                           $35,000.00
SINGH, AMRITPAL
1799 S DAYTON ST
APT#314
DENVER, CO 80247                             26908    12/5/2020     24 Hour Fitness Worldwide, Inc.          $130,000.00                      $100,000.00                                         $230,000.00
Singh, Amritpal
1799 S Dayton St
Apt 314
Denver, CO 80247                             26885    12/4/2020     24 Hour Fitness Worldwide, Inc.           $99,000.00                      $150,000.00                                         $249,000.00
Singh, Amritpal
1799 S. Dayton St
Apt #314
Denver, CO 80247                             24744    10/2/2020              24 Denver LLC                    $35,000.00                                                                           $35,000.00


                                                                                       Page 1445 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 123 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Singh, Amritpal
1799 S. Dayton St, Apt #314
Denver, CO 80247                             26863    11/30/2020   24 Hour Fitness Worldwide, Inc.                               $0.00       $99,000.00       $99,000.00                        $198,000.00
Singh, Amritpal
1799 S. Dayton St. Apt # 314
Denver, CO 80247                             26866    12/3/2020    24 Hour Fitness Worldwide, Inc.                               $0.00       $99,000.00       $99,000.00                        $198,000.00
Singh, Avtar
3807 W. 172 Street
Torrance, CA 90504                           14536    9/16/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00
Singh, Bina Lama
10484 Investment Circle #42
Rancho Cordova, CA 95670                     22038    10/1/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Singh, Chanan
27371 Big Horn Ave
Moreno Valley, CA 92555                       6124     9/1/2020    24 Hour Fitness Worldwide, Inc.                            $2,500.00                                                           $2,500.00
Singh, Gurjant
20918 109th Ave Pl SE
Apt 1928
Kent, WA 98031                                5594    8/31/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Singh, Gurpreet
10853 Firestone Blvd Apt 42B
Norwalk, CA 90650                            25227    10/11/2020   24 Hour Fitness Worldwide, Inc.                                                               $699.00                            $699.00
SINGH, HARMANJIT
8 Trenton
IRVINE, CA 92620                              1178     7/9/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Singh, Harmanjit
8 Trenton
Irvine, CA 92620                             21867    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $700.00                                                              $700.00
Singh, Harmohan
908 Reeve St
Santa Clara, CA 95050                         7882     9/2/2020       24 Hour Fitness USA, Inc.                    $65.00                                                                            $65.00
Singh, Harpreet
2339 California St.
Mountain View, CA 94040                       7850     9/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Singh, Harpreet
4016 Island Mist Ct
Bakersfield, CA 93313                        10157     9/7/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Singh, Harvinder
18173 Broadwell Ct
Lathrop, CA 95330                            25848    10/21/2020   24 Hour Fitness Worldwide, Inc.             $429.99           $0.00          $429.99                                             $859.98
Singh, Jaskaran
42 Travertine Ct
Lathrop, CA 95330                             9984     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Singh, Jasmine
2003 Polk Ave
San Mateo, CA 94403                           9409     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Singh, Jaspreet
12530 SE 295th St
Auburn, WA 98092                             25833    10/21/2020   24 Hour Fitness Worldwide, Inc.                 $84.20                                                                            $84.20


                                                                                     Page 1446 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 124 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Singh, Johnathan
2633 Tiffany Ct
Turlock, CA 95382                            10038     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Singh, Jonathan R
832 Grand Regency Point Unit 202
Altamonte Springs, FL 32714                  27229     1/7/2021    24 Hour Fitness United States, Inc.           $617.10                                                                              $617.10
Singh, Julie
2883 SE Woodward St
Portland, OR 97202                           23302    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $56.00                                                                             $56.00
Singh, Kamaldeep
2126 Shadow Ct
Pittsburg, CA 94565                           6125     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Singh, KB
39548 Fremont Blvd. #302
Fremont, CA 94538                            16544    9/20/2020        24 Hour Fitness USA, Inc.                $1,200.00                                                                           $1,200.00
Singh, Malika
640 Golden Springs Drive
Unit D
Diamond Bar, CA 91765                         3339    8/25/2020    24 Hour Fitness United States, Inc.                                          $6,522.80                                           $6,522.80
Singh, Neel
2149 Meadowview Road
Sacramento , CA 95832                        11386    9/10/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Singh, Neelam
15541 NE 62 Ct
Redmond, WA 98052                             3236    8/21/2020          24 San Francisco LLC                    $410.00                                           $410.00                            $820.00
SINGH, NEELIMA
63 VAN REIPEN AVE
JERSEY CITY, NJ 07306                         469      7/1/2020        24 Hour Fitness USA, Inc.                 $123.88                                                                              $123.88
Singh, Parag
5508 Ashleigh Rd
Fairfax, VA 22030                            13586    9/15/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
SINGH, PARAMBIR
8628 ORISON COURT
ELK GROVE, CA 95624                           3343    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,100.00                                                                           $1,100.00
Singh, Parminder
405 Rancho Arroyo Parkway #296
Fremont, CA 94536                             7974     9/4/2020     24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
Singh, Prakash
10484 investment circle Apt 42
Rancho Cordova, CA 95670                     21367    10/1/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Singh, Raghvir
2339 California St.
Mountain View, CA 94040                       6107     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Singh, Ragni
2743 NE 143rd Place
Seattle, WA 98125-3524                        6152     9/3/2020     24 Hour Fitness Worldwide, Inc.              $713.45                                                                              $713.45
Singh, Rajvinder
2716 Antelope Ln
Santa Rosa, CA 95407                          5380     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99


                                                                                       Page 1447 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 125 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
SINGH, RANJEET
13819 NAOMI HOLLOW LN
HOUSTON, TX 77082                            18638    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
SINGH, RANJIT
15792 OLD GLORY WAY
LATHROP, CA 95330                             6159     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Singh, Ranjit
5543 Mangrove Creek Ln
Sugar Land, TX 77479                         10111     9/8/2020    24 Hour Fitness United States, Inc.           $239.99                                                                              $239.99
Singh, Ratan
10096 Tittle Way
Elk Grove, Ca 95757                          14294    9/15/2020     24 Hour Fitness Worldwide, Inc.              $168.00                                                                              $168.00
Singh, Ricky
34117 Asti Terrace
Fremont, CA 94555                            14913    9/17/2020     24 Hour Fitness Worldwide, Inc.              $810.00                                                                              $810.00
Singh, Seema
2901 Mountain Laurel Lane
Plano, TX 75093                               166     6/30/2020        24 Hour Fitness USA, Inc.                                $1,200.00                                                           $1,200.00
SINGH, SHARMILA
2149 MEADOWVIEW ROAD
SACRAMENTO, CA 95832                         11955    9/10/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Singh, Sonia
2902 Montair Way
Union City, CA 94587                         25312    10/12/2020    24 Hour Fitness Worldwide, Inc.             $1,460.00                                                                           $1,460.00
Singh, Sukhjinder
285 W Foothill Blvd
Rialto, CA 92376                             14667    9/16/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Singh, Surjit
29320 122nd Pl SE
Auburn, WA 98092                             10221     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $92.00                                                               $92.00
Singh, Tarminder
3313 San Carlos Way
Union City, CA 94587                         26563    11/20/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Singh, Tejender
2548 Admiral Circle
Hayward, CA 94545                            15359    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Singh, Varinder
2359 Fullerton Road
Rowland Heights, CA 91748                     9002     9/6/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
SINGHANI, NIKITA
14 MEADOW LANE
ALLENDALE, NJ 07401                          22127    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,421.54                                                           $1,421.54
Singletary, Keith N
13402 Katrinka Drive
Bowie, MD 20720-4757                         17752    9/24/2020     24 Hour Fitness Worldwide, Inc.                               $99.20                                                               $99.20
Singleton, Sarah
1708 Quarter Boot Cove
Austin, TX 78727                             11713     9/9/2020     24 Hour Fitness Worldwide, Inc.              $148.65                                                                              $148.65




                                                                                       Page 1448 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 126 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
SINHA, KUNAL
5400N LAKE RD
MERCED, CA 95343                              22385    10/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Sink, Ashley Marie
378 Ivy Court
Pomona, CA 91767                               6015     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Sinnott, Cassandra
43165 Lancashire Common
Temecula, CA 92592                             749     6/29/2020    24 Hour Fitness Worldwide, Inc.             $309.71                                                                              $309.71
Sipila, Evelyn
2440 Lakeview Ct. SW
Olympia, WA 98512                              615     6/30/2020    24 Hour Fitness Worldwide, Inc.             $136.61                                                                              $136.61
Sirbu, Gregory Justin
2106 Rockefeller Lane, Unit E
Redondo Beach, CA 90278                       21371    10/5/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Sirko, Timothy
7021 Lyric Ave
Lancaster, CA 93536                           24849    10/5/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sirousian, Nastaran
8738 S 258th Pl Apt #725
Kent, WA 98030                                 8188     9/8/2020    24 Hour Fitness Worldwide, Inc.             $658.59                                                                              $658.59
Siruvole, Santhosh
322 Summerwind DR
Milpitas, CA 95035                            20357    9/29/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
SIRVA Move Management, Inc
Attn: Law Department
101 E. Washington Blvd., Ste. 1100
Fort Wayne, IN 46802                           4329    8/28/2020       24 Hour Fitness USA, Inc.               $6,839.94                                                                           $6,839.94
Sisco, Donna
5668 Berkshire valley road
Oakridge, NJ 07438                            20196    9/29/2020       24 Hour Fitness USA, Inc.                $337.93                                                                              $337.93
Sisco, Jan
2463 Vista Del Monte
Acton, CA 93510                               17230    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $49.78                                                                            $49.78
Sisodiya, Sanjit
30 Newport Parkway
Apt 3014
Jersey City, NJ 07310                         23198    10/2/2020     24 Hour Fitness Holdings LLC               $560.00                                                                              $560.00
Sitaram, Mohan Mahadevan
1164 Sandstone Ln
San Jose, CA 95132                            23574    10/2/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Sittner, John Adam
6080 West 49th Place
Wheat Ridge, CO 80033                          4921    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,000.00                                                           $1,000.00
Siu, Radford
3009 Ralston Way
Hayward, CA 94541                             25335    10/13/2020   24 Hour Fitness Worldwide, Inc.            $3,598.20                                                                           $3,598.20
Siu, Siuwai Elaine
518 Diamond St., Apt A
Monrovia, CA 91016                             9064     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99

                                                                                      Page 1449 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 127 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sivagnanasooryar, Prasannarupan
2089 Ramona Dr
Pleasant Hill, CA 94523                        7841     9/3/2020        24 Hour Fitness USA, Inc.                $1,657.00                                                                           $1,657.00
Sivagnanasooryar, Prasannarupan
2089 Ramona Dr
Pleasant Hill, CA 94523                        8225     9/3/2020        24 Hour Fitness USA, Inc.                $1,657.00                                                                           $1,657.00
Sivakumar, Sandeep
10013 Hearthstone way
Mckinney, TX 75072                             6911     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sivley, Kristi L
22 E Castle Harbour Dr
Friendswood, Tx 77546                          3483    8/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Siwapinyoyos, Michael
17418 Martha Ave.
Cerritos, CA 90703                            26232    11/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sizemore, Ryan I
13703 Shelburne St
Centreville, VA 20120                          8962     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                             $15,000.00                         $15,000.00
Skeen, Kathryn A
515 P St
Apt 1205
Sacramento, CA 95814                          24977    10/5/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Skeer, Susan
9953 Villa Granito Lane
Granite Bay, CA 95746                          6814     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Skelton, Tyler
8025 163rd St Ct E.
Puyallup, WA 98375                            17278    9/22/2020     24 Hour Fitness Worldwide, Inc.              $219.71                                                                              $219.71
Skiles, Bobbe Sue Gersten
442 Lewis Ave
San Leandro, CA 94577                         16296    9/17/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Skiles, Bobbe
442 Lewis Av
San Leandro, CA 94577                         12207     9/9/2020        24 Hour Fitness USA, Inc.                 $111.00                                                                              $111.00
Skillman, Charmaine
11304 Bellows Falls Ave
Austin, TX 78748                              24665    10/2/2020    24 Hour Fitness United States, Inc.           $900.00                                                                              $900.00
Skinner Jr, Edward
2803 Riverside Pkwy, 4901
Grand Prairie, TX 75050                       14176    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                 $63.80                             $63.80
Skinner, Marianne
7501 Derby Lane
Cotati, CA 94931                              17889    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Skinner, Marianne
7501 Derby Lane
Cotati, CA 94931                              21905    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Skolem Group LLC
c/o Michael Kluchin
520 Newport Center Drive, Suite 480
Newport Beach, CA 92660                       21036    9/30/2020        24 Hour Fitness USA, Inc.             $675,900.15                                                                          $675,900.15

                                                                                        Page 1450 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 128 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Skourtes, Nicholas
611 SE 19th Ave
Portland, OR 97214                             5565    8/31/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Skowronski, Dennis
5979 Porto Alegre Dr
San Jose , CA 95120                           11961     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Skowronski, Gloria
5979 Porto Alegre Dr
San Jose, CA 95120                            11880     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Skripenova, Silvia
4405 SE Belmont St. Apt 318
Portland, OR 97215                             1540    7/18/2020    24 Hour Fitness Worldwide, Inc.             $544.00                                                                              $544.00
Skrzypek, Julie
12484 W. Nevada Place Unit 213
Lakewood, CO 80228-3224                       13714    9/15/2020    24 Hour Fitness Worldwide, Inc.                             $215.00                                                              $215.00
Skupen, Greg
2390 Fig Street
Simi Valley, CA 93063                         12968    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Skupen, Terri
2390 Fig Street
Simi Valley, CA 93063                         13036    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Skye, Chris
136 Vista View Pl
Petaluma, CA 94952                             5808    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $399.00                                                              $399.00
Slabaugh, Craig Robert
6752 Cibola Rd
San Diego , CA 92120                          24525    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Slack, Christina
PO Box 20879
Piedmont, CA 94620                            12277    9/11/2020       24 Hour Fitness USA, Inc.                    $79.98                                                                            $79.98
Slack, Christina
PO Box 20879
Piedmont, CA 94620                            12899    9/11/2020       24 Hour Fitness USA, Inc.                    $79.98                                                                            $79.98
Slager, Yenvi
326 Santa Rosalia Way
Santa Barbara, CA 93111                       13544    9/14/2020    24 Hour Fitness Worldwide, Inc.             $524.99                                                                              $524.99
Slane, Melissa
6912 San Bernardo Circle
Buena Park, CA 90620                          14237    9/15/2020    24 Hour Fitness Worldwide, Inc.             $529.00                                                                              $529.00
Slater, Susan
185 Medina Drive
Pacheco, CA 94553                             24486    10/5/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Slaton, Jesse
8275 Boulder Field Dr.
Sacramento, CA 95829                          11813    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Slaton, Zachary
1200 S. Torrey Pines Dr. Apt.T198
Las Vegas, NV 89146                           16931    9/24/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00




                                                                                      Page 1451 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 129 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Slaughter, Jamie
300 Parsippany Rd, APT 17B
Parsippany, NJ 07053                         25676    10/19/2020      24 Hour Fitness USA, Inc.                 $350.00                                                                             $350.00
Slaughter, Lauren L
2563 Fairway Dr
Costa Mesa, CA 92627                          8869     9/5/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                             $500.00
Slavin, Tzippy
168 Avenida De La Paz
San Clemente, CA 92672                        233     6/30/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Slayton, Michael
232 N Lone Hill Ave
Glendora, CA 91741                           10333     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $1,250.00                                                           $1,250.00
Slife, Erin
8464 Grand Peak Vista Pt
Colorado Springs, CO 80920                   12930    9/13/2020       24 Hour Fitness USA, Inc.                 $357.49                                                                             $357.49
Sliff, Michael J
501 Esplanade #203
Redondo Beach, CA 90277                       8440     9/4/2020    24 Hour Fitness Worldwide, Inc.              $649.00                                                                             $649.00
Slim, Nizar
PO Box 2091
Corona, CA 92878                              9119     9/5/2020    24 Hour Fitness Worldwide, Inc.              $174.00                                                                             $174.00
Sliwoski, Laurie
625 South Scout Trail
Anaheim, CA 92807                             6855     9/2/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Sliwoski, Phil
625 South Scout Trail
Anaheim, CA 92807                             5434     9/2/2020    24 Hour Fitness Worldwide, Inc.              $600.00                                                                             $600.00
Sloan, Dana Christina
3600 Arden Creek Road
Sacramento, CA 95864                         26503    11/17/2020      24 Hour Fitness USA, Inc.                               $1,105.00                                                           $1,105.00
SLOAN, MICHAEL
6711 MULLINS DRIVE
APT 17
HOUSTON, TX 77081                            26100    10/29/2020      24 Hour Fitness USA, Inc.                    $34.63                                                                            $34.63
Slone, Bryan
323 Lone Ridge Lane
Clinton, TN 37716                             2202     8/3/2020       24 Hour Fitness USA, Inc.                 $299.00                                                                             $299.00
Slotterbeck, Astrid
16551 Grunion Ln #107
Huntington Beach, CA 92649                   17503    9/23/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Sma+Architects, PC
Attn: Steve Meier
115 W. Main Street
Allen, TX 75013                              18707    9/24/2020       24 Hour Fitness USA, Inc.            $1,499,571.82                                                                      $1,499,571.82
Smack, Sheryl L.
Law Offices Rosemarie Arnold
1386 Palisades Ave.
Fort Lee, NJ 07024                           15142    9/18/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00




                                                                                     Page 1452 of 1763
                                                      Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 130 of 440


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Smal, Anatoliy
8429 Arrowroot Cir
Antelope, CA 95843                         21560    10/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Smal, Oksana
8429 Arrowroot Cir
Antelope, CA 95843                         20920    10/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Small, Lynn
5106 Pocahontas Street
Bellaire, TX 77401                          4715    8/30/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Small, Rebecca
29528 Florabunda Rd
Canyon Country, CA 91387                    5063    8/31/2020    24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
Smalls, Jordan
21416 96th Ave S
Kent, WA 98031                             11668     9/9/2020    24 Hour Fitness Worldwide, Inc.             $103.38                                                                              $103.38
Smanmit, Natphat
604 Key Blvd
Richmond, CA 94805                          7385     9/3/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Smargiassi, Michelle D
10849 SW Brown St
Tualatin , OR 97062                         8637     9/4/2020    24 Hour Fitness Worldwide, Inc.             $472.00                                                                              $472.00
SMART PLUMBING AND DRAIN INC
ATTN: MAR LABONETE
2268 WESTBOROUGH BLVD
# 302255
SOUTH SAN FRANCISCO, CA 94080              16499    9/18/2020       24 Hour Fitness USA, Inc.               $1,750.00                                          $270.00                          $2,020.00
SMBP LLC
Goulston & Storrs PC
c/o Douglas B. Rosner
400 Atlantic Avenue
Boston, MA 02110                           22963    10/2/2020       24 Hour Fitness USA, Inc.            $250,229.65                                                       $78,320.92         $328,550.57
Smedley, David G
4311 Santa Cruz Ave
San Diego, CA 92107                        19726    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Smedley, Theresa
4311 Santa Cruz Ave
San Diego, CA 92107                        19470    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Smeltzer, Mark M
PO BOX 362
BURBANK, CA 91503-0362                     12342     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Smiddy, Michael Patrick
1400 Clover Drive
Allen, TX 75002                             4982    8/31/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Smiley, Susan
1917 Wingate Way
Hayward, CA 94541                           5490     9/1/2020    24 Hour Fitness Worldwide, Inc.             $225.00                                                                              $225.00
Smith (Shelton), Jamie
16904 Antioch Avenue
Pflugerville, TX 78660                      3864    8/27/2020    24 Hour Fitness Worldwide, Inc.             $212.63                                                                              $212.63


                                                                                   Page 1453 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 131 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Smith III, Milan D
1992 Fox Haven Dr.
Castle Rock, CO 80104                         2651     8/3/2020    24 Hour Fitness Worldwide, Inc.                                                               $420.90                            $420.90
Smith, Aaron
3750 Myers Street #19
Riverside, CA 92503                           310      7/2/2020       24 Hour Fitness USA, Inc.                    $81.88                                                                            $81.88
Smith, Alexander
PO BOX 2902
Fullerton, Ca 92837                           9383     9/6/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Smith, Alexis
12216 Desert Hills St
Parker, CO 80138                              2084    7/22/2020            24 Denver LLC                           $70.90                                                                            $70.90
SMITH, ALICE
1660 KATY GAP RD #35109
KATY, TX 77494                               12099    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Smith, Alison
185 Crescent St
Apt 428
Waltham, MA 02453                            20105    9/30/2020    24 Hour Fitness Worldwide, Inc.                            $1,318.03                                                           $1,318.03
Smith, Alycia Renee
5344 Fulton Road
Santa Rosa, CA 95403                         20067    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $959.98                                                              $959.98
Smith, Alyson
3147 Reunion Blvd
Austin, TX 78737                             16365    9/23/2020       24 Hour Fitness USA, Inc.                               $1,835.73                                                           $1,835.73
Smith, Analiz Victoria
25910 Silver Timbers Ln
Katy, TX 77494                               18829    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Smith, April
16739 War Cloud Dr
Moreno Valley, CA 92551                       2124     8/3/2020       24 Hour Fitness USA, Inc.                    $42.26                                                                            $42.26
Smith, April
16739 War Cloud Drive
Moreno Valley, CA 92551                       2183     8/3/2020       24 Hour Fitness USA, Inc.                    $38.99                                                                            $38.99
Smith, Ashley
4633 Fauna St
Montclair, CA 91763                           8648     9/4/2020    24 Hour Fitness Worldwide, Inc.             $241.00                                                                              $241.00
Smith, Aubrey
3420 Arborcrest Dr
Plano, TX 75074                              21981    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Smith, Betty Jo
13439 SW Scotts Bridge Dr
Tigard, OR 97223                              2933    8/10/2020    24 Hour Fitness Worldwide, Inc.                             $405.00                                                              $405.00
Smith, Bill
715 Greenwood Dr.
Bakersfield, CA 93306                         608      7/7/2020    24 Hour Fitness Worldwide, Inc.             $108.00                                                                              $108.00
SMITH, BRADFORD
1811 CLOVERDALE AVE
LOS ANGELES, CA 90019                        15063    9/18/2020    24 Hour Fitness Worldwide, Inc.             $162.00                                                                              $162.00


                                                                                     Page 1454 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 132 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Smith, Brian P
302 S. Stone Ridge Dr.
Lake Geneva, WI 53147                          8840     9/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Smith, Carmen Tomasa
25910 Silver Timbers Ln
Katy, TX 77494                                21573    10/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Smith, Charles S
4048 Victoria Park Dr
San Jose, CA 95136-2033                        7009     9/3/2020    24 Hour Fitness Worldwide, Inc.                              $49.00                                                               $49.00
Smith, Christina
3420 E Ransom Street Apt 304
Long Beach, CA 90804                          14569    9/16/2020    24 Hour Fitness Worldwide, Inc.                            $5,025.00                                                           $5,025.00
Smith, Christopher
3167 Rosemont Drive
Sacramento, CA 95826                          21087    9/30/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Smith, Cody
1777 Pine Street #210
San Francisco, CA 94109                       14967    9/17/2020         24 San Francisco LLC                   $142.32                                                                              $142.32
Smith, Cory
2800 N Los Felices Cir E #C210
Palm Springs, CA 92262                         3983    8/27/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Smith, Craig
2851 Brookdale Ave
Oakland, CA 94602                             20662    10/3/2020    24 Hour Fitness Worldwide, Inc.            $6,000.00                                                                           $6,000.00
Smith, Daniel R.
5400 Fieldston Rd. Apt 31C
Bronx, NY 10471                               16752    9/21/2020           24 New York LLC                      $433.99                                                                              $433.99
Smith, Daryn J
c/o Lucy Young
1085 Tasman Drive
#424
Sunnyvale, CA 94089                           26860    12/3/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Smith, David Vincent
1546 Lyndhurst Avenue
Camarillo, CA 93010                           11237    9/10/2020    24 Hour Fitness Worldwide, Inc.                             $400.00                                                              $400.00
SMITH, DAWN
1355 E 3RD STREET
LONG BEACH, CA 90802                          11224     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,850.00                                                                           $1,850.00
Smith, Deborah
P.O. Box 1111
Fresno, TX 77545                              18215    9/25/2020    24 Hour Fitness Worldwide, Inc.          $15,000.00                                                                           $15,000.00
Smith, Deirdre
POB 5237
Santa Cruz, CA 95063                          16035    9/21/2020       24 Hour Fitness USA, Inc.               $1,018.29                                                                           $1,018.29
Smith, Denise L
7653 Violet Ct
Arvada, CO 80007                              15536    9/17/2020       24 Hour Fitness USA, Inc.               $5,267.82                                                                           $5,267.82
Smith, Derek
6819 N. Salem Ave. Apt. 113
Portland, OR 97203                            19991    9/30/2020    24 Hour Fitness Worldwide, Inc.             $149.49                                                                              $149.49

                                                                                      Page 1455 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 133 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Smith, Derrick
2495 S Mason Rd
Apt 735
Katy, TX 77450                               12466    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $61.36                                                                            $61.36
Smith, Duane
25910 Silver Timbers Ln
Katy, TX 77494                               20673    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $76.00                                                                            $76.00
Smith, Edward
5241 Old Redwood Hwy
Santa Rosa, CA 95403                         23773    10/2/2020    24 Hour Fitness Worldwide, Inc.             $479.99                                                                              $479.99
Smith, Equaan Dia
P. O. Box 11531
Piedmont, CA 94611                           10661     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Smith, Erick
10150 S Riverside Drive
Portland, OR 97219                           15229    9/18/2020    24 Hour Fitness Worldwide, Inc.                             $191.94                                                              $191.94
Smith, Erika
1021 N. Curson Ave. Apt #8
West Hollywood, CA 90046                      9275     9/6/2020    24 Hour Fitness Worldwide, Inc.             $239.95                                                                              $239.95
Smith, Evan
7708 SE Stephens St
Portland, OR 97215                            4483    8/28/2020       24 Hour Fitness USA, Inc.                $190.29                                                                              $190.29
Smith, Gregory
1337 Thais Lane
Hayward, CA 94544                             6999     9/3/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Smith, Gregory
537 Homer St
Manhattan Beach, CA 90266                    15170    9/17/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Smith, Helen
6418 Olde Pecan Dr.
Richmond, TX 77406                            1462    7/13/2020    24 Hour Fitness Worldwide, Inc.             $825.00                                                                              $825.00
Smith, Helene
6 Pelham Court
Nanuet, NY 1095-3431                         22271    9/30/2020    24 Hour Fitness Worldwide, Inc.             $583.00                                                                              $583.00
Smith, Holly
9093 SW 206th Street
Cutler Bay, FL 33189-2658                     6805     9/2/2020    24 Hour Fitness Worldwide, Inc.             $438.00                                                                              $438.00
Smith, Jack E
13373 Kibbings Road
San Diego, CA 92130                          17109    9/22/2020       24 Hour Fitness USA, Inc.               $1,204.00                                                                           $1,204.00
Smith, James
3553 Club View Circle
Stockton, Ca 95204                            7676     9/3/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Smith, James
9310 Panola Place Ct.
Richmond, TX 77469                            9318     9/7/2020       24 Hour Fitness USA, Inc.                $487.11                                                                              $487.11
Smith, Jamie
10616 Aphrodite St
Las Vegas, NV 89183                          12791    9/11/2020       24 Hour Fitness USA, Inc.                    $62.98                                                                            $62.98


                                                                                     Page 1456 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 134 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Smith, Jasmynn J.
23930 Ocean Ave. Apt. 117
Torrance, CA 90505                           15582    9/19/2020    24 Hour Fitness Worldwide, Inc.             $106.37                                                                              $106.37
Smith, Jate
1925 13th Ave.
Sacramento, CA 95818                          5126     9/1/2020    24 Hour Fitness Worldwide, Inc.             $553.99                                                                              $553.99
Smith, Jeanne
7032 Darnoch Way
West Hills, CA 91307                         16160    9/17/2020    24 Hour Fitness Worldwide, Inc.             $523.79                                                                              $523.79
Smith, Jeffrey Edward
353 E 10 St #230
Gilroy, CA 95020                             15126    9/17/2020    24 Hour Fitness Worldwide, Inc.             $223.78                                                                              $223.78
Smith, Jessica L
2160 Sw 183rd Pl
Beaverton, OR 97003                           4882    8/31/2020    24 Hour Fitness Worldwide, Inc.             $105.00                                                                              $105.00
Smith, Jessica
10893 E Wesley Ave
Aurora, CO 80014                             15433    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Smith, Joseph
14949 Anillo Way
Rancho Murieta, CA 95683                     12994    9/12/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Smith, Jr., R.D.
9204 Bluefield Rd.
Springdale, MD 20774                         10633     9/8/2020    24 Hour Fitness Worldwide, Inc.             $133.06                                                                              $133.06
Smith, Jude
2607 Westerlake Dr
Pearland, TX 77584                           11486    9/11/2020       24 Hour Fitness USA, Inc.                $649.99                                                                              $649.99
Smith, Julius
3890 Greenmeadow Lane
Davidsonville, MD 21035                       4583    8/31/2020    24 Hour Fitness Worldwide, Inc.             $503.99                                                                              $503.99
Smith, Justin
813 Lilac Drive
Placentia, CA 92870                           3722    8/28/2020             RS FIT CA LLC                      $152.00                                                                              $152.00
Smith, Kaitlyn
305 Bighorn Meadow Dr
Bakersfield, CA 93308                         1172     7/9/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Smith, Karen S
2648 Youngdale Dr
Las Vegas, NV 89134                           3140    8/12/2020       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Smith, Keenen
2621 Truxel Road Apt 86
Sacramento, CA 95833                         26339    11/11/2020   24 Hour Fitness Worldwide, Inc.             $138.00                                                                              $138.00
Smith, Kevin S.
808 Vista Way
Oceanside, CA 92054                          16709    9/23/2020    24 Hour Fitness Worldwide, Inc.          $10,797.60                                                                           $10,797.60
Smith, Kevin
2405 Beechwood Ave
San Jose, CA 95128                           20170    9/30/2020    24 Hour Fitness Worldwide, Inc.                             $136.00                                                              $136.00




                                                                                     Page 1457 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 135 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Smith, Kimberly
1616 Weaver Street
San Diego, CA 92114                           20262    9/29/2020     24 Hour Fitness Worldwide, Inc.              $139.21                                                                              $139.21
Smith, Kirsten A
PMB 3063 PO Box 257
Olympia, WA 98507                             20881    9/30/2020        24 Hour Fitness USA, Inc.                                $1,794.94                                                           $1,794.94
Smith, Kristin
10475 Rutledge St
Parker, CO 80134                               6392     9/3/2020     24 Hour Fitness Worldwide, Inc.              $560.00                                                                              $560.00
Smith, Laura A
5 Roxbury Drive East Apt 2
Yonkers, NY 10710                             27485    3/21/2021    24 Hour Fitness United States, Inc.                                        $150,000.00      $150,000.00                        $300,000.00
Smith, Lillian A
5702 Everhart Manor Ln
Katy, TX 77494                                 1877    8/17/2020     24 Hour Fitness Worldwide, Inc.              $913.00                                                                              $913.00
Smith, Lillian A
5702 Everhart Manor Ln
Katy, TX 77494                                21296    9/30/2020     24 Hour Fitness Worldwide, Inc.              $913.00                                                                              $913.00
Smith, Lisa
PO Box 1274
Folsom, CA 95763                              19904    9/30/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Smith, Luzanne
4430 SE 47th Avenue
Portland, OR 97206                             5912    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Smith, Margaret E
P.O. Box 90222
Long Beach, CA 90809                          10938     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,735.00                                                                           $1,735.00
SMITH, MARSHALL
PO BOX 60045
PALO ALTO, CA 94306                           24005    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Smith, Martha
28444 Fallen Tree Lane
Escondido, CA 92026                            6594     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Smith, Marvelyn
5402 Westover
Houston, TX 77033                             27417    2/20/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Smith, Michael Anthony
1936 Caribuo Creek Court
No Las Vegas, NV 89031                        20246    9/28/2020     24 Hour Fitness Worldwide, Inc.                                             $1,000.00                                           $1,000.00
Smith, Monica A
5006 Cherbourg Road
Houston, TX 77033                              2446    7/28/2020     24 Hour Fitness Worldwide, Inc.              $117.14                                                                              $117.14
Smith, Nicholas
1231 Cayuga Avenue
San Francisco, CA 94112                       10451     9/8/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Smith, Omega
661 Clearwood Drive
Richardson, TX 75081                           6809     9/3/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00




                                                                                        Page 1458 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 136 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Smith, Phillip C.
9207 Forbes Avenue
Northridge, CA 91343                          23770    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $649.99                                                              $649.99
Smith, Rita Jo
25440 Margaret Ave
Moreno Valley, CA 92551                       19079    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Smith, Robert
The Wallace Firm, PC
16000 Ventura Blvd., Suite 440
Encino,, CA 91436                             22970    10/2/2020       24 Hour Fitness USA, Inc.            $350,000.00                                                                          $350,000.00
Smith, Rosalyne
6331 Bluebell Ave
Valley Glen, CA 91606                         18116    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Smith, Roxann
1313 S. Keniston Avenue
Los Angeles, CA 90019                         10255     9/8/2020    24 Hour Fitness Worldwide, Inc.                              $75.00                                                               $75.00
Smith, Rutherford
4500 Crestwood Way
Sacramento, CA 95822                          21167    10/1/2020    24 Hour Fitness Worldwide, Inc.             $375.00                                                                              $375.00
Smith, Ryan
10893 E Wesley Avenue
Aurora, CO 80014                              15166    9/20/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Smith, Sandy
1146 Marlys Cmn.
Livermore, CA 94550                           25193    10/10/2020      24 Hour Fitness USA, Inc.                $204.00                                                                              $204.00
Smith, Shannon
5426 Via Bello
San Diego, CA                                  6708     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Smith, Shay
10435 S Vienna St
Parker, CO 80016                               7425     9/2/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Smith, Sheryl N.
2729 Dashwood St
Lakewood, CA 90712                            25587    10/14/2020   24 Hour Fitness Worldwide, Inc.             $306.67                                                                              $306.67
Smith, Sheryl
2729 Dashwood St
Lakewood, CA 90712                            21636    10/1/2020    24 Hour Fitness Worldwide, Inc.             $306.67                                                                              $306.67
Smith, Stephanie A
8936 Ruthelen Street
Los Angeles, CA 90047                         12036    9/10/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Smith, Stephanie
222 SW Harrison St. Apt. 10G
Portland, OR 97201                             5099    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Smith, Stephanie
2509 Hillary Trail
Mansfield, TX 76063                           21255    9/29/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Smith, Stephen
414 29th Ave E
Seattle, WA 98112                             24733    10/6/2020    24 Hour Fitness Worldwide, Inc.             $616.56                                                                              $616.56


                                                                                      Page 1459 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 137 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Smith, Sylvia
31171 Strawberry Tree Lane
Temecula, CA 92592-4182                       4951    8/31/2020        24 Hour Fitness USA, Inc.                 $104.97                                                                              $104.97
SMITH, TAMARA E.
4233 BUCKSKIN DR.
ANTIOCH, CA 94531                             8922     9/5/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Smith, Tamra
514 Courtside St. SW
B-305
Olympia, WA 98502                             2392    7/24/2020     24 Hour Fitness Worldwide, Inc.              $401.31                                                                              $401.31
Smith, Tatiana
8310 Tamarind Lane
Jurupa Valley, Ca 92509                      26762    11/28/2020    24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Smith, Tatyana C.
1520 Carmelita Ave.
Redondo Beach, CA 90278                      22957    10/2/2020    24 Hour Fitness United States, Inc.                           $500.00                                                              $500.00
Smith, Taylor
8337 SW 160th Ave
Beaverton, OR 97007                          17349    9/24/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Smith, Terry R
1948 E Ashley Valley Lane
Sandy, UT 84092                              23616    10/2/2020     24 Hour Fitness Worldwide, Inc.           $17,598.00                                                                           $17,598.00
Smith, Timothy
260 N Hezzie Ln.
Molalla, OR 97038                            14622    9/16/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Smith, Todd
10280 Heatherglen Point
Highlands Ranch, CO 80130-8964                4214    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $757.00                                                              $757.00
Smith, Todd
10280 Heatherglen Pt
Highlands Ranch, CO 80130-8964                4280    8/28/2020        24 Hour Fitness USA, Inc.                                 $757.00                                                              $757.00
Smith, Wesley E
8505 Tangleridge Drive
Fort Worth, TX 76123                         21516    10/5/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Smith-Benites, Jade
100 S Greenwood Ave.
Apt 7
Pasadena, CA 91107                           23891    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $54.38                                                                             $54.38
Smittick, Elestine
8305 Farmington Blvd
Germantown, TN 38139                          8461     9/5/2020     24 Hour Fitness Worldwide, Inc.              $329.00                                                                              $329.00
Smolosky, Kristina M
20101 East Progress Pl
Centennial, CO 80015                         14819    9/17/2020     24 Hour Fitness Worldwide, Inc.              $232.96                                                                              $232.96
Smtih Mentz, Pam
1621 33rd Ave
Seattle, WA 98122                            18451    9/27/2020     24 Hour Fitness Worldwide, Inc.              $287.61                                                                              $287.61
SMUD
P.O. Box 15555 ATTN A255
Sacramento, CA 95852                          1642    7/14/2020     24 Hour Fitness Worldwide, Inc.           $41,967.84                                                                           $41,967.84

                                                                                       Page 1460 of 1763
                                                     Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 138 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
             Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Smyle, Jacob
4918 1/2 Cahuenga Blvd
North Hollywood, CA 91601                  6345     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $86.45                                                                             $86.45
Smythe, Michelle
Smythe Law Group, Inc.
438 East Marigold St.
Altadena, CA 91001                         4067    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Snaguski, Kristen
1 Edgar Place
Morristown, NJ 07960                       4310    8/28/2020        24 Hour Fitness USA, Inc.                 $321.00                                                                              $321.00
Snider, Aree
24736 1/2 4th St.
San Bernardino, CA 92410                  22508    10/1/2020     24 Hour Fitness Worldwide, Inc.              $142.90                                                                              $142.90
Snider, Aree
24736 1/2 4th St.
San Bernardino, CA 92410                  22132    10/1/2020     24 Hour Fitness Worldwide, Inc.              $142.90                                                                              $142.90
Snider, Martha B.
1519 W. Sonoma Av.
Stockton, CA 95204                         129     6/26/2020        24 Hour Fitness USA, Inc.                                                  $399.00                                             $399.00
SNIVELY, TAMARA M
1510 Champagne Way
Gonzales, CA 93926                        12242    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Snodgrass, Larry
6701 S. Gilpin Circle W.
Centennial, CO 80122                      15518    9/19/2020     24 Hour Fitness Worldwide, Inc.              $368.21                                                                              $368.21
Snohomish County PUD #1
PO Box 1107
Everett, WA 98206                          1808    7/22/2020        24 Hour Fitness USA, Inc.                $3,524.96                                                                           $3,524.96
SNOHOMISH COUNTY TREASURER
P.O. BOX 34171
SEATTLE, WA 98124-1171                    27209     1/4/2021     24 Hour Fitness Worldwide, Inc.                             $8,127.17       $8,127.17                                          $16,254.34
Snow Jr., Richard
1944 Hornblend St
San Diego, CA 92109                        7365     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
SNOW, SUMMER
3323 FOSCA ST
CARLSBAD, CA 92009                        12192    9/11/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Snowbarger, Kimberly Anne
4890 W. 116th Court
Westminster, CO 80031                      798     6/30/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Snowbarger, Kimberly Anne
4890 W. 116th Court
Westminster, CO 80031                     17451    9/16/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Snoyman, Geoffrey M
5415 Bragg Street
San Diego, CA 92122                       11969    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $74.25                                                                             $74.25
Snyder, Briana
4133 Redwood Ave Unit 3030
Los Angeles, CA 90066                     22506    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00


                                                                                    Page 1461 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 139 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Snyder, David W
3233 Dolores Dr
San Ramon, CA 94583                          13082    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Snyder, Jillynn
11300 Danube Ave
Granada Hills, CA 91344                      18357    9/25/2020     24 Hour Fitness Worldwide, Inc.              $607.95                                                                              $607.95
Snyder, Nathan
2601 McBride Ln. #96
Santa Rosa, CA 95403                         22527    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Snyder, Sally A
273 1/2 Termino Ave
Long Beach, CA 90803                         10438     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $34.99                                                                             $34.99
Snyder, Susan
3233 Dolores Dr
San Ramon, CA 94583                          12294    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Snyder, Yasuko
2818 SE 74th Ave.
Portland, OR 97206-1157                      13250    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $691.34                                                              $691.34
Snyder, Yasuko
2818 SE 74th Ave.
Portland, OR 97206-1157                      13724    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $691.34                                                              $691.34
Snyderman, Scott
343 E 51st, Apt 4A
New York, NY 10022                            407     6/25/2020     24 Hour Fitness Worldwide, Inc.                 $89.00                                                                             $89.00
So, Amy Sunghee
19648 E Maplewood Ave
Aurora, CO 80016                              2236    7/28/2020        24 Hour Fitness USA, Inc.                 $971.88                                                                              $971.88
So, In Soon
525 Coelho Street
Milpitas, CA 95035                            9402     9/6/2020     24 Hour Fitness Worldwide, Inc.              $604.09                                                                              $604.09
So, Janet
1044 San Souci
Walnut Creek , CA 94597                      14217    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       10529     9/9/2020      24 Hour Fitness Holdings LLC                $699.99                                                                              $699.99
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       11107     9/9/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       11533     9/9/2020         24 Hour Holdings II LLC                  $699.99                                                                              $699.99
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       11538     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
So, Kelvin
1250 Arroyo Way #316
Walnut Creek, CA 94596                       11567     9/9/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99




                                                                                       Page 1462 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 140 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
So, Stanley
1132 Apollo Gardens Street
Henderson, NV 89052                          27110    12/17/2020       24 Hour Fitness USA, Inc.                                                                 $2,762.00                          $2,762.00
SOARES, ANTONIO C
842 HAMPTON RD
HAYWARD, CA 94541                             3850    8/28/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Soares, Eric
431 Heathcliff Dr
Pacifica, CA 94044                           14466    9/15/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Soares, Tiffany
431 Heathcliff Dr
Pacifica, CA 94044                           13903    9/15/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Sobczak, Elzbieta
16638 E Berry Pl
Centennial, CO 80015                          2259    7/21/2020    24 Hour Fitness United States, Inc.           $147.00                                                                              $147.00
Sobeck, Gerald Robert
1055 Ridgemont Drive
Milpitas, CA                                 16388    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Sobelman, Michele
3127 Club Rancho Drive
Palmdale, CA 93551                            3513    8/27/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sobelman, Michele
3127 Club Rancho Drive
Palmdale, CA 93551                           16325    9/17/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Soberanes, Michael
1614 139th Avenue
San Leandro, CA 94578                        19321    9/28/2020        24 Hour Fitness USA, Inc.                 $383.99                                                                              $383.99
Sobiski, John
1724 Polo Ct
Lancaster, CA 93535                           1334    7/11/2020        24 Hour Fitness USA, Inc.                    $84.58                                                                             $84.58
Sobocan, Stacy K
278 Bonita Lane
Foster City, CA 94404                         2385    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
SoCalGas
P.O. Box 30337
Los Angeles, CA 90030                         3082    8/11/2020     24 Hour Fitness Worldwide, Inc.             $5,305.95                                                                           $5,305.95
Socol, Loredana
67-24 161ST STREET, 3K
Flushing, NY 11365                           18764    9/27/2020     24 Hour Fitness Worldwide, Inc.             $7,398.00                                                                           $7,398.00
Sodano, Joseph
119 Christie Ave
Clifton, NJ 07011                            20377    9/30/2020     24 Hour Fitness Worldwide, Inc.                               $89.57                                                               $89.57
Soden, Richard K.
25185 Paseo Equestre
Lake Forest, CA 92630-2156                   16402    9/18/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Soderberg, Rachel K
13800 Lyndhurst St Unit 281
Austin, TX 78717                              832      7/6/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99




                                                                                       Page 1463 of 1763
                                                           Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 141 of 440


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Soderberg, Rachel
10800 Lakeline Blvd Apt 14302
Austin, TX 78717                                 4265    8/28/2020     24 Hour Fitness Worldwide, Inc.               $399.99                                                                             $399.99
Sodetani, Melissa
367 S. Pine Street
Orange, CA 92866-2059                            9270     9/6/2020     24 Hour Fitness Worldwide, Inc.               $999.00                                                                             $999.00
Soe, Garson
1630 Riviera Ave
Walnut Creek, CA 94596                          17651    9/23/2020     24 Hour Fitness Worldwide, Inc.               $429.99                                                                             $429.99
Sofer, Roslyn
8111 Glenwood Road
Brooklyn, NY 11236                              18300    9/28/2020     24 Hour Fitness Worldwide, Inc.               $180.00                                                                             $180.00
Softtek Integration Systems, Inc.
Marc Swanson
c/o Miller, Canfield, Paddock and Stone, PLC
150 West Jefferson
Suite 2500
Detroit , MI 48226                              20595    9/29/2020        24 Hour Fitness USA, Inc.             $1,832,335.30                                                                      $1,832,335.30
SOGHADI SR, SOHEIL IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                                  6569     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
SOGHADI, NAVA IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                                  6718     9/2/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
SOGHADI, NAVA IGHANI
2807 PRAIRIE CT
WYLIE, TX 75098                                 11719     9/9/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Soghadi, Soheil Ighani
2807 Prairie Ct
Wylie, TX 75098                                 12124     9/9/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Sogn, Daniel
8847 36th Ave SW
Seattle, WA 98126                                7490     9/3/2020     24 Hour Fitness Worldwide, Inc.             $2,600.00                                                                           $2,600.00
Sohal, Baljit
9338 Rosser Street
Bellflower, CA 90706                             1356    7/13/2020     24 Hour Fitness Worldwide, Inc.               $183.76                                                                             $183.76
Sohl, Lynda
17807 Frondoso Dr
San Diego, CA 92128                             20491    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $1,400.00                                                           $1,400.00
Sohn, Simon W.
2 Meadow Ln
Norwood, NJ 07648                               26751    11/24/2020    24 Hour Fitness Worldwide, Inc.               $300.07                                                                             $300.07
Sohrt, Kiana
361 Bay View Terrace
Costa Mesa, CA 92627                             1880    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $980.00                                                              $980.00
SOLANKI, NIRAV
2225 E. 10th St. #302
Long Beach, CA 90804                             4437    8/28/2020    24 Hour Fitness United States, Inc.                                            $699.99                                             $699.99




                                                                                          Page 1464 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 142 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Solano Mall LP
Ballard Spahr LLP
Dustin P. Branch, Esq.
2029 Century Park East
Suite 1400
Los Angeles, CA 90067-2915                   23547    10/2/2020       24 Hour Fitness USA, Inc.            $201,969.41        $2,256.31                                                         $204,225.72
Solano, Janie
3512 Sampson Court #B
Bakersfield , CA 93309                       23077    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Sole, Jorge
16 Serna
Rancho Santa Margarita, CA 92688             12707    9/12/2020    24 Hour Fitness Worldwide, Inc.             $249.66                                                                              $249.66
Soleimani, Mehrdad
23 Hawthorne Way
Hartsdale, NY 10530                          16654    9/21/2020       24 Hour Fitness USA, Inc.                    $30.42                                                                            $30.42
Solenberg, Hailey
18203 44th Ave W
Lynnwood, WA 98037                           23673    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,071.57                                                                           $5,071.57
Soler, Victor
3017 Marta Circle
Apt 204
Kissimmee, FL 34741                           5791    8/31/2020    24 Hour Fitness Worldwide, Inc.             $620.66                                                                              $620.66
Solis, Esteban
1601 S Ventura Rd.
Oxnard, CA 93033-3017                        24945    10/5/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
SOLIS, ESTEBAN
1601 S. VENTURA RD.
OXNARD, CA 93033-3017                        25347    10/5/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Solis, Esteban
1601 S. Ventura Rd.
Oxnard, CA 93033-3017                        25672    10/13/2020   24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Solis, Jose A
918 Bonita Avenue #7
Mountain View, CA 94040                       5978    8/31/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Solis, Maria Barcenas
3718 s Parton St
Santa Ana, CA 92707                          24142    10/2/2020    24 Hour Fitness Worldwide, Inc.             $651.42                                                                              $651.42
Solis, Milagros
321 Jensen Avenue
Rahway, NJ 07065                              5150     9/1/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Solis, Rafael
1429 Valenza Ave
Rowland Hts, CA 91748                        19271    9/28/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Solis, Scott B.
Post Office Box 2008
Glendale, CA 91209-2008                      12160     9/9/2020       24 Hour Fitness USA, Inc.                    $67.18                                                                            $67.18
Solis, Tracey
3565 Vine Ave
Norco, CA 92860                              15334    9/18/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00


                                                                                     Page 1465 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 143 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Soliz, Joe
3165 Sabre St
Rosamond , CA 93560                           5964    8/31/2020        24 Hour Fitness USA, Inc.                  $699.99                                                                             $699.99
Sollars, Ji Hong
1606 Crystal Meadow Pl
Katy, Texas 77494                            16520    9/20/2020     24 Hour Fitness Worldwide, Inc.                              $912.00                                                              $912.00
Solodkova, Julia
12625 Washington Ln Unit 2
Englewood, CO 80112                           9764     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $214.99                            $214.99
Solomensky, Michael
5505 Crimson Circle
Fremont, CA 94538                            11048     9/8/2020        24 Hour Fitness USA, Inc.                  $670.00                                                                             $670.00
Solomon, Blen
4102 Denker Ave
Los Angeles, CA 90062                         4724    8/31/2020     24 Hour Fitness Worldwide, Inc.               $183.00                                                                             $183.00
Solomon, Emmanuel
1500 164th Avenue, Apt 207
San Leandro, CA 94578                        25531    10/14/2020 24 Hour Fitness United States, Inc.                $67.00                                                                             $67.00
Soloviova, Svitlana
6443 Longdale Dr.
North Highlands, CA 95660                    19023    9/27/2020     24 Hour Fitness Worldwide, Inc.               $376.25                                                                             $376.25
Soltaninejad, Tayebeh
6580 NE Rainsong Ln
Hillsboro, OR 97124                           877      7/7/2020     24 Hour Fitness Worldwide, Inc.                 $37.72                                                                             $37.72
Solvason, Nanette
1563 El Camino Real
Palo alto, CA 94306                          16834    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $857.89                            $857.89
Solze, Barbara Jeanne
5445 Wittenberg Court
Colorado Springs, CO 80918                   25568    10/15/2020    24 Hour Fitness Worldwide, Inc.            $34,560.00                                                                          $34,560.00
Somani, Aditi
1116 VASQUEZ AVE
SUNNYVALE, CA 94086                          15977    9/21/2020    24 Hour Fitness United States, Inc.            $613.87                                                                             $613.87
Somani, Aditi
1116 vasquez ave
Sunnyvale, CA 94086                          16074    9/21/2020        24 Hour Fitness USA, Inc.                  $249.96                                                                             $249.96
SOMANI, ADITI
1116 VASQUEZ AVENUE,
Sunnyvale, CA 94086                          17148    9/21/2020    24 Hour Fitness United States, Inc.            $995.96                                                                             $995.96
Somerfeld, Gretchen
633 N. Hayworth Ave. #6
Los Angeles, CA 90048                         3215    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $38.00                                                                             $38.00
Somers, Celia
Cohen & Marzban, Law Corp
Cynthia E. Allred, Esq
16000 Ventura Blvd #701
Encino, CA 91436                              1968    7/20/2020     24 Hour Fitness Worldwide, Inc.          $1,056,494.00                                                                      $1,056,494.00




                                                                                       Page 1466 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 144 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Somers, Celia
Cohen & Marzban, Law Corp
Cynthia E. Allred, Esq
16000 Ventura Blvd #701
Encino, CA 91436                             17628    9/22/2020     24 Hour Fitness Worldwide, Inc.          $1,056,494.00                                                                      $1,056,494.00
Sommer, Dan R
23987 E Hinsdale Place
Aurora, CO 80016                             26245    11/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Sommer, Willow
2332 S College Ave
Fort Collins, CO 80525                         38     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $55.45                                                                             $55.45
Sommers, Adrienne
8088 Lodgepole Trail
Lone Tree, CO 80124                           2388     8/6/2020    24 Hour Fitness United States, Inc.          $2,500.00                                                                           $2,500.00
Somuncu, Muhammed
949 East Chandler Dr
Salt Lake City, UT 84103                      2023    7/22/2020     24 Hour Fitness Worldwide, Inc.               $320.00                                                                             $320.00
Son, Lyna
4525 Coppola Circle
Elk Grove, CA 95757                          17466    9/23/2020     24 Hour Fitness Worldwide, Inc.               $357.50                                                                             $357.50
Sonawane, Nitin S
12000 Riverside Dr
Unit 119
Valley Village, CA 91607                     15549    9/18/2020     24 Hour Fitness Worldwide, Inc.               $582.00                                                                             $582.00
Sone, Mieko
8150 Warren Ct
Granite Bay, CA 95746                        22640    10/2/2020     24 Hour Fitness Worldwide, Inc.               $135.00                                                                             $135.00
Song, Audrey
1646 Stanford
Irvine, CA 92612                             22607    10/2/2020     24 Hour Fitness Worldwide, Inc.               $249.96                                                                             $249.96
Song, Danny
729 El Camino Real Apt. 208
Burlingame, CA 94010                         21627    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Song, Davis
43350 Banda Terrace
Fremont, CA 94539                            25348    10/12/2020    24 Hour Fitness Worldwide, Inc.               $120.00                                                                             $120.00
Song, Eric
4736 Canary Dr.
Pleasanton, CA 94566                          5602    8/31/2020     24 Hour Fitness Worldwide, Inc.               $525.00                                                                             $525.00
SONG, HENRY
6200 ROLLING ROAD #2541
SPRINGFIELD, VA 22152                        22015    10/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Song, Jooho
7 Brookside Ave
Pompton Plains, NJ 07005                      3287    8/24/2020        24 Hour Fitness USA, Inc.                    $91.78                                                                             $91.78
Song, JooHo
7 Brookside Ave
Pompton Plains, NJ 07005                     15849    9/24/2020    24 Hour Fitness United States, Inc.              $91.75                                                                             $91.75




                                                                                       Page 1467 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 145 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Song, Jooho
7 Brookside Ave
Pompton Plains, NJ 07005                      19945    9/28/2020    24 Hour Fitness United States, Inc.              $91.78                                                                             $91.78
SONG, MIN SUK
1124 NE LILAC ST
APT 206
ISSAQUAH, WA 98029                            19114    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Song, Qingqing
20901 Silverwood Dr
Walnut, CA 91789                              22772    10/2/2020     24 Hour Fitness Worldwide, Inc.              $427.00                                                                              $427.00
Song, Susan
6808 S 300 E
Midvale , UT 84047                            12265    9/11/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Song, Tae
809 W LAS PALMAS DR
Fullerton, CA 92835                            4877    8/31/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Song, Yixiao
757 San Clemente Way
Mountain View, CA 94043                        7233     9/3/2020     24 Hour Fitness Worldwide, Inc.              $836.00                                                                              $836.00
Song, Yoon
1414 NE 42nd St. STE 103A
Seattle, WA 98105                             15798    9/21/2020        24 Hour Fitness USA, Inc.                    $96.12                                                                             $96.12
Song, Young H
1322 N Mariner Way
Anaheim, CA 92801                              8892     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Songrayapanon, Wanpen
10712 Paradise Point Dr
Las Vegas, NV 89134                            4199    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Soni, Sagar
7913 N Harwood Rd Apt 29C
North Richland Hills, TX 76180                 928      7/8/2020     24 Hour Fitness Worldwide, Inc.              $103.40                                                                              $103.40
Sonitrol of SW Washington
8510-C East Mill Plain Blvd.
Vancouver, WA 98664                           18951    9/28/2020     24 Hour Fitness Worldwide, Inc.              $489.29                                                                              $489.29
Sonnenberg, Dean
63 Vientos Road
Camarillo, CA 93010                           10962     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $94.00                                                                             $94.00
Sonner, Kathleen Lee
1607 Bristol Trail
Johns Creeks, GA 30022                        15278    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Sonnie, Celina
4512 B 40th Ave SW
Seattle, WA 98116                             15820    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $45.09                                                                             $45.09
Sonu, Chin
2065 W EL CAMINO REAL STE.B
Mountain View, CA 94040                        9449     9/6/2020        24 Hour Fitness USA, Inc.                $1,238.40                                                                           $1,238.40
Soo Kim, Kyung
3781 Bidwell Drive
Yorba Linda, CA 92886                          2783     8/1/2020    24 Hour Fitness United States, Inc.                                                             $247.94                            $247.94


                                                                                        Page 1468 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 146 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Soo Lee, Sang
7538 Newcastle Dr
Cupertino, CA 95014                           8843     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Sood, Arman
22439 Pacific Oak Drive
Chatsworth, CA 91311-7498                     5453    8/31/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
SooHoo, Justin
24809 Paseo Del Rancho
Calabasas, CA 91302-3084                      9628     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
SooHoo, Kie L
22791 Chanel View
Laguna Niguel, CA 92677                      19834    9/29/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                           15821    9/22/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                           25890    10/23/2020    24 Hour Fitness Worldwide, Inc.             $2,300.00                                                                           $2,300.00
Sookheechang
8361 Santa Margarita Ln.
La Palma, CA 90623                           25908    10/23/2020    24 Hour Fitness Worldwide, Inc.             $2,300.00                                                                           $2,300.00
Soon Kim, Yun Kim, and Yun Hee Kim
Turley Law Firm
Attn: T Nguyen, Esq.
6440 N. Central Epy, Ste 1000
Dallas, TX 75206                             27454     3/4/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Soon Kim, Yun Kim, and Yun Hee Kim
Turley Law Firm
Attn: T Nguyen, Esq.
6440 N. Central Epy, Ste 1000
Dallas, TX 75206                             27455     3/4/2021        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
So-Quackenbush, Selena
3280 Ramos Circle
Sacramento, CA 95827                          8127     9/4/2020        24 Hour Fitness USA, Inc.                 $215.00                                                                              $215.00
Sorbello, Anthony
3609 192nd St SW
Lynnwood, WA 98036                           26902    12/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Sordal, Michelle
909 East Meadow Drive
Palo Alto, CA 94303                           609      7/7/2020     24 Hour Fitness Worldwide, Inc.              $432.00                                                                              $432.00
Sordal, Ryan
909 East Meadow Drive
Palo Alto, CA 94303                           604      7/7/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Sordo, Jose Alan
3888 Goldenrod Ave
Rialto, CA 92377                              7570     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $53.98                                                                             $53.98
Sorensen, Emily
1261 S. Tejon St.
Denver, CO 80223-2910                        10673     9/9/2020     24 Hour Fitness Worldwide, Inc.              $241.49                                                                              $241.49


                                                                                       Page 1469 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 147 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sorensen, Marianna
14701 SW Rosario Lane
Portland, OR 97224                             3007     8/7/2020    24 Hour Fitness United States, Inc.          $1,434.00                                                                           $1,434.00
Sorensen, Paulette M.
4101 NE 203rd Pl.
Seattle, WA 98155                              3977    8/27/2020        24 Hour Fitness USA, Inc.                $1,170.00                                                                           $1,170.00
Sorger, Jonathan
2133 Lyon Avenue
Belmont, CA 94002                              4859    8/31/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Soria, Andriana
1746 Cortez Ave
San Jose, CA 95122                            17392    9/23/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Soria, David
4905 Reynolds Rd
N Richland Hills, TX 76180                    20730    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Soria, Sandra
24 Beryl Ct
Sacramento, CA 95834                          21542    10/1/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Soriano, Adolfo
                                               1926    7/20/2020        24 Hour Fitness USA, Inc.                 $235.03                                                                              $235.03
Soriano, Adrian
1596 Chaparral Drive
Bonita, CA 91902                              11221     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Soriano, Arcade
2872 Rebecca Drive
Fairfield, CA 94533                            9918     9/7/2020     24 Hour Fitness Worldwide, Inc.              $304.64                                                                              $304.64
Soriano, Ivan
6746 N Shannon Ln
San Bernardino, CA 92407                       8908     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Soriano, John
5423 Winston Drive
Las Vegas, NV 89103                            6711     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Soriano, Veronica Quiroz
15509 IRIS DR
FONTANA, CA 92335                              8943     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $51.79                                                                             $51.79
Soroka, Samson
1228 E. 22 ST
Brooklyn, NY 11210                             8318     9/3/2020        24 Hour Fitness USA, Inc.                                 $120.00                                                              $120.00
Sorokin, Vitaliy
1645 San Bernardino Avenue
Spring Valley, CA 91977                       13618    9/13/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Sorokin, Vitaliy
1645 San Bernardino Avenue
Spring Valley, CA 91977                       23142    10/2/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                             528      7/2/2020     24 Hour Fitness Worldwide, Inc.                              $863.00                           $863.00                          $1,726.00
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                            10911     9/8/2020    24 Hour Fitness United States, Inc.                           $863.94                                                              $863.94

                                                                                        Page 1470 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 148 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sorosky, Anna
10702 Grovedale Drive
Whittier, CA 90603                          16242    9/18/2020    24 Hour Fitness United States, Inc.                           $863.94                                                              $863.94
Soroten, Jhericka
84 Walker Ave
Wahiawa, HI 96786                            3248    8/23/2020    24 Hour Fitness United States, Inc.           $209.34                                                                              $209.34
Soroushy, Jahangir
5278 Borneo Circle
San Jose, CA 95123                          13554    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Sorpraseuth, Xaysana
8716 Brady Ave
La Presa, CA 91977                           4756    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sorpraseuth, Xaysana
8716 Brady Ave
Spring Valley, CA 91977                     15961    9/20/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Sorrell Jr, William K
2560 Medina Circle
Medina, WA 98039                            13422    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $859.98                                                              $859.98
Sosa, Andrew & Manda
2518 Ocean Pass Ln
Richmond, TX 77469                          25022    10/5/2020        24 Hour Fitness USA, Inc.                 $282.54                                                                              $282.54
Sosa, Mathew
2709 S Griset Pl
Santa Ana, CA 92704                          6975     9/3/2020     24 Hour Fitness Worldwide, Inc.              $577.22                                                                              $577.22
Sosa, Omar
4620 Encino Ave
Encino, CA 91316                            17678    9/25/2020     24 Hour Fitness Worldwide, Inc.              $124.42                                                                              $124.42
sosa, stephanie
21071 Lochlea Ln #c
Huntington Beach, CA 92646                   5415    8/31/2020     24 Hour Fitness Worldwide, Inc.              $480.00                                                                              $480.00
Sosa-Williams, Tanyna
2296 Gaviota Ave 22
Signal Hill, CA 90755                        3700    8/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sosinski, Karen Lynn
2021 Ptarmigan Dr. #2
Walnut Creek, CA 94595                       6634     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Sosinski, Mike
2021 Ptarmigan Dr. #2
Walnut Creek, CA 94595                       7639     9/3/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Soslau, Judy
7301 Fireoak Drive
Austin, TX 78759                            18504    9/26/2020        24 Hour Fitness USA, Inc.                $1,066.05                                                                           $1,066.05
Sosnenko, Tatiana
7540 Hampton Ave Apt 105 West
West Hollywood, CA 90046                    23024    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sotelo, Alexandra
203 W 18th St.
Santa Ana, CA 92706                         17201    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                      Page 1471 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 149 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Sotelo, Carlos M
6513 Celeste Ave.
Las Vegas, NV 89107                            5836    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Sotelo, Ruben Jesse
3033 E. Valley Blvd. Spc. 29 West
Covina, CA 91792                              26961    12/8/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Soto, Angelo
485 N Citrus Ave
Apt 75
Escondido, CA 92027                            1889    7/17/2020        24 Hour Fitness USA, Inc.                                                   $64.86                                              $64.86
Soto, Eileen
9403 Utica PL
Springdale, MD 20774                          22762    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $47.00                                                                             $47.00
Soto, Elizabeth
14662 Kalisher St
San Fernando, CA 91340                        20031    9/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Soto, Jean-Pierre Michel
228 N Ramona St
Hemet, CA 92543                               14599    9/16/2020    24 Hour Fitness United States, Inc.        $10,000.00                                                                           $10,000.00
Soto, Melani
9213 Carita Road
Santee, CA 92071                              14542    9/16/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Soto, Richard
650 Westbourne Drive #104
West Hollywood, CA 90069                      18537    9/24/2020      24 Hour Fitness Holdings LLC             $14,000.00                                                                           $14,000.00
Soto, Robyn
9690 Briarwood Ave.
Fontana, CA 92335                             20958    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $12.89                                                                             $12.89
Sotolongo, Carlos
3811 37th St 1/2
San Diego, CA 92015                           22010    10/1/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Sotolongo, Lukas
12733 E Florida Ave
Aurora, CO 80012                               7079     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.05                                                                             $49.05
Souder, Brad
2217 Menifee Court
Las Vegas, NV 89134                            953      7/8/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Soukaserm, Sam
6390 Waterdragon Ave
Las Vegas, NV 89110                            8363     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Soukhaseum, Seng
PO BOX 5091
PORTLAND, OR 97208                            14881    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Soukup, Zachary Jon
816 Patricia Court
Wentzville, MO 63385                          10425     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Soule, Amanda
7005 Valhalla rd
Fort Worth, TX 76116                          22763    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $329.43                                                              $329.43


                                                                                        Page 1472 of 1763
                                                      Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 150 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Soundararajan, Janani Kavanur
5313 222nd Ave NE
Redmond, WA 98053                          23987    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $408.00                                                              $408.00
Sousa, Robert
4036 Oregon Street, Apt 15
San Diego, CA 92104                        11545     9/9/2020     24 Hour Fitness Worldwide, Inc.               $154.99                                                                             $154.99
SOUTH SAN FRANCISCO SCAVENGER CO INC
500 EAST JAMIE COURT
SOUTH SAN FRANCISCO, CA 94080              19311    9/25/2020    24 Hour Fitness United States, Inc.            $612.88                                                                             $612.88
Southard, Chris K.
3450 Avocado Vista Lane
Fallbrook, CA 92028                        19819    9/29/2020        24 Hour Fitness USA, Inc.                $1,577.00                                                                           $1,577.00
Southern California Edison
1551 W San Bernardino Rd
Covina, CA 91722                           11508     9/2/2020        24 Hour Fitness USA, Inc.              $209,820.60                                                                         $209,820.60
Southglenn Property Holdings, LLC
Brownstein Hyatt Farber Schreck, LLP
Attn: Amalia Sax-Bolder
410 Seventeenth Street, Suite 2200
Denver, CO 80202                           24671    10/2/2020        24 Hour Fitness USA, Inc.             $2,126,239.00                                                                      $2,126,239.00
Southwest Gas Corporation
Bankruptcy Desk
PO Box 1498
Victorville, CA 92393-1498                  2335    7/24/2020        24 Hour Fitness USA, Inc.                $1,595.20                                                                           $1,595.20
Souza, Jacqueline
P.O Box 8606
Calabasas, CA 91372                        11707     9/9/2020        24 Hour Fitness USA, Inc.                    $57.44                                                                             $57.44
Souza, Michael
P.O. Box 8606
Calabasas, CA 91372                        12004     9/9/2020        24 Hour Fitness USA, Inc.                    $57.44                                                                             $57.44
Souza, Sean
804 Oakwood Ave
Glendora, CA 91741                         18852    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
Sowerbutts, Karina
9762 SW Santa Monica Dr.
Palm City, FL 34990                         1412    7/13/2020          24 San Francisco LLC                       $70.08                                                                             $70.08
Soyferman, Michael
5333 San Simeon Pl.
Castro Valley, CA 94552                    14543    9/16/2020     24 Hour Fitness Worldwide, Inc.               $350.00                                                                             $350.00
Spala, David A
4855 Ariva Way Apt 201
San Diego, CA 92123                        11505    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $42.99                                                                             $42.99
Spalding, Emebet
1415 Via Balboa
Placentia, CA 92870                         712      7/6/2020     24 Hour Fitness Worldwide, Inc.               $199.92                                                                             $199.92
Spalding, Emebet
1415 Via Balboa
Placentia, CA 92870                        26183    11/2/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00




                                                                                     Page 1473 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 151 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Spangler, Diego
1213 Gerry Way
Roseville, CA 95661                           14713    9/17/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Spangler, Kandi
5158 Arbutus St
Arvada, CO 80002                               3875    8/27/2020    24 Hour Fitness Worldwide, Inc.             $374.94                                                                              $374.94
Spann, Jeff
3408 O St. SE
Auburn, WA 98002                              23069    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $102.46                            $102.46
SPANN, MIKE LAWRENCE
11407 DEADOAK LANE
AUSTIN, TX 78759                              14439    9/15/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Spargur, David
1712 Sunnycrest Drive
Fullerton, CA 92835                           19767    9/29/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Sparkman, Jerry L
13542 Droxford St.
Cerriotos, CA 90703                           11166     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,035.00                                                                           $1,035.00
Sparks, Elizabeth
19271 SW Edy Road
Sherwood, OR 97140                             3652    8/27/2020    24 Hour Fitness Worldwide, Inc.             $226.68                                                                              $226.68
Sparks, Gary J
1019 SW 10th Ave Apt 401
Portland, OR 97205                             7768     9/2/2020    24 Hour Fitness Worldwide, Inc.            $3,216.00                                                                           $3,216.00
Sparks, Jay
929 Linden Avenue
Fairfield, CA 94533                           18817    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $27.00                                                                            $27.00
Sparks, Kimberly
40 Jefferson St
Apt 3D
Hackensack, NJ 07601                          25472    10/13/2020      24 Hour Fitness USA, Inc.                    $55.43                                                                            $55.43
Sparks, Mark
The Ferguson Law Firm
350 Pine Street, Suite 1440
Beaumont, TX 77701                             5271     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Sparks, Ramona
4117 Boone Lane
Sacramento, CA 95821                          10450     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Sparks, Susan
929 Linden Avenue
Fairfield, CA 94533                           18836    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $55.11                                                                            $55.11
Spath, Thomas J.
116 N. Wetherly Drive #301
Los Angeles, CA 90048                         17908    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $62.00                                                                            $62.00
Spath, Tyler
20756 SW Celebrity Ln
Beaverton, OR 97078                            6144     9/1/2020    24 Hour Fitness Worldwide, Inc.             $304.64                                                                              $304.64
Spear, John A.
4076 N. Gayle St.
Orange, CA 92865-1506                         14462    9/17/2020    24 Hour Fitness Worldwide, Inc.                            $1,500.00                                                           $1,500.00

                                                                                      Page 1474 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 152 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Spears, Al
3688 Yerba Buena Ave
San Jose, CA 95121                           22227    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                             $0.00                             $49.00
Spears, Brightny
8852 La Riviera Dr
Unit B
Sacramento, CA 95826                         21115    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $261.25                            $261.25
Spears, Wilfred
15410 Montes Landing Dr
Cypress, TX 77433                             3541    8/26/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Specht, Stephanie
2202 Hidden Mdw
New Braunfels, TX 78130                       282      7/1/2020     24 Hour Fitness Worldwide, Inc.              $770.50                                                                              $770.50
Specht, Stephanie
2202 Hidden Mdw
New Braunfels, TX 78130                       4373    8/28/2020    24 Hour Fitness United States, Inc.           $770.50                                                                              $770.50
Spector, Andrew
14126 Arbolitos Drive
Poway, CA 92064-6438                         24162    10/2/2020     24 Hour Fitness Worldwide, Inc.              $135.00                                                                              $135.00
Spector, Gene
35796 Gissing Place
Fremont, CA 94536                            17091    9/23/2020      24 Hour Fitness Holdings LLC                $429.00                                                                              $429.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           21642    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           21798    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           23934    10/2/2020     24 Hour Fitness Worldwide, Inc.          $542,687.16                                                                          $542,687.16
Spectrum Reach
1600 Dublin Rd
Columbus, OH 43215                           24313    10/2/2020     24 Hour Fitness Worldwide, Inc.           $23,006.92                                                                           $23,006.92
Spectrum Reach
Spectrum
1600 Dublin Rd
Columbus, OH 43215                           21827    10/1/2020     24 Hour Fitness Worldwide, Inc.                $0.00                                                                                $0.00
Spectrum
1600 Dublin Rd
Columbus, OH 43215                           14981    9/17/2020     24 Hour Fitness Worldwide, Inc.             $2,476.80                                                                           $2,476.80
Speed, Amy
3363 Glebe Drive
Edgewater, MD 21037                           724      7/7/2020     24 Hour Fitness Worldwide, Inc.              $359.00                                                                              $359.00
Speer, John
3060 S EVANSTON WAY
AURORA , CO 80014                             2905     8/7/2020              24 Denver LLC                                        $19.99                                                               $19.99
Speights, Mason
4820 East Arizona Avenue
Denver, CO 80246                             20919    10/1/2020     24 Hour Fitness Worldwide, Inc.              $179.47                                                                              $179.47

                                                                                       Page 1475 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 153 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Speis, Andrew R
20382 Cliftons Point St.
Sterling, VA 20165-3122                      18749    9/27/2020    24 Hour Fitness Worldwide, Inc.            $2,039.96                                                                           $2,039.96
Spellman, Susan
1004 N. Livingston St.
Arlington, VA 22205                           8354     9/4/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
Spelman, Lorre
9650 SW Ventura Ct
Tigard, OR 97223                             22749    10/2/2020    24 Hour Fitness Worldwide, Inc.             $419.97                                                                              $419.97
Spence, Christina H
680 Hawthorne Drive
Tiburon, CA 94920                            22598    10/2/2020    24 Hour Fitness Worldwide, Inc.         $125,000.00                                                                          $125,000.00
Spence, Yvonne
323 san vicente blvd #7
Santa Monica, CA 90402                        9799     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $119.97                            $119.97
Spencer, Adam Michael
8075-D Caminito De Pizza
San Diego, CA 92108                          13854    9/14/2020    24 Hour Fitness Worldwide, Inc.             $331.78                                                                              $331.78
Spencer, Bret
610 Harvard Ave E # 603
Seattle , WA 98102
USA                                          17762    9/24/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Spencer, Cassall
8840 Ashgrove House Ln, Apt 201
Vienna, VA 22182                              2535     8/6/2020       24 Hour Fitness USA, Inc.                               $1,412.28                                                           $1,412.28
Spencer, Douglas C
470 16th St
Santa Monica, CA 90402                        9927     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Spencer, Jannelle
445 Deodar Ave
Oxnard, CA 93030                              3666    8/27/2020       24 Hour Fitness USA, Inc.               $1,022.00                                                                           $1,022.00
Spencer, Jeffrey
37055 Bodily Ave
Fremont , CA 94536                           23307    10/2/2020       24 Hour Fitness USA, Inc.                               $2,268.00                                                           $2,268.00
Spencer, Jerry D
668 Pinewood Drive
Annapolis, MD 21401                           370     6/24/2020    24 Hour Fitness Worldwide, Inc.            $1,743.00                                                                           $1,743.00
Spencer, Matthew
8840 Ashgrove House Ln, Apt 201
Vienna, VA 22182                             16925    9/22/2020       24 Hour Fitness USA, Inc.                                $313.84                                                              $313.84
Spencer, Rachel
PO Box 523
Rancho Cucamonga, CA 91729                   22500    10/1/2020    24 Hour Fitness Worldwide, Inc.                              $70.00                                                               $70.00
Spencer, Scott
528 Amberstone Lane
San Ramon , CA 94582                         22949    10/2/2020         24 San Francisco LLC                                  $2,500.00                                                           $2,500.00
Spenger, Elizabeth
907 24th St
Oakland, CA 94607                            21011    10/2/2020    24 Hour Fitness Worldwide, Inc.             $394.15                                                                              $394.15


                                                                                     Page 1476 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 154 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Spiegel, Euna
4552 Arbor Glen Way
Oceanside, CA 92057                          17882    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Spiegel, Joan E
24 Geriola Court
Pleasant Hill, CA 94523                      15704    9/19/2020        24 Hour Fitness USA, Inc.                                 $688.81                                                              $688.81
Spiegelman, Jessica
16 Anna Street
Bay Shore, NY 11706                           2747    7/29/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
Spielmann, Al
3891 Campbell Pl
Fremont, CA 94536                             7543     9/3/2020     24 Hour Fitness Worldwide, Inc.              $398.00                                                                              $398.00
Spielmann, Alex
3891 Campbell Place
Fremont, CA 945356                            7522     9/3/2020     24 Hour Fitness Worldwide, Inc.              $799.00                                                                              $799.00
Spiff-Rufus, Melford
722 Mill Spring Court
Rosenberg, TX 77469                          13109    9/12/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Spigner, Marcus
521 E Collamer Dr
Carson, CA 90746                             26754    11/27/2020 24 Hour Fitness United States, Inc.             $300.00                                                                              $300.00
Spike, Jill
24 Burgundy
Rancho Mirage, CA 92270                       4136    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Spike, Mitch
24 Burgundy
Rancho Mirage, CA 92270                       4129    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Spikes, Shanae
12612 S Hoover St
Los Angeles, CA 90044                         4733    8/30/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
SPIKES, SHANAE
12612 S HOOVER ST
LOS ANGELES, CA 90044                        26146    11/1/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Spiller, Sierra
921 N Taft Hill Rd
Fort Collins, CO 80521                       24865    10/8/2020        24 Hour Fitness USA, Inc.                 $239.92                                                                              $239.92
Spillman, Denise E
4867 Faust Ave
Lakewood, CA 90713                           18395    9/25/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Spillman, Emily
4996 Dick St.
San Diego, CA 92115                          16281    9/17/2020     24 Hour Fitness Worldwide, Inc.              $901.20                                                                              $901.20
Spilotro , Anthony
5913 Cabo San Lucas Ave
Las Vegas, NV 89131-3918                     23148    10/5/2020     24 Hour Fitness Worldwide, Inc.              $156.98                                                                              $156.98
Spinler, Deidra
7822 Newman Ave Apt C
Huntington Beach, CA 92647                    9802     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $25.72                                                                             $25.72




                                                                                       Page 1477 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 155 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Spinner, Walter
8235 Kinlock Ave.
Rancho Cucamonga, CA 91730                     7877     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Spinowitz, Gabriella & Noam
474 Rutand Ave
Teaneck, NJ 07666                             26046    10/28/2020    24 Hour Fitness Worldwide, Inc.            $1,116.00                                                                           $1,116.00
Spirit CC Aurora CO, LLC
Akerman LLP
Attn: John Mitchell and Yelena Archiyan
2001 Ross Avenue, Suite 3600
Dallas, TX 75201                               1246    7/10/2020             24 Denver LLC                   $951,262.35                                                                          $951,262.35
Spitzer, Jeff
13674 SE 128th ave
Clackamas, OR 97015                            9658     9/6/2020     24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Spitzer, Michael Brandt
2377 North Beverly Glen
Los Angeles, CA 90077                         26289    11/9/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
SPITZER, TODD
7420 E. Morninglory Way
Orange, CA 92869                               4306    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Spitzer, Todd
7420 E. Morninglory Way
Orange, CA 92869                              15071    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Spivey, Reuben
5659 W. 62nd St
Los Angeles, CA 90056                         25523    10/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Spohn, Sharon
5421 Pennswood Ave
Lakewood, CA 90712                             9437     9/4/2020     24 Hour Fitness Worldwide, Inc.            $1,199.96                                                                           $1,199.96
Spokaeski, James
51 Elm Street
Englewood Cliffs, NJ 07632                    18288    9/27/2020     24 Hour Fitness Worldwide, Inc.             $105.22                                                                              $105.22
Spoleti, Kristie
10108 Lindshire Lane
Austin, TX 78748                               3228    8/21/2020        24 Hour Fitness USA, Inc.                    $33.55                                                                            $33.55
Sponaugle, Jennifer
531 Samuel Chase Way
Annapolis, MD 21401                            1857    7/20/2020     24 Hour Fitness Worldwide, Inc.             $656.24                                                                              $656.24
Sponseller, Aryel
1706 11th St
Apt 10
Sacramento, CA 95811                          25711    10/18/2020 24 Hour Fitness United States, Inc.                $13.32                                                                            $13.32
Spoone, Samuel Mark
4833 Front Street
B405
Castle Rock, CO 80104                         24819    10/7/2020             24 Denver LLC                                       $408.00                                                              $408.00
SPORT TECH CORPORATION
ATTN:NANCY SUTTON
12264 BOULDER PASS
MILFORD, MI 48380                             23562    10/1/2020        24 Hour Fitness USA, Inc.            $122,596.00                                                                          $122,596.00

                                                                                       Page 1478 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 156 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sporttech Corporation
Attn: Michael Wainwright
12264 Boulder Pass
Milford, MI 48380                             19845    9/29/2020       24 Hour Fitness USA, Inc.            $122,596.00                                                                          $122,596.00
SPOSITO, LINDA
6812 EMERALD TREE CT
LAS VEGAS, NV 89130                           11400    9/10/2020       24 Hour Fitness USA, Inc.                                $134.12                                                              $134.12
Spracklen, Nik
16431 Ludlow St.
Granada Hills, Ca 91344                       16386    9/23/2020    24 Hour Fitness Worldwide, Inc.             $760.00                                                                              $760.00
Sprecace, David A.
600 17th Street
Suite 2800S
Denver, CO 80202                              10761     9/8/2020    24 Hour Fitness Worldwide, Inc.             $107.20                                                                              $107.20
Spremulli, Frank
23 Meinzer St
Avenel, NJ 07001                              20126    9/29/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Sprick, Jacob
28261 La Bajada
Laguna Niguel, CA 92677                       21847    9/29/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Sprick, Jim
28261 La Bajada
Laguna Niguel, CA 92677                       21830    9/29/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Spriggs, Darren W.
7809 Valley View Lane
Houston, TX 77074                              7987     9/4/2020    24 Hour Fitness Worldwide, Inc.             $204.59                                                                              $204.59
Spriggs, Darren Wayne
7809 Valley View Lane
Houston, TX 77074                              3582    8/27/2020    24 Hour Fitness Worldwide, Inc.             $204.59                                                                              $204.59
Spriggs, Jean Anne
7809 Valley View Lane
Houston, TX 77074                              8413     9/4/2020    24 Hour Fitness Worldwide, Inc.             $469.79                                                                              $469.79
Spring Branch Independent School District
Owen M. Sonik
1235 North Loop West Suite 600
Houston, TX 77008                             26371    11/12/2020      24 Hour Fitness USA, Inc.                                               $1,208.44                                           $1,208.44
Spring Independent School District
Yolanda M. Humphrey
1235 North Loop West Suite 600
Houston, TX 77008                             26369    11/12/2020      24 Hour Fitness USA, Inc.                                              $10,069.52                                          $10,069.52
Spring Shopping Center, LLC
Ernie Zachary Park
c/o Bewley Lassleben & Miller
13215 E. Penn St. Suite 510
Whittier, CA 90602                            24693    10/2/2020       24 Hour Fitness USA, Inc.            $483,025.96                                                                          $483,025.96
Springer, Ellie
10314 S. Baltimore Rd
Spokane , WA 99223                             2169     8/4/2020    24 Hour Fitness Worldwide, Inc.                 $30.99                                                                            $30.99




                                                                                      Page 1479 of 1763
                                                                                Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 157 of 440


                                                                                                                Claim Register
                                                                                                             In re RS FIT NW LLC
                                                                                                             Case No. 20-11568

                                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                                   Amount                                           Amount           Amount
Springer, Elliot
3512 Sitio Baya
Carlsbad, CA 92009                                                    2526     8/5/2020    24 Hour Fitness Worldwide, Inc.            $1,278.00                                                                           $1,278.00
Springer, Kelly
6503 128th PL SW
Edmonds, WA 98026                                                    14451    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Springer, Linda A
843 W. Spain St
Sonoma, CA 95476                                                     26913    12/7/2020    24 Hour Fitness Worldwide, Inc.                             $811.00                                                              $811.00
Springston, Mary
4560 N Enchanted Cir
Colorado Springs, CO 80917                                           15437    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Springston, William L
4560 Enchanted Cir N
Colorado Springs, CO 80917                                           16785    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Sprosty Network LLC
2625 Castilla Isle
Fort Lauderdale, FL 33301                                             2024    7/22/2020    24 Hour Fitness Worldwide, Inc.          $92,400.00                                                                           $92,400.00
Sprott, Robert
9910 Woodwind Dr.
Houston, TX 77025-4713                                               11137     9/9/2020    24 Hour Fitness Worldwide, Inc.             $779.98                                                                              $779.98
Sproule, Rick
2788 Montego Dr.
Reno, NV 89523                                                        3651    8/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sprout, Randy
2015 N Serrano Ave.
Los Angeles, CA 90027                                                 8517     9/4/2020    24 Hour Fitness Worldwide, Inc.            $2,100.00                                                                           $2,100.00
Spruell, Ebony S
209 1st Street
Richmond, CA 94801                                                    5950     9/3/2020    24 Hour Fitness Worldwide, Inc.             $350.00         $650.00                                                            $1,000.00
Spuhler, Kimberly B.
15371 Periwinkle Court
Parker, CO 80134                                                      5660    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Spurr, Robert
11 Meadowlake Drive
Danville, CA 94506                                                   24946    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $63.25                                                                            $63.25
Squillante, Cheryl
9480 Canmoor Circle
Elk Grove, CA 95758                                                   5005    8/31/2020    24 Hour Fitness Worldwide, Inc.            $4,602.00                                                                           $4,602.00
SR 19 Mark II Portfolio, LLC, ARKA Miramar II, L.P., and Pacifica
Real Estate III, LLC
Greenberg Glusker Fields Claman & Machtinger LLP
c/o Jeffrey Krieger
2049 Century Park East, Ste. 2600
Los Angeles, CA 90067                                                21084    9/30/2020       24 Hour Fitness USA, Inc.            $235,520.00                                                                          $235,520.00
Srebro, Laura
197 Greenwood Circle
Walnut Creek, CA 94597                                               22054    10/1/2020       24 Hour Fitness USA, Inc.               $1,520.00                                                                           $1,520.00




                                                                                                             Page 1480 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 158 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sreedasyam, Venkat
33525 Quail Run Rd
Fremont, CA 94555                            17192    9/24/2020     24 Hour Fitness Worldwide, Inc.              $602.00                                                                              $602.00
Sridhar, Akshayalakshmi
19115 Ballinger Way NE, Apt 201
Lake Forest Park, WA 98155                   21713    10/2/2020     24 Hour Fitness Worldwide, Inc.              $173.89                                                                              $173.89
Sridhar, Nathan
29466 Chesterfield Court
Hayward, CA 94544                            20871    9/30/2020        24 Hour Fitness USA, Inc.                 $292.98                                                                              $292.98
Sriinkia, Satit
5612 Harold way#5
Los Angeles, CA 90028                         6533     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Srijaerajah, Dilan
1021 5th St. #204
Santa Monica, CA 90403                        7697     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,497.86                                                                           $1,497.86
Srinivas, Poornima
22942 Springwater
Lake Forest, CA 92630                        16033    9/21/2020        24 Hour Fitness USA, Inc.                 $162.00           $0.00                                                              $162.00
Srinivasa, Shilpa Shree
12025 Richmond Ave Apt 8208
Houston, TX 77082                             1330    7/24/2020        24 Hour Fitness USA, Inc.                    $35.79                                                                             $35.79
Srivastava, Karunesh
3766 Oxford Cmn
Fremont, CA 94536                            16877    9/22/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Srivastava, Prasoon
3707 Quail Springs Ln
Katy, TX 77494                               10759     9/9/2020    24 Hour Fitness United States, Inc.                           $323.00                                                              $323.00
Srivastava, Shweta
3766 Oxford Cmn
Fremont, CA 94536                            17837    9/22/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
St Amand, Julie Sue
14303 Olive Street
Moorpark, CA 90321                           10878     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
St Germain, Nicole
Rosette, LLP
1415 L Street, Suite 450
Sacramento, CA 95814                         23234    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,116.33                                                                           $1,116.33
St John, Lola
6088 Fragrans Way
Woodland Hills, CA 91367                     24002    10/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
St. Albus, Lynn
225 Scott
San Francisco, CA 94117                      17204    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,404.00                                                                           $1,404.00
St. Charles, Steve
4719 Elderwood Ct
Orlando, FL 32808                            23666    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
St. Clair, Ashley Christina
310 E 43rd Street
Austin, TX 78751                             17389    9/23/2020     24 Hour Fitness Worldwide, Inc.              $875.98                                                                              $875.98


                                                                                       Page 1481 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 159 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
St. Germain, Mike
4959 Glenview St.
Chino Hills, CA 91709                         3517    8/27/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
St. Hilaire, Jude
c/o: 2819 Southwest 10 Street
Fort Lauderdale, FL 33312                     7330     9/2/2020        24 Hour Fitness USA, Inc.                                              $400,000.00                                         $400,000.00
St. John, Allana
6088 fragrans way
woodland hills, ca 91367                     23389    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $700.00                                             $700.00
St. Martin, John
8000 Uptown Ave 1070
Broomfield, CO 80021                         20631    9/30/2020              24 Denver LLC                          $80.00                                                                             $80.00
Stablein, Mary Gail
490 Floral Way
Rohnert Park, CA 94928                       15426    9/18/2020     24 Hour Fitness Worldwide, Inc.              $634.68                                                                              $634.68
Stacey, Clark
563 South 1100 East
Salt Lake City, UT 84102                      3745    8/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
STACHOWIAK, STEWART
26961 Springcreek Rd
Rancho Palos Verdes, CA 90275                14661    9/17/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Stachowski, Diane
9 Crockett
Irvine, CA 92620                              9345     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stack, Robert
4445 Eastgate Mall, Suite 200
San Diego, CA 92121                          12105     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stack, Robert
4445 Eastgate Mall, Suite 200
San Diego, CA 92121                          27388     2/9/2021     24 Hour Fitness Worldwide, Inc.           $42,720.00                                                                           $42,720.00
Stackel, Jill
3995 Ventura Way
Las Vegas, NV 89121                          21924    10/1/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Stackpole, Thomas
44376 Kingston Dr.
Temecula, CA 92592                            845      7/8/2020     24 Hour Fitness Worldwide, Inc.                 $28.50                                                                             $28.50
Stacy, Shayne
8750 Springhills Way
Orangevale, CA 95662                         15413    9/20/2020     24 Hour Fitness Worldwide, Inc.              $620.60                                                                              $620.60
Staczek, Francine
3650 SE Rural Street
Portland, OR 97202                           13734    9/14/2020     24 Hour Fitness Worldwide, Inc.              $145.83                                                                              $145.83
Staczek, Ruby
3650 SE Rural Street
Portland, OR 97202                           13663    9/14/2020     24 Hour Fitness Worldwide, Inc.              $112.96                                                                              $112.96
Stadnik, Paul J
14094 Barrington Ct.
Lake Oswego, OR 97035                         2909    8/17/2020    24 Hour Fitness United States, Inc.              $58.68                                                                             $58.68




                                                                                       Page 1482 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 160 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Stafford, Desiree
25 Legacy Way
Rancho Santa Margarita, CA 92688              878      7/7/2020    24 Hour Fitness United States, Inc.             $44.09                                                                              $44.09
Stafford, Megan
31 Monte Cresta Ave
Pleasant Hill, CA 94523                       9880     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stafford, Michael
6628 La Jolla Blvd
La Jolla, CA 92037                           12287    9/12/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Stafford, Takisha M
4021 Daydream Bend Street
North Las Vegas, NV 89032                     9359     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Stafford, Vickie
2851 Petaluma Ave
Long Beach, CA 90815                          5319     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,970.99                        $1,970.99                          $3,941.98
Stahl, Allegra
5046 Collwood Way, Unit 59
San Diego, CA 92115                          26515    11/18/2020    24 Hour Fitness Worldwide, Inc.                               $59.30                                                               $59.30
Stalcup, Jim
313 E. Carruth Lane
Double Oak, TX 75077                          7282     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Staley III, John H.
17833 Castellammare Dr.
Pacific Palisades, CA 90272                   9895     9/7/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Stallings, Lan
5282 NE Ash Grove Ct.
Lee's Summit, MO 64064                       10323     9/8/2020     24 Hour Fitness Worldwide, Inc.              $107.00                                                                              $107.00
Stamm, Taelor
4034 Norton Way
Sacramento, CA 95820                         26472    11/16/2020    24 Hour Fitness Worldwide, Inc.              $536.00                                                                              $536.00
Stamp, Saren
8420 Falcon View Dr.
Antelope, CA 95843                           17494    9/23/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Stamper-taylor, Pam
14492 Persimmon Court
Eastvale, CA 92880                           10008     9/8/2020     24 Hour Fitness Worldwide, Inc.                $99.00                                                                              $99.00
Stamps, Gwendolyn
18515 Bridgeland Creek Pkwy #910
Cypress, TX 77433                            10404     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Stanaker, Amanda
14507 Huntmont Drive
Cypress, TX 77429                             3632    8/27/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
STANCATO, JOSEPH
14591 BELMAR CIR
HUNTINGTON BEACH, CA 92647                    7113     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Standel, Elena
22049 Parthenia St
West Hills, CA 91304                         16453    9/22/2020     24 Hour Fitness Worldwide, Inc.              $465.00                                                                              $465.00




                                                                                       Page 1483 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 161 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Standel, Ron
22049 Parthenia St
West Hills , CA 91304                        17134    9/22/2020    24 Hour Fitness Worldwide, Inc.             $465.00                                                                              $465.00
Standford, Jr., James N.
84-265 Farrington, Hwy.
Apt #217
Waianae, HI 96792                            26016    10/27/2020   24 Hour Fitness Worldwide, Inc.             $494.83                                                                              $494.83
Standiford, Gail
2880 Vista Grande
Fairfield, CA 94534                           3425    8/27/2020       24 Hour Fitness USA, Inc.                $387.00                                                                              $387.00
Stanford, Alice
232 Villa Rita Dr
La Habra Heights, CA 90631                   11094     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,460.00                                                                           $1,460.00
Stangeland, Lynette
4028 Garfield Street
Carlsbad, CA 92008                            1160    7/13/2020    24 Hour Fitness Worldwide, Inc.             $579.02                                                                              $579.02
Staniland, Richard
761 Kingston Ave
Apt. 2
Oakland, CA 94611                            24558    10/2/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Stanisel, Florin
13703 SE Gannon Dr
Clackamas, OR 97015                          27232     1/8/2021    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Stanisel, Florin
13703 SE Gannon Dr.
Clackamas, OR 97015                          27231     1/8/2021    24 Hour Fitness Worldwide, Inc.                             $600.00          $600.00          $600.00                          $1,800.00
Stanisel, Julia
1019 E Washington Ave
Santa Ana, CA 92701                          17309    9/25/2020    24 Hour Fitness Worldwide, Inc.             $599.62                                                                              $599.62
Stankiewicz, Julian
94-430 Kiilani St
Mililani, HI 96789                           11255     9/9/2020       24 Hour Fitness USA, Inc.                $100.50                                                                              $100.50
Stanko, Megan
91 Shaw Street
Garfield, NJ 07026                           11516     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Stansberry, Calvin J.
1737 Arguello Court
Fairfield, CA 94534                          15274    9/18/2020    24 Hour Fitness Worldwide, Inc.             $116.67                                                                              $116.67
Stansky, Megan
13605 91st Ave Ct E
Puyallup, WA 98373                           19827    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Stanton, Brady
1645 S. Hoyt St.
Lakewood, CO 80232                            2093    7/30/2020    24 Hour Fitness Worldwide, Inc.                 $99.18                                                                            $99.18
Stanton, Patrick
3304 Wintergreen Terrace
Grapevine, TX 76051                          27029    12/11/2020      24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Stanziale, Chris
46 Este Place
Bloomfield, NJ 07003                         10007     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $2,700.00                                                           $2,700.00

                                                                                     Page 1484 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 162 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Staples Business Advantage
Tom Riggleman
7 Technology Circle
Columbia, SC 29203                            652     6/26/2020     24 Hour Fitness Worldwide, Inc.          $1,745,834.24                                                                      $1,745,834.24
Staples
Staples Technology/Attn:Daneen Lotsey
1096 East Newport Center Drive Ste 300
Deerfield Beach, FL 33442                    17626    9/15/2020     24 Hour Fitness Worldwide, Inc.            $85,188.73                                                                          $85,188.73
Staples, Mecouria
1319 Barlow Avenue
Dallas, TX 75224                              4740    8/30/2020     24 Hour Fitness Worldwide, Inc.             $6,329.15       $3,025.00                                                           $9,354.15
Stapleton, Daniel
2844 Grand Kemerton Pl
Tampa, FL 33618                               9995     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Staravoitava, Natalia
1917 85th St, Apt C6
Brooklyn, NY 11214                            8357     9/4/2020      24 Hour Fitness Holdings LLC                 $287.99                                                                             $287.99
Starikov, David
10814 Atwell Dr
Houston, TX 77096                            13104    9/11/2020        24 Hour Fitness USA, Inc.                  $137.00                                                                             $137.00
Stark, Jessica Margaret
6513 SE 18th Ave
Portland, OR 97202                            3427    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Starkes, Huda
1512 Bluebird Dr
Little Elm, TX 75068                         16483    9/20/2020     24 Hour Fitness Worldwide, Inc.               $324.74                                                                             $324.74
Starks, Marquise
3529 Emerald Lane
East Lancaster, CA 93535                     19869    9/29/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00       $1,200.00                                           $3,200.00
Starks, Tiarah
8904 Sagebrush Trl
Crossroads, TX 76227                          5923    8/31/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Starks, Timothy D
20910 Westfield Grove Place
Katy, TX 77449                               17684    9/23/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00
Starostinetskaya, Anna
153 Buchanan Street
San Francisco, CA 94102                       7922     9/3/2020     24 Hour Fitness Worldwide, Inc.               $208.96                                                                             $208.96
Starr, Antonio
532 Broadway
El Cajon, CA 92021                           22114    10/1/2020    24 Hour Fitness United States, Inc.            $600.00                                                                             $600.00
Starr, Kristin J
PO Box 1356
Poteau, OK 74953                             17334    9/22/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Starr, Rebecca
6244 Kiernan Dr
Carmichael, CA 95608                         25680    10/20/2020    24 Hour Fitness Worldwide, Inc.               $456.00                                                                             $456.00
Stary, Micki
101 E Bozeman Ln
Fort Worth, TX 76108                         23711    10/2/2020        24 Hour Fitness USA, Inc.                                                $4,226.24                                           $4,226.24

                                                                                       Page 1485 of 1763
                                                                   Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 163 of 440


                                                                                                   Claim Register
                                                                                                In re RS FIT NW LLC
                                                                                                Case No. 20-11568

                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address             Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                      Amount                                           Amount           Amount
State of Nevada Department of Taxation
555 E. Washington Ave. Ste #1300
Las Vegas, NV 89101                                      3208    8/18/2020       24 Hour Fitness USA, Inc.                               $5,917.36                                                           $5,917.36
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                           27047    12/12/2020      24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                           27048    12/12/2020      24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                           27049    12/12/2020      24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
State of Utah, Division of Consumer Protection, Utah
Department of Commerce
Office of the Utah Attorney General
Sterling R. Corbett, Assistant Attorney General
Heber M. Wells Building, 5th Floor
160 East 300 South - Box 140872
Salt Lake City, UT 84114-0872                           27078    12/12/2020      24 Hour Fitness USA, Inc.                                              $75,000.00                                          $75,000.00
Statham, Rhonda
Mark J. Berumen
Berumen Law Firm, PC
13611 E 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                                 22442    10/2/2020       24 Hour Fitness USA, Inc.            $951,195.22                                                                          $951,195.22
Stauder, Karen Diane
20346 Anza Ave. #11
Torrance, CA 90503                                      24230    10/3/2020       24 Hour Fitness USA, Inc.                     $8.25                                                                             $8.25
Stauffer, David Duane
12032 N Jantzen Beach Ave
Portland, OR 97217                                      20853    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Stavarache, Robert
10155 W. Tropical Pkwy
Las Vegas, NV 89149                                      2803     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Stavash, Karen
940 Eha St. Apt. 101
Wailuku, HI 96793                                        3832    8/28/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00


                                                                                                Page 1486 of 1763
                                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 164 of 440


                                                                                                          Claim Register
                                                                                                       In re RS FIT NW LLC
                                                                                                       Case No. 20-11568

                                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                                             Amount                                           Amount           Amount
Stavinov, Evgeni
2988 Grassina St. Unit 524
San Jose, CA 95136                                              7097     9/3/2020       24 Hour Fitness USA, Inc.                    $54.00                                                                            $54.00
STC GardenWalk, LLC
c/o STC Management
10722 Beverly Blvd., Suite P
Whittier, CA 90601                                              821      7/6/2020       24 Hour Fitness USA, Inc.            $111,802.86       $54,498.57                                                         $166,301.43
Stearns, Cole
13265 W Cloquallum Road
Elma, WA 98541                                                 25793    10/20/2020   24 Hour Fitness Worldwide, Inc.                 $80.90                                                                            $80.90
Stearns, Conrad and Schmidt, Consulting Engineers, Inc. dba
SCS Engineers
3900 Kilroy Airport Way, Suite 100
Long Beach, CA 90806                                           22079    10/1/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Stebbins, Kristina Layton
1227 Holmgrove Drive
San Marcos, CA 92078                                            701      7/6/2020       24 Hour Fitness USA, Inc.                             $102,011.88                                                         $102,011.88
Steckler, Laura H.
10132 Oro Vista Avenue
Sunland, CA 91040                                              18957    9/28/2020    24 Hour Fitness Worldwide, Inc.             $668.00                                                                              $668.00
Steel, Sarah
547 N. 81st St.
Seattle, WA 98103                                              13293    9/14/2020    24 Hour Fitness Worldwide, Inc.             $173.46                                                                              $173.46
Steele, Caroline
4711 Mystic Springs
Humble, TX 77396                                               14739    9/15/2020    24 Hour Fitness Worldwide, Inc.             $140.90                                                                              $140.90
Steele, Cheryl
92 Kings Circle
Cloverdale, CA 95425                                           26648    11/23/2020      24 Hour Fitness USA, Inc.                $105.00                                                                              $105.00
Steele, Lynn
4566 Montgomery Dr
Santa Rosa, CA 95409                                           24006    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,621.00                                                                           $1,621.00
Steele, Rozlyn
1006 NE Ravenna Blvd.
Unit 1
Seattle, WA 98105                                              21970    10/5/2020    24 Hour Fitness Worldwide, Inc.                             $550.00                                                              $550.00
Steele, Winston
6747 S Valence Lane
West Jordan, UT 84084                                           9376     9/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Steenbeeke, Kristen
1403 Kirkwood Rd
Apt A
Austin, TX 78722                                                1037    7/15/2020       24 Hour Fitness USA, Inc.                $251.93                                                                              $251.93
Steffen, Lauren Annetta
123 South Normandie Avenue
Apartment 310
Los Angeles, CA 90004                                          12993    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $96.96                                                                            $96.96
Stefko, Kerry
64 Fanok Road
Morristown, NJ 07960                                            1388    7/13/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00

                                                                                                       Page 1487 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 165 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Steib, Clovis
810 Aberdeen Xing
Wylie, TX 75098                                6867     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $86.58                                                                            $86.58
Steidle, Megan
14315 Adelfa Dr
La Mirada, CA 90638                           19760    9/29/2020    24 Hour Fitness Worldwide, Inc.             $133.00                                                                              $133.00
Stein, Darrell
4011 Fir Forest Drive
Spring, TX 77388                              25505    10/13/2020      24 Hour Fitness USA, Inc.                $295.00                                                                              $295.00
Stein, Mark
6 Cottonwood Road
Morristown, NJ 07960                          18438    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,949.99                                                                           $1,949.99
Stein, Pamela
4296 24th Street #4
San Francisco, CA 94114                       21434    10/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Stein, Zachary
4296 24th St #4
San Francisco, CA 94114                       23679    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.00                                                                            $36.00
Steinberg, David
24 Glenwood Avenue
Oakland, CA 94611                              5030    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,541.00                                                           $1,541.00
Steinberg, Mark
2907 Seminole St
Miami, FL 33133                               12128     9/9/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
STEINEL Jr, RICHARD B
17 Bromley Dr
Parsippany, NJ 07054-1405                      6801     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $89.85                                                                            $89.85
Steiner, Glenn C.
1568 Arbor Ave
Los Altos, CA 94024                           27063    12/14/2020   24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Steiner, Michael
1601 India Street, Unit 205
San Diego, CA 92101                            4416    8/28/2020       24 Hour Fitness USA, Inc.                    $30.37                                                                            $30.37
STEINER, PEGGY
24260 - 133RD AVE. S.E.
KENT, WA 98042                                21754    10/1/2020    24 Hour Fitness Worldwide, Inc.             $309.26                                                                              $309.26
Steiner, Shane A
7500 Southby Drive
West Hills, CA 91304                           9291     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
STEINERT, MELINDA
8216 GRISHAM WAY
ELK GROVE, CA 95758                           24523    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $34.71                                                                            $34.71
Steinhagen, James
Steinhagen
253 Borrego Drive
Henderson, NV 89074                           21286    9/29/2020    24 Hour Fitness Worldwide, Inc.            $1,848.00                                                                           $1,848.00
Steinmann, Chris
24111 Goldenwave Ct
Katy, TX 77494                                10127     9/8/2020    24 Hour Fitness Worldwide, Inc.                            $5,025.00                                                           $5,025.00


                                                                                      Page 1488 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 166 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Stekr, Peter
584 Ridgeside Dr
Golden, CO 80401                             16097    9/17/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
STELLWAY, GEORGE
5516 SUSAN LEE LANE
NORTH RICHLAND HILLS, TX 76180-6734          25230    10/12/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Stem, Martin J
644 Westbourne Drive
Apt 7
West Hollywood, CA 90069                     18527    9/26/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
Stember, Lisa A
8963 SW Becker Drive
Portland, OR 97223                            3327    8/25/2020    24 Hour Fitness Worldwide, Inc.             $810.00                                                                              $810.00
Stencil, Karen M.
1739 Jackson Street
Chula Vista, CA 91913                        26461    11/16/2020   24 Hour Fitness Worldwide, Inc.             $955.00                                                                              $955.00
STEP FITNESS & RECREATION, INC.
ATTN: LOUISE IRWIN
2130 NEWMARKET PARKWAY
MARIETTA, GA 30067                           23925    10/2/2020       24 Hour Fitness USA, Inc.             $11,415.50                                                                           $11,415.50
Stepanova, Ekaterina
315 West 232 Street, 1C
Bronx, NY 10463                              23437    10/2/2020           24 New York LLC                      $128.00                                                                              $128.00
Stephan, Robin
5442 Seneca Place
Simi Valley, CA 93063                         9146     9/5/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Stephen Huang, Shou-Hsuan
3806 Springhill Lane
Sugar Land, TX 77479-2255                     9423     9/6/2020    24 Hour Fitness Worldwide, Inc.             $150.47                                                                              $150.47
Stephen Olson The Wellsprings Fund LLC
9060 W Washburn Rd
Las Vegas, NV 89149                           7283     9/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,200.00                                                           $1,200.00
Stephen, Jason A
3000 Rachel Ter
Apt 12
Pine Brook, NJ 07058                         14393    9/15/2020       24 Hour Fitness USA, Inc.                $161.38                                                                              $161.38
Stephens, Cara
4792 Mayapan Drive
La Mesa, CA 91941                             1463    7/14/2020    24 Hour Fitness Worldwide, Inc.             $279.00                                                                              $279.00
Stephens, Charles
19311 Hikers Trail
Humble, TX 77346                             19056    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $30.50                                                                            $30.50
Stephens, Dan
PO Box 732157
Puyallup, WA 98373-0075                      23538    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $42.84                                                                            $42.84
Stephens, Deborah
11115 Madrigal Street
San Diego, CA 92129                          10690     9/9/2020    24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96




                                                                                     Page 1489 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 167 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Stephens, Ellen
PO Box 732157
Puyallup, WA 98373-0075                      23188    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $43.95                                                                            $43.95
Stephens, Emily
27721 105th Ave SE
Kent, WA 98030                               12615    9/12/2020    24 Hour Fitness Worldwide, Inc.            $2,097.78       $2,032.80                                                           $4,130.58
Stephens, Loyd
17811 Berry Point Dr
Cypress, TX 77429                              17     6/26/2020     24 Hour Fitness Holdings LLC               $389.99                                                                              $389.99
Stephens, Patrick
904 St. Martins Loop
Severna Park, MD 21146                        436      7/1/2020       24 Hour Fitness USA, Inc.                $479.44                                                                              $479.44
Stephens, Paul
4467 Campus Bluffs Ct
Colorado Springs, CO 80918                   18326    9/26/2020    24 Hour Fitness Worldwide, Inc.            $1,904.00                                                                           $1,904.00
Stephens, R Scott
11528 SE 323rd Place
Auburn, WA 98092                              7804     9/4/2020       24 Hour Fitness USA, Inc.                                $677.60                                                              $677.60
Stephens, Ryan
1326 Descanso Drive
La Canada, CA 91011                           7142     9/2/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Stephens, Samarra
451 Nova Albion Way
San Rafael , CA 94903                        21744    10/1/2020    24 Hour Fitness Worldwide, Inc.             $315.00                                                                              $315.00
Stephens, Sara
1203 Gingerlily Cove
Austin, TX 78745                              2721    8/19/2020    24 Hour Fitness Worldwide, Inc.             $312.45                                                                              $312.45
Stephenson, Christina
9114 Evening Primrose Path
Austin, TX 78750                             10179     9/7/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Stephenson, Ellen
242 Heron Bay Cir
Lake Mary, FL 32746                           7645     9/4/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Stephenson, Janice
536 Canton Dr.
San Jose, CA 95123                           23599    10/2/2020       24 Hour Fitness USA, Inc.                               $1,170.00                                                           $1,170.00
Stephenson, Kat
336 Melrose Dr., Apt 11B
Richardson, TX 75080-4623                    10217     9/7/2020    24 Hour Fitness Worldwide, Inc.             $314.00                                                                              $314.00
Stephenson, Kyle Graham
504 Ridge Lake Blvd
Norman, OK 73071                             21942    10/1/2020       24 Hour Fitness USA, Inc.                               $3,048.00                                                           $3,048.00
STEPPES, CONNIE
PO BOX 223
MALIBU, CA 90265                             24927    10/8/2020    24 Hour Fitness Worldwide, Inc.            $1,238.00                                                                           $1,238.00
Stepro, Noah
4548 West Ave M-6
Lancaster, ca 93536                          14347    9/15/2020    24 Hour Fitness Worldwide, Inc.             $565.00                                                                              $565.00




                                                                                     Page 1490 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 168 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sterbinsky, Sarah
45 Olney Road
Mahwah, NJ 07430                              2708    8/18/2020        24 Hour Fitness USA, Inc.                 $852.84                                                                              $852.84
Sterlin, Oleg
8 Mount Venon Way
Whippany, NJ 07981                           21768    10/1/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Sterling, Danielle
30213 Deer Meadow Road
Temecula, CA 92591                            1725     8/6/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Sterling, Danielle
30213 Deer Meadow Road
Temecula, CA 92591                            1769    7/16/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Sterling, Mona
16214 NE 90th Ct
Redmond, WA 98052                             2495    8/11/2020     24 Hour Fitness Worldwide, Inc.             $1,072.00                                                                           $1,072.00
Stermer, Candice M
3575 S Pearl St #105
Englewood, CO 80113                           2624     8/7/2020        24 Hour Fitness USA, Inc.                $1,105.00                                                                           $1,105.00
STERMER, ERNEST
6320 SURFSIDE WAY
SACRAMENTO, CA 95831                         10604     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stern, Amanda
1671 Kingspoint Dr
Walnut, CA 91789                             12261     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Stern, Joshua
916 W. Burbank Blvd. C #125
Burbank, CA 91506                            18385    9/25/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Stern, Michael
450 Park Terrace
Boynton Beach, FL 33426                       948      7/1/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Stern, William
1671 Kingspoint Dr
Walnut, CA 91789                             12535     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Stern, Xanthe
1671 Kingspoint Dr
Walnut, CA 91789                             12121     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Sternstein, Jenna
5542 Carlton St
Oakland, CA 94618                            15794    9/21/2020          24 San Francisco LLC                   $1,482.00                                                                           $1,482.00
Sterrett, Renate
21660 Cabrini Blvd
Golden, CO 80401                             18347    9/25/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Stetsen, Ksenia
9019 N Boxwood Street
Camas, WA 98607                              10449     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $31.61                                                                             $31.61
Steubs, Eric
1006 California St.
Apt C
Huntington Beach, CA 92648                   21765    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,299.00                                                           $1,299.00


                                                                                       Page 1491 of 1763
                                                              Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 169 of 440


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Steuer, Brigitte
502 Erbes Road
Thousand Oaks, CA 91362                            21424    10/1/2020    24 Hour Fitness Worldwide, Inc.                             $399.99                                                              $399.99
Steve Lee (Employer Concepts Ins. Service Inc.)
P.O. Box 19391
Irvine, CA 92623                                    2922     8/3/2020       24 Hour Fitness USA, Inc.                $374.99                                                                              $374.99
Steve Padis Jewelry Plus Enterprises, Inc.
Craig Solomon Ganz
Ballard Spahr LLP
1 E. Washington Street, Suite 2300
Phoenix, AZ 85004                                  20579    10/1/2020       24 Hour Fitness USA, Inc.            $220,796.26                                                                          $220,796.26
Steven W. and Suzanne P. Meyer
8319 Lake Adlon Dr.
San Diego, CA 92119                                 3758    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $68.72                                                                            $68.72
Stevens, Danny
2129 FM 2920 Ste 190-122
Spring, TX 77388                                   21749    10/1/2020    24 Hour Fitness Worldwide, Inc.             $657.00                                                                              $657.00
Stevens, David
3111 Woodland Heights Circle
Colleyville, TX 76034                               7612     9/4/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Stevens, Elisa
6437 NW 165th Avenue
Portland, OR 97229                                  1438    7/13/2020    24 Hour Fitness Worldwide, Inc.             $603.00                                                                              $603.00
Stevens, Emily
747 E 6895 S Apt A
Midvale, UT 84047                                  24143    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $840.00                                                              $840.00
Stevens, Kathleen
903 E Everett Pl
Orange, CA 92867                                   17286    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,083.60                                                                           $1,083.60
Stevens, Kelly A
5075 Via Del Cerro
Yorba Linda, CA 92887                              14389    9/15/2020       24 Hour Fitness USA, Inc.                    $29.00                                                                            $29.00
Stevens, Leo
25511 Lucille Ave
Lomita, CA 90717                                   14283    9/15/2020    24 Hour Fitness Worldwide, Inc.             $121.47                                                                              $121.47
Stevens, Nadeline
25511 Lucille Ave
Lomita, CA 90717                                   13668    9/15/2020    24 Hour Fitness Worldwide, Inc.             $121.47                                                                              $121.47
Stevens, Thomas
1743 Iowa Street
Costa Mesa, CA 92626                                3267    8/21/2020       24 Hour Fitness USA, Inc.               $1,460.00                                                                           $1,460.00
Stevens, Tracy
5135 Alvarado Ln N
Plymouth, MN 55446                                  994      7/7/2020    24 Hour Fitness Worldwide, Inc.            $2,218.00                                                                           $2,218.00
Stevenson, Alan
17108 Hickory Oak Lane
Lathrop, Ca 95330                                   6822     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Stevenson, Hannah D
7910 N Oregon Ave
Kansas City, MO 64151                              15355    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $57.74                                                                            $57.74

                                                                                           Page 1492 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 170 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stevenson, James
8904 NE 1115th Ave
Vancouver, WA                               16019    9/21/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Stevenson, Lance C
2250 Queensland Court
Thousand Oaks, CA 91360-1954                24595    10/5/2020        24 Hour Fitness USA, Inc.                 $199.08                                                                              $199.08
Stevenson, Suzanne M
5309 115th Place SE
Everett, WA 98208                           11831    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,080.43                                                                           $1,080.43
Steward, Reina
5044 Timbercreek Way
Sacramento, CA 95841                         1619    7/14/2020     24 Hour Fitness Worldwide, Inc.              $316.54                                                                              $316.54
Stewart, Barry H
35578 Country Creek Drive
Yucaipa, CA 92399                           20249    9/29/2020     24 Hour Fitness Worldwide, Inc.             $3,526.00                                                                           $3,526.00
Stewart, Bryan
444 S Tustin St C3
Orange, CA 92866                             2194    8/18/2020    24 Hour Fitness United States, Inc.              $59.40                                                                             $59.40
Stewart, Bryan
444 S Tustin St C3
Orange, CA 92866                            16201    9/17/2020        24 Hour Fitness USA, Inc.                    $60.00                                                                             $60.00
Stewart, Christopher
912 Furlong Road
Sebastopol, CA 95472                        12726    9/11/2020     24 Hour Fitness Worldwide, Inc.              $299.96                                                                              $299.96
Stewart, David
40 Binnacle Hill
Oakland, CA 94618                            6978     9/1/2020    24 Hour Fitness United States, Inc.              $90.00                                                                             $90.00
Stewart, Donald
3081 Griffon St E
Danville, CA 94506                          12957    9/12/2020        24 Hour Fitness USA, Inc.                $1,520.00                                                                           $1,520.00
Stewart, Eric
5229 Clinging Vine St.
North Las Vegas, NV 89031                   26870    12/3/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Stewart, Gladys C.
912 Furlong Road
Sebastopol, CA 95472                        12213    9/11/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Stewart, Gladys C.
912 Furlong Road
Sebastopol, CA 95472                        14136    9/15/2020     24 Hour Fitness Worldwide, Inc.             $1,622.00                                                                           $1,622.00
Stewart, Harrison
17701 Loch Linnhe Loop
Pflugerville, TX 78660                      17426    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $81.95                                                                             $81.95
Stewart, James Joshua
20895 E Girard Place
Aurora, CO 80013                             6787     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Stewart, Jennifer
1224 Castro St
San Francisco, CA 94114                     17261    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $99.97                                                                             $99.97




                                                                                      Page 1493 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 171 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Stewart, Melane A
2101 Aberdeen Ave NE
Renton, WA 98056                              25725    10/19/2020    24 Hour Fitness Worldwide, Inc.                 $40.41                                                                             $40.41
Stewart, Otalia
3692 Old Archivald Ranch RD.
Ontario, CA 91761
Canada                                        21211    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00
Stewart, Robert
3124 Ramada Court
Lafayette, CA 94549                           18863    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Stewart, Susan
2300 NE 65th Street # 305
Seattle, WA 98115-7088                        13380    9/13/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
STICHTER, INGRID
1367 VIA BELLEZA
SAN MARCOS, CA 92069                          18293    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Stiekema, Jennifer
1930 Tiara Dr.
Ojai, CA 93023                                19411    9/28/2020     24 Hour Fitness Worldwide, Inc.              $123.98                                                                              $123.98
Stigall, Chris
11912 Riverside Drive, Unit 1
Valley Village, CA 91607                       1516    7/15/2020    24 Hour Fitness United States, Inc.          $1,344.60                                                                           $1,344.60
Stilbert, Tyler
4694 SW 161st Pl
Beaverton, OR 97078                           12545    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                                                              $150.00
Stiles, Douglas M
2359 Oakridge Place
Escondido, CA 92026                            5905     9/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Stiles, Sharon
2815 Kings Crossing Dr #116
Kingwood, TX 77345                            21617    10/1/2020     24 Hour Fitness Worldwide, Inc.              $228.05                                                                              $228.05
Stillman, Elizabeth
84 Indian Harbor Dr
Greenwich, CT 06830                            2189    8/10/2020     24 Hour Fitness Worldwide, Inc.              $783.91                                                                              $783.91
Stillson, Bob
18160 Cottonwood Rd
#156
Sunriver, OR 97707                             9004     9/5/2020     24 Hour Fitness Worldwide, Inc.              $778.00                                                                              $778.00
Stilwell, Forrest
3522 Wrightwood CT
Studio City, CA 91604                         11070     9/8/2020        24 Hour Fitness USA, Inc.                 $294.00                                                                              $294.00
Stinson, Da'Lynn Catrice
3131 Atascocita Vale Drive
Humble, TX 77396                              17197    9/21/2020     24 Hour Fitness Worldwide, Inc.              $255.92                                                                              $255.92
Stinson, Tammy Lynn
3131 Atascocita Vale Drive
Humble, TX 77396                              16926    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                $255.92                            $255.92




                                                                                        Page 1494 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 172 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Stipic, Katelyn
1420 NW Lovejoy Street
#415
Portland, OR 97209                              73     6/29/2020        24 Hour Fitness USA, Inc.                    $49.99                                                                             $49.99
Stitt, Tyler
950 Venice Blvd Apt F
Venice, CA 90291                              21912    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stiver, Marie
10181 Parish Pl
Cupertino, CA 95014-2216                      14385    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stiveson, Melissa D
11711 Zenobia Loop
Westminster, CO 80031                         10090     9/7/2020        24 Hour Fitness USA, Inc.              $13,920.00                                                                           $13,920.00
Stock, Mary
201 4th St S. Apt 831
St Petersburg, FL 33701                       14218    9/15/2020     24 Hour Fitness Worldwide, Inc.              $972.00                                                                              $972.00
Stodden, Kent
8413 Corona Vista Way
Fair Oaks, CA 95628                           25644    8/31/2020    24 Hour Fitness United States, Inc.              $29.00                                                                             $29.00
Stodel, Jeffrey
2643 N. Upshur Street
Arlington, VA 22207                           24888    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Stodolsky, Matthew
1309 N. Beverly Glen Blvd
Los Angeles, CA 90077                         24885    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $60.50                                                                             $60.50
Stoermer, Jan
258 Lancaster Drive Apt 33
Manteca, CA 95336-3272                        24382    10/2/2020     24 Hour Fitness Worldwide, Inc.                               $49.50                                                               $49.50
Stoermer, Jeffrey
258 Lancaster Drive Apt 33
Manteca, CA 95336-3272                        23862    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                                $49.50              $49.50
Stojic, Lilliana
267 Spencer St
Folsom, CA 95630                              10072    9/10/2020     24 Hour Fitness Worldwide, Inc.             $3,312.00                                                                           $3,312.00
Stokes, Damon
13310 Newmire Avenue
Norwalk, CA 90650                             25982    10/27/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stokes, Gerald G.
484 Fairfax Ave
San Mateo, CA 94402                            1336    7/20/2020     24 Hour Fitness Worldwide, Inc.                             $1,499.95                                                           $1,499.95
Stokes, Heather Lauren
1341 SE Jacquelin Dr.
Hillsboro, OR 97123                            8352     9/3/2020            24 New York LLC                          $63.98                                                                             $63.98
Stokes, Karen M
484 Fairfax Ave
San Mateo, CA 94402                            1235    7/11/2020     24 Hour Fitness Worldwide, Inc.             $1,437.44                                                                           $1,437.44
Stokes, Victoria L
14902 Falcon Bluff Dr
Cypress, TX 77429                              1087     7/8/2020     24 Hour Fitness Worldwide, Inc.                 $89.90                                                                             $89.90


                                                                                        Page 1495 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 173 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stolarsky, Zachary
1434 S MCClelland St
Salt Lake City, UT 84105                      16717    9/21/2020    24 Hour Fitness Worldwide, Inc.             $323.99                                                                              $323.99
Stoller, Melissa Ann
11430 Kingsland St.
Los Angeles, CA 90066                         24878    10/8/2020    24 Hour Fitness Worldwide, Inc.            $1,306.15                                                                           $1,306.15
Stolmar, Peter
214 SE Maple St.
Hillsboro, OR 97123                            3418    8/25/2020       24 Hour Fitness USA, Inc.               $1,608.00                                                                           $1,608.00
Stolz, Lauren
3301 S. Bellaire St.
Denver, CO 80222                              26552    11/20/2020   24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Stone, Ben
9914 Thompson Way
Stockton, CA 95209                            25380    10/13/2020   24 Hour Fitness Worldwide, Inc.             $840.00                                                                              $840.00
Stone, Christian
6202 Springvale Dr.
LA, CA 90042                                  16740    9/21/2020    24 Hour Fitness Worldwide, Inc.            $2,624.00                                                                           $2,624.00
Stone, David
5837 Oceanview Ridge Ln
San Diego, CA 92121                            3398    8/27/2020       24 Hour Fitness USA, Inc.                $378.00                                                                              $378.00
Stone, Kathy (Kukulka)
23327 Shadycroft Avenue
Torrance, CA 90505                             8420     9/4/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Stone, Lee Ann
220 Cliff Drive, #3
Laguna Beach, CA 92651                        23386    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Stonecypher, Emily
878 SE 187th Ave #213.
Portland, OR 97233                            13366    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $65.78                                                                            $65.78
Stone-Garis, Gwen
1564 Hazel Court
Upland, CA 91784                              15700    9/20/2020    24 Hour Fitness Worldwide, Inc.             $499.98                                                                              $499.98
Stoner Electric, Inc.
1904 SE Ochoco St.
Milwaukie, OR 97222                            913      7/1/2020    24 Hour Fitness Worldwide, Inc.            $5,712.35                                                                           $5,712.35
Stoner, Carolyn
92 Cienega
Irvine, CA 92618                              23883    10/2/2020       24 Hour Fitness USA, Inc.               $1,738.00                                                                           $1,738.00
Stooksberry, Jonell
1622 143rd Ave
San Leandro, CA 94578                         17893    9/24/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Storaasli, Christopher R.
87-1980 Pakeke St APT S
Waianae , HI 96792-3497                       24901    10/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Storimans, Vincent
3840 21st St
San Francisco, CA 94114                        8412     9/4/2020         24 San Francisco LLC                   $200.00                                                                              $200.00




                                                                                      Page 1496 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 174 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stormm, David Allen
3657 Tempe Street
Las Vegas, NV 89103                         14030    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $66.56                                                                             $66.56
Stormm, Veronica Mary
3657 Tempe Street
Las Vegas, NV 89103                         12858    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $43.00                                                                             $43.00
Stormm, Veronica Mary
3657 Tempe Street
Las Vegas, NV 89103                         13969    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $43.00                                                                             $43.00
Storms, Kevin
121 Alamo Ranch Rd
Alamo, CA 94507                             21331    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Storms, Nickie M
12863 Colonnade Dr
Rancho Cucamonga, CA 91739                  11603     9/9/2020    24 Hour Fitness United States, Inc.                                            $410.24                                             $410.24
Storms, Trevor
121 Alamo Ranch Rd
Alamo , CA 94507                            19758    10/1/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Story, Dave
1314 Franklin St.
Santa Monica, CA 90404                       6790     9/1/2020     24 Hour Fitness Worldwide, Inc.              $611.00                                                                              $611.00
Story, Jennifer
233 Crepe Myrtle Lane
Murphy, TX 75094                            19549    10/1/2020        24 Hour Fitness USA, Inc.                 $576.00                                                                              $576.00
Story, Jennifer
233 Crepe Myrtle Lane
Murphy, TX 75094                            21883    10/1/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Stotler, April
17420 Curtis Ave
Lake Elsinore, CA 92530                      2201    7/27/2020    24 Hour Fitness United States, Inc.           $249.99                                                                              $249.99
Stott, Sharon
285 Orchard Road
Orinda, CA 94563                             5658    8/31/2020     24 Hour Fitness Worldwide, Inc.              $524.25                                                                              $524.25
Stoval, Shawn
828 Columbia Dr
San Mateo, CA 94402                         10282     9/8/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Stovall, Andrea
Moreno Valley, CA 92555                     24449    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $40.00                             $40.00
Stovall, Michael
26114 Dracaea Ave
Moreno Valley, CA 92555                     24329    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                 $20.00         $20.00              $40.00
Stovall, Rose
2000 Wanda Way
Arlington, TX 76001                         23772    10/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Stover, Kara L
8477 Yarrow Ct
Arvada, CO 80005                            11410    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Stover, Steven Nathan
6925 S Brae Lin Way
West Jordan, UT 84084                       11376    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                      Page 1497 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 175 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Stowe, Brandie
3141 Occidental Dr 4
Sacramento, CA 95826                          8944     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Stowe, John
2010 Stonecrest Dr.
Houston, TX 77018                             2188     8/6/2020        24 Hour Fitness USA, Inc.                 $132.28                                                                              $132.28
Stoyanova, Adriana
115 E 34th St. Unit 607
New York, NY 10156                            4729    8/29/2020     24 Hour Fitness Worldwide, Inc.              $169.98                                                                              $169.98
Straalen, Kent Van
7400 Center Ave. #361
Huntington Beach, CA 92647                   10371     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stradtman, Alan Martin
20 Willowbrook
Irvine, CA 92604                             14924    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Stradtman, Charlotte W.
20 Willowbrook
Irvine, CA 92604                             14746    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Straker, Cynthia
1323 West Farms Road
Apt 4A
Bronx, NY 10459                              19874    9/29/2020    24 Hour Fitness United States, Inc.              $81.00                                                                             $81.00
Straker, Rebecca
9628 Velvetleaf Circle
San Ramon, CA 94582                          14183    9/15/2020     24 Hour Fitness Worldwide, Inc.              $592.77                                                                              $592.77
Strand, David
220 Page St
Apt 3
Orlando, FL 32806                             450      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Strane, Cheryl
1117 Waterstone Place
San Ramon, CA 94582                          10252     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $74.97                                                                             $74.97
Strange, Cheryl S
5101 Byers Ave.
Fort Worth, TX 76107                         24206    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Strange, Linda Julian
7528 South Harvard Blvd.
Los Angeles, CA 90047                         2985     8/6/2020        24 Hour Fitness USA, Inc.              $25,000.00                                                                           $25,000.00
Strange, Linda Julian
7528 South Harvard Blvd.
Los Angeles, CA 90047                         4021    8/27/2020     24 Hour Fitness Worldwide, Inc.                                                             $35,000.00                         $35,000.00
Strascina-Dower, Madison
2401 E Warren Ave Apt 6
Denver, CO 80210                              1786    7/17/2020              24 Denver LLC                      $1,200.00                                                                           $1,200.00
Strascina-Dower, Madison
2401 E Warren Ave Apt 6
Denver, CO 80210                             19994    9/30/2020              24 Denver LLC                      $1,139.00                                                                           $1,139.00




                                                                                       Page 1498 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 176 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
STRATA FITNESS CENTER LP
ATTN: ANDREW GORDON
4370 LA JOLLA VILLAGE DRIVE
SUITE 960
SAN DIEGO, CA 92122                          24355    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                         $0.00               $0.00
Strategy Companion Corporation
3240 El Camino Real, Ste 120
Irvine, CA 92602                             15590    9/19/2020       24 Hour Fitness USA, Inc.               $1,665.82                                                                           $1,665.82
Stratigakis, Michael
933 4th St #4
Santa Monica, CA 90403                        7765     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $81.25                                                                            $81.25
Strattan, Leila Allison
6852 South Lamar Street
Littleton, CO 80128                          23746    10/7/2020    24 Hour Fitness Worldwide, Inc.                 $87.36                                                                            $87.36
Straub, William O.
2440 E. Orange Grove Blvd.
Pasadena, CA 91104                           13042    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,588.00                                                                           $1,588.00
Strauss, Aaron
88N Main St
Iselin, NJ 08830                             17867    9/24/2020    24 Hour Fitness Worldwide, Inc.             $110.86                                                                              $110.86
Straussberg, Lisa
120 S Jackson St #D
Glendale, CA 91205                            4141    8/28/2020     24 Hour Fitness Holdings LLC                   $34.78                                                                            $34.78
Strausser, Beth
5462 Carew
Houston, TX 77096                             3845    8/27/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Strausser, Jeffrey
5462 Carew Street
Houston, TX 77096                             3881    8/27/2020       24 Hour Fitness USA, Inc.                $125.00                                                                              $125.00
Straw, Francine
72 Westwood Rd S.
Massapequa Park , NY 11762                    960      7/2/2020    24 Hour Fitness Worldwide, Inc.             $131.97                                                                              $131.97
Street, Bob
20460 Via Talavera
Yorba Linda, CA 92887                         6879     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $608.00                                                              $608.00
STREGE, KANAKO
612 NE 67th Ave
Portland, OR 97213                           11924    9/11/2020    24 Hour Fitness Worldwide, Inc.                                              $699.00                                             $699.00
Streit, Kelly J
10085 SW Hazelbrook Road
Tualatin, OR 97062                            7857     9/7/2020    24 Hour Fitness Worldwide, Inc.             $760.00                                                                              $760.00
Stress, Joanne
1252 Greenlake Drive
Cardiff, CA 92007                            20841    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,720.00                                                                           $1,720.00
Stretch, Kimberli
2120 W. Lemhi Circle
Boise, ID 83705                              22428    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Strickland, Brittany
414 N Quince St
Salt Lake City, UT 84103                     13650    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00

                                                                                     Page 1499 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 177 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Strickland, Stanley R
5101 Willowview Ct
Pleasanton, CA 94588-3740                    11711    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $940.00                                                              $940.00
STRICKLING, ALLEN
11534 RUNNING CREEK LN
PARKER, CO 80138-7107                         5695    8/31/2020        24 Hour Fitness USA, Inc.                 $756.90                                                                              $756.90
Strieter, Christopher
PO BOX 171
Occidental, Ca 95465                         26766    11/29/2020    24 Hour Fitness Worldwide, Inc.              $234.98                                                                              $234.98
Striff, Sony
15101 Kingston Ln
Huntington Beach, CA 92647                   19338    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Stringer, Cynthia Heather
369-B Third Street, #694
San Rafael, CA 94901                          3611    8/27/2020     24 Hour Fitness Worldwide, Inc.              $508.00                                                                              $508.00
Strockis, Jan
4105 House of York
Austin, TX 78730                              5706     9/2/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Strockis, Jan
4105 House of York
Austin, TX 78730                              5737     9/2/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Strockis, Jan
4105 House of York
Austin, TX 78730                              6707     9/2/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Strodtman, Justin M
42-12 28th St 29C
Long Island City, NY 11101                   21334    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Stromberg, Linnea
938 4th Street, No. 101
Santa Monica, CA 90403-2627                  18975    9/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Strong, Derek
1532 Ewe Turn
Kaysville, UT 84037                          22364    10/2/2020     24 Hour Fitness Worldwide, Inc.              $449.99                                                                              $449.99
Strong, William J
4770 E. Iliff Ave. Ste 114
Denver, CO 80222                             23105    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Strong-Cruz, Megan
3106 Patriot Dr
Lago Vista, TX 78645                         18759    9/26/2020        24 Hour Fitness USA, Inc.                 $590.95                                                                              $590.95
Stroud, April
561 Frances Street
Ventura, CA 93003                             3444    8/27/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Stroup, Cynthia R.
29 N. Garfield Street
Arlington, VA 22201                          11565     9/9/2020        24 Hour Fitness USA, Inc.                $4,276.98                                                                           $4,276.98
Strouse, Richard W
6444 E Eastman Ave
Denver, CO 80222                              1814    7/17/2020              24 Denver LLC                                         $0.00                                                                $0.00




                                                                                       Page 1500 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 178 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Strouse, Richard W
6444 E Eastman Ave
Denver, CO 80222                               17079    9/21/2020            24 Denver LLC                       $979.00                                                                              $979.00
Struckmann, Samantha
11775 Regio Dr.
Dublin, CA 94568                               18990    9/27/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Structure- Rite Contracting, Corp.
271 Route 46 West
Suite C107
Fairfield, NJ 07004                            23544    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $488,931.00                                         $488,931.00
Structure-Rite Contracting, Corp.
271 Route 46 West
Suite C107
Fairfield, NJ 07004                            24591    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $488,931.00                                         $488,931.00
Struhs, Emily Bryn
1116 Stansbury Way
Salt Lake City, UT 84108                         24     6/26/2020    24 Hour Fitness Worldwide, Inc.                 $70.00                                                                            $70.00
Strum, Marcus
2504 Louise St.
Apt 211
Denton, TX 76201                                9563     9/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $315.00                            $315.00
Strunk, Jacob
2841 Hollyridge Dr.
Los Angeles, CA 90068                          23268    10/2/2020    24 Hour Fitness Worldwide, Inc.             $480.00                                                                              $480.00
Strylowski, Michael J
1688 Sacramento Street Apt 403
San Francisco, CA 94109                         8817     9/4/2020    24 Hour Fitness Worldwide, Inc.             $858.00                                                                              $858.00
Stuart, Cheryl
1561 Dianda DR
Concord, CA 94521                               4123    8/27/2020       24 Hour Fitness USA, Inc.                $987.30                                                                              $987.30
Stuart, James
805 Clover LN
Keller, TX 76248                                6894     9/3/2020    24 Hour Fitness Worldwide, Inc.             $203.48                                                                              $203.48
Stuart, Judy
165 South Saltair Avenue
Los Angeles, CA 90049-4114                     23818    10/6/2020    24 Hour Fitness Worldwide, Inc.                            $1,548.00                                                           $1,548.00
Stuart, Robert
77 Meadow Lane
Nanuet, NY 10954                               18639    9/28/2020           24 New York LLC                      $558.00                                                                              $558.00
Stuart, Shannon
19132 Huntington St., Apt C15
Huntington Beach , CA 92648                    19190    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $47.79                                                                            $47.79
Stuckert, Tom
Po box 12142
Olympia, WA 98508                              13253    9/15/2020    24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00
Stuhr, Daniel
5485 Maryland Ave.
La Mesa, CA 91942                              26606    11/20/2020   24 Hour Fitness Worldwide, Inc.             $240.00                                                                              $240.00




                                                                                       Page 1501 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 179 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Stummel, Margret
38623 Cherry Ln
Apt 187
Fremont, CA 94536                            6384     9/1/2020        24 Hour Fitness USA, Inc.                                 $288.00            $0.00          $288.00                            $576.00
Stumpf, Matthew
1009 Westminster Ln.
Mansfield, TX 76063                         17299    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Stundahl, Jaleh
PO Box 3122
Rancho Cucamonga, CA 91729                  23053    10/2/2020              RS FIT CA LLC                          $55.00                                                                             $55.00
Sturgeon, Barbara J.
1815 Samar Dr.
Costa Mesa, CA 92626                        16401    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sturgeon, Kristen
1428 East Maple Ave
El Segundo, CA 90245                         6948     9/2/2020     24 Hour Fitness Worldwide, Inc.              $468.00                                                                              $468.00
Sturgeon, Steven
1428 East Maple Ave.
El Segundo, CA 90245                         5876     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,541.00                                                                           $1,541.00
Sturken, Spencer
2002 W. Central Ave
Santa Ana, CA 92704                          1881    7/17/2020     24 Hour Fitness Worldwide, Inc.                              $268.45                                                              $268.45
Sturman, Michele
4328 Ocean View Dr.
Malibu, CA 90265                            16136    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sturman, Michele
4328 Ocean View Dr.
Malibu, CA 90265                            27531    4/12/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sturman, Thomas
4328 Ocean View Dr
Malibu, CA 90265                            16092    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Sturman, Thomas
4328 Ocean View Dr.
Malibu, CA 90265                            27534    4/12/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sturman, Tom A
4328 Ocean View Dr.
Malibu, CA 90265                            27533    4/12/2021     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
STURMAN, TOM ARTHUR
4328 OCEAN VIEW DR
MALIBU, CA 90265                            16031    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Stuve, Leonardo Landa
2241 Granger Ave
Kissimmee, FL 34746                          713      7/6/2020    24 Hour Fitness United States, Inc.           $186.26                                                                              $186.26
Su, Clement
39712 Placer Way
Fremont, CA 94538                           17592    9/29/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99
Su, Clement
39712 Placer Way
Fremont, CA 94538                           19530    9/29/2020        24 Hour Fitness USA, Inc.                 $499.99                                                                              $499.99


                                                                                      Page 1502 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 180 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Su, Joseph
16901 Napa St E-236
North Hills, CA 91343                       12544    9/14/2020    24 Hour Fitness Worldwide, Inc.             $599.99                                                                              $599.99
Su, Kim
7188 Alder Spring Way
San Jose, CA 95139                          19447    9/28/2020       24 Hour Fitness USA, Inc.               $1,500.00                                                                           $1,500.00
Su, Lihui
88 Carriage Dr
Foothill Ranch, CA 92610                     7796     9/2/2020    24 Hour Fitness Worldwide, Inc.             $268.00                                                                              $268.00
Su, Pin-Chih
1574 Brunswig Ln
Unit 77
Emeryville, CA                               8864     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Su, Shihuang
5539 Jackwood St
Houston, TX 77096                            4042    8/31/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Su, Stephany
4150 Hamilton Park Drive
San Jose, CA 95130                          13387    9/13/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Su, Xiaoyan
2201 Cromwell Dr
Arlington, TX 76018                         22176    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Suarez, Cinthia
813 Monarch Dr
Corona, CA 92879                            26281    11/9/2020    24 Hour Fitness Worldwide, Inc.             $386.00                                                                              $386.00
Suarez, David
1841 East 31 Street
Brooklyn, NY 11234                           9768     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Suarez, Della
54 WILSHIRE DR
CHESNUT RIDGE, NY 10977-7030                11361     9/9/2020    24 Hour Fitness Worldwide, Inc.                              $44.99                                                               $44.99
Suarez, Elizabeth
231 Windsor Way
Hillside, NJ 07205                           1448    7/13/2020    24 Hour Fitness Worldwide, Inc.             $999.84                                                                              $999.84
Suarez, Jessica
1101 N Maryland Ave, Apt E
Glendale, CA 91207                          20986    10/3/2020    24 Hour Fitness Worldwide, Inc.                             $938.98                                                              $938.98
Suarez, Johnny
626 W. 41st St.
San Bernardino, CA 92407                    13430    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Suarez, Joseph E.
54 Wilshire Drive
Chestnut Ridge, NY 10977-7030               11526     9/9/2020    24 Hour Fitness Worldwide, Inc.                              $49.99                                                               $49.99
Suarez, Justin
1726 Bear Bay Cove
Orlando, FL 32824                           22644    10/2/2020    24 Hour Fitness Worldwide, Inc.             $168.11                                                                              $168.11
Suarez, Kathryn
381 N. Bellarose Way
Anaheim, CA 92805                           18211    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $77.98                                                                            $77.98


                                                                                    Page 1503 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 181 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Suarez, Maria D.
12010 Rockridge Drive
Fontana, CA 92336                            19793    9/28/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Suarez, Mechelle
4651 NW 9th Dr
Plantation, FL 33317                         26132    11/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Suarez, Salvador
12010 Rockridge Drive
Fontana, CA 92336                            19798    9/28/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Suarez, Tera
18296 Fairburn St.
Hesperia, CA 92345                           20705    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Suarez, Yvette
12010 Rockridge Drive
Fontana, CA 92337                            16044    9/21/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Suarez-Villamil, Stephanie
6717 Central Hills Terrace
Hyattsville, MD 20785                         636      7/7/2020     24 Hour Fitness Worldwide, Inc.              $364.00                                                                              $364.00
Suaza, Allan
2034 Delaware Ave APT C
Santa Monica, CA 90404                       16933    9/22/2020     24 Hour Fitness Worldwide, Inc.              $202.00                                                                              $202.00
Suazo Jr, Ernest B
1409 Lyndhurst Ave
Hacienda Heights, CA 91745-2930               9586     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Subaba, Myline
4769 Antelope Circle
Fairfield, CA 94534                          13974    9/15/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Subaba, Myline
4769 Antelope Circle
Fairfield, CA 94534                          14447    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Subhas, Jagan
17007 114TH Ave SE
Renton, WA 98055                             27488    3/23/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Subhi, Ahmad
1804 W 4th st
Los Angeles, CA 90057                         8789     9/5/2020    24 Hour Fitness United States, Inc.                                                             $649.99                            $649.99
Subramanian, Chitra
4522 Maple Street
Bellaire, TX 77401                            964      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,830.00                                                                           $1,830.00
SUBRAMANIAN, PASUPATI
1450 EMERSON AVE APT 210
MCLEAN, VA 22101                             23162    10/1/2020        24 Hour Fitness USA, Inc.                 $585.00                                                                              $585.00
Subramanian, Prathap
4659 Montecarlo Park Ct
Fremont, CA 94538                             4419    8/28/2020        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00
Subramanian, Ramachandran
900 108th Ave NE Apt. 407
Bellevue, WA 98004                           11260    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $976.80                                                              $976.80




                                                                                       Page 1504 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 182 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Subramanyam, Palapattu
1211 Cardigan Bay Cir.
Spring, TX 77379-3684                        13957    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $120.00                            $120.00
Sudakow, Robert
11 Fortuna West
Irvine, CA 92620-1848                        18201    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,240.00                                                                           $1,240.00
Sudol, Lorraine K
321 Warwick Ave
South Orange, NJ 07079                       26623    11/21/2020    24 Hour Fitness Worldwide, Inc.           $12,000.00                                                                           $12,000.00
Sue, Craig
1225 Holly Leaf Lane
Meadow Vista, CA 95722                       15734    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $32.93       $632.00                                                              $664.93
Sue, Craig
1225 Holly Leaf Ln
Meadow Vista, CA 95722                       20277    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $32.93       $632.00                                                              $664.93
Suelflow, Gerry
1615 Morgan Lane
Redondo Beach, CA 90278                      10400     9/8/2020     24 Hour Fitness Worldwide, Inc.              $262.53                                                                              $262.53
Suen, Simmy
915 Monica Way
Walnut, CA 91789                              9935     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Sueyres, Colin
ATTN: 24 Hour Fitness Claim
4112 Puente Way
Sacramento, CA 95864                          4198    8/28/2020        24 Hour Fitness USA, Inc.                 $277.71                                                                              $277.71
Sugarman, Randi
7 Spook Ridge Road
Upper Saddle River, NJ 07458                  5781    8/31/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
SUGIMOTO, CAROLE
824 N. ARROYO PLACE
FULLERTON, CA 92833                          22937    10/2/2020     24 Hour Fitness Worldwide, Inc.             $3,600.00                                                                           $3,600.00
Sui, An Duy
4015 Whistler Ave
El Monte, CA 91732                            7745     9/3/2020    24 Hour Fitness United States, Inc.              $99.99                                                                             $99.99
Sui, Dawen
3126 E Cedar Hollow Dr.
Pearland, TX 77584                           19931    9/29/2020     24 Hour Fitness Worldwide, Inc.              $514.58                                                                              $514.58
Sui, Dawen
3126 E Cedar Hollow Dr.
Pearland, TX 77584                           19941    9/29/2020     24 Hour Fitness Worldwide, Inc.              $514.58                                                                              $514.58
Suiter, Phyllis A
4779 Luna Ridge Ct
Las Vegas, NV 89129                           4692    8/30/2020     24 Hour Fitness Worldwide, Inc.              $383.18                                                                              $383.18
Suk Choi, Jin
122 El Dorado St.
Arcadia, CA 91006                             4696    8/29/2020     24 Hour Fitness Worldwide, Inc.              $129.96                                                                              $129.96
Sukhdorj, Munkhbat
1962 253 St
Unit #6
Lomita, CA 90717                             25564    10/14/2020    24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00

                                                                                       Page 1505 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 183 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sukumaran, Ranjani
40981 Valero Drive
Fremont, CA 94539                            17033    9/23/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Sullano, Charles A
871 Honey Grove Way
Corona, CA 92880                             14592    9/16/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Sullivan, Carrie
6201 Riverplace Blvd, #8
Austin, TX 78730                              5545    8/31/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Sullivan, Cherese N
1044B E. 29th St
Houston, TX 77009                            15710    9/19/2020       24 Hour Fitness USA, Inc.                                                                    $0.00                              $0.00
Sullivan, Dennis
1151 N. Peck Ave. #D
Manhattan Beach, CA 90266                     5557    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Sullivan, Heather-Lise
4918 28th Ave S
Seattle, WA 98108                            24221    10/3/2020            RS FIT NW LLC                       $429.99                                                                              $429.99
Sullivan, Jay
9005 Mountbatten Cir
Austin, TX 78730                              5882     9/2/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Sullivan, Joshua
57 Corbin Ave Apt 41
Jersey City, NJ 07306                        13270    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $78.34                                                                            $78.34
Sullivan, Kathleen M
3501 California Avenue
Long Beach, CA 90807                         17295    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Sullivan, Katie
1601 Day Drive
Carmichael, CA 95608                         12753    9/13/2020    24 Hour Fitness Worldwide, Inc.            $1,656.00                                                                           $1,656.00
Sullivan, Kerrie
457 Waggamon Circle
Annapolis, MD 21403                          15576    9/19/2020    24 Hour Fitness Worldwide, Inc.             $129.31                                                                              $129.31
Sullivan, Michelle
4708 60th Ave W
University Place, WA 98466                   23320    10/2/2020    24 Hour Fitness Worldwide, Inc.            $3,200.00                                                                           $3,200.00
Sullivan, Myra
341 Turkshead Lane
Redwood City, CA 94065                       10927     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $57.00                                                                            $57.00
Sullivan, Patrick
5778 Walnut Creek Drive
Fort Worth, TX 76137                         12103    9/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Sullivan, Sean & Nanette
27520 139th Ct. SE
Kent, WA 98042                                6694     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $800.00                                                              $800.00
Sullivan, Tonia
5778 Walnut Creek Drive
Fort Worth, TX 76137                         12306    9/12/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17




                                                                                     Page 1506 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 184 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Sumbi, Paul
404 E 1st St 1171
Long Beach, CA 90802                         5334    8/30/2020        24 Hour Fitness USA, Inc.                 $192.00                                                                              $192.00
Summerlin, Annette
11309 Bull Head Lane
Roanoke, TX 76262                            1522    7/14/2020        24 Hour Fitness USA, Inc.                                $2,006.00                                                           $2,006.00
Summerlin, Roger
11309 Bull Head Lane
Roanoke, TX 76262                            1514    7/14/2020        24 Hour Fitness USA, Inc.                                $1,460.00                                                           $1,460.00
Summers, Chris
4603 Molera Dr
Austin, TX 78748                             2330    7/28/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
Summers, Karen
PO Box 55593
1209 NE 188th St.
Shoreline, WA 98155                          1843    7/17/2020     24 Hour Fitness Worldwide, Inc.             $2,010.05                                                                           $2,010.05
Summers, Robert L
3505 NE 80th Ave
Portland, OR 97213                          19166    9/28/2020     24 Hour Fitness Worldwide, Inc.                                                                 $42.55                             $42.55
SUN WEST PLUMBING
ATTN: HEDDA EVANS
9889 HIBERT ST.
SUITE D
SAN DIEGO, CA 92131                         21464    9/29/2020    24 Hour Fitness United States, Inc.          $1,357.39                                                                           $1,357.39
Sun, Albert
1946 Ascot Dr
Moranga, CA 94556                            6653     9/1/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Sun, Allen
870 Bergen Street #2RF
Brooklyn, NY 11238                          23022    10/2/2020            24 New York LLC                          $32.00                                                                             $32.00
Sun, Bing
3815 Tahoe St
West Sacramento, CA 95691                   19765    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Sun, Connie
422 La Floresta Dr
Brea, CA 92823                               7699     9/4/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Sun, Darren
615 Citadel Dr.
Walnut, CA 91789                             4731    8/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sun, Erjiang
7638 Fennel Rd
Rancho Cucamonga, CA 91739                  13757    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $88.00                                                                             $88.00
Sun, Fuge
771 Allison Way
Sunnyvale, CA 94087                         23371    10/2/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00
Sun, Guifeng
20345 Via Almeria
Yorba Linda, CA 92887                        1121     7/9/2020        24 Hour Fitness USA, Inc.                    $66.00                                                                             $66.00




                                                                                      Page 1507 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 185 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sun, Guifeng
20345 Via Almeria
Yorba Linda, CA 92887                        22452    9/30/2020        24 Hour Fitness USA, Inc.                    $66.00                                                                             $66.00
Sun, Hung Andrew
2491 Purdue Ave., Apt 120
Los Angeles, CA 90064                        15389    9/18/2020     24 Hour Fitness Worldwide, Inc.              $180.63                                                                              $180.63
Sun, Jing
24316 EDITH ST
Hayward, CA 94544                             8139     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Sun, Lei Wey
3942 Blacow Court
Pleasanton, CA 94566                         21096    9/30/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Sun, Libo
19727 E Walking Horse Ln
Walnut, CA 91789                              8378     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Sun, Lina
5831 Fairdale Ln
Houston, TX 77057                            10491     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
SUN, REN MIN
275 CORDOVA ST. #810
PASADENA, CA 91101                            5312     9/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                          $129.99                                             $429.99
SUN, SHIH-YU
20502 WILDER AVE
LAKEWOOD, CA 90715                            3122    8/11/2020    24 Hour Fitness United States, Inc.                          $2,379.87                                                           $2,379.87
Sun, Wenjie
81 La Cuesta Rd
Orinda, CA 94563                             12009    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Sun, Xiaoyue
149 Pleasanthome Dr
La Puente, CA 91744                           6700     9/2/2020      24 Hour Fitness Holdings LLC                $393.26                                                                              $393.26
Sun, Xiufang
3743 Delaware Dr
Fremont, CA 94538                            23839    10/2/2020     24 Hour Fitness Worldwide, Inc.              $525.00                                                                              $525.00
Sun, Yan Wei
1490 Clearview Way
San Marcos, CA 92078                         23518    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $54.16                                                                             $54.16
Sun, Yuan Tai
15210 Washington St.
Tustin, CA 92782                             14789    9/16/2020     24 Hour Fitness Worldwide, Inc.              $613.62                                                                              $613.62
Sunago, Mika
4920 SE Taylor Court
Portland , OR 97215                           3294    8/24/2020    24 Hour Fitness United States, Inc.           $996.00                                                                              $996.00
Sunarto, Cam
14488 Brittania Drive
Chesterfield, MO 63017                       20496    9/30/2020        24 Hour Fitness USA, Inc.                 $713.68                                                                              $713.68
Sunarto, David
14488 Brittania Drive
Chesterfield, MO 63017                       18480    9/30/2020        24 Hour Fitness USA, Inc.                 $799.33                                                                              $799.33




                                                                                       Page 1508 of 1763
                                                                     Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 186 of 440


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address                Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
SunBrewer Partners, L.P.
Michael D. Breslauer, Esq.
Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, CA 92101                                       21735    10/1/2020     24 Hour Fitness Worldwide, Inc.          $261,473.61                                                                          $261,473.61
Suncals Group, LLC
Law Offices of David S. Hagen
16830 Ventura Blvd., Suite 500
Encino, CA 91436-1795                                      591      7/7/2020        24 Hour Fitness USA, Inc.             $203,436.83                                                                          $203,436.83
Sundaram, Muthu
2620 Waterdance Dr
Littleelm, TX 75068                                        2088    7/17/2020    24 Hour Fitness United States, Inc.              $39.77                                                                             $39.77
Sundarraman, Arulkumar
3266 Aralia Ct.
San Jose, CA 95135                                        17024    9/21/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Sung , Ji M
21536 E. Lehigh Ave
Aurora , CO 80013                                          4589    8/29/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Sung, Hui Chu
853 Linwood Way
San Leandro, CA 94577                                     13499    9/18/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Sung, Joan
20301 19th Ave NE #322
Shoreline, WA 98155                                       12921    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $44.20                                                                             $44.20
Sung, Kian
2151 Vollan Way
Sacramento, CA 95822                                      21853    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Sung, Mei-Huei
12845 NW Lorraine Dr.
Portland, OR 97229                                        13344    9/14/2020    24 Hour Fitness United States, Inc.           $252.00                                                                              $252.00
Sung, William
2151 Vollan Way
Sacramento,, CA 95822                                     18855    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Suniga, Michael
2213 Sandpiper Rd
Bakersfield, CA 93309                                     24777    10/2/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Sunkin, Neil
22908 Gershwin Dr.
Woodland Hills, CA 91364                                  10647     9/9/2020     24 Hour Fitness Worldwide, Inc.             $3,075.00                                                                           $3,075.00
Sunner, Sanah
15792 Old Glory Way
Lathrop, CA 95330                                          6873     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Sunnybrook Ridge Owners Care of Doug Bean & Associates
P.O. Box 2519
Portland, OR 97208                                        21828    10/1/2020        24 Hour Fitness USA, Inc.                                                $9,725.00                                           $9,725.00
Sunnybrook Ridge Owners Care of Doug Bean & Associates
P.O. Box 2519
Portland, OR 97208                                        22033    10/1/2020        24 Hour Fitness USA, Inc.                                              $296,489.94                                         $296,489.94




                                                                                                    Page 1509 of 1763
                                                           Case 20-11568-KBO        Doc 72-3         Filed 04/19/21   Page 187 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
SUNNYBROOK RIDGE OWNERS CARE OF DOUG
C/O DOUG BEAN & ASSOCIATES INC
PO BOX 2519
PORTLAND, OR 97208                              21960    10/1/2020       24 Hour Fitness USA, Inc.                                              $32,540.58                                          $32,540.58
Sunnyvale Shopping Center, LLC
Barack Ferrazzano Kirschbaum & Nagelberg LLP
William J. Barrett
200 West Madison Street, Suite 3900
Chicago, IL 60606                               15222    9/18/2020       24 Hour Fitness USA, Inc.             $478,380.91                                                     $539,686.13       $1,018,067.04
Sunset Pool, Inc.
PO Box 101705
Arlington, VA 22210                              496     6/29/2020       24 Hour Fitness USA, Inc.              $40,425.79     $22,650.00                                                           $63,075.79
Sunset Pools & Spas, Inc
Chitkowski Law Offices c/o Jason M. Loebach
901 Warrenville Road, Suite 103
Lisle, Illinois 60532                           24008    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $151,100.00                                         $151,100.00
Sunset Pools & Spas, Inc
Chitkowski Law Offices
c/o Jason Martin Loebach
901 Warrenville Road, Suite 103
Lisle, IL 60532                                 23930    10/2/2020    24 Hour Fitness Worldwide, Inc.                                          $257,500.00                                         $257,500.00
Sunshine MZL LLC
c/o KPR
Josh Katz
254 W. 31st Street
4th Floor
New York, NY 10001                              22473    10/1/2020       24 Hour Fitness USA, Inc.            $2,531,901.50                                                                      $2,531,901.50
Sunshine, Richard C
18233 Westminster Drive
Lake Oswego, OR 97034                           19139    9/25/2020    24 Hour Fitness Worldwide, Inc.                             $891.00                                                              $891.00
Sunvalley Shopping Center LLC
200 East Long Lake Road
Ste 300
Bloomfield Hills, MI 48304                      20483    9/30/2020       24 Hour Fitness USA, Inc.             $623,232.33                                                     $436,135.20       $1,059,367.53
Super 6 LLC
Cinebody
3839 N Jackson St
Denver, CO 80205                                 753     6/29/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Super, Jane
774 Capp St
San Francisco, CA 94110                         12337     9/9/2020         24 San Francisco LLC                    $100.00                                                                             $100.00
Supersad, Maria
6390 Royal Tern Street
Orlando, FL 32810                                319      7/4/2020       24 Hour Fitness USA, Inc.                 $380.00                                                                             $380.00
Superticioso, Modesto
925 Mini Dr.
Vallejo, CA 94589                                9906     9/7/2020    24 Hour Fitness Worldwide, Inc.              $357.00                                                                             $357.00
Surbaugh, Julie
533 Ridgeland Terrace
Leonia, NJ 07605                                 2324    7/24/2020    24 Hour Fitness Worldwide, Inc.              $478.26                                                                             $478.26

                                                                                        Page 1510 of 1763
                                                                           Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 188 of 440


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Sureshbabu, Arjun Danda
4576 Central Parkway
Dublin, California 94568                                         5467     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
SURESHCHANDER, MADHUMATHI
326 N PLACER PRIVADO
ONTARIO, CA 91764                                               24183    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Surface, Jamie
14295 SW Patricia Ave
Hillsboro, OR 97123                                             24801    10/7/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Surgeon, James
1061 NE 9th Ave #1726
Portland, OR 97232                                               1687    7/15/2020        24 Hour Fitness USA, Inc.                $1,749.72                                                                           $1,749.72
Surgeon, James
1061 NE 9th Ave #1726
Portland, OR 97232                                               1803    7/16/2020        24 Hour Fitness USA, Inc.                $1,749.72                                                                           $1,749.72
Suriel, Porfirio
107 Post Ave Apt 1E
New York, NY 10034                                               5728     9/2/2020     24 Hour Fitness Worldwide, Inc.              $191.88                                                                              $191.88
Surin, Loralee
3521 Stone Creek Way
Fort Worth, TX 76137                                             2868    7/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Surjana, Donny
2451 Artesia Blvd
Torrance, CA 90504                                              10183     9/7/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Susan Mills on behalf of Susan Mills, Thomas White & Kristin
Cable
239 Quincy Ave.
Long Beach, CA 90803                                             6359     9/1/2020     24 Hour Fitness Worldwide, Inc.              $297.00                                                                              $297.00
Susannah & Andrew Chadwick
11292 E Mexico Ave
Aurora, CO 80012                                                22871    10/2/2020     24 Hour Fitness Worldwide, Inc.              $150.72                                                                              $150.72
Susko, Peter M
21 Parkside Way
Greenbrae, CA 94904                                              9707     9/6/2020    24 Hour Fitness United States, Inc.                          $1,621.96                                                           $1,621.96
Sutandar, Cindy
1690 Spring St.
Mountain View, CA 94043                                          5948    8/31/2020     24 Hour Fitness Worldwide, Inc.                                               $699.99                                             $699.99
Sutherland, Jack
2460 Sidon Ave
La Habra, CA 90631                                              20932    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Sutherland, Kevin
10707 Cassia Dr.
Austin, TX 78759                                                12473     9/9/2020     24 Hour Fitness Worldwide, Inc.              $779.98                                                                              $779.98
Sutherland, Michele
9510 Desert Dog Ct
Las Vegas, NV 89149                                             14965    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,784.84                                                                           $1,784.84
Sutorius, Andrew
19121 112th Ave NE Apt. 102
Bothell , WA 98011                                              24713    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00         $0.00                                                                $0.00


                                                                                                          Page 1511 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 189 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Sutton, Lori
931-A Candlelight Place
La Jolla, CA 92037                            726      7/2/2020     24 Hour Fitness Worldwide, Inc.             $1,081.71                                                                           $1,081.71
Sutton, Robert A
211 W. Wilhelmina st
Anaheim, CA 92805                             6669     9/1/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Sutton, Zion
940 N Inglewood Ave #1
Inglewood, CA 90302                          20738    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $2,000.00                        $2,000.00                          $4,000.00
Suurinburneebaatar, Suvderdene
733 Jean St
#16
Oakland, CA 94610                             1078     7/7/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Suurinburneebaatar, Suvderdene
733 Jean St, apt 16
Oakland, CA 94610                            20903    9/16/2020    24 Hour Fitness United States, Inc.           $960.00                                                                              $960.00
Suvak, Ela
2666 32nd Street
Santa Monica, CA 90405                       12678    9/11/2020     24 Hour Fitness Worldwide, Inc.              $133.97                                                                              $133.97
Suwannurak, Chaiwat
260 Darbster Place
Santa Rosa, CA 95403                          2793    7/27/2020        24 Hour Fitness USA, Inc.                $1,621.96                                                                           $1,621.96
Suwczinsky, Liza
109 Mankato Street
Chula Vista, CA 91910                         5811    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Suzuki, Adam
317 Milford St 6
Glendale, CA 91203                            5519     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Suzuki, Kaori
54 Plymouth
Irvine, CA 92620                             21995    10/5/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Svedersky, Paul
555 27th St.
Apt 3
San Francisco, CA 94131                      11160     9/9/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Sviridov, Yuriy M
6443 Longdale dr.
North Highlands, CA 95660                    19230    9/27/2020     24 Hour Fitness Worldwide, Inc.              $376.25                                                                              $376.25
Svityashchuk, Victor
3685 Elkhorn Blvd Apt 821
North Highlands, CA 95660                     5374    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
SVRAKA, TIBOR
859 CRESPI DRIVE
San Leandro, CA 94578                        10682     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
SW3LH, LLC
Scott Mayer
9595 Wilshire Blvd., Suite 700
Beverly Hills, CA 90212                      21712    10/2/2020        24 Hour Fitness USA, Inc.             $285,892.89      $41,861.40                                                          $327,754.29




                                                                                       Page 1512 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 190 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Swan, Michael
1900 Brahorn Lane
Fort Worth, TX 76131                           63     6/29/2020       24 Hour Fitness USA, Inc.                $142.37                                                                              $142.37
Swann, Ron
PO Box 569
West Milford, NJ 07480                        5845     9/2/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Swanson, Amanda
163 Louisburg St
San Francisco, CA 94112                      18925    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $9.45                                                                             $9.45
Swapp, Willam
153 ILENE DR
ARCADIA , CA 91006                            5372     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $78.00                                                                            $78.00
Swartz, Caron
106 Saratoga Waye, N.E.
Vienna, VA 22180                             14847    9/16/2020    24 Hour Fitness Worldwide, Inc.             $617.12                                                                              $617.12
Swearingen, Paula
500 North Willowbrook Ave, Unit S7
Compton, CA 90220                            13606    9/13/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Swede, Meagan
3005 Foothill Dr.
Westlake Village, CA 91361                   11808    9/10/2020    24 Hour Fitness Worldwide, Inc.             $107.50                                                                              $107.50
Swede, Meagan
3005 Foothill Drive
Westlake Village, CA 91361-4926              26943    12/8/2020    24 Hour Fitness Worldwide, Inc.             $107.50                                                                              $107.50
Sweeney, Charolette
6153 Lakaren Ln
Riverside, CA 92509                          12910    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Sweeney, James
1216 Alameda Ave.
Glendale, Ca 91201                            7831     9/4/2020    24 Hour Fitness Worldwide, Inc.             $449.00                                                                              $449.00
Sweet, Jessica
13096 Blackbird ST SPC 31
GardenGrove, CA 92843                        26604    11/22/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Sweet, Michael
4611 Operetta Drive
Huntington Beach, CA 92649                   24871    10/5/2020    24 Hour Fitness Worldwide, Inc.             $910.00                                                                              $910.00
Swei, Emerald
40343 Imperio Place
Fremont, CA 94539                             1976    7/20/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
Sweidy, Kimberly
3478 Rambow Drive
Palo Alto, CA 94306-3638                      3861    8/27/2020    24 Hour Fitness Worldwide, Inc.             $156.00                                                                              $156.00
Swieca, Christopher
6973 Glagys Rd
Riverside, CA 92506                          22391    10/5/2020    24 Hour Fitness Worldwide, Inc.             $139.17                                                                              $139.17
Swisher, Kristine
13659 East Kentucky Ave.
Aurora, CO 80012                             13532    9/16/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00




                                                                                     Page 1513 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 191 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Swope, David
22518 Westbrook Cinco Lane
Katy, TX 77450                              13116    9/12/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Sy, Chantal C
21770 Deveron Cove
Yorba Linda, CA 92887                        4510    8/29/2020    24 Hour Fitness Worldwide, Inc.             $410.00                                                                              $410.00
Sy, Eveline
5200 Irvine Blvd Spc 112
Irvine, CA 92620                            15588    9/19/2020    24 Hour Fitness Worldwide, Inc.             $194.99                                                                              $194.99
Sy, Nico Coby
21770 Deveron Cove
Yorba Linda, CA 92887                        6418     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $350.00                                                              $350.00
Syamala, Kumar
56 Poplar Street
Jersey City, NJ 07307                        5052    8/31/2020       24 Hour Fitness USA, Inc.                               $1,856.00                            $0.00                          $1,856.00
Sybesma, Edward
25 Monterey Pine Drive
Newport Coast, CA 92657-1526                15744    9/19/2020       24 Hour Fitness USA, Inc.                                $688.00                                                              $688.00
Sybesma, PingPing
25 Monterey Pine Drive
Newport Coast, CA 92657-1526                15684    9/19/2020       24 Hour Fitness USA, Inc.                               $1,204.00                                                           $1,204.00
Syed, Habib Hasan
2735 Indigo Stone Ln
Katy, TX 77449                              10546     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Syed, Habib Mallik
2735 Indigo Stone Ln
Katy, TX 77449                              10950     9/8/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Syed, Habib Mohammad
2735 Indigo Stone Ln
Katy, TX 77449                              10934     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Syed, Shah N
2735 Indigo stone ln
Katy, TX 77449                              10808     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Syed, Tabrez
3404 Cedar St
Austin, TX 78705                            17807    9/24/2020       24 Hour Fitness USA, Inc.                $187.47                                                                              $187.47
Syed, Tania
2915 Cord Court
San Jose, CA 95148                          11555     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $44.09                                                                            $44.09
Syed, Wali
26 W Merrick Road
Valley Stream, NY 11580                     17601    9/23/2020       24 Hour Fitness USA, Inc.               $2,112.00                                                                           $2,112.00
Sykes, Barbara
5308 Marsh Creek Dr.
Austin, TX 78759                            21271    9/29/2020    24 Hour Fitness Worldwide, Inc.             $984.00                                                                              $984.00
Sykes, Carlton
18219 Norwood Oaks Dr
Spring, TX 77379                            23263    10/2/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00




                                                                                    Page 1514 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 192 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Sykes, Carlton
18219 Norwood Oaks drive
Spring, TX 77379                             23253    10/2/2020        24 Hour Holdings II LLC              $15,000.00                                                                           $15,000.00
Sykes, William B.
3514 Pierce St
San Francisco, CA 94123                       1260    7/10/2020       24 Hour Fitness USA, Inc.                    $49.00                                                                            $49.00
Sylvain, Mariah
13285 De Foe Ave.
Sylmar, CA 91342                              6586     9/2/2020    24 Hour Fitness Worldwide, Inc.             $128.00                                                                              $128.00
Sylvester, Jason
[Address Unknown]
                                             26235    11/6/2020    24 Hour Fitness Worldwide, Inc.                 $48.00                                                                            $48.00
Sylvester, Josephine
201 Lauren Court
San Francisco, CA 94134                      26240    11/6/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Sylvia, Alicia
791 S Park Ave
Pomona, CA 91766-3130                        25783    10/19/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Sylvia, Jarrod
16633 Carob Ave.
Chino Hills, CA 91709                        26052    10/30/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Szabo, John
10721 Hole Avenue
Riverside, CA 92505                           3913    8/27/2020       24 Hour Fitness USA, Inc.                                $162.50                                                              $162.50
Szczebak, Kerem A.
690 N. Pennsylvenia St #4
Denver, CO 80203                             22258    9/30/2020            24 Denver LLC                      $1,608.00                                                                           $1,608.00
Szekely, Michael
699 Genessee St
Annapolis, MD 21401                           162     6/30/2020    24 Hour Fitness Worldwide, Inc.             $101.59                                                                              $101.59
Szeto, Naomi
2907 Hillside Drive
Burlingame, CA 94010                         10389     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $70.38                                                                            $70.38
Szilagyi, Ariel
28 Paseo De Castana
Rancho Palos Verdes, CA 90275                11295    9/11/2020    24 Hour Fitness Worldwide, Inc.             $179.20                                                                              $179.20
Sztorch, Boris
1650 Ala Moana Bl. Apt 1611
Honolulu, HI 96815                            1639    7/14/2020    24 Hour Fitness Worldwide, Inc.                             $314.13                                                              $314.13
Szumski, Walter P.
24 Terrace View Road
Farmingdale, NY 11735                        12872    9/13/2020    24 Hour Fitness Worldwide, Inc.             $142.37                                                                              $142.37
Szwejkowski, Justin
17 Oakdale Place
Massapequa Park, NY 11762                     4742     9/1/2020    24 Hour Fitness Worldwide, Inc.             $622.63                                                                              $622.63




                                                                                     Page 1515 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 193 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
TA Brentwood L.L.C.
Benjamin Keenan, Attorney
Ashby & Geddes, P.A.
500 Delaware Avenue
P.O. Box 1150
Wilmington, DE 19899                          23135    10/2/2020        24 Hour Fitness USA, Inc.                                                                            $3,888,408.29       $3,888,408.29
Ta, Chi Hung
1334 Gilman Ave
San Francisco, CA 94124                        8682     9/4/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Ta, Erik
1709 1/2 S Bonnie Brae St
Los Angeles, CA                               23533    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ta, Lien M.
5839 S. Meadowcrest Dr.
Salt Lake City, UT 84107                      22719    10/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ta, Minh
10176 Wells Ave
Riverside, CA 92503                           14756    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
TA, VINH XUAN
1140 ALVERNAZ DR
SAN JOSE, CA 95121                             8645     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Taber, Donald
7819 Eastern Bluebird
Humble, TX 77336                              10075     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Tableriou, Tiffany
104 Silverstone
Georgetown, TX 78633                          17252    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $34.63                                                                             $34.63
Tableriou, Tiffany
104 Silverstone
Georgetown, TX 78633                          17269    9/22/2020     24 Hour Fitness Worldwide, Inc.              $112.55                                                                              $112.55
Tabor, Allison
1998 Montclair Circle
Walnut Creek, CA 94597                        20048    9/30/2020     24 Hour Fitness Worldwide, Inc.              $945.00                                                                              $945.00
Tabor, Paris A.
1998 Montclair Circle
Walnut Creek, CA 94597                        20393    9/30/2020     24 Hour Fitness Worldwide, Inc.              $796.18                                                                              $796.18
Taborga, Karla
3344 Calavo Dr.
Spring Valley, CA 91978                       12332    9/12/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Taborga, Luz
600 S Spring Street Unit 805
Los Angeles, CA 90014                         14850    9/16/2020     24 Hour Fitness Worldwide, Inc.              $322.50                                                                              $322.50
Tactay, Alexandra
42042 Sweetshade Lane
Temecula, CA 92591                             1641    7/14/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Tademy, Kayla
22846 Driftstone
Mission Viejo, CA 92692                        830      7/7/2020    24 Hour Fitness United States, Inc.              $43.59                                                                             $43.59




                                                                                        Page 1516 of 1763
                                                      Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 194 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tadiarca, Bobbi Jo
1442 Noelani St
Pearl City, HI 96782                        6882     9/2/2020     24 Hour Fitness Worldwide, Inc.             $2,160.75                                                                           $2,160.75
Tado, Brian
25736 Po Ave
Mission Viejo, CA 92691                     4604    8/29/2020     24 Hour Fitness Worldwide, Inc.              $249.99                                                                              $249.99
Tafa, Fa'amavaega
17423 19th Ave. E
Spanaway, WA 98387-7644                    27401    2/12/2021        24 Hour Fitness USA, Inc.                 $189.23                                                                              $189.23
Taffaro, Michael
52 Moonachie Road
Moonachie, NJ 07074                        19814    9/28/2020     24 Hour Fitness Worldwide, Inc.              $150.43                                                                              $150.43
Tafoya, Angela
15353 Weddington St Apt C305
Sherman Oaks, CA 91411                     10426     9/7/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Taft, Jeremiah
301 Parkview Ter
Vallejo, CA 94589                          16609    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $38.13                                                                             $38.13
Tagle, Paulina
8411 Country Club Dr.
Buena Park, CA 90621                       20147    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tagle, Robert Bulus
8411 Country Club Dr.
Buena Park, CA 90621                       20255    9/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Taglione, Nicole
737 Calle Vallarta
San Clemente, CA 92673                     24235    10/2/2020     24 Hour Fitness Worldwide, Inc.              $149.49                                                                              $149.49
Tagore, Ojaswi
3222 Mission Street
San Francisco, CA 94110                     1488    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $71.98                                                                             $71.98
Tahara, Keli
20923 New Hampshire Ave
Torrance, CA 90502                          7863     9/3/2020    24 Hour Fitness United States, Inc.           $437.50                                                                              $437.50
TAHBAZ, ASH
6386 RANCHO MISSION RD UNIT 307
SAN DIEGO, CA 92108                        25033    10/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Tahery, Marmar
10714 Woodbine St. #6
Los Angeles, CA 90034                      24071    10/5/2020     24 Hour Fitness Worldwide, Inc.              $164.16                                                                              $164.16
Tahiliani, Vasu
1598 Dorcey Lane
San Jose, CA 95120                         19170    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Tahir, Brandon
383 Sunfish Court
Foster City, CA 94404                      23100    10/2/2020     24 Hour Fitness Worldwide, Inc.              $479.63                                                                              $479.63
Tahir, Kashif
24162 Carrillo Dr
Mission Viejo, CA 92691                    11338    9/10/2020    24 Hour Fitness United States, Inc.           $120.00                                                                              $120.00




                                                                                     Page 1517 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 195 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tahiraj, Sefer
7205 Almaden Ln
Carlsbad, CA 92009                             4497    8/28/2020       24 Hour Fitness USA, Inc.                $503.99                                                                              $503.99
Tahriri, Mark
2812 Newlands Avenue
Belmont, CA 94002                             25603    10/15/2020   24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
Tai, Ean
13846 Philadelphia St.
Whittier, CA                                   8707     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $64.00                                                                            $64.00
Tai, Hsinshen
5952 Valley Meadow Ct
San Jose, , CA 95135                          21941    10/1/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Taigman, Susan
853 Larrabee St. Apt. 18
West Hollywood, CA 90069                      17298    9/28/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
TAILAKH, AYMAN
850 N KINTYRE DR
ORANGE, CA 92869                              10046     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Tailakh, Marya
850 N Kintyre Dr
Orange, CA 92869                              10082     9/8/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Taillebois, Tracy
3790 RIVIERA DR APT 3A
SAN DIEGO, CA 92109                           16349    9/22/2020    24 Hour Fitness Worldwide, Inc.             $890.82                                                                              $890.82
Taillon, Karen L
542 Fullerton Avenue
Newport Beach, CA 92663                        9878     9/7/2020       24 Hour Fitness USA, Inc.               $1,548.00                                                                           $1,548.00
Taing, Hao Meng
9436 Rose St
Bellflower, CA 90706                           5438    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tajbakhsh, Hooman
3050 Rue Dorleans
Unit 103
San Diego, CA 92110                           25941    10/26/2020   24 Hour Fitness Worldwide, Inc.             $696.66                                                                              $696.66
Tajlil, Attila
2476 Veneto Lane
Tracy, CA 95377                               20644    10/1/2020       24 Hour Fitness USA, Inc.                                $375.00                                                              $375.00
Takahashi, Irene
2015 Harper Street
El Cerrito, CA 94530-1722                     16607    9/21/2020    24 Hour Fitness Worldwide, Inc.                            $1,541.00       $1,541.00                                           $3,082.00
Takahashi, Makiko
11 Avenue at Port Imperial #926
West New York, NJ 07093                       20552    9/30/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Takahashi, Makiko
11 Avenue at Port Imperial #926
West New York, NJ 07093                       20571    9/30/2020       24 Hour Fitness USA, Inc.                $100.20                                                                              $100.20
Takahashi, Shiroaki
142 W PEBBLE CREEK LN
ORANGE, CA 92865                              26071    10/29/2020      24 Hour Fitness USA, Inc.                    $43.22                                                                            $43.22


                                                                                      Page 1518 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 196 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Takahashi, Steven
120 1st Avenue West #202
Seattle, WA 98119                             4893    8/31/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Takahashi, Wayne
7755 Oak Bay Circle
Sacramento, CA 95831                         15036    9/17/2020        24 Hour Fitness USA, Inc.                 $223.19                                                                              $223.19
Takahashi-Rial, Kenji
3548 Ronk Way
Sacramento, CA 95821                          8474     9/4/2020     24 Hour Fitness Worldwide, Inc.              $495.82                                                                              $495.82
Takano, Rachel
10035 Mills Station Road SPC61
Sacramento, CA 95827                         15260    9/17/2020     24 Hour Fitness Worldwide, Inc.              $777.77                                                                              $777.77
Takapu, Rainelda
18012 W.Annes Cr #203
Canyon country, CA 91387                      1478    7/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Takata, Kylee
46-324 Kahuhipa St
Kaneohe, HI 96744                             1550    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $49.20                                                                             $49.20
Takayama, Masayo
1750 Lundy Ave #613144
San Jose, CA 95161                           24573    10/3/2020    24 Hour Fitness United States, Inc.          $1,500.00                                                                           $1,500.00
Takayama, Masayo
1750 Lundy Ave #613144,
San Jose, CA 95161                           23122    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Takehiro, Osamu
316 Joyce Ave.
Arcadia, CA 91006                            15634    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Takemoto, Janice
634 Escondido Cir
Livermore, CA 94550                          14806    9/16/2020     24 Hour Fitness Worldwide, Inc.              $575.00        $3,025.00                                                           $3,600.00
Takkesh, Zachery
15626 Elmbrook Dr
La Mirada, CA 90638                          14755    9/23/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Takkouch, Summer
1719 Redwing Dr
Southlake, TX 76092                           2653     8/8/2020     24 Hour Fitness Worldwide, Inc.              $114.53                                                                              $114.53
TAKOU, PIERRE
206 W 47th Street
Long Beach, CA 90805                          9297     9/6/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Taku, Sama
3248 SW 179th Terrace
Beaverton, OR 97006                          11623     9/9/2020     24 Hour Fitness Worldwide, Inc.              $177.96                                                                              $177.96
Talarico, David
23 Mikro
Laguna Niguel, CA 92677                       8953     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $20.40                                                                             $20.40
Talbert, Chelsea
1306 E 49th St
Tacoma, WA 98404                             22595    9/30/2020     24 Hour Fitness Worldwide, Inc.              $103.56                                                                              $103.56




                                                                                       Page 1519 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 197 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Talbot , Lisa
848 S. Oxford Ave. #103
Los Angeles, CA 90005                          2605     8/1/2020    24 Hour Fitness United States, Inc.           $520.00                                                                              $520.00
Talbott, Autumn
1204 De Altura Commons
San Jose, CA 95126                            17785    9/24/2020     24 Hour Fitness Worldwide, Inc.           $16,800.00                                                                           $16,800.00
Taleno, Rigoberto
245 S Serrano Ave #201
Los Angeles, CA 90004                         16735    9/21/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Taliaferro, William A.
1457 Beaudry Blvd
Glendale, CA 91208                             7377     9/3/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Talley (Talley Kathy), Johanna Kathleen
235 Hilltop Trial
Rhome, TX 76078                               24030    10/2/2020     24 Hour Fitness Worldwide, Inc.              $120.12                                                                              $120.12
Tallon, Chris
1699 Market St Apt 508
San Francisco, CA 94103                       13890    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $156.00                            $156.00
Talposh, Joseph
5845 Tyler St
Riverside, CA 92503                            9329     9/5/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Talwar, Shilpi
14034 W. 86th Drive
Arvada, CO 80005                               5774     9/2/2020     24 Hour Fitness Worldwide, Inc.              $629.80                                                                              $629.80
Talwar, Sukhdeep
11169 traditions Ct.
Riverside, CA 92503                           27515     4/6/2021        24 Hour Fitness USA, Inc.                $1,460.00                                                                           $1,460.00
Tam, Alan
6360 Ridgewood Drive
Castro Valley, CA 94552                       13070    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tam, Amy
1082 Butte Ct.
Sunnyvale, CA 94087                            9911     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $36.74                                                                             $36.74
Tam, Bartholomew Basil
4324 Ironwood Ave
Seal Beach, CA 90740                          15924    9/25/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Tam, Charling
1186 Silva Lane
Alameda, CA 94502                             23880    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Tam, Eric
1946 35th Ave
San Francisco, CA 94116                       13193    9/12/2020     24 Hour Fitness Worldwide, Inc.              $145.00                                                                              $145.00
Tam, Gwendolyn
2619 Noriega St
San Francisco, CA 94122-4128                   7582     9/3/2020          24 San Francisco LLC                    $250.00                                                                              $250.00
TAM, JEREMIAH
                                              16966    9/23/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Tam, Jonathan H.
549 Borden Ave. Apt 6A
Long Island City, NY 11101                     1990    7/21/2020        24 Hour Fitness USA, Inc.                                 $424.66                                                              $424.66

                                                                                        Page 1520 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 198 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tam, Jonathan H.
549 Borden Ave.
Apt 6A
Long Island City , NY 11101                    794     6/30/2020     24 Hour Fitness Worldwide, Inc.                              $424.66                                                              $424.66
Tam, Wai
14068 School St
San Leandro, CA 94578                          7615     9/4/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tam, Yun Hoi
1393 West 6th Street
Brooklyn, NY 11204                            22844    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Tamagna, Vinny
45 Paulding Avenue
Cold Spring, NY 10516                          6621     9/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Tamai, Sally
469 Ena Rd Apt 1107
Honolulu, HI 96815                            22767    10/2/2020     24 Hour Fitness Worldwide, Inc.              $434.55                                                                              $434.55
Taman, Edward
5728 Chesapeake Street
Watauga, TX 76148-1960                         9068     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tamaren, Bernice
6317 Silk Dogwood Ln
Greenacres, FL 33463                           394     6/25/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Tamaru, Michyle
91-1039 Holi Street
Kapolei, HI 96707                             21842     9/9/2020     24 Hour Fitness Worldwide, Inc.                $59.61                                                                              $59.61
Tamayo, Irma
12034 Pecan Meadow Dr
Houston, TX 77071                             10579     9/9/2020    24 Hour Fitness United States, Inc.          $2,500.00                                                                           $2,500.00
TAMAYO, MARY ANN
25921 DOLLAR STREET
HAYWARD, CA 94544                             22519    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,596.00                          $1,596.00
Tamayo-Infante, Alejandro
7519 Williams RD
Fontana, CA 92336                              7864     9/3/2020     24 Hour Fitness Worldwide, Inc.                $77.86                                                                              $77.86
Tambunan, Obed
                                              26345    11/11/2020    24 Hour Fitness Worldwide, Inc.                $58.33                                                                              $58.33
Tamer, Reda
835 Shepard Crest Dr.
Corona, CA 92882                              20158    9/30/2020     24 Hour Fitness Worldwide, Inc.             $7,200.00                                                                           $7,200.00
TAMER, SAMA
835 SHEPARD CREST DR.
CORONA, CA 92882                              21094    9/30/2020     24 Hour Fitness Worldwide, Inc.           $14,400.00                                                                           $14,400.00
Tamer, Tamer
835 Shepard Crest Dr.
Corona, CA 92882                              20872    9/30/2020     24 Hour Fitness Worldwide, Inc.           $14,400.00                                                                           $14,400.00
Tamkin, Caren
9246 Fostoria Ct.
San Diego, CA 92127                           13164    9/12/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00




                                                                                        Page 1521 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 199 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tamm, Emil
2690 Curry St
Pleasanton, CA 94588                         21961    10/1/2020    24 Hour Fitness Worldwide, Inc.             $129.98                                                                              $129.98
Tammaro, Laura
11 Willow Drive
Massapequa Park, NY 11762                     188     6/23/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Tamraz, Clement P
5240 Marione Dr.
Carmichael, CA 95608                          6310     9/1/2020       24 Hour Fitness USA, Inc.                $688.00                                                                              $688.00
Tamraz, Clement P
5420 Marione Dr
Camichel , CA 95608                           5679    8/31/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Tamraz, Dorothy H.
5240 Marione Dr.
Carmichael, CA 95608                          5681    8/31/2020    24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Tamraz, Dorothy Hope
5240 Marione Dr.
Carmichael, CA 95608                          5449     9/1/2020       24 Hour Fitness USA, Inc.                $688.88                                                                              $688.88
Tamura, Janice C
216 Memphis Ave
Huntington Beach, CA 92648                   17942    9/22/2020    24 Hour Fitness Worldwide, Inc.                            $1,092.00                                                           $1,092.00
Tamura, Nicholas M
612 S Cochran Ave Apt 411
Los Angeles , CA 90036                       12851    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $93.48                                                                            $93.48
TAN, ALEXANDRA
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                             13803    9/14/2020    24 Hour Fitness Worldwide, Inc.             $379.17                                                                              $379.17
Tan, Desmond
1554 Leavenworth Street
San Francisco, CA 94109                       7333     9/4/2020         24 San Francisco LLC                       $62.00                                                                            $62.00
Tan, Fangfang
870 Gartel Drive
Walnut, CA 91789                             15183    9/18/2020    24 Hour Fitness Worldwide, Inc.             $376.00                                                                              $376.00
Tan, Hannah
7287 Lembert Hills Dr
Dublin, CA 94568                             13806    9/14/2020    24 Hour Fitness Worldwide, Inc.             $162.50                                                                              $162.50
Tan, Jason
1607 Pam lane
San Jose, CA 95120                            6610     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Tan, Jenny
1925 Countrywood Ct
Walnut Creek, CA 94598                        4494    8/28/2020       24 Hour Fitness USA, Inc.                $466.66                                                                              $466.66
Tan, Jie
5437 MISTWOOD LANE
CARMICHAEL , CA 95608                        23358    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tan, John Patrick Y
7002 E Horizon Drive
Orange, CA 92867                             20283    9/29/2020    24 Hour Fitness Worldwide, Inc.             $473.07                                                                              $473.07




                                                                                     Page 1522 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21   Page 200 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tan, Jonathan
1933 Hillsdale St.
Hayward, CA 94541                            6029    8/31/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Tan, Leigh
4628 Faulkner Dr
Plano, TX 75024                             24405    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Tan, Lisa
641 Marine Ave
Manhattan Beach, CA 90266                    4185    8/28/2020    24 Hour Fitness Worldwide, Inc.                            $3,360.00                                                           $3,360.00
Tan, Litton
870 Gartel Drive
Walnut, CA 91789                            15219    9/18/2020    24 Hour Fitness Worldwide, Inc.             $321.75                                                                              $321.75
TAN, LUCY
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                            13784    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
TAN, ROGER
7287 LEMBERT HILLS DR
DUBLIN, CA 94568                            13798    9/14/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                              $325.00
Tan, See
6816 Scott Cir
Cypress, CA 90630-4949                       5238    8/31/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Tan, Serena Mae
408 Summer Alcove Way
Austin, TX 78732                            19254    9/27/2020    24 Hour Fitness Worldwide, Inc.             $615.69                                                                              $615.69
Tan, Tjie
3444 Chaplet St
San Leandro, CA 94577                       11700     9/9/2020    24 Hour Fitness Worldwide, Inc.             $286.71                                                                              $286.71
Tan, XinSheng
9406 Vista Falls Ct
Rosenberg, TX 77469                         20561    9/30/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Tan, Yuzana
1233 Indian Place
North Brunswick, NJ 08902                   21058    9/30/2020       24 Hour Fitness USA, Inc.               $2,072.62                                                                           $2,072.62
Tan, Ziying
9406 Vista Falls Ct
Rosenberg, TX 77469                         20420    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Tanabe, Gen
2713 Newlands Ave
Belmont, CA 94002                            9688     9/6/2020    24 Hour Fitness Worldwide, Inc.             $583.31                                                                              $583.31
Tanaka, Akio
2308 San Carlos Ave.
San Carlos, CA 94070                         9871     9/8/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Tanaka, Dayna
1675 Sky Mountain Dr.
Apt 211
Reno, NV 89523                              14203    9/15/2020       24 Hour Fitness USA, Inc.                $319.97                                                                              $319.97
Tanaka, Jennifer Gruber
1272 S. Garfield Street
Denver, CO 80210                             441      7/1/2020       24 Hour Fitness USA, Inc.               $1,824.00                                                                           $1,824.00


                                                                                    Page 1523 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 201 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tanaka, Victoria
37010 Dusterberry Way #8288
Fremont, CA 94536                           19853    9/29/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tanamachi, Adriene
5720 Wellington Drive
Austin, TX 78723                             3221    8/21/2020     24 Hour Fitness Worldwide, Inc.                 $34.53                                                                             $34.53
Tanase, Cornelius
3810 Highpines Dr
Houston , TX 77068                          14580    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Tanayan, John
300 S Ivy St Apt 19
Escondido, CA 92025                         17508    9/23/2020     24 Hour Fitness Worldwide, Inc.              $145.00                                                                              $145.00
Tandon, Devinder
4199 Woodlane Ct.
Westlake Village
Thousand Oaks, CA 91362                     18742    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Tanecka, Sunny
92 Jackson Place
Erie, CO 80516                               9860     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Tang, Annie
1018 Holiday Drive
West Covina, CA 91791                       12763    9/13/2020     24 Hour Fitness Worldwide, Inc.              $166.67                                                                              $166.67
Tang, Benjamin
1151 Bendmill Way
San Jose, CA 95121-2322                     11871    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $212.50                                                              $212.50
Tang, Benny
34156 O'Neil Terrace
Fremont, CA 94555                           22594    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Tang, Bin
2321 Mirth Street
San Jose, CA 95122                           3625    8/28/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                             14431    9/17/2020    24 Hour Fitness United States, Inc.           $770.00                                                                              $770.00
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                             14808    9/17/2020        24 Hour Fitness USA, Inc.                 $770.00                                                                              $770.00
Tang, Brendon
1500 Shadowridge Dr. #235
Vista, CA 92081                             14835    9/17/2020     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Tang, Carol
1207 Clayton Street
San Francisco, CA 94114                     16137    9/17/2020     24 Hour Fitness Worldwide, Inc.              $599.98                                                                              $599.98
Tang, Christopher
11325 Park Square Dr.
Apt L206
Bakersfield, CA 93311                       18729    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $71.37                                                                             $71.37




                                                                                      Page 1524 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 202 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tang, Christopher
11325 Park Square Dr.
Apt. L206
Bakersfield, CA 93311                        18685    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $71.37                                                                             $71.37
Tang, Eirleen
15761 Hanover Ln
Fontana, CA 92336                            22765    10/2/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Tang, Hao
608 Kenmore Dr
San Gabriel, CA 91776-3502                    8757     9/5/2020     24 Hour Fitness Worldwide, Inc.              $999.00                                                                              $999.00
Tang, Hi
10051 Ridgley Dr.
Garden Grove, CA 92843                       15338    9/17/2020     24 Hour Fitness Worldwide, Inc.                                               $210.00                                             $210.00
Tang, Hong
7638 Fennel Rd.
Rancho Cucamonga, CA 91739                   13102    9/14/2020     24 Hour Fitness Worldwide, Inc.              $301.00                                                                              $301.00
Tang, Huiting
8015 Delage Way
Sacramento, CA 95828                         24454    10/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tang, Jenny
4026 Castro Valley Blvd
Castro Valley, CA 94546                      14612    9/16/2020        24 Hour Fitness USA, Inc.                 $399.99                                                                              $399.99
Tang, Jenny
485 Wesley Ave #3
Oakland, CA 94606                             6944     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Tang, Jiamin
490 Southhill Blvd
Daly City, CA 94014                           5152     9/1/2020     24 Hour Fitness Worldwide, Inc.              $711.00                                                                              $711.00
Tang, Jie
1901 Post Oak Blvd, Apt 3102
Houston, TX 77056                            19142    9/25/2020    24 Hour Fitness United States, Inc.          $1,360.00                                                                           $1,360.00
Tang, Jingyi
654 Santa Paula
Sunnyvale, CA 94085                          20951    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Tang, Justin
1276 Olympic Drive
Milpitas, CA 95035                            5179     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
TANG, LOUYANG
698 Bruce Drive
Paramus, NJ 07652                             5210     9/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Tang, Matthew
10524 Johanna Ave
Sunland , CA 91040                           23316    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Tang, Ming Yang
2066 Vicenzo Walkway
San Jose, CA 95133                           12788    9/11/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92
Tang, Ming Yang
2066 Vincenzo Walkway
San Jose, Ca 95133                            755      7/7/2020        24 Hour Fitness USA, Inc.                 $499.92                                                                              $499.92


                                                                                       Page 1525 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 203 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tang, Nicholas
10142 Megan Ct
Westminster, CA 92683                         8056     9/3/2020        24 Hour Fitness USA, Inc.                    $33.33                                                                             $33.33
Tang, Qingyun
3534 Strawberry Creek Pl
Ontario, CA 91761                             3935    8/27/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Tang, Qingyun
3534 Strawberry Creek Pl
Ontario, CA 91761                            16130    9/17/2020     24 Hour Fitness Worldwide, Inc.              $369.99                                                                              $369.99
Tang, Rong
3738 Ronald Ct
Freemont, CA 94538                           18397    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,169.00                                                                           $1,169.00
Tang, Rose Li
34156 O'Neil Terrace
Fremont, CA 94555                            20303    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Tang, Samuel
2270 Minnie Street
Hayward, CA 94541                            24484    10/2/2020          24 San Francisco LLC                    $135.00                                                                              $135.00
Tang, Shirley Manman
4193 Genoa Way
Yorba Linda, CA 92886                        20910    10/3/2020        24 Hour Fitness USA, Inc.                $6,192.00                                                                           $6,192.00
Tang, Sophia
355 Aoloa St. #J-104
Kailua, HI 96734                             25457    10/13/2020    24 Hour Fitness Worldwide, Inc.              $128.00                                                                              $128.00
Tang, Tim
522 South Flower Circle
Orange, CA 92868                             11650     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
TANG, YING
4653 JUNIPER CT.
LANCASTER , CA 93536                          6366     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $59.97                                                                             $59.97
Tang, Ying
6024 Hedgecrest Cir
San Ramon, CA 94582                          10863     9/9/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Tanguileg, Jesse
10228 Jenny Lynn Way
Elk Grove, CA 95757                           6472     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
TANIGUCHI, CHIN YEN
4063 KEANU STREET
HONOLULU, HI 96816                           24574    10/3/2020     24 Hour Fitness Worldwide, Inc.              $465.36                                                                              $465.36
Taniguchi, Kirk H.
4063 Keanu Street
Honolulu, HI 96816                           24745    10/3/2020     24 Hour Fitness Worldwide, Inc.              $102.48                                                                              $102.48
Tankersley, Joshua W
701 Sterling Reserve
Canton, GA 30115                             10319     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,779.00                                                                           $1,779.00
Tanksley, Thomas J.
9281 Sun Terrace Ct
Las Vegas, NV 89117                          15076    9/17/2020     24 Hour Fitness Worldwide, Inc.                               $99.00                                                               $99.00




                                                                                       Page 1526 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 204 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tanner III, Jack A
2718 Horizon Bluff Drive
Katy, TX 77494                              19059    9/28/2020     24 Hour Fitness Worldwide, Inc.              $166.07                                                                              $166.07
Tanner, Kent
240 Sylvestor Pl
Highlands Ranch, CO 80129                    9805     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Tannous, Mitch
2306 Bloomdale St
Duarte, CA 91010                             4627    8/29/2020     24 Hour Fitness Worldwide, Inc.                                               $432.00                                             $432.00
Tantillo, Thomas
31 Glen Park Way
Brisbane, CA 94005                          15221    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Tanzillo, Barbara Elaine
635 Ruby Street
Redwood City, CA 94061                      20558    9/30/2020        24 Hour Fitness USA, Inc.                $3,526.74                                                                           $3,526.74
Tanzini, Daniela
2800 Keller Dr Apt 285
Tustin, CA 92782                            11833    9/10/2020     24 Hour Fitness Worldwide, Inc.              $104.27                                                                              $104.27
TANZMAN, BRADLEY
1314 GATEVIEW AVENUE UNIT D
SAN FRANCISCO, CA 94130-1428                 8374     9/3/2020     24 Hour Fitness Worldwide, Inc.              $495.00                                                                              $495.00
Tao, Jia
2822 Zinnia Ct
Union City, CA 94587                        12450    9/11/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Tao, Ping
1854 Tesoro Ct
Pinole, CA 94564                            14723    9/15/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Tao, Qinyan (Cindy)
4485 Keepsake Rose CMN
Fremont, CA 94538-7021                       3550    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Tao, Sean
170 Alexander Ave.
Daly City , CA 94014                         8189     9/7/2020     24 Hour Fitness Worldwide, Inc.              $336.00                                                                              $336.00
TAO, TERRY T.
921 NORTH HARBOR BLVD., SUITE 408
LA HABRA, CA 90631                          10921     9/9/2020        24 Hour Fitness USA, Inc.                $1,460.00                                                                           $1,460.00
TAO, WEI
15207 SE Northshore Dr
Vancouver, WA 98683-5315                    10553     9/8/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Taormina, Susan
86 Kittansett Loop
Henderson, NV 89052                          2760    8/10/2020    24 Hour Fitness United States, Inc.                           $497.56                                                              $497.56
Tapella, Barbara
7916 E Tarma St
Long Beach, CA 90808                         6662     9/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Tapia, Bruno
3242 Rowena Ave Apt 1
Los Angeles, CA 90027                       26048    10/28/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00




                                                                                      Page 1527 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 205 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tapia, Elvia E
4240 Aubergine Way
Mather, CA 95655-3030                          7997     9/3/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
TAPIA, GABRIELA
2531 DAMUTH ST APT 4
OAKLAND, CA 94602                             22024    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Tapia, Joyce
438 Lola ave
Pasadena, CA 91107                             5692     9/2/2020       24 Hour Fitness USA, Inc.                $215.00                                                                              $215.00
Tapia, Kitzuri M
1345 Cabrillo Park Dr. Q3
Santa Ana, CA 92701                           13258    9/14/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tapp, Jacob
23715 Vine Ave
Torrance, CA 90501                            17307    9/22/2020    24 Hour Fitness Worldwide, Inc.                 $62.99                                                                            $62.99
Tappe, Mary
4086 Lee Circle
Wheat Ridge, CO 80033                          733     6/29/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
Tara, Sherin
169 N. La Peer Dr., Apt. 103
Beverly Hills, CA 90211                       11251     9/9/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
Tarabocchia, Brittany
18 Forest Avenue
Old Tappan, NJ 07675                          25290    10/12/2020   24 Hour Fitness Worldwide, Inc.             $150.30                                                                              $150.30
Tarabulsi, Najla
192 N. Brea Blvd
Brea, CA 92821                                11256    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Tarango, Maureen F
2248 Shady Hills Dr
Diamond Bar, CA 91765                         24098    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $92.16                                                                            $92.16
Tarasenko, Anna
3458 Royal Calloway Ave
Las Vegas, NV 89141-6110                      12187    9/11/2020    24 Hour Fitness Worldwide, Inc.             $268.74                                                                              $268.74
Tarasuk, Elena
2081 Arctic St.
San Leandro, CA 94577                         19830    9/30/2020    24 Hour Fitness Worldwide, Inc.             $554.00                                                                              $554.00
Tarcza, Ruth A.
7055 Cotton Dr.
Colorado Springs, CO 80923                     3090    8/10/2020       24 Hour Fitness USA, Inc.                $492.00                                                                              $492.00
Tardieu, Janine
224-28 Manor Road
Queens Village, NY 11427                       367     6/24/2020    24 Hour Fitness Worldwide, Inc.            $2,520.00                                                                           $2,520.00
Tardieu, Janine
224-28 Manor Road
Queens Village, NY 11427                       883      7/7/2020       24 Hour Fitness USA, Inc.               $2,520.00                                                                           $2,520.00
Targbe, Raymond G
12025 Richmond Ave
Apt 10206
Houston, TX 77082                              2305    7/27/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00


                                                                                      Page 1528 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 206 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tarife, Elvira
19 Bridge Rd
Nanuet, NY 10954                             14611    9/16/2020            24 New York LLC                       $141.83                                                                              $141.83
Tariq, Muaz
665 Ridgeview Terrace
Fremont, CA 94536                            15587    9/19/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tarlie, Anschel
5951 S. Bellaire Way
Centennial, CO 80121                         16206    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,068.00                                                                           $1,068.00
tarm, franco
3933 26th street
San Francisco, ca 94131                      14558    9/16/2020     24 Hour Fitness Worldwide, Inc.              $975.00        $3,025.00                                                           $4,000.00
Tarrac, Amber
769 Avenida Codorniz
San Marcos, CA 92069                         26260    11/6/2020     24 Hour Fitness Worldwide, Inc.                              $279.00                                                              $279.00
Tarrant County
Elizabeth Weller
Linebarger Goggan Blair & Sampson, LLP
2777 N. Stemmons Freeway
Suite 1000
Dallas, TX 75207                              487     6/25/2020        24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Tarrant County
Linebarger Goggan Blair & Sampson, LLP
2777 N Stemmons Frwy Ste 1000
Dallas, TX 75207                             25937    10/26/2020       24 Hour Fitness USA, Inc.                                              $109,281.64                                         $109,281.64
Taruc, Katherina
2404 Andrew Court
Union City, CA 94587-1964                    18774    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
TARUC, ROY
2404 ANDREW COURT
UNION CITY, CA 94587-1964                    18895    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $35.00                                                                             $35.00
TARVER, JEROME EDWARD
4423 WEST SLAUSON AVENUE
WINDSOR HILLS, CA 90043                      21325    10/1/2020        24 Hour Fitness USA, Inc.              $45,000.00                                                                           $45,000.00
Tarver, Jordan
411 N Spaulding Ave
Apt 4
Los Angeles, CA 90036                         502      7/2/2020     24 Hour Fitness Worldwide, Inc.                 $45.94                                                                             $45.94
Tarver, Mario
2464 Almaden Blvd
Union City, CA 94587                         18997    9/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Taryane, DANIEL S
1578 Villa Crest Dr
El Cajon , CA 92021                           7476     9/4/2020     24 Hour Fitness Worldwide, Inc.              $243.93                                                                              $243.93
Tasaki, Lois
5977 North Florence Street
Denver, CO 80238                             16013    9/17/2020     24 Hour Fitness Worldwide, Inc.              $125.65                                                                              $125.65
Tashakor, Nosrat
3510 West Way
Sacramento, CA 95821                         21915    10/1/2020    24 Hour Fitness United States, Inc.           $850.00                                                                              $850.00

                                                                                       Page 1529 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 207 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tat, Vinh
4027 N Hartley Ave
Covina, CA 91722                               9809     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Tate Jr, Albert
1221 E 222nd Street
Carson, CA 90745                              25939    10/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tate, Amber Lynn
7395 E Quincy Ave, #305
Denver, CO 80237                               750      7/8/2020        24 Hour Fitness USA, Inc.                    $26.99                                                                             $26.99
Tate, Dillan
2600 Michigan Avenue
Unit #451206
Kissimmee, FL 34744                            8956     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Tate, Gregory J
5226 Conley Lane
Fairfield, CA 94533                            758      7/7/2020        24 Hour Fitness USA, Inc.                $1,541.00                                                                           $1,541.00
Tate, Iyagke
29 Rose Marie Ln
Linn Valley, KS 66040                         18944    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $1,075.45                                                           $1,075.45
Tate, Joel W.
c/o Yvonne Tate
PO Box 771
Indian Hills, CO 80454                        10134     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tate, Matthew
536 Trinidad Ln
Foster City, CA 94404                         11905    9/10/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Tate, Nathan
c/o Yvonne Tate
PO Box 771
Indian Hills, CO 80454                        10440     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tate, Yvonne B.
PO Box 771
Indian Hills, CO 80454                         3802    8/28/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
TATENO, HIDEO
932 E 5TH AVE
SAN MATEO, CA 94402                           16836    9/21/2020        24 Hour Fitness USA, Inc.                 $357.50                                                                              $357.50
Tatola, Christina Anderson
2122 Balmoral CT
San Mateo, CA 94403                            2349    7/31/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                          2713    8/18/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                          2858    7/28/2020    24 Hour Fitness United States, Inc.          $1,540.00                                                                           $1,540.00
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                          3530    8/25/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00




                                                                                        Page 1530 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 208 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
TATSUTA, MAYUMI
8873 SKYLINE DRIVE
LOS ANGELES, CA 90046                        17728    9/23/2020       24 Hour Fitness USA, Inc.               $1,540.00                                                                           $1,540.00
Tattoli, Renee
541 Lincoln St.
Carlstadt, NJ 07072                           784     6/30/2020    24 Hour Fitness Worldwide, Inc.             $385.00                                                                              $385.00
Tatum, Donna
17644 Ponderosa Way
Carson, CA 90746                              9583     9/6/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                           $429.99                            $429.99
Tatum, Martinez
2453 Cherokee Park Place Colorado
Springs, CO 80915                            21889    10/1/2020    24 Hour Fitness Worldwide, Inc.             $105.00                                                                              $105.00
Tauber, Richard
11531 Green Oaks Drive
Houston , TX 77024                           24434    10/2/2020       24 Hour Fitness USA, Inc.                               $1,053.00                                                           $1,053.00
Taufoou Jr, Sione L.
91-1193 Laulaunui St. B
Ewa Beach, HI 96706                           5471     9/1/2020    24 Hour Fitness Worldwide, Inc.             $440.00                                                                              $440.00
Taufoou, Keti
91-1193 Laulaunui St. B
Ewa Beach, HI 96706                           6413     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Taumalolo, Tafuna L
2615 W Longmeadow Dr
Taylorsville, UT 84129                        1108     7/9/2020       24 Hour Fitness USA, Inc.                                 $52.55                            $52.55                            $105.10
Taumalolo, Tafuna
2615 W LONGMEADOW DR
Taylorsville, UT 84129                       12434    9/12/2020    24 Hour Fitness Worldwide, Inc.             $112.52                                                                              $112.52
Tautiva, Flor
122 East Harding Street
Orlando, FL 32806                            21408    10/1/2020    24 Hour Fitness Worldwide, Inc.             $280.00                                                                              $280.00
Tavakoli, Ahmad
1388 Gough St Apt 802
San Francisco, CA 94109                       4664    8/31/2020    24 Hour Fitness Worldwide, Inc.             $432.00                                                                              $432.00
Tavares, Fernanda Xavier
10910 W 16th Drive, Apt 217
Lakewood, CO 80215                           26310    11/10/2020   24 Hour Fitness Worldwide, Inc.                             $283.96                                                              $283.96
Taveras, Erasmo
16 Renie Ln
Blauvelt, NY 10913                            5192     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
TAVERAS, MARIA
16 Renie Ln
Blauvelt, NY 10913                            4881     9/1/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tavira, Fernando
PO BOX 14662
Oakland, CA 94614                            23441    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Tay, Bryant
4835 Bannister Ave
El Monte, CA 91732                           26813    12/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 1531 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 209 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tay, Gilbert
1455 29th Avenue
San Francisco, CA 94122                      10917     9/8/2020    24 Hour Fitness Worldwide, Inc.             $490.00                                                                              $490.00
Tay, Joyce
4835 Bannister Ave
El Monte, CA 91732                           26807    12/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tay, Patrick
4835 Bannister Ave
El Monte, CA 91732                           26808    12/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Taycher, Svetlana
1900 SW River Drive
Unit 605
Portland, OR 97201                           11401     9/9/2020       24 Hour Fitness USA, Inc.                $902.60                                                                              $902.60
Taylor Communications, Inc.
111 W 1st Street
Dayton, OH 45402                              2987    8/10/2020       24 Hour Fitness USA, Inc.            $521,540.07                                                                          $521,540.07
Taylor II, David L
4508 NW Lincoln Ave
Vancouver, WA 98663                           1942    7/20/2020    24 Hour Fitness Worldwide, Inc.             $342.00                                                                              $342.00
Taylor, Amy
2409 Lake Dr.
Loveland, CO 80538                           10676     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $86.98                                                                            $86.98
Taylor, Andrew James
20391 Venus Cir.
Huntington Beach, CA 92646                    1785    7/17/2020       24 Hour Fitness USA, Inc.                                 $66.49                                                               $66.49
Taylor, Andrew
120 124th St SW
Apt D4
Everett, WA 98204                            27116    12/16/2020   24 Hour Fitness Worldwide, Inc.                 $35.00                                                                            $35.00
Taylor, Aric
14442 129th Ave NE
Kirkland, WA 98034                           16928    9/22/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Taylor, Ashanti
6239 Harmon Ave
Oakland, CA 94621                             9821     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $52.80                                                                            $52.80
Taylor, Bailey
Michael S Traylor, Esq.
Traylor Law Office, PC
8601 Lincoln Blvd 180
Suite 525
Los Angeles, CA 90045                         104     6/27/2020       24 Hour Fitness USA, Inc.            $250,000.00                                                                          $250,000.00
Taylor, Brittany
7764 Quartz St.
Arvada, CO 80007                              244      7/1/2020    24 Hour Fitness Worldwide, Inc.             $984.00                                                                              $984.00
Taylor, C. Leigh
200 Elm St. apt 105
San Mateo, CA 94401                          25232    10/10/2020   24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Taylor, Camelia
30510 Bogart Place
Temecula, CA 92591                           18427    8/26/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00

                                                                                     Page 1532 of 1763
                                                         Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 210 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Taylor, Cecile
2770 Gingerview Lane
Annapolis, MD 21401                            1153     7/8/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Taylor, Chad
4101 Sam Bass Rd
Round Rock, TX 78681                          26020    10/27/2020    24 Hour Fitness Worldwide, Inc.                                                                $300.00                            $300.00
Taylor, Charles A
3254 Valley Lane
Falls Church, VA 22044                        11144     9/9/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Taylor, Cheyenne
7064 Adele Avenue
Rohnert Park , CA 94928                        2952     8/5/2020          24 San Francisco LLC                    $593.81                                                                              $593.81
Taylor, Craig R.
1010 Palm Ave. #203
West Hollywood, CA 90069                      17352    9/22/2020     24 Hour Fitness Worldwide, Inc.                $75.00                                                                              $75.00
Taylor, Crystal Ann
10861 Moorpark St # 209
North Hollywood, CA 91602                     25104    10/8/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
Taylor, David
16671 Litchfield RD, Apt 126
Surprise, AZ 85374                            21067    10/3/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Taylor, David
613 Kingswood Ct.
Fairfield, CA 94534                           23740    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Taylor, Dennis
2210 Lavon Creek Lane
Arlington, TX 76006                           25532    10/14/2020    24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Taylor, Dexter
8100 Gaylord Pkwy Apt 1328
Frisco, TX 75034                               8971     9/5/2020     24 Hour Fitness Worldwide, Inc.              $250.83                                                                              $250.83
Taylor, Diane
3254 Valley Lane
Falls Church, VA 22044                        11596     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,752.00                                                                           $1,752.00
Taylor, Don
5491 Trade Wind Drive
Windsor, CO 80528                              4903    8/31/2020    24 Hour Fitness United States, Inc.           $110.22                                                                              $110.22
Taylor, Eric
2915 SW 22nd Circle #25D
Delray Beach, FL 33445                         4979    8/31/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Taylor, Hannah
6787 Morrison Dr
Denver, CO 80221                               2022    7/22/2020              24 Denver LLC                       $113.97                                                                              $113.97
Taylor, Jeannie Marie
435 W Gloucester St
Gladstone, OR 97027                            5263     9/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Taylor, Jermel
5919 Petaluma Ct
Sacramento, CA 95841                          25241    10/11/2020    24 Hour Fitness Worldwide, Inc.                $34.00                                                                              $34.00




                                                                                        Page 1533 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 211 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
TAYLOR, JOE
341 FOREST ST
DENVER, CO 80220                             17710    9/23/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Taylor, Joseph Frank
425 Sunset Dr. #6
Dickinson, TX 77539                           1324    7/23/2020    24 Hour Fitness United States, Inc.           $162.87                                                                              $162.87
Taylor, Julie
201 Ridgecrest Court
Sutter Creek, CA 95685                       11083    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $96.02                                                                             $96.02
Taylor, Karalyn
3828 Brandywine Lane
Fort Worth, TX 76244                         19856    10/1/2020     24 Hour Fitness Worldwide, Inc.              $111.48                                                                              $111.48
Taylor, Kari
23421 Caminito Lazaro
Laguna Hills, CA 92653                       26668    11/24/2020    24 Hour Fitness Worldwide, Inc.                              $333.28                                                              $333.28
Taylor, Katrina
19203 Nestor Ave
Carson, CA 90746                              7508     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Taylor, Linda
PO Box 227
Homewood, CA 96141                           24075    10/2/2020     24 Hour Fitness Worldwide, Inc.              $792.00                                                                              $792.00
Taylor, Marc
6468 Ridgecrest Ln
Somis, CA 93066-9742                         19037    9/25/2020        24 Hour Fitness USA, Inc.                                 $358.33                                                              $358.33
Taylor, Michael
2770 Gingerview Ln
Annapolis, MD 21401                           1915    7/19/2020        24 Hour Fitness USA, Inc.                                 $135.00                                                              $135.00
Taylor, Michael
2770 Gingerview Ln
Annapolis, MD 21401                          20354    9/30/2020        24 Hour Fitness USA, Inc.                                 $135.00                                                              $135.00
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            3846    8/31/2020            24 New York LLC                          $73.80                                                                             $73.80
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            4800    8/31/2020        24 Hour Fitness USA, Inc.                    $73.80                                                                             $73.80
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5412    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $73.80                                                                             $73.80
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5414    8/31/2020      24 Hour Fitness Holdings LLC                   $73.80                                                                             $73.80
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5500    8/31/2020         24 Hour Holdings II LLC                     $73.80                                                                             $73.80
Taylor, Nancy
220 East 57th Street
New York, NY 10022                            5504    8/31/2020    24 Hour Fitness United States, Inc.              $73.80                                                                             $73.80




                                                                                       Page 1534 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 212 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Taylor, Revous
5113 Bobtown Rd.
Garland, TX 75043                            13742    9/14/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
TAYLOR, RHYAN
545 N FLORENCE ST
BURBANK, CA 91505                             6216    8/31/2020    24 Hour Fitness Worldwide, Inc.            $3,000.00                                                                           $3,000.00
Taylor, Robyn K
79 Cafaro Circle
Sacramento, CA 95834                         13307    9/12/2020       24 Hour Fitness USA, Inc.                $222.00                                                                              $222.00
Taylor, Sharon
1016 Columbia Dr
Lewisville, TX 75067                           12     6/26/2020    24 Hour Fitness Worldwide, Inc.             $232.83                                                                              $232.83
Taylor, Shirmel
8100 Gaylord Pkwy
Apt #1328
Frisco, TX 75034                              8655     9/5/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Taylor, Soraya
Berumen Law Firm, P.C.
Mark J. Berumen
13611 E. 104th Ave
Suite 800, PMB 53
Commerce City, CO 80022                      22587    10/2/2020       24 Hour Fitness USA, Inc.            $813,666.13                                                                          $813,666.13
Taylor, Steve
725 Watson Cyn. Ct., #214
San Ramon, CA 94582                          12015    9/10/2020    24 Hour Fitness Worldwide, Inc.             $322.80                                                                              $322.80
Taylor, Tenisha M
43853 Glenraven Road
Lancaster, CA 93535-4021                     16774    9/21/2020    24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Taylor, Terri
15112 Carretera Drive
Whittier, CA 90605                            1390    7/13/2020    24 Hour Fitness Worldwide, Inc.             $221.94                                                                              $221.94
Taylor, Tiare
45-403 KUAUA WAY
Kaneohe, HI 96744                             7438     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Taylor, Tracey A.
1111 SE Dogwood Lane
Milwaukie, OR 97267                          10626     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $49.98                                                                            $49.98
Taylor, Travis
3659 4th Ave Unit 1
San Diego, CA 92103                          23026    10/2/2020       24 Hour Fitness USA, Inc.                $571.93                                                                              $571.93
Taylor, Trey
1016 Columbia Dr
Lewisville, TX 75067                           15     6/26/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Taylor, Windel
1781 Water Rock Drive
Apopka, FL 32712                             18015    9/25/2020       24 Hour Fitness USA, Inc.                $188.38                                                                              $188.38
Taylor, Zac
1608 N. Fair Oaks
Pasadena, CA 91103                            5907     9/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00


                                                                                     Page 1535 of 1763
                                                                     Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 213 of 440


                                                                                                       Claim Register
                                                                                                    In re RS FIT NW LLC
                                                                                                    Case No. 20-11568

                                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                      Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address               Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                                          Amount                                           Amount           Amount
Tayor, Mary Lou
40370 Calle Real
Murrieta, CA 92563                                         7045     9/1/2020     24 Hour Fitness Worldwide, Inc.              $119.96                                                                              $119.96
Teal, David Laurence
110 Lafayette Avenue
Hayward, CA 94544                                         22448    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Teal, Mark Allen
c/o Nick Gregoratos
430 Ellsworth Street
San Francisco, CA 94110                                    9526     9/6/2020          24 San Francisco LLC                                    $140.00                                                              $140.00
Tedeschi, Patricia
34362 Port Lantern
Dana Point, CA 92629                                       2725     8/3/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Tedeschi, Patricia
34362 Port Lantern
Dana Point, CA 92629                                      22087    9/30/2020        24 Hour Fitness USA, Inc.                $1,548.00                                                                           $1,548.00
Tedja, Hudson
                                                          21006    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Tedja, Jeffrey
1523 Holly Ave
Arcadia, CA 91007                                         20110    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Teed, Veronica
26351 Rosa Street
Laguna Hills, CA 92656                                    12567     9/9/2020     24 Hour Fitness Worldwide, Inc.              $107.86                                                                              $107.86
Teegardin, Dane
9208 NE 147th Ave.
Vancouver, WA 98682                                       15659    9/19/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Teel, April
13021 Legendary Drive
APT 1825
Austin, TX 78727                                           2037    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $42.21                                                                             $42.21
Teems, Renee
6653 Maury Drive
San Diego, CA 92119                                       12740    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Teese, Michael
11879 Hickory Loop
Thornton, TX 76687                                        18811    9/29/2020        24 Hour Fitness USA, Inc.              $61,005.04                                                                           $61,005.04
Teese, Michael
11879 Hickory Loop
Thornton, TX 76687                                        21099    9/30/2020        24 Hour Fitness USA, Inc.                                               $61,004.63                                          $61,004.63
TEG Staffing, Inc. dba Eastridge Workforce Recruitment
2355 Northside Drive, Suite 200
San Diego, California 92108                                3044     8/6/2020        24 Hour Fitness USA, Inc.              $67,713.03                                                                           $67,713.03
Teh, Lanna
1009 9th Ave S
Edmonds, WA 98020                                          560      7/3/2020     24 Hour Fitness Worldwide, Inc.              $141.00                                                                              $141.00
Tehrani, Maryam Karimian
8823 Hunting Lodge Court
Vienna, VA 22182                                           757      7/7/2020    24 Hour Fitness United States, Inc.           $153.97                                                                              $153.97


                                                                                                    Page 1536 of 1763
                                                      Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 214 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tehrani, Maryam Karimian
8823 Hunting Lodge Court
Vienna, VA 22182                           16465    9/18/2020    24 Hour Fitness United States, Inc.           $153.97                                                                              $153.97
Tehrani, Saeed Sharifi
12198 Middlebrook Square
San Diego, CA 92128                        27129    12/18/2020       24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Teich, Melodie Pam
9 Ethan Allen Court
Orangeburg, NY 10962-2705                  24463    10/7/2020        24 Hour Fitness USA, Inc.                                 $129.97                                                              $129.97
Teich, Melodie Pam
9 Ethan Allen Court
Orangeburg, NY 10962-2705                  25764    10/19/2020       24 Hour Fitness USA, Inc.                                 $129.97                                                              $129.97
Teitell, Sarah
3000 23rd St #312
San Francisco, CA 94110                    11188     9/9/2020    24 Hour Fitness United States, Inc.              $41.99                                                                             $41.99
Teixeira, Guilherme
3243, Percival Avenue
Miami, FL 33133                             159     6/29/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Tejada, Ryan
5337-B Welland Ave
Temple City, CA 91780                      17400    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tejani, Asif Barkat
5826 Parkersburg Dr
Houston, TX 77036                          15808    9/20/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tejani, Nasir & Sabira
711 Pepper Tree Ln
Long Beach, CA 90815                       24969    10/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tejnil, Edita
10118 Mello Pl.
Cupertino, CA 95014                        11284     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
TEKIELA, KYLE
12120 LA MAIDA ST. #1
VALLEY VILLAGE, CA 91607                   10820     9/9/2020     24 Hour Fitness Worldwide, Inc.              $165.25                                                                              $165.25
Telahun, Tewabech
12713 wine cellar ct
Rancho Cucamonga, CA 91739                  6163     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
TELECOMMUNICATION SYSTEMS, INC.
ATTN: LINDA HEATH
275 WEST ST
SUITE 200
ANNAPOLIS, MD 21401-3463                   26847    12/2/2020        24 Hour Fitness USA, Inc.              $16,328.22                                                                           $16,328.22
Telesco, Tonya
5001 Golden Triangle Blvd.
Apt.220
Fort Worth, TX 76244                        8388     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
Telleson, Derrick
8814 SW 72nd Street APT#G139
Miami, FL 33173                            19615    9/28/2020        24 Hour Fitness USA, Inc.                    $68.46                                                                             $68.46




                                                                                     Page 1537 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 215 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Telleson, Derrick
8814 SW 72nd Street Apt. G139
Miami, FL 33173                                4534    8/29/2020    24 Hour Fitness United States, Inc.              $68.46                                                                             $68.46
Tello Sr, Esteban
9040 Fremontia Ave
Fontana, CA 92335                             19680    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Tello, Esteban
9040 Fremontia Ave
Fontana, CA 92335                             18196    9/28/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Temnogorod, Yulia
135 Bay 26th St.
Apt 3A
Brooklyn, NY 11214                            17652    9/23/2020        24 Hour Fitness USA, Inc.                 $105.00                                                                              $105.00
Tempel, Luana
26781 Sotelo
Mission Viejo, CA 92692                       14761    9/16/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Templado, Soyoon
276 Rodeo
Irvine, CA 92602                              21891    10/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Temple, Helen
3129 Bellflower Blvd.
Long Beach, CA 90808                           8370     9/6/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Templeton, Cheryl
19725 Sherman Way #140
Winnetka, CA 91306                             2609     8/3/2020        24 Hour Fitness USA, Inc.                $1,500.00                                                                           $1,500.00
Templeton, Cheryl
19725 Sherman Way #140
Winnetka, CA 91306                            16591    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
TenBrink, Nikole
19 Nostrand Street
Farmingdale, NY 11735                          1907    7/19/2020     24 Hour Fitness Worldwide, Inc.              $860.00                                                                              $860.00
Tencom Associates, LLC
Trainor Fairbrook
c/o Jennifer L. Pruski, Esquire
980 Fulton Avenue
Sacramento, CA 95825                          20643    9/30/2020        24 Hour Fitness USA, Inc.              $93,062.30                                        $68,354.27                        $161,416.57
Tendler, Kimberly
19431 Rue de Valore 12 L
Foothill Ranch, CA 92610                       9317     9/7/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tendler, Leslie
3205 Hamlin Ave
Simi Valley, CA 93063                          3888    8/27/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Teng, Christopher
6523 Hagen Blvd.
El Cerrito, CA 94530                           8443     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Teng, Kenny
799 Mollie Terrace
Fremont, CA 94536                             27050    12/12/2020    24 Hour Fitness Worldwide, Inc.              $437.96                                                                              $437.96




                                                                                        Page 1538 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 216 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Teng, Meiqin
220 Lombard Street, Apt. 317
San Francisco, CA 94111                      22405    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Teng, Stephanie
270 Valencia St #403
San Francisco, CA 94103                       7862     9/3/2020     24 Hour Fitness Worldwide, Inc.              $161.00                                                                              $161.00
Teng, Victor
220 Lombard Street, Apt. 317
San Francisco, CA 94111                      21983    10/1/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tennety, Uday
181 Ayer Ln
Milpitas, CA 95035                           10304     9/8/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tennison, Bisah
1210 S. Lamar St #1444
Dallas, TX 75215                             24362    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $26.90                                                                             $26.90
Tenorio, Giovanni
2507 34th Ave
San Francisco, CA 94116                      11096     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Teodoro, Erika
3956 E Lindenwood Dr.
Ontario, CA 91761                            21649    10/5/2020     24 Hour Fitness Worldwide, Inc.                               $46.99                                                               $46.99
TEOH, FOONG
220 N SAN MATEO DRIVE APT 8
SAN MATEO, CA 94401                           9000     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Teope, Sandy M
220 S Livermore Ave Unit 3439
Livermore, CA 94551                           8304     9/4/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
TEOPE, SANDY M
220 S LIVERMORE AVENUE
UNIT 3439
LIVERMORE, CA 94551                          11072     9/9/2020     24 Hour Fitness Worldwide, Inc.              $721.11                                                                              $721.11
Tepedino, Francis J.
4544 Calle de Vida
San Diego, CA 92124                           3597    8/27/2020              RS FIT CA LLC                       $200.00                                                                              $200.00
Tepedino, Francis J.
4544 Calle de Vida
San Diego, CA 92124                          17780    9/22/2020              RS FIT CA LLC                       $100.00                                                                              $100.00
Tepezano, Vanessa
33248 Tetterington Street
Lake Elsinore, CA 92530                      10250     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Teranes, Jane L.
4253 Karensue Ave
San Diego, CA 92122                           1768    7/17/2020     24 Hour Fitness Worldwide, Inc.             $1,224.00                                                                           $1,224.00
Terashima, Naomi
16090 Mt Carmel Ct
Fountain Valley, CA 92708                    14889    9/17/2020        24 Hour Fitness USA, Inc.                              $10,000.00                                                           $10,000.00
Terazaki, Nanae
1717 SW Park Ave. Apt 1215
Portland, OR 97201                            4469    8/28/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99


                                                                                       Page 1539 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 217 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Teresh, Alla
9 Saddlebrook Drive
Washington, NJ 07882                         19859    9/30/2020    24 Hour Fitness Worldwide, Inc.              $100.00                                                                             $100.00
Terkivatan, Erdal
908 N San Vicente Blvd
Apt 7
W Hollywood, CA 90069                         1894    7/17/2020       24 Hour Fitness USA, Inc.               $1,250.00                                                                           $1,250.00
Terracon Consultants, Inc.
10841 S Ridgeview Road
Olathe, KS 66061                             19779    9/29/2020       24 Hour Fitness USA, Inc.               $9,273.75                                                                           $9,273.75
Terranova, Michael
2207 CABRILLO ST. APT 2
SAN FRANCISCO, CA 94121                       8177     9/5/2020    24 Hour Fitness Worldwide, Inc.              $429.99                                                                             $429.99
Terrazas, Kathleen Marie
16217 Grand Ave
Bellflower, CA 90706                         26689    11/24/2020   24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Terrell, Anastascia
355 S. Madison Ave, #218
Pasadena, CA 91101                            437     6/30/2020       24 Hour Fitness USA, Inc.                 $235.00                                                                             $235.00
Terrell, David
834 Hayloft Ln
Fountain, CO 80817                           23047    10/2/2020    24 Hour Fitness Worldwide, Inc.              $226.21                                                                             $226.21
Terrell, David
834 Hayloft Ln
Fountain, CO 80817                           26912    12/7/2020    24 Hour Fitness Worldwide, Inc.              $251.20                                                                             $251.20
Terry, Betsv
19714 Vintage St
Chatsworth, CA 91311                         25421    10/9/2020    24 Hour Fitness Worldwide, Inc.              $776.00                                                                             $776.00
Terry, Carole
37 Harbor Lane 2A
New Rochelle, NY 10805                       21612    10/2/2020    24 Hour Fitness Worldwide, Inc.            $7,000.00                                                                           $7,000.00
Terry, Lisa
1228 N 171st St
Shoreline, WA 98133                           1506    7/15/2020       24 Hour Fitness USA, Inc.                                $618.80                                                              $618.80
Terry, Sharon
10 Granada Crescsent Apt #6
White Plains, NY 10603                       24571    10/3/2020    24 Hour Fitness Worldwide, Inc.                            $1,310.00                                                           $1,310.00
Tertel, Nik
1710 Mallard Ct.
Livermore, CA 94551-8709                     14321    9/15/2020    24 Hour Fitness Worldwide, Inc.              $699.99                                                                             $699.99
Terwilliger, Kym
701 Alta St SW
#J204
Olympia, WA 98502                             3091    8/10/2020       24 Hour Fitness USA, Inc.                 $546.42                                                                             $546.42
TESFAI, NIGISTI
3435 WILSHIRE BLVD
# 1800
LOS ANGELES, CA 90010-2004                   22726    10/1/2020       24 Hour Fitness USA, Inc.            $5,000,000.00                                                                      $5,000,000.00




                                                                                     Page 1540 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 218 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tesfaj, Nigisti
3435 Wilshire Blvd
#1800
Los Angeles, CA 90010-2004                   22759    10/1/2020        24 Hour Fitness USA, Inc.             $5,000,000.00                                                                      $5,000,000.00
Tesfay, Leedia
215 W MACARTHUR BLVD
APT #250
OAKLAND, CA 94611                             6665     9/2/2020     24 Hour Fitness Worldwide, Inc.               $400.00                                                                             $400.00
TESFU, AKLILU
PO BOX 1098
HALF MOON BAY, CA 94019                      22745    10/2/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
teshome, aster
231 S. 23rd St.
Richmond , CA 94804                           2026    7/21/2020    24 Hour Fitness United States, Inc.                           $600.00                                                              $600.00
Teske, Jason
333 1st St, D218
Seal Beach, CA 90740                         19249    9/27/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
Tesoriero, John
2624 Slate Place
Thousand Oaks, CA 91362                      11522     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Tesoriero, Razel
2624 Slate Place
Thousand Oaks, CA 91362                      11328     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Tessier, Joseph Paul
11702 Flemish Mill. Ct.
Oakton, VA 22124-2128                         7328     9/4/2020     24 Hour Fitness Worldwide, Inc.               $450.00                                                                             $450.00
Tessier, Mary Patricia
11702 Flemish Mill Court
Oakton, VA 22124                              8369     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Testa, Allen
6 Batchelor Terrace
Petaluma, CA 94952                           11314    9/10/2020     24 Hour Fitness Worldwide, Inc.               $199.00                                                                             $199.00
Testagrose, Frank
14 Phyllis Drive
East Northport, NY 11731                      4939    8/31/2020            24 New York LLC                          $93.98                                                                             $93.98
Testagrose, Frank
14 Phyllis Drive
East Northport, NY 11731                     21559    9/29/2020            24 New York LLC                          $93.98                                                                             $93.98
Testing Engineers Inc
Attn: Ben Ong
2811 Teagarden Street
San Leandro, CA 94577                        16994    9/21/2020        24 Hour Fitness USA, Inc.               $14,350.50                                                                          $14,350.50
Teston, Natasha
7613 Gingerblossom Dr
Citrus Heights, CA 95621                     20068    9/29/2020     24 Hour Fitness Worldwide, Inc.               $249.99                                                                             $249.99
Tewani, Bhavna
8 Nutwood
Irvine, CA 92604                             19982    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00




                                                                                       Page 1541 of 1763
                                                                             Case 20-11568-KBO        Doc 72-3         Filed 04/19/21   Page 219 of 440


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Tewari, Amit
2328 Jackson Street
Fremont , CA 94539                                                22060    10/6/2020       24 Hour Fitness USA, Inc.                $583.00                                                                              $583.00
Texas Comptroller of Public Accounts on behalf of State of
Texas and local jurisdictions
Office of the Attorney General
Bankruptcy & Collection Division
P.O. Box 12548 MC-008
Austin, TX 78711-2548                                             27107    12/16/2020      24 Hour Fitness USA, Inc.             $11,059.29     $125,203.65                                                          $136,262.94
Texas Comptroller of Public Accounts on Behalf of the State of
Texas and Local Sales Taxes Jurisdict
Office of the Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC-008
Austin, TX 78711                                                  26272    11/5/2020       24 Hour Fitness USA, Inc.             $11,059.30     $125,203.65                                                          $136,262.95
Texas Comptroller of Public Accounts, Unclaimed Property
Division
AAG Jason B. Binford
Texas Attorney General's Office
P.O. Box 12548 MC008
Austin, TX 78711                                                  27023    12/11/2020      24 Hour Fitness USA, Inc.            $195,901.16                                                                          $195,901.16
Thach, Sovanny Diep
170 San Ramon Dr.
San Jose, CA 95111                                                 1928    7/20/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Thacker, Siddharth
205 E. 85th Street
Apt PH2B
New York, NY 10028                                                 7052     9/2/2020       24 Hour Fitness USA, Inc.                               $1,455.00                                                           $1,455.00
Thadani, Naresh
4618 Kings Landing Ln
Katy, TX 77494                                                    15148    9/18/2020       24 Hour Fitness USA, Inc.                                $779.22                                                              $779.22
Thai, Hoang
5671 Shadow Ridge Dr
Castro Valley, CA 94552                                           10571     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Thai, Marianne
3910 Wood Park
Sugar Land, TX 77479                                               7220     9/4/2020    24 Hour Fitness Worldwide, Inc.             $107.17                                                                              $107.17
Thai, Tanya
2326 Marty Lane
Santa Ana, CA 92706                                                6706     9/1/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Thai, Trina
16171 Kipling Cir
Westminster, CA 92683                                              9161     9/6/2020       24 Hour Fitness USA, Inc.                $149.95                                                                              $149.95
Thai, Uyen
997 Daffodil Way
San Jose, CA 95117                                                 5609    8/31/2020    24 Hour Fitness Worldwide, Inc.             $296.59                                                                              $296.59
Thakare, Pratik Ashok
1066 Bee Ct
Milpitas, CA 95035                                                19790    9/29/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00


                                                                                                          Page 1542 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 220 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Thakkar, Bhakti
475 Avenel Street, Apt. 110
Avenel, NJ 07001                               2134    7/28/2020        24 Hour Fitness USA, Inc.                                $1,286.00                                                           $1,286.00
THAKKAR, PRAVIN
737 BETTEN ST.
LOS BANOS, CA 93635                           11332     9/9/2020        24 Hour Fitness USA, Inc.                 $599.98                                                                              $599.98
Thakker, Sonal
2119 Greenwood Ct
Fullerton, CA 92833                            2517    7/28/2020        24 Hour Fitness USA, Inc.                    $20.00                                                                             $20.00
Thale, Murray A
7523 SVL Box
Victorville, CA 92395                          9279     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Thale, Murray A
7523 SVL Box
Victorville, CA 92395                         11080     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,520.00                                                           $1,520.00
Thanh, Cong
7188 Alder Spring Way
San Jose, CA 95139                            19753    9/28/2020        24 Hour Fitness USA, Inc.                                                $1,500.00                                           $1,500.00
Thanh, Danielle Mae
3525 Ruby Place
San Jose, CA 95148                            21878    10/1/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Thanh, Danielle
7188 Alder Spring Way
San Jose, CA 95139                            22092    10/1/2020    24 Hour Fitness United States, Inc.           $444.81                                                                              $444.81
Thanh, Don
7188 Alder Spring Way
San Jose, CA 95139                            19471    9/28/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Thao, Meady
7752 Southbreeze Drive
Sacramento, CA 95828                          19364    9/28/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Thao, Sor
2301 Falcon Drive
Fairfield, CA 94533                           10955     9/8/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Thapa, Suman
1161 Exeter Dr
Santa Rosa, CA 95401                           6973     9/3/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Thapliya, Bikash
911 Hillwood Ave.
Falls Church, VA 22042                         6112     9/3/2020     24 Hour Fitness Worldwide, Inc.              $155.98                                                                              $155.98
Tharanum, Shaistha Akbar
4041 Hatton St
San Diego, CA 92111                           21051    9/30/2020    24 Hour Fitness United States, Inc.              $59.98                                                                             $59.98
Tharp, Rachel
11409 Morning Cloud Drive
Pearland, TX 77584                            23651    10/2/2020    24 Hour Fitness United States, Inc.                                                             $450.40                            $450.40
Thatcher, Bruce
3314 Madera Ave.
Oakland, CA 94619                             15003    9/18/2020          24 San Francisco LLC                        $0.00                                                                              $0.00




                                                                                        Page 1543 of 1763
                                                                                Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 221 of 440


                                                                                                                Claim Register
                                                                                                             In re RS FIT NW LLC
                                                                                                             Case No. 20-11568

                                                                                                                               Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                               Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                         Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                Claim Amount Claim Amount                                             Amount
                                                                                                                                   Amount                                           Amount           Amount
Thaxton, Levon
2216 Ackerman Drive
Pittsburg, CA 94565                                                  13641    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
The City and County of Denver - Manager of Finance
Attn: Treasury / Specialized Audit Support
201 W Colfax Ave, MC 1001, Dept 1009
Denver, CO 80202                                                      2574    7/30/2020    24 Hour Fitness Worldwide, Inc.                                           $69,716.19                                          $69,716.19
The County of Denton TX collecting property taxes for itself and
for The Town of Little Elm TX The C
McCreary, Veselka, Bragg & Allen, P.C.
Attn: Tara LeDay
PO Box 1269
Round Rock , TX 78680-1269                                           27322    1/26/2021    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
The County of Denton, Texas, collecting property taxes for itself
and for The Town of Little Elm, Te
Denton County Freshwater District #1F
McCreary, Veselka, Bragg, & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                                             255     6/23/2020    24 Hour Fitness Worldwide, Inc.                                           $13,801.83                                          $13,801.83
The County of Williamson, Texas, collecting property taxes for
itself and for The City of Round Rock
McCreary, Veselka, Bragg & Allen, P.C.
Attn: Tara LeDay
PO Box 1269
Round Rock , TX 78680-1269                                           27323    1/26/2021    24 Hour Fitness Worldwide, Inc.                                                $0.00                                               $0.00
The County of Williamson, Texas, collecting property taxes for
itself and for The City of Round Rock
Round Rock Independent School District and Austin Community
College
McCreary, Veselka, Bragg, & Allen, P.C.
Tara LeDay
P.O. Box 1269
Round Rock, TX 78680-1269                                             256     6/23/2020    24 Hour Fitness Worldwide, Inc.                                           $21,961.81                                          $21,961.81
The Gas Company, LLC DBA Hawaii Gas
PO Box 3000
Honolulu, HI 96802                                                   21935    10/1/2020    24 Hour Fitness Worldwide, Inc.             $777.45                                                                              $777.45
The Harry & Jeanette Weinberg Foundation, Incorporated
3660 Waialae Avenue
Suite 400
Honolulu, HI 96816                                                   26061    10/28/2020      24 Hour Fitness USA, Inc.            $134,005.03                                                                          $134,005.03
The Irvine Company LLC
Ernie Zachary Park
13215 E. Penn St.
Suite 510
Whittier , CA 90602                                                  27197    12/28/2020      24 Hour Fitness USA, Inc.            $713,658.31                                                                          $713,658.31




                                                                                                             Page 1544 of 1763
                                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 222 of 440


                                                                                                         Claim Register
                                                                                                      In re RS FIT NW LLC
                                                                                                      Case No. 20-11568

                                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                 Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                                            Amount                                           Amount           Amount
The Irvine Company LLC
Ernie Zachary Park
13215 E. Penn St.
Suite 510
Whittier, CA 90602                                          18343    9/23/2020        24 Hour Fitness USA, Inc.              $485,688.74                                                                         $485,688.74
The Joanthony Lanard McGee Estate
Jo Ali Tr
3839 McKinney Avenue
155-2205
Dallas, TX                                                  22504    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $649.36            $0.00                                             $649.36
The Kuk and Yongae Chung Living Trust
Attn: Kuk Chung
1133 Littleoak Circle
San Jose, CA 95129                                          22797    9/25/2020     24 Hour Fitness Worldwide, Inc.            $10,352.24                                                                          $10,352.24
The Retail Property Trust
Simon Property Group - Bankruptcy
225 West Washington Street
Indianapolis, IN 46204                                      21406    10/1/2020     24 Hour Fitness Worldwide, Inc.           $373,452.30    $410,334.58                                                          $783,786.88
The Rice-Tinsley Corporation
Womble Bond Dickinson (US) LLP
Kevin J. Mangan
Todd A. Atkinson
1313 North Market Street, Suite 1200
Wilmington, DE 19801                                        21091    9/30/2020        24 Hour Fitness USA, Inc.               $70,093.35                     $347,237.85                                         $417,331.20
The Round Owner, LLC
Schwabe Williamson & Wyatt
c/o Alex I. Poust
1211 SW 5th Ave, 29th Floor
Portland, OR 97204                                           2056    7/21/2020    24 Hour Fitness United States, Inc.       $1,365,801.56                                                                      $1,365,801.56
The Round Owner, LLC
The Round, LLC. c/o Alex I. Poust
Schwabe Williamson & Wyatt
1211 SW 5th Ave., 19th Floor
Portland, OR 97204                                           1614    7/21/2020        24 Hour Fitness USA, Inc.             $1,365,801.56                                                                      $1,365,801.56
The Sherwin-Williams Company
Lanak & Hanna, P.C.
c/o Lauren B. Stec
625 The City Drive South, Suite 190
Orange, CA 92868                                            22252    10/1/2020     24 Hour Fitness Worldwide, Inc.                                            $11,850.55                                          $11,850.55
The State of Texas
Attn: J. Casey Roy
The Office of the Attorney General
Bankruptcy & Collections Division
P.O. Box 12548, MC-008
Austin, TX 78711-2548                                       27024    12/11/2020       24 Hour Fitness USA, Inc.                    $0.00                                                                               $0.00
The Travelers Idemnity Company and its property casualty
insurance affiliates
Travelers- Account Resolution
One Tower Square 0000-FP 15
Hartford, CT 06183                                          23011    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00

                                                                                                      Page 1545 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 223 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
The Watchlight Corporation
Attn: Adrienne Owen
111 S. Marshall Avenue
El Cajon, CA 92020                            22998    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,112.30                                                                           $1,112.30
The Woodlands Metro Center MUD
Melissa E Valdez
1235 North Loop West, Suite 600
Houston, TX 77008                             26366    11/12/2020      24 Hour Fitness USA, Inc.                                                 $394.45                                             $394.45
The Woodlands Road Utility District #1
Melissa E. Valdez
1235 North Loop West Suite 600
Houston, TX 77008                             26359    11/12/2020      24 Hour Fitness USA, Inc.                                                 $832.73                                             $832.73
Thede, Michael
3336 Cottonwood Drive
St. Charles, MO 63301                         16979    9/21/2020    24 Hour Fitness Worldwide, Inc.             $572.08                                                                              $572.08
Thi Ho, Ly Mai
19709 Kingsglen Cir
Walnut, CA 91789                               4688    8/29/2020    24 Hour Fitness Worldwide, Inc.                             $429.99                           $429.99                            $859.98
Thi Pham, Thanh Nhan
15182 Hunter Lane
Westminster, CA 92683                         26631    11/22/2020   24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Thi, Tu
2600 Corde Terra Cir Apt #5207
San Jose, CA 95111                             6051    8/31/2020    24 Hour Fitness Worldwide, Inc.             $310.00                                                                              $310.00
Thibodeaux, Desiree J
10007 Carlow Ln
La Porte, TX 77571                            22606    9/30/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                                                                $0.00
Thielen, Christa
3215 NE 195th St.
Lake Forest Park, WA 98155                     6856     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $72.86                                                                            $72.86
Thielen, Laurie
4242 East Orchard Pl
Centennial, CO 80121                          17950    9/24/2020    24 Hour Fitness Worldwide, Inc.             $410.00                                                                              $410.00
Thiel-Klare, Karina
6515 N Amherst St
Portland, OR 97203                            21398    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $76.04                                                                            $76.04
THIGPEN, MARCUS
1713 MASSEY DR
LEWISVILLE, TX 75067                           6321     9/3/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Thill, Lauran
8104 Hearthstone PL
Antelope, CA 95843                             5313     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Thill, Raymond
8104 Hearthstone PL
Antelope, CA 95843                             7549     9/4/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Thin, Thin
13622 SE 273rd Ct
Kent, WA 98042                                25508    10/14/2020      24 Hour Fitness USA, Inc.                $185.00                                                                              $185.00




                                                                                      Page 1546 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 224 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Think Architecture, Inc.
7927 S. High Point Parkway, Suite 300
Sandy, UT 84094                               14921    9/17/2020     24 Hour Fitness Worldwide, Inc.          $71,974.27                                                                           $71,974.27
Thipatima, Kathryn
1087 N. Glendora Ave
Covina, CA 91724                              12627    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Thipatima, Kathryn
1087 N. Glendora Ave
Covina, CA 91724                              13754    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Thoi, Ha
5732 Amend Rd.
Richmond, CA 94803                            11267    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Thom, Elizabeth R
24 SE 80th Ave.
Apt 5
Portland, OR 97215                             1248    7/10/2020     24 Hour Fitness Worldwide, Inc.             $114.77                                                                              $114.77
Thoma, Anna
0S015 Evans Ave
Wheaton, IL 60187                              3823    8/27/2020        24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
Thomas Jr, Abraham P
1520 Willow Bend Rd
Folsom, CA 95630                              24115    10/2/2020     24 Hour Fitness Worldwide, Inc.            $1,113.00                                                                           $1,113.00
Thomas, Aaron
2163 San Jose Ave Apt C
Alameda, CA 94501                             25865    10/22/2020 24 Hour Fitness United States, Inc.            $200.00                                                                              $200.00
Thomas, Aiden
650 S. Gaines St.
Apt 2012
Portland, OR 97239                            19852    9/29/2020        24 Hour Fitness USA, Inc.                $228.00                                                                              $228.00
Thomas, Alicia
3485 Fish Avenue Apt. 1A
Bronx , NY 10469                              24273    10/2/2020            24 New York LLC                      $500.00                                                                              $500.00
THOMAS, AMBER
10013 NE 69TH CIRCLE
VANCOUVER, WA 98662                            3656    8/27/2020     24 Hour Fitness Worldwide, Inc.                             $747.97                           $747.97                          $1,495.94
Thomas, Angela
4650 Summerlinn Way
West Linn, OR 97068                            6797     9/4/2020        24 Hour Fitness USA, Inc.                    $44.38                                                                            $44.38
Thomas, Angela
4650 Summerlinn Way
West Linn,, OR 97068                          23060    10/2/2020        24 Hour Fitness USA, Inc.                    $75.00                                                                            $75.00
Thomas, April
6885 Mesa Ridge Pkwy 113
Fountain, CO 80817                            13855    9/15/2020     24 Hour Fitness Worldwide, Inc.             $556.00                                                                              $556.00
Thomas, Austin J
531 E. Trenton Ave
Orange, CA 92867                              10164     9/7/2020     24 Hour Fitness Worldwide, Inc.             $168.00                                                                              $168.00
Thomas, Charles Murrah
1212H El Camino Real, Apt 562
San Bruno, CA 94066                           20213    9/29/2020        24 Hour Fitness USA, Inc.                               $1,000.00                                                           $1,000.00

                                                                                       Page 1547 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 225 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Thomas, Charles
3151 Cedar Ave
Long Beach, CA 90806                         11095     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Thomas, Daniel
15021 Germain Street
Mission Hills, CA 91345                       1957    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Thomas, Daniel
15021 Germain Street
MIssion Hills, CA 91345                      16076    9/17/2020     24 Hour Fitness Worldwide, Inc.               $177.76                                                                             $177.76
Thomas, Deborah
1404 Luckenbach Drive
Allen, TX 75013                              18699    9/29/2020        24 Hour Fitness USA, Inc.                  $198.61                                                                             $198.61
Thomas, Deborah
1404 Luckenbach Drive
Allen, TX 75013                              19513    9/29/2020        24 Hour Fitness USA, Inc.                  $198.61                                                                             $198.61
THOMAS, EARL
29 SOUTH 17TH STREET
EAST ORANGE, NJ 07018                        17348    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Thomas, Elson
13410 Schumann Trail
Sugar Land, TX 77498                         26406    11/12/2020    24 Hour Fitness Worldwide, Inc.               $999.00                                                                             $999.00
Thomas, Geni
9901 Trailwood Drive #1020
Las Vegas, NV 89134                          11730    9/10/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Thomas, Greg & Anh
11200 Gorham Glen Ct
Austin, TX 78739                             23927    10/2/2020     24 Hour Fitness Worldwide, Inc.               $449.71                                                                             $449.71
Thomas, Heath
4230 Canyon Coral Ln
Yorba Linda, CA 92886                        22660    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
THOMAS, HEATHER
31 UNION STREET
HACKENSACK , NJ 07601                        23487    10/2/2020    24 Hour Fitness United States, Inc.            $186.12                                                                             $186.12
Thomas, Henry
8220 SW 86 Terrace
Miami, FL 33143                               8888     9/5/2020     24 Hour Fitness Worldwide, Inc.               $132.65                                                                             $132.65
Thomas, Ira
400 W. Orangethorpe Ave.
Apt. 301A
Fullerton, CA 92832                          17582    9/23/2020        24 Hour Fitness USA, Inc.             $2,500,000.00                                                                      $2,500,000.00
Thomas, James B
10942 1/2 Hortense St.
North Hollywood, CA 91602                    17386    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $79.71                                                                             $79.71
Thomas, Jay
8834 Helena Ave
Las Vegas, NV 89129                          12458    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $78.00                                                                             $78.00
Thomas, Joan
653 Promontory Dr West
Newport Beach, CA 92660                       1163     7/8/2020     24 Hour Fitness Worldwide, Inc.               $499.00                                                                             $499.00


                                                                                       Page 1548 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 226 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Thomas, Joan
653 Promontory Dr. West
Newport Beach, CA 92660                      16190    9/17/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Thomas, John
736 Sycamore St.
Oakland, CA 94612                            24278    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Thomas, Katy J
4300 Sonoma Blvd
Vallejo, CA 94589                            26713    11/9/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Thomas, Kelvin L
9542 Hollow Creek Way
Elk Grove, CA 95624                          21521    10/1/2020        24 Hour Fitness USA, Inc.              $21,323.52                                                                           $21,323.52
THOMAS, KITWAN
828 13TH ST APT 104
OAKLAND, CA 94607-3261                        5916     9/2/2020     24 Hour Fitness Worldwide, Inc.              $217.00                                                                              $217.00
Thomas, kristen
359 Ravello Ln
Costa Mesa, CA 92627                          2163    7/25/2020     24 Hour Fitness Worldwide, Inc.              $151.80                                                                              $151.80
Thomas, Larry
5715 Baltimore Dr. #99
La Mesa, CA 91942                            16639    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Thomas, Lashanda
9829 Burrowing Owl Way
Elk Grove, CA 95757                          15829    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $64.00                                                                             $64.00
Thomas, Laura
13709 E Weaver Pl
Centennial, CO 80111                          4489    8/28/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Thomas, Lawrence
5715 Baltimore Dr. #99
La Mesa, CA 91942                            15866    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $99.00                             $99.00
Thomas, Leah
1 Streamwood Court
Annapolis, MD 21403                           231     6/23/2020     24 Hour Fitness Worldwide, Inc.              $187.78                                                                              $187.78
Thomas, Lorraine
1639 E Westminster Ave
Salt Lake City, UT 84105                      624     6/29/2020     24 Hour Fitness Worldwide, Inc.              $112.91                                                                              $112.91
Thomas, Lorraine
1639 E Westminster Ave
Salt Lake City, UT 84105                      736     6/29/2020     24 Hour Fitness Worldwide, Inc.              $112.91                                                                              $112.91
Thomas, MaCesly
2020 Beantworte Dr Apt 448
Houston, TX 77077                             1411    7/13/2020    24 Hour Fitness United States, Inc.           $184.50                                                                              $184.50
Thomas, Marc A
9901 Trailwood Drive
#1020
Las Vegas, NV 89134                          11872    9/11/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Thomas, Mark
22835 Cove View Street
Canyon Lake, CA 92587                         6996     9/1/2020     24 Hour Fitness Worldwide, Inc.              $160.00                                                                              $160.00


                                                                                       Page 1549 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 227 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Thomas, Matthew
551 North Kenmore Ave
Los Angeles, CA 90004                         23792    10/2/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Thomas, Natalie
4923 SE Ogden St
Portland, OR 97206                             278     6/30/2020    24 Hour Fitness Worldwide, Inc.            $1,052.25                                                                           $1,052.25
Thomas, Natasha
3312 Balboa Street
San Francisco, CA 94121                       24892    10/8/2020         24 San Francisco LLC                       $73.98                                                                            $73.98
Thomas, Pamela Susan
7124 Carana Wy
Citrus Heights, CA 95621                      24503    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,089.96                                                                           $1,089.96
Thomas, Paul
2868 Wimbledon Lane
Friendswood, TX 77546                          109     6/27/2020    24 Hour Fitness Worldwide, Inc.                 $54.11                                                                            $54.11
Thomas, Paul
2868 Wimbledon Lane
Friendswood, TX 77546                         26861    12/3/2020    24 Hour Fitness Worldwide, Inc.                 $54.11                                                                            $54.11
Thomas, Premila
551 Las Colinas St.
Tehachapi, CA 93561                           25717    10/19/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Thomas, Regina
2328 Range View Dr.
Rosamond, CA 93560                             6136     9/1/2020       24 Hour Fitness USA, Inc.                $960.00                                                                              $960.00
Thomas, Regina
4464 67th Street
Sacramento, CA 95820                          14670    9/16/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Thomas, Reginald
5064 Silhouette Ave
Las Vegas, NV 89142                           17876    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,200.00                                                                           $2,200.00
Thomas, Robert Bryant
22617 Copper Hill Dr. 116
Santa Clarita, CA 91350                       13578    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Thomas, Robert
1622 D Street
Sacramento, CA 95814                          17123    9/22/2020       24 Hour Fitness USA, Inc.                                $700.00                                                              $700.00
Thomas, Sandra
3921 Wilder Street
Dallas, TX 75215                               6576     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $69.98                                                                            $69.98
Thomas, Sarah
1529 Dorothy St
Houston, TX 77008                              1852    7/20/2020         24 San Francisco LLC                   $105.64                                                                              $105.64
Thomas, Scott
1639 E Westminster Ave
Salt Lake City, UT 84105                       742     6/29/2020    24 Hour Fitness Worldwide, Inc.             $105.94                                                                              $105.94
Thomas, Shalini
13410 Schumann Trail
Sugar Land, TX 77498                          26405    11/12/2020   24 Hour Fitness Worldwide, Inc.             $999.00                                                                              $999.00




                                                                                      Page 1550 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 228 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Thomas, Shelomith
2163 SAN JOSE AVE APT C
Alameda, CA 94501                            25859    10/22/2020 24 Hour Fitness United States, Inc.             $200.00                                                                              $200.00
Thomas, Stephanie
2920 Briarwood Rd Unit H9
Bonita, CA 91902-1820                        10380     9/8/2020     24 Hour Fitness Worldwide, Inc.              $250.00           $0.00                                                              $250.00
Thompkins, Ronald
15471 W. 64th PL, Unit A
Arvada, CO 80007                              976      7/7/2020     24 Hour Fitness Worldwide, Inc.                             $2,179.92                                                           $2,179.92
Thompkins, Ronald
Ronald Thompkins
15471 W. 64th Place
Unit A
Arvada, CO 80007                              2046    7/21/2020     24 Hour Fitness Worldwide, Inc.                             $2,179.92                                                           $2,179.92
Thompson MD., Michael K
1001 Cooper Point Rd SW, Suite 140-167
Olympia, WA 98502-1107                       18891    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $2,924.00                                                           $2,924.00
THOMPSON, ALAN
674 WOODMOOR ACRES DR
MONUMENT, CO 80132                           11594    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Thompson, Alexandra Nicole
4639 West Avenue J4
Lancaster, CA 93536                          21481    10/2/2020     24 Hour Fitness Worldwide, Inc.              $370.00                                                                              $370.00
Thompson, Anneke
3042 E. 3rd St. #7
Long Beach, CA 90814                         17375    9/24/2020     24 Hour Fitness Worldwide, Inc.              $545.99                                                                              $545.99
Thompson, Bradley I
851 Village Drive
Milliken, CO 80543                           23121    10/2/2020              24 Denver LLC                      $3,321.36                                                                           $3,321.36
Thompson, Bradley I
851 Village Drive
Milliken, CO 80543                           24664    10/2/2020    24 Hour Fitness United States, Inc.                          $3,321.36                                                           $3,321.36
Thompson, Carmen C
P.O. Box 81318
Las Vegas, NV 89180                          16703    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Thompson, Carrie
9130 Todos Santos Drive
Santee, CA 92071                             25976    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                             $95.00
Thompson, Debra
1001 Cooper Point Rd SW
Suite 140-167
Olympia, WA 98502                            21733    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,574.56                                                           $1,574.56
Thompson, Dolores
115 Dehaven Drive-208
Yonkers, NY 10703                            15042    9/17/2020        24 Hour Fitness USA, Inc.                    $84.00                                                                             $84.00
Thompson, Elisa
7243 Frontera
Grand Prairie, TX 75054                      20204    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00




                                                                                       Page 1551 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 229 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Thompson, Genevieve Jones
100 Coligni Avenue
New Rochelle, NY 10801                        6156     9/1/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Thompson, Helen
3217 NE Holland Court
Portland, OR 97211                           23628    10/5/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Thompson, Herb
1919 Grand Ave., #1F
San Diego, CA 92109-4578                      9142     9/4/2020    24 Hour Fitness United States, Inc.           $649.00                                                                              $649.00
Thompson, Ian
1232 Fairway Drive
El Sobrante, CA 94803                        22623    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Thompson, Iesha Starr
209 1st Street
Richmond, CA 94801                            7952     9/3/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                                                           $2,500.00
Thompson, Jamie
6504 Morro Heights Rd
Oceanside, CA 92057                           3506    8/27/2020        24 Hour Fitness USA, Inc.                 $708.88                                                                              $708.88
THOMPSON, JEFFREY
3305 HAYLEY COURT
RICHARDSON, TX 75082                          5307    8/30/2020     24 Hour Fitness Worldwide, Inc.              $193.04                                                                              $193.04
Thompson, Joan T.
5628 Fieldston Rd.
Bronx, NY 10471                              24832    10/5/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                                                                $0.00
Thompson, Ken
1547 Palos Verdes Mall # 167
Walnut Creek, CA 94597                        9810     9/7/2020          24 San Francisco LLC                    $625.00                                                                              $625.00
Thompson, Laura
6 Simpson Ct
Walnut Creek, CA 94596                        8719     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $612.49                                                              $612.49
Thompson, Leilani
3812 E 17th Ave
#5
Denver, CO 80206                             26004    10/28/2020    24 Hour Fitness Worldwide, Inc.              $184.00                                                                              $184.00
Thompson, Lillian
6230 Fernwood Drive
La Mesa, CA 91942                             1320    7/24/2020     24 Hour Fitness Worldwide, Inc.              $954.96                                                                              $954.96
Thompson, Mark Allen
8406 Glider Ln.
Los Angeles, CA 90045                        25263    10/9/2020     24 Hour Fitness Worldwide, Inc.             $8,325.00     $16,675.00                                                           $25,000.00
Thompson, Mark
341 Sanford Ave
Hillside, NJ 07205                            5194     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Thompson, Melvin Russell
68 The Promenade
Glen Head, NY 11545                          20404    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,617.00                                                                           $1,617.00
Thompson, Melvin
18614 Utopia Ct.
Canyon Country, CA 91351                      627     6/29/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00


                                                                                       Page 1552 of 1763
                                                           Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 230 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address      Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Thompson, Nequetta Jacobs
19223 Cliveden Ave
Carson, CA 90746                                19787    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $0.00                         $5,000.00                          $5,000.00
Thompson, Nitra
1638 E 2nd St
Apt 309
Austin, TX 78702                                26852    12/3/2020    24 Hour Fitness Worldwide, Inc.          $1,902.76                                                                           $1,902.76
Thompson, Pandora
3827 Ohio Ave
Richmond, CA 94804                               8882     9/5/2020    24 Hour Fitness Worldwide, Inc.                            $99.00           $99.00                                             $198.00
Thompson, Patricia A
1314 S Clover Ave
San Jose, CA 95128                              20364    9/30/2020    24 Hour Fitness Worldwide, Inc.          $1,540.00                                                                           $1,540.00
Thompson, Stedman M
305 River Oaks BLVD
Waxahachie, TX 75165                             3056    8/10/2020    24 Hour Fitness Worldwide, Inc.           $645.00                                                                              $645.00
Thompson, Thomas R
2 Pinache Court
Sacramento, CA 95838-4810                       18828    9/27/2020    24 Hour Fitness Worldwide, Inc.           $756.00                                                                              $756.00
Thompson, Thomas R.
2 Pinache Court
Sacramento, CA 95838-4810                       17418    9/28/2020    24 Hour Fitness Worldwide, Inc.           $756.00                                                                              $756.00
Thompson, Thomas
26402 Sundown Cove Ln
Katy, TX 77494                                  15428    9/21/2020    24 Hour Fitness Worldwide, Inc.          $2,016.00                                                                           $2,016.00
Thomsen, Christine
24260 NW Hansen Road
North Plains, OR 97133                          11839    9/10/2020    24 Hour Fitness Worldwide, Inc.        $50,000.00                                                                           $50,000.00
Thomsen, Robert
1330 N Orange Dr
#203
Los Angeles, CA 90028                           18031    9/24/2020    24 Hour Fitness Worldwide, Inc.              $88.19                                                                             $88.19
Thorndal Armstrong Delk Balkenbush & Eisnger
1100 E. Bridger Ave.
Las Vegas, NV 89125                             20593    9/29/2020    24 Hour Fitness Worldwide, Inc.        $14,719.23                                                                           $14,719.23
Thorne , Mary Ellen
8887 Betelgeuse Way
San Diego, CA 92126                             21553    10/5/2020    24 Hour Fitness Worldwide, Inc.           $309.85                                                                              $309.85
Thornley, Laura
502 Six Nations Avenue
Placentia, CA 92870                              9666     9/6/2020    24 Hour Fitness Worldwide, Inc.           $299.99                                                                              $299.99
THORNTON, ALBERT
21 S. LAKE DR
HACKENSACK, NJ 07601                             5441    8/31/2020    24 Hour Fitness Worldwide, Inc.                           $500.00                                                              $500.00
Thorp, Joe Tyler
P.O. Box 875
Simonton, TX 77476                              14233    9/15/2020    24 Hour Fitness Worldwide, Inc.           $524.00                                                                              $524.00
Thrall, Gloria D.
13532 Delaware Rd
Apple Valley, CA 92308                          27490    3/23/2021    24 Hour Fitness Worldwide, Inc.           $490.00                                                                              $490.00

                                                                                        Page 1553 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 231 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Thrash, Amia J
6541 Golden Club Dr.
Eastvale, CA 91752                            10496     9/8/2020     24 Hour Fitness Worldwide, Inc.              $143.97                                                                              $143.97
Thrash, Brandye
2013 Shoreline Ct
Windsor, CO 80550                             14923    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Thrash, Paul L.
177 19th Street, #6B
Oakland, CA 94612                             14365    9/15/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Threadgill, Javona Todd
5535 Ackerfield Ave. #50
Long Beach, CA 90805                          17964    9/22/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Threadgill, Nichole
12010 113th Ave Ct E Unit 22
Puyallup, WA 98374                             1837    7/19/2020        24 Hour Fitness USA, Inc.                                $2,000.00                                                           $2,000.00
Throop, Trisha S.
29447 Creekside Ln
Courtland, VA 23837                           17140    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $48.73                                                                             $48.73
Thrush, Stephen
975 Memorial Drive #902
Cambridge, MA 02138                           12173     9/9/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Thukral, Sheeba
10 Hilltop Ct
San Ramon, CA 94582                            8485     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Thung, Anthony
4294 David Street
Castro Valley, CA 94546                       15390    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Thuniljinda, Pat
                                              25795    10/19/2020    24 Hour Fitness Worldwide, Inc.              $191.88                                                                              $191.88
Thurmond, Mr. Lee
2731 Night Jasmine Dr.
Simi Valley, CA 93065                         17543    9/23/2020     24 Hour Fitness Worldwide, Inc.              $780.00                                                                              $780.00
Thurson, Daniel
2310 Donegal Ct
Deer Park, TX 77536                           22870    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.23                                                                             $79.23
THURSTON COUNTY TREASURER
2000 LAKERIDGE DRIVE SW
OLYMPIA, WA 98502-6080                        27088    12/12/2020 24 Hour Fitness United States, Inc.                               $0.00        $3,568.22                                           $3,568.22
ThyssenKrupp Elevator Corp.
c/o Law Office of D. Park Smith
250 Cherry Springs Road, Suite 200
Hunt, TX 78024                                 2696    8/14/2020       24 Hour Fitness Holdings LLC              $3,992.10                                                                           $3,992.10
Tiaga, Jonathan
41339 Endicott Ct
Indio, CA 92203                               12049    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tian, Chunwang
43426 Newport Dr
Fremont, CA 94538                              9561     9/6/2020     24 Hour Fitness Worldwide, Inc.              $550.00                                                                              $550.00




                                                                                        Page 1554 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 232 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tian, Hai
609 E Chandler Ave
Apt E
Monterey Park, CA 91754-1032                  9026     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tian, Hai
609 E Chandler Ave
Apt E
Monterey Park, CA 91754-1032                  9549     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tian, Lawrence
32821 Arbor Vine Drive
Union City, CA 94587                          3928    8/27/2020         24 San Francisco LLC                   $158.00                                                                              $158.00
Tian, Lijun
15 Hampton Court
TWP Washington, NJ 07676                     21008    9/30/2020       24 Hour Fitness USA, Inc.                    $99.38                                                                            $99.38
Tian, Liping (Jane)
18078 Espito St
Rowland Heights, CA 91748                    10980     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Tian, Min
43426 Newport Dr.
Fremont, CA 94538                             9557     9/6/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Tian, Xingbang
817-A NW 97th St.
Seattle, WA 98117                             5985     9/2/2020    24 Hour Fitness Worldwide, Inc.             $256.82                                                                              $256.82
Tibrewala, Rajiv
5841 Cattleya Way
San Ramon, CA 94582                           3810    8/28/2020       24 Hour Fitness USA, Inc.                $700.00                                                                              $700.00
Tiburzi, Regina A
3 Honey Lane
East Northport , NY 11731                    22468    10/1/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Tice, Carl
2541 Date Circle
Torrance, CA 90505                           10570     9/8/2020       24 Hour Fitness USA, Inc.                    $82.66                                                                            $82.66
Tice, Robert Galen
                                              9024     9/6/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Tice, Thomas
5732 Rio Oso Rd NE
Rio Rancho, NM 87144                         13671    9/15/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tidler, D Pauline
3501 N. Tamarind Ave
Rialto, CA 92377                             18482    9/28/2020    24 Hour Fitness Worldwide, Inc.             $552.00                                                                              $552.00
Tie, Ryan
18691 Newsom Ave
Cupertino, CA 95014-3881                     17773    9/22/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tiedemann, Joseph S.
619 Maryland Street
El Segundo, CA 90245-3116                    21509    9/29/2020       24 Hour Fitness USA, Inc.                               $1,332.00                                                           $1,332.00
Tien, Chinghui
20479 E. Peach Blossom Rd.
Walnut, CA 91789                              8596     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00


                                                                                     Page 1555 of 1763
                                                          Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 233 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Tien, Konan
20479 E. Peach Blossom Rd.
Walnut, CA 91789                                8463     9/4/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Tien, Samantha
5181 Abbeywood Drive
Castro Valley, CA 94552                        20869    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Tierney, Carol T
PO Box 1314
Rosamond, CA 93560-1314                        23690    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Tiet, Dao
2124 Georgia Ave
SAN JOSE, CA 95122                              9892     9/7/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Tieu, Shannon
25234 Weston Road
Torrance, CA 90505                             17325    9/23/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Tiffany Aguirre for Scott Aguirre (Minor)
111 Camino de las Colinas
Redondo Beach, CA 90277-6740                   13609    9/13/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tiffany Lumber Company
PO Box 873
Suffern , NY 10901                              808      7/1/2020     24 Hour Fitness Worldwide, Inc.           $80,432.08                                                                           $80,432.08
Tiffany, Josephine
630 Masselin Ave
Apt #308
Los Angeles, CA 90036                          22522    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Tigno, Mar
16479 Patina Court
Chino Hills, CA 91709                          22091    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
TIGNO, MELISSA
16479 PATINA COURT
Chino Hills, CA 91709                          21801    10/1/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Tijam, Jennifer
1853 Carol Dr.
Fullerton, CA 92833                            15939    9/20/2020     24 Hour Fitness Worldwide, Inc.              $890.00                                                                              $890.00
Tikhonov, Vladimir
3808 Maple Ave
Brooklyn, NY 11224                              4009    8/28/2020            24 New York LLC                       $200.00                                                                              $200.00
Tikhonov, Vladimir
3808 Maple Ave
Brooklyn, NY 11224                             13904    9/16/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
TILANI, LATA JITENDER
14332 Mediatrice Lane
San Diego, CA 92129                             7143     9/1/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Tilles, Andrew
12314 Rye Street
Studio City, CA 91604                           6557     9/3/2020        24 Hour Fitness USA, Inc.                                 $117.15                                                              $117.15
Tillman, Brandi P
268 Macdonald Street
Pasadena, CA 91103                             10972     9/8/2020     24 Hour Fitness Worldwide, Inc.              $324.00                                                                              $324.00


                                                                                         Page 1556 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 234 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tillman, Elizabeth
8102 Jasmine Court
Richmond , TX 77469                           4818    8/30/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Tillman, Joseph
6970 Massy Harris Way
Eastvale, CA 92880                           15231    9/18/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Tillman, Vivian
2747 Wilbur Ave
San Jose, CA 95127                           14781    9/15/2020     24 Hour Fitness Worldwide, Inc.              $162.50                                                                              $162.50
Tillotson, Peter
19036 Stonehurst Lane
Huntington Beach, CA 92648-6122              11541     9/9/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Tilson, Clark
6510 16th St N
Arlington, VA 22205                          20782    9/30/2020     24 Hour Fitness Worldwide, Inc.              $130.81                                                                              $130.81
Tilzer, Jennifer D.
18672 Libra Cir #4
Huntington Beach, CA 92646                   24203    10/7/2020     24 Hour Fitness Worldwide, Inc.                             $6,500.00                                                           $6,500.00
Timmerman, Margaret
20111 Lawson Ln.
Huntington Beach, CA 92646                   23219    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $67.96                                                                             $67.96
TIMOTHY WILLIS
3675 T St., #441
Sacramento, CA 95816                          4317    8/28/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
TINAJERO, JULIO
7541 MAGNOLIA ST
COMMERCE CITY, CO 80022                      24824    10/7/2020              24 Denver LLC                    $10,000.00                                                                           $10,000.00
Tinajero, Patty
13582 Bowen St
Garden Grove, CA 92843                       15739    9/20/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Ting, Ai
3052 Westfield Ave
San Jose, CA 95128                           20043    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ting, Amy
526 Doyle Road
Apt 3
San Jose, CA 95129                           13446    9/13/2020     24 Hour Fitness Worldwide, Inc.              $466.66                                                                              $466.66
Ting, Anson
1247 17th Street
Apt 1
Santa Monica, CA 90404                        8397     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Ting, Daniel
526 Doyle Road
Apt 3
San Jose, CA 95129                           12847    9/13/2020     24 Hour Fitness Worldwide, Inc.              $349.99                                                                              $349.99
Ting, Kelly
993 Hillcrest Blvd
Millbrea, CA 94030                           17328    9/24/2020     24 Hour Fitness Worldwide, Inc.              $243.00                                                                              $243.00




                                                                                       Page 1557 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 235 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tinnin, Ann
19774 E Fair Pl
Aurora, CO 80016                              2274    7/26/2020     24 Hour Fitness Worldwide, Inc.          $1,000,000.00                                                                      $1,000,000.00
Tinter, Jobina
1001 E Sunset Rd #94892
Las Vegas, NV 89193                          21554    10/2/2020        24 Hour Fitness USA, Inc.                  $495.34                                                                             $495.34
Tiongson, Angelica
6501 San Pablo Ave 203
Oakland, CA 94608                            17241    9/22/2020    24 Hour Fitness United States, Inc.            $500.00                                                                             $500.00
Tirado, Sarah
11805 184th St E
Puyallup, WA 98374                           23128    10/2/2020     24 Hour Fitness Worldwide, Inc.               $524.21                                                                             $524.21
Tirado, Thomas C.
2343 Cowley Way
San Diego, CA 92110                          12002     9/9/2020        24 Hour Fitness USA, Inc.                                 $509.88                                                              $509.88
Tirk, Lori
4145 Shadow Lane, Unit 333
Santa Rosa, CA 95405                         12461    9/11/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Tirri, Serena
PO Box 6725
San Jose , CA 95150                           2954     8/5/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
TISCHLER, ZITA
PO BOX 621883
LITTLETON, CO 80162                          18204    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Tishchenko, Ida
9427 Pagewood lane
Houston, TX 77063                             1402    7/28/2020        24 Hour Fitness USA, Inc.                                                                    $25.00                             $25.00
Tishchenko, Ida
9427 Pagewood Lane
Houston, TX 77063                             4959    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $243.56           $60.89                                             $304.45
Tistadt, Charles W.
8723 NE Rockspring St.
Hillsboro, OR 97006                          22626    10/1/2020     24 Hour Fitness Worldwide, Inc.               $516.00                                                                             $516.00
Titan, Samsara
23130 Sherman Place 105
West Hills, CA 91307                         11575     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Tito, Zohar
16703 Moorpark St.
Encino, CA 91436                             18469    10/1/2020     24 Hour Fitness Worldwide, Inc.               $429.00                                                                             $429.00
Titov, Vladimir
5735 Cedar Brook Court
Castro Valley, CA 94552                      14516    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $78.00                                                                             $78.00
Titus, Ramses
120-49 230th Street
Cambria Heights, NY 11411                     5540    8/31/2020     24 Hour Fitness Worldwide, Inc.             $2,200.00                                                                           $2,200.00
Tix, Katherine Anne
17730 Netherby Lane
RIchmond , Texas 77407                       23225    10/5/2020     24 Hour Fitness Worldwide, Inc.               $599.92                                                                             $599.92




                                                                                       Page 1558 of 1763
                                                                  Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 236 of 440


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Tjandra, Lena
2432 Chelsea Rd
Palos Verdes Estates, CA 90274                          4435    8/28/2020    24 Hour Fitness United States, Inc.                          $1,399.98                                                           $1,399.98
Tjawinoto, Indrajani (Yani)
2638 Moraine Dr
Santa Clara, CA 95051                                  19015    9/25/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Tjoa, May Lin
6 Christopher Place
Saddle River, NJ 07458                                 17055    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
Tkac Jr, Jerry
322 W Fork Dr
League City, TX 77573                                   9806     9/8/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
TKG Murrieta Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
300 Delaware Ave., Suite 770
Wilmington, DE 19801                                   20656    10/1/2020        24 Hour Fitness USA, Inc.             $657,434.09                                                                          $657,434.09
TKG Nordhoff-Tampa Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
c/o David Primack, Esq.
300 Delaware Ave., Suite 770
Wilmington, DE 19801                                   21343    10/1/2020        24 Hour Fitness USA, Inc.              $78,647.98                                                                           $78,647.98
TKG Nordhoff-Tampa Plaza, LLC
McElroy, Deutsch, Mulvaney & Carpenter, LLP
c/o David Primack, Esq.
300 Delaware Ave., Suite 770
Wilmington, DE 19801                                   21442    10/1/2020        24 Hour Fitness USA, Inc.             $339,248.63                                                                          $339,248.63
TN Dept of Labor - Bureau of Unemployment Insurance
c/o TN Attorney General Office
Bankruptcy Division
PO Box 20207
Nashville, TN 37202-0207                               25143    10/9/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
To, Con
3029 Luedke Place
San Jose, CA 95111                                      8850     9/5/2020     24 Hour Fitness Worldwide, Inc.              $144.00                                                                              $144.00
To, Denny
13137 Michael Monsoor Court
Garden Grove, CA 92843                                 14578    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $66.00                                                                             $66.00
To, Linda
8572 Blue Maiden way
Elk Grove, CA 95624                                    22754    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
To, Mitch
3029 Luedke Place
San Jose, CA 95111                                     21028     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
To, Rosa Wai Yin
10475 Albertsworth Lane
Los Altos Hills, CA 94024                              20115    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,548.00                                                           $1,548.00
To, Tammi
1298 Sierra Ct.
San Jose, CA 95132                                     10473     9/6/2020     24 Hour Fitness Worldwide, Inc.                                                                $324.50                            $324.50


                                                                                                 Page 1559 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 237 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
To, Yeeman
1533 Lafayette Street
San Gabriel, CA 91776                         4307    8/29/2020     24 Hour Fitness Worldwide, Inc.             $3,082.00                                                                           $3,082.00
Toake, Ryoko
31 W Bayview Ave
Englewood Cliffs, NJ 07632                   25627    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Toake, Ryoko
31 W Bayview Ave
Englewood Cliffs, NJ 07632                   25643    10/16/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Tobias, Carolyn
1415 Liholiho St #1001
Honolulu, HI 96823                           11182     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,960.00                                                                           $1,960.00
Tobias, Douglas
30 Lancaster road
Colonia, NJ 07067                            26506    11/17/2020       24 Hour Fitness USA, Inc.                 $110.86                                                                              $110.86
Tobias, Kelly
9 Courtney Circle
Ladera Ranch, CA 92694                       12171     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                $11.00                                              $11.00
Tobias, Ricky
18311 Tuscana Shored Dr.
Cypress, TX 77433                            26911    12/7/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Tobin, Kelley
1641 Jenna Pl
Santa Rosa, CA 95403                          6194    8/31/2020        24 Hour Fitness USA, Inc.                 $749.99                                                                              $749.99
Todd, Brian J.
8267 Sonoma View Court
Las Vegas, NV 89139                          11642     9/9/2020    24 Hour Fitness United States, Inc.           $550.00                                                                              $550.00
Todd, Emily
711 Belvedere Way
Santa Rosa, Ca 95404                         22900    10/2/2020     24 Hour Fitness Worldwide, Inc.              $843.44                                                                              $843.44
Todhri, Melisa
1827 83rd St, Apt 3C
Brooklyn, NY 11214                            8105     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                 $94.00                             $94.00
Todorova, Theodora Guleva
1385 Lexington Dr,
Apt #3
San Jose, CA 95117                           19902    9/29/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Toebbe, Tye
3403 Steamboat Island Road
PMB 564
Olympia, WA 98502                            12497    9/11/2020     24 Hour Fitness Worldwide, Inc.              $453.32                                                                              $453.32
Tohmc, Andrew
1309 Bel Aire Rd
San Mateo, CA 94402                           7401     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
TOHMC, JESSICA
1309 Bel Aire Rd
San Mateo, CA 94402                           5825     9/4/2020     24 Hour Fitness Worldwide, Inc.              $133.00                                                                              $133.00
Tohme, Ricardo J
7701 Ostrom Ave.
Lake Balboa, CA 91406                         455      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00

                                                                                       Page 1560 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 238 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address     Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tokatlian, Christina
3554 Avenida Montuoso
Thousand Oaks, CA 91362                        11039     9/8/2020       24 Hour Fitness USA, Inc.                    $26.46                                                                            $26.46
Tokumine, Ted
671 Kalaau Place
Honolulu, HI 96821                             14905    9/17/2020    24 Hour Fitness Worldwide, Inc.                                                               $650.00                            $650.00
Tokutomi, Lori K
1212 Nuuanu Avenue
#2312
Honolulu, HI 96817                              7672     9/3/2020    24 Hour Fitness Worldwide, Inc.             $859.00                                                                              $859.00
Tolberg, Margaret
6468 Ridgecrest Ln
Somis, CA 93066-9742                           19284    9/25/2020       24 Hour Fitness USA, Inc.                                $358.33                                                              $358.33
Toledo, Juan Carlos
16125 Juanita Woodinville Way NE, UNIT 1716
Bothell, WA 98011                              19669    9/28/2020    24 Hour Fitness Worldwide, Inc.            $1,001.00                                                                           $1,001.00
Toledo, Melisa
756 Calla Dr Apartment 4
Sunnyvale, CA 94086                            25626    10/16/2020   24 Hour Fitness Worldwide, Inc.                 $47.00                                                                            $47.00
Toler, Herbert
Brian A. Sullivan
Werb & Sullivan
1225 North King Street, Suite 600
Wilmington, DE 19801                           11285    9/10/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Toler, Herbert
Brian A. Sullivan
Werb & Sullivan
1225 North King Street, Suite 600
Wilmington, DE 19801                           11841    9/10/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Toles, Koree K
155 Midfield Road
Colonia, NJ 07067                              26633    11/23/2020   24 Hour Fitness Worldwide, Inc.             $173.45                                                                              $173.45
Tolis, Todd
2226 Morning Sun CT
Encinitas, CA 92024                             8147     9/3/2020    24 Hour Fitness Worldwide, Inc.             $174.75                                                                              $174.75
Tollen, Bramby A
2818 107th Pl SE
Everett, WA 98208                              26443    11/14/2020      24 Hour Fitness USA, Inc.                $660.00                                                                              $660.00
Tollini, Michael Robert
8452 Holly Leaf Drive
McLean, VA 22102                               15951    9/25/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98
Tolliver, Wayne
8185 E Lowry BLVD Unit 206
Denver, CO 80230-7242                          22296    10/1/2020            24 Denver LLC                                      $1,120.00                                                           $1,120.00
Tolliver, Wayne
8185 E Lowry Blvd Unit 206
Denver, CO 80230-7242                          22919    10/2/2020       24 Hour Fitness USA, Inc.                               $1,120.00                                                           $1,120.00
Tolonen, Deborah Ross
15935 NE Morris St.
Portland, OR 97230                             17015    9/21/2020    24 Hour Fitness Worldwide, Inc.             $320.99                                                                              $320.99

                                                                                       Page 1561 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 239 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tolton, Dennis Roy
38654 Via Amarilla St
Murrieta, CA 92563                            1066     7/7/2020     24 Hour Fitness Worldwide, Inc.                                               $900.00          $900.00                          $1,800.00
Tolton, Dennis Roy
38654 Via Amarilla street
Murrieta, CA 92563                           13516    9/17/2020     24 Hour Fitness Worldwide, Inc.                                                                  $0.00                              $0.00
Tolton, Dennis Roy
38654 Via Amarilla Street
Murrieta, CA 92563                           19803    9/29/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Tom, Andrea
13 Chicory Lane
San Carlos, CA 94070                          408     6/25/2020     24 Hour Fitness Worldwide, Inc.              $281.31                                                                              $281.31
Tom, Craig W
539 N Altura Road
Arcadia, CA 91007                             5831     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tom, Mimi
3065 Chippenham Drive
San Jose, CA 95132                           17153    9/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Tom, Richard
57 Penhurst Av
Daly City, CA 94015                           9418     9/4/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Tom, Stan
8440 E. Hermosa Drive
San Gabriel, CA 91775                         9172     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tomajic, Paul
5609 Lancelot Drive
Sacramento, CA 95842                         24428    10/2/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Tomasyk, Greg
16369 Quail Rock Rd
RAMONA, CA 92065                              1219    7/10/2020        24 Hour Fitness USA, Inc.                 $736.00                                                                              $736.00
Tombs, Patricia
305 Vineyard Town Ctr. #372
Morgan Hill, CA 95037                        14277    9/15/2020     24 Hour Fitness Worldwide, Inc.              $211.25                                                                              $211.25
Tomi, Amy M.
94-608 Lumiauau Street
Waipahu, HI 96797                            22686    10/1/2020    24 Hour Fitness United States, Inc.              $86.00                                                                             $86.00
Tomimatsu, Ty
10368 Normandy Court
Cupertino, CA 95014                          20317    9/29/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Tomioka, Yoko
10470 Neal Dr.
Westminster, CA 92683                        11079     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tomioka, Yoko
1070 Neal Dr.
Westminster, CA 92683                         8630     9/9/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tomlin, Taylor
12224 Valhalla Drive
Lakeside, CA 92040                            873      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00




                                                                                       Page 1562 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 240 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tomlinson, Jay Scott
42 S. Stony Bridge Circle
Woodlands, TX 77381                          9082     9/5/2020    24 Hour Fitness Worldwide, Inc.             $426.24                                                                              $426.24
Tomlinson, Jennie
1640 Queenston Drive
ESCONDIDO, CA 92027-4054                    20572    9/28/2020    24 Hour Fitness Worldwide, Inc.                  $1.59                                         $38.00                             $39.59
Tomseth, Christopher
8653 Poplar Glen Ct.
Vienna, VA 22182                             6404     9/3/2020       24 Hour Fitness USA, Inc.                    $49.95                                                                            $49.95
Ton, Samuel
427 Everett Ave Apt. B
Monterey Park, CA 91755                     22205    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Tondravi, Ali
2003 Harriman Lane B
Redondo Beach, CA 90278                     20936    9/30/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Tondravi, Arman
2003 Harriman Lane B
Redondo Beach, CA 90278                     20983    9/30/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Tondravi, Layla
2003 Harriman Lane B
Redondo Beach, CA 90278                     20029    9/30/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Tondravi, Mojgan
2003 Harriman Lane B
Redondo Beach , CA 90278                    20611    9/30/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Tondre, Jeffrey
1920 W West Ave
Fullerton, CA 92833                         19234    9/27/2020    24 Hour Fitness Worldwide, Inc.                 $58.00                                                                            $58.00
Tong, Anh
9609 Lanneau Court
Bakersfield, CA 93311                        257     6/23/2020    24 Hour Fitness Worldwide, Inc.                 $62.25                                                                            $62.25
Tong, Anh
9609 Lanneau Court
Bakersfield, CA 93311                       20851    9/30/2020       24 Hour Fitness USA, Inc.                    $85.00                                                                            $85.00
Tong, Davy
2264 Hollowpark Court
Thousand Oaks, CA 91362                     22888    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Tong, Geneva
7006 Hollow Lake Way
San Jose, CA 95120                          17450    9/29/2020    24 Hour Fitness Worldwide, Inc.             $690.00                                                                              $690.00
Tong, Grant
2339 Pio Pico Dr.
Carlsbad, CA 92008                          18840    9/26/2020       24 Hour Fitness USA, Inc.                $179.81                                                                              $179.81
Tong, Harrison
2617 S Moorland Pl
West Covina, CA 91792                       13713    9/14/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Tong, Ieng
2264 Hollowpark Court
Thousand Oaks, CA 91362                     22793    10/2/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00




                                                                                    Page 1563 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 241 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tong, Leasha
1027 N. Lido Street
Anaheim, CA 92801                           21479    10/2/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Tong, Ling
1074 Robbia DR.
Sunnyvale, CA 94087                         10505    9/10/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Tong, Loan
7006 Hollow Lake Way
San Jose, CA 95120                          19519    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Tong, Mary
755 Bay Street
San Francisco, CA 94109                     16259    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Tong, Phuong
9609 Lanneau Court
Bakersfield, CA 93311                        174     6/23/2020    24 Hour Fitness Worldwide, Inc.             $214.99                                                                              $214.99
Tong, Phuong
9609 Lanneau Court
Bakersfield, CA 93311                       21987    9/30/2020       24 Hour Fitness USA, Inc.                $250.00                                                                              $250.00
Tong, Rosina
45 Alviso Street
San Francisco, CA 94127                     13220    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $87.00                                                                            $87.00
Tong, Tommy
7006 Hollow Lake Way
San Jose, CA 95120                          13915    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
TONG, WEN
13 STONEWALL
IRVINE, CA 92620                             9063     9/4/2020       24 Hour Fitness USA, Inc.                               $1,584.00                                                           $1,584.00
Tonge, Rashmi
1595 Stilson Ave SE
North Bend, WA 98045                        24750    10/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Tonkins, Sue
26 Wilowhurst
Irvine, CA 92602                             1195    7/10/2020    24 Hour Fitness Worldwide, Inc.             $519.92                                                                              $519.92
Toohey, Chris
710 St. Marys Road
Lafayette, CA 94549                         17110    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,127.98                                                                           $1,127.98
Toohey, Elena
710 St. Mary's Road
Lafayette, CA 94549                         17360    9/22/2020    24 Hour Fitness Worldwide, Inc.            $1,127.98                                                                           $1,127.98
Tooma, Tony
2319 64th Street
Brooklyn, NY 11204                           4175    8/28/2020    24 Hour Fitness Worldwide, Inc.             $950.00                                                                              $950.00
Toor, Anoop
3961 Aristotle Circle
Rancho Cordova, CA 95742                    25274    10/11/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Topalovic, Sandra
1712 X Street
Vancouver, WA 98661                         15869    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $39.83                                                                            $39.83




                                                                                    Page 1564 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 242 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Topcagic, Anes
14110 Greenfield Loop
Parker, CO 80134                              19057    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Topcu, Sevim
2449 Madeline Loop
Cedar Park, TX 78613                          22874    10/2/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Topete, Karla
13108 Giro Dr
Bakersfield, CA 93314                          6010     9/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Topete, Maria
473 Almanza Drive
Oakland, CA 94603                             25098    10/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Torabi, Sahmon
1920 Ocean Ave Apt 3G
San Francisco, CA 94127                       24638    10/4/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Torabi, Saied
458 Ebi Way
Folsom, CA 95630                              24035    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Torgerson, Donna
3185 Sitio Sendero
Carlsbad, CA 92009                             2636    7/29/2020     24 Hour Fitness Worldwide, Inc.             $1,725.00                                                                           $1,725.00
Torkelsen, Josef
36 Santa Clara Street
Aliso Viejo, CA 92656                         11081    9/10/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Torki, Nasreen
176 Emerson St.
Upland, CA 91784                              19958    10/1/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Tornatore, Diamanta
1612 Easthill Pl NW
Olympia, WA 98502                             19042    9/27/2020        24 Hour Fitness USA, Inc.                                 $358.33                                                              $358.33
Torney, Emmett
1250 Essex St.
San Diego, CA 92103                            5884     9/2/2020    24 Hour Fitness United States, Inc.              $67.54                                                                             $67.54
Toro, Marcy
9299 SE Market St
Portland, OR 97216                             1508    7/22/2020     24 Hour Fitness Worldwide, Inc.                 $22.00                                                                             $22.00
TORQUE FITNESS LLC
ATTN: JENNY GERMANN
9365 HOLLY ST NW
COON RAPIDS, MN 55433                         23712    10/2/2020        24 Hour Fitness USA, Inc.              $22,771.48                                                                           $22,771.48
Torre, Camila de la
2723 Gillespie Ct.
Grand Prairie , TX 75052                      22139    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $79.54                                                                             $79.54
Torreggiani, Larry
2652 Cropsey Ave
Apt 4B
Brooklyn, NY 11214                             9069     9/5/2020            24 New York LLC                           $0.00                                                                              $0.00
Torres (Allen), Maria Eugenia
22405 Mission Hills Ln
Yorba Linda , CA 92887                         6534     9/3/2020     24 Hour Fitness Worldwide, Inc.                               $73.48                                                               $73.48

                                                                                        Page 1565 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 243 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Torres, Alejandro
18220 80th Avenue Ct E
Puyallup, WA 98375                            3939    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Torres, Alfonso
900 Las Vegas Blvd S
Las Vegas, NV 89101                          23189    10/6/2020    24 Hour Fitness United States, Inc.           $170.00                                                                              $170.00
Torres, April
1124 Ruby Street
Redwood City, CA 94061                       26614    11/23/2020    24 Hour Fitness Worldwide, Inc.                 $78.32                                                                             $78.32
Torres, Brenda
969 La Vonne Ave.
Fallbrook, CA 92028                           5009    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Torres, Carmen R
804 Chateau Pl.
Richmond, TX 77469                           22077    9/30/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Torres, Ceasar David
323 Wind Flower Way
Oceanside, CA 92057                          18091    9/25/2020     24 Hour Fitness Worldwide, Inc.                                                                $175.53                            $175.53
Torres, Cecilia
18220 80th Avenue Court East
Puyallup, WA 98375                            3963    8/28/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Torres, Christine M.
1661 Maple Hill Rd.
Diamond Bar, CA 91765                        20349    9/30/2020     24 Hour Fitness Worldwide, Inc.              $288.99                                                                              $288.99
Torres, David
5648 Vegas Dr #277
Las Vegas, NV 89101                          23860    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Torres, Denisse
2336 255th St.
Lomita, CA 90717                             19596    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $79.77                                                                             $79.77
Torres, Diane
8211 SW 122nd Avenue
Miami, FL 33183                              26979    12/9/2020        24 Hour Fitness USA, Inc.                 $199.98                                                                              $199.98
Torres, Edgardo
4201 W Fay Cir
Santa Ana, CA 92703                          10905    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Torres, Edith
1024 S Castlegate Ave
Compton, CA 90221                            17647    9/23/2020     24 Hour Fitness Worldwide, Inc.              $247.71                                                                              $247.71
Torres, Edwin
P.O. Box 136
Monterey Park, CA 91754                      24933    10/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Torres, Geidy
28 NW 32 ave
Miami, FL 33125                               1479    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $21.68                                                                             $21.68
TORRES, GREGORIA
131 MAINSAIL CT
VALLEJO, CA 94591                             7412     9/4/2020     24 Hour Fitness Worldwide, Inc.              $649.81                                                                              $649.81




                                                                                       Page 1566 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 244 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Torres, James
7400 Center Avenue, Apartment #201
Huntington Beach, CA 92647                   19345    9/28/2020    24 Hour Fitness Worldwide, Inc.             $131.69                                                                              $131.69
Torres, Jeime
Law office of Bert M. Vega
506 Sacramento Street
Vallejo, CA 94590                            19169    9/25/2020       24 Hour Fitness USA, Inc.            $100,000.00                                                                          $100,000.00
TORRES, JESSICA
17380 NW 69 CT APT 502
HIALEAH, FL 33015                             8782     9/5/2020           24 New York LLC                      $105.00                                                                              $105.00
Torres, Jose Luis
24048 Chantry Rd
Colton, CA 92324                             16868    9/21/2020    24 Hour Fitness Worldwide, Inc.             $247.94                                                                              $247.94
Torres, Kristy
4633
                                              7731     9/3/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                           $482.00                            $482.00
Torres, Laura
186 S. Birchwood St.
Anaheim, CA 92808                            12677    9/11/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Torres, Magaly
2553 W EVENING DOVE CIR
WEST VALLEY, UT 84119                        11624     9/9/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
Torres, Manuel
1655 N Glassell St
Orange, CA 92867                              9051     9/9/2020    24 Hour Fitness Worldwide, Inc.             $383.92                                                                              $383.92
Torres, Manuel
2731 Blue Springs Place
Wesley Chapel, FL 33544                      22890    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,500.00                                                                           $1,500.00
Torres, Marvin
635 E Flora St.
Santa Ana, CA 92707                           1564    7/20/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Torres, Matthew
10771 SW 63 St
Miami, FL 33173                               1631    7/14/2020    24 Hour Fitness Worldwide, Inc.                 $89.90                                                                            $89.90
Torres, Roberto
214 B Juniper Ave South
San Francisco, CA 94080-2824                  6654     9/3/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Torres, Stephanie
3318 95th Pl SE
Everett, WA 98208                             3835    8/27/2020       24 Hour Fitness USA, Inc.                $568.00                                                                              $568.00
TORRES, STEVE
4546 E56TH ST
MAYWOOD, CA 90270                            19635    9/29/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Torres, Tiffany Nicole
323 Wind Flower Way
Oceanside, CA 92057                          17760    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                $75.81                             $75.81
Torres, Vasiliki Hallas
511 West 235th Street 7C
Bronx, NY 10463                              17859    9/24/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00


                                                                                     Page 1567 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 245 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Torres, Victor K.
26 Saint Francis Way
Santa Barbara, CA 93105-2552                 11364     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Torres, Victor
26 Saint Francis Way
Santa Barbara, CA 93105-2552                 10862     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Torres, Yolanda V.
7755 Center Avenue
Suite 1100
Huntington Beach, CA 92647                    4349    8/29/2020     24 Hour Fitness Worldwide, Inc.              $888.02                                                                              $888.02
Torrez, Cecilia
14654 SE Mill CT
Portland, OR 97233                           11141    9/14/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Torrez, Kim
3302 Spring Creek Way
Sandpoint, ID 83864                          16283    9/23/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Torrice, Catherine A
650 Warburton Ave. 7C
Yonkers, NY 10701                             4333    8/28/2020    24 Hour Fitness United States, Inc.              $60.00                                                                             $60.00
Torrico, Mario
2548 sparkling water ct.
Palmdale, CA 93550-4611                      22411    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Torrico, Ricardo
9734 Mason Ave
Chatsworth, CA 91311                         11936    9/10/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Tosello, Toni
1319 Flanders Road
La Canada, CA 91011                          14737    9/16/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tossany, Christal
33830 7th Street
Union City, CA 94587                          1105     7/9/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Toston, Cassandra D
6680 Walnut Ave
Long Beach, CA 90805                         19377    9/28/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Tosun, Herb
93 Saint Stephens Ave, Fl 1
Keasbey, NJ 08832                             187     6/30/2020     24 Hour Fitness Worldwide, Inc.              $100.20                                                                              $100.20
Tosuner, Mustafa
1033 Morning Glory Way
Oakley, CA 94561                             23777    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tourchian, Mohammad Reza
24161 El Tiradore Cir
Mission Viejo, CA 92691                      13782    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Toussaint, Jessica
496 East 189th Street
Apt. 7
Bronx, NY 10458                              17233    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $73.48                                                                             $73.48
TOUTOUNCHI, ASLAN
879 Bettina court apartment 660
Houston, TX 77024                            21142    10/1/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00

                                                                                       Page 1568 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 246 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Toves, Alfred F.
11803 Dana Dr
Adelanto, CA 92301                            6705     9/2/2020     24 Hour Fitness Worldwide, Inc.              $280.00                                                                              $280.00
Tovmasyan, Karen
11150 Trinity River Dr.
Rancho Cardova, CA 95670                     14990    9/17/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Tovmasyan, Karen
2545 Knightwood Way
Rancho Cordova, CA 95670                     14843    9/17/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Tovmasyan, Samvel
11150 TRINITY RIVER DR.
Rancho Cordova, CA 95670                     14991    9/17/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Tovmasyan, Samvel
2545 Knightwood Way
Rancho Cordova, CA 95670                     14954    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Towers Jr., Roy L.
3069 Horseshoe Ct.
Hayward, CA 94541                            24511    10/6/2020        24 Hour Fitness USA, Inc.                $1,080.00                                                                           $1,080.00
Town, Andrea
11650 S Shannan St
Apt 1512
Olathe, KS 66062                             21220    10/1/2020     24 Hour Fitness Worldwide, Inc.              $108.01                                                                              $108.01
Towne, Jeanette M.
P. O. Box 275
Walnut Grove, CA 95690                       10714     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,396.50                                                                           $1,396.50
Townes, Danny
6701 Windrock Rd
Dallas, TX 75252                             26492    11/17/2020    24 Hour Fitness Worldwide, Inc.                                $0.00        $3,500.00                                           $3,500.00
Towns, Payton
1404 Kilamanjaro Lane Unit 204
Las Vegas, NV 89128                           1730    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $72.88                                                                             $72.88
Townsend, Cristy
912 N 4th Street
Montebello, CA 90640                          5651     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Townsend, Dylan
1711 Willowby Dr
Houston, TX 77008                            14151    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Townsend, Eric
7958 Morocco Dr.
La Mesa, CA 91942                            24325    10/8/2020     24 Hour Fitness Worldwide, Inc.           $27,820.00                                                                           $27,820.00
Townsend, Mary
2523 C South 8th Street
Joint Base Lewis-McChord, WA 98433            311     6/25/2020     24 Hour Fitness Worldwide, Inc.             $1,444.00                                                                           $1,444.00
Townsend, Michael D.
5229 Camino Del Rancho
Las Vegas, NV 89130                           8362     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                         $3,000.00                          $3,000.00
Townsend, Nicky
8201 Camino Colegio Apt 214
Rohnert Park, CA 94928                       26832    12/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00


                                                                                       Page 1569 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 247 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Townsend, Scott
37 Jane Dr
North Babylon, NY 11703                       19094    9/23/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Township of Wayne
Beth Territo, Tax Collector
475 Valley Road
Wayne, NJ 07470                                2336    7/27/2020    24 Hour Fitness Worldwide, Inc.                            $1,317.60                                                           $1,317.60
Toy, Gerald
561 Baker St Apt 4
San Francisco, CA 94117                       10000     9/8/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Toy, Jeannie
554 Fallen Leaf Cir
San Ramon, CA 94583                           22073    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $69.50                                                                            $69.50
Toy, Judie
2427 E 16 St
Flr 2
Brooklyn, NY 11235                            23727    10/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Toy, Kenneth
554 Fallen Leaf Cir
San Ramon, CA 94583                           22151    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $56.75                                                                            $56.75
Toy, Winnie
111 Encanto Lane
Monterey Park, CA 91755                        8823     9/5/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Toyama, Misuzu
2210 Stockton St. Apt. 4060
San Francisco, CA 94133                       13181    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Tozlovan, Viorica
47 Citron Knoll
Orinda, CA 94563                              10137     9/8/2020    24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
TR Wateridge LLC
c/o Barbra R. Parlin, Esq.
Holland & Knight LLP
31 West 52nd Street, 12th Floor
New York, NY 10019                            21598    10/1/2020       24 Hour Fitness USA, Inc.             $57,090.00                                                                           $57,090.00
TR Wateridge LLC
Holland & Knight LLP
c/o Barbra R. Parlin, Esq.
31 West 52nd Street
New York, NY 10019                            21673    10/1/2020       24 Hour Fitness USA, Inc.                              $10,469.07                                                          $10,469.07
Tracy, Nancy
17832 Lerene Dr
Yorba Linda, CA 92886                         14651    9/16/2020    24 Hour Fitness Worldwide, Inc.            $2,190.00                                                                           $2,190.00
Trader, Katie
325 Union Ave Apt 111-F
Campbell, CA 95008                             8080     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Trahan, Carlos
350 Ward Ave #106-270
Honolulu, HI 96814                            21953    10/5/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00




                                                                                      Page 1570 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 248 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Traiger, Robin
718 NW 91st Terrace
Plantation, FL 33324                           571      7/6/2020       24 Hour Fitness USA, Inc.                $499.98                                                                              $499.98
Trail, Travis Luke
3358 West Bijou St
Colorado Springs, CO 80904                    23451    10/2/2020            24 Denver LLC                      $1,000.00                                                                           $1,000.00
Trail, Travis
3358 West Bijou St
Colorado Springs, CO 80904                     1672    7/14/2020            24 Denver LLC                      $1,000.00                                                                           $1,000.00
Traing, Ly
3106 Peninsula Dr.
Jamestown, NC 27282                            3316    8/25/2020    24 Hour Fitness Worldwide, Inc.             $624.00                                                                              $624.00
Trammell, R E
608 E Mission St
Crowley, TX 76036                             23864    10/8/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Tramontana, James
360 Allaire Ave.
Leonia, NJ 07605                              21437    10/1/2020       24 Hour Fitness USA, Inc.               $8,293.20                                                                           $8,293.20
Tramontana, Suzanne
360 Allaire Ave.
Leonia, NJ 07605                              21370    10/1/2020       24 Hour Fitness USA, Inc.               $9,182.52                                                                           $9,182.52
Tramposh, Bethany
709 S Norton Ave
Apt C
Los Angeles, CA 90005                          647      7/6/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
Tran, Amy N
13800 S Wilkie Ave
Gardena, CA 90249                             20659    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tran, An
8875 Lewis Stein Rd Apt 108
Elk Grove, CA 95758                            5281    8/30/2020    24 Hour Fitness Worldwide, Inc.             $355.00                                                                              $355.00
Tran, Andrew Luan
12 Chapparal Ct
San Ramon, CA 94583                           15702    9/19/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Tran, Anh-Tuan
5100 Fresno Ave
Pflugerville, TX 78660                        12503    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Tran, Anna
350 N 2nd St #117
San Jose, CA 95112                            15960    9/21/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Tran, Bach
751 Greenwich Street
San Francisco, CA 94133                       14319    9/15/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tran, Benjamin Duy
389 Chumalia Street
San Leandro, CA 94577                          6742     9/3/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tran, Binh
2627 Kendrick Circle
San Jose, CA 95121                             8182     9/5/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00


                                                                                      Page 1571 of 1763
                                                      Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 249 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Tran, Cam
19 Sunview Drive
San Francisco, CA 94131                    25723    10/19/2020    24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Tran, Cami
9761 Philta Way
Elk Grove, CA 95757                        14133    9/15/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Tran, Chris
2600 Nuestra Castillo ct #238
San Jose, CA 95127                          3381    8/27/2020     24 Hour Fitness Worldwide, Inc.              $259.00                                                                              $259.00
Tran, Chris
2600 Nuestra Castillo ct #238
San Jose, CA 95127                         12855    9/11/2020        24 Hour Fitness USA, Inc.                 $200.00                                                                              $200.00
Tran, Chuc Ngoc
8179 Waterside Trail
Fort Worth, TX 76137                        6953     9/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Tran, Cindy
713 W Oakwood St
Montebello, CA 90640                        6457     9/1/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Tran, Coy
1039 CONTINENTALS WAY APT 307
BELMONT, CA 94002                           7875     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.64                                                                              $200.64
Tran, Dan
1515 Channel Islands Way
West Covina, CA 91791                       7129     9/3/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Tran, Dan
20247 McGill Drive
Walnut, CA 91789                           25536    10/14/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Tran, Danny
13592 La Pat Pl
Westminster, CA 92683                      19962    9/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Tran, David H.
342 Myrtle Street Unit 202
Glendale, CA 91203-3177                     8066     9/4/2020     24 Hour Fitness Worldwide, Inc.              $410.00                                                                              $410.00
Tran, David H.
342 Myrtle Street Unit 202
Glendale, CA 91203-3177                    26890    12/5/2020     24 Hour Fitness Worldwide, Inc.             $6,970.00                                                                           $6,970.00
Tran, Dennis
313 Kenbrook Cir
San Jose, CA 95111                         15618    9/20/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Tran, Diane
504 S Monterey St., Apt. 5
Alhambra, CA 91801                         25466    10/13/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tran, Duc
17774 Los Alamos St
Fountain Valley, CA 92708                  11206     9/9/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Tran, Ellen
13800 Wilkie Ave
Gardena , CA 90249                         16134    9/29/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99




                                                                                     Page 1572 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 250 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tran, Emily
2088 Alborada Drive
Camarillo, CA 93010                          13799    9/16/2020        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00
Tran, Ha
15622 Broad Street
Sugar Land, TX 77478                          4012    8/27/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Tran, Hanh
845 McFadden Ave
Santa Ana, CA 92707                          22192    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tran, Harris Hung Dinh
9 Santa Rosa Court
Manhattan Beach, CA 90266                    23728    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00       $1,187.00                                                           $2,687.00
Tran, Harris Hung Dinh
9 Santa Rosa Court
Manhattan Beach, CA 90266                    23894    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00       $1,187.00                                                           $2,687.00
Tran, Harris Hung
9 Santa Rosa Court
Manhattan Beach, CA 90266                    24538    10/2/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Tran, Hong
6629 VERNON ST.
ORLANDO , FL 32818                            1716     8/3/2020        24 Hour Fitness USA, Inc.                    $66.00                                                                             $66.00
Tran, Hong
6629 VERNON ST.
ORLANDO, FL 32818                            19082    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $65.00                                                                             $65.00
Tran, Hung
3250 Syracuse Ave
Baldwin Park, CA 91706                       13001    9/14/2020     24 Hour Fitness Worldwide, Inc.              $275.00                                                                              $275.00
Tran, Huy
2684 Kimball Drive
San Jose, CA 95121                            8811     9/4/2020     24 Hour Fitness Worldwide, Inc.                                               $699.00                                             $699.00
Tran, HuyenTran
4837 Summer Oaks Ln
Fort Worth, TX 76123                         13497    9/16/2020     24 Hour Fitness Worldwide, Inc.              $216.49                                                                              $216.49
Tran, Ivy
414 S.21st
San Jose, CA 95116                           10537     9/7/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Tran, Jackie
17774 Los Alamos St
Fountain Valley, CA 92708                    11219     9/9/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Tran, Jason
4800 Halifax Rd
Temple City, CA 91780                        12286    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Tran, Jennifer
1220 Tasman Drive, Space 72
Sunnyvale, CA 94089                          23826    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,559.80                                                                           $1,559.80
TRAN, JORDAN
6917 NE Morris St
Portland, OR 97213                            3645    8/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00




                                                                                       Page 1573 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 251 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Tran, Kevin Adrian
11900 Stonehollow Dr
Apartment A-925
Austin, TX 78758                               8841     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                 $69.26                             $69.26
Tran, Khanh
1589 Mount Pleasant Drive
San Jose, CA 95127                            17985    9/25/2020     24 Hour Fitness Worldwide, Inc.                                               $288.00                                             $288.00
Tran, Khanh
6832 Egan Way
Fort Worth, TX 76137                           6888     9/3/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Tran, Langa
10470 Kinnard Ave Unit 1
Los Angeles, CA 90024                          2880    7/30/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Tran, Lethanh
15232 Touraine Way
Irvine , CA 92604                              3457    8/27/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Tran, Lisa
68 Albion street
San Francisco, CA 94103                       19864    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Tran, Loc Quoc
2867 Sterne PL
Fremont, CA 94555                              4536    8/29/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tran, Lori
15896 Wadsworth Place
San Diego, CA 92127                            6293     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Tran, Mike
907 Laroda Ct W
Ontario, CA 91762                             15438    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,039.98                                                                           $1,039.98
Tran, Montana
111 Barnard Ave Spc 9
San Jose, CA 95112                            26593    11/21/2020    24 Hour Fitness Worldwide, Inc.                                                                               $699.99             $699.99
Tran, Natalie
783 Fulton CT
Milpitas, CA 95035                            19891    9/28/2020        24 Hour Fitness USA, Inc.                 $648.87                                                                              $648.87
Tran, Nathan
8200 Bolsa Ave Spc 127
Midway City, CA 92655                          5128     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tran, Ngoc Mai
16871 Sea Witch Ln
Huntington Beach, CA 92649                    19738    9/28/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Tran, Nicholas
474 Clauser Drive
Milpitas, CA 95035                            11637     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Tran, Phu D
4121 28th St Apt 13H
Long Island City, NY 11101                     5058    8/31/2020        24 Hour Fitness USA, Inc.                $2,040.00                                                                           $2,040.00
Tran, Phuc
7223 Clarendon Street, Apt 5
San Jose, CA 95129                             4213    8/27/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00


                                                                                        Page 1574 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 252 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
TRAN, PHUONG UYEN
24682 TIOGA ROAD
HAYWARD, CA 94544                             6691     9/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tran, Phuong
10726 El Tiburon Ave
Fountain Valley, CA 92708                     9444     9/6/2020     24 Hour Fitness Worldwide, Inc.              $565.00                                                                              $565.00
Tran, Phuong
10726 El Tiburon Ave
Fountain Valley, CA 92708                     9758     9/6/2020     24 Hour Fitness Worldwide, Inc.              $545.00                                                                              $545.00
Tran, Phuong-Tran
7191 Maple St. #4
Westminster, CA 92683                        14105    9/14/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Tran, Richard
1669 Whitwood Ln Apt 1
Campbell, CA 95008-2551                       8651     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $22.10                                                                             $22.10
Tran, Robin
3061 Flater Dr.
San Jose , CA 95148                          11956    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tran, Sang Van
14492 Castle St
Westminster, CA 92683                         9818     9/8/2020     24 Hour Fitness Worldwide, Inc.              $368.88                                                                              $368.88
Tran, Sean
2088 Alborada Drive
Camarillo, CA 93010                           9699     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Tran, Sharon Hien
9082 Marylee drive
Garden Grove, CA 92841                        5278    8/30/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Tran, Shawna
3216 Ravenswood Way
San Jose, CA 95148                           22444    10/2/2020        24 Hour Fitness USA, Inc.                $1,250.00                                                                           $1,250.00
Tran, Shawna
3216 Ravenswood Way
San Jose, CA 95148                           22458    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,250.00                                                                           $1,250.00
Tran, Spencer
17774 Los Alamos St
Fountain Valley, CA 92708                    11501     9/9/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Tran, Suong
4242 W 5th St
Santa Ana, CA 92703                          16096    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Tran, Thanh
2006 E Union St, Apt 2
Seattle, WA 98122                            21431    10/1/2020     24 Hour Fitness Worldwide, Inc.                                               $783.90                                             $783.90
Tran, Thao
2600 Senter Road Space 33
San Jose, CA 95111                            2845    8/18/2020     24 Hour Fitness Worldwide, Inc.             $1,529.94                                                                           $1,529.94
Tran, Thomas
242 S Aron PL
Anaheim, CA 92804                             6196    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99




                                                                                       Page 1575 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 253 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Tran, Thu T
15505 Bammel North Houston Rd
Apt. 318
Houston, TX 77014                           14356    9/16/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Tran, Thuy B
1273 Thornmill Way
San Jose, CA 95121                          21104    10/3/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Tran, Tim
39488 Stevenson Place, STE A
Fremont, CA 94539                           12903    9/12/2020    24 Hour Fitness Worldwide, Inc.                           $13,650.00                                                          $13,650.00
Tran, Toan Song
1663 Longview St
San Jose, CA 95122                           8480     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Tran, Trung
1412 W 171st Street
Gardena, CA 90247                            7308     9/6/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Tran, Trung
1412 W 171st Street
Gardena, CA 90247                            9733     9/6/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Tran, Tuan
1174 Red Hummingbird Dr
Houston , Tx 77047                           8710     9/4/2020       24 Hour Fitness USA, Inc.                    $77.72                                                                            $77.72
Tran, Tuyen
316 Meadowhaven Way
Milpitas, CA 95035                           4772    9/30/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Tran, Vinh
6629 Vernon St.
Orlando, FL 32818                            2603     8/3/2020       24 Hour Fitness USA, Inc.                    $66.00                                                                            $66.00
Tran, Vinh
6629 Vernon St.
Orlando, FL 32818                           19113    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
Tran, Vu
4146 32nd ST APT 2
San Diego, CA 92104                         11143     9/9/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Tran, Zane
104 Captain Nurse Cir
Novato, CA 94949                             6582     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Tran, Zane
104 Captain Nurse Cir
Novato, CA 94949                            25733    10/20/2020   24 Hour Fitness Worldwide, Inc.             $199.99                                                                              $199.99
Trang, Hue
3009 Damico Dr
San Jose, CA 951458                         23271    10/2/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Trang, Tommy
8316 Lookout Cliff Pass
Austin, TX 78737                             3769    8/28/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
Trani, Tony
776 Mile Square Road
Yonkers, NY 10704                           19216    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $15.00                                                                            $15.00


                                                                                    Page 1576 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 254 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tran-Math, Carolyn
2268-C Warfield Way
San Jose, CA 95122                          21072    10/2/2020     24 Hour Fitness Worldwide, Inc.              $161.25                                                                              $161.25
Trann, Joselyn
PO Box 90712
Long Beach, CA 90809                         1791    7/17/2020     24 Hour Fitness Worldwide, Inc.                               $57.98                                                               $57.98
Transform SR Holding LLC
TransformCo.
Attn: Matthew Joly
3333 Beverly Road, B6-247A
Hoffman Estates, IL 60179                    1556    7/13/2020     24 Hour Fitness Worldwide, Inc.          $211,558.86                                                                          $211,558.86
TRAUTMAN, ROBERT
600 Central Ave #310
Riverside, CA 92507                          7140     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Travers, Melissa
1053 Loma Dr.
Hermosa Beach, CA 90254                     22849    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
TRAVERS, TIMOTHY J.
1053 LOMA DR.
HERMOSA BEACH, CA 90254                     21691    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $700.00                                                              $700.00
Traviesco, Elizabeth
7 Ramblewood, No 589
Aliso Viejo, CA 92656                       25527    10/14/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
TRAVIESO, ARTHUR
26895 ALISO CREEK ROAD STE B#589
ALISO VIEJO, CA 92656                        5714    8/31/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Travis County
c/o Jason A. Starks
P.O. Box 1748
Austin, TX 78767                            26047    10/28/2020       24 Hour Fitness USA, Inc.                                                    $0.00                                               $0.00
Travis County
Travis County Attorney's Office
c/o Jason Starks
P.O. Box 1748
Austin, TX 78767                            26975    12/9/2020        24 Hour Fitness USA, Inc.                                               $39,177.96                                          $39,177.96
Travis, Wesley
1861 Hilmerton Circle
Roseville, CA 95747                          7055     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Trawick, John
120 Phoebe Street Apt 1
Encinitas, CA 92024                         26212    11/4/2020    24 Hour Fitness United States, Inc.          $1,199.70                                                                           $1,199.70
Traywick, Charmaine
8278 Sunny Creek Way
Sacramento, CA 95823                         3737    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $48.17                                                                             $48.17
Traywick, Charmaine
8278 Sunny Creek Way
Sacramento, CA 95823                        16183    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Treas, Jessica
838 31st Street
Richmond , CA 94804                          1114     7/9/2020        24 Hour Fitness USA, Inc.                $1,974.60                                                                           $1,974.60

                                                                                      Page 1577 of 1763
                                                          Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 255 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Treasurer of Virginia
Virginia Dept. of the Treasury
Unclaimed Property Division
P.O. Box 2478
Richmond, VA 23218-2478                        26205    11/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Trebbe, Kristen
61 Leghorn Ave
Bridgewater, NJ 08807                          25947    10/26/2020    24 Hour Fitness Worldwide, Inc.              $118.00                                                                              $118.00
Treekoonsatit, Porntiwa
216 Hermosa Avenue #1
Hermosa Beach, CA 90254                         8940     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Treiger, Karen
461 Juanita Way
Los Altos, CA 94022                             3334    8/25/2020        24 Hour Fitness USA, Inc.                 $374.95                                                                              $374.95
Trejo, Alberto Fuentes
2222 S Park Dr
Santa Ana, CA 92707                            19771    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,920.00                                                                           $1,920.00
Trejo, Jessica
1033 Highland Station Dr
Saginaw, TX 76131                              12310    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Trejo, Pilar Nohemi
2225 Meadow Lark
Irving, TX 75060                                2944     8/4/2020     24 Hour Fitness Worldwide, Inc.              $241.31                                                                              $241.31
Tremaine, Gary
573 Aston Woods Ct
Venice, FL 34293                                4663    8/29/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Tremaroli, Julia
19605 E Top O The Moor Dr
Monument, CO 80132                              5753    8/31/2020         24 Hour Holdings II LLC                                  $492.25                                                              $492.25
tremitiere, kevin
6315 Battlement Way
Alexandria, VA 22312                           26872    12/4/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Trent, Lynn
1367 Camino Peral A
Moraga, CA 94556                               22057    10/1/2020     24 Hour Fitness Worldwide, Inc.              $344.00                                                                              $344.00
Trettin, Darryl
2759 Victoria Ave
Carlsbad, CA 92010                              9903     9/7/2020     24 Hour Fitness Worldwide, Inc.              $464.00                                                                              $464.00
Trevino, Jackie
13903 Hawes St.
Whittier, CA 90605-2627                        24955    10/5/2020     24 Hour Fitness Worldwide, Inc.              $179.16                                                                              $179.16
Trevino, Juan
15 Harpstone Pl
The Woodlands, TX 77382                         5754    8/31/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Trevino, Kristi
2119 Savanna Ct S
League City, TX 77573                          17927    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $21.65                                                                             $21.65
Trevino, Monica
7115 Favor Street
Oakland, CA 94621                              16509    9/21/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99

                                                                                         Page 1578 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 256 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Trevizo, Lorenzo
420 Sugar Mill Road
Cedar Hill, TX 75104                            656      7/2/2020    24 Hour Fitness Worldwide, Inc.             $123.37                                                                              $123.37
TREVIZO, LORENZO
420 SUGAR MILL ROAD
CEDAR HILL, TX 75104                           19928    9/29/2020    24 Hour Fitness Worldwide, Inc.             $123.37                                                                              $123.37
Trevizo, Lorenzo
420 Sugar Mill Road
Cedar Hill, TX 75104                           22783    10/5/2020    24 Hour Fitness Worldwide, Inc.             $123.37                                                                              $123.37
Trezza, Donna M.
405 Rosewood Dr
Union, NJ 07083                                24575    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.21                                                                              $100.21
Tri Cities Harriman LLC
Jeff Carruth
Weycer Kaplan Pulaski Zuber PC
11 Greenway Plaza Suite 1100
Houston, TX 77046                              24656    10/2/2020       24 Hour Fitness USA, Inc.             $34,812.00                                                       $84,337.81         $119,149.81
Tri, Michelle
2606 Cinderella Way
Lemon Grove, CA 91945                           291      7/1/2020    24 Hour Fitness Worldwide, Inc.                 $69.42                                                                            $69.42
Triana, Joseph F
801 N Bluff Dr. Unit 37
Austin , TX 78745                               690      7/6/2020    24 Hour Fitness Worldwide, Inc.             $207.36                                                                              $207.36
Triangle Center, LLC
c/o Abigail V. O'Brient, Mintz Levin
2029 Century Park East, Suite 3100
Los Angeles, CA 90067                          24356    10/2/2020       24 Hour Fitness USA, Inc.            $428,182.55                                                       $73,901.40         $502,083.95
Trias, Elman
1818 L St. Unit 506
Sacramento, CA 95811                           12191    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,170.00                                                                           $1,170.00
Tribble, Chanel H
51 Lime Ave Apt 5
Long Beach, CA 90802                           23387    10/2/2020    24 Hour Fitness Worldwide, Inc.             $630.00                                                                              $630.00
Trierweiler, Danielle
9343 31st Pl. SW
Seattle, WA 98126                              27255    1/12/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Trieu, Anna K
14310 Cypress Falls Dr
Cypress, TX 77429                              13132    9/20/2020    24 Hour Fitness Worldwide, Inc.            $7,800.00                                                                           $7,800.00
Trieudang, Jimmy Thienbao
287 Cannikin Dr
San Jose, CA 95116                              6638     9/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Trifekta Media, Inc.
23233 North Pima Road
Suite 113-277
Scottsdale, AZ 85255                           22102    10/1/2020       24 Hour Fitness USA, Inc.             $25,750.00                                                                           $25,750.00
Trifu, Doru G
8747 Blythe Avenue
Orangevale, CA 95662                           21613    10/1/2020    24 Hour Fitness Worldwide, Inc.             $129.00                                                                              $129.00


                                                                                       Page 1579 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 257 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Trillana, Dennis
1905 E San Bernardino Ave
San Bernardino , CA 92408                     22470    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $91.00                                                                             $91.00
Trillana, Donnadel
1905 E San Bernardino Ave
San Bernardino, CA 92408                      22799    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Trinh, Christina
48 Van Wagenen Ave
Jersey City, NJ 07306                          8573     9/6/2020        24 Hour Fitness USA, Inc.                                                                    $67.16                             $67.16
Trinh, Cuong Anthony
12698 Amberhill Ave.
Eastvale, CA 92880                             1897    7/18/2020        24 Hour Fitness USA, Inc.                    $57.00                                                                             $57.00
Trinh, Duc
2600 Torrey Pines RD
#A24
La Jolla, CA 92037                            14309    9/15/2020        24 Hour Fitness USA, Inc.                $1,252.94                                                                           $1,252.94
Trinh, Khoa
6901 Paul Do Mar Way
Elk Grove, CA 95757                            9730     9/7/2020     24 Hour Fitness Worldwide, Inc.              $948.76                                                                              $948.76
Trinh, Kim
10416 Roy Butler Dr
Austin, TX 78717                              26818    12/1/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Trinh, Quynh
105 Melville Terrace
Martinez, CA 94553                            16352    9/22/2020     24 Hour Fitness Worldwide, Inc.              $368.56                                                                              $368.56
Trinh, Quynh
13 Kenmar Way
Burlingame, CA 94010                           6735     9/2/2020     24 Hour Fitness Worldwide, Inc.              $928.88                                                                              $928.88
Trinh, Toan P
830 Meade Ave
San Francisco, CA 94124                       10535     9/9/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Trinh, Toni
4235 Terraza Ct NE
Salem, OR 97301                                2781    7/28/2020     24 Hour Fitness Worldwide, Inc.              $159.61                                                                              $159.61
Trinkaus, Kevin
2333 S Raleigh St
Denver, CO 80219-5142                         20069    9/29/2020     24 Hour Fitness Worldwide, Inc.              $118.92                                                                              $118.92
Trinkaus, Naylya
2333 S Raleigh St
Denver, CO 80219-5142                         19686    9/29/2020     24 Hour Fitness Worldwide, Inc.              $118.92                                                                              $118.92
Trino, Karla
1255 Nuuanu Ave
Apt E708
Honolulu, HI 96817                            26883    12/4/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Trino, Karla
1255 Nuuanu Ave, Apt E708
Honolulu, HI 96817                            27413    2/18/2021     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Tripathi, Sunil
388 E Ocean Blvd, Unit 1204
Long Beach, CA 90802                          25541    10/14/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00

                                                                                        Page 1580 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 258 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tripathi, Supriya
6416 E Lake Samm Pkwy NE #202
Redmond, WA 98052                             4582    8/29/2020        24 Hour Fitness USA, Inc.                  $153.00                                                                             $153.00
Tripathi, Ved Vyas
200 Westchester Drive
Los Gatos, CA 95032                          20096    9/29/2020    24 Hour Fitness United States, Inc.            $215.00                                                                             $215.00
Tripodi, Andrea L
6224 Keokea Pl
Honolulu, HI 96825                           26504    11/17/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Tripolsky, Irene
1245 Ave. X, Apt. 4-B
Brooklyn, NY 11235                            3933    8/28/2020     24 Hour Fitness Worldwide, Inc.               $156.00                                                                             $156.00
Tripolsky, Irene
1245 Ave. X, Apt. 4-B
Brooklyn, NY 11235                           12281    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tripolsky, Irene
1245 Ave. X, Apt. 4-B
Brooklyn, NY 11235                           15053    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Tristan, Kelsey
3818 Carters Lake Dr
Richmond, VA 77406                            2851    7/28/2020     24 Hour Fitness Worldwide, Inc.               $181.81                                                                             $181.81
Tristate Commercial Realty, LLC
Richard L. Zucker, Esq.,
Lasser Hochman, LLC
75 Eisenhower Parkway
Roseland, NJ 07068-1649                       3148    8/11/2020     24 Hour Fitness Worldwide, Inc.          $1,223,675.49                                                                      $1,223,675.49
Tristeza, Frederick
10276 Shoech Way
Elk Grove, CA 95757                          12345    9/18/2020     24 Hour Fitness Worldwide, Inc.               $369.00                                                                             $369.00
Trivedi, Abhishek
232 Longview Terrace
Orinda, CA 94563                             10382     9/8/2020     24 Hour Fitness Worldwide, Inc.               $282.73                                                                             $282.73
TRIVEDI, REENA
6615 RIDDELL ST
PLEASANTON, CA 94566                         12429    9/14/2020    24 Hour Fitness United States, Inc.            $260.00                                                                             $260.00
Troncoso, Jaime
51 Britt Court
Alameda, CA 94502                             3862    8/27/2020     24 Hour Fitness Worldwide, Inc.               $500.00                                                                             $500.00
Troncoso, Jaime
51 Britt Court
Alameda, CA 94502                            26122    11/2/2020          24 San Francisco LLC                     $500.00                                                                             $500.00
Tronto-Arneman, Eloise
11002 Valle Vista Road
Lakeside, CA 92040                           18433    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,506.00                                                                           $1,506.00
Trop 2015 Holdings, LLC
Holley Driggs
Attn: Richard F. Holley, Esq.
400 South Fourth St., Suite 300
Las Vegas, NV 89101                           2991    8/11/2020        24 Hour Fitness USA, Inc.              $772,686.85                                                                         $772,686.85


                                                                                       Page 1581 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 259 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tropfenbaum, James
4249 SW Dosch Rd
Portland, OR 97239                            2531    7/29/2020    24 Hour Fitness United States, Inc.              $38.00                                                                             $38.00
Tropfenbaum, James
4249 SW Dosch Rd
Portland, OR 97239                           16178    9/17/2020    24 Hour Fitness United States, Inc.              $38.00                                                                             $38.00
Tropper, Carol
3103 Fairfield Ave.- Apt. 8D
Bronx, NY 10463                              20502    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $168.00                                                              $168.00
Trosvig, Jesse
12931 SW Buckfield Ln
Tigard, OR 97224                             23823    10/2/2020     24 Hour Fitness Worldwide, Inc.              $112.00                                                                              $112.00
Trotman, Sarah
3943 Arlington Square Drive
Apt. 364
Houston, TX 77034                             1459    7/15/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Trotman, Sarah
3943 Arlington Square Drive
Apt. 364
Houston, TX 77034                            18166    9/22/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Troung, Huy
3718 Colleen Woods Cir
Houston , TX 77080                           24154    10/8/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Trowbridge, Elliot
3715 78th Ave Ct W Apt N301
University Place, SW 98466                   25318    10/12/2020       24 Hour Fitness USA, Inc.                 $257.72                                                                              $257.72
Troxell, Wade
812 Rochelle Circle
Fort Collins, CO 80526                        3041     8/6/2020        24 Hour Fitness USA, Inc.                                 $998.00                                                              $998.00
Trubee, Philip
16315 NE 46th ST
Redmond, WA 98052                            16150    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $510.48                                                              $510.48
Trudeau, Devin
860 Calle Cedro
Thousand Oaks, CA 91360                      26669    11/24/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Trudeau, Joseph Lawrence
4738 50th Street
San Diego, CA 92115                          13469    9/13/2020     24 Hour Fitness Worldwide, Inc.              $415.00                                                                              $415.00
Trudeau, Mary
860 Calle Cedro
Thousand Oaks, CA 91360                      26670    11/24/2020    24 Hour Fitness Worldwide, Inc.              $859.98                                                                              $859.98
True Fitness Technology, Inc
Tom Kurlandski
865 Hoff Road
Ofallon, MO 63366                            23203    10/6/2020        24 Hour Fitness USA, Inc.             $102,079.43                                                                          $102,079.43
True, Thomas
209 King George St
Daniel Island, SC 29492                       4369    8/29/2020        24 Hour Fitness USA, Inc.                 $924.00                                                                              $924.00




                                                                                       Page 1582 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 260 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
TRUEMPER, MARK W.
7615 BRINKWORTH LANE
HOUSTON, TX 77070                             8410     9/4/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Truesdell, Roxanne
39 San Pablo Ave
San Rafael, CA 94903                         17649    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $24.00                                                                            $24.00
Trufusion Soho LLC
c/o Cory Reade Dows & Shafer
1333 North Buffalo Dr
Ste 210
Las Vegas, NV 89128                          22960    10/2/2020       24 Hour Fitness USA, Inc.             $18,005.00                                                                           $18,005.00
Truitt, Stefan
1848 Schenectady Avenue
Brooklyn, NY 11234                           27503    3/29/2021     24 Hour Fitness Holdings LLC              $1,800.00                                                                           $1,800.00
Trujillo, Barbara
3325 Investment Blvd
Hayward, CA 94545                             4858    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
Trujillo, Eddie
1358 McPrince Lane
Brentwood, CA 94513                          18152    9/26/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Trujillo, Karina
315 N Hubbard Ave
San Fernando, CA 91340                       15181    9/17/2020    24 Hour Fitness Worldwide, Inc.                             $824.78                                                              $824.78
Trujillo, Maria
1321 N Alamo St
Anaheim, CA 92801                             6512     9/2/2020    24 Hour Fitness Worldwide, Inc.             $380.00                                                                              $380.00
Trujillo, Nancy Eulalia
28451 Calle Mira Monte
San Juan Capistrano, CA 92675                22808    10/2/2020    24 Hour Fitness Worldwide, Inc.         $138,000.00                                                                          $138,000.00
Trujillo, Nancy
28451 Calle Mira Monte
San Juan Capistrano, CA 92675                 2963    8/17/2020    24 Hour Fitness Worldwide, Inc.             $696.00                                                                              $696.00
Trujillo, Sandra
1321 N Alamo St
Anaheim, CA 92801                             7034     9/2/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Trumbo, Kristal
3936 Maplewood Pl
Riverside, CA 92506                          22665    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Trumbo, Kristal
3936 Maplewood Pl.
Riverside, CA 92506                          22678    10/2/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Truong, An
2656 Wilart Dr
Richmond, CA 94806                            9925     9/7/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Truong, Christina
4791 Lakeshore Dr
Santa Clara, CA 95054                        22334    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Truong, Dat
8241 Summer Sunset Drive
Sacramento, CA 95828                         25732    10/19/2020      24 Hour Fitness USA, Inc.                    $25.08                                                                            $25.08

                                                                                     Page 1583 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 261 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Truong, David
1530 146th Ave
San Leandro, CA 94578                         4998    8/30/2020        24 Hour Fitness USA, Inc.                 $429.00                                                                              $429.00
Truong, Hong
517 N 18th St
San Jose, CA 95112                           11724    9/10/2020     24 Hour Fitness Worldwide, Inc.                               $48.23                            $48.23                             $96.46
Truong, Huy N
7467 Sonora Lane
Highland , CA 92346                          17851    9/24/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Truong, Iris Wan
7091 Westmoreland Way
Sacramento, CA 95831                          7098     9/2/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Truong, Iris Wan
7091 Westmoreland Way
Sacramento, CA 95831                         13033    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                $429.99                            $429.99
Truong, Jamie
2430 N Naomi St. #109
Burbank , CA 91504                            1007     7/8/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Truong, Muio Thi
342 Checker Dr, Apt # 210
San Jose, CA 95133-2248                      15716    9/19/2020     24 Hour Fitness Worldwide, Inc.                                               $100.00                                             $100.00
Truong, Sheena
636 Mclellan Drive
South San Francisco, CA 94080                17431    9/23/2020     24 Hour Fitness Worldwide, Inc.              $675.00                                                                              $675.00
Truong, Stephanie
2479 40th Ave
San Francisco, CA 94116                      13155    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                 $29.00                             $29.00
Truong, Thuy
1955 Poco Way #1
San Jose, CA 95116                           16406    9/18/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Truong, Tiffany
729 Spindrift Dr
San Jose, CA 95134                           14077    9/14/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Truong, UT
15034 Andover Street
San Leandro, CA 94579                        24419    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $900.00                                             $900.00
Truong, Vu Thien
4413 Bel Estos Way
Union City, CA 94587                          3713    8/28/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Trustwave Holdings, Inc
Accounts Receivable
70 W. Madison St. Suite 600
Chicago, IL 60602                             1704    7/14/2020        24 Hour Fitness USA, Inc.              $13,222.64                                                                           $13,222.64
Tsai, Amy
3788 Bidwell Dr.
Yorba Linda, CA 92886                         7187     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Tsai, Cheri
1022 Trellis LN
Alameda, CA 94502                            12420    9/12/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                       Page 1584 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 262 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tsai, Evan
8208 Havel Place
San Gabriel, CA 91775                          5879     9/1/2020    24 Hour Fitness Worldwide, Inc.             $385.20                                                                              $385.20
Tsai, Evelyn
4356 Crestwood St
Fremont, CA 94538                             20190    10/1/2020    24 Hour Fitness Worldwide, Inc.          $13,317.59                                                                           $13,317.59
Tsai, Jason
114 Vermillion
Irvine, CA 92603                               9074     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $91.98                                                               $91.98
Tsai, Jason
114 Vermillion
Irvine, CA 92603                               9086     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $91.98                                                               $91.98
Tsai, Jason
114 Vermillion
Irvine, CA 92603                               9476     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $91.98                                                               $91.98
Tsai, Jason
114 Vermillion
Irvine, CA 92603                               9668     9/6/2020    24 Hour Fitness Worldwide, Inc.                              $91.98                                                               $91.98
Tsai, Jenny
2317 Ivyland Avenue
Arcadia, CA 91007                             18788    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $95.00                                                                            $95.00
Tsai, Katerina
849 Hawthorne Way
Millbrae, CA 94030                            14986    9/17/2020    24 Hour Fitness Worldwide, Inc.                 $82.00                                                                            $82.00
Tsai, Kevin
7469 Westcliff Way
Eastvale, CA 92880                             5657    8/31/2020    24 Hour Fitness Worldwide, Inc.                             $466.66                                                              $466.66
Tsai, Sue Hau
572A Missouri St.
San Francisco, CA 94107-2837                  15791    9/20/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00
Tsai, Terri
7469 Westcliff Way
Eastvale, CA 92880-3336                        4894    8/31/2020    24 Hour Fitness Worldwide, Inc.             $466.67                                                                              $466.67
Tsai, Tim
7469 Westcliff Way
Eastvale, CA 92880-3336                        4879    8/31/2020    24 Hour Fitness Worldwide, Inc.             $466.67                                                                              $466.67
Tsai, Wen-Yee
1280 Brighton Ave
Albany, CA 94706                              16655    9/23/2020       24 Hour Fitness USA, Inc.                $380.00                                                                              $380.00
Tsai, Yao
142 California Street, Unit D
Arcadia, CA 91006                             13709    9/14/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Tsaktsirlis, Christine
243 Yoakum Avenue
Farmingdale, NY 11735                          3354    8/26/2020           24 New York LLC                      $699.99                                                                              $699.99
Tsaktsirlis, Christine
243 Yoakum Avenue
Farmingdale, NY 11735                         14813    9/16/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99




                                                                                      Page 1585 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 263 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
TSAN, BELLA AHN
10781 BLAKE ST
GARDEN GROVE, CA 92843                         7455     9/3/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tsan, Jenny
1518 Palm Ave Apt.E
San Gabriel, CA 91776                         22872    10/2/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tsang, Jenny
528 Manor Dr
Pacifica, CA 94044                             4273    8/28/2020    24 Hour Fitness Worldwide, Inc.             $231.00                                                                              $231.00
Tsang, Joey
2055 West 10th Street
Brooklyn, NY 11223                             2281    7/27/2020           24 New York LLC                      $122.00                                                                              $122.00
Tsao, Jeremy
716 Country Place Drive Apt. #C
Houston, TX 77079                             24421    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $859.98                                                              $859.98
TSAO, LICHUNG
709 COTTONWOOD AVE
SO. SAN FRANCISCO, CA 94080                   25953    10/27/2020   24 Hour Fitness Worldwide, Inc.             $229.00                                                                              $229.00
Tsao, Mel
1586 Calle Andres
Duarte, CA 91010                               4762    8/30/2020       24 Hour Fitness USA, Inc.                $240.00                                                                              $240.00
Tsao, Sheng Ching
16161 Glencove Dr.
Hacienda Heights, CA 91745                    19587    9/28/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Tsao, Steven
384 Ludeman Ln
Millbrae, CA 94030                            17790    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
Tsatsos, Thomas
3396 Park Blvd.
Palo Alto, CA 94306                           24134    10/2/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Tsaur, Nancy
407 Vista Rambla
Walnut, CA 91789                              26142    11/2/2020       24 Hour Fitness USA, Inc.                $299.92                                                                              $299.92
Tse, Connie
52 Miriam St.
Daly City, CA 94014                            4484    8/28/2020         24 San Francisco LLC                   $113.36                                                                              $113.36
Tse, Jada
2122 Thomas Ave
San Francisco, CA 94124                        9783     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tse, Jessica
                                              14807    9/20/2020    24 Hour Fitness Worldwide, Inc.             $738.45                                                                              $738.45
Tse, Ka Wai
5123 Capitola Way
Union City, CA 94587                          14838    9/15/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                              $140.97
Tse, Philip
21471 Sprucewood
Lake Forest, CA 92630                         10200     9/7/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Tse, Tiffany
633 El Mercado Ave
Monterey Park, CA 91754                       13161    9/12/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00

                                                                                      Page 1586 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 264 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tsegga, Abel
PO Box 5246
Lynnwood, WA 98046                           14465    9/15/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tsekhanskaya, Larisa
4592 Bedford Avenue
Brooklyn, NY 11235                           14774    9/15/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Tsekhanskaya, Larisa
4592 Bedford Avenue
Brooklyn, NY 11235                           14993    9/15/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
TSENG, CHIU-YEN HOU
18232 GALATINA ST
ROWLAND HEIGHTS, CA 91748                    22727    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Tseng, Helen Yi-Wen
18232 Galatina St
Rowland Heights, CA 91748                    22758    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
TSENG, HSUEH-CHEN
17755 LA ROSA LN
FOUNTAIN VALLEY, CA 92708                    18940    9/27/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
TSENG, LORI (HSUAN JUN)
1600 PINE VIEW DR NW
ISSAQUAH, WA 98027                            4068    8/27/2020     24 Hour Fitness Worldwide, Inc.              $323.32                                                                              $323.32
TSENG, LORI (HSUAN-JUN)
1600 PINE VIEW DR NW
ISSAQUAH, WA 98027                            5844     9/2/2020     24 Hour Fitness Worldwide, Inc.              $125.37                                                                              $125.37
Tseng, Philip Po-Ching
18232 Galatina St
Rowland Heights, CA 91748                    22868    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
TSERING, LISA A
1750 LIBERTY STREET
APT. 1
EL CERRITO, CA 94530                         15732    9/20/2020     24 Hour Fitness Worldwide, Inc.              $625.00                                                                              $625.00
TSERING, NGAWANG
1750 LIBERTY ST.
APT. 1
EL CERRITO, CA 94530                          5309    8/30/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Tsien, Dawen
1927 Bridgepoint Cir., K224
San Mateo, CA 94404                          25542    10/14/2020    24 Hour Fitness Worldwide, Inc.              $207.96                                                                              $207.96
Tsien, Dawen
1927 Bridgepointe Cir. #K224
San Mateo, CA 94404                           2049    7/21/2020    24 Hour Fitness United States, Inc.           $207.96                                                                              $207.96
Tso, Ching Ha
709 Cottonwood Ave
South San Francisco, CA 94080                 5542    8/31/2020     24 Hour Fitness Worldwide, Inc.              $118.00                                                                              $118.00
Tso, David
691 Blue Spruce Drive
Danville, CA 94506                           12746    9/14/2020        24 Hour Fitness USA, Inc.                 $495.00                                                                              $495.00
Tso, Lily
691 Blue Spruce Drive
Danville, CA 94506                           13272    9/14/2020        24 Hour Fitness USA, Inc.                 $495.00                                                                              $495.00

                                                                                       Page 1587 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 265 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tsou, Peining
250 Santa Fe Ter, Unit 320
Sunnyvale, CA 94085                             8617     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,300.00                                                                           $1,300.00
Tsoy, Dmitriy
8809 La Magarita Way
Sacramento, CA 95828                            8855     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Tsubaki, Kylen
91-1000 Polohuku Street
Ewa Beach, HI 96706                            16566    9/23/2020    24 Hour Fitness Worldwide, Inc.                                                               $146.99                            $146.99
Tsuchida, George
95-225 Akuli Place
Mililani, HI 96789-5500                         5074    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,960.21                        $1,960.21                          $3,920.42
Tsuchida, Lauren
95-225 Akuli Place
Mililani, HI 96789-5500                         6037    8/31/2020    24 Hour Fitness Worldwide, Inc.                            $1,960.21                        $1,960.21                          $3,920.42
Tsuchiya, Junko
38 Livingston Street, Apt 4
Brooklyn, NY 11201                             12538     9/9/2020    24 Hour Fitness Worldwide, Inc.             $107.43                                                                              $107.43
Tsudik, Gene
2 Joyce Court
Irvine, CA 92617                               11125    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Tsuha, Toshiro
3601 S River Pkwy
Unit 914
Portland, OR 97239                             26984    12/9/2020    24 Hour Fitness Worldwide, Inc.                 $80.00                                                                            $80.00
Tsui, Alex
11725 Winding Way
Los Altos, CA 94024                             3549    8/26/2020         24 San Francisco LLC                   $239.99                                                                              $239.99
Tsui, Christina
13207 NE 56th Ave
Vancouver, WA 98686                             5980    8/31/2020    24 Hour Fitness Worldwide, Inc.             $437.50                                                                              $437.50
Tsui, Daniel W
529 Alhambra Rd
San Gabriel, CA 91775                          13505    9/13/2020    24 Hour Fitness Worldwide, Inc.             $499.99                                                                              $499.99
Tsui, Evelyn On Kei
161 Vine Street
San Carlos, CA 94070                            1317    7/16/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $1,161.00                          $1,161.00
Tsui, Lena
14913 48th Ave. W
Apt. M1
Edmonds, WA 98026                               9705     9/6/2020       24 Hour Fitness USA, Inc.                    $39.74                                                                            $39.74
Tsui, Natalie
529 Alhambra Rd
San Gabriel, CA 91775                          13508    9/13/2020    24 Hour Fitness Worldwide, Inc.             $495.00                                                                              $495.00
Tsui, Steve
15186 Discovery Road
San Leandro, CA 94578                          20458    10/1/2020    24 Hour Fitness Worldwide, Inc.             $299.90                                                                              $299.90
Tsujimoto, Mark K
                                               25164    10/9/2020    24 Hour Fitness Worldwide, Inc.            $1,380.00                                                                           $1,380.00


                                                                                       Page 1588 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 266 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tsujimoto, Trude
1072 Vanessa Way
San Marcos, CA 92078                          19917    9/29/2020    24 Hour Fitness Worldwide, Inc.                             $924.00                                                              $924.00
Tsukiyama, Betty
1014 Kikeke Avenue
Honolulu, HI 96816                            26306    11/10/2020      24 Hour Fitness USA, Inc.               $1,042.93                                                                           $1,042.93
Tsung, Andrew
4251 Knollview Drive
Danville, CA 94506                             4706    8/30/2020    24 Hour Fitness Worldwide, Inc.                 $49.99                                                                            $49.99
Tsung, Hua Hsuan
3141 Casa De Campo Apt 108
San Mateo, CA 94403                            8123     9/4/2020    24 Hour Fitness Worldwide, Inc.             $649.00                                                                              $649.00
Tsvilikhovskiy, Anton
277 Golden Gate Ave., Apt 211
San Francisco, CA 94102                        5890    8/31/2020    24 Hour Fitness Worldwide, Inc.             $103.98                                                                              $103.98
Tsztoo, Gary
12866 Cumberland Dr
Saratoga, CA 95070                            14584    9/16/2020    24 Hour Fitness Worldwide, Inc.             $640.00                                                                              $640.00
TU, CHUYEN
12402 ASHFORD VALLEY DR.
SUGAR LAND, TX 77478                           9189     9/4/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Tu, Edward C.
Law Offices of Edward C. Tu
750 East Green Street, Suite 209
Pasadena, CA 91101                            20464    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tu, Jasmine
2041 Wendover Lane
San Jose, CA 95121                             4078    8/27/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Tu, Jay
778 Montevino Dr.
Pleasanton, CA 94566                          15882    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Tu, Jianping
121 Costa Bella Dr.
Walnut, CA 91789                              14009    9/14/2020    24 Hour Fitness Worldwide, Inc.             $645.00                                                                              $645.00
Tu, Joanne
                                               3452    8/27/2020       24 Hour Fitness USA, Inc.                                $190.96                                                              $190.96
Tuan-Mu, Andrea
918 W. Garvey Ave #109
Monterey Park, CA 91754                       15608    9/19/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Tuason, Melissa
2473 Silveria Way
Antioch, CA 94531                             10779     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $24.61                                                                            $24.61
Tucker Jr, Charles Aaron
4127 Barnwell Dr
Houston, TX 77082                             17765    9/24/2020    24 Hour Fitness Worldwide, Inc.             $490.00                                                                              $490.00
Tucker, Carolyn Moore
3016 Brookfield Avenue
Oakland, CA 94605                             15130    9/18/2020         24 San Francisco LLC                                                      $0.00        $1,000.00                          $1,000.00




                                                                                      Page 1589 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 267 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Tucker, Christine
262 Bishop Way
Oxnard, CA 93033                             15270    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,020.00                                                                           $1,020.00
Tucker, Cindee L
PO Box 814
Ventura, CA 93002                            26680    11/25/2020    24 Hour Fitness Worldwide, Inc.                $93.98                                                                              $93.98
Tucker, Desirae
3305 Austin Bluffs Pkwy, Apt 1
Colorado Springs, CO 80918                   27462     3/9/2021     24 Hour Fitness Worldwide, Inc.              $512.48                                                                              $512.48
Tucker, Dylan
14640 Limedale St
Panorama City, CA 91402                       8170     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                           $200.00                            $700.00
Tucker, Heidi
36022 Blair Pl
Fremont, CA 94536                             8566     9/5/2020     24 Hour Fitness Worldwide, Inc.                $95.97                                                                              $95.97
Tucker, Irene
249 North Arbor Sun Terrace #1175
Salt Lake City, UT 84116                     18042    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Tucker, Lisa W
16906 Antioch Ave.
Pflugerville, TX 78660                       21080    9/30/2020     24 Hour Fitness Worldwide, Inc.                $98.69                                                                              $98.69
Tucker, Tracy
6433 Macarthur Drive
Fort Worth, TX 76148                         19211    9/27/2020     24 Hour Fitness Worldwide, Inc.                $53.04                                                                              $53.04
Tucker, Yvette
768 Sunset Avenue Apt #5
Suisan City, CA 94585                        14186    9/15/2020     24 Hour Fitness Worldwide, Inc.                $83.98                                                                              $83.98
Tudman, Shontel
3505 College Ave
San Diego, CA 92115                          25362    10/12/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
TULENEW, GIGI
1501 LARKIN STREET APT 108
SAN FRANCISCO, CA 94109                       4790    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Tulenew, Gigi
1501 Larkin Street, Apt 108
San Francisco, CA 94109                      24562    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Tulinius-Osborne, Karen E
2312 Via Chalupa
San Clemente, CA 92673                        1712    7/14/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Tulinius-Osborne, Karen E
2312 Via Chalupa
San Clemente, CA 92673                       22985    10/1/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Tulk, Ashley
27510 Briscoe Park Ct.
Fulshear, TX 77441                            762      7/7/2020    24 Hour Fitness United States, Inc.           $137.00                                                                              $137.00
Tulsiram, Poly Tiffany
2125 Colonial Avenue
Bronx, NY 10461                               6166     9/3/2020     24 Hour Fitness Worldwide, Inc.              $145.98                                                                              $145.98




                                                                                       Page 1590 of 1763
                                                       Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 268 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tumanuvao, Keolani
16458 Bolsa Chica St., #328
Huntington Beach, CA 92649                   179     6/30/2020     24 Hour Fitness Worldwide, Inc.              $130.96                                                                              $130.96
Tumasov, George
12455 San Fernando Rd
Apt. 316
Sylmar, CA 91342                            24519    10/2/2020     24 Hour Fitness Worldwide, Inc.                $82.50                                                                              $82.50
Tumbleweed Development Inc.
4185 W. Post Rd.
Ste. G
Las Vegas, NV 89118                          1071     7/7/2020     24 Hour Fitness Worldwide, Inc.           $57,332.61                                                                           $57,332.61
Tuminting, Ric
2601 E 1st Street
National City, CA 91950                     12246    9/11/2020     24 Hour Fitness Worldwide, Inc.                $74.25                                                                              $74.25
Tung, David
2813 Harbor View Ln
Elk Grove, CA 95758                         12751    9/13/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Tung, Koming
534 Marketview
Irvine, CA 92602                            10953     9/8/2020    24 Hour Fitness United States, Inc.             $40.00                                                                              $40.00
Tung, Maggie Yumei
6565 Purple Crab Dr
Newark, CA 94560                            18713    9/27/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Tunstle, Timothy
5909 Trail Lake Drive
Fort Worth, TX 76133                         8927     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Tunyi, George N
3089 NE Marquette Way
Issaquah, WA 98029                          16361    9/18/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Tuohy, Dianne
9291 Lavell St
La Mesa, CA 91941                           18010    9/24/2020     24 Hour Fitness Worldwide, Inc.             $1,245.00                                                                           $1,245.00
Tuon, Malina
3390 Robert Ave NE
Salem, OR 97301                             17783    9/24/2020     24 Hour Fitness Worldwide, Inc.                                                                 $82.00                             $82.00
Turano, Margaret
419 Violet Ave #A
Monrovia, CA 91016                          15885    9/25/2020     24 Hour Fitness Worldwide, Inc.                $75.00                                                                              $75.00
Turant, Caitlyn
170 North Lakeside Drive
Piscataway, NJ 08854                        21304    10/1/2020     24 Hour Fitness Worldwide, Inc.              $124.36                                                                              $124.36
Turcott, Riley
770 NE Laurelhurst Pl Unit B
Portland, OR 97232                           975      7/7/2020     24 Hour Fitness Worldwide, Inc.              $746.25                                                                              $746.25
Turegano, Dante
7870 Locher Way Apt 25
Citrus Heights, CA 95610                    16041    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00




                                                                                      Page 1591 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 269 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Turetsky, Gerald
30 East Hartsdale Avenue
Apartment 5A
Hartsdale, NY 10530                         18034    9/25/2020    24 Hour Fitness United States, Inc.          $7,409.00                                                                           $7,409.00
TURI, LISA C.
18 Jonathan Smith Road
Morristown, NJ 07960                        11512     9/9/2020        24 Hour Fitness USA, Inc.                 $100.20                                                                              $100.20
Turin, Vitaly
20450 Via Linares
Yorba Linda, CA 92887                       15075    9/18/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Turk, Melissa
9 Babbling Brook Lane
Suffern, NY 10901                            2729    8/14/2020     24 Hour Fitness Worldwide, Inc.              $175.00                                                                              $175.00
Turk, Mindy
8016 El Paseo Grande
La Jolla, CA 92037                          18815    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,440.00                                                           $1,440.00
Turley, Janice Lee
17 Sundance Dr
Newport Beach, CA 92663                     19357    9/28/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
TURNER, ANITA
3814 BARRETT AVE
RICHMOND, CA 94805                          12904    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
TURNER, DON
271 EVEREST STREET
GRAND JUNCTION, CO 81503                     4259    8/28/2020        24 Hour Fitness USA, Inc.                 $249.00                                                                              $249.00
Turner, Eric
1758 Gilda Way #26
San Jose, CA 95124                          14659    9/17/2020     24 Hour Fitness Worldwide, Inc.              $204.00                                                                              $204.00
Turner, Falba F.
7161 Ridge Oak Road
Austin, TX 78749-1957                        8335     9/3/2020        24 Hour Fitness USA, Inc.                                 $996.00                                                              $996.00
Turner, Gregory
8820 West Washburn Rd
Las Vegas, Nevada 89149                     26676    11/23/2020    24 Hour Fitness Worldwide, Inc.              $355.92                                                                              $355.92
Turner, Gwen
2528 Merlin Drive
Lewisville , TX 75056-5702                  12720    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Turner, June
8291 Dove Ridge Way
Parker, CO 80134                            13880    9/14/2020        24 Hour Fitness USA, Inc.                 $684.00                                                                              $684.00
Turner, Micheal
1115 Bradbourne Ave
Duarte, CA 91010-2062                       24411    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Turner, Patricia
1185 S Forest St
Denver, CO 80246                             1950    7/24/2020              24 Denver LLC                      $1,920.00                                                                           $1,920.00
Turner, Perissa
411 94th St. SW
Everett, WA 98204                           16597    9/29/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00


                                                                                      Page 1592 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 270 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Turner, Roslyn A
17832 SE 57th Place
Bellevue, WA 98006                          12271    9/11/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Turner, Susan J
784 Ore Court
West Sacramento, CA 95691                   19215    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,633.00                                                                           $1,633.00
Turner, Teresa
50 Main St apt 227
Ladera Ranch, CA 92694                      16369    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Turner, Terry Deandra
14138 Mendocino Ct
Fontana, CA 92336                           11778    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Turner, Timothy J
12921 Abrams Rd 609
Dallas, TX 75243                            19071    9/27/2020     24 Hour Fitness Worldwide, Inc.              $415.67                                                                              $415.67
TURNER, VALERIE
10730 CORNISH AVE
LYNWOOD, CA 90262                           24303    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $500.00                            $500.00
Turner, Yvette
5391 Old Stage Highway
Smithfield, VA 23430                        22511    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $63.98                                                               $63.98
Turnipseed, Carl
16 Senator Levy Drive
Suffern, NY 10901                           15267    9/18/2020     24 Hour Fitness Worldwide, Inc.              $270.00                                                                              $270.00
Turnquist, Susan
5994 Leilani Dr
Castle Rock, CO 80108                       10238     9/7/2020     24 Hour Fitness Worldwide, Inc.                              $450.00                                                              $450.00
Turpin, John
864 NE 62nd Ave
Apt H
Hillsboro, OR 97124                          5941    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $45.00                                                                             $45.00
Turpin, Raenaurd D
16403 Spirit Court
La Mirada, CA 90638                          8947     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Turrubiartes, Deysi
13014 Chiswick Rd
Houston, TX 77047                            2083    7/24/2020    24 Hour Fitness United States, Inc.           $147.03                                                                              $147.03
Turtel, Scott
3538 211th Pl SE
Sammamish, WA 98075
USA                                         17615    9/22/2020        24 Hour Fitness USA, Inc.                $1,199.91                                                                           $1,199.91
Turtenwald, Zachary
27801 Tirante
Mission Viejo, CA 92692                     25961    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $93.79                                                                             $93.79
Turuseta, Camie
70 Viriginia Rd Apt 17F
White Plains, NY 10603                       8562     9/4/2020     24 Hour Fitness Worldwide, Inc.              $453.91                                                                              $453.91
Turvey, Megan
5111 SE 42nd Avenue
Portland, OR 97206                          13764    9/15/2020     24 Hour Fitness Worldwide, Inc.              $308.42                                                                              $308.42

                                                                                      Page 1593 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 271 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Tustin, Chase
830 W 3rd St # 2152
Austin, TX 78701                               3593    8/27/2020     24 Hour Fitness Holdings LLC               $122.73                                                                              $122.73
Tut, Tejpal Singh
612 Libby Lane
Lathrop, CA 95330                             13392    9/13/2020    24 Hour Fitness Worldwide, Inc.            $3,899.00                                                                           $3,899.00
Tut, Tejpal Singh
612 Libby Lane
Lathrop, CA 95330                             13395    9/13/2020    24 Hour Fitness Worldwide, Inc.            $3,899.00                                                                           $3,899.00
Tuthill, David W.
5365 Morgans Point Dr.
Oxford, MD 21654                              19185    9/25/2020       24 Hour Fitness USA, Inc.               $1,056.00                                                                           $1,056.00
Tuthill, Madeline
8101 Genesta Ave
Van Nuys, CA 91406                             5170     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $46.29                                                                            $46.29
Tutt, Gail M.
PO Box 691616
Stockton, CA 95269                            12729    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Tveretinov, Arkady
4506 Wrenford Way
Sacramento, CA 95842                          17124    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Tweed, Kristie Elaine
38 S Meridith Ave. #7
Pasadena, CA 91106                            23008    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Twohy, Rob
4123 N Willow Rd
Spokane, WA 99206                             25317    10/13/2020   24 Hour Fitness Worldwide, Inc.            $2,200.00                                                                           $2,200.00
Twohy, Rob
4123 N Willow Rd
Spokane, WA 99206-4438                         5655    8/31/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Twumasi, Millicent
2219 Spanish Trail
Arlington, TX 76013                            2105    7/22/2020    24 Hour Fitness Worldwide, Inc.                 $33.99                                                                            $33.99
Tyagnereva, Olga
2197 Ocean Ave, 6C
Brooklyn, NY 11229                             640     6/30/2020    24 Hour Fitness Worldwide, Inc.                             $333.94                                                              $333.94
Tyler, Kelsey
5619 NE 45th Ave.
Portland, OR 97218                            15172    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $90.00                                                                            $90.00
Tyler, Robert
4531 Briggs Dr. SE Apt 304
Olympia, WA 98501                             13331    9/14/2020    24 Hour Fitness Worldwide, Inc.                             $200.00                                                              $200.00
Tymes, Lekisha
2611 NW 56 Ave., Apt 508
Lauderhill, FL 33313                          26629    11/22/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tyndall, Matthew
2706 1st Ave W
Seattle, WA 98119                             23642    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                      Page 1594 of 1763
                                                                               Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 272 of 440


                                                                                                               Claim Register
                                                                                                            In re RS FIT NW LLC
                                                                                                            Case No. 20-11568

                                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                        Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                                  Amount                                           Amount           Amount
Tyo, Jason
8886 Modoc Cir #1201B
Huntington Beach, CA 92646                                          13767    9/14/2020    24 Hour Fitness Worldwide, Inc.              $200.00                                                                             $200.00
Tysinger, Joseph
4825 Robertson Rd
Carlsbad, CA 92010                                                   1865    7/18/2020    24 Hour Fitness Worldwide, Inc.                             $540.00                                                              $540.00
Tyson, James Michael
9378 Rolling Glen Ct.
Orangevale, CA 95662                                                 4792    8/30/2020    24 Hour Fitness Worldwide, Inc.              $988.00                                                                             $988.00
TYSON, STEPHINIE
2021 N. Riddle Ave
Los Angeles, CA 90059                                               22138    10/1/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Tysons West Residential, LLC
Jamie L. Edmonson, Esq.
Robinson & Cole LLP
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                                                14820    9/16/2020       24 Hour Fitness USA, Inc.            $2,761,433.96                                                                      $2,761,433.96
Tysons West Residential, LLC
Robinson & Cole LLP
Jamie L. Edmonson, Esq
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                                                14810    9/16/2020       24 Hour Fitness USA, Inc.            $2,761,433.96                                                                      $2,761,433.96
Tysons West Retail, L.L.C.
Jamie L. Edmonson, Esq.
Robinson & Cole LLP
1201 N. Market Street, Suite 1406
Wilmington, DE 19801                                                19289    9/28/2020       24 Hour Fitness USA, Inc.            $2,761,433.96                                                                      $2,761,433.96
Tzudiker, Gail
1515 South Lee Street
Lakewood, CO 80232                                                   807      7/1/2020    24 Hour Fitness Worldwide, Inc.                             $369.98                                                              $369.98

U.S. Electrical Services, Inc., d/b/a Wiedenbach-Brown Co., Inc.
Daniel C. Kerrick, Esq.
Hogan McDaniel
1311 Delaware Avenue
Wilmington, DE 19806                                                26877    12/4/2020    24 Hour Fitness Worldwide, Inc.          $215,962.08                     $591,519.31       $17,048.40                        $824,529.79

U.S. Electrical Services, Inc., d/b/a Wiedenbach-Brown Co., Inc.
Hogan McDaniel
Daniel C. Kerrick, Esq.
1311 Delaware Avenue
, Wilmington DE
19806                                                               14258    9/15/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                          $0.00                              $0.00
Ubau, Gerardo
901 Cypress Ave
San Mateo, CA 94401                                                 23993    10/2/2020       24 Hour Fitness USA, Inc.                               $1,548.00                                                           $1,548.00
Ubaydullah, Aliyah
415 N I St, Apt 103
Tacoma, WA 98403                                                    22326    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $26.40                                                                            $26.40


                                                                                                            Page 1595 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 273 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Uchitel, Kathleen
2012 W Vine Dr
Fort Collins, CO 80521                       21731    10/4/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97
Uchitel, Marina
3540 Braxton Com.
Fremont, CA 94538                             3468    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Uchitel, Marina
3540 Braxton Com.
Fremont, CA 94538                            16228    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,180.00                                                                           $1,180.00
Udata, Mahesh
1129 NW Turnberry Ter
Beaverton, OR 97006                          10838     9/8/2020     24 Hour Fitness Worldwide, Inc.                                                                $799.00                            $799.00
Udd, Alexandra
35 Huntoon Court
Walnut Creek, CA 94596                        9411     9/5/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Uecker, Grace
8608 Beaver Dr.
Bakersfield, CA 93312                        22884    10/2/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Uecker, Jeff
8608 Beaver Dr.
Bakersfield, CA 93312                        22885    10/2/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Uehara, Jordan
94-458 Kauopua St
Mililani, HI 96789                            7573     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Uehara, Lauren
94-458 Kauopua St
Mililani, HI 96789                            6895     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Ugryumov, Evgeny Valeryevich
8141 Fair Oaks Blvd, #31
Carmichael, CA 95608                          8661     9/4/2020        24 Hour Fitness USA, Inc.                 $169.19                                                                              $169.19
Ugryumov, Evgeny
8141 Fair Oaks Blvd, #31
Carmichael, CA 95608                          8744     9/4/2020        24 Hour Fitness USA, Inc.                 $169.19                                                                              $169.19
Uhl, Joanna
1693 Sutter St
Livermore , CA 94551                          9487     9/5/2020     24 Hour Fitness Worldwide, Inc.              $639.00                                                                              $639.00
Uitert, Kurt Van
11090 Susan Dr.
Sandy, UT 84092                               2782    7/27/2020    24 Hour Fitness United States, Inc.           $743.84                                                                              $743.84
UK 2 CONSTRUCTION CORP
ATTN: SURJIT SINGH
130-43 135TH RD
S. OZONE PARK, NY 11420                      25775    10/19/2020    24 Hour Fitness Worldwide, Inc.           $10,016.51                                                                           $10,016.51
UKOMADU, CHIMEREMEZE
16703 PRESTONWOOD DRIVE
RICHMOND, TX 77407                           27459     3/9/2021     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
Ukyab, Pemala
112 Noriega Street
San Francisco, CA 94122                      18706    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99


                                                                                       Page 1596 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 274 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Uline, Inc.
PO Box 88741
Chicago, IL 60680-1741                       19831    9/28/2020     24 Hour Fitness Worldwide, Inc.             $1,375.36                                        $1,730.72                          $3,106.08
Ulit, Cenicio
7694 Heather Circle
Buena Park, CA 90620                          3576    8/27/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Ulit, Rosalinda C.
7694 Heather Circle
Buena Park, CA 90620                          3574    8/27/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Ulitchny, Daniel
6533 West Sahara Ave
Las Vegas, NV 89146                           5581    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ulloa Flores, Jacqueline Marlene
2137 W. Beverly Dr.
Orange, CA 92868                              8090     9/4/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Ulysse, Dora
1535 Bellevue Ave Apt 817
Seattle, WA 98122                            23664    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,467.99                                           $17.00                          $1,484.99
Umathay, Ashwin
4993 Bel Estos Dr
San Jose, CA 95124                            481     6/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Umathay, Ashwin
4993 Bel Estos Dr
San Jose, CA 95124                            2136    7/29/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Umayam, Allen
2654 W Shadow Ln
Anaheim,, CA 92801                           23492    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $90.97                                                                             $90.97
Umbria, Luis
1002 Katy Gap Rd Apt 432
Katy, TX 77494                               10547     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $45.45                                                                             $45.45
Umer, Muhammad Maaz
1431 Saint Georges Avenue Apartment 1
Colonia , NJ 07067                            3086    8/15/2020        24 Hour Fitness USA, Inc.                 $102.33                                                                              $102.33
Umer, Muhammad Maaz
1431 Saint Georges Avenue Apartment 1
Colonia, NJ 07067                             2946    8/15/2020        24 Hour Fitness USA, Inc.                 $102.33                                                                              $102.33
UMER, MUHAMMAD MAAZ
1431 Saint Georges Avenue
Apartment 1
Colonia, NJ 07067                             1049     7/6/2020     24 Hour Fitness Worldwide, Inc.              $110.86                                                                              $110.86
Umscheid, Neil
27266 Delemos
Mission Viejo, CA 92692                      17972    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Umubyeyi, Claire
415 Argyle Road Apt 7C
Brooklyn, NY 11218                           25373    10/12/2020    24 Hour Fitness Worldwide, Inc.                              $252.00            $0.00                                             $252.00
Unadkat, Hima
1800 Armand Dr
Milpitas, CA 95035                           24481    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00


                                                                                       Page 1597 of 1763
                                                            Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 275 of 440


                                                                                              Claim Register
                                                                                           In re RS FIT NW LLC
                                                                                           Case No. 20-11568

                                                                                                             Current General                                  Current 503(b)(9) Current Admin
                                                                                                                             Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address    Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                              Claim Amount Claim Amount                                             Amount
                                                                                                                 Amount                                           Amount           Amount
Underhill, Shari
9108 Frosty Morning Ave
Las Vegas, NV 89129                               5393    8/30/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Underwood , Elaine
P.O. Box 452
Prosper, TX 75078                                16322    9/17/2020        24 Hour Fitness USA, Inc.                 $936.00                                                                              $936.00
Underwood, Desirey
4566 Mirror Court
Antioch, CA 94531                                11438    9/10/2020     24 Hour Fitness Worldwide, Inc.                                                                $141.72                            $141.72
Underwood, Elaine
P. O. Box 452
Prosper, TX 75078                                 1560     8/7/2020        24 Hour Fitness USA, Inc.                 $936.00                                                                              $936.00
Underwood, Eli
Ellen Franklin
264 E. Washington Blvd Apt.111
Pasadena, CA 91104                               21693    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $144.95                                                              $144.95
UNDERWOOD, JOELLA
P.O. BOX 700
PROSPER, TX 75078                                 2683     8/7/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
UNDERWOOD, JOELLA
P.O. BOX 700
PROSPER, TX 75078                                16204    9/17/2020    24 Hour Fitness United States, Inc.           $150.00                                                                              $150.00
Underwood, Michelle
15920 Pomona Rincon Rd
Unit 3601
Chino Hills, CA 91709                             5553    8/31/2020        24 Hour Fitness USA, Inc.              $59,865.00                                                                           $59,865.00
Underwood, Sarah
15709 NE 74th ST
Vancouver, WA 98682                               7653     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Unemori, Christopher
6595 Hawaii Kai Drive
Honolulu, HI 96825                               22692    10/1/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Ung, Jenna
1358 Palo Verde Way
Vista, CA 92083                                  13810    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Unguez, Blanca
74 E Sierra Way
Chula Vista, CA 91911                            26315    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Unilowski, Martyna
30420 Guadalupe Ct
Temecula, CA 92591                               10184     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
United Parcel Service Inc. and its affiliates
Morrison & Foerster LLP
Attn: Erica Richards
250 W 55th St.
New York, NY 10019                               22924    10/2/2020     24 Hour Fitness Worldwide, Inc.          $779,767.18                                                                          $779,767.18
United Rentals (North America), Inc.
Attn: Shannon Harris
10330 David Taylor Drive
Charlotte, NC 28262                              25767    10/15/2020    24 Hour Fitness Worldwide, Inc.             $9,685.28                                                                           $9,685.28

                                                                                           Page 1598 of 1763
                                                                    Case 20-11568-KBO          Doc 72-3     Filed 04/19/21       Page 276 of 440


                                                                                                     Claim Register
                                                                                                  In re RS FIT NW LLC
                                                                                                  Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date                Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27060    12/11/2020         24 San Francisco LLC               $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27061    12/11/2020 24 Hour Fitness United States, Inc.        $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27065    12/11/2020            24 Denver LLC                   $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27071    12/11/2020          RS FIT Holdings LLC               $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27079    12/11/2020             RS FIT CA LLC                  $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27080    12/11/2020           24 New York LLC                  $81,389,286.00   $694,382.00                                                     $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney
Attn: Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27081    12/11/2020            RS FIT NW LLC                   $81,389,286.00   $694,382.00                                                     $82,083,668.00


                                                                                                  Page 1599 of 1763
                                                                    Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 277 of 440


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address               Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27036    12/11/2020    24 Hour Fitness Holdings LLC           $81,389,286.00   $694,382.00                                                      $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27039    12/11/2020      24 Hour Fitness USA, Inc.            $81,389,286.00   $694,382.00                                                      $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27040    12/11/2020   24 Hour Fitness Worldwide, Inc.         $81,389,286.00   $694,382.00                                                      $82,083,668.00
United States Equal Employment Opportunity Commission
(EEOC)
EEOC - Denver Field Office
Attn: Nathan Foster, Trial Attorney,
Shannon Breen Else, Systemic Investigator
950 17th Street, Suite 300
Denver, CO 80202                                         27046    12/11/2020       24 Hour Holdings II LLC             $81,389,286.00   $694,382.00                                                      $82,083,668.00
United States Olympic and Paralympic Committee
Covington & Burling LLP
Attn: Dianne Coffino
620 Eighth Avenue
New York, NY 10018                                       23179    10/2/2020       24 Hour Fitness USA, Inc.             $2,452,803.14                                                                     $2,452,803.14
UPPAL, HIKANSHI
350C LAFAYETTE ROAD APT 3C
METUCHEN , NJ 08840                                      23380    10/2/2020    24 Hour Fitness Worldwide, Inc.               $200.00                                                                            $200.00
UPPAL, JASPREET
45024 COUGAR CIRCLE
FREMONT, CA 94539                                        25151    10/9/2020       24 Hour Fitness USA, Inc.                    $40.00                                                                            $40.00
Upper V, Inc. D.B.A. Sundance Plumbing Company
Kron & Card LLP
Scott A. Kron, Esq.
29122 Rancho Viejo Rd., Suite 110
San Juan Capistrano, CA 92675                            19633    9/28/2020    24 Hour Fitness Worldwide, Inc.                                          $208,288.00                                         $208,288.00
Ur, Gary
24452 Lantern Hill Drive
Unit F
Dana Point, CA 92629                                     21757    10/1/2020    24 Hour Fitness Worldwide, Inc.            $16,378.00                                                                         $16,378.00




                                                                                                 Page 1600 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 278 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ur, Ryan
156 West 15 th street, Apt # 2C
NewYork, NY 10011                             21877    10/1/2020     24 Hour Fitness Worldwide, Inc.           $16,375.00                                                                           $16,375.00
Urbanczyk, Brian
19 Poplar Hill Pl
Spring, TX 77381                              24679    10/6/2020     24 Hour Fitness Worldwide, Inc.              $204.61                                                                              $204.61
Urbas, Yaron
19 Lake Street
Brooklyn, NY 11223                            10283     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $33.06                                                                             $33.06
Urfi, Nakis
3629 Funston Drive
Plano, TX 75025                                9964     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Uribe, Maria
P.O. Box 281
Magnolia, TX 77353                            21711    10/1/2020     24 Hour Fitness Worldwide, Inc.              $360.00                                                                              $360.00
Uribe, Sheryl
16657 Ruby Drive
Chino Hills, CA 91709                         23450    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Urie, Brad
PO Box 3327
San Clemente, CA 92674                         7779     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Urie, Brad
PO Box 3327
San Clemente, CA 92674                        12007     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Urie, Darren
5303 Atascocita Rd
Apt 322
Humble, TX 77346                              21394    10/1/2020     24 Hour Fitness Worldwide, Inc.              $105.00                                                                              $105.00
Urie, Kimberly A
1055 E. Fremont Ave.
Fresno, CA 93710                              10181     9/7/2020     24 Hour Fitness Worldwide, Inc.             $2,750.00                                                                           $2,750.00
Urie, Kimberly A
1055 E. Fremont Ave.
Fresno, CA 93710                              10186     9/7/2020      24 Hour Fitness Holdings LLC               $2,750.00                                                                           $2,750.00
Urie, Kimberly A.
1055 E. Fremont Ave.
Fresno, CA 93710                              10667     9/7/2020         24 Hour Holdings II LLC                 $2,750.00                                                                           $2,750.00
Urie, Kimberly
1055 E. Fremont Ave.
Fresno, CA 93710                              10187     9/7/2020        24 Hour Fitness USA, Inc.                $2,750.00                                                                           $2,750.00
Urie, Kimberly
1055 E. Fremont Ave.
Fresno, CA 93710                              10684     9/7/2020    24 Hour Fitness United States, Inc.          $2,750.00                                                                           $2,750.00
Urlie, Carol
1105 E. Blue Dr.
West Covina, CA 91790                         11128     9/9/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91
Urlie, Karl
1105 E. Blue Dr.
West Covina, CA 91790-4310                    11140     9/9/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91


                                                                                        Page 1601 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 279 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Uroda, Kathryn Marie
4006 Avenue D
Austin, TX 78751                              19940    9/29/2020    24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
Urquhart, Elizabeth
5524 Aurelia St.
Simi Valley, CA 93063                         11966     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Urquhart, Nicholas
5524 Aurelia St.
Simi Valley, CA 93063                         12166     9/9/2020    24 Hour Fitness Worldwide, Inc.             $303.96                                                                              $303.96
URQUHART, TAD
5524 AURELIA ST.
SIMI VALLEY, CA 93063                          8331     9/3/2020    24 Hour Fitness Worldwide, Inc.             $268.13                                                                              $268.13
Urrea, Natalie
1559 Copper Lantern Dr.
Hacienda Heights, CA 91745                    22302    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Urrea, Yolanda O.
1559 Copper Lantern Dr.
Hacienda Heights, CA 91745                    22502    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Urrego, Elda
17073 SW 94TH WAY
MIAMI, FL 33196                                5680     9/2/2020    24 Hour Fitness Worldwide, Inc.             $268.00                                                                              $268.00
Ursan, Dorin
36 Stephen Ter
Parsippany, NJ 07054                           7018     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Ursem, Perry
7304 Moonlight View Court
Las Vegas, NV 89129                           15099    9/18/2020    24 Hour Fitness Worldwide, Inc.                             $657.99                                                              $657.99
Urso, Myung Ok
10138 Glen Aire Ave
Las Vegas, NV 89148-4289                       3522    8/27/2020       24 Hour Fitness USA, Inc.                $103.66                                                                              $103.66
Urso, Myung Ok
10138 Glen Aire Ave
Las Vegas, NV 89148-4289                      12657    9/13/2020    24 Hour Fitness Worldwide, Inc.             $103.66                                                                              $103.66
US VI Downey, LLC
Law Offices of Kevin S. Neiman, PC
Kevin S. Neiman, Esq.
999 18th Street, Suite 1230 S
Denver, CO 80202                               2224    7/17/2020       24 Hour Fitness USA, Inc.            $390,699.80                                                                          $390,699.80
Usischon, Irene
9901 Trailwood Dr Apt. 1052
Las Vegas, NV 89134                            2654     8/5/2020    24 Hour Fitness Worldwide, Inc.                 $79.98                                                                            $79.98
Usova, Larisa
3120 Brighton 5th St
Apt 3E
Brooklyn, NY 11235                            19196    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Ustaris, Darren
117 Anita Rd. Apt. 6
Burlingame, CA 94010                          13389    9/14/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00




                                                                                      Page 1602 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 280 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
UTC Venture LLC
c/o Barclay Damon, LLP
Attn: Niclas Ferland
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                           20914    9/30/2020       24 Hour Fitness USA, Inc.            $384,725.65      $330,462.41                                                         $715,188.06
Utrup, Thomas
30175 Mickelson Way
Murrieta, CA 92563                            27334    1/27/2021    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Uwaifo, Fatima S.
8939 Birney Lane
Richmond, TX 77469                             3309    8/24/2020       24 Hour Fitness USA, Inc.                $131.57                                                                              $131.57
Uy, Henley
11306 Oakwood Drive
Fontana, CA 92337                             10465     9/8/2020    24 Hour Fitness Worldwide, Inc.             $456.00                                                                              $456.00
Uy, Lavina
11306 Oakwood Drive
Fontana, CA 92337                             10777     9/8/2020    24 Hour Fitness Worldwide, Inc.             $456.00                                                                              $456.00
Uyeda, Todd
8272 Delfino Circle
Huntington Beach, CA 92646                     3623    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $375.00                                                              $375.00
Uzun, Yavuz
310 Washington Street
Carlstadt, NJ 07072-1110                       3103    8/10/2020       24 Hour Fitness USA, Inc.                $100.00                                                                              $100.00
Uzun, Yavuz
310 Washington Street
Carlstadt, NJ 07072-1110                      18553    10/23/2020   24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
V, Val
15 Ottawa St
San Mateo, CA 94401                           19824    9/29/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Vaca, Joselyn
8125 Mills Rd Apt 4302
Houston, TX 77064                             26740    11/25/2020   24 Hour Fitness Worldwide, Inc.                 $45.00                                                                            $45.00
Vaccaro, Sean
208 Gibson Blvd
Apt 8
Clark, NJ 07066                               22237    10/1/2020       24 Hour Fitness USA, Inc.               $1,000.00                                                                           $1,000.00
Vadchhedia, Sapna Misra
7 Thornapple
Laguna Niguel, CA 92677                        944      7/8/2020    24 Hour Fitness Worldwide, Inc.                 $68.98                                                                            $68.98
VAESSEN, ISABELLA
3543 19TH STREET
SAN FRANCISCO, CA 94110                        7379     9/4/2020         24 San Francisco LLC                   $545.59                                                                              $545.59
VAID, NIDA
61-55 JUNCTION BLVD APT 26N
REGO PARK, NY 11374                            3150    8/17/2020    24 Hour Fitness Worldwide, Inc.             $349.98                                                                              $349.98
Vaivoda, Ty
8391 Sunnyside Pl
Highlands Ranch, CO 80126                      5724     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99




                                                                                      Page 1603 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 281 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Vakili, Hassan Moses
4758 Serra Avenue
Fremont, CA 94538                           17977    9/24/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vakis, Yiannis
6819 Richlands Way
Sacramento, CA 95823                         6929     9/3/2020    24 Hour Fitness Worldwide, Inc.             $245.64                                                                              $245.64
Vaknine, Ellen
797 Flanders Drive
Valley Stream, NY 11581                     18102    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $50.31                                                                            $50.31
Valdecini, Nadine
735 Vale View Drive
Vista, CA 92081                              1131     7/9/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                            $83.98
Valdehueza, Eric
6090 Ashwell Way
Vallejo, CA 94591                            706      7/6/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Valdelamar, Felix
15344 Bixler Ave.
Paramount, CA 90723                          6863     9/1/2020    24 Hour Fitness Worldwide, Inc.                            $3,000.00                                                           $3,000.00
Valdes, Edmund
2077 Heather Drive
Monterey Park, CA 91755                      5324     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Valdes, Nick
950 Main St Apt 352
Redwood City, CA 94063                      14376    9/21/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Valdes, Rene
3283 Alegre Lane
Altadena, CA 91001                           5315    8/30/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.99                            $429.99
Valdes, Vladimir
3281 Hypoluxo Rd
Lantana, FL 33462-3631                       4922    8/31/2020    24 Hour Fitness Worldwide, Inc.             $320.99                                                                              $320.99
VALDEZ, BEATRIZ
23142 BOTKINS RD
HOCKLEY, TX 77447                           21870    10/1/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Valdez, Brandon
1103 Mar Les West
Santa Ana, CA 92706                          4741    8/30/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Valdez, Jacob
23672 Via Potes
Mission Viejo, CA 92691                      2317    7/25/2020       24 Hour Fitness USA, Inc.                $104.98                                                                              $104.98
Valdez, Joel
707 E Saint James Ave
Orange, CA 92865                             9852     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Valdez, Jon
979 Woodland Parkway Suite 101-14
San Marcos, CA 92069                         1585    7/14/2020    24 Hour Fitness Worldwide, Inc.             $540.81                                                                              $540.81
Valdez, Raymond
80182 Montgomery Drive
Indio, CA 92203                             25128    10/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00




                                                                                    Page 1604 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 282 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Valdivia, Jeannette E.
223 Glen Summer Road
Pasadena, CA 91105                            6717     9/2/2020     24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Valdivia, Rafael
4112 W. 101st St.
Inglewood, CA 90304                          25453    10/13/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Valdobinos, Hilario
20140 Haines St
Perris, CA 92570                              5954    8/31/2020     24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Valdovinos, Kimberly Alexandra
362 W Weeping Willow Ave
Orange, CA 92865                             12500    9/11/2020     24 Hour Fitness Worldwide, Inc.             $500.50                                                                              $500.50
Vale, Elaine S.
2925 SE Carlton Street
Portland, OR 97202                           17733    9/24/2020     24 Hour Fitness Worldwide, Inc.             $608.00                                                                              $608.00
Valencia, Antonio
207 Sulky Trail St
Houston, TX 77060                            15081    9/16/2020     24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Valencia, Christina
1615 S. STONEACRE AVE
COMPTON, CA 90221-5249                       26632    11/22/2020 24 Hour Fitness United States, Inc.                           $1,397.00                                                           $1,397.00
Valencia, Fabian
910 N Jackson St
Santa Ana, CA 92703                           8656     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $89.00                                                                            $89.00
Valencia, Gabriela
1021 Sibley St. Apt. C
Folsom, CA 95630                             24637    10/3/2020        24 Hour Fitness USA, Inc.                $499.87                                                                              $499.87
Valencia, Richard
113 Doris Drive
Pleasant Hill, CA 94523                      17809    9/24/2020     24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Valencia, Vanessa
5737 Barbera Street
Vallejo, CA 94591                             8275     9/3/2020        24 Hour Fitness USA, Inc.                $235.00                                                                              $235.00
Valente-Pigato, Elizabeth M
PO BOX 2504
El Granada, CA 94018                         27501    3/29/2021     24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Valentine, Alison Elaine
1810 Ridgebury Way
Fairfield, CA 94533                          22106    10/2/2020     24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00
Valentine, Andre
14203 Brunswick Point Ln
Houston, TX 77047                             2069    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $44.54                                                                            $44.54
VALENTINE, FERNE M.
1250 NORTH AVE
#201
NEW ROCHELLE, NY 10804                       10151     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                            $46.99
VALENTINE, WILLIAM
1810 RIDGEBURY WAY
FAIRFIELD, CA 94533                          22679    10/2/2020     24 Hour Fitness Worldwide, Inc.         $100,000.00                                                                          $100,000.00


                                                                                      Page 1605 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 283 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
VALENTINO, VASSYA
4209 SHOREPOINTE WAY
SAN DIEGO, CA 92130                           27153    12/22/2020      24 Hour Fitness USA, Inc.                    $83.98                                                                            $83.98
Valenza, Beth
9475 Long Meadow Circle
Boynton Beach, FL 33436                        929      7/6/2020    24 Hour Fitness Worldwide, Inc.                             $222.00                                                              $222.00
Valenzuela Jr, John
2805 Forest Green Dr.
Round Rock, TX 78665                          13666    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $75.76                                                                            $75.76
Valenzuela, Eugene R
9469 Fairgrove Lane #101
San Diego, CA 92129                            1457    7/13/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Valenzuela, Lori Maxine
797 Hollowbrook Court
San Marcos, , CA 92078                        21157    10/2/2020       24 Hour Fitness USA, Inc.                             $205,554.43                                                         $205,554.43
Valenzuela, Lori Maxine
797 Hollowbrook court
San Marcos, CA 92078                           741      7/7/2020    24 Hour Fitness Worldwide, Inc.                          $196,154.57                                                         $196,154.57
Valenzuela, Lori Maxine
797 Hollowbrook CT
San Marcos, CA 92078                          20041    10/1/2020       24 Hour Fitness USA, Inc.                             $205,554.43                                                         $205,554.43
Valenzuela, Maria
720 W 144th St.
Gardena, CA 90247                             19320    9/27/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Valenzuela, Mary E.
1730 Filbert St 202
San Francisco, CA 94123                       12587     9/9/2020         24 San Francisco LLC                   $386.65                                                                              $386.65
Valenzuela, Mary
2551 Olympic View Drive
Chino Hills, CA 91709                         25796    10/20/2020   24 Hour Fitness Worldwide, Inc.            $2,500.00                                                                           $2,500.00
Valera, Anny
661 Garden Cress Trail
Royal Palm Beach, FL 33411                     2915    8/10/2020    24 Hour Fitness Worldwide, Inc.                 $62.80                                                                            $62.80
Valeriano, Victoria
Address not provided
                                              20178    9/30/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Vali, Nadeah I.
601 Aquarius Lane
Foster City, CA 94404                         24752    10/6/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Valladares, Victor
1259 Harrison St #4
Santa Clara, CA 95050                          8542     9/4/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Vallelunga, Gregory
27052 111th PL SE
Kent, WA 98030                                10893     9/9/2020       24 Hour Fitness USA, Inc.               $1,355.20                                                                           $1,355.20
Vallentine, Connie
29218 Dalea Court
Katy, TX 77494                                 1755    7/16/2020    24 Hour Fitness Worldwide, Inc.                             $130.00                                                              $130.00




                                                                                      Page 1606 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 284 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vallentine, Connie
29218 Dalea Court
Katy, TX 77494                                23940    10/2/2020    24 Hour Fitness United States, Inc.           $135.00                                                                              $135.00
Vallie, Erik J
20727 Cypress Rain Dr.
Katy, TX 77449                                10969     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
VALLOT, LOTHAR
6401 Harvard Circle
Huntington Beach, CA 92647                    19558    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Valos, Nicholas T
11618 Vinery Way
Bakersfield, CA 93311                         25267    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Valsan, Rahul
101 Lombard St, 23W
San Francisco, CA 94111                       13447    9/13/2020          24 San Francisco LLC                                                                      $429.00                            $429.00
Valvo, Brandon C
409 N. Pacific Coast Hwy., #463
Redondo Beach, CA 90277                        4291    8/29/2020        24 Hour Fitness USA, Inc.                                 $649.99                                                              $649.99
Valvo, Christopher
29324 Begonias Lane
Canyon Country, CA 91387                       5200     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Van Buiten, Gregory
210 N Bush Street
Santa Ana, CA 92701                            4950    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Van Camp, Mike
3650 South Bear St., Unit B
Santa Ana, CA 92704                           14562    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Van De Casteele, Kristina
4553 W. 160 St.
Lawndale, CA 90260                            23464    10/2/2020     24 Hour Fitness Worldwide, Inc.              $124.21                                                                              $124.21
Van Diepen, Malia
2720 East Street
Oceanside, CA 92054                           17991    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $17.96                                                                             $17.96
Van Dillen, Vincent
713 Chesapeake Ave
Annapolis, MD 21403                            4238    8/29/2020          24 San Francisco LLC                    $100.00                                                                              $100.00
Van Dorsten, Kristine
455 S. Eliseo Dr., #11
Greenbrae, CA 94904                           11885    9/10/2020     24 Hour Fitness Worldwide, Inc.                              $149.00                           $149.00                            $298.00
Van Drunen, Martin
125 Vista del Lago
Los Gatos, CA 95032                           12371    9/12/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
VAN DUYNE, TAMARA J
20 POMONA AVE
LONG BEACH, CA 90803-3425                     11172     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Van Dyke, Karla
8720 SW Lodi Lane
Tigard, OR 97224                               3563    8/26/2020        24 Hour Fitness USA, Inc.                                $1,520.00                                                           $1,520.00




                                                                                        Page 1607 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 285 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Van La, Manda
17368 Via Melina
San Lorenzo, CA 94580                         4527    8/29/2020     24 Hour Fitness Worldwide, Inc.              $597.00                                                                              $597.00
VAN LIEN, ANDREW
10938 LOTUS DR.
GARDEN GROVE, CA 92843                       10674     9/9/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
VAN NESS POST CENTER LLC
ATTN: JOSEPH FANG
23 GEARY ST.
SUITE 1100
SAN FRANCISCO, CA 94108                      22294    9/29/2020        24 Hour Fitness USA, Inc.             $293,548.42                                                                          $293,548.42
Van Parys, Jacob
2029 North Kenmore St
Arlington, VA 22207                          27164    12/23/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
Van Sloten, Rachael
824 Antiquity Dr
Fairfield, CA 94534                          17052    9/22/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,410.00                          $1,410.00
Van Tassel, William
3570 Mira Pacific Drive
Oceanside, CA 92056                           5672    8/31/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
VAN VOROUS, PETER D
9611 E ARKANSAS PL
DENVER, CO 80247                             24159    10/2/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Van, Cody
4021 Cork Drive
Laporte, CO 80535                             5199     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Van, Dustin Thiendung
3167 Flinthaven Drive
San Jose, CA 95148                           20731    9/30/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Van, Jenny
3029 Luedke Place
San Jose, CA 95111                            8856     9/5/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Van, Taylor Ryan
1021 Rolland Moore Dr. Unit 5C
Fort Collins, CO 80526                       12313    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Van, Toan Cam
4265 Terraza Ct NE
Salem, OR 97301-2093                         12202    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                $150.00                            $150.00
Vanam, Archana
6050 Audrey Ct
Pleasanton, CA 94588                         17899    9/24/2020     24 Hour Fitness Worldwide, Inc.              $969.00                                                                              $969.00
Vance, Benedette
1460 Hornblend St.
Apt 2
San Diego, CA 92109                          14718    9/17/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Vandagriff, Carolyn
6720 Kingshollow drive
Dallas, TX 75248                             16209    9/22/2020    24 Hour Fitness United States, Inc.              $67.66                                                                             $67.66




                                                                                       Page 1608 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 286 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vandemoer, Carol
8791 Circle Dr.
Westminster, Co 80031                        5583    8/31/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Vandemoer, Carol
8791 Circle Drive
Westminster, CO 80031                        3596    8/27/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Vandemoer, Carol
8791 Circle Drive
Westminster, CO 80031                       16424    9/18/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Vanderlan, Natalia
PO Box 741933
San Diego, CA 92174                         14691    9/16/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Vandermolen, Hydee
215 Knoxville Avenue
Huntington Beach, CA 92648                   6839     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Vanderplas, Ruth
11860 Cardinal Ct.
Loma Linda, CA 92354                        21117    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Vanderpriem, Edward
314 Weatherly Way
Vacaville, CA 95687                          8259     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
VANDERWALL, ERIC
1369 E HYDE PARK BOULEVARD
APT 501
CHICAGO, IL 60615                           21583    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.98                                                                             $99.98
Vanderwall, Eric
5241 S Drexel Avenue
Apartment G
Chicago, IL 60615                            2297    7/27/2020        24 Hour Fitness USA, Inc.                    $99.98                                                                             $99.98
Vanderzee, Emrys
1705 Silverlake Rd
Everett, WA 98208                           12718    9/11/2020    24 Hour Fitness United States, Inc.           $548.92                                                                              $548.92
VanDevander, Patty
2543 S. Franklin St
Denver, CO 80210                            14132    9/14/2020              24 Denver LLC                                        $52.82                                                               $52.82
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                          13773    9/14/2020         24 Hour Holdings II LLC                                  $770.46                                                              $770.46
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                          13992    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $770.46                                                              $770.46
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                          14120    9/14/2020        24 Hour Fitness USA, Inc.                                 $770.46                                                              $770.46
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                          14121    9/14/2020      24 Hour Fitness Holdings LLC                                $770.46                                                              $770.46
Vandy, John M. and Karen L.
19711 Mission Pines Lane
Richmond, TX 77407                          14156    9/14/2020    24 Hour Fitness United States, Inc.                           $770.46                                                              $770.46

                                                                                      Page 1609 of 1763
                                                                  Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 287 of 440


                                                                                                    Claim Register
                                                                                                 In re RS FIT NW LLC
                                                                                                 Case No. 20-11568

                                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                   Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address             Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                                       Amount                                           Amount           Amount
Vanegas, Joyce
203 E Saint Johns Ave
Austin, TX 78752                                       25506    10/13/2020       24 Hour Fitness USA, Inc.                  $500.00                                                                             $500.00
Vang, Andrew
8914 Caminito Vera
San Diego, CA 92126                                    25978    10/27/2020    24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Vang, Carol
9025 Montoya St. #3
Sacramento, CA 95826                                   24268    10/2/2020     24 Hour Fitness Worldwide, Inc.                                               $429.99                                             $429.99
Vang, Kao
7317 Putnam Way
Sacramento, CA 95822                                   20296    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00
Vang, Mao T
4712 Westlawn Ct se
Salem, OR 97317                                        18053    9/25/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Vang, Shye
9302 England Avenue
Westminster, CA 92683                                   4296    8/28/2020    24 Hour Fitness United States, Inc.                           $449.99                                                              $449.99
VANMETER, MICHAEL
David Nisson Attorney at Law
17291 Irvine Blvd., Suite 154
Tustin, CA 92780-3147                                  20935    10/1/2020        24 Hour Fitness USA, Inc.             $1,000,000.00                                                                      $1,000,000.00
VANN REALTY CO. on behalf of CRICQ Plantation Trust
9290 W. Dodge Rd., Suite 102
OMAHA, NE 68114                                        21316    10/1/2020        24 Hour Fitness USA, Inc.              $202,280.66                                                                         $202,280.66
Vannoy, Adam
4355 Lincoln St
Denver, CO 80216                                        1319    7/20/2020     24 Hour Fitness Worldwide, Inc.                 $36.99                                                                             $36.99
Vanstar Construction Co.
c/o Katherine I McLaughlin
Jenkins & Kling, P.C.
150 N Meramec, Suite 400
St. Louis, MO 63105                                    21576    10/1/2020        24 Hour Fitness USA, Inc.               $44,923.00                                                                          $44,923.00
Vanstar Construction Co.
Jenkins & Kling, P.C
c/o: Katherine I McLaughlin
150 N. Meramec, Suite 400
St. Louis, MO 63105                                    21799    10/1/2020        24 Hour Fitness USA, Inc.                $1,204.00                                                                           $1,204.00
Vanstar Construction Co.
Jenkins & Kling, P.C.
c/o Katherine McLaughlin
150 N. Meramec, Suite 400
St. Louis, MO 63105                                    21605    10/1/2020        24 Hour Fitness USA, Inc.              $251,119.39                                                                         $251,119.39
Vanstar Construction Co.
Jenkins & Kling, P.C.
c/o: Katherine I McLaughline
150 N. Meramec, Suite 400
St. Louis, MO 63105                                    21679    10/1/2020        24 Hour Fitness USA, Inc.               $44,170.58                                                                          $44,170.58




                                                                                                 Page 1610 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 288 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
VANTAGE LAW GROUP PLLC
125 SE MAIN STREET
SUITE 250
MINNEAPOLIS, MN 55414                        19752    9/29/2020        24 Hour Fitness USA, Inc.              $18,823.30                                                                           $18,823.30
Van-Tran, Johnny
5545 Chestnut Ave
Long Beach, CA 90805                          932      7/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Vanuitert, Diana
11090 Susan Drive
Sandy, UT 84092                               2506    7/27/2020    24 Hour Fitness United States, Inc.           $743.84                                                                              $743.84
Vanukuri, Yaswanth Reddy
1176 Woodbury Ln
Mentone, CA 92359                            26867    12/4/2020        24 Hour Fitness USA, Inc.                 $531.91                                                                              $531.91
VanVoorhis, Amelia
14445 127th Ln NE Unit S-15
Kirkland, WA 98034                           24410    10/2/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Vanwey, Mariluz Morell
9 Cider Mill ct
Pittsburg, CA 94565                           6936     9/1/2020     24 Hour Fitness Worldwide, Inc.              $144.99                                                                              $144.99
Vanzuylen, Gina Maria
12620 SW 10th St
Beaverton, OR 97005                           2364    8/17/2020    24 Hour Fitness United States, Inc.           $124.96                                                                              $124.96
Vanzuylen, Glenn
12620 SW 10th ST
Beaverton, OR 97005                           9370     9/6/2020        24 Hour Fitness USA, Inc.                 $139.50                                                                              $139.50
Vanzuylen, Nicholas
12620 SW 10th ST
Beaverton, OR 97005                           9421     9/6/2020        24 Hour Fitness USA, Inc.                 $139.50                                                                              $139.50
Vanzuylen, Vincent
12620 SW 10th St
Beaverton, OR 97005                          10494     9/6/2020        24 Hour Fitness USA, Inc.                 $139.50                                                                              $139.50
Varada, Padma
3220 Denali Dr
Irving , TX 75063                            19360    9/28/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Varadharajan, Sowndherya
1350 Cuciz Lane
Milpitas, CA 95035                           21962    10/5/2020     24 Hour Fitness Worldwide, Inc.              $687.96                                                                              $687.96
Varela, Troy
1058 Lenor Way
San Jose, CA 95128                            8414     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $289.99                            $289.99
VARGAS, ANEUDA
8 Brookflower RD
Spring , TX 77380                            14648    9/16/2020     24 Hour Fitness Worldwide, Inc.              $131.06                                                                              $131.06
Vargas, Diana
7393 Jake Way
Eastvale, CA 92880                           20913     9/5/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Vargas, Jessica
4947 Enchanted View St.
Las Vegas, NV 89149                          27216     1/5/2021     24 Hour Fitness Worldwide, Inc.                                                                $840.00                            $840.00


                                                                                       Page 1611 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 289 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vargas, Joanna Iris
280 Diamond St
San Francisco, CA 94114                       17507    9/23/2020    24 Hour Fitness Worldwide, Inc.             $396.00                                                                              $396.00
Vargas, Karina
10392 Lampson Avenue Apt. 3
Garden Grove, CA 92840                        24202    10/2/2020    24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Vargas, Luis
5606 Hillsdale Blvd Apt A
Sacramento, CA 95842                           3469    8/27/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Vargas, Melissa
1437 N Avenue 47 Apt # 1
Los Angeles, CA 90042                         16801    9/21/2020    24 Hour Fitness Worldwide, Inc.            $1,540.00                                                                           $1,540.00
Vargas, Micah
2924 Dunkirk Drive
Oxnard , CA 93035                             12495    9/12/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Vargas, Nguyen
478 S Youngfield Circle
Lakewood, CO 80228                            14792    9/17/2020    24 Hour Fitness Worldwide, Inc.             $102.00                                                                              $102.00
Vargas, Orlando
9545 Olive St
Bellflower, CA 90706                          22816    10/2/2020    24 Hour Fitness Worldwide, Inc.             $545.43                                                                              $545.43
VARGAS, PEDRO
22629 WOODROE AVE
HAYWARD, CA 94541                             11615     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $300.00                           $300.00                            $600.00
Vargas, Ramon
478 South Youngfield Circle
Lakewood, CO 80228                            15467    9/17/2020    24 Hour Fitness Worldwide, Inc.             $102.00                                                                              $102.00
Vargas, Robin
11519 Kirby Place
San Diego, CA 92126                           22964    10/2/2020    24 Hour Fitness Worldwide, Inc.             $584.00                                                                              $584.00
Vargas, Roxana
11209 111th ave
South Ozone Park, NY 11420                    26384    11/12/2020   24 Hour Fitness Worldwide, Inc.                 $87.98                                                                            $87.98
Vargo, David L
1183 Aspenparke Way
Sacramento, CA 95834                           8633     9/4/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Vargs, Carlos
1832 N. Filbert St.
Stockton, CA 95206                            13020    9/12/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Varner, Penney
607 Virginia Drive
Round Rock, TX 78664                          13325    9/13/2020       24 Hour Fitness USA, Inc.                    $69.26                                                                            $69.26
Varney, Kim C.
2904 E 109th Ave
Northglenn, CO 80233                          16460    9/18/2020       24 Hour Fitness USA, Inc.                $600.00                                                                              $600.00
Vartanian, Henrick
Glickman & Glickman, ALC
Steven C. Glickman, Esq.
9460 Wilshire Blvd., Suite 330
Beverly Hills, CA 90212                       18277    9/22/2020       24 Hour Fitness USA, Inc.            $150,000.00                                                                          $150,000.00

                                                                                      Page 1612 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 290 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Varzarevsky, Joseph
2673 E. 21st St. Apt. 2
Brooklyn, NY 11235-2948                      16133    9/17/2020     24 Hour Fitness Worldwide, Inc.              $179.88                                                                              $179.88
Vashishtha, Deepti
148 Carlisle Way
Sunnyvale , CA 94087                          3259    8/22/2020     24 Hour Fitness Worldwide, Inc.             $1,014.00                                                                           $1,014.00
Vasile, Marion
123-40 83rd Avenue Apt. 7F
Kew Gardens, NY 11415                        19620    9/28/2020     24 Hour Fitness Worldwide, Inc.              $828.00                                                                              $828.00
Vasile, Marion
123-40 83rd Avenue
Apt. 7F
Kew Gardens, NY 11415                        19382    9/28/2020     24 Hour Fitness Worldwide, Inc.              $828.00                                                                              $828.00
Vasko, Kara
51 Bridle Dr.
Barkhamsted, CT 06063                        23425    10/2/2020        24 Hour Fitness USA, Inc.                    $98.00                                                                             $98.00
Vasoya, Dipen
8127 149th Place NE
Apt# A106
Redmond, WA 98052                             2255    7/25/2020        24 Hour Fitness USA, Inc.                 $560.00                                                                              $560.00
Vasquez, Cristian
4740 E California Ave
Las Vegas, NV 89104                           2182     8/3/2020     24 Hour Fitness Worldwide, Inc.                               $28.00                            $28.00                             $56.00
Vasquez, Edgar
6904 Raleigh Ave
Las Vegas, NV 89108                           3205    8/20/2020     24 Hour Fitness Worldwide, Inc.                 $44.09                                                                             $44.09
Vasquez, Felicitas
114-08 133rd Ave
South Ozone Park, NY 11420                    6670     9/1/2020     24 Hour Fitness Worldwide, Inc.              $167.88                                                                              $167.88
Vasquez, John
9550 Bothwell Road
Northridge, CA 91324                          4328    8/29/2020     24 Hour Fitness Worldwide, Inc.              $324.99                                                                              $324.99
Vasquez, Kailan
5436 North E Street
San Bernardino, CA 92407                     10314     9/9/2020    24 Hour Fitness United States, Inc.              $50.00                                                                             $50.00
Vasquez, Maria
24 Arden St Apt 1B
New York, NY 10040                           16948    9/22/2020     24 Hour Fitness Worldwide, Inc.              $199.99                                                                              $199.99
Vasquez, Sarita
4110 Se Hawthorne Blvd
Portland, OR 97214                            3345    8/24/2020    24 Hour Fitness United States, Inc.              $46.75                                                                             $46.75
Vasquez, Victormanuel
13303 Filmore St.
Pacoima, CA 91331                            12783    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Vasquez-Cabral, Jacob
1656 Encarta Street
Las Vegas, NV 89117                          25211    10/11/2020    24 Hour Fitness Worldwide, Inc.                                $0.00                             $0.00                              $0.00
Vatannia, Shahla
7572 Northland Place
San Ramon, CA 94583                           8852     9/6/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00

                                                                                       Page 1613 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 291 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vaughan, Jim
6412 Mesa Ridge Dr
Fort worth, TX 76137                          17616    9/22/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vaughn, Anna
415 Badger Road
Rice Lake, WI 54868                           10040     9/7/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Vaughn, Carrie Ann
2403 NW Quinn Creek Loop
Bend, OR 97703                                 5991     9/2/2020     24 Hour Fitness Worldwide, Inc.          $150,000.00                                                                          $150,000.00
Vaughn, Cynthia S
555 W Springtree Way
Lake Mary, FL 32746                            6324     9/3/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $552.00                            $552.00
Vaughn, Pamella
200 P Street B35
Sacramento, CA 95814                           3054    8/10/2020     24 Hour Fitness Worldwide, Inc.             $1,278.00                                                                           $1,278.00
Vaughn, Pamella
200 P Street B35
Sacramento, CA 95814                           5595    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,278.00                                                                           $1,278.00
Vaughn, Zachary R
555 W Springtree Way
Lake mary, FL 32746                            7321     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $138.00                            $138.00
Vaught, Barbara
12280 W. Tennessee Pl.
Lakewood, CO 80228-3326                       20370    9/30/2020              24 Denver LLC                           $0.00                                                                              $0.00
Vauier, Skyler Chase
3743 Crawley Down Loop
Sanford, Fl 32773                              3950    8/28/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Vavo, Nobuko
409 N. Pacific Coast Hwy., #463
Redondo Beach, CA 90277                        4579    8/29/2020        24 Hour Fitness USA, Inc.                                 $996.00                                                              $996.00
VAYNTRUB, ROMAN
2227 E 26 ST
BROOKLYN, NY 11229                             1198    7/10/2020     24 Hour Fitness Worldwide, Inc.              $277.20                                                                              $277.20
Vazquez, Brandon
12019 Willard Street
North Hollywood, CA 91605                     11757    9/10/2020    24 Hour Fitness United States, Inc.           $800.00                                                                              $800.00
Vazquez, Elizabeth
49 Jasper Ave
Teaneck, NJ 07666                             18423    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Vazquez, Francine A
261 Full Wine Street
Henderson, NV 89074                           12240    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Vazquez, Johnny
12019 Willard Street
North Hollywood, CA 91605                     11752    9/10/2020    24 Hour Fitness United States, Inc.                             $0.00                           $754.50                            $754.50
Vazquez, Johnny
12019 Willard Street
North Hollywood, CA 91605                     11281    9/10/2020    24 Hour Fitness United States, Inc.           $754.00                                                                              $754.00




                                                                                        Page 1614 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 292 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vazquez, Robert William
8576 1/2 Watson St
Cypress, CA 90630                            4989    8/30/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vazquez, Shanel
355 Foreman Ave, Apt 101
Lexington, KY 40508                          5072    8/31/2020     24 Hour Fitness Worldwide, Inc.              $108.64                                                                              $108.64
VEA, CHRIS C
1424 NW DEERFERN ST.
CAMAS, WA 98607-9478                        10196     9/7/2020        24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
VEALE, DANIELLE
6642 PACHECO WAY
CITRUS HEIGHTS, CA 95610                    11309    9/10/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Vear, Keanna
1798 Paterna Drive
Chula Vista, CA 91913                        1288    7/12/2020    24 Hour Fitness United States, Inc.          $1,380.00                                                                           $1,380.00
Veerapong, Narudee
1340 Bannon Ave.
La Puente, CA 91744                         12696    9/11/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Veeturi, Navya
3320 Montgomery Drive, Apt 345
Santa Clara, CA 95054                       26074    10/29/2020       24 Hour Fitness USA, Inc.                 $852.00                                                                              $852.00
Vega, Chris
4901 Lincolnshire Ave
Buena Park, CA 90621                        23372    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,885.20                                                                           $1,885.20
Vega, Diana Mae
7400 Center Ave #264
Huntington Beach, CA 92647                  20002    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vega, Dr., Rosemary
122 Crestmoor Circle
Pacifica, CA 94044                           7050     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Vega, Gwen
157 Trestle Cove
Hercules, CA 94547                           8272     9/3/2020     24 Hour Fitness Worldwide, Inc.              $199.00                                                                              $199.00
Vega, Joshua E
4959 SW 5th CT
Margate, FL 33068                            2861    8/17/2020        24 Hour Fitness USA, Inc.                 $201.12                                                                              $201.12
Vega, Nicholas J
4901 Lincolnshire Ave
Buena Park , CA 90621                       23288    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,132.20                                                                           $1,132.20
Vega, Norma
80964 Mississippi Ave
Indio, CA 92201                              315      7/2/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
VEGA, ROBERT
1900 GARDEN DRIVE APT 121
BURLINGAME, CA 94010                         5937     9/3/2020     24 Hour Fitness Worldwide, Inc.              $103.97                                                                              $103.97
Vega, Sweety
10742 S Central Ave Suite B
Ontario, CA 91762                            2205    7/29/2020     24 Hour Fitness Worldwide, Inc.                                               $300.00                                             $300.00




                                                                                      Page 1615 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 293 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Veisel, Steve
884 Palm Avenue
Apt #103
West Hollywood, CA 90069                    26154    11/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vekhande, Jyotsna
5006 Kenneth Way
Katy, TX 77494                               1520    7/17/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Vela, Aurbie
4812 Saturn St
Los Angeles, CA 90019                        7011     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $96.00                                                                             $96.00
Vela, Manuel H.
19431 Branding Iron Rd
Walnut, CA 91789                            18380    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Velacruz, Soledad
2704 Clarion Ct
San Jose, CA 95148                          18414    10/25/2020    24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Velasco, Gennica
3116 Quartz Ln., Unit 2
Fullerton , CA 92831                         559      7/3/2020    24 Hour Fitness United States, Inc.           $251.98                                                                              $251.98
Velasquez, Ernesto
1110 Ohio Ave. #24
Long Beach, CA 90804                        16960    9/22/2020     24 Hour Fitness Worldwide, Inc.                              $375.00                                                              $375.00
Velasquez, Maripi
6540 Lindley Ave
Reseda, CA 91335                             3621    8/27/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Velayo, Bianca
48 trailside ct
Henderson, NV 89012                          2077    7/22/2020    24 Hour Fitness United States, Inc.           $270.00                                                                              $270.00
VELAZQUEZ, ALFREDO
1464 RIDGECREST CT
ROSAMOND , CA 93560                         20549    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $89.00                                                                             $89.00
Velazquez, Carlos
455 36th Street
Oakland, CA 94609                            5835    8/31/2020        24 Hour Fitness USA, Inc.                 $249.99                                                                              $249.99
VELAZQUEZ, RICARDO
                                             8650     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Velazquez-Ibarra, Noemi
2412 Cedar Ave
Greeley, CO 80631                           13721    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Veldepena, Jose
1325 Tierra Dr. Ne
Salem , OR 97301                            18697    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Velez, Esteban
11310 SW 244 Terr
Homestead, FL 33032                         13384    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
VELEZ, FRANCISCO E
9172 CERROLINDA CIRCLE
ELK GROVE, CA 95758-5455                     8162     9/3/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00




                                                                                      Page 1616 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 294 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Velez, Francisco J
4132 NE 26th St
Homestead, FL 33033                          25262    10/9/2020     24 Hour Fitness Worldwide, Inc.                 $79.18                                                                             $79.18
Velez, Mandy
1574 Soma PL
El Cajon, CA 92021                           16510    9/23/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Velez, Yvette
4145 Fisher St
Los Angeles, CA 90063                         1615    7/14/2020    24 Hour Fitness United States, Inc.           $106.65                                                                              $106.65
Velidanda, Renuka
2089 Fuller Rd
Colorado Springs, CO 80920                   22743    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Velikodnyy, Anton
8591 Mescalero Rd.
Pinon Hills, CA 92372                        22062    9/30/2020     24 Hour Fitness Worldwide, Inc.              $374.38                                                                              $374.38
Vella, Joseph
21515 Ivory Gate Lane
Katy, TX 77449                               10089     9/8/2020        24 Hour Fitness USA, Inc.                 $137.03                                                                              $137.03
Vellapasibi, Seann
1145 Coolidge St
Plano, TX 75094                              15203    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vellara, Nikhil
35111 Cabrillo Dr
Fremont, CA 94536                            25526    10/14/2020 24 Hour Fitness United States, Inc.             $524.00                                                                              $524.00
Vellotti Jr., Michael J.
9041 Galena Crossing St
Las Vegas, NV 89123-3225                     17650    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $72.00                                                                             $72.00
Veloso, Jessica Lee
4069 Oakwood Avenue
Apt. 11
Los Angeles, CA 90004                        13192    9/14/2020     24 Hour Fitness Worldwide, Inc.                               $77.90                                                               $77.90
Velton, Andrea Antonelli
12424 Via Diego
Lakeside, CA 92040                           24553    10/2/2020     24 Hour Fitness Worldwide, Inc.              $979.92                                                                              $979.92
Veltre, Philip
20 E. Pocahontas Street
Massapequa, NY 11758                          2186    8/10/2020        24 Hour Fitness USA, Inc.                 $155.97                                                                              $155.97
Venable LLP
Darek S. Bushnaq
750 E. Pratt St., Ste 900
Baltimore, MD 21202                          23841    10/2/2020        24 Hour Fitness USA, Inc.              $41,413.11                                                                           $41,413.11
Vences, Heriberto
P.O. Box 115
Campbell, CA 95009                            980      7/9/2020     24 Hour Fitness Worldwide, Inc.                 $76.43                         $76.43           $76.43                            $229.29
Venegas, Teresita L
381 Spindrift Way
Vacaville, CA 95687                          25822    10/21/2020 24 Hour Fitness United States, Inc.             $696.00                                                                              $696.00




                                                                                       Page 1617 of 1763
                                                                           Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 295 of 440


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Venkata, Krishna
5650 Arbor Hills Way
APT 148
The Colony, TX 75056                                             7445     9/3/2020        24 Hour Fitness USA, Inc.                 $195.64                                                                              $195.64
Venkatachalam, Dinesh
42901 Luzon Dr.
Fremont, CA 94539                                               11548     9/9/2020     24 Hour Fitness Worldwide, Inc.                               $49.00                                                               $49.00
Venkataraman, Sita Priya
3401 Balboa St, Apt 6
San Francisco, CA 94121                                         27059    12/12/2020 24 Hour Fitness United States, Inc.                $36.04                                                                             $36.04
Venkataramanan, Rathnasabapathy
8162 Richmond Ave #1603
Houston, TX 77063                                               17371    9/23/2020    24 Hour Fitness United States, Inc.           $386.52                                                                              $386.52
Venkatesan, Anirudh
2611 E13th St.
Apt. 7F
Brooklyn, NY 11235                                               5682    8/31/2020            24 New York LLC                       $677.98                                                                              $677.98
Venkatesh, Ranjini
22 Abeto
Irvine, CA 92620                                                22289    10/1/2020     24 Hour Fitness Worldwide, Inc.              $126.42                                                                              $126.42
Venkatesh, Ranjini
22 Abeto
Irvine, CA 92620                                                22449    10/1/2020     24 Hour Fitness Worldwide, Inc.              $126.42                                                                              $126.42
Venkatraman, Archana
27 Shearwater
Irvine, CA 92604                                                11343     9/9/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Venrtura, Rosalia Adriana
1576 166th Ave Apt 1
San Leandro, CA 94578                                           26737    11/23/2020 24 Hour Fitness United States, Inc.             $550.00                                                                              $550.00
Venson, Jeanine
840 Bronx River Road, Apt. 3D
Bronxville, NY 10708-7036                                       20191    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Ventana Property Services, Inc. on behalf of The Masha Grupp
Trust II et al. (see attachment)
Binder & Malter LLP
Julie H. Rome-Banks
2775 Park Avenue
Santa Clara, CA 95050                                           17330    9/22/2020        24 Hour Fitness USA, Inc.             $153,220.72      $33,713.99       $16,304.00                                         $203,238.71
VENTERS, JACQUELINE
1404 N WILLOW AVE
COMPTON, CA 90221                                               11456    9/10/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Ventola, Richard J
376 Alps Rd
Wayne, NJ 07470                                                  5486     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $295.00                                                              $295.00
VENTURA COUNTY TAX COLLECTOR
ATTN: BANKRUPTCY
800 S VICTORIA AVE
VENTURA, CA 93009-1290                                          27383     2/8/2021        24 Hour Fitness USA, Inc.                                   $0.00                                                                $0.00




                                                                                                          Page 1618 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 296 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
VENTURA COUNTY TAX COLLECTOR
ATTN: BANKRUPTCY
800 S VICTORIA AVE
VENTURA, CA 93009-1290                         27407    2/16/2021       24 Hour Fitness USA, Inc.                                   $0.00                                                               $0.00
Ventura, Aaron
94-1026 Ahiu Place
Mililani, HI 96789                             13427    9/21/2020       24 Hour Fitness USA, Inc.                $175.00                                                                              $175.00
Ventura, Wander Sano
Law Offices of Fiorella Rivas Demaria, P.C.
18345 Ventura Blvd. Suite 416
Tarzana, CA 91356                              17885    9/24/2020    24 Hour Fitness Worldwide, Inc.                                          $300,000.00                                         $300,000.00
Venugopalan, Dinesh
6182 Cottle Rd
Apt 1
San Jose, CA 95123                              8217     9/3/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
Venuto, Allison
9551 Heatherdale
Dallas, TX 75243                                9251     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vera, Dian
20820 Windmill Ranch Ave
Pflugerville, TX 78660                         13048    9/14/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Vera, Kevin
1601 India St Unit 512
San Diego, CA 92101                            27530    4/12/2021    24 Hour Fitness Worldwide, Inc.                 $59.98                                                                            $59.98
Vera, Maria
2243 Crospey Avenue, Apt 8-B
Brooklyn, NY 11214                              8321     9/3/2020       24 Hour Fitness USA, Inc.                              $12,000.00                                                          $12,000.00
Veras, Cindy
1120 Fox Street
Bronx, NY 10459                                17323    9/22/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Verbeek, Christiaan
3021 Fortuna Drive Unit B
Austin, TX 78704                               19822    9/29/2020    24 Hour Fitness Worldwide, Inc.             $166.82                                                                              $166.82
Vercler, Alyssa
PO Box 706
Sedalia, CO 80135                              12199     9/9/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Vercruyssen, Cathy A
955 East Highway 171
Hot Springs National Park, AR 71913-8620       15589    9/19/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00
Verdeja, Melissa
mels.email@yahoo.com
                                               24771    10/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
VerDuft, Frank
4371 Howard St.
Montclair, CA 91763                            10005     9/8/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Vergara, Karen
697 Oakmont Ave #33-16
Las Vegas, NV 89109                             1328    7/31/2020    24 Hour Fitness Worldwide, Inc.                                                               $490.00                            $490.00




                                                                                       Page 1619 of 1763
                                                                           Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 297 of 440


                                                                                                           Claim Register
                                                                                                        In re RS FIT NW LLC
                                                                                                        Case No. 20-11568

                                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                    Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                                              Amount                                           Amount           Amount
Vergara, Karen
697 Oakmont Ave #33-16
Las Vegas, NV 89109                                             20462    9/29/2020    24 Hour Fitness Worldwide, Inc.              $490.00                                                                             $490.00
Vergara, Troi
37 W James Pl
Iselin, NJ 08830                                                 5645     9/2/2020    24 Hour Fitness Worldwide, Inc.              $100.20                                                                             $100.20
Vergeire, Christina
5412 Lindley Ave unit 107
Encino, CA 91316                                                 5420    8/31/2020    24 Hour Fitness Worldwide, Inc.            $2,400.00                                                                           $2,400.00
Verghis, Jacob
P.O. Box 2128
Stafford , TX 77497                                             23654    10/2/2020       24 Hour Fitness USA, Inc.                 $630.00                                                                             $630.00
Verghis, Jacob
P.O. Box 2128
Stafford, TX 77497                                              23457    10/2/2020       24 Hour Fitness USA, Inc.                 $630.00                                                                             $630.00
Vergus, Tatiana
800 John Street
Apt. 102C
Pinole, CA 94546                                                 4150    8/28/2020       24 Hour Fitness USA, Inc.                 $215.00                                                                             $215.00
Veritas Media Group LLC
Attn: Jason Ballance
1111 Broadway
3rd Floor
Oakland, CA 94607                                               20247    9/29/2020       24 Hour Fitness USA, Inc.            $5,063,422.78                                                                      $5,063,422.78
Verizon Business Global LLC
William M Vermett
22001 Loudoun County PKWY
Ashburn, VA 20147                                               24844    10/9/2020    24 Hour Fitness Worldwide, Inc.          $216,435.84                                                                         $216,435.84
Verizon Business Global LLC
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                                                9574     9/8/2020    24 Hour Fitness Worldwide, Inc.          $175,357.16                                                                         $175,357.16
Verizon Business Global LLC
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                                               24826    10/9/2020    24 Hour Fitness Worldwide, Inc.          $214,816.57                                                                         $214,816.57
Verizon Business Global LLC
William M Vermette
Paul Adamec - Consultant
500 Technology Drive
Weldon Spring, MO 63304                                         10800     9/8/2020    24 Hour Fitness Worldwide, Inc.          $175,357.26                                                                         $175,357.26
Verizon Business Global LLC, on behalf of its affiliates and
subsidiaries
William M Vermette
22001 Loudoun County Pkwy
Ashburn, VA 20147                                               26321    11/11/2020   24 Hour Fitness Worldwide, Inc.          $258,915.40                                                                         $258,915.40
Verjano, Amanda
1811 Grismer Avenue
Apt 202
Burbank, CA 91504                                                5927     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00

                                                                                                        Page 1620 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 298 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Verkhovsky, Lev
373 Ave S, apt 6F
Brooklyn, NY 11223                           13652    9/14/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Verkhovsky, Lev
55A Gardner Ave
Jersey City, NJ 07304                        26834    12/2/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Verlare, James
19280 Wakonda Way
Monument, CO 80132                            6157     9/1/2020     24 Hour Fitness Worldwide, Inc.             $5,940.18                                                                           $5,940.18
Verma, Ashish K
3263 Barons Lane
San Ramon, CA 94582                           4354    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Verma, Kapil
115 S Melrose St
Placentia , CA 92870                         15832    9/20/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Verma, Rubina
1851 Lusby Pl
Falls Church, VA 22043                       13221    9/14/2020     24 Hour Fitness Worldwide, Inc.              $960.00                                                                              $960.00
Verma, Shradha
3263 Barons Lane
San Ramon, CA 94582                           5576    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Verma, Shweta
9747 Legend Trail
Frisco, TX 75035                             15887    9/20/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Verma, Vijay
8224 127th Ave Se
Newcastle, WA 98056                          14024    9/14/2020     24 Hour Fitness Worldwide, Inc.              $422.39                                                                              $422.39
Vermani, Ashima
2727 Brairhurst Dr # 6
Houston, TX 77057                            12853    9/14/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Vermeer-Manhart, Teresa
PO Box 56226
Los Angeles, CA 90056                         1759    7/15/2020     24 Hour Fitness Worldwide, Inc.                             $1,075.57                                                           $1,075.57
VERNARDO, MARCEYA
149 E. VODDEN ST.
RIALTO, CA 92376                              7629     9/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Verner, Robin-Marie
                                             16128    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $72.54                                                                             $72.54
Vernon, Nykkes Heathland
600 Central Ave
Apt 274
Riverside, CA 92507                          22842    10/2/2020     24 Hour Fitness Worldwide, Inc.              $120.52                                                                              $120.52
Veroba, Jessica T.
510 Fairidge Terrace
Teaneck, NJ 07666                            26797    11/29/2020    24 Hour Fitness Worldwide, Inc.             $1,385.82                                                                           $1,385.82
Veros, Elena
1407 Poli St
Ventura, CA 93001                            16738    9/23/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00




                                                                                       Page 1621 of 1763
                                                                                 Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 299 of 440


                                                                                                                   Claim Register
                                                                                                                In re RS FIT NW LLC
                                                                                                                Case No. 20-11568

                                                                                                                                  Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                                  Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address                          Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                                   Claim Amount Claim Amount                                             Amount
                                                                                                                                      Amount                                           Amount           Amount
Verra, Jill
7241 SW 7th Street
Plantation, FL 33317                                                  11495     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $80.22                                                                             $80.22
VERRETT, ANNITRA HITCHENS
1555 SUNSET VILLAGE DRIVE
DUNCANVILLE, TX 75137                                                 11789    9/10/2020     24 Hour Fitness Worldwide, Inc.             $4,000.00                                                                           $4,000.00
Vershinin, Alex
27015 Pinjara Cir
Mission Viejo, CA 92691                                                9650     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $49.99                                                                             $49.99
Verstegen, Leon
39425 Copper Craft Drive
Murrieta, CA 92562                                                     9268     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Vertin, Vanessa
801 Smith Rd.
Mill Valley, CA 94941                                                 22229    9/30/2020     24 Hour Fitness Worldwide, Inc.              $125.72                                                                              $125.72
Verzi, Scott
7313 Sedgefield Ave
San Ramon, CA 94583                                                    4184    8/28/2020          24 San Francisco LLC                       $40.00                                                                             $40.00
Veschuur, Mary
1884 Belmont Place
Manteca, CA 95337                                                     14341    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $261.22                                                              $261.22
Veseli, Ralph
12433 Palmtag Drive
Saratoga, CA 95070                                                    10910     9/9/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99

Vestar California XXI, L.L.C. an Arizona limited liability company
c/o Gregg M. Ficks
Coblentz Patch Duffy & Bass LLP
One Montgomery Street, Suite 3000
San Francisco, CA 94104                                               23083    10/2/2020        24 Hour Fitness USA, Inc.             $184,140.75     $170,155.94                                                          $354,296.69
Vetrano, Dawn Wittreich
128 Third Avenue
Pelham, NY 10803                                                       4541    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $52.00                                                                             $52.00
Vezis, Richard H
616 Pine Drive
Torrance, CA 90501                                                    20537    9/30/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Vezzuto, Catherine
1227 Bay Ridge Parkway
Brooklyn, NY 11228                                                     220     6/30/2020        24 Hour Fitness USA, Inc.                                 $220.39                                                              $220.39
Via Technical, LLC
c/o Vincent Renda, Esq.
Renda Law Offices, P.C.
9565 Waples Street Suite 200
San Diego, CA 92121                                                    677     6/29/2020     24 Hour Fitness Worldwide, Inc.           $77,190.00                                                                           $77,190.00
Vialpando, Marissa
Elan Zektser, Esquire
Zektser Trial Attorneys
2030 Main Street, Suite 1300
Irvine, California 92614                                              23116    10/2/2020     24 Hour Fitness Worldwide, Inc.          $199,999.00                                                                          $199,999.00


                                                                                                                Page 1622 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 300 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Vibert, Geoffrey
1300 Porta St. Apt. 1414
Ft. Worth, TX 76120                           16353    9/23/2020    24 Hour Fitness Worldwide, Inc.             $232.96                                                                              $232.96
Vicari, John
100 Great Basin National Park #17
Baker, NV 89311                                9148     9/6/2020    24 Hour Fitness Worldwide, Inc.             $299.00                                                                              $299.00
Vicatos, Spyridon
5674 Windsor Way Unit 204
Culver City, CA 90230                         15052    9/17/2020    24 Hour Fitness Worldwide, Inc.             $740.84                                                                              $740.84
Vicencio, Cheryl
918 Primrose Ave.
Sunnyvale, CA 94086                           14390    9/15/2020       24 Hour Fitness USA, Inc.                $120.00                                                                              $120.00
Vickerman, Louise
970 Lake Street
Salt Lake City, UT 84105                      21574    10/1/2020    24 Hour Fitness Worldwide, Inc.             $249.00                                                                              $249.00
Vickroy, Jocelyn
33 Hinterland Way
Ladera Ranch, CA 92694                        21590    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $44.01                                                                            $44.01
Victor, Alex
940 NE 141st
Miami, FL 33161                                658      7/8/2020    24 Hour Fitness Worldwide, Inc.                 $60.48                                                                            $60.48
VICTOR, RUTH & TOM
144943 AMBER GROVE DR
FOLSOM, CA 95630                              25702    10/20/2020   24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Victoria, Frances M
7929 Eastern Ave
Bell Gardens, CA 90201                        22123    10/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Victorine, Noreen M.
7835 78th Ave. S.W.
Lakewood, WA 98498                            16338    9/18/2020    24 Hour Fitness Worldwide, Inc.                 $90.83                                                                            $90.83
Vicuna, Joey
10714 Whittier Blvd.
Whittier, CA 90606                            17914    9/24/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
Vidal Cazessus, Richard
14919 S. Frailey Ave.
Compton, CA 90221                             27076    12/11/2020      24 Hour Fitness USA, Inc.                    $79.98                                                                            $79.98
Vidal, Bruna
509 Starboard Drive
San Mateo, CA 94404                           25885    10/22/2020   24 Hour Fitness Worldwide, Inc.                 $36.99                                                                            $36.99
Vidana, Alma Rosa
15158 Dickens St #5
Sherman Oaks, CA 91403                        16125    9/17/2020    24 Hour Fitness Worldwide, Inc.             $719.95                                                                              $719.95
Vidaurri, Sapphira
4310 35th St
Apt B
San Diego, CA 92104                           25124    10/6/2020    24 Hour Fitness Worldwide, Inc.                             $600.00                                                              $600.00
Vieira, Dorotia
PO Box 902
Fort Bragg, CA 95437                          15570    9/19/2020       24 Hour Fitness USA, Inc.                                                                  $699.99                            $699.99


                                                                                      Page 1623 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21   Page 301 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Viera, Fernando
45505 Cherokee Lane
Fremont, CA 94539                             4020    8/28/2020         24 San Francisco LLC                   $699.00                                                                              $699.00
Vigienzone, Norma
1651 Cunningham Way
Santa Rosa, CA 95403                          1350    7/13/2020       24 Hour Fitness USA, Inc.               $1,621.96                                                                           $1,621.96
Vigil, Alexandria
Erik Camacho
18071 Monterey Rd.
Morgan Hill, CA 95037                        26794    11/30/2020   24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Vigil, Anthony
2851 Cobblestone Dr
Rockwall, TX 75087                           11124     9/9/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Vigil, Christine Cucchiaro
7728 Capistrano Ave
West Hills, CA 91304                         11162     9/8/2020    24 Hour Fitness Worldwide, Inc.             $408.00                                                                              $408.00
Vigil, Lewis A.
2471 West Ball Road, Apt #22
Anaheim, CA 92804                             4673    8/29/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Vigil, Manuel
2536 Stonehaven Dr
Sacramento, CA 95827-1142                    20681    9/30/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Vigil, Matthew
7728 Capistrano Ave
West Hills, CA 91304                         11165     9/8/2020    24 Hour Fitness Worldwide, Inc.             $408.00                                                                              $408.00
Vigil, Patrick
1921 S Wolff Street
Denver, CO 80219                             11913    9/10/2020    24 Hour Fitness Worldwide, Inc.                                                               $429.00                            $429.00
Vigiol, Tina
1921 S Wolff St
Denver, CO 80219                             11892    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Viglienzone, Norma
1651 Cunningham Way
Santa Rosa , CA 95403                         1893    7/17/2020       24 Hour Fitness USA, Inc.               $1,621.96                                                                           $1,621.96
Viita, Derek
9616 25TH AVE SW
SEATTLE, WA 98106                             5915     9/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Vijayakar, Sejal
1162 Crandano Court
Sunnyvale, CA 94087                          27495    3/27/2021         24 San Francisco LLC                                  $1,290.00                                                           $1,290.00
Vijayaraghavan, Balaji
2323 Long Reach Dr, Apt 5205
Sugar Land, TX 77478                         14752    9/16/2020       24 Hour Fitness USA, Inc.                $429.99                                                                              $429.99
VILCHIS, CLAUDIA
614 OMELVENY AVE
San Fernando, CA 91340                       18556    9/30/2020    24 Hour Fitness Worldwide, Inc.             $125.97                                                                              $125.97
Viljak, Esther
1248 N Lighthouse Lane
Anaheim, CA 92801                            27005    12/10/2020   24 Hour Fitness Worldwide, Inc.                            $1,290.00                                                           $1,290.00


                                                                                     Page 1624 of 1763
                                                          Case 20-11568-KBO          Doc 72-3        Filed 04/19/21    Page 302 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Villa, April
1621 Hotel Cir S
Unit E319
San Diego, CA 92108                            25449    10/13/2020    24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
VILLA, NATHAN
NATHAN VILLA
12623 SE TIBBETTS
ST PORTLAND, OR 97236                           3006     8/7/2020        24 Hour Fitness USA, Inc.                 $150.00                                                                              $150.00
Villacres, Jayme
83635 Waterford Lane
Indio, CA 92203                                25668    10/16/2020    24 Hour Fitness Worldwide, Inc.              $396.00                                                                              $396.00
Villacres, Jimmy
83635 Waterford Lane
Indio, CA 92203                                25660    10/16/2020    24 Hour Fitness Worldwide, Inc.              $396.00                                                                              $396.00
Villada Garcia, Julie Alejandra
400 Melrose Ave E
Apt 302
Seattle, WA 98102                              22554    10/1/2020     24 Hour Fitness Worldwide, Inc.              $125.71                                                                              $125.71
Villafana, Oscar
791 S Park Ave
Pomona, ca 91766                               10687     9/7/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Villafuerte, Jonathan
3349 43rd St.
San Diego, CA 92105                            24734    10/8/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Villafuerte, Sara Belinda
5107 Norma Way Apt #2
Livermore, CA 94550                            26259    11/5/2020    24 Hour Fitness United States, Inc.                           $500.00                                                              $500.00
Village FV, Ltd.
J. Seth Moore
8080 Park Lane, Suite 700
Dallas, TX 75231                               20604    9/30/2020     24 Hour Fitness Worldwide, Inc.          $430,976.90                                                                          $430,976.90
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            20049    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                           $0.00               $0.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            25048    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                           $0.00               $0.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            25055    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                           $0.00               $0.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                            25126    10/7/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                           $0.00               $0.00




                                                                                         Page 1625 of 1763
                                                           Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 303 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                   Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                             25525    10/12/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                          $0.00               $0.00
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                             27112    12/16/2020   24 Hour Fitness Worldwide, Inc.         $205,738.45                                                    $212,753.96         $418,492.41
Village Hillcrest Partners LP
Ronald Dibelka
3955 5th Ave, Ste 201
San Diego, CA 92103                             27189    12/29/2020   24 Hour Fitness Worldwide, Inc.               $0.00                                                          $0.00               $0.00
Village Hillcrest Partners, LP
6 Venture, Suite 100
Irvine, CA 92618                                27290    1/21/2021    24 Hour Fitness Worldwide, Inc.        $1,284,194.89                                                                     $1,284,194.89
Villagomez, Brenda
PO Box 222
Petaluma , CA 94953                              643      7/6/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                            $150.00
Villagomez, Elizabeth
1737 Hamlet St.
San Mateo, CA 94403                             11870    9/10/2020    24 Hour Fitness Worldwide, Inc.             $140.97                                                                            $140.97
Villagomez, Yael
5435 Hanna Dr
Santa Barbara, CA 93111                          8923     9/6/2020    24 Hour Fitness Worldwide, Inc.                                            $449.99                                             $449.99
Villalobos, Araceli
2341 Folsom St A
San Francisco, CA 94110                          8430     9/4/2020    24 Hour Fitness Worldwide, Inc.                          $1,380.00                                                           $1,380.00
Villalobos, Stella
325 E 13th St
Beuamont, CA 92223                               6175     9/1/2020    24 Hour Fitness Worldwide, Inc.             $214.00                                                                            $214.00
Villalpando, Christopher L
4217 W. Roberts Dr.
Santa Ana, CA 92704                             11742    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Villalpando, Michael
10235 La Hacienda Ave #K
Fountain Valley, CA 92708                       11747    9/10/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                            $300.00
Villalvazo, Nidia
16160 Owen Street
Fontana, CA 92335                               12823    9/11/2020    24 Hour Fitness Worldwide, Inc.                           $425.00                                                              $425.00
Villamor, Edgar
2827 Marsh St
Los Angeles, CA 90039                           26498    11/17/2020   24 Hour Fitness Worldwide, Inc.              $67.77                                                                             $67.77
Villanueva, Luis M
21 Glorieta East
Irvine, CA 92620                                16166    9/22/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                            $700.00
Villanueva, Purnima
2533 Molinaro Way
Dublin, CA 94568                                17393    9/23/2020    24 Hour Fitness Worldwide, Inc.             $325.00                                                                            $325.00




                                                                                        Page 1626 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 304 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Villareal, Brandy
19107 Plum Bough Ct
Houston, TX 77084                             21405    10/1/2020     24 Hour Fitness Worldwide, Inc.              $779.98                                                                              $779.98
Villareal, Christopher
P.O. Box 11794
Costa Mesa, CA 92627                          23291    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Villarreal, Ofelia
635 Westminster Drive
Pasadena, CA 91105                             5178     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Villarreal, Roberto
1307 N. Pearl Ave.
Compton, CA 90221                             22264    10/1/2020     24 Hour Fitness Worldwide, Inc.              $133.00                                                                              $133.00
Villarreal, Vanessa M
1527 Willowhaven Ct
San Jose, CA 95126                             8050     9/3/2020     24 Hour Fitness Worldwide, Inc.              $148.11                                                                              $148.11
Villarroel, Luis
1270 E 18th Street
Apt 2H
Brooklyn, NY 11230                            24790    10/4/2020     24 Hour Fitness Worldwide, Inc.              $287.38                                                                              $287.38
Villegas, Jose
659 Stage Coach Dr
Lathrop, CA 95330                             21194    10/2/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Villegas, Laura
636 Brady Ct
Spring Valley, CA 91977                         23     6/27/2020        24 Hour Fitness USA, Inc.                 $840.00                                                                              $840.00
Villegas, Miguel
18759 8th St
Bloomington, CA 92316                         21483    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
VILLEGAS, SONYIA
15388 LANTERN LN
FONTANA, CA 92336                             24855    10/8/2020    24 Hour Fitness United States, Inc.              $99.00                                                                             $99.00
Villena, Justin
14590 Story Rd
San Jose, CA 95127                             8976     9/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Villena, Justin
14590 Story Rd
San Jose, CA 95127                             9981     9/7/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Viloria Jr, Dante Rico
2442 WALKER DR
FAIRFIELD, CA 94533                           14288    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Vilsoet, Richard
151 Ennis Lane
Jupiter, Florida 33458                        23456    10/2/2020        24 Hour Fitness USA, Inc.                                $1,019.90                                                           $1,019.90
Vincent-Lewis, Brooke
19 W Layton Ave
Salt Lake City, UT 84115                       6601     9/1/2020        24 Hour Fitness USA, Inc.                    $74.96                                                                             $74.96
Vincenzini, Crystal
9390 Purdy Lane
Granite Bay, CA 95746                          9788     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00


                                                                                        Page 1627 of 1763
                                                          Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 305 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Vincenzini, Mark A
9390 Purdy Lane
Granite Bay, CA 95746                           9795     9/6/2020    24 Hour Fitness Worldwide, Inc.             $162.90                                                                              $162.90
Vinereanu, Maryna
3311 Shore Parkway Apt 2-C
Brooklyn, NY 11235                             18918    9/26/2020    24 Hour Fitness Worldwide, Inc.             $119.88                                                                              $119.88
Vingo, Donna
16500 Dutch Mine Rd.
Jamestown, CA 95327                            14263    9/15/2020    24 Hour Fitness Worldwide, Inc.            $1,200.00                                                                           $1,200.00
Vinh, Phuong
3025 Magnum Drive
San Jose, CA 95135                              3934    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Vinogradov, Dmitry
1000 Ocean Pkwy, Apt 5K
Brooklyn, NY 11230                              7789     9/5/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Vinogradsky, Arthur
7 Gurney Ter
Fair Lawn, NJ 07410                             6932     9/1/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Vinokur, Anatoliy
1530 East 8th street
Apt 5K
Brooklyn, NY 11230                              7367     9/3/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Vinson, Celia
582 ALEXIS CIRCLE
Daly City, CA 94014                            16616    9/22/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Vin-Teri Electric, Inc.
Ryan A. Mahoney
Blitch Westley Barrette, S.C.
1550 Spring Road, Suite 120
Oak Brook, IL 60523                            18086    9/25/2020       24 Hour Fitness USA, Inc.                                             $127,172.67                                         $127,172.67
Vinton, Danielle
5311 Youngfield Way
Arvada, CO 80002                                352      7/6/2020       24 Hour Fitness USA, Inc.                $176.99                                                                              $176.99
Violett, Heather Leeann
8 Lunette Avenue
Foothill Ranch, CA 92610                       22932    10/2/2020    24 Hour Fitness Worldwide, Inc.             $165.40                                                                              $165.40
Viray, Jaron Sebastian
1284 Hillcrest Blvd
Millbrae, CA 94030                             22886    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $97.16                                                                            $97.16
Viray, Joyce
2237 Jacqueline Drive
Pittsburg, CA 94565                             4080    8/27/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00
Virdee, Ramit
PO Box 353
San Bruno, CA 94066                            11034     9/9/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Virdee, Simran
34838 Snake River Pl
Fremont, CA 94555                              10170     9/7/2020    24 Hour Fitness Worldwide, Inc.             $150.00                                                                              $150.00




                                                                                       Page 1628 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 306 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Virgen, Gregorio
701 Arnold Way 4C
Half Moon Bay, CA 94019                      21097    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,300.00                                                                           $1,300.00
Virgin, Scott
3314 Hoen Ave
Santa Rosa, CA 95405                          6775     9/2/2020     24 Hour Fitness Worldwide, Inc.                               $60.00                                                               $60.00
Virk, Gurbachan S
9465 Blessing Drive
Pleasanton, CA 94588                         19261    9/27/2020     24 Hour Fitness Worldwide, Inc.             $5,939.80                                                                           $5,939.80
VIRK, ROSEMARY S
9465 BLESSING DRIVE
PLEASANTON, CA 94588                         18958    9/27/2020     24 Hour Fitness Worldwide, Inc.             $2,339.94                                                                           $2,339.94
Virk, Satyugjit S
6231 Bridlewood Drive South
East Amherst, NY 14051                       27228     1/7/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Virta, Farrell
5 Cielo Court
Orinda, CA 94563                             10271     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $48.60                                                                             $48.60
Virula, Laura
9711 1/2 Mayne St
Bellflower, CA 90706                         20868    9/30/2020     24 Hour Fitness Worldwide, Inc.                                               $895.00                                             $895.00
Viscarra, Rosemarie A.
1232 F St.
Sacramento, CA 95814                         20487    9/29/2020     24 Hour Fitness Worldwide, Inc.                           $13,000.00                                                           $13,000.00
VISCONTI, JOSEPH
9896 CHIEF SKY ST
LAS VEGAS, NV 89178                          10093     9/8/2020    24 Hour Fitness United States, Inc.           $144.00                                                                              $144.00
Vishnevski, Alexander
2965 ave z apt 3 r
brooklyn, NY 11235                            5276     9/1/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
VISHNYAK, ABE
230 PRESCOTT AVE
STATEN ISLAND, NY 10306                      13898    9/14/2020     24 Hour Fitness Worldwide, Inc.                              $154.00                                                              $154.00
Viszneki, Jazelle
925 Larchwood Dr
Brea, CA 92821                               27313    1/25/2021     24 Hour Fitness Worldwide, Inc.              $398.16                                                                              $398.16
VITA, GARRETT
19450 COLINA DRIVE
WALNUT, CA 91789                             10976     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $268.74                           $268.74                            $537.48
Vital Pharmaceuticals, Inc.
1600 North Park Drive
Weston, FL 33326                             21791    10/1/2020     24 Hour Fitness Worldwide, Inc.          $754,436.40                                                                          $754,436.40
Vital, Andy
3090 Serpa Dr
San Jose, CA 95148                           11184     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $5,000.00                                                           $5,000.00
Vitiello, Vincent
6 Barton Drive
West Orange, NJ 07052                        10947     9/9/2020        24 Hour Fitness USA, Inc.                    $81.20                                                                             $81.20




                                                                                       Page 1629 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 307 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Vitti, Anthony
1749 Petra Drive
San Diego, CA 92104                           5472     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Vityugova, Maria
2765 Ocean Ave Apt 3B
Brooklyn, NY 11229                            5478     9/1/2020     24 Hour Fitness Worldwide, Inc.                               $51.99                                                               $51.99
Viviani, Greg
32142 Virginia Way
Laguna Beach, CA 92651                       15245    9/18/2020     24 Hour Fitness Worldwide, Inc.           $47,000.00                                                                           $47,000.00
Vizcarra, Alexander
3135 Yorkshire Way
Rowland Heights, CA 91748                     8916     9/9/2020        24 Hour Fitness USA, Inc.                 $699.99                                                                              $699.99
Vizzotto-Pryor, Tatiana
2605 Reagan Trail
Lake Mary, FL 32746                          18007    9/25/2020    24 Hour Fitness United States, Inc.              $38.51                                                                             $38.51
VLACOS, ALEX
PO BOX 562
SUNOL, CA 94586                               9478     9/6/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Vladoiu, Silvia
1421 Flint Ridge Ave.
Las Vegas, NV 89123                           5709    8/31/2020        24 Hour Fitness USA, Inc.                    $30.40                                                                             $30.40
Vlies, Brian Vander
12013 20th Ave NE
Seattle, WA 98125                             3528    8/26/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Vo, Anaira
5102 Ernst Ct.
Orlando, FL 32819                            25921    10/24/2020    24 Hour Fitness Worldwide, Inc.                                                                 $88.18                             $88.18
Vo, Anh
14578 Jerfferson St
Midway City, CA 92655                         9193     9/4/2020    24 Hour Fitness United States, Inc.                           $300.00                                                              $300.00
Vo, Di B
10141 15 Street
Garden Grove, CA 92843                        6940     9/2/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Vo, Dong
14578 Jefferson St
Midway City, CA
92655                                        12043     9/9/2020    24 Hour Fitness United States, Inc.                           $300.00                                                              $300.00
Vo, Hanh
5510 Westbrook Oaks Way
Spring, TX 77379                              5652    8/31/2020        24 Hour Fitness USA, Inc.                    $62.49                                                                             $62.49
Vo, Henry
8490 Patina Way
Elk Grove, CA 95624                          13157    9/12/2020     24 Hour Fitness Worldwide, Inc.             $5,246.00                                                                           $5,246.00
Vo, Jenny N.
2266 Stokes Street
San Jose, CA 95128                           23073    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Vo, Jessica
165 Blossom Hill Road Space 271
San Jose, CA 95123                           20394    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00                                               $0.00


                                                                                       Page 1630 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 308 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Vo, Jimmy
1660 Yerba Buena Rd
San Jose, CA 95121                           13083    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Vo, Kevin
5979 N. Hanover Street
Denver, CO 80238                             18276    9/27/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Vo, Ngoc
7917 Valley Green Drive
Sacramento, CA 95823                          7124     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Vo, Quyen
3530 Milagros St
San Diego, CA 92123                           892      7/8/2020        24 Hour Fitness USA, Inc.                    $45.27                                                                             $45.27
Vo, Tai
3225 N Twin City Highway
Port Arthur, TX 77642                         1176    7/10/2020     24 Hour Fitness Worldwide, Inc.              $165.00                                                                              $165.00
Vo, Thu
1190 Birch St Apt 305
Denver, CO 80220                             13273    9/14/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Vo-Ba, Dai-An
965 Twilight Peak Ave
Henderson, NV 89012                          23235    10/6/2020    24 Hour Fitness United States, Inc.           $629.00                                                                              $629.00
VoDuc, Viviane
3725 W. Fairmount Circle
West Jordan, UT 84084                          90     6/22/2020        24 Hour Fitness USA, Inc.                 $583.76                                                                              $583.76
Vogel, Angela
14025 Quailridge Drive
Riverside, CA 92503                           8035     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Vogel, Larry M.
2840 Ocean Parkway
Apt, 14c
Brooklyn, NY 11235                           19472    9/28/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
Vogel, Linda Ash
1262 Beachmont Street
Ventura, CA 93001                             8026     9/4/2020     24 Hour Fitness Worldwide, Inc.              $189.58                                                                              $189.58
Vogel, Rowena Louise
13114 Courbet Lane
Granada Hills, CA 91344-1111                 27226     1/7/2021     24 Hour Fitness Worldwide, Inc.                 $98.00                                                                             $98.00
Vogel, She' (Sharon) B
2525 Flosden Road
Space 57
American Canyon, CA 94503                    16446    9/18/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Vogel, She' (Sharon) B.
2525 Flosden Road
Space 57
American Canyon, CA 94503                     1830    7/16/2020     24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Vogt, Nicole
540 Bush St.
Mountain View, CA 94041                       5510     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $79.94                                                                             $79.94




                                                                                       Page 1631 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 309 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Volcy, Taneisha
2603 Marvin Ave
Dallas, TX 75211                              27524     4/8/2021       24 Hour Fitness USA, Inc.                $412.49                                                                              $412.49
Volgyesi, Edit
182 Meriline Avenue Apt.#A
Woodland Park, NJ 07424                       18977    9/27/2020    24 Hour Fitness Worldwide, Inc.                                               $95.01           $95.01                            $190.02
Volino, Karen
21 Reinmann Dr
East Hanover, NJ 07936                         1044    6/30/2020    24 Hour Fitness Worldwide, Inc.             $124.83                                                                              $124.83
Volkmer, Dan J
1020 SW Cheltenham CT
Portland, OR 97239-2611                       20918    9/30/2020       24 Hour Fitness USA, Inc.                               $1,216.00                                                           $1,216.00
Volkov, Maksym
7024 Avenue M Fl 1
Brooklyn, NY 11234                             2738     8/6/2020           24 New York LLC                      $281.94                                                                              $281.94
Volponi, Catherine M.
5712 SE Lafayette St.
Portland, OR 97206                             476      7/2/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Volz, Ryan
7040 Hyland Hills St
Castle Rock, CO 80108                          1138     7/9/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Vomaske, Ralph
                                              11688     9/9/2020    24 Hour Fitness Worldwide, Inc.             $233.33                                                                              $233.33
Vomvoris, Anna
300 Bay St Apt 16
Santa Monica, CA 90405                        16869    9/21/2020    24 Hour Fitness Worldwide, Inc.             $525.00                                                                              $525.00
Von Futscher, Victor
10612 SW 137th Place
Miami, FL 33186                               10628     9/8/2020    24 Hour Fitness Worldwide, Inc.             $320.99                                                                              $320.99
von Halle, Allan
3517 Dixie Canyon Pl
Sherman Oaks, CA 91423                        14688    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $69.42                                                                            $69.42
Von Halle, Robin Felsen
3517 Dixie Canyon Pl
Sherman Oaks, CA 91423                        14632    9/16/2020    24 Hour Fitness Worldwide, Inc.                 $69.42                                                                            $69.42
Von Minden, Nancy M
2380 Antelope Ridge Trail
Parker, CO 80138                               816      7/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,967.94                                                           $1,967.94
Von Nagel, James
21 Meadowbrook Court
Cotati, CA 94931                               1139     7/9/2020    24 Hour Fitness Worldwide, Inc.             $960.00                                                                              $960.00
von Weiss, Margaret
4820 Cass Street Apt. 313
San Diego, CA 92109                            1992    7/22/2020    24 Hour Fitness Worldwide, Inc.          $12,616.00                                                                           $12,616.00
Vondran, Merritt J
2237 Hurley Way # 105
Sacramento, CA 95825                           7204     9/6/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Vong, Jeffery
206 Martinvale Lane
San Jose, Ca 95119                             7391     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99

                                                                                      Page 1632 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 310 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vong, Judy
6 Patriots Dr
Lexington, MA 02420                            5552    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $36.00                                                                             $36.00
vonKluck, Alex
3109 Dickens St
San Diego, CA 92106                           20839    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $89.97                                                                             $89.97
Voo, Joshua
105 Pearlgrass Ct
San Ramon, CA 94582                            4852    8/31/2020        24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Vora, Harshit
1800 Armand Dr
Milpitas,, CA 95035                           24628    10/3/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
VORA, JOSHUA
3812 209TH ST SE
BOTHELL, WA 98021                             13733    9/14/2020     24 Hour Fitness Worldwide, Inc.              $103.38                                                                              $103.38
Vora, Pooja
3326 E Los Gatos Dr
Phoenix, AZ 85050                              534      7/2/2020    24 Hour Fitness United States, Inc.              $79.98                                                                             $79.98
Vora, Raj K
9105 Dona Villa Pl
Austin, TX 78726                              21925    10/1/2020     24 Hour Fitness Worldwide, Inc.              $285.00                                                                              $285.00
Vora, Sean
24272 Juaneno Drive
Mission Viejo, CA 92691                       24023    10/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Vora, Shilpa
765 Dartshire Way
Sunnyvale, CA 94087                            6431     9/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Vordoagu, Eli
2626 Holly Hall St Unit 802
Houston, TX 77054                              3588    8/27/2020        24 Hour Fitness USA, Inc.                 $103.00                                                                              $103.00
Vorndran, Jack
2615 Alvord Ln
Redondo Beach, CA 90278                        7667     9/4/2020    24 Hour Fitness United States, Inc.           $100.00                                                                              $100.00
Voronchikhin, Andrey
5323 Avenue J
Houston, TX 77011                             25433    10/13/2020 24 Hour Fitness United States, Inc.          $25,000.00                                                                           $25,000.00
Voronovitskaya, Polina
5421 Sylvan Avenue, Apt. 2J
Bronx, NY 10471                               19295    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Vortex Industries, Inc
Michelle Crecelius
20 Odyssey
Irvine, CA 92618                               2089    7/22/2020       24 Hour Fitness Holdings LLC            $15,687.50                                                                           $15,687.50
Vosovic, Lawrence & Ann
125 Bath St. #B2
Santa Barbara, CA 93101                       19092    9/22/2020    24 Hour Fitness United States, Inc.                                                           $5,760.00                          $5,760.00
Votel, James A
13846 Paseo Cevera
SAN DIEGO, CA 92129                           10017     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00


                                                                                        Page 1633 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 311 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Votel, Renee
13846 Paseo Cevera
San Diego, CA 92129                           9859     9/7/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,000.00                          $1,000.00
Voyna, Olga
615 Westminster Rd, Apt 5F
Brooklyn , NY 11230                          15464    9/22/2020     24 Hour Fitness Worldwide, Inc.              $109.97                                                                              $109.97
Vrabel, Robert M.
1154 Westwood St.
Hayward, CA 94544                             7571     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Vrudhula, Sanjay
10515 Weller Drive
Austin, TX 78750                             25265    10/12/2020 24 Hour Fitness United States, Inc.                                                             $2,500.00                          $2,500.00
Vu, Anh
108 Magnolia Avenue
Piedmont, CA 94610                           20135    10/1/2020     24 Hour Fitness Worldwide, Inc.              $250.83                                                                              $250.83
Vu, April
1140 Tustin Grove Dr.
Tustin, CA 92780                              8027     9/3/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Vu, Billy
18686 Bushard St.
Fountain Valley, CA 92708                    22191    10/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Vu, Dao
9844 Fall Valley Way
Sacramento, CA 95829                         12713    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vu, Emma
605 Paseo Del Rio
San Lorenzo, CA 94580                         9929     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Vu, Ha Minh
6242 Current Drive
San Jose, CA 95123                           13315    9/13/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
VU, HEIDI
3595 SANTE FE AVE #271
LONG BEACH, CA 90810                         13651    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Vu, Kathy
917 S Karen Ave.
Santa Ana, CA 92704                           6626     9/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Vu, Loi
9322 Grindlay St.
Cypress, CA 90630                            14163    9/14/2020     24 Hour Fitness Worldwide, Inc.                $93.85                                                                              $93.85
Vu, MyLoan T
5875 Ciudad Leon Ct
San Diego, CA 92120                           1859    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,899.92                                                                           $1,899.92
Vu, MyLoan T
5875 Ciudad Leon Ct
San Diego, CA 92120                          25036    10/6/2020    24 Hour Fitness United States, Inc.          $1,899.92                                                                           $1,899.92
Vu, Phuong
1140 Tustin Grove Dr.
Tustin, CA 92780                              7258     9/3/2020     24 Hour Fitness Worldwide, Inc.              $114.00                                                                              $114.00




                                                                                       Page 1634 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 312 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Vu, Phuong
180 Weber St
San Jose, CA 95111                            16540    9/21/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Vu, Tom
13510 Kentfield Drive
Poway, CA 92064                                7331     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Vu, Tommy
                                              25595    10/15/2020       24 Hour Fitness USA, Inc.                 $400.00                                                                              $400.00
Vucinic, Djusta Julie
10 Lynne Drive
New City, NY 10956                            14830    9/17/2020    24 Hour Fitness United States, Inc.                                            $200.00                                             $200.00
Vudhiwat, Cristina
10720 Claywood Dr.
Austin, TX 78753                              18870    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $90.95                                                                             $90.95
Vue, Thor
1944 Hamersley Lane
Lincoln, CA 95648                             19044    9/26/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Vuong, Christophe
18959 Lynridge Dr
Walnut, CA 91789                               9572     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Vuong, Julie
1570 Mt. Shasta Ave
Milpitas, CA 95035                             6383     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $699.99                            $699.99
Vuong, Kiet
250 South Park Victoria Drive
Milpitas, CA 95035                            22362    10/1/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Vuong, Mai N.
18959 Lynridge Drive
Walnut, CA 91789                              24309    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
VUONG, MARTIN
300 W. GRAND AVE # 29
ALHAMBRA, CA 91801                            15577    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $28.58                                                                             $28.58
Vuong, Mike
1924 Half Pence Way
San Jose, CA 95132                            11181     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
VUONG, NGOC
PO BOX 2282
GARDEN GROVE, CA 92842                        21239    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                              $2,000.00                          $2,000.00
VUONG, PAUL C.
225 SANTA CLARA STREET
BRISBANE, CA 94005                             7916     9/2/2020          24 San Francisco LLC                       $60.00                                                                             $60.00
Vuong, Tiffany
18959 Lynridge Drive
Walnut, CA 91789                              23981    10/2/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Vyas, Ajit
4607 La Branch St
Houston, TX 77004                             19274    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                        Page 1635 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 313 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
W.D. (minor child)
Wilson, Daniel
Timian & Fawcett
Jason Kisner
4301 Garden City Drive
Hyattsville, MD 20785                       20280    9/29/2020     24 Hour Fitness Worldwide, Inc.            $75,000.00                                                                          $75,000.00
W.W. Gainger, Inc.
401 Sout Wright Road W4W.R47
Janesville, WI 53546                        18108    9/22/2020           RS FIT Holdings LLC                 $317,288.26                                                                         $317,288.26
W.W. Grainger Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17868    9/22/2020         24 Hour Holdings II LLC               $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17086    9/22/2020              RS FIT NW LLC                    $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17445    9/22/2020              24 Denver LLC                    $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17675    9/22/2020          24 San Francisco LLC                 $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17872    9/22/2020     24 Hour Fitness Worldwide, Inc.           $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        17946    9/22/2020      24 Hour Fitness Holdings LLC             $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        18056    9/22/2020            24 New York LLC                    $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        18135    9/22/2020              RS FIT CA LLC                    $317,228.26                                                                         $317,228.26
W.W. Grainger, Inc.
401 South Wright Road, W4W.R47
Janesville, WI 53546                        17763    9/22/2020        24 Hour Fitness USA, Inc.              $317,228.26                                                                         $317,228.26
W.W. Grainger. Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                        18114    9/22/2020    24 Hour Fitness United States, Inc.        $317,228.26                                                                         $317,228.26
WA Department of Revenue
Attn: Bankruptcy Unit
2101 4th Ave, Ste 1400
Seattle, WA 98121                            3302    8/24/2020        24 Hour Fitness USA, Inc.             $1,158,568.03   $803,854.07                                                        $1,962,422.10
Wachowicz, Darek
507 Pine Bluff Dr.
Friendswood, TX 77546                       21403    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $94.13                                                                             $94.13
Wachowicz, Eva
507 Pine Bluff Dr
Friendswood, TX 77546                       22424    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $83.11                                                                             $83.11


                                                                                      Page 1636 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 314 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wachtel, Kevin
6810 S Bannock St #C
Littleton, CO 80120                            7004     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $80.00                                                                             $80.00
Wada, Bryan
139 Byxbee Street
San Francisco, CA 94132                        3785    8/28/2020        24 Hour Fitness USA, Inc.                 $120.00                                                                              $120.00
Wada, Noriko
PO Box 37465
Honolulu, HI 96837                            25460    10/14/2020       24 Hour Fitness USA, Inc.                 $227.70                                                                              $227.70
WADA, STPEHEN KENJI
17891 BRIENZ CT
TEHACHAPI, CA 93561-5048                      27347    1/28/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Waddicar, Kristin
16921 Judy Way
Cerritos, CA 90706                             1601    7/14/2020     24 Hour Fitness Worldwide, Inc.                 $87.00                                                                             $87.00
Wade, Chanell
1761 Riverview Ave
Tracy, CA 95377                               14322    9/15/2020     24 Hour Fitness Worldwide, Inc.              $106.00                                                                              $106.00
Wade, Jackie
11946 Centralia Rd Apt #104
Hawaiian Gardens, CA 90716                    18637    9/24/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wade, Jackie
7005 Lincoln Oaks Drive
Fair Oaks, CA 95628                           14582    9/16/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wade, Kayde
1710 W. Hillcrest Dr., Apartment 13
Newbury Park, CA 91320                        21248    10/1/2020     24 Hour Fitness Worldwide, Inc.              $115.90                                                                              $115.90
Wade, Marcia
532 W. Hyde Park Blvd., Unit 3
Inglewood, CA 90302-7521                      17874    9/22/2020        24 Hour Fitness USA, Inc.                 $672.00                                                                              $672.00
Wade, Peggy J
17009 91st Drive NE
Arlington, WA 98223                           26695    8/24/2020    24 Hour Fitness United States, Inc.           $248.16                                                                              $248.16
Wadler, Linda A.
8207 Dunsinane Court
McLean, VA 22102                               1784    7/16/2020     24 Hour Fitness Worldwide, Inc.                             $1,963.64                                                           $1,963.64
Wadman, Nelson
275 S Garden Way #145
Eugene, OR 97401                              20007    9/28/2020    24 Hour Fitness United States, Inc.           $297.99                                                                              $297.99
Waezzadah, Hashim
8354 La-Riviera Drive
Sacramento, CA 95826                          17562    9/23/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Wagabaza, Arati Desai
1228 Pine Street
Santa Monica, CA 90405                         2240    7/23/2020    24 Hour Fitness United States, Inc.                           $659.12                                                              $659.12
Wager, Sharon
8940 SW Edgewood St.
Portland, OR 97223                            25341    10/12/2020    24 Hour Fitness Worldwide, Inc.              $255.92                                                                              $255.92




                                                                                        Page 1637 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 315 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Waggoner, Alexander S
3695 SE Honeysuckle Pl
Hillsboro, OR 97123                          19985    9/29/2020    24 Hour Fitness Worldwide, Inc.                 $84.00                                                                            $84.00
Waggoner, Jane
151 Ennis Lane
Jupiter, FL 33458                            23305    10/2/2020       24 Hour Fitness USA, Inc.                               $1,019.90                                                           $1,019.90
Wagle, Rita
5223 Linden St.
Bellaire, TX 77401                            2697    8/11/2020       24 Hour Fitness USA, Inc.                $250.00                                                                              $250.00
Wagner II, John H.
3403 Bridlegate Dr.
Arlington, TX 76016                           3084    8/10/2020       24 Hour Fitness USA, Inc.               $1,824.00                                                                           $1,824.00
Wagner, Alma
8507 Avelin PL
El Dorado Hills, CA 95762                     8568     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Wagner, Harold
2 Normandy Village #5
Nanuet, NY 10954                             19575    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $88.00                                                                            $88.00
Wagner, Julie
10970 Ashton Av.
#208
Los Angeles, CA 90024                         6906     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $65.00                                                                            $65.00
Wagner, Kimberlee
3414 E Empire Ave
Spokane, WA 99217                            24307    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Wagner, Logan
8507 Avelin PL
El Dorado Hills, CA 95762                     8712     9/4/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Wagner, Megan
500 W Middlefield R
Unit 107
Mountain View, CA 94043                      19475    9/28/2020    24 Hour Fitness Worldwide, Inc.             $121.67                                                                              $121.67
Wagner, Michael P
2608 33rd Ave SE
Puyallup, WA 98374                           20522    9/30/2020    24 Hour Fitness Worldwide, Inc.             $494.54                                                                              $494.54
Wagner, Stacey
1597 Carole Way
Redwood City, CA 94061                        4814    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $38.00                                                                            $38.00
Wagner, Virginia
2801 NE 195th st. Unit 5
Lake Forest Park, WA 98155                    2270    7/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wagner, Virginia
2801 NE 195th st. Unit 5
Lake Forest Park, WA 98155                   18335    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $495.90                                                              $495.90
Wagnon, Anna
1043 NE Thomas Street
Hillsboro, OR 97124                           9728     9/8/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Wagnon, Sheila
1043 NE Thomas Street
Hillsboro, OR 97124                          10377     9/8/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00

                                                                                     Page 1638 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 316 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wahid, Abdul
5210 Hospital Road
Apt #29
Mariposa, CA 95338                          17290    9/22/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wahid, Zohaib
738 Wichitaw Drive
Fremont, CA 94539                           14035    9/14/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wahidi, Sahar
110 Clear Fls
Irvine, CA 92602                            26279    11/9/2020    24 Hour Fitness United States, Inc.          $1,520.00                                                                           $1,520.00
Wahidi, Sahar
110 Clear Fls
Irvine, CA 92602                            26287    11/9/2020     24 Hour Fitness Worldwide, Inc.             $1,520.00                                                                           $1,520.00
Wahl, Jeremy
19941 Briarly Lane
Huntington Beach, CA 92646                   8148     9/3/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wahlberg, Amanda
16930 SE Shadybrook DR
Milwaukie, OR 97267                         24381    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.99                                                                              $499.99
Wai, Kuang
16988 SW Theodore Way
Beaverton, OR 97006                         15667    9/18/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
WAILEHUA, GARY
95-344 KALOAPAU ST UNIT 147
MILILANI, HI 96789                          11365     9/9/2020     24 Hour Fitness Worldwide, Inc.                                                                $279.93                            $279.93
WAILEHUA, ROCHELLE
95-344 KALOAPAU ST. UNIT 147
MILILANI, HI. 96789                          8966     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $209.93          $209.93          $209.93                            $629.79
Waite, Jill F
316 Bethany Ct
Naperville, IL 60565-1254                   27101    12/15/2020    24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Waiters, Gail E.
3543 Remco Street
Castro Valley, CA 94546                     11890    9/10/2020        24 Hour Fitness USA, Inc.                    $99.99                                                                             $99.99
Waiters, Gail E.
3543 Remco Street
Castro Valley, CA 94546                     11943    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $99.99                                                                             $99.99
Wakatake, Edward Etsuo
25502 157 AVE SE
Covington,, WA 98042                        21351    10/2/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Wakefield, Bonnie
5649 Lake Murray Blvd Unit C
La Mesa, CA. 91942                           8510     9/4/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00
Wakefield, Leon E
1108 Sunnyvale Ct
Santa Rosa, CA 95401                         6352     9/1/2020     24 Hour Fitness Worldwide, Inc.              $193.32                                                                              $193.32
Wakefield, Molly
5649 Lake Murray Blvd Unit C
La Mesa, CA 91942                            8528     9/4/2020     24 Hour Fitness Worldwide, Inc.              $349.00                                                                              $349.00


                                                                                      Page 1639 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 317 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wakefield, Steven
8378 Hillsbrook Drive
Antelope, CA 95843                           24358    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,890.00                                                                           $1,890.00
Walbridge, James F
2233 Hale Drive
Burlingame, CA 94010                         21456    10/1/2020       24 Hour Fitness USA, Inc.               $1,362.48                                                                           $1,362.48
Walbridge, James F.
2233 Hale Drive
Burlingame, CA 94010                         15199    9/17/2020    24 Hour Fitness Worldwide, Inc.            $2,406.00                                                                           $2,406.00
Walch, Adam
34 Oceanaire Dr.
Rancho Palos Verdes, CA 90275                11647    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Walch, Rachel
Durham Jones & Pinegar
c/o John Walch
111 S Main St., Ste 2400
Salt Lake City, UT 84111-2178                15784    9/21/2020       24 Hour Fitness USA, Inc.                                 $56.67                                                               $56.67
Wald, Sandy
41 Hillshire Dr
Lake Oswego, OR 97034                        23422    10/2/2020            RS FIT NW LLC                      $8,983.70                                                                           $8,983.70
Wald, Sandy
41 Hillshire Drive
Lake Oswego, OR 97034                        21490    10/2/2020    24 Hour Fitness Worldwide, Inc.            $8,983.70                                                                           $8,983.70
Walden, Joshua
6110 218th St E
Spanaway, WA 98387                            2460     8/3/2020    24 Hour Fitness Worldwide, Inc.            $1,793.57                                                                           $1,793.57
Waldman, William
1407 W. Oak Street
Burbank, CA 91506                            15447    9/21/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00
Waldron, John B.
1848 Port Taggart Place
Newport Beach, CA 92660                      25379    10/13/2020      24 Hour Fitness USA, Inc.                $608.00                                                                              $608.00
Waldrop, Denise T
2005 Mayfair McLean Court
Falls Church, VA 22043                        4947    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,299.98                                                                           $1,299.98
Walfish, Joshua
2169 South St
Fort Lee, NJ 07024                            6524     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $225.00                                                              $225.00
Walford, Melissa
2212 Plumb 1 St 1E
Brooklyn, NY 11229                            3312    8/24/2020    24 Hour Fitness Worldwide, Inc.            $1,944.00                                                                           $1,944.00
Walker, Gary J
1915 Town Center Blvd
Unit 601
Annapolis, MD 21401                           2509    7/28/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Walker, Gary
1915 Town Center Blvd
Unit 601
Annapolis, MD 21401                           777     6/29/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00


                                                                                     Page 1640 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 318 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Walker, James
3861 Balsa St
Irvine, CA 92606-2639                       26093    10/30/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Walker, Joseph
4206 West Meadows Drive
Sugar Land, TX 77479                         2440     8/4/2020    24 Hour Fitness Worldwide, Inc.                             $180.00                                                              $180.00
Walker, Kristine M.
1196 Walker Ave No. 412
Walnut Creek,, CA 94596                     17235    9/22/2020    24 Hour Fitness Worldwide, Inc.             $358.16                                                                              $358.16
Walker, Lorri
3266 Paseo Gallita
San Clemente, CA 92672                      11590    9/11/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00
WALKER, MAXIMILIAN
660 EDGEWATER DRIVE
SAN MARCOS, CA 92078                        10050     9/7/2020    24 Hour Fitness Worldwide, Inc.                             $500.00                                                              $500.00
Walker, Michael
Phoong Law Corporation
2725 Riverside Blvd
Sacramento, CA 95818                        18244    9/28/2020    24 Hour Fitness Worldwide, Inc.         $200,000.00                                                                          $200,000.00
Walker, Nardis
2320 Bray Village Drive
Denton, TX 76207                             7777     9/2/2020    24 Hour Fitness Worldwide, Inc.                             $499.95                                                              $499.95
Walker, Phyllis Lorraine
28063 Valcour Drive
Canyon Country, CA 91387                    18628    9/24/2020    24 Hour Fitness Worldwide, Inc.             $648.00                                                                              $648.00
Walker, Scott N
1188 Mission St Apt 1612
San Francisco, CA 94103                     10793     9/8/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Walker, Sharlie
15253 Grumman Ave
Fontana, CA 92336                           10736     9/8/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Walker, Stephaine L
9936 Placer St Apt F
Rancho Cucamonga, CA 91730                   6561     9/1/2020    24 Hour Fitness Worldwide, Inc.                             $469.00                                                              $469.00
Walker, Stephaine L.
9936 Placer St. Apt F
Rancho Cucamonga, CA 91730                  17395    9/23/2020    24 Hour Fitness Worldwide, Inc.                             $469.00                                                              $469.00
Walker, Steven
5790 Mulberry Ridge Dr
Camarillo, CA 93012                          6025     9/2/2020    24 Hour Fitness Worldwide, Inc.             $135.97                                                                              $135.97
Walker, Tyler
11115 NE 124th LN
APT C111
Kirkland, WA 98034                           3344    8/25/2020       24 Hour Fitness USA, Inc.                $752.40                                                                              $752.40
Walker, William
143 Louisburg St
San Francisco, CA 94112                     26896    12/6/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00




                                                                                    Page 1641 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 319 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Wall, Linda E
2580 Ocean Parkway
Apt 3B
Brooklyn, NY 11235                           3010     8/7/2020    24 Hour Fitness Worldwide, Inc.             $133.10                                                                              $133.10
Wall, Linda E
2580 Ocean Parkway
Apt 3B
Brooklyn, NY 11235                          16098    9/18/2020    24 Hour Fitness Worldwide, Inc.             $133.10                                                                              $133.10
Wallace, Adrian T
15234 SE 178th Pl
Renton, WA 98058                             3949    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,795.20                                                                           $1,795.20
Wallace, Barry
3 Saddle Creek
Houston, TX 77024                             61     6/29/2020    24 Hour Fitness Worldwide, Inc.             $750.00                                                                              $750.00
Wallace, Carol Hannay
6474 Willow Place
Carlsbad, CA 92011                          22012    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,599.99                                                                           $1,599.99
Wallace, Dana R
10213 108th St SW
Lakewood, WA 98498-2915                     25524    10/14/2020   24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Wallace, Jessica
617 W 115th Street
Los Angeles, CA 90044                        7063     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Wallace, Kysha
1431 Jackson Street #807
Oakland, CA 94612                           20137    9/30/2020    24 Hour Fitness Worldwide, Inc.                 $29.00                                                                            $29.00
Wallace, Lindsey
310 Jefferson St Apt 43D
Placentia , CA 92870                        27178    12/28/2020   24 Hour Fitness Worldwide, Inc.            $1,580.62                                                                           $1,580.62
WALLACE, MARY
1 PINE STREET
NYACK, NY 10960                             23390    10/2/2020           24 New York LLC                      $149.97                                                                              $149.97
Wallach, Paul
1524 Balboa Way
Burlingame, CA 94010                        16498    9/18/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Waller, Neil
1058 Brookfield Path
Keller, TX 76248                             1140     7/9/2020       24 Hour Fitness USA, Inc.                $760.00                                                                              $760.00
Wallis, Jasmine
2450 Valdez St, Apt 643
Oakland, CA 94612                           25165    10/9/2020       24 Hour Fitness USA, Inc.                $103.98                                                                              $103.98
Wallitt, Evan
1750 Vallejo Street
Apt. 104
San Francisco, CA 94123                     10944     9/8/2020    24 Hour Fitness Worldwide, Inc.            $9,000.00                                                                           $9,000.00
Walls, Laura
4250 Carolyn Dr.
Las Vegas, NV 89103                         21999    10/1/2020    24 Hour Fitness Worldwide, Inc.             $289.00                                            $60.00                            $349.00




                                                                                    Page 1642 of 1763
                                                          Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 320 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Walsh, Allison
5E Somerset Hills Court
Bernardsville, NJ 07924                         9090     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Walsh, David
20620 Farm Pond Lane
Pflugerville, TX 78660                          661      7/6/2020     24 Hour Fitness Worldwide, Inc.             $1,151.11                                                                           $1,151.11
Walsh, Holly
5321 Almond Falls Way
Rancho Cordova, CA 95742                        2614     8/3/2020        24 Hour Fitness USA, Inc.                 $912.00                                                                              $912.00
Walsh, Kimberly R
6741 S 2300 E
Salt Lake City, UT 84121                        4429    8/28/2020        24 Hour Fitness USA, Inc.                    $68.74                                                                             $68.74
Walsh, Lisa G
990 De Soto Lane
Foster City, CA 94404-2900                      9704     9/6/2020        24 Hour Fitness USA, Inc.                 $360.00                                                                              $360.00
Walsh, Natalie
3150 Rivera St
San Francisco, CA 94116                        14017    9/16/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Walt Disney Parks and Resorts U.S., Inc.
500 South Buena Vista Street
Attn: Bankruptcy Counsel
Burbank, CA 91521-8940                         23486    10/2/2020              RS FIT NW LLC                      $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
500 South Buena Vista Street
Attn: Bankruptcy Counsel
Burbank, CA 91521-8940                         24175    10/2/2020              24 Denver LLC                      $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         22574    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23202    10/2/2020      24 Hour Fitness Holdings LLC               $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23355    10/2/2020    24 Hour Fitness United States, Inc.          $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23393    10/2/2020          24 San Francisco LLC                   $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23490    10/2/2020        24 Hour Fitness USA, Inc.                $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23552    10/2/2020         24 Hour Holdings II LLC                 $1,800.00                                                                           $1,800.00

                                                                                         Page 1643 of 1763
                                                          Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 321 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23695    10/2/2020            24 New York LLC                      $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23708    10/2/2020              RS FIT CA LLC                      $1,800.00                                                                           $1,800.00
Walt Disney Parks and Resorts U.S., Inc.
Attn: Bankruptcy Counsel
500 South Buena Vista Street
Burbank, CA 91521-8940                         23854    10/2/2020           RS FIT Holdings LLC                   $1,800.00                                                                           $1,800.00
Walter, Mark A
1330 N. Gardner Street, #308
Los Angeles, CA 90046                          13592    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                $633.65                            $633.65
Walter, Mark A
1330 North Gardner Street #308
Los Angeles, CA 90046                           2887     8/1/2020        24 Hour Fitness USA, Inc.                              $63,365.00                                                           $63,365.00
Walters, Jayne E
5105 Saddleridge Cove
Austin, TX 78759                               23499    10/2/2020        24 Hour Fitness USA, Inc.                                 $781.77                                                              $781.77
Walters, Jordan
1296 Foothill Street
Redwood City, CA 94061                         12721    9/11/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Walters, Steven
218 2nd Ave.
Indialantic, FL 32903                           5377    8/30/2020    24 Hour Fitness United States, Inc.          $2,800.00                                                                           $2,800.00
Walters, Terry Alan
26861 Avenida Las Palmas
Capistrano Beach, CA 92624                      4739    8/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Walthers, Don Anthony
3250 NE Broadway St Apt 446
Portland, OR 97232                              3073    8/10/2020        24 Hour Fitness USA, Inc.                    $81.98                                                                             $81.98
Waltman, Andrew
492 Andrew Ave
Encinitas, CA 92024                             638      7/7/2020     24 Hour Fitness Worldwide, Inc.              $110.00                                                                              $110.00
Walton, Ian C
2229 Gambel Oak Drive
Sandy, UT 84092                                19517    9/29/2020     24 Hour Fitness Worldwide, Inc.              $249.96                                                                              $249.96
Walton, olivia
689 summerfield apt 1
santa rosa, ca 95405                           15121    9/18/2020        24 Hour Fitness USA, Inc.                 $104.97                                                                              $104.97
Walton, Robert
565 Tilling Way
El Cajon, CA 92020                              236     6/30/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                           $299.00                            $299.00
Wamai, Nancy
3512 Knoll Crest Ave.
View Park, CA 90043                            25892    10/23/2020    24 Hour Fitness Worldwide, Inc.                 $15.43                                         $200.40                            $215.83




                                                                                         Page 1644 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 322 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wambold, Michael
1000 Holly ave.
Rohnert Park, CA 94928                       19571    9/28/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wan, Brian
56 Santa Fe Avenue
San Francisco, CA 94124                       7362     9/3/2020     24 Hour Fitness Worldwide, Inc.              $340.41                                                                              $340.41
Wan, Christopher
7091 Westmoreland Way
Sacramento, CA 95831                          7749     9/3/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Wan, Elizabeth
7091 Westmoreland Way
Sacramento, CA 95831                         11066     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Wan, Haoqi
222 S Main St
Apt #1222
Los Angeles, CA 90012                         270      7/1/2020    24 Hour Fitness United States, Inc.           $468.00                                                                              $468.00
Wan, Hsiaoyuan
25358 Old Fairview Ave
Hayward, CA 94542                            15499    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Wan, Jacob
629 Kappock St., #5R
Bronx, NY 10463                              10121     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $399.00                                                              $399.00
Wan, Joe
7091 Westmoreland Way
Sacramento, CA 95831                         11279     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
WAN, JOSHUA
20112 MEADOWBROOK LN.
WALNUT, CA 91789                             22007    10/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Wan, Lu
1367 Alder Lake Ct
San Jose, CA 95131                           22852    10/2/2020     24 Hour Fitness Worldwide, Inc.                $77.10                                                                              $77.10
Wan, Merlise
2621 Lago Oaks Dr
Santa Rosa, CA 95405                          5961     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wan, Merlise
2621 Lago Oaks Dr
Santa Rosa, CA 95405                          7516     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Wandzilak, Theodore (Ted)
4237 Marl Way
Carmichael, CA 95608                         16198    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,065.00                                                                           $1,065.00
Wang, Alexander
4317 Holt St.
Bellaire, TX 77401                           18100    9/27/2020     24 Hour Fitness Worldwide, Inc.                              $400.00                                                              $400.00
Wang, Alice
51 Golden Glen St
Irvine, CA 92604                             21635    10/2/2020     24 Hour Fitness Worldwide, Inc.                $41.99                                                                              $41.99
WANG, ANGELA HSIAO-JI
523 MARATHON PLACE
STAFFORD, TX 77477                            9374     9/9/2020     24 Hour Fitness Worldwide, Inc.                $34.63                                                                              $34.63


                                                                                       Page 1645 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 323 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wang, Antony
7261 SVL Box
Victorville, CA 92395                       21106    9/30/2020        24 Hour Fitness USA, Inc.                 $250.00                                                                              $250.00
Wang, Barton
251 Wimbledon Ct
San Ramon, CA 94582                          9775     9/6/2020     24 Hour Fitness Worldwide, Inc.              $142.98                                                                              $142.98
Wang, Bo
15319 Benson Landing Drive
Cypress, TX 77429                           16863    9/23/2020     24 Hour Fitness Worldwide, Inc.              $298.22                                                                              $298.22
Wang, Bo
408 portofino dr, Unit 102
San Carlos, CA 94070                        10433     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Wang, Brittany
199 California Dr. STE 199
Millbrae, CA 94030                          11939    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
WANG, CHANELLE
1211 TORRES AVE
MILPITAS, CA 95035                           585      7/6/2020     24 Hour Fitness Worldwide, Inc.                 $64.80                                                                             $64.80
WANG, CHANG
1018 N ALFRED STREET APT 7
WEST HOLLYWOOD, CA 90069                    10691     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Wang, Chen
3234 Laurel Canyon Rd
Santa Barbara, CA 93105                      6275     9/3/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wang, Chensheng
8455 Peachtree Ave.
Newark, CA 94560                            15985    9/21/2020     24 Hour Fitness Worldwide, Inc.              $554.16                                                                              $554.16
Wang, Chenying
720 Fargo AVE APT3
SAN LEANDRO, CA 94579-2170                   8314     9/3/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Wang, Chihyu
2646 Mueller Ave Unit 9
San Jose, CA 95116                          22851    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $618.00                                                              $618.00
Wang, Crystal
5324 Patrick Henry St
Bellaire, TX 77401                          18373    9/26/2020     24 Hour Fitness Worldwide, Inc.              $366.95                                                                              $366.95
Wang, Danwei
112 Spinel Ct
Hercules, CA 94547                          12056    9/10/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Wang, DeLing
4231 Fair Ranch Road
Union City, CA 94538                         9067     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $495.00                                                              $495.00
Wang, Diane
706 N. 1st Ave
Arcadia, CA 91006                           12329    9/11/2020     24 Hour Fitness Worldwide, Inc.              $147.00                                                                              $147.00
Wang, Fang
1673 Grand View
Costa Mesa, CA 92627                        12197    9/14/2020     24 Hour Fitness Worldwide, Inc.              $580.00                                                                              $580.00




                                                                                      Page 1646 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 324 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WANG, FENGYI
251 Wimbledon Ct.
San Ramon, CA 94582                          11217     9/9/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Wang, Frances
21008 Bryan Cir.
Walnut, CA 91789                             12380    9/12/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Wang, Gang
22550 Kinst Ct
Cupertino, CA 95014                           6552     9/2/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wang, Gerald
706 N. 1st ave
Arcadia, CA 91006                            12400    9/11/2020     24 Hour Fitness Worldwide, Inc.                $98.00                                                                              $98.00
Wang, Haihong
42851 Via Puebla
Fremont, CA 94539                            10182     9/7/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Wang, Hailing
3176 Puttenham Way
Fremont, CA 94536                            10445     9/8/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Wang, Hengyuan
2601 McBride Lane
Santa Rosa, CA 95403                         22393    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Wang, Henry
2115 Lockwood Ave.
Fremont, CA 94539                            13582    9/13/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Wang, Honglei (Annie)
2033 Vincenzo Walkway
San Jose, CA 95133                            4024    8/27/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Wang, Huaizhou
1433 Manor Dr
San Pablo, CA 94806                           8797     9/5/2020     24 Hour Fitness Worldwide, Inc.                $29.00                                                                              $29.00
Wang, Hui Ying
3609 Dartmouth Circle
Plano, TX 75075                              18363    9/26/2020     24 Hour Fitness Worldwide, Inc.              $150.47                                                                              $150.47
Wang, Janet
3314 Cowper Street
Palo Alto, CA 94306                          22524    10/1/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Wang, Jeffrey
3015 Revere Ave
Oakland, CA 94605                            13542    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wang, Jenny
1825 Sea Spring Dr
Hacienda Heights, CA 91745                    9945     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wang, Jessica
1378 Lindsay Way
San Jose, CA 95118                           23757    10/2/2020     24 Hour Fitness Worldwide, Inc.              $727.00                                                                              $727.00
Wang, Jessie
2445 E. Gloria Street
West Covina, CA 91792                         7069     9/2/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00




                                                                                       Page 1647 of 1763
                                                       Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 325 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wang, Jiahwa
4343 Bayne Place
San Jose, CA 95130                           6993     9/4/2020     24 Hour Fitness Worldwide, Inc.              $625.00                                                                              $625.00
WANG, JIANAN
369 ZAMORA DRIVE
SOUTH SAN FRANCISCO, CA 94080                9243     9/5/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
WANG, JIANJUN
304 S. HEALY AVENJE
SCARSDALE, NY 10583                         23897    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wang, Jing
8455 Peachtree Ave
Newark, CA 94560                            16006    9/21/2020     24 Hour Fitness Worldwide, Inc.              $612.49                                                                              $612.49
Wang, John Y.
93 Tallowood
Irvine, CA 92620                            10114     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $725.96                                                              $725.96
Wang, Judy
1815 83rd Street, Apt. 2G
Brooklyn, NY 11214                           4553    8/29/2020    24 Hour Fitness United States, Inc.           $217.00                                                                              $217.00
Wang, Juxia
2611 E 13th St. Apt 4C
Brooklyn, NY 11235                          16439    9/18/2020     24 Hour Fitness Worldwide, Inc.                $79.98                                                                              $79.98
Wang, Kai
1673 Grand View
Costa Mesa, CA 92627                        12967    9/14/2020     24 Hour Fitness Worldwide, Inc.              $580.00                                                                              $580.00
Wang, Li
8454 Traminer Court
San Jose, CA 95135                           4488    8/29/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wang, Liang
2801 Countrywood Ln
West Covina, CA 91791                       15525    9/20/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wang, Lillian
124 Castro Lane
Fremont, CA 94539                           13117    9/14/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Wang, Lilliana
13220 Robleda Road
Los Altos Hills, CA 94022                   25692    10/19/2020 24 Hour Fitness United States, Inc.             $699.99                                                                              $699.99
Wang, Lilly(Lily)
6009 Amir Lane
Carmichael, CA 95608                         5356    8/30/2020     24 Hour Fitness Worldwide, Inc.             $1,235.00                                                                           $1,235.00
Wang, Lin Elizabeth
811 W Michelle st
West Covina, CA 91790                       18195    9/26/2020     24 Hour Fitness Worldwide, Inc.              $430.00                                                                              $430.00
Wang, Maggie H
1802 Holly Tree Lane
North Tustin, CA 92705                      14858    9/17/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
WANG, PINTI
3433 WESTHEIMER RD. APT 506
HOUSTON, TX 77027                            802      7/6/2020     24 Hour Fitness Worldwide, Inc.              $194.04                                                                              $194.04




                                                                                      Page 1648 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 326 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wang, Qiaogan
867 Lansdown Ct.
Sunnyvale, CA 94087                          18269    9/26/2020     24 Hour Fitness Worldwide, Inc.                              $430.00                                                              $430.00
Wang, Qin
1981 Ascot Dr. Apt 4
Moraga, CA 94556                             16732    9/21/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wang, Renhong
15 Hampton Ct.
Township of Washington, NJ 07676             20997    9/30/2020        24 Hour Fitness USA, Inc.                    $99.38                                                                             $99.38
Wang, Rui
3369 La Selva St.
Apt. E
San Mateo, CA 94403                           7968     9/4/2020          24 San Francisco LLC                    $429.99                                                                              $429.99
Wang, Run-Han
1145 Queensbridge Way
San Jose, CA 95120-4219                      15343    9/15/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Wang, Sandy
2115 Lockwood Ave
Fremont, CA 94539                            17995    9/25/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wang, Shan
49080 Meadowfaire Cmn #210
Fremont, CA 94539                            19898    9/30/2020     24 Hour Fitness Worldwide, Inc.              $169.00                                                                              $169.00
Wang, Shih Fang
20305 Clifden Way
Cupertino , CA 95014                          5801    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $270.83                            $270.83
Wang, Shuai
2988 Grassina St., 621
San Jose, CA 95136                           11588     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wang, Shuangyi
4817 Main Ave S.
Renton, WA 98055                             20627    9/30/2020     24 Hour Fitness Worldwide, Inc.              $203.71                                                                              $203.71
Wang, Shunji
3075 Harrington Ave 205
Los Angeles, CA 90006                         9105     9/5/2020    24 Hour Fitness United States, Inc.              $97.76                                                                             $97.76
Wang, Song
36684 Capistrano Dr.
Fremont, CA 94536                            22459    10/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wang, Stephanie
186 Santa Rita Ct
Los Altos, CA 94022                          13301    9/12/2020        24 Hour Fitness USA, Inc.                 $412.07                                                                              $412.07
Wang, Suhua
19500 Pruneridge Ave Apt 4306
Cupertino, CA 95014                           5548    8/31/2020     24 Hour Fitness Worldwide, Inc.              $423.00                                                                              $423.00
Wang, Suhua
19500 Pruneridge Ave
Apt 4306
Cupertino, CA 95014                           5546    8/31/2020     24 Hour Fitness Worldwide, Inc.              $423.00                                                                              $423.00
Wang, Tan
5668 Lexington Ave
San Jose, CA 95123                            3699    8/28/2020        24 Hour Fitness USA, Inc.                                 $400.00                                                              $400.00

                                                                                       Page 1649 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 327 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wang, Tao
124 Castro Lane
Fremont, CA 94539                             13720    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
WANG, VICKY
3191 E OLYMPIC DR.
ONTARIO, CA 91762                              7279     9/2/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wang, Victor
10284 Meadowview Dr
San Diego, CA 92131                           20829    10/2/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
WANG, VICTOR
10284 MEADOWVIEW DR
SAN DIEGO, CA 92131                           23009    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $48.00                                                                             $48.00
Wang, Wai
1610 Meadowlark Ln
Sunnyvale, CA 94087                           20846    9/30/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Wang, Wen-Chi
4485 Keepsake Rose CMN
Fremont, CA 94538-7021                         4070    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wang, Wendy
1142 Sagewood Drive
Oceanside, CA 92056                            2269     8/4/2020    24 Hour Fitness United States, Inc.           $924.00                                                                              $924.00
Wang, Will
19 Field
Irvine, CA 92620                              15774    9/21/2020     24 Hour Fitness Worldwide, Inc.              $466.66                                                                              $466.66
Wang, Xaoxiao
2120 Brookhaven Ave.
Placentia, CA 92870                            8538     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wang, Xiaoyu
2924 Rock River Ct
San Jose, CA 95111                            15182    9/17/2020    24 Hour Fitness United States, Inc.          $3,000.00                                                                           $3,000.00
Wang, Xin
3506 Hawkwood Rd
Diamond Bar , CA 91765                        12517    9/12/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wang, Xinhang
6952 Avignon Dr.
Chino, CA 91710                               12369    9/11/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wang, Yan
219 S Crimson Clover Cir
The Woodlands, TX 77381                       16782    9/21/2020        24 Hour Fitness USA, Inc.              $86,000.00                                                                           $86,000.00
Wang, Yanli
387 Los Encinos Ct
San Jose, CA 95134                             9987     9/7/2020        24 Hour Fitness USA, Inc.                 $270.00                                                                              $270.00
WANG, YAO
440 Davis Court, Apt 1520
San Francisco, CA 94111                       18610    9/27/2020          24 San Francisco LLC                    $105.00                                                                              $105.00
Wang, Yayun
30 Tidal Way
San Mateo, CA 94401                           26501    11/18/2020    24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99




                                                                                        Page 1650 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 328 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WANG, YICHUN
46418 Briar Pl
Fremont, CA 94539                             7359     9/4/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Wang, Yinhao
350 E Taylor St
Apt 3215
San Jose, CA 95112                            5496     9/1/2020          24 San Francisco LLC                    $400.00                                                                              $400.00
Wang, Yining
1326 Mountain Ave, Apt G
Duarte, CA 91010-2461                        21841    10/2/2020     24 Hour Fitness Worldwide, Inc.              $276.25                                                                              $276.25
Wang, Yining
1326 Mountain Ave, Apt G
Duarte, CA 91010                             18224    9/28/2020     24 Hour Fitness Worldwide, Inc.              $276.25                                                                              $276.25
Wang, Yirong
7648 NW Catalpa st
Portland , OR 97229                           5458     9/1/2020        24 Hour Fitness USA, Inc.                    $79.00                                                                             $79.00
Wang, Yi-Ting
3833 Lenelle Ct
Fremont, CA 94538                             2139    7/28/2020        24 Hour Fitness USA, Inc.                 $155.97                                                                              $155.97
Wang, Yiyi
40975 Chiltern Dr
Fremont, CA 94539                            10122     9/7/2020        24 Hour Fitness USA, Inc.                                 $650.00                                                              $650.00
Wang, Yu
39997 Cedar Blvd, #357
Newark, CA 94560                             13124    9/14/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Wang, Yuree
3879 Quail Canyon Court
San Jose, CA 95148                           11431    9/10/2020     24 Hour Fitness Worldwide, Inc.              $232.00                                                                              $232.00
Wang, Zhaoguo
14237 Burbank Blvd Apt 1
Sherman Oaks, CA 91401                        7104     9/1/2020     24 Hour Fitness Worldwide, Inc.              $649.00                                                                              $649.00
wang, zhen
                                              9944     9/7/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
WANG, ZHIQIANG
6072 HEDGECREST CIRCLE
SAN RAMON, CA 94582                           7781     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
Wang, Zhixin
8219 Kempwood Dr
Houston, TX 77055                            13928    9/16/2020        24 Hour Fitness USA, Inc.                    $99.75                                                                             $99.75
Wang, Zhongqiang
1554 Leavenworth Street
San Francisco, CA 94109                       7247     9/4/2020          24 San Francisco LLC                    $305.00                                                                              $305.00
Wang, Zhujun
24321 SE 43rd Pl
Issaquah, WA 98029                            9108     9/5/2020    24 Hour Fitness United States, Inc.           $636.00                                                                              $636.00
Wang, Zhujun
24321 SE 43rd Pl
Issaquah, WA 98029                            9375     9/5/2020        24 Hour Fitness USA, Inc.                 $636.00                                                                              $636.00




                                                                                       Page 1651 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 329 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wang, Zhun
1216 S Palmetto Ave
Ontario, CA 91762                            18415    9/26/2020    24 Hour Fitness United States, Inc.           $350.00                                                                              $350.00
Wang, Zi Ping
327 Springfield Ave
Hasbrouck Heights, NJ 07604                   8828     9/5/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Wang, Zihan
398 Fawn Ct
Fremont , CA 94539                           23156    10/2/2020        24 Hour Fitness USA, Inc.                 $456.77                                                                              $456.77
Wangler, Leslie
9045 SW Taylor St.
Portland, OR 97225                           15874    9/20/2020     24 Hour Fitness Worldwide, Inc.              $358.40                                                                              $358.40
Wangler, Matt
9045 SW Taylor St.
Portland, OR 97225                           15864    9/20/2020     24 Hour Fitness Worldwide, Inc.              $358.40                                                                              $358.40
Wangliang, Summer
2000 S Melrose Dr
Apt 21
Vista, CA 92081                              10379     9/8/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wangliang, Summer
2000 S Melrose Dr
Apt 21
Vista, CA 92081                              12274    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wanigasekera, Ellesha
3600 Pennsylvania Ave, Apt 34
Fremont, CA 94536                            19698    9/29/2020    24 Hour Fitness United States, Inc.              $51.99                                                                             $51.99
Wanis, Luke
14124 Viburnum Dr.
Whittier, CA 90604                           13861    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Wannes, Melinda
5857 Loquat LN.
Palmdale, CA 93551                           20826    9/30/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Wanwg, Yujiu
14133 Masline Street
Baldwin Park, CA 91706                       16804    9/23/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Ward, Brianna
262 Lugonia St.
Newport Beach, CA 92663                      10489     9/8/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Ward, Gil
121 Windsor Ave
Kensington, CA 94708                         18888    9/25/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Ward, John
1300 Princeton Dr
Walnut, CA 91789                             26274    11/6/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Ward, Lisa
238 Malapardis Rd
Cedar Knolls, NJ 07927                        495     6/29/2020     24 Hour Fitness Worldwide, Inc.              $669.88                                                                              $669.88
Ward, Nancy
701n Robinhood Rd
Sherwood Forest, MD 21405                    13064    9/12/2020     24 Hour Fitness Worldwide, Inc.              $936.00                                                                              $936.00

                                                                                       Page 1652 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 330 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Ward, Otis D.
8535 G Street
Oakland, CA 014621                            3068    8/10/2020    24 Hour Fitness United States, Inc.                           $500.00            $0.00                                             $500.00
Ward, Renate Lilo
7024 Beagle St
San Diego, CA 92111                           9778     9/6/2020    24 Hour Fitness United States, Inc.          $1,120.00                                                                           $1,120.00
Ward, Renate
7024 Beagle St.
San Diego, CA 92111                           581     6/29/2020     24 Hour Fitness Worldwide, Inc.             $1,120.00                                                                           $1,120.00
Ward, Renate
7024 Beagle St.
San Diego, CA 92111                           2203    8/10/2020     24 Hour Fitness Worldwide, Inc.             $1,120.00                                                                           $1,120.00
Ward, Shaniya
9955 Buffalo Speedway Apt 22103
Houston, TX 77054                             106     6/29/2020     24 Hour Fitness Worldwide, Inc.                 $92.00                                                                             $92.00
Warde, Damien
8064 SW 187th Ave
Beaverton, OR 97007                           2558    7/21/2020     24 Hour Fitness Worldwide, Inc.                 $68.00                                                                             $68.00
Wardell, Adrian
1274 San Lucas Street
Seaside, CA 93955                            27354    1/31/2021     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
WARDELL, GLEE
22143 SW 97TH COURT
MIAMI, FL 33190                              11687     9/9/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Wardell, Lisa
14456 Foothill Blvd. Unit 63
Sylmar, CA 91342                             13745    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $93.98                                                                             $93.98
WARDELL, THOMAS
22143 SW 97TH COURT
MIAMI, FL 33190                              11673     9/9/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Warden, Sharon
734 W. 34th St. # 4
San Pedro, CA 90731                          25578    10/15/2020    24 Hour Fitness Worldwide, Inc.              $244.00                                                                              $244.00
Warden, Zachary
64 Deer Park Loop
Spruce Pine, NC 28777                         1030    7/16/2020        24 Hour Fitness USA, Inc.                    $41.72                                                                             $41.72
Wardlow, Rhonda
6784 Lonicera Street
Carlsbad, CA 92011                           15158    9/17/2020     24 Hour Fitness Worldwide, Inc.              $541.80                                                                              $541.80
WARE, CASONDRA
2408 BARRANCA WAY
MCKINNEY, TX 75069                           12327    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $90.90                                                                             $90.90
Ware, Darshon
555 N PALOMARES ST. APT. D
POMONA, CA 91767                             11981    9/10/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Ware, Jennifer D
74 Parklite Circle
Sacramento, CA 95831                         24014    10/2/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00




                                                                                       Page 1653 of 1763
                                                          Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 331 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                  Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Ware, Lori
8377 Raven Avenue
Las Vegas, NV 89113                            21019    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,195.44                                                                           $1,195.44
Warehime, Lois
503 Regency Xing
Southlake, TX 76092                             3954    8/28/2020     24 Hour Fitness Worldwide, Inc.              $608.00                                                                              $608.00
Wari, Poornima
2399 Niemeyer Court
San Jose, CA 95132                             15795    9/20/2020        24 Hour Fitness USA, Inc.                                 $699.00                                                              $699.00
Waring, Robyn
3810 Highpines Dr
Houston, TX 77068                              14566    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Warndahl, Don
6560 Paola Ct.
Gladstone, OR 97027                            20773    9/30/2020    24 Hour Fitness United States, Inc.              $34.71                                                                             $34.71
Warner, Douglas
3208 NE Bryce St.
Portland, OR 97212                             13156    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $92.25                                                                             $92.25
Warner, Kenneth
26331 Palm Tree Lane
Murrieta, CA 92563                              372     6/26/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Warner, Kenneth
26331 Palm Tree Lane
Murrieta, CA 92563                              2876    7/29/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Warner, Patricia
2949 Mobley St
San Diego, CA 92123                            22526    10/1/2020     24 Hour Fitness Worldwide, Inc.                               $72.00                                                               $72.00
Warnes, Cody Alan
804 NE 71st Ave
Portland, OR 97213                             27430    2/24/2021    24 Hour Fitness United States, Inc.           $190.99                                                                              $190.99
Warnke, Andrea
5677 California Oak St
Simi Valley, CA 93063                           5897    8/31/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Warren, Allen
927 Dixieanne Avenue
Sacramento, CA 95815                           26402    11/12/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Warren, Hunter
630 Whitcomb St
Fort Collins , CO 80521                         6677     9/1/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Warren, James Eddie
7933 Daylily Way
Frisco, TX 75033                               11714     9/9/2020     24 Hour Fitness Worldwide, Inc.              $161.29                                                                              $161.29
Warren, Joseph
9340 Esther St
Cypress, CA 90630                               4390    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $31.99                                                                             $31.99
Warren, Kathleen
1710 NE 86th street
Seattle , WA 98115                             23688    10/2/2020     24 Hour Fitness Worldwide, Inc.              $660.58                                                                              $660.58




                                                                                         Page 1654 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 332 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Warren, Kathryn B.
7933 Daylily Way
Frisco, TX 75033                            13030    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Warren, Kimberlie
7640 West Stockton Blvd
#382
Sacramento, CA 95823                        11633     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Warren, Samantha
4959 sw 5th court
Margate, FL 33068                           14790    9/17/2020     24 Hour Fitness Worldwide, Inc.              $179.72                                                                              $179.72
Warren, Shinika
8418 1/2 S. Wall St.
Los Angeles, CA 90003                       11212     9/8/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Warren, Wanda
2153 N. Fairview St.
Santa Ana, CA 92706                         22354    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $7,680.00                                                           $7,680.00
Warshoff, Darclee
8777 Wendy Lane South
West Palm Beach, FL 33411                   13722    9/14/2020     24 Hour Fitness Worldwide, Inc.                                               $400.00                                             $400.00
Wash, Angelica
5629 Timmerman Way
Citrus Heights, CA 95621                    15414    9/21/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Washburn, Connie
401 N Sunnyside Ave
Sierra Madre, CA 91024                      21040    10/1/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Washington County
155 N 1st Ave Suite 130
Hillsboro, OR 97124                         21432    9/29/2020     24 Hour Fitness Worldwide, Inc.                           $46,211.66       $46,211.66                                          $92,423.32
WASHINGTON, CHARLES
1689 GOTHAM STREET
CHULA VISTA, CA 91913                        6421     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $189.00                                                              $189.00
Washington, Christopher
6228 Bear Run Rd
The Colony, TX 75056                        10370     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Washington, Dexter
13063 Norcia Dr.
Rancho Cucamonga, CA 91739                  22200    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Washington, Dranoel
3306 Athena Court
Missouri City, TX 77459                     23612    10/2/2020     24 Hour Fitness Worldwide, Inc.              $136.03                                                                              $136.03
Washington, Dranoel
3306 Athena Court
Missouri City, TX 77459                     24246    10/2/2020     24 Hour Fitness Worldwide, Inc.              $217.01                                                                              $217.01
Washington, Elaine Sajulan
25649 Spring Drive
Hayward, CA 94542                           24480    10/2/2020          24 San Francisco LLC                    $900.00                                                                              $900.00
Washington, Jonathan
5255 NE Sacramento St. #2
Portland , OR 97213                          868      7/8/2020     24 Hour Fitness Worldwide, Inc.                 $47.41                                                                             $47.41


                                                                                      Page 1655 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 333 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Washington, Kate
26525 221st Pl SE
Maple Valley, WA 98038                       2667    8/13/2020    24 Hour Fitness Worldwide, Inc.             $171.56                                                                              $171.56
Washington, Lisa D
5440 Jacinto Ave
Sacramento, CA 95823                        18044    9/25/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Washington, Miles David
12319 Wrenthorpe
Houston, TX 77031                           26615    11/20/2020      24 Hour Fitness USA, Inc.                                $190.00                                                              $190.00
Washington, Niah
91-1080 Kaileolea Dr
Ewa, HI 96706                               11817    9/10/2020    24 Hour Fitness Worldwide, Inc.             $588.00                                                                              $588.00
Washington, Nikki
P O Box 364
San Leandro, CA 94577                        5983    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $73.48                                                                            $73.48
Washington, Sonae
3865 Leilani Lane
Stockton, CA 95206                          23160    10/2/2020    24 Hour Fitness Worldwide, Inc.             $792.00                                                                              $792.00
Washington, William Terry
25649 Spring Drive
Hayward, CA 94542                           24754    10/2/2020         24 San Francisco LLC                  $3,600.00                                                                           $3,600.00
Washington, Willie
13063 Norcia Dr
Rancho Cucamonga, CA 91739                  18834    9/30/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Washington, Yuko
4682 Warner Ave A201
Huntington Beach, CA 92649                  22674    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $33.00                                                                            $33.00
Washoe County Treasurer
PO Box 30039
Reno, NV 89520                               728     6/29/2020    24 Hour Fitness Worldwide, Inc.                            $4,141.73                                                           $4,141.73
Wasko, Lester W
5766 Dexter Circle
Rohnert Park, CA 94928                      24477    10/5/2020    24 Hour Fitness Worldwide, Inc.            $2,099.97                                                                           $2,099.97
Wasko, Vicki
5646 Alhambra Court
Rancho Cucamonga, CA 91739                  20091    10/1/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Wasko, Vicki
5646 Alhambra Court
Rancho Cucamonga, CA 91739                  20100    10/1/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Wasser, Sarah
200 East 63rd St - 6D
New York, NY 10065                           2472    8/10/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,357.05                          $1,357.05
Wasser, Sarah
200 East 63rd St - 6D
New York, NY 10065                          16626    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,357.05                          $1,357.05
WATANABE, AIROL
4924 SOUTH 322ND ST
AUBURN, WA 98001                             1532    7/28/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00




                                                                                    Page 1656 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 334 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Watanabe, Anne
811 York Street #336
Oakland, CA 94610                            18494    9/28/2020     24 Hour Fitness Worldwide, Inc.              $144.48                                                                              $144.48
Wategaonkar, Rashmi
5 Fremont
Irvine, CA 92620                             21551    10/1/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Water Slope Water District
PO Box 25140
Portland, OR 97298-0140                      18043    9/25/2020     24 Hour Fitness Worldwide, Inc.             $1,564.00                                           $90.98                          $1,654.98
Waterman, Carole
8436 Marina Vista Lane
Fair Oaks, CA 95628                          11397    9/10/2020     24 Hour Fitness Worldwide, Inc.              $569.00                                                                              $569.00
Waterman, Daniel
1321 Homestead Ave
Walnut Creek, CA 94598                       12212    9/11/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Watertight Plumbing Inc
16462 Gothard St., Suite D
Huntington Beach, CA 92647                    2218    7/21/2020     24 Hour Fitness Worldwide, Inc.           $96,451.00                                                                           $96,451.00
Watford, William
8515 Brodie Ln #1916
Austin, TX 78745                             23190    10/2/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00
Watkins, Brian
17912 Duncan Street
Encino, CA 91316                              8951     9/5/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Watkins, Brian
818 W 144th St
Gardena, CA 90247                             6793     9/3/2020    24 Hour Fitness United States, Inc.           $500.00                                                                              $500.00
Watkins, James
3600 Scottsboro Drive
Sacramento, CA 95826                          8579     9/4/2020          24 San Francisco LLC                   $1,541.00                                                                           $1,541.00
Watkins, Laurie
27773 380th Ave SE
Trail , MN 56684                             17547    9/25/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Watkins, Monika
8916 Seneca St.
Oakland, CA 94605                            19385    9/28/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Watkins, Rosalind M
432 E. Spruce Ave., Unit 96
Inglewood, CA 90301                          20968    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00         $300.00                                                              $600.00
Watkins, William R.
8916 Seneca Street
Oakland, CA 94605                            19460    9/28/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Watkins, Zachary
5106 Reiger Ave, Apt 5
Dallas, TX 75214                              1027    7/11/2020    24 Hour Fitness United States, Inc.              $65.00                                                                             $65.00
Watmore, John
2604 W Canyon Ave.
San Diego, CA 92123                          13701    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00




                                                                                       Page 1657 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 335 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Watson, Aaron
1042 N. Mountain Ave. #274
Upland, CA 91786                              18858    9/27/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Watson, Barrington
9419 211th st
Queen Village, NY 11428                        5766    8/31/2020            24 New York LLC                                                        $500.00                                             $500.00
Watson, Dorinda Lynn
P.O Box 1575
Windsor, CA 95492                             20455    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,621.96                                                                           $1,621.96
Watson, Gary Zachary
16424 Foothill Blvd., Apt. 12
San Leandro, CA 94578                         26456    11/16/2020    24 Hour Fitness Worldwide, Inc.              $453.90                                                                              $453.90
Watson, Marlene
305 Thistle Circle
Martinez, CA 94553                            21010    9/30/2020     24 Hour Fitness Worldwide, Inc.             $2,375.00       $3,025.00                                                           $5,400.00
Watson, Shani
12354 Open View Ln.
Upper Marlboro, MD 20774                       991      7/7/2020     24 Hour Fitness Worldwide, Inc.             $1,672.00                                                                           $1,672.00
Watson, Shelly L
2139 Durant Ave
Oakland, CA 94603                              1521    7/16/2020         24 Hour Holdings II LLC                                 $1,607.12                                                           $1,607.12
Watson, Stacia
3225 Allegheny Ct
Westlake Village, CA 91362                     838      7/7/2020        24 Hour Fitness USA, Inc.                    $77.19                                                                             $77.19
WATSON, STACIA
3225 ALLEGHENY CT
WESTLAKE VILLAGE, CA 91362                    21079    9/29/2020        24 Hour Fitness USA, Inc.                    $75.96                                                                             $75.96
Watson, Tiffany
11173 Sundad St
Las Vegas, NV 89179                           13937    9/15/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Watson, Timmy
875 Pennsylvania Ave #14P
Brooklyn, NY 11207                            24103    10/2/2020     24 Hour Fitness Worldwide, Inc.              $252.00                                                                              $252.00
WATSON, TIMMY
875 PENNSYLVANIA AVE
#14P
BROOKLYN, NY 11207                             3311    8/25/2020            24 New York LLC                                                        $252.00                                             $252.00
Watson, William Bruce
259 Luna Circle
Folsom, CA 95630                              11463     9/9/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wattman, Deborah Ann
3703 Claburn Drive
Austin , TX 78759-8233                        18208    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $1,848.00                                                           $1,848.00
Watts Jr., J. B.
P. O. Box 224591
Dallas, TX 75222                               4730    8/30/2020    24 Hour Fitness United States, Inc.                             $0.00                                                                $0.00
Watts, Andrey
PO BOX 7271
Canton, OH 44705                               3390    8/27/2020     24 Hour Fitness Worldwide, Inc.              $225.24                                                                              $225.24


                                                                                        Page 1658 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 336 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WATTS, HAZEL
2506 WEDGLEA, UNIT 103
DALLAS, TX 75211                             20524    9/30/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Watts, Nancey Lynn
7016 W Colby Ave
West Valley City, UT 84128-2358              10846     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $52.55                                                                             $52.55
Watts, Sidnee
132 E 139th Street
Los Angeles, CA 90061                         4754    8/31/2020     24 Hour Fitness Worldwide, Inc.              $102.00                                                                              $102.00
Waugh, Brad
1166 Ribier Ct
Sunnyvale, CA 94087                           8773     9/7/2020     24 Hour Fitness Worldwide, Inc.             $3,096.00                                                                           $3,096.00
Wauhop, John B & Kimberly D
2242 Monarch Terrace Drive
Katy, TX 77494                                3169    8/14/2020    24 Hour Fitness United States, Inc.           $267.28                                                                              $267.28
Wawa, Songo
237 South Willie James Jones Avenue
San Diego, CA 92113                          10350     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $30.44                            $19.84                             $50.28
Waworuntu, Robert
8701 Arrow Rte. Apt 115G
Rancho Cucamonga, CA 91730                   24139    10/3/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Waynick, Margaret Ann
382 Apollo Dr.
Vista, CA 92084                              17594    9/23/2020        24 Hour Fitness USA, Inc.                              $28,992.94                                                           $28,992.94
WCH Precision Color Inc
1916 Val Verde Dr
Austin, TX 78732                              3102    8/16/2020     24 Hour Fitness Worldwide, Inc.          $309,249.98                                                                          $309,249.98
WCH Precision Color Inc.
1916 Val Verde Dr
Austin, TX 78732                              3179    8/16/2020     24 Hour Fitness Worldwide, Inc.          $309,249.98                                                                          $309,249.98
Weaver , Diana
4508 ATLANTIC AVE 182
Long Beach , CA 90807                        23629    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Weaver, Brandon
529 W 48th St
Apt 12
New York, NY 10036                            6485     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $41.99                                                                             $41.99
Weaver, Cherry
3688 North 1270 West
Pleasant Grove, UT 84062                      2291    8/17/2020     24 Hour Fitness Worldwide, Inc.                              $438.00                                                              $438.00
Weaver, Cherry
3688 North 1270 West
Pleasant Grove, UT 84062                     18457    9/26/2020     24 Hour Fitness Worldwide, Inc.              $438.00                                                                              $438.00
Weaver, Danny
21171 S. Western Ave
Suite 2812
Torrance, CA 90501                           27277    1/15/2021        24 Hour Fitness USA, Inc.             $100,000.00                                                                          $100,000.00
Weaver, Mark
4249 Oakwood Avenue
La Canada Flintridge, CA 91011               18064    9/25/2020     24 Hour Fitness Worldwide, Inc.              $232.91                                                                              $232.91

                                                                                       Page 1659 of 1763
                                                        Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 337 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Weaver, Randy
170 North Lakeside Drive
Piscataway, NJ 08854                         19569    10/1/2020    24 Hour Fitness Worldwide, Inc.           $124.36                                                                              $124.36
Weaver, Tandelyn Atkinson
3705 Parkwood Dr
Houston, TX 77021-1509                       25948    10/26/2020   24 Hour Fitness Worldwide, Inc.           $450.69                                                                              $450.69
Webb, Don
340 Old Mill Rd, SPC 172
Santa Barbara, CA 93110                      18359    9/26/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Webb, Gordy
225 106th Avenue NE
Bellevue, WA 98004                           12549    9/11/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Webb, John
2155 Marfa Ave
Dallas, TX 75216                              6540     9/3/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Webb, Leland F.
7300 Dos Rios Way
Bakersfield, CA 93309                        26429    11/13/2020   24 Hour Fitness Worldwide, Inc.           $216.00                                                                              $216.00
Webb, Michael
247 Valley Drive
Hermosa Beach, CA 90254                       8371     9/3/2020    24 Hour Fitness Worldwide, Inc.           $291.66                                                                              $291.66
Webb, Patrick
11826 Bella Luna St
Las Vegas, NV 89183                           4503    8/27/2020    24 Hour Fitness Worldwide, Inc.           $468.45                                                                              $468.45
Webber, John
526 N Oxford Ave, Apt 4
Los Angeles, CA 90004                        19670    9/29/2020    24 Hour Fitness Worldwide, Inc.           $649.99                                                                              $649.99
Weber, Anne K
5290 Halapepe St.
Honolulu, HI 96821                            6424     9/1/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Weber, David
1228 Appleton Way
Venice, CA 90291                             13462    9/13/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Weber, Emma
160 AVENEL BLVD
LONG BRANCH, NJ 07740                         8504     9/4/2020    24 Hour Fitness Worldwide, Inc.          $1,020.00                                                                           $1,020.00
Weber, Joanne L
1887 Orange Grove Drive
San Jose, CA 95124                            8036     9/3/2020    24 Hour Fitness Worldwide, Inc.              $47.58                                                                             $47.58
Weber, John M
1645 28th ST SE
Puyallup, WA 98372                            307      7/2/2020    24 Hour Fitness Worldwide, Inc.          $2,030.95                                                                           $2,030.95
Weber, Marie-France
617 W. Orion Ave.
Santa Ana, CA 92707                           5861    8/31/2020    24 Hour Fitness Worldwide, Inc.                          $1,600.00                        $1,600.00                          $3,200.00
Weber, Mark
23360 Balmoral Lane
West Hills, CA 91307                          2754    7/31/2020    24 Hour Fitness Worldwide, Inc.                           $378.62                                                              $378.62




                                                                                     Page 1660 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 338 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Weber, Peggy
3062 Volk Ave
Long Beach, CA 90808                          27435    2/25/2021    24 Hour Fitness United States, Inc.           $472.50                                                                              $472.50
Weber, Rebecca
1887 Orange Grove Drive
San Jose, CA 95124                            15120    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $79.60                                                                             $79.60
Weber, Sheena
593 Continental Drive
Lewisville, TX 75067                          17706    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $150.47                            $150.47
Weber, Terry Lee
20602 Bond Rd NE #6
Poulsbo, WA 98370                             13847    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,491.81                                                                           $1,491.81
Webster, Angie
824 E 1700 S
Salt Lake City, UT 84105                       6841     9/3/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Webster, Chandrielle Mae
9942 S Electra Ln
Sandy, UT 84094                               21241    10/1/2020        24 Hour Fitness USA, Inc.                 $304.50                                                                              $304.50
Webster, Philip
124 Calle Nogales
Walnut Creek, CA 94597                        25817    10/21/2020    24 Hour Fitness Worldwide, Inc.                              $101.59                                                              $101.59
Weddle, Jessie
1414 Janis Lynn Lane
Vista, CA 92083                                907      7/8/2020        24 Hour Fitness USA, Inc.                    $27.52                                                                             $27.52
Weeden, Megan
5745 Mendocino Blvd
Sacramento, CA 95824                           4032    8/27/2020     24 Hour Fitness Worldwide, Inc.              $499.92                                                                              $499.92
Wegner, Ryan
2724 N Overland Trl Unit 828
Laporte, CO 80535                              7437     9/3/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wegner, Timothy
2315 Sheraton Dr
Carrollton, TX 75007                           1909    7/18/2020    24 Hour Fitness United States, Inc.           $417.43                                                                              $417.43
Wei, Baron
                                              21254    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wei, David
189 S. Grand Oaks Ave
Pasadena, CA 91107                             6254     9/1/2020     24 Hour Fitness Worldwide, Inc.              $198.00                                                                              $198.00
Wei, Horng-Shing
137 Madison Avenue
Redwood City, CA 94061                         9723     9/6/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wei, Kenny
18480 Dragonera Dr
Rowland Hts, CA 91748                         20876    10/1/2020     24 Hour Fitness Worldwide, Inc.              $357.46                           $32.53                                             $389.99
Wei, Leland Zachary
330 West Meadow Drive
Palo Alto, CA 94306                            7223     9/2/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Wei, Misha
2234 Flagstone Ave
Duarte, CA 91010                               3771    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $70.38                                                                             $70.38

                                                                                        Page 1661 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 339 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wei, Shao Pang
18480 Dragonera Dr
Rowland Hts, CA 91748                         7489     9/3/2020     24 Hour Fitness Worldwide, Inc.              $357.46                           $32.53                                             $389.99
Wei, Shu-Yen
555 E Silverado Ranch Blvd.
Unit 2150
Las Vegas, NV 89183                          12886    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Wei, Wei
288 Idaho St
Paramus, NJ 07652                            11550     9/9/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
Wei, Wenbo
23634 Anza Avenue Unit E
Torrance, CA 90505                            4833    8/31/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wei, Yiran
5600 Westfield Street
Yorba Linda, CA 92887                        11916    9/10/2020        24 Hour Fitness USA, Inc.                                 $702.00                                                              $702.00
Wei, Ziqi
23542 Ladeene Ave
Torrance, CA 90505                            7673     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Weideman, Austin
11826 Catania Ct
Moorpark, CA 93021                           15197    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Weideman, Lori
3110 Espana Lane
Thousand Oaks, CA 91362                      15211    9/17/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Weidman, Margarita
23700 Mariano Street
Woodland Hills, CA 91367-5802                20264    9/28/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Weigel, Karen
12359 Boynton St
Oregon City, OR 97045                        11895    9/10/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Weil, Benjamin
45258 Tom Blalock Street #403
Fremont, CA 94539                            16797    9/21/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Weil, Jane
1160 Mission St
#2108
San Francisco, CA 94103                      14927    9/17/2020     24 Hour Fitness Worldwide, Inc.              $414.00                                                                              $414.00
Weiler, Andrew
124 N Tustin Ave. #B3
Anaheim, CA 92807                             8574     9/4/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Weiler, Roy
848 N Rainbow Blvd #3616
Las Vegas, NV 89107                          20980    9/30/2020        24 Hour Fitness USA, Inc.                                $1,283.32                                                           $1,283.32
Weinberg, Janelle
25782 Terra Bella Ave
Laguna Hills, CA 92653                        1349    7/13/2020     24 Hour Fitness Worldwide, Inc.              $651.42                                                                              $651.42
Weinberg, Michael
1606 Barnett Circle
Pleasant Hill, CA 94523                       9410     9/6/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00

                                                                                       Page 1662 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 340 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Weinblatt, Allan
3903 Nostrand Ave 4L
Brooklyn, NY 11235                            25681    10/16/2020   24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Weinblatt, Allan
3903 Nostrand Ave. 4L
Brooklyn, NY 11235                            24851    10/5/2020    24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Weiner, Grace
33 86th Street
Brooklyn, NY 11209                            16191    9/17/2020    24 Hour Fitness Worldwide, Inc.              $649.99                                                                             $649.99
Weiner, Michael D
798 NW Westover SQ
Portland, OR 97210                             3260    8/24/2020    24 Hour Fitness Worldwide, Inc.            $1,368.00                                                                           $1,368.00
Weingarten Nostat, Inc.
Jenny J. Hyun
Vice President/Associate General Counsel
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                             21658    10/1/2020       24 Hour Fitness USA, Inc.             $661,993.96                                                                         $661,993.96
Weingarten Realty Investors
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                             21244    10/1/2020       24 Hour Fitness USA, Inc.            $1,921,421.84                                                                      $1,921,421.84
Weinstein, Marc
4366 Fitzwilliam St.
Dublin, CA 94568                               9483     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $79.99                                                                            $79.99
Weinstock, Mark
7650 Corkwood Ave.
Boynton Beach, FL 33437                        1418    7/13/2020    24 Hour Fitness Worldwide, Inc.                 $40.87                                                                            $40.87
Weinstock, Mark
7650 Corkwood Ave.
Boynton Beach, FL 33437                       16861    9/21/2020    24 Hour Fitness Worldwide, Inc.                 $38.19                                                                            $38.19
Weintraub, Debra
7141 Manor Oaks Dr
Dallas, TX 75248-2240                         19102    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $41.35                                                                            $41.35
Weir, Jeanne
1256 Oak Street
San Mateo, CA 94402                           21747    10/2/2020    24 Hour Fitness Worldwide, Inc.              $901.00                                                                             $901.00
WEIR, ROSS
1256 OAK STREET
SAN MATEO, CA 94402                           22845    10/2/2020    24 Hour Fitness Worldwide, Inc.            $1,204.00                                                                           $1,204.00
Weirbeky, Carol
27792 Homestead Road
Laguna Niguel, CA 92677-3761                  19131    9/25/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Weisberg, Rick
843 Vespucci Lane
Foster City, CA 94404-2922                    13631    9/14/2020       24 Hour Fitness USA, Inc.                 $600.00                                                                             $600.00
Weisel, Vicki
11410 SW Fonner St.
Tigard, OR 97223                              14530    9/16/2020    24 Hour Fitness Worldwide, Inc.              $127.96                                                                             $127.96


                                                                                      Page 1663 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 341 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Weisfeld, Sarah
PO Box 820732
Houston, TX 77282                             4884    8/31/2020    24 Hour Fitness Worldwide, Inc.                 $68.72                                                                            $68.72
Weiss, Gayle K.
6000 19th Street North
Arlington , VA 22205                         22447    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $1,092.00                                                           $1,092.00
Weiss, Jacob A.
16287 Ivory Court
Chino Hills, CA 91709                         8094     9/4/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
WEISS, JAMES A
16287 Ivory Court
Chino Hills, CA 91709                         7419     9/4/2020    24 Hour Fitness Worldwide, Inc.             $274.08                                                                              $274.08
Weiss, Mary E
47-164 Pulu Place
Kaneohe, HI 96744                             3262    8/21/2020    24 Hour Fitness Worldwide, Inc.            $1,819.92                                                                           $1,819.92
Weiss, Matthew
2405 Narbonne Way
Costa Mesa, CA 92627                          8165     9/3/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Weiss, Melissa
1240 Navaho Trl
Richardson, TX 75080                          9053     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Weiss, Richard H
2737 Arbuckle St
Houston, TX 77005                            10260     9/8/2020       24 Hour Fitness USA, Inc.                                $664.00                                                              $664.00
Weiss, Robin
14911 Wunderlich Dr #104
Houston, TX 77069                            15673    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $77.00                                                                            $77.00
Weissmiller, Clara
11 W. Bellevue Ave
San Mateo, CA 94402                          14550    9/16/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Weisstein, Larry S.
1149 Hampton Rd.
Sacramento, CA 95864-3841                    24466    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $250.00                                                              $250.00
Weisz, Betsy E
5567 Grey Feather Ct
Westlake Village, CA 91362                    2816    7/29/2020    24 Hour Fitness Worldwide, Inc.                            $1,548.00                                                           $1,548.00
Weitzman, Farryl
515 S. Madison Ave. #6
Pasadena, CA 91101                           14019    9/14/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Welch, Sean
13008 Nightfall Terrace
San Diego, CA 92128                          17643    9/23/2020       24 Hour Fitness USA, Inc.                    $63.98                                                                            $63.98
Welch-Dorsett, Sandra
161-15 120th Avenue
Jamaica, NY 11434                            23660    10/2/2020    24 Hour Fitness Worldwide, Inc.             $712.50                                                                              $712.50
WELDEHAIMANOT, SIMON
616 Heather Glenn Ln
San Leandro, CA 94578                        10352     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99




                                                                                     Page 1664 of 1763
                                                                           Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 342 of 440


                                                                                                             Claim Register
                                                                                                          In re RS FIT NW LLC
                                                                                                          Case No. 20-11568

                                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address                     Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                                Amount                                           Amount           Amount
Welds, Michelle
2316 Buena Vista Ave #1
Alameda, CA 94501                                                5702     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $42.55                                                                             $42.55
Welfl, JoAnn
8610 Alcott
Houston, TX 77080                                               25844    10/20/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wellein, Nicholas
PO BOX 4343
Yigo, GU 96929                                                   8137     9/3/2020     24 Hour Fitness Worldwide, Inc.              $580.00                                                                              $580.00

Wells Fargo Bank, National Association, as Indenture Trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue
Suite 1200
Pittsburgh, PA 15222                                            17314    9/22/2020     24 Hour Fitness Worldwide, Inc.      $521,617,777.78                                                                      $521,617,777.78
Wells Fargo Bank, National Association, as indenture trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                            17112    9/22/2020    24 Hour Fitness United States, Inc.   $521,617,777.78                                                                      $521,617,777.78
Wells Fargo Bank, National Association, as indenture trustee
Reed Smith LLP
Attn: Eric A. Schaffer
225 Fifth Avenue, Suite 1200
Pittsburgh, PA 15222                                            17185    9/22/2020        24 Hour Fitness USA, Inc.         $521,617,777.78                                                                      $521,617,777.78
Wells Fargo Capital Finance
100 Park Ave
New York, NY 10017                                              11857     9/2/2020      24 Hour Fitness Holdings LLC               $6,666.55                                                                           $6,666.55
Wells, Anna
11540 Swinton Ave.
Granada Hills, CA 91344                                         11716     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Wells, Barbara
5505 SE Malden Street
Portland, OR 97206                                              24707    10/2/2020        24 Hour Fitness USA, Inc.                    $42.99                                                                             $42.99
Wells, Bart A
7555 Owensmouth Ave #12
Canoga Park, , CA 91303                                         22397    10/1/2020     24 Hour Fitness Worldwide, Inc.              $464.99                                                                              $464.99
Wells, Bart A
7555 Owensmouth Ave #12
Canoga Park, CA 91303                                           22545    10/1/2020     24 Hour Fitness Worldwide, Inc.              $464.99                                                                              $464.99
Wells, Brian
12021 Wilshire BL.
Suite 442
Los Angeles , CA 90025                                          24426    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $72.73                                                                             $72.73
Wells, Erin Fox
4549 Fargo Dr.
Plano, TX 75093                                                 15615    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $98.35                                                                             $98.35




                                                                                                          Page 1665 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 343 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wells, Jennifer
10646 W Walker Place
Littleton, CO 80127                          24178    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $82.92                                                                            $82.92
Wells, Jon-David
4125 Volk Court
Ft. Worth, TX 76244                          27100    12/16/2020   24 Hour Fitness Worldwide, Inc.             $108.22                                                                              $108.22
Wells, Toi
1345 Pennsylvania Blvd
Concord, CA 94521                             4971     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Welscher, Craig
The Welscher Martinez Law Firm
1111 North Loop West, Ste 702
Houston , TX 77008                           22580    10/6/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Welscher, Norma
The Welscher Martinez Law Firm
1111 North Loop West, Ste 702
Houston, TX 77008                            22918    10/6/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Welsh, John
64 Bryn Mawr Drive
San Rafael, CA 94901                          5505     9/1/2020       24 Hour Fitness USA, Inc.                                 $82.50                                                               $82.50
Welsh, Kathleen
209 Camperdown Elm Dr
Austin, TX 78748                              2714    8/12/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Welsh, Kathleen
209 Camperdown Elm Dr
Austin, TX 78748                             17180    9/22/2020    24 Hour Fitness Worldwide, Inc.             $539.00                                                                              $539.00
Welsh, Terence
3470 Holland Dr
Santa Rosa, CA 95404                         12172     9/9/2020    24 Hour Fitness Worldwide, Inc.                             $249.99                                                              $249.99
Welter, Tiffany
640 E Birch Street #E
Brea, CA 92821                                4788    8/31/2020    24 Hour Fitness Worldwide, Inc.             $105.57                                                                              $105.57
Welters, Madeline
774 Brittanyann Lane
Stockton, CA 95206                           13044    9/11/2020    24 Hour Fitness Worldwide, Inc.                              $60.00                            $60.00                            $120.00
Welton, Jill
1522 Caminito Solidago
La Jolla, CA 92037                           16305    9/18/2020    24 Hour Fitness Worldwide, Inc.                                                             $1,577.00                          $1,577.00
Welty, Steven
11376 Ocean Ridge Way
San Diego, CA 92130                          25218    10/10/2020   24 Hour Fitness Worldwide, Inc.            $8,900.00                                                                           $8,900.00
Welzbacher, Simone S.
7440 SW 108th Ave
Miami, FL 33173                              13043    9/12/2020    24 Hour Fitness Worldwide, Inc.          $30,975.00        $3,025.00                                                          $34,000.00
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                              2098    7/28/2020    24 Hour Fitness Worldwide, Inc.                 $51.00                                                                            $51.00
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                             15817    9/22/2020    24 Hour Fitness Worldwide, Inc.             $205.21                                                                              $205.21

                                                                                     Page 1666 of 1763
                                                             Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 344 of 440


                                                                                               Claim Register
                                                                                            In re RS FIT NW LLC
                                                                                            Case No. 20-11568

                                                                                                              Current General                                  Current 503(b)(9) Current Admin
                                                                                                                              Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                               Claim Amount Claim Amount                                             Amount
                                                                                                                  Amount                                           Amount           Amount
Wempe, Ben
3008 Napa Dr
Austin, TX 78738                                  17406    9/23/2020     24 Hour Fitness Worldwide, Inc.              $205.21                                                                              $205.21
Wen, Cynthia
1181 Furlong St
Belmont, CA 94002                                  7766     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wen, Cynthia
1181 Furlong St
Belmont, CA 94002                                  8128     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wen, Guo T
709 Cottonwood Ave
So. San Francisco, CA 94080                       25967    10/26/2020    24 Hour Fitness Worldwide, Inc.              $179.00                                                                              $179.00
Wen, Ivy
24521 Corta Cresta
Lake Forest, CA 92630                             16728    9/23/2020    24 Hour Fitness United States, Inc.              $44.20                                                                             $44.20
Wen, Michelle
820 Boar Cir
Fremont, CA 94539                                 18147    9/25/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Wen, Rui
11514 S Black Forest Drive
Sandy, UT 84094                                   11532     9/9/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Wen, Shu Hui
770 NW 185th Ave, Unit No 308
Beaverton, OR 97006                               10843     9/8/2020     24 Hour Fitness Worldwide, Inc.              $804.00                                                                              $804.00
Wen, Shu Hui
770 NW 185th Ave, Unit No 308
Beaverton, OR 97006                               11006     9/8/2020     24 Hour Fitness Worldwide, Inc.              $804.00                                                                              $804.00
Wen, Xiao Ming
1506 S. Garfield Ave.
Alhambra, CA 91801                                 8096     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
WENBIN, WU
2126 77TH STREET
BROOKLYN, NY 11214                                 1936    7/21/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Wenceslao, Herbert J.
6162 Cedar Creek Rd.
Eastvale, CA 92880                                 4958    8/31/2020     24 Hour Fitness Worldwide, Inc.              $612.00                                                                              $612.00
Wendel, David
92 Jackson Place
Erie, CO 80516                                     8465     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Wendland, Craig
1605 Eolus Ave
Encinitas, CA 92024                                8265     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $699.99                                                              $699.99
Wendt Industries, Inc. dba Club Resource Group
Attn. Katie Kovenich
1875 N. MacArthur Drive
TRACY, CA 95376                                   21622    10/1/2020        24 Hour Fitness USA, Inc.             $611,934.31                    $2,004,684.43                                       $2,616,618.74




                                                                                            Page 1667 of 1763
                                                             Case 20-11568-KBO         Doc 72-3        Filed 04/19/21     Page 345 of 440


                                                                                             Claim Register
                                                                                          In re RS FIT NW LLC
                                                                                          Case No. 20-11568

                                                                                                            Current General                                  Current 503(b)(9) Current Admin
                                                                                                                            Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address       Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                             Claim Amount Claim Amount                                             Amount
                                                                                                                Amount                                           Amount           Amount
Wendt Industries, Inc. dba Club Resource Group
Attn. Katie Kovenich
Wendt Industries, Inc. dba Club Resource Group
1875 N. MacArthur Drive
Tracy, CA 95376                                   21831    10/1/2020          RS FIT Holdings LLC                  $4,784.96                                                                           $4,784.96
Wendt, Bradley
19807 Parkwater Cir.
Katy, TX 77450                                    18041    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wendt, Philomena
19807 Parkwater Cir.
Katy, TX 77450                                    16930    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Wendy Wiley
217 Fox Hill Run Drive
Woodbridge, NJ 07095                              19811    9/29/2020    24 Hour Fitness Worldwide, Inc.                              $89.40                                                               $89.40
Wenk, Bill
217 Spruce St. #101
Denver, CO 80230                                  18934    9/29/2020            24 Denver LLC                      $1,184.00                                                                           $1,184.00
Wentworth, Dustin
902 El Rincon Rd
Danville, CA 94526                                 4987    8/30/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Werk, Regina
Reva Abramson
36 Union Avenue
Passaic, NJ 07055                                 27097    12/16/2020   24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Werner, Ann
PO Box 837
Palmer Lake, CO 80133                             26168    11/3/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Werner, Daniel
220 Congress Street #4E
Brooklyn, NY 11201                                 1686    7/15/2020           24 New York LLC                                     $1,000.00                                                           $1,000.00
Werner, Douglas
809 Haawi St.
Wailuku, HI 96793                                 14015    9/14/2020    24 Hour Fitness Worldwide, Inc.          $10,000.00                                                                           $10,000.00
Werner, Teresa
3800 Wisteria Street
Seal Beach, CA 90740                               9869     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $85.50                                                                            $85.50
Wert, Julie Van
                                                  23788    10/2/2020       24 Hour Fitness USA, Inc.               $1,380.00                                                                           $1,380.00
Wertheimer, Natasha
23 La Cresta Rd
Orinda, CA 94564                                   8415     9/5/2020    24 Hour Fitness Worldwide, Inc.                 $93.98                                                                            $93.98
Wesley, Lela Elmira Bell
1624 Mineral Springs Drive
Allen, TX 75002                                   20647    9/30/2020       24 Hour Fitness USA, Inc.                $136.43                                                                              $136.43
Wesner, Kathleen
359 Church Street
San Francisco, CA 94114-1718                      18061    9/25/2020       24 Hour Fitness USA, Inc.               $1,560.00                                                                           $1,560.00
Wessel, Neil J.
2027 Euclid St., Apt. D
Santa Monica, CA 90405                             8033     9/3/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00

                                                                                          Page 1668 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 346 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wesseldine, Jennifer L.
100 Fern Lane
Highlands, TX 77562                           25909    10/23/2020    24 Hour Fitness Worldwide, Inc.                              $178.95                                                              $178.95
Wesson, Laseanda
13202 Myford Rd #100
Tustin, CA 92782                              26588    11/22/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Wesson, Therese
5905 Renneberger Rd
Falcon, CO 80831                              18205    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
West Valley Owner LLC
c/o Barclay Damon, LLP
Attn: Niclas A. Ferland, Esq.
545 Long Wharf Drive, 9th Floor
New Haven, CT 06511                           20699    9/30/2020        24 Hour Fitness USA, Inc.             $297,233.67     $329,479.79                                                          $626,713.46
West, Charles
11420 Mondego Dr.
Bakersfield, CA 93311                         11074     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
West, Diane
3415 Cedar Street
Austin , TX 78705                             24352    10/2/2020     24 Hour Fitness Worldwide, Inc.              $291.66                                                                              $291.66
West, Jacqueline
31040 172nd Ave SE
Auburn, WA 98092                               3117    8/13/2020    24 Hour Fitness United States, Inc.                          $2,032.80                                                           $2,032.80
West, Jacqueline
31040 172nd Ave SE
Auburn, WA 98092                              23215    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $2,032.80                                                           $2,032.80
West, Julie
1403 SW Dickinson Lane
Portland, OR 97219                             6117     9/1/2020     24 Hour Fitness Worldwide, Inc.              $139.00                                                                              $139.00
West, Karen
8209 173rd Ave SW
Rochester, WA 98579                            1581    7/18/2020              RS FIT NW LLC                          $46.50                                                                             $46.50
West, Randy
33971 Calle Acordarse
San Juan Capitrano, CA 92675                  21025    9/30/2020     24 Hour Fitness Worldwide, Inc.                                                                $700.00                            $700.00
West, Stephen
2 Camino Botero
San Clemente, CA 92673-6873                   11907    9/10/2020     24 Hour Fitness Worldwide, Inc.              $540.99                                                                              $540.99
West, Stuart J.
West & Associates, A PC
Managing Attorney
3050 Citrus Circle, Suite 207
Walnut Creek, CA 94598                         4447    8/28/2020        24 Hour Fitness USA, Inc.                    $54.95                                                                             $54.95
West, Yevette
25876 The Old Road #523
Stevenson Ranch, CA 91381                      3149    8/17/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Westbrock, Laura
788 Gold Canyon Road
Monument, CO 80132                            14933    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00


                                                                                        Page 1669 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 347 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Westbrock, Richard
733 Vista Grande Way #300
Oceanside, CA 92057                           14591    9/16/2020        24 Hour Fitness USA, Inc.                                $1,893.81                                                           $1,893.81
Westerman, Robert
1305 Cats Eye
Horseshoe Bay, TX 78657-6017                   9622     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $53.04                                                                             $53.04
Westerman, Teresa Jane
1305 Cats Eye
Horseshoe Bay, TX 78657-6017                   9713     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $53.04                                                                             $53.04
Westlake MUD #1
Ted A. Cox
2855 Mangum, Suite 100
Houston, TX 77092                             26484    11/16/2020    24 Hour Fitness Worldwide, Inc.                                               $621.01                                             $621.01
Westmar I DFW, LLC
Law Office of Steven L. Bryson
Steven L. Bryson
11150 W. Olympic Blvd., Ste. 1120
Los Angeles, CA 90064                         21191    10/1/2020        24 Hour Fitness USA, Inc.              $365,370.61                                                                         $365,370.61
Westmar II, LP
Steven L. Bryson
Law Office of Steven L. Bryson
11150 W. Olympic Blvd., Ste 1120
Los Angeles, CA 90064                         21224    10/1/2020        24 Hour Fitness USA, Inc.             $1,042,366.55                                                                      $1,042,366.55
Weston, Tracey
15922 Salida Del Sol
Ramona, CA 92065                              10804     9/8/2020        24 Hour Fitness USA, Inc.                  $450.00                                                                             $450.00
Westpoint, Joanne
620 W. 52nd Street
Los Angeles, CA 90037                         25620    10/16/2020    24 Hour Fitness Worldwide, Inc.               $152.00                                           $48.00                            $200.00
Westreich, Edward
20 Claremont Avenue
Montclair, NJ 07042                            3604    8/27/2020     24 Hour Fitness Worldwide, Inc.               $300.00                                                                             $300.00
Westrich, Karen
24452 Overlake Dr
Lake Forest, CA 92639                         24782    10/7/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Wethe, Mary Claire
3102 Inverness Drive
Los Alamitos, CA 90720                        14078    9/14/2020    24 Hour Fitness United States, Inc.          $1,273.00                                                                           $1,273.00
Wetherwax, Michael
2959 Buena Vista
Burbank, CA 91504                              7008     9/1/2020     24 Hour Fitness Worldwide, Inc.               $781.95                                                                             $781.95
Wetzel, David A
1318 N Mansfield Ave, Apt 201
Los Angeles, CA 90028                          9969     9/6/2020     24 Hour Fitness Worldwide, Inc.               $140.97                                                                             $140.97
Wetzel, Kathleen Susan
1395 N Belair Ct
Camarillo, CA 93010                           16546    9/21/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Wetzel, William
8039 Keaton Ct
Fair Oaks, CA 95628                           15997    9/21/2020     24 Hour Fitness Worldwide, Inc.               $375.00                                                                             $375.00

                                                                                        Page 1670 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 348 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wexer Holding LLC
3 E North St
Bethlehem, PA 18018                            1215    7/10/2020        24 Hour Fitness USA, Inc.             $143,176.20                                                                          $143,176.20
Wexer Holding LLC
3E North St
Bethlehem, PA 18018                            1806    7/22/2020        24 Hour Fitness USA, Inc.              $11,370.00                                                                           $11,370.00
Whalen, Kevin
2009 Federal Ave
Costa Mesa, CA 92627                           8117     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                             $75.00
Whalen, Richard
4266 Clarissa Road
Bethpage, NY 11714                            24016    10/2/2020     24 Hour Fitness Worldwide, Inc.              $225.00                                                                              $225.00
Whalen, Thomas Robert
46 Westwood Court
St. Louis, MO 63131                           26803    11/30/2020    24 Hour Fitness Worldwide, Inc.                                               $435.00                                             $435.00
Whalen, Thomas
46 Westwood Court
St. Louis, MO 63131                            6375     9/1/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                          $22.00                             $22.00
Whalen, Tom
1006 Camino Ciego
Vista, CA 92084                               13985    9/14/2020     24 Hour Fitness Worldwide, Inc.             $1,237.00                                                                           $1,237.00
Whalen, Veronica
1006 Camino Ciego
Vista, CA 92084                               12831    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $16.00                                                                             $16.00
Whaley, Robert
2545 E Avenue I, Spc 95, 26
Lancaster, CA 93535                           22120    10/1/2020        24 Hour Fitness USA, Inc.                 $100.97                                                                              $100.97
Wharton, Cara Barry
104 Hillcrest Blvd. #3
Millbrae, CA 94030                            23342    10/2/2020    24 Hour Fitness United States, Inc.              $74.00                                                                             $74.00
Wharton, Patricia R
3970 Mallard Drive
Highlands Ranch, CO 80126                     17834    9/29/2020     24 Hour Fitness Worldwide, Inc.                              $249.00                                                              $249.00
Wharton, Sharalyn
4242 Bryant Irvin Rd Apt 230
Benbrook, TX 76109                            15711    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $51.62                                                                             $51.62
Whatley, Paula
3043 E Blueridge Ave
Orange, CA 92867                               9114     9/5/2020     24 Hour Fitness Worldwide, Inc.              $939.98                                                                              $939.98
Wheatley, Jax
11125 SE 21st Ave Apt 228
Milwaukie, OR 97222                           14148    9/15/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Wheaton, Jane R.
1831 Rockwood Drive
Sacramento, CA 95864                          23327    10/1/2020        24 Hour Fitness USA, Inc.                $1,141.74                                                                           $1,141.74
Wheeler, AJ
11359 Trebol Street
San Diego, CA 92126                           17609    9/25/2020        24 Hour Fitness USA, Inc.                 $888.00                                                                              $888.00




                                                                                        Page 1671 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 349 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wheeler, Amanda Green
5195 Paseo Rico
Yorba Linda, CA 92887                         9267     9/7/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wheeler, Carol
443 W. 93rd. St.
Inglewood, CA 90301                          20836    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Wheeler, Cynthia
430 West Webster Unit A
Chicago, IL 60614                             543      7/2/2020        24 Hour Fitness USA, Inc.                                $8,630.00                                                           $8,630.00
wheeless, elizabeth a
706 Smirl Drive
Heath, TX 75032                               2808    8/10/2020        24 Hour Fitness USA, Inc.                    $66.66                                                                             $66.66
Whelan, Jessica
3908 Total Eclipse St.
Las Vegas, NV 89129                           1363    8/13/2020     24 Hour Fitness Worldwide, Inc.             $1,050.07                                                                           $1,050.07
Wherry, Andrew Clyde
2403 Lake Ridge Dr
Glenn Heights, TX 75154                      11280     9/9/2020     24 Hour Fitness Worldwide, Inc.              $265.17                                                                              $265.17
Whetzel, Ian
1225 Vienna Drive, SPC 335
Sunnyvale, CA 94089                          15261    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $83.98                                                                             $83.98
Whisman, Angela
12261 Catanzaro Ave
Las Vegas, NV 89138                           1112     7/9/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
Whitacre, Randy A
77 Seton Road
Irvine, CA 92612                              9633     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Whitaker, Emily
7570 SE Michael Drive
Milwaukie, OR 97222                           2801     8/4/2020    24 Hour Fitness United States, Inc.              $75.58                                                                             $75.58
Whitaker, Emily
7570 SE Michael Drive
Milwaukie, OR 97222                          13804    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $75.58                                                                             $75.58
Whitaker, Eric
12035 NW Lovejoy St
Portland, OR 97229                           15015    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $79.98                                                                             $79.98
White II, Charles H
3514 U St
Vancouver, WA 98663                           5789     9/2/2020     24 Hour Fitness Worldwide, Inc.              $347.09                                                                              $347.09
White, Adam Michael
15180 SW Sunrise Ln
Tigard, OR 97224                             13396    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
WHITE, ADAM MICHAEL
15180 SW SUNRISE LN.
TIGARD, OR 97224                             13814    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
White, Auntwanette
9829 Caminito Marlock, Unit 36
San Diego, CA 92131                           2086    7/30/2020        24 Hour Fitness USA, Inc.                                 $406.00                                                              $406.00




                                                                                       Page 1672 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 350 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
White, Bonnie
1365 Jasper Avenue
Mentone, CA 92359                           26053    10/28/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
White, Brittney
1818 N Street #103
Sacramento, CA 95811                         2471     8/7/2020     24 Hour Fitness Worldwide, Inc.             $115.91                                                                              $115.91
White, Charles L
2778 Vista Palomar
Fairfield, CA 94534                          8455     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
White, Charlotte R
44-021 Aumoana Pl
Kaneohe, HI 96744-2653                      20818    9/30/2020     24 Hour Fitness Worldwide, Inc.                            $1,985.34                                                           $1,985.34
White, Christine
11200 Broadway Street
Apt. 4106
Pearland, TX 77584                          27179    12/28/2020 24 Hour Fitness United States, Inc.                             $43.85                                                               $43.85
White, Claudia
60 Turner Place
Apt L1
Brooklyn, NY 11218                          19488    9/28/2020     24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
White, Craig
181 Matisse
Aliso Viejo, CA 92656                       15737    9/20/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
White, David W
31444 Flying Cloud Drive
Laguna Niguel, CA 92677                      3182    8/16/2020     24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
White, David W
31444 Flying Cloud Drive
Laguna Niguel, CA 92677                     16316    9/17/2020     24 Hour Fitness Worldwide, Inc.            $1,548.00                                                                           $1,548.00
White, Debra
1009 Kapiolani Blvd #2608
Honolulu, HI 96814                          11804    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $51.00                                                                            $51.00
White, Deena
305 E. Union Ave
Wheaton, IL 60187                            404     6/25/2020     24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
White, Diane
P.O. Box 1225
Rancho Santa Fe, CA 92067-1225              20792    9/30/2020     24 Hour Fitness Worldwide, Inc.            $1,092.00                                                                           $1,092.00
White, Donna
253 Clark Blvd.
Massapequa Park, NY 11762-2824              21486    10/1/2020        24 Hour Fitness USA, Inc.                $710.76                                                                              $710.76
White, Gerry
33 Camelot CT
Daly City, CA 94015                         12198     9/9/2020     24 Hour Fitness Worldwide, Inc.             $799.87                                                                              $799.87
White, Janet
5604 Whale Rock St
Las Vegas, NV 89149                          4661    8/31/2020     24 Hour Fitness Worldwide, Inc.            $2,508.00                                                                           $2,508.00




                                                                                     Page 1673 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 351 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
White, Joshalyn
Michael S. Traylor, Esq.
8601 Lincoln Blvd. 180
Suite 525
Los Angeles, CA 90045                          36     6/27/2020       24 Hour Fitness USA, Inc.            $250,000.00                                                                          $250,000.00
White, Keith Dewayne
2725 E 11th St
Long Beach, CA 90804                          9147     9/4/2020    24 Hour Fitness Worldwide, Inc.             $449.99                                                                              $449.99
White, Kelly
2800 W. Piper Sonoma Ct.
Round Rock, TX 78665                         18458    9/27/2020    24 Hour Fitness Worldwide, Inc.             $547.58                                                                              $547.58
White, Kimberly
1139 Village Drive Apt. 8
Belmont, CA 94002                            12184     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $96.98                                                                            $96.98
White, Lynn
1855 Hatherly Dr.
Plano, TX 75023                               7464     9/3/2020    24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
White, Maureen
p.o. box 1089
Twin Peaks, CA 92391                          1559    7/28/2020       24 Hour Fitness USA, Inc.                    $36.99                                                                            $36.99
White, Morgan Novak
9442 Crosswood Circle
Sandy, UT 84092-2555                         19655    9/28/2020    24 Hour Fitness Worldwide, Inc.             $437.49                                                                              $437.49
White, Pamela
3875 Marcy St
Mohegan Lake, NY 10547                       22547    10/1/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
White, Rosetta
766 MESA WAY
RICHMOND, CA 94805                           22228    10/1/2020    24 Hour Fitness Worldwide, Inc.             $170.00                                                                              $170.00
White, Roseyolonda
4204 Toland Way
Los Angeles, CA 90065                        13640    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $93.68                                                                            $93.68
White, Stephen
112 Avenida Lucia
San Clemente, CA 92673                       21335    10/1/2020    24 Hour Fitness Worldwide, Inc.             $320.83                                                                              $320.83
White, Steve
115 S. Ohio St. #D
Anaheim, CA 92805                             6448     9/3/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                         $2,000.00                          $2,000.00
White, Susan
444 15th Avenue, Apt. 306
San Francisco, CA 94118                      12055    9/10/2020    24 Hour Fitness Worldwide, Inc.             $160.96                                                                              $160.96
White, Tanya
3435 Artesia Blvd apt 31
Torrance, CA 90501                           12694    9/11/2020    24 Hour Fitness Worldwide, Inc.             $611.63                                                                              $611.63
White, Tiana
4738 NE 48th Place
Portland, OR 97218                            1657    7/14/2020       24 Hour Fitness USA, Inc.                $277.94                                                                              $277.94
White, Tim
106 E. Viejo Dr.
Friendswood, TX 77546                         9310     9/4/2020       24 Hour Fitness USA, Inc.                $351.06                                                                              $351.06

                                                                                     Page 1674 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 352 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
White, Timothy
766 Mesa Way
Richmond, CA 94805                           22275    10/1/2020     24 Hour Fitness Worldwide, Inc.              $195.00                                                                              $195.00
White, Travis Lee
41 E. 28th St. Apt. 7C
New York, NY 10016                            1227    7/13/2020     24 Hour Fitness Worldwide, Inc.              $506.64                                                                              $506.64
White, Ulli
6904 Redwood Avenue
Sebastopol, CA 95472                         23250    10/2/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
White, V John
1615 26th Street
Sacramento, CA 95816                          6574     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,577.00                                                                           $1,577.00
White, V John
1615 26th Street
Sacramento, CA 95816                          6733     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,633.00                                                                           $1,633.00
White, William C.
1220 Larnel Pl.
Los Altos, CA 94024                           4085    8/28/2020     24 Hour Fitness Worldwide, Inc.             $6,000.00                                                                           $6,000.00
White-Alcover, Susan
26091 Talega Ave
Laguna Hills, CA 92653                        2167    7/23/2020     24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Whited, Christina
1445 S Chambers Rd #103
Aurora, CO 80017                              5153     9/1/2020     24 Hour Fitness Worldwide, Inc.                $95.00                                                                              $95.00
Whited, Denyse
1445 S Chambers Rd # 103
Aurora, CO 80017                              6426     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Whitehead, Chad
21126 Ashfield Ave.
Castro Valley, CA 94546                      12985    9/12/2020     24 Hour Fitness Worldwide, Inc.                              $499.99                                                              $499.99
Whitehead, Cindy
601 16th Street
Ste C 132
Golden, CO 80401                             16210    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
WHITEHURST, JACK M
7115 Canongate Dr
Dallas, TX 75248                              9552     9/6/2020     24 Hour Fitness Worldwide, Inc.                $80.90                                                                              $80.90
Whiteman, Bibi
827 Gina Ct SE
Olympia, WA 98513                            16721    9/23/2020    24 Hour Fitness United States, Inc.             $36.00                                                                              $36.00
Whiteside, Bettye
1310 Evarg Avenue
Compton, CA 90220                            24171    10/2/2020    24 Hour Fitness United States, Inc.          $6,326.00                                                                           $6,326.00
Whiting, Eric J.
12863 So. Maple Springs Rd
Riverton, UT 84096                           23284    10/1/2020     24 Hour Fitness Worldwide, Inc.           $10,413.29                                                                           $10,413.29
Whitlock, Robert
940 Hawthorne Circle
Rohnert Park, CA 94928                       15225    9/18/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00


                                                                                       Page 1675 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 353 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Whitlock, Tiffany
1004 Mountain Oak PL
Newbury Park, CA 91320                       19489    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $45.03                                                                            $45.03
Whitman, Maya
74 Poppy Lane
Berkeley, CA 94708                           10258     9/8/2020    24 Hour Fitness Worldwide, Inc.             $262.13                                                                              $262.13
Whitman, Susan R
1726 Sonoma Ave.
Berkeley, CA 94707                           20762    9/30/2020    24 Hour Fitness Worldwide, Inc.             $358.32                                                                              $358.32
Whitney, Robert
165 Florence St.
Yonkers, NY 10704                            13501    9/13/2020    24 Hour Fitness Worldwide, Inc.             $110.22                                                                              $110.22
Whitney, Timothy
274 Carlisle Way
Benicia, CA 94510                             8692     9/5/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
WHITT, RACHEL G
931 E 222ND STREET
CARSON, CA 90745                              6757     9/1/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Whittington, Chris
15277 Monroe Ave.
Moorpark, CA 93021-3219                       5757    8/31/2020    24 Hour Fitness Worldwide, Inc.             $649.99                                                                              $649.99
Whitwood 1768, Inc.
Craig Wolfe, Esq.
Morgan Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178                           24691    10/2/2020       24 Hour Fitness USA, Inc.            $181,933.75                                                      $195,315.59         $377,249.34
Whitworth, Judette A.
                                              2691    8/18/2020            24 Denver LLC                           $15.00                                                                            $15.00
Wholey, Thomas J
39 Magnolia Avenue
Hillsdale, NJ 07642                           6199    8/31/2020       24 Hour Fitness USA, Inc.                $433.99                                                                              $433.99
Whong, Jason
22771 Stevens Creek Blvd
Cupertino, CA 95014                           6334     9/1/2020       24 Hour Fitness USA, Inc.                $650.00                                                                              $650.00
Wicker, Paul F
5652 Mosquito Pass Dr
Colorado Springs, CO 80917                   18739    9/28/2020    24 Hour Fitness Worldwide, Inc.                            $3,312.00                                                           $3,312.00
Wicklund, Gail
1900 Red Sand Court
Hendeson, NV 89002                           10812     9/9/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Wicks, Kristen
2207 Delaney Ave
Orlando, FL 32806                            17990    9/25/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Wickson, Mike
9142 Gettysburg Dr.
Huntington Beach, CA 92646                   19151    9/25/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Widell, Marsha K.
17330 Riverside Pl.
Bothell, WA 98011-1518                       14633    9/16/2020    24 Hour Fitness Worldwide, Inc.             $144.00                                                                              $144.00


                                                                                     Page 1676 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 354 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Widin, Andrew
13352 Nixon Circle
Tustin, CA 92780                             11210     9/8/2020        24 Hour Fitness USA, Inc.                 $599.87                                                                              $599.87
Wiebelhaus, Jospeh
1438 Legend Circle
Vallejo, CA 94591                            17555    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wiedemann, Susan
276 Wildrose Common
Unit 3
Livermore, CA 94551                          10753    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $98.98                                                                             $98.98
Wieman, Amy
2340 Westcliffe Ln Unit I
Walnut Creek, CA 94597                       21164    10/1/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Wiener, Mark
4 Beacon Way Apt 1706
Jersey City, NJ 07304                         4358    8/29/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Wiener, Mark
6316 Falston Circle
Old Bridge, NJ 08857                         18430    9/26/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Wienert, John
13913 Canterbury Castle Drive
Charlotte, NC 28273                          22562    10/2/2020        24 Hour Fitness USA, Inc.                $1,000.00                                                                           $1,000.00
Wientzen, Amber M
6817 Alderwood Dr.
Carlsbad, CA 92011                           14619    9/16/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Wientzen, Raoul Lucien
6817 Alderwood Dr.
Carlsbad, CA 92011                           14683    9/16/2020     24 Hour Fitness Worldwide, Inc.              $210.00                                                                              $210.00
Wiese, Margaret
15517 27th Dr SE
Mill Creek, WA 98012                          5977    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $514.59                                                              $514.59
Wiese, Tracey
PO Box 841
Union City, CA 94587                         24269    10/2/2020    24 Hour Fitness United States, Inc.        $84,000.00                                                                           $84,000.00
Wiesner, Greg
PO Box 1274
Folsom, CA 95630                             20480    9/30/2020     24 Hour Fitness Worldwide, Inc.              $599.00                                                                              $599.00
Wiggins, A'kyira
690 N Arrowhead Ave
Rialto, CA 92376                             14930    9/16/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wiggins, Delorise
11427 Bethnal Green Dr
Houston, TX 77066                            23242    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                                 $41.76                             $41.76
Wiggins, Jamahl
1404 Albert Drive
Mitchellville, MD 20721                      27260    1/13/2021     24 Hour Fitness Worldwide, Inc.             $1,848.00                                                                           $1,848.00
WIGGINS, JOHN
690 N ARROWHEAD AVE
RIALTO, CA 92376                             14908    9/16/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00


                                                                                       Page 1677 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 355 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WIGGINS, LATAVIA
690 N ARROWHEAD AVE
RIALTO, CA 92376                             14800    9/16/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wiggins, Lorraine
3225 Sweetwater Spring Blvd. Apt 80
Spring Valley, CA 91978                      13412    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Wiggins, William J
12809 E Cornell Avenue
Aurora, CO 80014                             26251    11/5/2020              24 Denver LLC                       $200.00                                                                              $200.00
Wightman, Brice
943 Dutton Ave.
San Leandro, CA 94577                        17987    9/25/2020     24 Hour Fitness Worldwide, Inc.                $36.25                                                                              $36.25
Wigington, Brenda Gail
16048 Abajo Circle
Fountain Valley, CA 92708                    22636    10/1/2020    24 Hour Fitness United States, Inc.           $349.00                                                                              $349.00
Wiig, Keith
1 Willowcroft Drive
Columbine Valley, CO 80123                   10875     9/8/2020    24 Hour Fitness United States, Inc.                          $1,872.00                                                           $1,872.00
WIKER, THOMAS
32851 SAN JUAN CT.
TEMECULA, CA 92592                           21310    10/1/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Wilbert, Maria L.
6412 Solitary Lane Apt C
Carmichael, CA 95608                          3532    8/26/2020     24 Hour Fitness Worldwide, Inc.              $688.00                                                                              $688.00
Wilbert, Neal
13691 Green Valley Dr
Tustin, CA 92780                              7439     9/2/2020     24 Hour Fitness Worldwide, Inc.              $262.50         $262.50                                                              $525.00
Wilbourn, Michelle
10918 SW Adele Dr.
Portland, OR 97225                            276     6/30/2020    24 Hour Fitness United States, Inc.             $45.00                                                                              $45.00
Wilburn, Stanley
7 Windflower PL
The Woodlands, TX 77381                      12480    9/12/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Wilcox, Madelyn
6936 Dusty Rose Place
Carlsbad, CA 92011                            1353    7/13/2020    24 Hour Fitness United States, Inc.                           $125.97                                                              $125.97
Wilczynski, Joseph
143 North Linden Street
North Massapequa, NY 11758                    914      7/8/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Wilczynski, Joseph
143 North Linden Street
North Massapequa, NY 11758                    2347    7/23/2020     24 Hour Fitness Worldwide, Inc.              $240.00                                                                              $240.00
Wilder, Linda Ann
1403 Westview Pl NW
Olympia, WA 98502                             922      7/1/2020     24 Hour Fitness Worldwide, Inc.              $409.82                                                                              $409.82
Wildes, Lydia
2618 Sandell Ave
Kingsburg, CA 93631                          18631    9/26/2020     24 Hour Fitness Worldwide, Inc.              $340.48                                                                              $340.48




                                                                                       Page 1678 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 356 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wilen, Jay
1903 Towne Centree Blvd.
Unit 421
Annapolis, MD 21401                           14989    9/17/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Wiles, Matilde
Veronica Parsons
150 East 77th St. Apt 11G
New York, NY 10075                            17959    9/24/2020    24 Hour Fitness Worldwide, Inc.                            $1,845.00                            $0.00                          $1,845.00
Wiley , James Jonathan
1044 Blue Bird Ln
Brentwood, CA 94513                           23408    10/2/2020       24 Hour Fitness USA, Inc.                              $29,611.60      $29,611.60                                          $59,223.20
Wiley, Matthew
4202 Bell Avenue
Richmond, CA 94804                            22990    10/2/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Wiley, Wendy Marie
217 Fox Hill Run Drive
Woodbridge, NJ 07095                          18853    9/29/2020    24 Hour Fitness Worldwide, Inc.                              $89.40                                                               $89.40
Wilger, Thomas
Kindwald Law Offices, P.C.
105 W. Madison St., Ste. 603
Chicago, IL 60602                             22997    10/2/2020       24 Hour Fitness USA, Inc.                                              $14,216.00                                          $14,216.00
Wilhelm, Thomas
11645 Chenault St Apt 309
Los Angeles, CA 90049                          1109     7/7/2020    24 Hour Fitness Worldwide, Inc.                 $75.18                                                                            $75.18
Wilhelmi, Alec
7701 Rialto Blvd Unit 1237
Austin, TX 78735                               5466     9/1/2020    24 Hour Fitness Worldwide, Inc.             $366.95                                                                              $366.95
Wilhoite, Lance
12246 Silva Pl.
Cerritos, CA 90703                             3742    8/28/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Wilkening, Kimberly
1770 Tigertail Ave
Miami, FL 33133                               10069     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
WILKENING, WILLIAM
1770 TIGERTAIL AVE
MIAMI, FL 33133                               10952     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Wilkerson, Judith
7327 Paseo Verde
Carlsbad, CA 92009                            12373     9/9/2020    24 Hour Fitness Worldwide, Inc.             $479.92                                                                              $479.92
Wilkerson-Bell, Shilian
2908 w el segundo blvd apt. c
Gardena, CA 90249                             27472    3/15/2021    24 Hour Fitness Worldwide, Inc.                                $0.00                                                               $0.00
Wilkes, Delia
2405 N. Millbrae St
Orange, CA 92865                               5048    8/30/2020       24 Hour Fitness USA, Inc.                $249.99                                                                              $249.99
Wilkins, Ashlee N
23910 2nd St. Apt. #3
Hayward, CA 94541                             17840    9/24/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                      Page 1679 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 357 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
WILKINS, LAKEISHA
19316 TAJAUTA AVE
CARSON, CA 90746                              9913     9/7/2020     24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99
Wilkins, Marlon C.
19316 Tajauta Ave.
Carson, Ca 90746                              9296     9/7/2020     24 Hour Fitness Worldwide, Inc.             $149.94                                                                              $149.94
Wilkinson, Carolyn
7004 175th St SW
Edmonds, WA 98026                            18765    9/30/2020     24 Hour Fitness Worldwide, Inc.             $249.96                                                                              $249.96
Wilkinson, Najuma
1401 Greycourt Way
San Diego, CA 92114                          26193    11/3/2020     24 Hour Fitness Worldwide, Inc.                               $0.00            $0.00                                               $0.00
Will, Raymond K
17663 Mayflower Drive
Castro Valley, CA 94546                       6027    8/31/2020     24 Hour Fitness Worldwide, Inc.                             $613.99                                                              $613.99
Willard, Bryce
9872 Star Dr.
Huntington Beach, CA 92646                   25903    10/23/2020    24 Hour Fitness Worldwide, Inc.             $460.00                                                                              $460.00
Willard, Geoffrey
729 De La Vina Street
Santa Barbara, CA 93101                      25384    10/13/2020 24 Hour Fitness United States, Inc.                             $44.09                                                               $44.09
Willard, Jean
1627 Barston Place
Glendora, CA 91740-6039                      19109    9/25/2020     24 Hour Fitness Worldwide, Inc.             $804.00                                                                              $804.00
Willbee, Jeanmarie
8023 Kingswood Drive
Citrus Heights, CA 95610                      4188    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $75.00                                                                            $75.00
Willbee, Kimberly
8023 Kingswood Drive
Citrus Heights, CA 95610                      4008    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $62.97                                                                            $62.97
Willcut, Branden
15766 Willow Drive
Fontana, CA 92337                             438      7/1/2020        24 Hour Fitness USA, Inc.                    $36.99                                                                            $36.99
Willenbring, Gerald R
26850 Rancho Serena st.
Menifee, CA 92584                            16644    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $81.00                                                                            $81.00
Willett, Leonard
801 San Remo Way
Boulder City, NV 89005                       16282    9/17/2020     24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
William and Dina DeGree
1894 Winrow Rd
El Cajon, CA 92021                            5257    8/30/2020     24 Hour Fitness Worldwide, Inc.             $198.00                                                                              $198.00
William C. Ruggiero Trust Account
Law offices of William C. Ruggiero
200 South Andrews Avenue, Suite 703
Fort Lauderdale, FL 33301                     1089     7/8/2020     24 Hour Fitness Worldwide, Inc.          $27,000.00                                                                           $27,000.00
Williamceau, Ambrosia
1731 Hollister St. Unit 17
San Diego, CA 92154                          26335    11/10/2020    24 Hour Fitness Worldwide, Inc.             $536.00                                                                              $536.00


                                                                                      Page 1680 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 358 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Williams IV, Nelson
3066 Holyrood Drive
Oakland, CA 94611                            18234    9/28/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Williams IV, Nelson
3066 Holyrood Drive
Oakland, CA 94611                            20389    9/30/2020        24 Hour Fitness USA, Inc.                             $470,647.52            $0.00                                         $470,647.52
Williams, Alan
PO Box 85
Government Camp, OR 97028                    24116    10/3/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Williams, Alexanderia Simone
4534 Ashtubula Court
Orlando, FL 32818                            20779    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $99.54                                                                             $99.54
Williams, Alice
1819 Broadway Apt. C
Galveston, TX 77550                          16121    9/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Williams, Andre
2113 Old Hickory Trl
Desoto, TX 75115                             11511     9/9/2020        24 Hour Fitness USA, Inc.             $400,000.00                                                                          $400,000.00
Williams, Andre
2113 Old Hickory Trl
Desoto, TX 75115                             23067    10/2/2020      24 Hour Fitness Holdings LLC            $400,000.00                                                                          $400,000.00
WILLIAMS, ANDREA L.
4055 CARY CREEK DR.
BAYTOWN, TEXAS 77521                         15198    9/17/2020        24 Hour Fitness USA, Inc.                 $110.71                                                                              $110.71
Williams, Caleb Andrew
6634 Steamer Dr SE
Lacey, WA 98513                              26316    11/10/2020    24 Hour Fitness Worldwide, Inc.              $184.60                                                                              $184.60
Williams, Cameron
3589 Sanddollar Ct
Union City, CA 94587                         15646    9/20/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
Williams, Carrie
3024 SW 9th ST
Fort Lauderdale, FL 33312                     9541     9/6/2020     24 Hour Fitness Worldwide, Inc.              $205.38                                                                              $205.38
Williams, Carrie
3024 SW 9th St.
Ft. Lauderdale, FL 33312                      9335     9/6/2020     24 Hour Fitness Worldwide, Inc.              $205.38                                                                              $205.38
Williams, Chad
5276 Drifting Swos Ct
Las Vegas , NV 89149                         24912    10/5/2020        24 Hour Fitness USA, Inc.                 $149.97                                                                              $149.97
Williams, Charles
1809 Olympia Ct SE
Renton, WA 98058                              3016    8/12/2020     24 Hour Fitness Worldwide, Inc.             $1,170.00                                                                           $1,170.00
Williams, Charlotte
520 Evergreen St #4
Inglewood, CA 90302                          20790    9/29/2020    24 Hour Fitness United States, Inc.          $5,000.00                                                                           $5,000.00
Williams, Charlotte
520 Evergreen St #4
Inglewood, CA 90302                          24920    10/5/2020        24 Hour Fitness USA, Inc.                $5,000.00                                                                           $5,000.00




                                                                                       Page 1681 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 359 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
WILLIAMS, CHARLOTTE
520 EVERGREEN ST #4
INGLEWOOD, CA 90302                          24941    10/5/2020      24 Hour Fitness Holdings LLC             $20,000.00                                                                           $20,000.00
WILLIAMS, CHARLOTTE
520 EVERGREEN ST APT 4
INGLEWOOD , CA 90302                         21643    9/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Williams, Charlotte
520 Evergreen Street #4
Inglewood, CA 90302                          20873    9/29/2020         24 Hour Holdings II LLC                 $5,000.00                                                                           $5,000.00
Williams, Charrice
345 MacArthur Boulevard, #305
Oakland, CA 94610                            24252    10/8/2020     24 Hour Fitness Worldwide, Inc.                 $63.98                                                                             $63.98
Williams, Clarence
5611 Brushton Street
Los Angeles, CA 90008                         4258    8/28/2020    24 Hour Fitness United States, Inc.                                                              $85.00                             $85.00
Williams, Claudia
6371 SW 34 Street
Miramar, FL 33023                            11866    9/10/2020     24 Hour Fitness Worldwide, Inc.              $214.99                                                                              $214.99
Williams, Cynthia
1144 E 2nd St
Long Beach, CA 90802                         19947    9/30/2020     24 Hour Fitness Worldwide, Inc.              $318.94                                                                              $318.94
Williams, Dameion
806 North Mayo Ave
Compton, CA 90301                             4749    8/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Williams, Darryl Jerome
14410 NE 42nd St.
Vancouver, WA 98682-8925                     12006     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $140.00          $140.00                                             $280.00
Williams, Dave
6331 Angels Peak Drive
San Bernardino, CA 92407                     24453    10/2/2020     24 Hour Fitness Worldwide, Inc.              $245.82                                                                              $245.82
WILLIAMS, DEANNA
PO Box 763
Rancho Cordova, CA 95741                      3985    8/27/2020        24 Hour Fitness USA, Inc.                                 $288.00                           $288.00                            $576.00
Williams, Debra D.
108 Bordeaux Lane
Scotts Valley, CA 95066                      12986    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $54.00                                                                             $54.00
Williams, Delphanie
5506 Metrowest Blvd Apt 107
Orlando, FL 32811                             4402    8/28/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Williams, Demeterial
1659 East g st apt 241
Ontario, CA 91764                             9874     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,500.00                                                                           $1,500.00
Williams, Don
18557 Firlands Way N #506
Shoreline, WA 98133                           8143     9/4/2020     24 Hour Fitness Worldwide, Inc.              $102.52                                                                              $102.52
Williams, Edward
1135 Makawao Av Ste 103 #235
Makawao , HI 96768                            1892    7/18/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00




                                                                                       Page 1682 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 360 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Williams, Edward
1135 Makawao Av Ste 103 #235
Makawao, HI 96768                            2085    7/22/2020     24 Hour Fitness Worldwide, Inc.             $1,326.00                                                                           $1,326.00
Williams, Eric
15882 E Tall Timber Ln
Parker, CO 80134                             6399     9/3/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
WILLIAMS, FRANK
6212 S 2300 E
HOLLADAY, UT 84121                           7760     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $77.16                                                                             $77.16
Williams, Frederick A
13402 SE 57th St
Bellevue, WA 98006-4108                     23541    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Williams, Gary W.
957 NE 122nd Ave Apt 109
Portland, OR 97230                          14855    9/15/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Williams, Gregory
3306 Worthington Dr.
Pearland, TX 77584                            53     6/29/2020        24 Hour Fitness USA, Inc.                    $63.05                                                                             $63.05
Williams, Guy Gerard
1253 Nelson Falls Ln
Houston, Texas 77008                        16434    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Williams, Ida
11552 Hesby Street
North Hollywood, CA 91601                   25657    10/16/2020       24 Hour Fitness USA, Inc.                                $1,092.00                                                           $1,092.00
Williams, Jailynn
629 W Queen St Apt 8
Inglewood, CA 90301                          7239     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Williams, James
2693 Eucalyptus Drive
El Cajon, CA 92021                          25870    10/23/2020    24 Hour Fitness Worldwide, Inc.                                                                 $30.00                             $30.00
Williams, Jeffrey
4705 Henry Hudson Pkwy. #15F
Bronx, NY 10471                             20798    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $2,500.00                            $0.00                          $2,500.00
Williams, Jenna
204 S. East Rd
Texas City, TX 77591                         1583    7/14/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Williams, Jenna
204 S. East Rd
Texas City, TX 77591                        22064    9/30/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Williams, Jessica
Stephen M. Fishback
Daniel L. Keller
Dan C. Bolton
28720 Canwood St., Ste 200
Agoura Hills, CA 91301                      21323    10/1/2020        24 Hour Fitness USA, Inc.                    $87.24                                                                             $87.24
Williams, John D
8022 S Rainbow Blvd #155
Las Vegas, NV 89139                         20527    9/29/2020     24 Hour Fitness Worldwide, Inc.              $269.94                                                                              $269.94




                                                                                      Page 1683 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 361 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Williams, Johnny Robert
29 Sharon Cutoff
Vilonia, AR 72173                            19516    9/30/2020     24 Hour Fitness Worldwide, Inc.              $256.00                                                                              $256.00
Williams, Joshua
10121 Tabor Street
Los Angeles, CA 90034                         223     6/29/2020     24 Hour Fitness Worldwide, Inc.                                $0.00                            $46.99                             $46.99
Williams, Judy A.
13402 SE 57th St
Bellevue, WA 98006-4108                      23587    10/2/2020     24 Hour Fitness Worldwide, Inc.              $499.98                                                                              $499.98
Williams, Julie Kunz
361 Allegan Circle
San Jose, CA 95123                            8893     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $62.50                                                                             $62.50
Williams, Kadia
8001 Winpine Ct
Orlando, FL 32819                            25991    10/27/2020 24 Hour Fitness United States, Inc.             $200.00                                                                              $200.00
Williams, Katherine
577 Alton Way
Unit B
Denver, CO 80230                              9564     9/6/2020              24 Denver LLC                      $1,953.00                                                                           $1,953.00
Williams, Katherine
577 B Alton Way
Denver, CO 80230                              308      7/2/2020              24 Denver LLC                      $1,920.00                                                                           $1,920.00
Williams, Katherine
577 B Alton Way
Denver, CO 80230                             16441    9/21/2020              24 Denver LLC                      $1,920.00                                                                           $1,920.00
Williams, Kendall
3610 Banbury Dr.
Apt 1K
Riverside, CA 92505                          26511    11/18/2020    24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00
Williams, Kenneth
1900 North Bayshore Drive Apt 4603
Miami, FL 33132                              23315    9/21/2020    24 Hour Fitness United States, Inc.              $99.18                                                                             $99.18
Williams, Kim
11958 W. Cooper Dr.
Littleton, CO 80127                           3298    8/24/2020        24 Hour Fitness USA, Inc.                 $648.00                                                                              $648.00
Williams, Kirk
15 Round Hill Road
Jackson, NJ 08527                            23784    10/6/2020     24 Hour Fitness Worldwide, Inc.              $125.98                                                                              $125.98
Williams, Latoia D
1336 N San Diego Ave.
Ontario, CA 91764                             6685     9/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Williams, Latonya
131 Gable Ave
Vacaville, CA 95688                          11452    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Williams, Lisa
9102 Outinda St
Spring Valley, CA 91977                      12766    9/13/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Williams, Logan
4752 Lesa Place
Yorba Linda, CA 92886                        13841    9/14/2020     24 Hour Fitness Worldwide, Inc.              $125.97                                                                              $125.97

                                                                                       Page 1684 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 362 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Williams, Logan
91-2076 KaiOli St. #3804
Ewa Beach, HI 96706                           7872     9/3/2020     24 Hour Fitness Worldwide, Inc.              $418.85                                                                              $418.85
Williams, Louis
1118 E 125th Street
Los Angeles, CA 90059                        15497    9/25/2020     24 Hour Fitness Worldwide, Inc.              $472.99                                                                              $472.99
Williams, Lynnette
1616 West Dallas, Apt 336
Houston, TX 77019                            17280    9/23/2020        24 Hour Fitness USA, Inc.                 $211.94                                                                              $211.94
Williams, Marilyn Elaine
2704 SE 73rd Ave
Portland, OR 97206                           11193     9/8/2020     24 Hour Fitness Worldwide, Inc.              $810.00                                                                              $810.00
Williams, Mary
300 Palos Verdes Blvd, #17
Redondo Beach, CA 90277                      24479    10/2/2020     24 Hour Fitness Worldwide, Inc.              $524.00                                                                              $524.00
Williams, Maurice
3780 Thatcher Dr
Rochester Hills, MI 48309                    23248    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $2,195.00                                                           $2,195.00
Williams, Melinda
4904 Yuba Ct.
Carmichael , CA 95608                        24603    10/2/2020    24 Hour Fitness United States, Inc.           $950.00                                                                              $950.00
Williams, Michael J.
981 Somersby
North Salt Lake, UT 84054-6077               18740    9/26/2020     24 Hour Fitness Worldwide, Inc.             $4,800.00                                                                           $4,800.00
Williams, Michael S.
20 Genoa Street
West Babylon, NY 11704                        5401    8/30/2020     24 Hour Fitness Worldwide, Inc.              $864.00                                                                              $864.00
Williams, Miia
533 Sycamore St
Oakland , CA 94612                           20057    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Williams, Mishka
1035 North Fairview Street
Burbank, CA 91505                            26973    12/9/2020     24 Hour Fitness Worldwide, Inc.             $1,118.00                                                                           $1,118.00
Williams, Nancy Jeanne
3 Edgemere Ct.
Trophy Club, TX 76262                         411     6/25/2020    24 Hour Fitness United States, Inc.          $1,680.00                                                                           $1,680.00
Williams, Nicolette
1680 Halekoa Drive
Honolulu, HI 96821                           27002    12/10/2020 24 Hour Fitness United States, Inc.            $1,440.00                                                                           $1,440.00
Williams, Owen
4209 Knotty Pine Place
Rocklin, CA 95765                             2619    8/17/2020    24 Hour Fitness United States, Inc.          $1,656.00                                                                           $1,656.00
Williams, Paige A.
248 Lilac Lane
Azle, TX 76020                                3253    8/21/2020    24 Hour Fitness United States, Inc.                           $354.72                                                              $354.72
Williams, Paige A.
248 Lilac Lane
Azle, TX 76020                               17493    9/22/2020    24 Hour Fitness United States, Inc.                           $354.72                                                              $354.72




                                                                                       Page 1685 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 363 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Williams, Paul
14 McKinley ave
West Orange, NJ 07052                        12966    9/14/2020     24 Hour Fitness Worldwide, Inc.                $80.00                                                                              $80.00
Williams, Raymond
2420 SW Holden St.
Apt. A
Seattle, WA 98106-1750                       10033     9/7/2020     24 Hour Fitness Worldwide, Inc.                $99.98                                                                              $99.98
Williams, Rayshandra
10923 S. Manhattan Place
Los Angeles, CA 90047                         7818     9/4/2020     24 Hour Fitness Worldwide, Inc.              $875.99                                                                              $875.99
Williams, Robert H.
12722 Timberside Drive
Austin, TX 78727                              2822    7/30/2020     24 Hour Fitness Worldwide, Inc.              $690.36                                                                              $690.36
Williams, Rochelle L
PO Box 4799
Ontario, CA 91761                            19792    9/29/2020     24 Hour Fitness Worldwide, Inc.              $117.50                                                                              $117.50
Williams, Roman
775 Pas De Luz Apt 135
Chula Vista, CA 91910                        13098    9/11/2020    24 Hour Fitness United States, Inc.                           $350.00                                                              $350.00
Williams, Ron
8885 southside ave
Elk Grove, CA 95624                           5234     9/1/2020     24 Hour Fitness Worldwide, Inc.                $49.00                                                                              $49.00
Williams, Ruth
PO Box 292902
Sacramento, CA 95829                         23769    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Williams, Ruth
PO Box 292902
Sacramento, CA 95829                         24341    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Williams, Sammy
5461 EAGLE RIDGE ROAD
PENNGROVE, CA 94951                          23027    10/6/2020     24 Hour Fitness Worldwide, Inc.             $1,600.22                                                                           $1,600.22
Williams, Sarah
PO BOX 292902
Sacramento, CA 95829                         24132    10/2/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Williams, Shambria
1032 Albany Street 5
Los Angeles, CA 90015                        12712    9/11/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Williams, Sheila
1819 Broadway Apt. C
Galveston, TX 77550                          15920    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Williams, Sr., David
15816 Crest Lane
Gardena, CA 90249                            25469    10/13/2020    24 Hour Fitness Worldwide, Inc.              $412.00                                                                              $412.00
Williams, Stacie
28029 131st Ave
Se Kent, WA 98030                             2883    8/18/2020     24 Hour Fitness Worldwide, Inc.              $329.99                                                                              $329.99
Williams, Steven A.
717 Kerwin Ct
Wylie, TX 75098                              22639    10/1/2020     24 Hour Fitness Worldwide, Inc.              $160.68                                                                              $160.68


                                                                                       Page 1686 of 1763
                                                       Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 364 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                      Current General                                  Current 503(b)(9) Current Admin
                                                                                                                      Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                       Claim Amount Claim Amount                                             Amount
                                                                                                          Amount                                           Amount           Amount
Williams, Stevie
18 Washington Avenue
Fanwood, NJ 07023                            8204     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $34.00                                                                            $34.00
Williams, Tina R
19 Deppe Place, Apt. 3M
Staten Island, NY 10314                     22747    10/2/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Williams, Trina L
9031 Krueger Street
Culver City, CA 90232                        4991    8/30/2020    24 Hour Fitness Worldwide, Inc.          $20,000.00                                                                           $20,000.00
Williams, Turan t
3972 Riviera Drive
San Diego, CA 92109                         10463     9/8/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Williams, Tyler
406 Prospect Avenue Apt. 4O
Hackensack, NJ 07601                        12516    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Williams, Valarie
29 Centerwood Street
North Babylon, NY 11704                      4911     9/1/2020    24 Hour Fitness Worldwide, Inc.             $220.00                                                                              $220.00
Williams, Valencia
12584 Atwood Court
1021
Rancho Cucamonga, CA 91739                  23196    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $66.12                                                                            $66.12
Williams, Victor
12052 S Broadway
Los Angeles, CA 90061                       17574    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Williamson, David
8 Sunflower
Irvine, CA 92604                            20998    9/30/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Williamson, Elizabeth
1828A Portsmouth St.
Houston, TX 77098                            3763    8/28/2020    24 Hour Fitness Worldwide, Inc.            $1,092.00                                                                           $1,092.00
Williamson, Juhee Lee
9222 Brian Drive
Vienna, VA 22180                            22407    9/30/2020       24 Hour Fitness USA, Inc.                $150.00                                                                              $150.00
Williamson, Michael
624 Doral Drive
Danville, CA 94526                           6525     9/1/2020    24 Hour Fitness Worldwide, Inc.             $263.93                                                                              $263.93
Williamson, Sam
2918 Katybriar Ln
Katy, TX 77449                              19046    9/27/2020    24 Hour Fitness Worldwide, Inc.             $294.51                                                                              $294.51
Willie, Letrisse R
P.O. Box 2484
Fairfield, CA 94533                         18616    9/25/2020    24 Hour Fitness Worldwide, Inc.            $5,000.00                                                                           $5,000.00
Willis, Barbara
3610 Bernwood Place Unit 26
San Diego, CA 92130                         24046    10/2/2020    24 Hour Fitness Worldwide, Inc.                            $1,874.70                                                           $1,874.70
Willis, Joseph
2411 Luckett Ave.
Vienna, VA 22180                            14823    9/17/2020    24 Hour Fitness Worldwide, Inc.             $120.00                                                                              $120.00


                                                                                    Page 1687 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 365 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                  Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Willis, Raymond E.
3243 N. Pinewood St
Orange, CA 92865                            17333    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $94.08                                                                            $94.08
Willis, Renee
184 S. Idaho St.
La Habra, CA 90631                          18051    9/25/2020     24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Willis, Steven Ray
19505 NE 82 Ave
Battle Ground, WA 98604                      9362     9/6/2020          24 San Francisco LLC                   $400.00                                                                              $400.00
Willis, Theresa R
62 Maegan Pl. #8
Thousand Oaks, CA 91362                      8740     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Willis, Tiffany
1904 E.Alla Panna Wy
Sandy, UT 84093                              7759     9/3/2020     24 Hour Fitness Worldwide, Inc.             $133.50                                                                              $133.50
Willis, Victoria
11623 Landsdowme
Houston, TX 77035                           12911    9/12/2020     24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Wills, John B.
1517 East 124th Street
Los Angeles, CA 90059                        8774     9/5/2020     24 Hour Fitness Worldwide, Inc.             $512.00                                                                              $512.00
Wilmot, Geraldine
3015 Alki Ave SW, #5
Seattle, WA 98116                           14680    9/16/2020     24 Hour Fitness Worldwide, Inc.             $688.00                                                                              $688.00
Wilmoth, Jim
15604 NE 12th Street
Vancouver, WA 98684                          5744    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                               $399.00                            $399.00
Wilridge, Clarence L
2616 Whispering Oaks Cove
Cedar Hill, TX 75104                        15712    9/20/2020        24 Hour Fitness USA, Inc.                $324.74                                                                              $324.74
Wilson Sign Art, Inc.
5848 Varna Ave.
Valley Glen, CA 91401                        265     6/23/2020     24 Hour Fitness Worldwide, Inc.                                                           $148,637.25                        $148,637.25
Wilson, Adam
325 7th Ave
Unit 309
San Diego, CA 92101                         11108     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Wilson, Bettie L
2367 Santa Rosa Avenue
Altadena, CA 91001                          26554    11/20/2020 24 Hour Fitness United States, Inc.            $360.00                                                                              $360.00
Wilson, Blake
8070 E Treeview CT
Anaheim, CA 92808                           21644    10/1/2020     24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Wilson, Claire
106 Maxine Drive
Pleasant Hill, CA 94523                     24604    10/5/2020     24 Hour Fitness Worldwide, Inc.             $900.00                                                                              $900.00
Wilson, Diane
7701 NW 20 Street
Margate, FL 33063                           25404    10/13/2020 24 Hour Fitness United States, Inc.                 $0.00                                                                             $0.00


                                                                                     Page 1688 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 366 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wilson, Douglas
732 Fredricksburg Rd.
Matthews, NC 28105                           9578     9/6/2020     24 Hour Fitness Worldwide, Inc.              $110.20                                                                              $110.20
Wilson, Gene
P.O. Box 3955
Redondo Beach, CA 90277                     23139    10/2/2020        24 Hour Fitness USA, Inc.                                 $538.00                                                              $538.00
Wilson, Gordon
107 Jefferson Street
Oregon City, OR 97045                        4281    8/29/2020    24 Hour Fitness United States, Inc.           $240.00                                                                              $240.00
Wilson, Jasmine
2401 Commonwealth Street
Houston, TX 77006                           14236    9/15/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Wilson, Johanna
990 SE Olive Way
Estacada, OR 97023                          15095    9/18/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Wilson, Juliana
4200 Warbler Loop
Fremont, CA 94555                           22369    10/2/2020     24 Hour Fitness Worldwide, Inc.              $380.00                                                                              $380.00
Wilson, Kennard B.
567 Head Street
San Francisco, CA 94132                     21396    10/1/2020     24 Hour Fitness Worldwide, Inc.              $260.00                                                                              $260.00
Wilson, Kevin S
430 S Simpson Ave
Hemet, CA 92543                             26741    11/25/2020    24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Wilson, Kyle
25317 Tradewinds Dr
Land O Lakes, FL 34639                      18842    9/29/2020     24 Hour Fitness Worldwide, Inc.              $186.44                                                                              $186.44
Wilson, Kyle
27231 Carlisle Bend Ct
Katy, TX 77494                              27033    12/11/2020       24 Hour Fitness USA, Inc.                $1,704.00                                                                           $1,704.00
Wilson, LaTasha
16403 Spirit Court
La Mirada, CA 90638                          8913     9/5/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Wilson, Laurie
1288 Graff Court, #2B
Annapolis, MD 21403                          400     6/25/2020     24 Hour Fitness Worldwide, Inc.                 $69.43                                                                             $69.43
Wilson, Laurie
1288 Graff Court, #2B
Annapolis, MD 21403                         18543    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $69.43                                                                             $69.43
Wilson, Madeleine
12742 SE 282nd Way
Kent, WA 98030                               5616     9/2/2020     24 Hour Fitness Worldwide, Inc.              $583.32                                                                              $583.32
Wilson, Megan Harrington
2903 SE 76th Ave
Portland, OR 97206                           5073    8/31/2020     24 Hour Fitness Worldwide, Inc.              $419.90                                                                              $419.90
Wilson, Niko R.
4383 Nelson Dr.
El Sobrante, CA 94803                       24065    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                          $60.00                            $100.00




                                                                                      Page 1689 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 367 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wilson, Phyllis
1725 Shuey Ave.
#401
Walnut Creek, CA 94596                       21060    10/3/2020        24 Hour Fitness USA, Inc.                    $58.78                                                                             $58.78
Wilson, Renee Triselle
451 Palisade Ave, Apt 3R
Jersey City, NJ 07307                        27371     2/4/2021    24 Hour Fitness United States, Inc.          $1,152.00                                                                           $1,152.00
WILSON, ROBERT P
637 N DOHENY DRIVE
BEVERLY HILLS, CA 90210                      25371    10/13/2020    24 Hour Fitness Worldwide, Inc.             $1,588.50                                                                           $1,588.50
Wilson, Shedrick L
25 Brunswick Ct
Vallejo, CA 94591                            13675    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Wilson, Shelia Rae
13218 W Spanish Garden Drive
Sun CIty West, AZ 85375                      17573    9/22/2020     24 Hour Fitness Worldwide, Inc.             $2,500.00                                                                           $2,500.00
WILSON, SUSAN LOUISE
7228 SE 34TH AVENUE
PORTLAND, OR 97202-8306                      21103    9/30/2020     24 Hour Fitness Worldwide, Inc.              $972.00                                                                              $972.00
Wilson, Traycee Alanne
1307 Samson Drive
Hutto, TX 78634                               1361    7/13/2020     24 Hour Fitness Worldwide, Inc.              $612.51                                                                              $612.51
WILSON, TRUDY
188 SANTA MARIA CT
VISTA, CA 92083                              18257    9/28/2020        24 Hour Fitness USA, Inc.                             $110,391.92                                                          $110,391.92
WILSON, TYLER
5266 WILLIT ST
OMAHA, NE 68152                               2048     8/9/2020     24 Hour Fitness Worldwide, Inc.              $115.74                                                                              $115.74
Wilson, Vaughn
132 Bowling Green Cir
Lewisville, TX 75067                         14518    9/16/2020     24 Hour Fitness Worldwide, Inc.                               $95.00                                                               $95.00
Wilson, Walt
450 Fox Briar Ln
Sugar Land, TX 77478                          2968     8/6/2020        24 Hour Fitness USA, Inc.                 $120.96                                                                              $120.96
Wilson, William
513 Crystal Rose Ct.
Fairfield, CA 94534                           5689    8/31/2020          24 San Francisco LLC                   $3,000.00                                                                           $3,000.00
Wilson, William
513 Crystal Rose Ct.
Fairfield, CA 94534                           8185     9/6/2020     24 Hour Fitness Worldwide, Inc.             $3,000.00                                                                           $3,000.00
Wilson-McFarland, Janet
5836 Sassa St.
Las Vegas, NV 89130                          22494    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Wiltshire, Lynn
23869 S. Blount Rd.
Canby, OR 97013                              26994    12/10/2020       24 Hour Fitness USA, Inc.                 $160.00                                                                              $160.00
Wimmer, David
304 Kalkaska Ct.
Fort Collins, CO 80524                        2493    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $38.99                                                                             $38.99


                                                                                       Page 1690 of 1763
                                                      Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 368 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Winant, Daniel Jacob
19 Seaspray S
Laguna Niguel, CA 92677                     8925     9/5/2020     24 Hour Fitness Worldwide, Inc.              $490.00                                                                              $490.00
Winch, Diane
24106 SE 20th St
Sammamish, WA 98075                        18202    9/28/2020        24 Hour Fitness USA, Inc.                 $147.73                                                                              $147.73
Winchell, Song
113 Martingale Trl
Oak Point, TX 75068                         3774    8/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
WINCHESTER, MICHAEL D & CHRISTOPHER
7001 FONTAINE PLACE
RANCHO CUCAMONGA, CA 91739                 22283    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
WINCHESTER, MICHAEL D AND CHRISTOPHER
7001 FONTAINE PLACE
RANCHO CUCAMONGA, CA 91739                 16505    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Winer, Barbara
9800 Barnett Valley Road
Sebastopol, CA 95472                       15519    9/17/2020     24 Hour Fitness Worldwide, Inc.              $150.00                                                                              $150.00
Winer, Zachary
10570 Parthenon St
Las Vegas, NV 89183                        18959    9/27/2020        24 Hour Fitness USA, Inc.                 $304.57                                                                              $304.57
Wines, Katherine Moore
350 E. Taylor Street #3208
San Jose, CA 95112                         23592    10/2/2020     24 Hour Fitness Worldwide, Inc.              $127.00                                                                              $127.00
Wines, Thalia
6601 Azorella Court
Las Vegas, NV 89149                        22207    10/1/2020    24 Hour Fitness United States, Inc.           $984.00                                                                              $984.00
Wing, Alicia M
1220 Custer Ave
Colorado Springs, CO 80903                 14665    9/16/2020        24 Hour Fitness USA, Inc.                $3,456.00                                                                           $3,456.00
Wing, Luk
1633 S Norfolk St
San Mateo, CA 94401                        26801    11/30/2020    24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Wingate, Duane K.
7208 Amber Cascade Ct
Las Vegas, NV 89149                         3566    8/26/2020    24 Hour Fitness United States, Inc.           $225.00                                                                              $225.00
Winger, Harley
13654 Rockledge Drive
Victorville, CA 92392                      22276    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $53.54                                                                             $53.54
Winiker, Bernard
11745 Dove Hollow Avenue
Boynton Beach, FL 33437-7601                6558     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $15.00                                                                             $15.00
Winkelmann, Paul
11821 Orange Street
Norwalk, CA 90650                          15539    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $89.98                                                                             $89.98
Winners, Margo
8766 Tulare Dr.
Unit 404A
Huntington Beach, CA 92646                  7724     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $87.00                                                                             $87.00


                                                                                     Page 1691 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 369 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Winnier, Kristin
3700 Legacy Drive Apt. 23206
Frisco, TX 75034                              2577    7/31/2020    24 Hour Fitness United States, Inc.              $70.00                                                                             $70.00
Winningham, Laura
PO Box 48617
Watauga, TX 76148                            13574    9/13/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wins, Aaron
500 N. Rainbow Blvd #300
Las Vegas, NV 89107                          26673    11/24/2020       24 Hour Fitness USA, Inc.                    $26.03                                                                             $26.03
Winslow, Corinne
1830 Balsam Ave.
Boulder, CO 80304                            20674    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $88.00                                                                             $88.00
Winslow, David C.
19800 MacArthur Boulevard, Suite 1000
Irvine, CA 92612                              6994     9/1/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Winslow, Mary
6430 Linda Lane
Las Vegas, NV 89103                          14519    9/15/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Winston, Alexis
7315 Wessex Drive
Temple Hills, MD 20748                       17303    9/28/2020     24 Hour Fitness Worldwide, Inc.              $203.94                                                                              $203.94
Wintermeyer, Keith
610 Mockingbird Lane
Plantation, FL 33324                         22982    10/2/2020     24 Hour Fitness Worldwide, Inc.              $186.75                                                                              $186.75
Winterrowd, Nell
5318 E. 2nd Street
#391
Long Beach, CA 90803                         23805    10/2/2020     24 Hour Fitness Worldwide, Inc.              $277.74                                                            $0.00             $277.74
Winters, Darla
1510 Daffodil Ave NE
Orting, WA 98360-7476                        25052    10/6/2020     24 Hour Fitness Worldwide, Inc.              $206.03                                                                              $206.03
Winters, Gina
31372 Via Santa Maria
San Juan Capistrano, CA 92675                17519    9/23/2020     24 Hour Fitness Worldwide, Inc.             $1,032.00                                                                           $1,032.00
Winters, Jeanette K
27914 Ingram Rose Ct
Fulshear, TX 77441                           24078    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,320.00                                                                           $1,320.00
Winters, Rachel
14000 The Lakes Blvd Apt 221
Pflugerville, TX 78660                       11631     9/9/2020    24 Hour Fitness United States, Inc.                          $5,488.00                                                           $5,488.00
Winterton, Celeste
1600 15th St, 206
San Francisco, CA 94103                       5826    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.99                                                                              $300.99
Wintner, Paul
10736 Jefferson Blvd #911
Culver City, CA 90230                        13424    9/14/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wirta, David
517 Emerald Bay
Laguna Beach, CA 92651                       26333    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00


                                                                                       Page 1692 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 370 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wirta, Kate
517 Emerald Bay
Laguna Beach, CA 92651                        26312    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,290.00                                                                           $1,290.00
Wirta, Linda
517 Emerald Bay
Laguna Beach, CA 92651                        26327    11/10/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
WIRTH, MICHAEL
184 RUSSELL RD
OAKDALE, NY 11769                             21467    9/29/2020    24 Hour Fitness United States, Inc.           $245.60                                                                              $245.60
Wise, Angela Jan
1040 SE 56th Ave
Portland, OR 97215                            23108    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $199.00                            $199.00
Wise, Julian
6150 Sunrise Meadows Loop
Reno, NV 89519                                23584    10/7/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Wisely, Carol
2429 Elite Terrace
Colorado Springs, CO 80920                    27370     2/3/2021     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wish, Steven S
3987 Pifer Rd SE
Tumwater, WA 98501-3685                        723     6/29/2020        24 Hour Fitness USA, Inc.                                 $655.78                                                              $655.78
Wishniak, Jennifer
6 Cord Avenue
West Babylon, NY 11704                        27400    2/12/2021            24 New York LLC                       $225.00                                                                              $225.00
Wiskerchen, Christopher Brett
2325 NE 62nd Ave
Portland, OR 97213                            18675    9/26/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wismann, Steve V
13962 E Stanford Cir Apt L11
Aurora, CO 80015-1025                         24336    10/2/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Wisniewski, Gregory
123 Parnnassus Circle
Oceanside, CA 92054                           17611    9/27/2020     24 Hour Fitness Worldwide, Inc.                             $4,320.00                                                           $4,320.00
Wisniewski, Michael
307 Waterford Oak Drive
Lake Dallas, TX 75065                         24625    10/5/2020        24 Hour Fitness USA, Inc.                 $350.00                          $349.99                                             $699.99
Wisniewski, Rusanna
307 Waterford Oak Drive
Lake Dallas, TX 75065                         25015    10/5/2020        24 Hour Fitness USA, Inc.                 $350.00                          $349.99                                             $699.99
Wistrom, Mary C.
120 Heritage Circle
McDonough, GA 30253-6034                      16704    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $81.40                                                                             $81.40
Wisz, David T.
132 Church Street
San Francisco, CA 94114                       13678    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                           4095    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $38.45                                                                             $38.45




                                                                                        Page 1693 of 1763
                                                        Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 371 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                         19553    9/28/2020     24 Hour Fitness Worldwide, Inc.                $75.07                                                                              $75.07
Witecha, Brad
2659 Waterdance Drive
Little Elm, TX 75068                         22608    10/1/2020     24 Hour Fitness Worldwide, Inc.                $75.07                                                                              $75.07
Withrow, Kevin
126 E 60th. Street
Long Beach, CA 90805                         22712    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $350.00                                                              $350.00
Withrow, Marysusan
41905 Montallegro Street
Lancaster, CA 93536                          12407    9/12/2020     24 Hour Fitness Worldwide, Inc.                               $76.37                                                               $76.37
Withrow, Sherrie
1736 6th St
Concord, CA 94519-2804                       11591     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $0.00                                                                               $0.00
Witriol, Shaun
3455 Kearny Villa Rd, Apt. 19
San Diego, CA 92123                          15505    9/19/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Witt, Katherine
1948 E Crary Street
Pasadena, CA 91104                           21095    9/30/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Witte, Thomas
9878 Thermal Street
Oakland, CA 94605                            18714    9/26/2020     24 Hour Fitness Worldwide, Inc.                $20.00                                                                              $20.00
Witte, Tom
13823 Menacso Ct.
Houston, TX 77077                            20508    10/2/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Witte, Tom
13823 Menasco Ct
Houston, TX 77077                            26942    12/8/2020     24 Hour Fitness Worldwide, Inc.                                               $500.00                                             $500.00
Witteman, Hope
45288 Esmerado Ct.
Temecula, CA 92592                            7105     9/2/2020     24 Hour Fitness Worldwide, Inc.                $60.00                                                                              $60.00
Witteman, Michael
45288 Esmerado Ct.
Temecula, CA 92592                            5931     9/2/2020     24 Hour Fitness Worldwide, Inc.              $108.00                                                                              $108.00
Witten, Suzy
619 1/2 N SPAULDING AVENUE
LOS ANGELES, CA 90036-1862                    9938     9/7/2020     24 Hour Fitness Worldwide, Inc.                               $62.00                                                               $62.00
Wittke, Ashley
4859 Loukelton Way
San Diego, CA 92120                           1636    7/14/2020    24 Hour Fitness United States, Inc.           $383.00                                                                              $383.00
Wittorp, Charles
4848 Valley Oak Circle
Mariposa, CA 95338                           11514    9/10/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Witwit, Reem
323 E Hilltop Way
Thousand Oaks, CA 91362                       8590     9/4/2020     24 Hour Fitness Worldwide, Inc.                $94.00                                                                              $94.00




                                                                                       Page 1694 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 372 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Witzling, Anamaria
4881 Orleans Dr
Huntington Beach, CA 92649                     9131     9/5/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
WM Corporate Services, Inc.
2625 W Grandview Rd Ste 150
Phoenix, AZ 85023                             17421    9/23/2020     24 Hour Fitness Worldwide, Inc.             $9,183.14                                                                           $9,183.14
WMC Fund LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Fl
Wilmington, DE 19801                           1279    7/14/2020        24 Hour Fitness USA, Inc.             $1,342,279.68                                                                      $1,342,279.68
WMC Fund LLC
Connolly Gallagher LLP
Kelly M. Conlan, Esq.
1201 N Market Street, 20th Fl
Wilmington, DE 19801                           1281    7/14/2020    24 Hour Fitness United States, Inc.       $1,342,279.68                                                                      $1,342,279.68
Wnuk, Miriam
17120 - 131st. Ave. NE Q-132
Woodinville, WA 98072-5721                     301      7/1/2020     24 Hour Fitness Worldwide, Inc.             $1,617.00                                                                           $1,617.00
Woghin, Allyn
3743 W 182nd Street
Torrance, CA 90504                            19366    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Wohlgemuth-Kunze, Genny
4705 NE 56th Avenue
Vancouver, WA 98661                           12384    9/12/2020     24 Hour Fitness Worldwide, Inc.                               $56.00                                                               $56.00
Wojnarowski, Doris Ann
7183 S Versailles Way
Aurora, CO 80016                              22235    10/1/2020              24 Denver LLC                          $66.00                                                                             $66.00
Wojtcuk, Susan
3042 Center Street
Miami, FL 33133                                357     6/30/2020     24 Hour Fitness Worldwide, Inc.               $986.92                                                                             $986.92
Wolde, Andualem
2711 NE 115th Street Apt 201
Seattle, WA                                   20753    9/30/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99
Woldegiorgis, Elizabeth
2208 Woodside Lane, Unit 8
Sacramento, CA 95825                           2283    7/25/2020        24 Hour Fitness USA, Inc.                  $567.85                                                                             $567.85
Wolf, Andrew
1811 Ocean Parkway, 3 i
Brooklyn, NY 11223                             9991     9/7/2020            24 New York LLC                      $3,291.67                                                                           $3,291.67
Wolf, Bill
2833 Annelise Way
Fort Collins, CO 80525                         921      7/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wolfe, Alyssa
4124 Middle Ridge Dr
Fairfax, VA 22033                             19168    9/30/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Wolfe, Betty J.
3207 Beamery Court
N. Las Vegas, NV 89032-0475                    9167     9/4/2020        24 Hour Fitness USA, Inc.                    $50.00                                                                             $50.00


                                                                                        Page 1695 of 1763
                                                       Case 20-11568-KBO          Doc 72-3       Filed 04/19/21     Page 373 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wolfe, Carol
6007 Shelter Bay Ave
Mill Valley, CA 94941                       21982    10/3/2020     24 Hour Fitness Worldwide, Inc.              $311.25                                                                              $311.25
Wolfe, Carol
6007 Shelter Bay Ave
Mill Valley, CA 94941-3053                  16038    9/21/2020     24 Hour Fitness Worldwide, Inc.                                                                $249.00                            $249.00
Wolfe, Eric & Joyce
2628 Argyle Lane
Trophy Club, TX 76262                        2420    7/27/2020     24 Hour Fitness Worldwide, Inc.              $141.98                                                                              $141.98
Wolfe, Jeff
4739 Westchester Drive
Woodland Hills, CA 91364                     8535     9/4/2020     24 Hour Fitness Worldwide, Inc.             $1,243.00                                                                           $1,243.00
Wolfe, Marissa
1627 Amberwood Drive Apt C
South Pasadena, CA 91030                    24049    10/2/2020     24 Hour Fitness Worldwide, Inc.              $303.56                                                                              $303.56
Wolfe, Megan
2178 Abbott St #9
San Diego, CA 92107                          6158     9/3/2020     24 Hour Fitness Worldwide, Inc.                $33.00                                                                              $33.00
WOLFF, ELISSA
6309 Misty Trail
Dallas, TX 75248                             3648    8/27/2020     24 Hour Fitness Worldwide, Inc.             $1,152.00                                                                           $1,152.00
Wolff, Gary A
1020 El Sur Ave
Arcadia, CA 91006-4529                       8708     9/4/2020    24 Hour Fitness United States, Inc.          $1,536.00                                                                           $1,536.00
Wolff, Gary
2437 Lanterman Terr
Los Angeles, CA 90039                       13504    9/13/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Wolff, Kevin Sean
337 Cozumel
Laguna Beach, CA 92651                       3960    8/27/2020     24 Hour Fitness Worldwide, Inc.              $342.00                                                                              $342.00
Wolken-Vierra, June M
300 W Wakea Ave L2
Kahului, HI 96732                           13503    9/13/2020     24 Hour Fitness Worldwide, Inc.                                                                 $79.00                             $79.00
Wolkowicz, Robert
6922 E. Country Club Lane
Anaheim, CA 92807                           25161    10/11/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Wolkowicz, Robert
6922 E. Country Club Lane
Anaheim, CA 92807                           26851    12/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Wolny, Erika Lee
950 S Lucerne blvd
Los Angeles, CA 90019                       23799    10/7/2020     24 Hour Fitness Worldwide, Inc.             $2,200.00                                                                           $2,200.00
Wolters, Kevin
585 Lands End Way #232
Oceanside, CA 92058                         21580    10/1/2020     24 Hour Fitness Worldwide, Inc.              $244.93                                                                              $244.93
Won, Angie
3036 Griffon St. E.
Danville, CA 94506                           5460     9/1/2020     24 Hour Fitness Worldwide, Inc.              $749.87                                                                              $749.87




                                                                                      Page 1696 of 1763
                                                       Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 374 of 440


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Won, Arnold
4615 Sidlaw Court
San Jose, CA 95136                          27281    1/19/2021    24 Hour Fitness Worldwide, Inc.           $250.00                                                                              $250.00
Won, Christine
4551 Alveo Road
La Canada, CA 91011                         10004     9/8/2020    24 Hour Fitness Worldwide, Inc.              $29.00                                                                             $29.00
Won, Samuel
3036 Griffon St. E.
Danville, CA 94506                           5339     9/1/2020    24 Hour Fitness Worldwide, Inc.           $749.87                                                                              $749.87
Won, Yvonne
8400 Oceanview Terrace #314
San Francisco, CA 94132                      8941     9/7/2020         24 San Francisco LLC                 $429.99         $429.99                                                              $859.98
Wonders, Alan G
2506 Overcreek Dr
Richardson, TX 75080                         7304     9/2/2020    24 Hour Fitness Worldwide, Inc.                           $333.33                                                              $333.33
Wong, Aaron A
83 Parkrose Ave
Daly City, CA 94015                         11208    9/10/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Wong, Albert
15907 Hurstfield Pointe Dr
Cypress, TX 77429                           11183     9/9/2020    24 Hour Fitness Worldwide, Inc.          $1,891.89                                                                           $1,891.89
Wong, Amy
340 Ladies Tee Ct.
Las Vegas, NV 89148                          618     6/29/2020    24 Hour Fitness Worldwide, Inc.              $74.00                                                                             $74.00
Wong, Amy
3607 Dawson St
Pittsburgh, PA 15213                        23637    10/2/2020    24 Hour Fitness Worldwide, Inc.              $28.89                                                                             $28.89
Wong, Andrew
11 Aquila Way
Coto de Caza, CA 92679                      20192    9/30/2020    24 Hour Fitness Worldwide, Inc.              $99.00                                                                             $99.00
Wong, Andrew
1540 152nd Ave
San Leandro, CA 94578                       25614    10/16/2020   24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Wong, Anjennette
3031 Lincoln Way
San Francisco, CA 94122                     13429    9/13/2020    24 Hour Fitness Worldwide, Inc.           $399.99                                                                              $399.99
Wong, Annie
2280 E 15th ST
Brooklyn, NY 11229                           9113     9/5/2020    24 Hour Fitness Worldwide, Inc.              $63.00                                                                             $63.00
Wong, Anthony
2811 Frontera Way
Burlingame, CA 94010                        23703    10/2/2020    24 Hour Fitness Worldwide, Inc.           $600.00                                                                              $600.00
Wong, Ashley
7646 Palmilla Drive #17
San Diego, CA 92122                         24617    10/3/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99
Wong, Ashley
7646 Palmilla Drive #17
San Diego, CA 92122                         24746    10/3/2020    24 Hour Fitness Worldwide, Inc.           $699.99                                                                              $699.99




                                                                                    Page 1697 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 375 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wong, Bessy Chui
2201 Cromwell Dr,
Arlington, TX 76018                          18400    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Wong, Bessy Chui
2201 Cromwell Dr.
Arlington, TX 76018                          18255    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Wong, Bessy Chui
2201 Cromwell Dr.
Arlington, TX 76018                          18392    9/25/2020     24 Hour Fitness Worldwide, Inc.              $295.59                                                                              $295.59
Wong, Bill J.
3550 Thompson Place
Hayward, CA 94541                             9159     9/4/2020        24 Hour Fitness USA, Inc.                                 $399.00                                                              $399.00
Wong, Chow
1188 Purdue St
San Leandro, CA 94579                        12933    9/13/2020     24 Hour Fitness Worldwide, Inc.              $304.57                                                                              $304.57
Wong, Danton
191 East Hind Drive
Honolulu, HI 69821                            4592    8/29/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Wong, Darrell
763 La Portada St.
South Pasadena, CA 91030                      3376    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Wong, Dave
339 Sonora Drive
San Mateo, CA 94402                            65     6/30/2020    24 Hour Fitness United States, Inc.           $729.00                                                                              $729.00
Wong, David
PO Box 844
San Bruno, CA 94066                          13286    9/21/2020          24 San Francisco LLC                    $600.00                                                                              $600.00
Wong, Dianna
PO Box 304
San Gabriel, CA 91778                        17458    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Wong, Emerson
315 Dartmouth Drive #208
Marshalls Creek, PA 18335                     4378    8/28/2020    24 Hour Fitness United States, Inc.           $600.00                                                                              $600.00
Wong, Eric
51 Hemingway Court
Trabuco Canyon, CA 92679                      9240     9/5/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wong, Ernest
2626 Broderick Avenue
Duarte, CA 91010                             19212    9/27/2020     24 Hour Fitness Worldwide, Inc.              $389.99         $429.99                                                              $819.98
Wong, Esmond
518 S Alhambra Ave Apt B
Monterey Park, CA 91755                       6237    8/31/2020     24 Hour Fitness Worldwide, Inc.              $322.49                                                                              $322.49
Wong, Esther
60 N. Nimitz Hwy Apt 604
Honolulu, HI 96817                           19885    9/29/2020        24 Hour Fitness USA, Inc.                    $49.47                                                                             $49.47
Wong, Evan Wade
610 Moraga Ave.
Piedmont, CA 94611                            6440     9/1/2020        24 Hour Fitness USA, Inc.                 $167.93                                                                              $167.93




                                                                                       Page 1698 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 376 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wong, Fanny
192 Linda Vista Dr
Daly City, CA 94014                          22689    10/2/2020    24 Hour Fitness Worldwide, Inc.             $123.29                                                                              $123.29
Wong, Frances S. M.
4156 Keanu St., Apt 3
Honolulu, HI 96816                           17131    9/22/2020       24 Hour Fitness USA, Inc.               $1,960.21                                                                           $1,960.21
Wong, Frances
32742 Alipaz St. Spc 32
San Juan Capistrano, CA 92675                 337      7/1/2020    24 Hour Fitness Worldwide, Inc.                             $149.00                                                              $149.00
Wong, Frances
32742 Alipaz Street Spc 32
San Juan Capistrano, CA 92675                 3976    8/27/2020    24 Hour Fitness Worldwide, Inc.                             $149.00                           $149.00                            $298.00
Wong, Frances
32742 Alipaz Street Spc 32
San Juan Capistrano, CA 92675                16595    9/21/2020    24 Hour Fitness Worldwide, Inc.                             $149.00                                                              $149.00
Wong, Gary
5310 97th Street Apt. 2
Corona, NY 11368-3032                         6415     9/1/2020       24 Hour Fitness USA, Inc.               $1,113.32                                                                           $1,113.32
Wong, Geraldine
165 Lunado Way
San Francisco, CA 94127                      24499    10/2/2020         24 San Francisco LLC                       $57.75                                                                            $57.75
Wong, Germaine
4 Rolph Park Ct
Crockett, CA 94525                           10629     9/7/2020    24 Hour Fitness Worldwide, Inc.             $399.99                                                                              $399.99
Wong, Gordon
835 Sharon Park Drive
Menlo Park, CA 94025                         10367     9/8/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Wong, Gregory
1352 Millbrae Ave
Millbrae, CA 94030                            4869    8/31/2020       24 Hour Fitness USA, Inc.                                  $0.00                                                                $0.00
Wong, Ho Yo
PO BOX 37610
Honolulu, HI 96837                           10351     9/7/2020       24 Hour Fitness USA, Inc.                $155.82                                                                              $155.82
Wong, James
11830 Genoa Way
Los Angeles, CA 90047                         6101     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Wong, James
15219 52nd Ave W
Edmonds, WA 98026                             4614    8/29/2020    24 Hour Fitness Worldwide, Inc.                 $32.86                                                                            $32.86
Wong, Jason
702 Anza Ct.
Walnut Creek, CA 94597                       21159    10/1/2020    24 Hour Fitness Worldwide, Inc.            $1,270.00                                                                           $1,270.00
Wong, Jeffrey
3424 Keahi Place
Honolulu , HI 96822                           6916     9/1/2020    24 Hour Fitness Worldwide, Inc.             $158.00                                                                              $158.00
WONG, JENNIFER H
1233 S 3RD ST
ALHAMBRA, CA 91801-5031                      26530    11/19/2020   24 Hour Fitness Worldwide, Inc.            $1,481.00                                                                           $1,481.00




                                                                                     Page 1699 of 1763
                                                        Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 377 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Wong, Jennifer H.
1233 S 3rd St
Alhambra, CA 91801-5031                      13856    9/14/2020    24 Hour Fitness Worldwide, Inc.          $2,108.27                                                                           $2,108.27
Wong, Jennifer
94-216 Kikepa Place
Apt B
Waipahu, HI 96797                            24894    10/5/2020    24 Hour Fitness Worldwide, Inc.           $125.65                                                                              $125.65
Wong, Jeron
14810 Bartlett Ct
San Martin, CA 95046                         23622    10/2/2020    24 Hour Fitness Worldwide, Inc.           $389.99                                                                              $389.99
Wong, Jimmy Chui
2201 Cromwell
Arlington, TX 76018                          18564    9/25/2020    24 Hour Fitness Worldwide, Inc.           $295.59                                                                              $295.59
Wong, Joe
1019 Pinefield Lane
Castle Pines, CO 80108                        3219    8/20/2020             RS FIT CA LLC                    $432.00                                                                              $432.00
Wong, Joe
1019 Pinefield Lane
Castle Pines, CO 80108                       19883    9/28/2020            24 Denver LLC                     $432.00                                                                              $432.00
Wong, Joe
11616 Calamar Court
San Diego, CA 92124                           4103    8/27/2020    24 Hour Fitness Worldwide, Inc.              $25.00                                                                             $25.00
Wong, Joe
11616 Calamar Ct
San Diego, CA 92124-2834                     15747    9/20/2020    24 Hour Fitness Worldwide, Inc.              $25.00                                                                             $25.00
Wong, John
13501 Campus Dr.
Oakland, CA 94605                            12347    9/12/2020    24 Hour Fitness Worldwide, Inc.           $199.00                                                                              $199.00
Wong, Jon J
1959 SW Morrison St. Unit 210
Portland, OR 97205                           16326    9/22/2020    24 Hour Fitness Worldwide, Inc.           $975.00                                                                              $975.00
Wong, Jordan
3424 Keahi Place
Honolulu, HI 96822                            6919     9/1/2020    24 Hour Fitness Worldwide, Inc.           $158.00                                                                              $158.00
Wong, Josephine Chou
11578 Lark Drive
Rancho Cucamonga, CA 91701                   19238    9/28/2020    24 Hour Fitness Worldwide, Inc.                           $291.57                                                              $291.57
Wong, Justin Chin
200 Monte Vista Ln
Sierra Madre, CA 91024                        6693     9/2/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
WONG, KARRIE
228 PERSIA AVENUE
SAN FRANCISCO, CA 94112                      24083    10/2/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
WONG, KENNETH J
802 Pradera Way
San Ramon, CA 94583                           4359    8/28/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
WONG, KENT
6650 COLORADO SPRUCE ST
LAS VEGAS, NV 89149                          18722    9/27/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00


                                                                                     Page 1700 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 378 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wong, Kerry
370 Cliff Drive
Unit 7
Pasadena, CA 91107                           15777    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wong, Lara
39462 Humpback Whale Rd
Newark, CA 94560                              5141     9/1/2020     24 Hour Fitness Worldwide, Inc.              $613.99                                                                              $613.99
Wong, Laura
248 Wetlands Edge Road
American Canyon, CA 94503                    23624    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,109.97                                                                           $1,109.97
Wong, Leona
150 El Bonito Way
Millbrae, CA 94030                            3853    8/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Wong, Linda
11 Aquila Way
Coto de Caza, CA 92679                       20397    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wong, Lindy
1401 Westminster Ave
Alhambra, CA 91803                           26987    12/9/2020    24 Hour Fitness United States, Inc.           $473.00                                                                              $473.00
Wong, Lindy
1554 Echo Park Ave
Los Angeles, CA 90026                        27404    2/16/2021        24 Hour Fitness USA, Inc.                 $535.50                                                                              $535.50
Wong, Lorelle
370 Cliff Drive Unit 7
Pasadena, CA 91107                           12399    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wong, Lucille
10 Sea Foam Ct
Sacramento, CA 95831                         17229    9/22/2020     24 Hour Fitness Worldwide, Inc.                             $3,240.00                                                           $3,240.00
Wong, Margarida
13501 Campus Dr.
Oakland, CA 94605                            13031    9/12/2020     24 Hour Fitness Worldwide, Inc.                                               $199.00                                             $199.00
Wong, Matthew
17903 Doty Ave
Torrance, CA 90504                           21845    10/1/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Wong, Matthew
236 Bicknell Ave, apt 10
Santa Monica, CA 90405                       22944    10/2/2020     24 Hour Fitness Worldwide, Inc.              $138.00                                                                              $138.00
Wong, Michael
2793 San Bruno Avenue
San Francisco, CA 94134                       6096     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $70.38                                                                             $70.38
Wong, Michael
7900 Tecoma Circle Apt 20201
Austin, TX 78735                             13769    9/14/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Wong, Miles
51 Hemingway Court
Trabuco Canyon, CA 92679                      8920     9/6/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wong, Monica
1598 Ivycreek Circle
San jose, CA 95121                           20368    9/29/2020     24 Hour Fitness Worldwide, Inc.             $2,139.99                                                                           $2,139.99


                                                                                       Page 1701 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 379 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wong, Nelson K.H
710 Lunalilo St Apt 605
Honolulu, HI 96813                           12901    9/11/2020       24 Hour Fitness USA, Inc.                    $53.00                                                                            $53.00
Wong, Oriana
1319 SE Ellsworth Rd
Apt 48
Vancouver, WA 98664                          12453    9/11/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Wong, Paul
2280 E 15th St
Brooklyn, NY 11229                            8375     9/5/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Wong, Paula
576 Messina Gardens Lane
San Jose, CA 95133                           15691    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Wong, Po Chun Lisa
801 South Street #2926
Honolulu, HI 96813                           24013    10/2/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Wong, Quincy
5135 Spanish Bay Circle
Stockton, CA 95219                           10874     9/9/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Wong, Raymond
2280 E 15th St
Brooklyn, NY 11229-4399                       9801     9/6/2020    24 Hour Fitness Worldwide, Inc.             $167.88                                                                              $167.88
Wong, Rebecca
623 Geraldine Drive
Millbrae, CA 94030                            7077     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $97.27                                                                            $97.27
Wong, Rok
10921 Breed Avenue
Oakland, CA 94603                             5517     9/1/2020         24 San Francisco LLC                   $429.99                                                                              $429.99
Wong, Ron
3626 Noriega Street
San Francisco, CA 94122                      17082    9/24/2020    24 Hour Fitness Worldwide, Inc.            $6,975.00       $3,025.00                                                          $10,000.00
Wong, Sandra
1019 Pinefield Ln
Castle Pines, CO 80108                        2736    8/17/2020            24 Denver LLC                      $1,704.00                                                                           $1,704.00
Wong, Sandra
1019 Pinefield Ln
Castle Pines, CO 80108                       19880    9/28/2020            24 Denver LLC                      $1,704.00                                                                           $1,704.00
Wong, Sheri & Wilbur
886 Tanis Place
Nipomo, CA 93444                              6991     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $30.99                                                                            $30.99
Wong, Stephanie
94-216B Kikepa Pl
Waipahu, HI 96797                            25105    10/8/2020    24 Hour Fitness Worldwide, Inc.             $103.66                                                                              $103.66
Wong, Sue
7640 Marina Cove Drive
Sacramento, CA 95831                         22809    10/2/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Wong, Sum
39951 Fremont Blvd, Apt 317
Fremont, CA 94538                            13472    9/13/2020    24 Hour Fitness Worldwide, Inc.             $563.98                                                                              $563.98


                                                                                     Page 1702 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 380 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wong, Theresa S.
33512 Bardolph Circle
Fremont, CA 94555                            12476    9/11/2020    24 Hour Fitness Worldwide, Inc.                                               $48.40                                              $48.40
Wong, Thomas
1631 30th Ave
San Francisco, CA 94122-3207                 19035    9/27/2020        24 Hour Holdings II LLC                                 $179.16                                                              $179.16
Wong, Timothy
11578 Lark Dr
Rancho Cucamonga, CA 91701                   13496    9/13/2020    24 Hour Fitness Worldwide, Inc.                                                                $69.00                             $69.00
Wong, Virginia S.
27982 Milt Circle
Laguna Niguel, CA 92677                      10349     9/7/2020    24 Hour Fitness Worldwide, Inc.             $244.08                                                                              $244.08
Wong, Virginia
3550 Thompson Place
Hayward, CA 94541                             8503     9/4/2020       24 Hour Fitness USA, Inc.                $399.00                                                                              $399.00
Wong, William
1240 S Leland Ave
West Covina, CA 91790                        21546    10/1/2020    24 Hour Fitness Worldwide, Inc.             $220.43                                                                              $220.43
Wong, Yolanda Lynn
PO Box 1076
Los Angeles, CA 90078-1076                    6713     9/2/2020    24 Hour Fitness Worldwide, Inc.                              $99.00                                                               $99.00
Wong-Martinez, Amy
1335 Cresthaven Drive
Pasadena, CA 91105                           22521    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Woo, Albert
1692 South Lost Trail Drive
Walnut, CA 91789                             13267    9/14/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Woo, Darrell
50 Springview Ct.
San Ramon, CA 94583                           7806     9/4/2020    24 Hour Fitness Worldwide, Inc.             $262.44                                                                              $262.44
Woo, Hannah
1223 Nob Hill Ave
Pinole, CA 94564                             20697    10/1/2020       24 Hour Fitness USA, Inc.                $399.00                                                                              $399.00
Woo, Joseph
2024 Raphael Ct
Walnut Creek, CA 94598                       25640    10/17/2020   24 Hour Fitness Worldwide, Inc.                             $699.99                                                              $699.99
Woo, Lena
2716 Birch St.
Apt. 2
Alhambra, CA 91801-1617                      11138     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Woo, Stacey
1891 N Carlsbad St
Orange, CA 92867                             13973    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $91.98                                                                            $91.98
WOO, THOMAS
4342 TERRABELLA WAY
OAKLAND, CA 94619                            22133    10/1/2020         24 San Francisco LLC                   $500.00                                                                              $500.00
Wood, Briana M
277 Golden Gate Ave. Apt 510
San Francisco, CA 94102                       8368     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $92.61                                                                            $92.61


                                                                                     Page 1703 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 381 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wood, Christopher
35440 Monterra Circle
Union City, CA 94587                         17294    9/22/2020     24 Hour Fitness Worldwide, Inc.               $250.00                                                                             $250.00
WOOD, CHRISTOPHER
4798 S LINCOLN ST
ENGLEWOOD, CO 80113                          15627    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $40.00                                                                             $40.00
Wood, Cyndi
3215 Blodgett Dr
Colorado Springs, CO 80919                   10726     9/8/2020    24 Hour Fitness United States, Inc.            $146.96                                                                             $146.96
Wood, Joy K
3620 NE 103rd St
Seattle, WA 98125                            24402    10/2/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wood, Kelly J
2401 E 14th St. #A
Austin, TX 78702                             25504    10/13/2020 24 Hour Fitness United States, Inc.                             $907.77                                                              $907.77
WOOD, KRISTINA
10515 NE 97TH CIR
VANCOUVER, WA 98662                          19564    9/29/2020        24 Hour Fitness USA, Inc.                    $91.04                                                                             $91.04
Wood, Lois C
7031 Stonebrooke Drive
Vallejo, CA 94591                             4338    8/29/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wood, Martha
535 Cattlebaron Parc Drive
Fort Worth, TX 76108                          4237    8/27/2020     24 Hour Fitness Worldwide, Inc.               $389.99                                                                             $389.99
Wood, Shari H
3217 S North Shore Dr
Ontario, CA 91761                             1955    7/20/2020    24 Hour Fitness United States, Inc.          $1,540.00                                                                           $1,540.00
Wood, Shari H
3217 S North Shore Dr
Ontario, CA 91761                            19761    9/29/2020     24 Hour Fitness Worldwide, Inc.             $1,540.00                                                                           $1,540.00
Wood, Susan White
7240 Lemur St
Ventura, CA 93003                            15196    9/17/2020     24 Hour Fitness Worldwide, Inc.               $415.49                                                                             $415.49
Woodard, Miriam
PO Box 6203
Oakland, CA 94603-0203                       14402    9/15/2020     24 Hour Fitness Worldwide, Inc.               $378.63                                                                             $378.63
Woodbridge Avenel, LLC
Francis M. Giantomasi, Esq
Chiesa Shahinian & Giantomasi
One Boland Drive
West Orange, NJ 07052                        23003    10/2/2020        24 Hour Fitness USA, Inc.             $1,408,251.10                                                                      $1,408,251.10
Woodburn, Alan
12975 Fellowship Way
Reno, NV 89511                                7894     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Woodby, Marti Jo
9911 Burrowing Owl
Conroe, TX 77385                             10926     9/8/2020     24 Hour Fitness Worldwide, Inc.               $754.38                                                                             $754.38
Wooden, Josie
3923 Ingraham St. V207
San Diego, CA 92109                           933      7/6/2020     24 Hour Fitness Worldwide, Inc.               $553.99                                                                             $553.99

                                                                                       Page 1704 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 382 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wooden, Josie
3923 Ingraham St. V207
San Diego, CA 92109                          21133    9/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wooden, Lois J
26325 Long Oak Drive
Newhall, CA 91321                            10694     9/7/2020        24 Hour Fitness USA, Inc.                                  $82.50                                                               $82.50
Woodford, Charles
1711 Caroline St Apt 302
Houston, TX 77002                            24588    10/3/2020    24 Hour Fitness United States, Inc.                                                             $277.04                            $277.04
Woodmansee, Glen
P.O. Box 3073
Santa Monica, CA 90408                        9609     9/6/2020     24 Hour Fitness Worldwide, Inc.            $10,000.00                                                                          $10,000.00
Woodmore Towne Centre, LLC
Dustin P. Branch, Esq.
Ballard Spahr LLP
2029 Century Park East
Suite 1400
Los Angeles, CA 90067-2915                   23445    10/2/2020        24 Hour Fitness USA, Inc.             $2,014,896.85                                                      $4,413.79       $2,019,310.64
Woods Jr, Vincent
11749 Christopher Ave
Inglewood, CA 90303                          17149    9/22/2020     24 Hour Fitness Worldwide, Inc.               $200.00                                                                             $200.00
Woods Jr., Joseph
7245 Gainsborough Court
Rancho Cucamonga, CA 91739                   10813     9/8/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00
Woods, Carrie
2837 Roseglen Way
Orlando, FL 32812                             4953    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Woods, Cayenne
PO Box 123
Lagunitas, CA 94938                          11357    9/10/2020     24 Hour Fitness Worldwide, Inc.               $385.00                                                                             $385.00
Woods, Deborah
129 Eddy Street #2
Richmond, CA 94801                           15681    9/19/2020     24 Hour Fitness Worldwide, Inc.                 $70.00                                                                             $70.00
Woods, James
                                              8846     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Woods, Jasmine M.
410 Warfield Drive Apt. 3079
Landover, MD 20785                           17297    9/22/2020     24 Hour Fitness Worldwide, Inc.                 $88.18                                                                             $88.18
Woods, Jeanette Farris
Ronald F. Woods & Associates
225 Broadway, Suite 1900
San Diego, CA 92101                          24379    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,400.00                                                                           $1,400.00
Woods, Jenill
7245 Gainsborough Court
Rancho Cucamonga, CA 91739                   10625     9/8/2020     24 Hour Fitness Worldwide, Inc.               $700.00                                                                             $700.00
Woods, Regena
22942 Crespi St.
Woodland Hills, CA 91364                     16131    9/17/2020     24 Hour Fitness Worldwide, Inc.               $699.99                                                                             $699.99




                                                                                       Page 1705 of 1763
                                                      Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 383 of 440


                                                                                     Claim Register
                                                                                  In re RS FIT NW LLC
                                                                                  Case No. 20-11568

                                                                                                   Current General                                  Current 503(b)(9) Current Admin
                                                                                                                   Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                    Claim Amount Claim Amount                                             Amount
                                                                                                       Amount                                           Amount           Amount
Woods, Ron
Ronald F. Woods & Associates
225 Broadway
Suite 1900
San Diego, CA 92101                        23251    10/2/2020    24 Hour Fitness Worldwide, Inc.          $1,400.00                                                                           $1,400.00
WOODS, TIM
4602 HILLVIEW DRIVE
LA MESA, CA 91941                          12293    9/12/2020    24 Hour Fitness Worldwide, Inc.                           $700.00                                                              $700.00
Woods, Valerii
11749 Christopher Ave
Inglewood , CA 90303                       22145    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,100.00                                                                           $1,100.00
Woods, Vincent
11749 Christopher Ave
Inglewood, CA 90303                        22116    10/1/2020    24 Hour Fitness Worldwide, Inc.          $1,100.00                                                                           $1,100.00
Woodson, Adrian
39926 Westcliff St
Palmdale, CA 93551                         25622    10/17/2020   24 Hour Fitness Worldwide, Inc.          $1,000.00                                                                           $1,000.00
Woodson, Nanette
165 Oddstad Dr Apt 100
Vallejo, CA 94589                          19555    9/28/2020    24 Hour Fitness Worldwide, Inc.              $38.00                                                                             $38.00
Woodson, Nanette
165 Oddstad Dr Apt 100
Vallejo, CA 94589                          19609    9/28/2020    24 Hour Fitness Worldwide, Inc.              $38.00                                                                             $38.00
Woody, Tara
5470 Montecito Ave.
Santa Rosa, CA 95404                        3721    8/28/2020    24 Hour Fitness Worldwide, Inc.           $160.00                                                                              $160.00
WOOLEY, KELSEY R.
8410 RIVERGREEN DRIVE
ELVERTA, CA 95626                          25037    10/6/2020    24 Hour Fitness Worldwide, Inc.              $55.06                                                                             $55.06
Wooley, Tammy L
4030 SW Henderson Street
Seattle, WA 98136                           5562    8/31/2020    24 Hour Fitness Worldwide, Inc.                          $2,008.22                                                           $2,008.22
Woolf, Melissa
3426 Green Spring Dr.
Fort Collins, CO 80528                     14372    9/16/2020    24 Hour Fitness Worldwide, Inc.           $272.02                                                                              $272.02
Woolfolk, Ernest
PO Box 161112
Sacramento, CA 95816                       24211    10/2/2020    24 Hour Fitness Worldwide, Inc.        $150,000.00                                                                         $150,000.00
WOOLLEY, CURTIS L.
19150 LA GUARDIA ST.
ROWLAND HEIGHTS, CA 91748-3925             20607    9/30/2020    24 Hour Fitness Worldwide, Inc.                           $144.00                           $144.00                            $288.00
Woolston, Peter
82 Williams St
San Leandro , CA 94577                     12770    9/11/2020         24 San Francisco LLC                 $240.00                                                                              $240.00
Worden, Anna Lou
3998 Edgemoor Place
Oakland, CA 94605                          13815    9/14/2020    24 Hour Fitness Worldwide, Inc.           $210.00                                                                              $210.00
Worden, Anna Lou
3998 Edgemoor Place
Oakland, CA 94605                          25671    10/15/2020   24 Hour Fitness Worldwide, Inc.           $210.00                                                                              $210.00

                                                                                   Page 1706 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 384 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Work Play Fitness, LLC
Riker Danzig Scherer Hyland & Perretti LLP
Attn: Curtis M. Plaza, Esq.
Headquarters Plaza
1 Speedwell Avenue
Morristown, NJ 07962                          22974    10/2/2020            24 New York LLC                           $0.00                                                                              $0.00
Workman, Lisa
1081 Auburn St.
Livermore, CA 94550                           10327     9/8/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
World Health Products, LLC
Jay Klein, CFO
578 Pepper Street
Monroe, CT 06468                               796     6/30/2020     24 Hour Fitness Worldwide, Inc.           $95,076.00                                                                           $95,076.00
Worley, Diane
628 W 151 St.
#4B
New York, NY 10031                             1185     7/9/2020      24 Hour Fitness Holdings LLC               $1,536.00                                                                           $1,536.00
Wormley, Mazie
972 W. 6th St.
Plainfield, NJ 07063                          24897    10/5/2020     24 Hour Fitness Worldwide, Inc.                              $300.60                           $300.60                            $601.20
Worrall, Jessica
11811 Quarter Horse Court
Oakton, VA 22124                              22426    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Wouters, Samuel
1305 Tamo'shanter Dr.
Azusa , CA 91702                               4587    8/30/2020     24 Hour Fitness Worldwide, Inc.              $220.00                                                                              $220.00
Wowiling, Sylvana
18409 Sordello St
Rowand Heights, CA 91748                      18746    9/30/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Woytko, Chris
11319 W Ibberson Dr
Everett, WA 98208                             15016    9/17/2020     24 Hour Fitness Worldwide, Inc.              $459.00                                                                              $459.00
WRI West Gate South, L.P.
Weingarten Realty Investors
Attn: Litigation Division
2600 Citadel Plaza Drive, Suite 125
Houston, TX 77008                             21294    10/1/2020        24 Hour Fitness USA, Inc.             $614,353.38                                                                          $614,353.38
Wright, Adam
4211 Delmar Ave
Dallas, TX 75206                              12610    9/15/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Wright, Alexander
1407 Chilean Lane
Winter Park, FL 32792                         25943    10/26/2020    24 Hour Fitness Worldwide, Inc.              $105.69                                                                              $105.69
Wright, Anthony
9100 Castlebar Way
Sacramento, CA 95826                           3673    8/27/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Wright, Barbara
9 Oakwood Avenue
Farmingdale, NY 11735                          5721     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00


                                                                                        Page 1707 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 385 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wright, Dave
9553 Beach Ave #39
Bellflower, Ca 90706                         21850    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
WRIGHT, DELORES G.
929 E. HELMICK ST
Carson , CA 90746-3037                        4747    8/30/2020     24 Hour Fitness Worldwide, Inc.                                                                 $60.00                             $60.00
Wright, Erica
825 Canyon View Dr
Laguna Beach, CA 92651                       26286    11/9/2020     24 Hour Fitness Worldwide, Inc.              $121.09                                                                              $121.09
Wright, Frank
8716 Brady Ave
Spring Valley, CA 91977                       3726    8/28/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wright, Frank
8716 Brady Ave.
Spring Valley, CA 91977                      15837    9/20/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Wright, Harvey
337 S. Fremont Apt 309
San Mateo, CA 94401                          17195    9/24/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Wright, James
2952 Crownview Dr
Rancho Palos Verdes, CA 90275                27308    1/24/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wright, Jean
6725 Harmon Drive
Sacramento, CA 95831                          7480     9/2/2020     24 Hour Fitness Worldwide, Inc.             $1,136.00                                                                           $1,136.00
Wright, Katherine
2952 Crownview Drive
Rancho Palos Verdes, CA 90275                27307    1/24/2021     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Wright, Lora (Kathy)
2123 Foothill Dr.
Vista, CA 92084                               833      7/7/2020        24 Hour Fitness USA, Inc.                                 $299.99                                                              $299.99
Wright, Lora
2123 Foothill Dr
Vista, CA 92084                              12163     9/9/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wright, Melanie
360 Grand Ave. #27
Oakland, CA 94610                             7680     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $200.00                                                              $200.00
Wright, Monica
46 Forest Brook Rd
Nanuet, NY 10954                             25736    10/20/2020       24 Hour Fitness USA, Inc.                    $93.98                                                                             $93.98
Wright, Patricia A.
824 19th Street
Hermosa Beach, CA 90254                      16932    9/21/2020     24 Hour Fitness Worldwide, Inc.             $2,159.92                                                                           $2,159.92
Wright, Ronald
PO BOX 2891
San Bernardino, CA 92406                     11345     9/9/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                        $1,500.00                          $3,000.00
Wright, Rotorrian D.
2186 Gill Village Way
Apt. 716
San Diego, CA 92108                           2417    7/28/2020     24 Hour Fitness Worldwide, Inc.                 $34.19                                                                             $34.19


                                                                                       Page 1708 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 386 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Wright, Sheila
5237 S Rimpau Blvd
Los Angeles, CA 90043                         16533    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Wright, Theresa
3651 Hunter St
Riverside, CA 92509                           12869    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wright, Valton
904 west highland drive
Cocoa, FL 32922                                1301    7/13/2020    24 Hour Fitness United States, Inc.              $89.44                         $89.44                                             $178.88
Wright-Meyer, Douglas
1826 NW 16th St
Gresham, OR 97030                              3431    8/27/2020     24 Hour Fitness Worldwide, Inc.              $312.00                                                                              $312.00
Wright-Price, Kelli
3401 Ocee St Apt 900
Houston, TX 77063                             25219    10/11/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Wright-Shacklett, Christine
6064 Della Ct.
Rohnert Park, CA 94928                         8586     9/4/2020        24 Hour Fitness USA, Inc.                    $15.00                                                                             $15.00
Wroblewski, David
11396 Swan Lake Drive
San Diego, CA 92131                           26282    11/9/2020        24 Hour Fitness USA, Inc.                $1,349.98                                                                           $1,349.98
Wu, Alexander
3216 Oso Grande Way
Antioch, CA 94531                             12524    9/17/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Wu, Arnold
915 Monica Way
Walnut, CA 91789                              14247    9/16/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Wu, Arvin
915 Monica Way
Walnut, CA 91789                               9344     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Wu, Catherine
381 Pescadero Ter.
Sunnyvale, CA 94086                            6628     9/1/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Wu, Charles
98 Discovery
Irvine, CA 92618                              25442    10/13/2020       24 Hour Fitness USA, Inc.                $1,937.50                                                                           $1,937.50
Wu, Chung
P.O. Box 71275
Salt Lake City, UT 84171                      13564    9/13/2020     24 Hour Fitness Worldwide, Inc.             $1,200.00                                                                           $1,200.00
Wu, Chunglan
14093 Comfort Cove Lane
Eastvale, CA 92880                            10841     9/8/2020        24 Hour Fitness USA, Inc.                                 $429.99                                                              $429.99
Wu, Cindy W.
1234 Gilcrest Ave
Sacramento, CA 95831                          12963    9/11/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Wu, David
27102 SE 18th PL
Sammamish, WA 98075                           13777    9/15/2020     24 Hour Fitness Worldwide, Inc.                                                                $480.00                            $480.00




                                                                                        Page 1709 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 387 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Wu, Debbie
2009 Marston Dr
Woodland , CA 95776                            3008    8/11/2020       24 Hour Fitness USA, Inc.                $125.97                                                                              $125.97
WU, DEBBIE
2009 MARSTON DR
WOODLAND, CA 95776                            21603    9/29/2020       24 Hour Fitness USA, Inc.                                $125.97                                                              $125.97
Wu, Dosanna
1729 North 1st St., Apt 10416
San Jose, CA 95112                            17502    9/23/2020    24 Hour Fitness Worldwide, Inc.             $291.66                                                                              $291.66
Wu, George
525 S. Ardmore Ave #143
Los Angeles , CA 90020                         5107     9/1/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Wu, Grace
5045 NE 70th St
Seattle, WA 98115                             19529    10/1/2020    24 Hour Fitness Worldwide, Inc.             $568.74                                                                              $568.74
Wu, Guang
15761 Hanover Ln
Fontana, CA 92336                             22864    10/2/2020    24 Hour Fitness Worldwide, Inc.             $180.00                                                                              $180.00
Wu, Huayuan
15203 Shining Star Ln
San Leandro, CA 94579                         23751    10/2/2020       24 Hour Fitness USA, Inc.                    $98.68                                                                            $98.68
Wu, Hunter
14093 Comfort Cove Lane
Eastvale, CA 92880                            10085     9/8/2020       24 Hour Fitness USA, Inc.                                $500.00                                                              $500.00
Wu, Irene
21239 Gary Drive #402
Hayward, CA 94546                             14181    9/15/2020    24 Hour Fitness Worldwide, Inc.             $370.00                                                                              $370.00
Wu, Jianhua
38008 Dover Comm
Fremont, CA 94536                              8518     9/4/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Wu, Jingbo
99 Vista Montana Ave
Apt #3121
San Jose, CA 95134                            21949    10/1/2020       24 Hour Fitness USA, Inc.               $1,560.00                                                                           $1,560.00
Wu, Joanne
742 San Ardo Dr
Brea, CA 92821                                 5395    8/31/2020       24 Hour Fitness USA, Inc.                $200.00                                                                              $200.00
Wu, Lili
60 Ave D
Apt # 5G
New York, NY 10009                             8742     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,472.00                                                                           $1,472.00
Wu, Lili
60 Ave D
Apt# 5G
New York, NY 10009                             9481     9/5/2020    24 Hour Fitness Worldwide, Inc.            $1,472.00                                                                           $1,472.00
Wu, Lili
60 Ave D, Apt. #5G
New York, NY 10009                            17394    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,472.00                                                                           $1,472.00




                                                                                      Page 1710 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 388 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wu, Malorie
1486 Paseo Grande
Fullerton, CA 92833                          14964    9/17/2020    24 Hour Fitness Worldwide, Inc.             $268.74                                                                              $268.74
Wu, Michelle
510 Noe St.
Apt 1
San Francisco, CA 94114                        7      6/26/2020    24 Hour Fitness Worldwide, Inc.                            $1,492.00                                                           $1,492.00
Wu, Milton
34179 Cromwell Place
Fremont, CA 94555                            20671    9/30/2020       24 Hour Fitness USA, Inc.                    $29.00                                                                            $29.00
Wu, Ming
10 Breaker Lane
Redwood City, CA 94065                       12140    9/12/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Wu, Quanming
7205 Sausalito Ave
West Hills, CA 91037                         13960    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Wu, Qun
177A Pierce Street
Staten Island, NY 10304                       146     6/29/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Wu, Qun
177A Pierce Street
Staten Island, NY 10304                      16440    9/18/2020    24 Hour Fitness Worldwide, Inc.             $132.00                                                                              $132.00
Wu, Richard
24304 Brookwood Dr.
Diamond Bar, CA 91765                        19204    9/27/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Wu, Ruqing
18773 Melrose Ave
Hayward, CA 94541                            17099    9/23/2020    24 Hour Fitness Worldwide, Inc.             $450.00                                                                              $450.00
Wu, Sai-Yan
16821 Ardath Ave.
Torrance, CA 90504                           22811    10/2/2020    24 Hour Fitness Worldwide, Inc.                             $243.75                                                              $243.75
Wu, Sean Yuxiang
1620 Norvell Street
El Cerrito, CA 94530                         24954    10/5/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Wu, Shangyu
7205 Sausalito Ave
West Hills, CA 91307                         12182    9/14/2020             RS FIT CA LLC                          $59.00                                                                            $59.00
Wu, Shifan Susan
43162 Palm PL.,
Fremont, CA 94539                            18599    9/27/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Wu, Shineng Jason
1609 Farmstead Ave
Hacienda Heights, CA 91745                    7076     9/2/2020    24 Hour Fitness Worldwide, Inc.            $1,077.26                                                                           $1,077.26
Wu, Shuxian
7205 Sausalito Ave
West Hills, CA 91037                         13536    9/14/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Wu, Szuying
192 Southbrook
Irvine, CA 92604                              8223     9/5/2020    24 Hour Fitness Worldwide, Inc.             $299.99                                                                              $299.99


                                                                                     Page 1711 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 389 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Wu, Tekan
1850 Thau Way Apt 17
Alameda, CA 94501                            12368    9/10/2020          24 San Francisco LLC                    $412.00                                                                              $412.00
Wu, Vivian
2232 E. 22nd St.
Oakland, CA 94606                             4791    8/30/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Wu, Wei
3288 Montecito Dr
San Jose, CA 95135                           17050    9/21/2020        24 Hour Fitness USA, Inc.                 $108.00                                                                              $108.00
Wu, Weiming
237 W Broadmoor Blvd
San Leandro, CA 94577                        13194    9/12/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Wu, William Junhong
55 Del Cambrea
Irvine, CA 92606                             13182    9/12/2020     24 Hour Fitness Worldwide, Inc.                                                                $289.00                            $289.00
Wu, Xiao
8218 15th Ave
Brooklyn, NY 11228                            898      7/8/2020            24 New York LLC                          $69.93                                                                             $69.93
Wu, Yanfeng
PO Box 335
Mountlake Terrace , WA 98043                 21973    10/1/2020        24 Hour Fitness USA, Inc.                    $50.96                                                                             $50.96
Wu, Yichen
1881 Pandora Dr
San Jose, CA 95124                            9125     9/5/2020     24 Hour Fitness Worldwide, Inc.              $943.88                                                                              $943.88
Wu, Zijie
1135 Rexford Ave
Pasadena, CA 91107                           18351    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Wu-Chang, Daniel
381 Pescadero Ter.
Sunnyvale, CA 94086                          10235     9/7/2020    24 Hour Fitness United States, Inc.           $699.99                                                                              $699.99
Wuelfing, Kathryn
3527 Altamont Way
Redwood City, CA 94062                        2701    8/15/2020        24 Hour Fitness USA, Inc.                 $946.00                                                                              $946.00
Wugman, Paul
15 Walnut Court
New City, NY 10956                           13186    9/12/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Wurzer, Molly K.
3124 Albans Rd.
Houston, TX 77005                            24265    10/2/2020     24 Hour Fitness Worldwide, Inc.                             $1,743.00                                                           $1,743.00
Wyatt, Danielle
5708 Fathom Dr
Fort Worth, TX 76135                          2164    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $35.72                                                                             $35.72
Wyatt, Laura L
6010 Lido Ct SW
Olympia, WA 98512                            25894    10/23/2020    24 Hour Fitness Worldwide, Inc.                              $546.48                                                              $546.48
Wyatt, Tony
27962 Loretha Lane
Laguna Niguel, ca 92677                      13515    9/14/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00




                                                                                       Page 1712 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 390 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Wyatt, Valentina
4325 West Nichols Ave
Sacramento, CA 95820                         18649    9/24/2020    24 Hour Fitness Worldwide, Inc.             $849.00                                                                              $849.00
Wyche, Gerrice
3925 Mt Vernon Dr
View Park, CA 90008                          10683     9/9/2020    24 Hour Fitness Worldwide, Inc.            $1,400.00                                                                           $1,400.00
Wylde, Andrew
5405 Suffolk Circle
Castle Rock, CO 80104                        25786    10/20/2020   24 Hour Fitness Worldwide, Inc.                             $911.64                                                              $911.64
WYLIE, KEANEA
436 RIO VISTA DR
OCEANSIDE, CA 92058                           7845     9/2/2020    24 Hour Fitness Worldwide, Inc.                               $0.00                             $0.00                              $0.00
Wyman, Joel
4730 Rusina Road
Apt. 201
Colorado Springs, CO 80907                    648      7/6/2020    24 Hour Fitness Worldwide, Inc.                 $64.00                                                                            $64.00
Wynn, Cheryl
5208 Blueberry Avenue
Fontana, CA 92336-4754                       20800    9/29/2020    24 Hour Fitness Worldwide, Inc.            $3,337.75                                                                           $3,337.75
Wynne, Derrick Russell
3310 Space Center Blvd
#242
Pasadena, TX 77505                            1213    7/10/2020       24 Hour Fitness USA, Inc.                $350.00                                                                              $350.00
Wynne, Lauren
125 West Avenida Cordoba
San Clemente, CA 92672                        7289     9/4/2020    24 Hour Fitness Worldwide, Inc.            $1,519.98                                                                           $1,519.98
Wyro, John
40 Valley Drive
Orinda, CA 94563                              1101     7/9/2020    24 Hour Fitness Worldwide, Inc.            $1,290.00                                                                           $1,290.00
Wysocki, Patryk
1215 Olympic Circle
Green Acres, FL 33413                        22419    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Wysocki, Patryk
1215 Olympic Circle
Green Acres, FL 33413                        22481    10/1/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Xi, Xinzheng
994 Ponderosa Ave Apt A
Sunnyvale, CA 94086                          15540    9/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Xia, Donglin
12848 173rd Ct NE
Redmond , WA 98052                            7314     9/4/2020       24 Hour Fitness USA, Inc.                $291.25                                                                              $291.25
Xia, Xiaoqiu
1610 Meadowlark Ln
Sunnyvale, CA 94087                          19574    9/28/2020    24 Hour Fitness Worldwide, Inc.             $340.00                                                                              $340.00
Xian, Zhuokai
3400 Stevenson Blvd, APT P34
Fremont, CA 94538                            15683    9/19/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Xiao, Deqing
229 Bonita Ln
Foster City, CA 94404                         9055     9/7/2020    24 Hour Fitness Worldwide, Inc.             $699.99        $1,399.98                                                           $2,099.97

                                                                                     Page 1713 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 391 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Xiao, Jili
20378 Vejar Rd
Walnut, CA 91789                             8589     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                $200.00                            $200.00
Xiao, Jimmy Yong
4150 Pinot Gris Way
San Jose, CA 95135                           7898     9/9/2020     24 Hour Fitness Worldwide, Inc.              $248.00                                                                              $248.00
Xiao, Jimmy
745 E Valley Blvd Apt 271
San Gabriel, CA 91776                       10338     9/8/2020     24 Hour Fitness Worldwide, Inc.             $1,399.98                                                                           $1,399.98
XIAO, SHUNXIN
14747 HIDDENSPRING CIR
CHINO HILLS, CA 91709                       13611    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
xiao, xiu qing
2179 42nd ave
san Francisco, ca 94116                     10215     9/7/2020     24 Hour Fitness Worldwide, Inc.          $100,000.00                                                                          $100,000.00
Xiao, Yang
3481 Eden Dr
Santa Clara, CA 95051                       13528    9/13/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Xie, Jennifer J
1365 Blairstone Dr
Vienna, VA 22182                             8734     9/4/2020        24 Hour Fitness USA, Inc.                                 $563.99                                                              $563.99
Xie, Jieni
15203 Shining Star Ln
San Leandro, CA 94579                       23717    10/2/2020        24 Hour Fitness USA, Inc.                $1,207.98                                                                           $1,207.98
Xie, Nianxiang
1365 Blairstone Dr
Vienna, VA 22182                             6678     9/3/2020        24 Hour Fitness USA, Inc.                                 $249.99                                                              $249.99
Xie, Saining
5357 Rancho Del Sur Dr
Fremont, CA 94555                           19401    9/29/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Xie, Shawn
2012 Arctic St
San Leandro, CA 94577                       22418    10/1/2020     24 Hour Fitness Worldwide, Inc.              $323.00                                                                              $323.00
Xie, Victor
1828 Kellerton Drive
Hacienda Hts, CA 91745                       6138     9/2/2020     24 Hour Fitness Worldwide, Inc.              $104.00                                                                              $104.00
Xie, Ziqian
14407 Cypress Meadows Dr
Houston, TX 77049                            9550     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $33.25                                                                             $33.25
Xin, Jeffrey
2516 Tampico Dr
Bay point, CA 94565                         17928    9/24/2020    24 Hour Fitness United States, Inc.           $524.00                                                                              $524.00
Xing, Fei
21016 NE 36th st
Sammamish, WA 98074                         15895    9/20/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
XING, JUNJIA
521 S SEFTON AVE APT E
MONTEREY PARK, CA 91755                      5041     9/1/2020     24 Hour Fitness Worldwide, Inc.                              $438.99                                                              $438.99




                                                                                      Page 1714 of 1763
                                                            Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 392 of 440


                                                                                            Claim Register
                                                                                         In re RS FIT NW LLC
                                                                                         Case No. 20-11568

                                                                                                           Current General                                  Current 503(b)(9) Current Admin
                                                                                                                           Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address      Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                            Claim Amount Claim Amount                                             Amount
                                                                                                               Amount                                           Amount           Amount
Xing, Mengxue
533 Capitol Ave
San Francisco, CA 94112                           1035    7/17/2020     24 Hour Fitness Holdings LLC                                $73.98                                                               $73.98
Xiong, Honghui
1235 Krista Ct
Lewisville, TX 75056                             15785    9/20/2020    24 Hour Fitness Worldwide, Inc.                 $90.38                                                                            $90.38
Xiong, Lee Anne
7700 Countryfield Drive
Sacramento, CA 95828                              121     6/29/2020    24 Hour Fitness Worldwide, Inc.             $125.00                                                                              $125.00
Xiong, Seeb
4712 Westlawn Ct Se
Salem, OR 97317                                  13971    9/15/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Xiong, Simon
6808 S 300 E
Midvale, UT 84047                                12248    9/11/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Xiong, Tao
15861 Deer Trail Dr.
Chino Hills, CA 91709                             9792     9/6/2020    24 Hour Fitness Worldwide, Inc.             $197.08                                                                              $197.08
Xiong, Vamyis E
4712 Westlawn Ct SE
Salem, OR 97317                                  16476    9/25/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Xiong, Yushuang
14006 Tucker Ave.
Sylmar , CA 91342                                11606    9/10/2020    24 Hour Fitness Worldwide, Inc.                 $50.00                                                                            $50.00
XR, minor by his father Luis Reyes
Michael K. Eidman, Esq. Attorney for Creditor
157 Engle Street
Englewood, NJ 07631                              17025    9/21/2020       24 Hour Fitness USA, Inc.            $250,000.00                                                                          $250,000.00
XR, minor by his father Luis Reyes
Michael K. Eidman, Esq.
Attorney for Creditor
157 Engle Street
Englewood, NJ 07631                              16758    9/21/2020    24 Hour Fitness Worldwide, Inc.         $250,000.00                                                                          $250,000.00
Xu, Amy
1133 Cayuga Avenue
San Francisco, CA 94112                           7491     9/3/2020         24 San Francisco LLC                   $650.00                                                                              $650.00
Xu, Annie
45040 Pawnee Dr
Fremont, CA 94539                                15593    9/19/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Xu, Bin
52 Skytop St Apt 310
San Jose, CA 95134                               26589    11/20/2020   24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Xu, Chao
424 N Mar Vista Ave
Pasadena, CA 91106                               19074    9/27/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Xu, Dan
22921 Dry Creek Rd
Diamond Bar, CA 91765                            15949    9/20/2020       24 Hour Fitness USA, Inc.                    $74.98                                                                            $74.98




                                                                                         Page 1715 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 393 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Xu, Dinghua
694 San Gabriel Ave
Morgan Hill, CA 95037                         6461     9/3/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Xu, Gu
3722 Family Tree
Irvine, CA 92618                              4228    8/27/2020     24 Hour Fitness Worldwide, Inc.              $520.00                                                                              $520.00
Xu, Huiping
4943 Wigton Dr.
Houston, TX 77096                            19734    9/28/2020     24 Hour Fitness Worldwide, Inc.              $324.74                                                                              $324.74
Xu, Jia
18902 Patton Dr
Castro Valley, CA 94546                      27511     4/5/2021        24 Hour Fitness USA, Inc.                                $1,541.00                                                           $1,541.00
Xu, Jing
1701 NW 56th St, Unit 223
Seattle, WA 98107                            13648    9/15/2020        24 Hour Fitness USA, Inc.                                $1,525.99                                                           $1,525.99
Xu, Jing
1701 NW 56th St, Unit 223
Seattle, WA 98107                            14096    9/15/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Xu, Michael
19 E. Live Oak Ave. Suite N
Arcadia, CA 91006                            24788    10/6/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Xu, Sheng
18568 Fieldbrook St
Rowland Heights, CA 91748                     7726     9/4/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Xu, Tong
1715 98th Ave Se
Lake Stevens, WA 98258                        7159     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Xu, Wenzhao
251 S. Arizona Ave Apt 225
Los Angeles, CA 90022                        17236    9/22/2020     24 Hour Fitness Worldwide, Inc.              $266.00                                                                              $266.00
Xu, Zhengbin
4 151st Pl SE
Bellevue, WA 98007                           25240    10/11/2020 24 Hour Fitness United States, Inc.             $569.00                                                                              $569.00
Xuan Ho, Vinh Tran
7907 TINDAREY MAPLE TRCE.
RICHMOND, TX 77407                           14338    9/15/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Xuan, Victor
3200 Canyon Road Apt 2304
Los Alamos, NM 87544-6212                    13354    9/13/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Xue, Shiying
5125 Esposito Ave
Las Vegas, NV 89141                           6782     9/3/2020     24 Hour Fitness Worldwide, Inc.              $384.00                                                                              $384.00
Xue, Tianxiong
301 Whitclem Dr.
Palo Alto, CA 94306                          16826    9/21/2020     24 Hour Fitness Worldwide, Inc.             $1,092.00                                                                           $1,092.00
Xyl
149 Bay 35th Street
Brooklyn, NY 11214                            9075     9/5/2020     24 Hour Fitness Worldwide, Inc.                                                                 $36.99                             $36.99




                                                                                       Page 1716 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 394 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Yaacoubian, Patil
3402 Conata Street
Duarte, CA 91010                              21232    10/1/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Yaccarino, Lisa
5827 Hickory Street
Mays Landing, NJ 08330                        11355     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Yador, Samuel
3930 Oregon Street #310
San Diego, CA 92104                           12436    9/14/2020    24 Hour Fitness Worldwide, Inc.             $195.00                                                                              $195.00
Yaeger, Dick
864 Lusterleaf Dr.
Sunnyvale, CA 94086                           22991    10/1/2020       24 Hour Fitness USA, Inc.                    $99.00                                                                            $99.00
Yaffe, Brock
2801 Stuart Street
Denver, CO 80212                               2881    8/11/2020    24 Hour Fitness Worldwide, Inc.            $1,823.90                                                                           $1,823.90
Yaghoubi, Houman
7190 Calabria Ct., Unit B
San Diego, CA 92122                            3164    8/18/2020    24 Hour Fitness Worldwide, Inc.                                               $89.98                                              $89.98
Yahyavi-Tajabadi, Mehdi
7572 Northland Place
San Ramon, CA 94583                            9011     9/6/2020    24 Hour Fitness Worldwide, Inc.             $100.00                                                                              $100.00
Yakovina, Hanna
2317 61 Street
Apt 2R
Brooklyn, NY 11204                             9089     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $83.99                                                                            $83.99
Yakub, Steve C
6740 Brittany Park Court
North Richland Hills, TX 76182-3823            3910    8/28/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yamada, Miyuki
2039 Lynbrook Ave
Hacienda Heights, CA 91745                    24658    10/6/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Yamakawa, Rie
13201 Legendary Drive
Apt 11108
Austin, TX 78727                              18588    9/28/2020    24 Hour Fitness Worldwide, Inc.             $140.00                                                                              $140.00
Yamamoto, Fred Hiroshi
11402 Falconhill Drive
Whittier, CA 90604-3614                        6369     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Yamamoto, Justin
1489 webster st #804
San Francisco, CA 94115                       26292    11/9/2020         24 San Francisco LLC                       $66.44                                                                            $66.44
Yamamoto, Masahiro
473 Sapena Ct.
#12
Santa Clara, CA 95054                         10523     9/7/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Yamanaka, Doris
1221 Capri Way
Oxnard, CA 93035                               6235     9/3/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99




                                                                                      Page 1717 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 395 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yamasaki, Mark
19603 Redbeam Ave.
Torrance, CA 90503                            4812    8/31/2020    24 Hour Fitness United States, Inc.           $200.00                                                                              $200.00
Yamasaki, Stacy
6626 SE Scott Drive
Portland, OR 97215                            5759     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $31.90                                                                             $31.90
Yamashita, Kristy
95-1058 Ainamakua Dr Apt E
Mililani, HI 96789                           17407    9/23/2020     24 Hour Fitness Worldwide, Inc.                                                                $366.48                            $366.48
Yamauchi, Leisha
2441 Halenoho Pl
Honolulu, HI 96816                           22710    10/2/2020     24 Hour Fitness Worldwide, Inc.              $239.44                                                                              $239.44
Yamek, Craig
144 Erten St.
Thousand Oaks, CA 91360                      10249     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $59.00                                                                             $59.00
Yamssi, Anne Judith
3584 Kirkcaldy Street
Pleasanton, CA 94588                         11607    9/10/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Yan Li, Huan
36 Tioga Ave
San Francisco, CA 94134                       9973     9/7/2020     24 Hour Fitness Worldwide, Inc.                 $29.00                                                                             $29.00
Yan, Chengkai
804 Waingarth CT
Danville, CA                                  9484     9/5/2020     24 Hour Fitness Worldwide, Inc.                              $150.00                           $150.00                            $300.00
Yan, Hua
1717 Winston St
San Jose, CA 95131                           13559    9/15/2020     24 Hour Fitness Worldwide, Inc.              $190.00                                                                              $190.00
Yan, Kyle Qiwo
1044 San Souci
Walnut Creek, CA 94597                       13710    9/15/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Yan, Man Keung
1114 Avon Ave
San Leandro, CA 94579                         7234     9/4/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
YAN, MARY
6233 HAZEL ST
EASTVALE, CA 92880                           15643    9/20/2020     24 Hour Fitness Worldwide, Inc.              $609.00                                                                              $609.00
Yan, Qingwen
6008 Tillman Ct
Pleasanton, CA 94588                         18083    9/25/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Yan, Renwei
1535 Shore Dr.
San Jose, CA 95131                            3748    8/28/2020        24 Hour Fitness USA, Inc.                    $39.98                                                                             $39.98
Yanagi, Ryan
418 Via La Soledad
Rodondo Beach , CA 90277                     15295    9/18/2020        24 Hour Fitness USA, Inc.                 $650.00                                                                              $650.00
Yanakiev, Stoyan Valentinov
2825 Ellendale Pl
Apt C
Los Angeles, CA 90007                        19200    9/26/2020        24 Hour Fitness USA, Inc.                                $5,300.00                                                           $5,300.00


                                                                                       Page 1718 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 396 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yancy, Christine
12814 Shadow Canyon Lane
Pearland, TX 77584                            9975     9/7/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Yanes, Daniel Richard
11 Meadow Lane
Saddle River, NJ 07258                       25977    10/27/2020    24 Hour Fitness Worldwide, Inc.                              $100.20                                                              $100.20
Yanes, Daniel Richard
11 Meadow Lane
Saddle River, NJ 07458                       26690    11/25/2020    24 Hour Fitness Worldwide, Inc.                              $100.20                                                              $100.20
Yanes, Lori
11 Meadow Lane
Saddle River, NJ 07458                       26089    10/29/2020       24 Hour Fitness USA, Inc.                    $50.10                                                                             $50.10
Yanez, Roman
4152 Windspring St
Corona, CA 92883                             17864    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
Yang, Alexander G
11026 Schmidt Road
El Monte, CA 91733                            9282     9/7/2020    24 Hour Fitness United States, Inc.              $40.00                                                                             $40.00
Yang, Benjamin
488 Walnut Ave.
Arcadia, CA 91007                             4640    8/30/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yang, Brian
428 W DUARTE RD
UNIT C
MONROVIA, CA 91016                            6256     9/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yang, Chin
9001 Colberg Drive
Austin, TX 78749                             15056    9/18/2020     24 Hour Fitness Worldwide, Inc.                              $900.00                                                              $900.00
Yang, Christine
29208 Marshbrook Dr.
Hayward, CA 94545                            17873    9/25/2020    24 Hour Fitness United States, Inc.           $311.47                                                                              $311.47
Yang, Chunhuan
11806 Mt Royal Ct
Rancho Cucamonga, CA 91737                    5729     9/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yang, Cui Hua
16058 Via Alamitos
San Lorenzo, CA 94580                         8099     9/3/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Yang, Danzhou
3421 El Camino Real, Unit 20
Atherton, CA 94027                           15584    9/19/2020        24 Hour Fitness USA, Inc.                 $611.63                                                                              $611.63
Yang, Eric
220 N Alhambra Avenue Apt B
Monterey Park, CA 91755                       8382     9/4/2020     24 Hour Fitness Worldwide, Inc.              $229.99                                                                              $229.99
Yang, Eric
5122 Seaside Court
Union City, CA 94587                         13312    9/13/2020     24 Hour Fitness Worldwide, Inc.              $495.82                                                                              $495.82
Yang, Fang
15820 California Street
Omaha, NE 68118                              23296    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00


                                                                                       Page 1719 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 397 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Yang, Feiqin
1906 Lockwood Ave.
Fremont, CA 94539                           19251    9/27/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Yang, Feng
160 Sage Ave.
Morgan Hill, CA 95037                       14044    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yang, Fuhai
115 GLOBE
Irvine, CA 92618                            11187    9/10/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Yang, Han R
3642 Nassau Dr
San Diego, CA 92115                         15962    9/21/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Yang, Hong
12585 Dupont Dr
Rancho Cucamonga, CA 91739                  16656    9/22/2020    24 Hour Fitness United States, Inc.                                            $359.00                                             $359.00
Yang, James
5041 St. Garrett Ct.
Concord, CA 94521                           14731    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Yang, James
PO Box 362126
Milpitas, CA 95036                          16022    9/21/2020     24 Hour Fitness Worldwide, Inc.              $401.90                                                                              $401.90
Yang, Jane
5041 St. Garrett Ct.
Concord, CA 94521                           16542    9/18/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Yang, Jane
5041 St.Garrett Ct.
Concord, CA 94521                           14978    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Yang, Jennifer
3525 Sage Road #616
Houston, TX 77056                           15351    9/18/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yang, Jinchuan
4 Davis
Irvine, CA 92620                             7237     9/2/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
YANG, JOHN MICHAEL
                                             3386    8/27/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Yang, June
124 Castro Lane
Fremont, CA 94539                           13252    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
YANG, KEVIN
LAW OFFICES OF ADAM NGUYEN
9550 BOLSA AVENUE
UNIT 224
WESTMINSTER, CA 92683                       16588    9/21/2020        24 Hour Fitness USA, Inc.             $119,568.12                                                                          $119,568.12
Yang, Li
1490 Clearview Way
San Marcos, CA 92078                        22395    10/2/2020     24 Hour Fitness Worldwide, Inc.              $487.49                                                                              $487.49
Yang, Lily
15 Perkins Square #8
Boston, MA 02130                            17308    9/26/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00


                                                                                      Page 1720 of 1763
                                                        Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 398 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Yang, Maixee
2301 Falcon Drive
Fairfield, CA 94533                          10680     9/8/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Yang, Melody
2295 Oldridge Drive
Hacienda Heights, CA 91745                    4623    8/29/2020    24 Hour Fitness Worldwide, Inc.           $268.74                                                                              $268.74
Yang, Min
21115 Trigger Ln.
Diamond Bar, CA 91765                         4691    8/29/2020    24 Hour Fitness Worldwide, Inc.           $325.00                                                                              $325.00
Yang, Minzhen
1194 Nikette Way
San Jose, CA 95120                           10640     9/8/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Yang, Pao Lo
20510 Amhurst Dr.
Walnut, CA 91789                              5404    8/31/2020    24 Hour Fitness Worldwide, Inc.           $100.00                                                                              $100.00
Yang, Peggy
5041 St. Garrett Ct.
Concord, CA 94521                            16142    9/17/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Yang, Peggy
5041 St. Garrett Ct.
Concord, CA 94521                            17699    9/22/2020    24 Hour Fitness Worldwide, Inc.              $49.00                                                                             $49.00
Yang, Peter
15956 E 14th St #307
San Leandro, CA 94578                        15228    9/18/2020    24 Hour Fitness Worldwide, Inc.           $500.00                                                                              $500.00
Yang, Pyeong
9001 Colberg Drive
Austin, TX 78749                             15214    9/17/2020    24 Hour Fitness Worldwide, Inc.                           $700.00                                                              $700.00
Yang, Sabrina
22720 Atherton St
Hayward, CA 94541                            15025    9/17/2020    24 Hour Fitness Worldwide, Inc.              $50.00                                                                             $50.00
Yang, Shelong
1498 Valota Rd
Redwood City, CA 94061                       19568    9/28/2020    24 Hour Fitness Worldwide, Inc.           $211.62                                                                              $211.62
Yang, Shi Ping
15814 Ellington Way
Chino Hills, CA 91709                        22756    10/2/2020    24 Hour Fitness Worldwide, Inc.           $350.00                                                                              $350.00
YANG, SHU-TING
12829 ALCONBURY ST
CERRITOS, CA 90703                           21219    10/1/2020    24 Hour Fitness Worldwide, Inc.              $98.00                                                                             $98.00
Yang, Sujen
645 Little Foot Dr.
Fremont, CA 94539                             8790     9/5/2020    24 Hour Fitness Worldwide, Inc.           $200.00                                                                              $200.00
Yang, Suqi
2491 Purdue Ave., Apt 120
Los Angeles, CA 90064                        15387    9/18/2020    24 Hour Fitness Worldwide, Inc.           $180.63                                                                              $180.63
Yang, Vam
2707 Toy Ave
Sacramento, CA 95822                         21678    10/1/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99




                                                                                     Page 1721 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 399 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yang, Vivian
24131 Fortune Drive
Lake Forest, CA 92630                         9208     9/6/2020     24 Hour Fitness Worldwide, Inc.              $269.00                                                                              $269.00
Yang, Wenxia
P.O. BOX 641862
SAN JOSE, CA 95164                           21923    10/2/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yang, Xai
9060 Marble Valley Court
Sacramento, CA 95829                         12302    9/12/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Yang, Xiaohui
419A Atkinson Dr. #802
Honolulu, HI 96814                           11142    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Yang, Xue
PO BOX 2163
TEMPLE CITY, CA 91780                        12647    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $36.70                                                                             $36.70
Yang, Yadi
4027 Dobbins Loop
Dublin, CA 94568                             22651    10/2/2020     24 Hour Fitness Worldwide, Inc.              $725.00                                                                              $725.00
Yang, Yang
403 Phoebe Dr.
Allen, TX 75013                              10218     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Yang, Zhe
17696 Azucar Way
San Diego, CA 92127                           7967     9/4/2020     24 Hour Fitness Worldwide, Inc.              $405.09                                                                              $405.09
Yang, Zhen
2028 Longleaf Circle
San Ramon, CA 94582                           9123     9/5/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Yang, Zhiyuan
4817 Main Ave S
Renton, WA 98055                             18821    9/30/2020     24 Hour Fitness Worldwide, Inc.              $769.99                                                                              $769.99
Yang, Zhongmin
13592 Van Horn Circle West
Chino, CA 91710                              26735    11/25/2020 24 Hour Fitness United States, Inc.             $350.00                                                                              $350.00
Yang, Zhongqi
13425 NE 129th Dr
Kirkland, WA 98034                           19543    9/28/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Yang, Ziliang
20617 Amhurst Dr
Walnut, CA 91789                             21517    9/29/2020    24 Hour Fitness United States, Inc.          $1,850.00                                                                           $1,850.00
Yang, Ziliang
620 S. Virgil Avenue
#317
Los Angeles, CA 90005                        13801    9/14/2020    24 Hour Fitness United States, Inc.               $0.00                                           $0.00                              $0.00
Yang, Ziliang
620 S. Virgil venue #317
Los Angeles, CA 90005                         4152    8/28/2020    24 Hour Fitness United States, Inc.               $0.00                                                                              $0.00
Yani, Moheb Shawky
2267 29th St
Santa Monica, CA 90405-2007                  21761    10/1/2020     24 Hour Fitness Worldwide, Inc.              $900.00                                                                              $900.00


                                                                                       Page 1722 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 400 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Yankin, Alexander
2775 E 12th St
Apt 715
Brooklyn, NY 11235                             9321     9/7/2020       24 Hour Fitness USA, Inc.                    $39.90                                                                            $39.90
Yannam, Jaya
17484 NW Woodrush Way
Portland, OR 97229                            21887    10/1/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Yannam, Raghu
17484 NW Wood Rush Way
Portland, OR 97229                            19348    9/28/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Yao, Allen
316 Morse Ave
Sunnyvale, CA 94085                           15193    9/17/2020    24 Hour Fitness Worldwide, Inc.             $643.00                                                                              $643.00
Yao, Dorcas
563 Dublin Way
Sunnyvale, CA 94087                           16507    9/20/2020       24 Hour Fitness USA, Inc.                                 $46.19                                                               $46.19
Yao, Jean
2347 Lass Drive
Santa Clara, CA 95054                          7671     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Yao, Jesse
316 Morse Ave
Sunnyvale, CA 94085                           14717    9/17/2020    24 Hour Fitness Worldwide, Inc.             $598.00                                                                              $598.00
Yao, Lichun
2404 Punta Del Este Dr
Hacienda Heights, CA 91745                     9031     9/5/2020    24 Hour Fitness Worldwide, Inc.                                                               $400.00                            $400.00
Yao, Michael
316 Morse Ave
Sunnyvale, CA 94085                           14776    9/17/2020    24 Hour Fitness Worldwide, Inc.             $182.00                                                                              $182.00
Yao, Nathan
316 Morse Ave
Sunnyvale, CA 94085                           13292    9/17/2020    24 Hour Fitness Worldwide, Inc.             $441.00                                                                              $441.00
Yao, Song
1531 Rucker Pl
Santa Clara, CA 95050                         13593    9/17/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Yao, Xin G.
7855 Cottonwood Ln#41
Cottonwood, CA 95828                           2834     8/5/2020    24 Hour Fitness Worldwide, Inc.             $127.96                                                                              $127.96
Yao, Ya-Hsin
41784 Wild Indigo Terrace
Fremont, CA 94538                             10853     9/8/2020    24 Hour Fitness Worldwide, Inc.             $650.00                                                                              $650.00
Yao, Zhengkun
3507 Palmilla Dr
#2064
San Jose, CA 95134                            10080    9/10/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yap, Tiffany
17116 Casimir Ave.
Torrance, CA 90504                             8989     9/5/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Yaqubi, Habib
6723 Torenia Trail, Apt. 241
San Diego, CA 92130                           20948    9/30/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00

                                                                                      Page 1723 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 401 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Yarbrough, Charles
4919 Raley Boulevard
Sacramento, CA 95838                        25286    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Yarbrough, Sandra
4919 Raley Boulevard
Sacramento, CA 95838                        25288    10/9/2020     24 Hour Fitness Worldwide, Inc.                                                                 $49.00                             $49.00
Yarbrough, Shannon
516 W. Hunt St
McKinney, TX 75069                          27520     4/6/2021        24 Hour Fitness USA, Inc.                $1,914.00                                                                           $1,914.00
Yarchin, Ashley
4017 Travis Street
Dallas, TX 75204                            22421    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $67.65                                                                             $67.65
Yarian, Katelyn L
2848 S Washington St
Englewood, CO 80113                         14735    9/15/2020     24 Hour Fitness Worldwide, Inc.              $840.00                                                                              $840.00
Yarnall, Marcie
9708 Port Orange Lane
Las Vegas, NV 89134                         12426    9/12/2020     24 Hour Fitness Worldwide, Inc.              $375.00                                                                              $375.00
Yarnell, Kelley
635 Jasmine PL NW
Issaquah, WA 98027                           4177    8/28/2020    24 Hour Fitness United States, Inc.          $1,000.00                                                                           $1,000.00
Yarusskaya, Nellya
1205 Avenue R Apt 4F
Brooklyn, NY 11229                          20012    9/30/2020     24 Hour Fitness Worldwide, Inc.              $119.88                                                                              $119.88
Yasemchyk, Andrei
85 Broadway Apt 2E
Jersey City, NJ 07306                       12319    9/12/2020     24 Hour Fitness Worldwide, Inc.              $149.87                                                                              $149.87
Yasenchak, Randy
1136 Larrabee St. #417
West Hollywood, CA 90069                    15385    9/18/2020     24 Hour Fitness Worldwide, Inc.              $107.71                                                                              $107.71
Yasko, Joseph
6778 Sandalwood Dr.
Simi Valley, CA 93063                       10471     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yassini, Mori
1951 Truman Ct.
Rocklin, CA 95765                           19809    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Yasuda , Jeffrey
151 N. Central Ave
Campbell, CA 95008                          16026    9/17/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Yasumiishi, Kip
10507 NE 110th Court
Vancouver, WA 98662                          9030     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Yasumiishi, Kristi Lee
10507 NE 110th Court
Vancouver, WA 98662                          9431     9/6/2020     24 Hour Fitness Worldwide, Inc.                              $389.99                                                              $389.99
Yasumiishi, Kristi
10507 NE 110th Court
Vancouver, WA 98662                          5857    8/31/2020     24 Hour Fitness Worldwide, Inc.                              $779.98                                                              $779.98




                                                                                      Page 1724 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 402 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yates, Beverly
13 Portofino Rd.
San Rafael, CA 94901                          4135    8/28/2020        24 Hour Fitness USA, Inc.                    $47.24                                                                             $47.24
Yates, Courtney
660 Yorktown St.
Apt 3413
Dallas, TX 75208                             26884    12/4/2020     24 Hour Fitness Worldwide, Inc.              $330.00                                                                              $330.00
Yates, David A
4400 Horner St. #62
Union City, CA 94587-2552                     9585     9/6/2020     24 Hour Fitness Worldwide, Inc.                 $30.00                                                                             $30.00
Yates, Rachel
12255 Burbank Blvd
Apt 125
Valley Village, CA 91607                      9201     9/5/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
YAUNG, FANGLING
1137 QUEENSBRIDGE WAY
SAN JOSE, CA 95120                           13452    9/16/2020        24 Hour Fitness USA, Inc.                    $77.99                                                                             $77.99
Yazdan, Naghmeh
1421 Bellevue Ave
#301
Burlingame, CA 94010                         24099    10/2/2020     24 Hour Fitness Worldwide, Inc.              $286.96                                                                              $286.96
Yazdani, Leila
1987 Vista Caudal
Newport Beach, CA 92660                       6642     9/1/2020        24 Hour Fitness USA, Inc.                                 $186.86                                                              $186.86
Yazdanyar, Sahand
816 Kennedy St NW Apt 3
Washington, D.C. 20011                        659      7/8/2020    24 Hour Fitness United States, Inc.              $80.08                                                                             $80.08
Ybarra, Elizabeth
1135 North Barston Ave.
Covina, CA 91724                             10637     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $69.00                                                                             $69.00
Ybarra, Jeremiah
8700 Brodie Ln #812
Austin, TX 78745                              7527     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $47.73                                                                             $47.73
YBARRA, JESSE J
215 MISTY MEADOW DR
BAKERSFIELD, CA 93308                        11455     9/9/2020        24 Hour Fitness USA, Inc.                 $144.00                                                                              $144.00
Ye, Ashley
3674 Oakwood Terrace, Apt #203
Fremont, CA 94536                             8576     9/4/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Ye, JIm
5751 Wells Lane
San Ramon, CA 94582                          12764    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Ye, Liqiong
237 W Broadmoor Blvd.
San Leandro, CA 94577                        13198    9/12/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Ye, Peng
43278 Cedarwood Drive
Fremont, CA 94538                            10405     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00




                                                                                       Page 1725 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 403 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Ye, Qing
2 Forshee Circle
Montvale, NJ 07645                            24697    10/2/2020        24 Hour Fitness USA, Inc.                 $249.96                                                                              $249.96
Ye, Ruiqiong
2122 100th Ave
Oakland, CA 94603                             18989    9/27/2020     24 Hour Fitness Worldwide, Inc.              $390.00                                                                              $390.00
Ye, Xian
11 COLONIAL PKWY
DUMONT, NJ 07628                               8161     9/4/2020     24 Hour Fitness Worldwide, Inc.              $466.66                                                                              $466.66
Ye, Yu Long
1615 78TH ST
BROOKLYN, NY 11214                             3535    8/26/2020        24 Hour Fitness USA, Inc.                 $223.03                                                                              $223.03
Yeager, Andrea L
PO Box 1634
Spring Valley, CA 91977                       22505    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $44.99                                                                             $44.99
Yeager, Carly
3374 south forest st
Denver, CO 80222                               5173     9/1/2020              24 Denver LLC                          $60.00                                                                             $60.00
Yeboah, Stephen
6809 Elderberry Dr
Arlington, TX 76001                            7048     9/1/2020     24 Hour Fitness Worldwide, Inc.              $720.00                                                                              $720.00
Yeddanapudi, Rajeev
12081 World Trade Dr., Unit 3
San Diego, CA 92128                           18403    9/25/2020        24 Hour Fitness USA, Inc.                             $109,592.47                                                          $109,592.47
Yee, Cindy C
14601 E. Caspian Pl
Aurora, CO 80014                              15513    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $88.98                                                                             $88.98
Yee, Dennis
2610 S. Buffalo Dr.
Las Vegas, NV 89117                           21504    10/1/2020     24 Hour Fitness Worldwide, Inc.                                                 $0.00           $99.00                             $99.00
Yee, Fei Yock
15544 Rojas Street
Hacienda Heights, CA 91745                    22004    9/30/2020        24 Hour Fitness USA, Inc.              $14,000.00                                                                           $14,000.00
YEE, GLORIA
13117 ANDY STREET
CERRITOS, CA 90703                             5798     9/3/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Yee, Howard M
22721 Princeton Pl
Castro Valley, CA 94552                       12073    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $500.00                                                              $500.00
Yee, Jane
501 Broadway, POB#1402
MILLBRAE, CA 94030                             1856    7/17/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Yee, Lucia
857 Yale St.
Apt 5
Los Angeles, CA 90012                          7754     9/4/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
YEE, MARCO FANG-TUNG
13117 Andy Street
Cerritos, CA 90703                             8158     9/3/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00


                                                                                        Page 1726 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 404 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yee, Matthew
2020 Fullerton Ave.
Apt 29
Costa Mesa, CA 92627                          6836     9/1/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Yee, Priscilla
22721 Princeton Pl
Castro Valley, CA 94552                      11963    9/11/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Yee, Sharon
76 Sunlit Cir
Sacramento, CA 95831-1661                    20132    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $33.59                                                                            $33.59
Yee, Thomas
4850 Verena Lane
Sacramento, CA 59835                          9751     9/6/2020    24 Hour Fitness Worldwide, Inc.            $3,198.00                                                                           $3,198.00
Yee, Vanessa
135 Southbrook
Irvine, CA 92604                             17747    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $26.68                                                                            $26.68
Yee, Wellington
10078 Cosby Way
Elk Grove, CA 95757                          18303    9/28/2020    24 Hour Fitness Worldwide, Inc.             $440.87                                                                              $440.87
YEE-CUSCHIERI, LUCY
3425 Meridian Ave
San Jose, CA 95124                           10001     9/7/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yefremenkova, Marina
7205 Offield Ct
Sacramento, CA 95842                         19180    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Yefremenkova, Nadezhda
7205 Offield Ct.
Sacramento, CA 95842                         19673    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $99.99                                                                            $99.99
Yefremenkova, Victoria
7205 Offield Ct
Sacramento, CA 95842                         18239    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Yeghiyan, Ani
10504 Pinyon Avenue
Tujunga, CA 91042                             8297     9/6/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Yegiyan, Zhanna
4721 Kester Ave #2
Sherman Oaks, CA 91403                       26991    12/10/2020      24 Hour Fitness USA, Inc.                    $67.42                                                                            $67.42
Yeh, Lillian H
801 Montalvo Dr.
Bakersfield, CA 93309                        20138    9/29/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Yeh, Mai-Chu
25656 Paul Ct.
Hayward, CA 94541-5722                       18936    9/26/2020       24 Hour Fitness USA, Inc.               $1,205.00                                                                           $1,205.00
Yeh, Max
6338 Villa Rosa Drive
Rancho Palos Verdes, CA 90275                 8704     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Yeh, Michael
20283 Santa Maria Ave, # 2272
Castro Valley, CA 94546                      12154    9/11/2020    24 Hour Fitness Worldwide, Inc.             $349.50                                                                              $349.50


                                                                                     Page 1727 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 405 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yeh, Thomas Y
801 Montalvo Dr
Bakersfield, CA 93309                        20408    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Yeh, Yvonne
456 Elwood Street
Piscataway, NJ 08854                         14276    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Yek, Surn-Yee
2005 Shady Creek Place
Danville, CA 94526                           16749    9/21/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Yekrangi, Shahla
24 Via Ulmaria
Rancho Santa Margarita, CA 92688              7992     9/3/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Yekyazarian, Armen
553 South St. #110
Glendale, CA 91202                            8208     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99
Yela, Leah
14765 Manor Pl
Fontana, CA 92336                            13530    9/14/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Yelinek, Leonard
PO Box 30787
Las Vegas, NV 89173-0787                     18783    9/24/2020     24 Hour Fitness Worldwide, Inc.                 $74.00                                                                             $74.00
Yelp Inc.
4343 N Scottsdale Rd
Ste 220
Scottsdale, AZ 85251                          3202    8/20/2020        24 Hour Fitness USA, Inc.              $29,495.00                                                                           $29,495.00
Yemelianova, Ksenia
13517 Floris Street
Herndon, VA 20171                            15473    9/19/2020     24 Hour Fitness Worldwide, Inc.              $935.00                                                                              $935.00
Yen, Angela
3910 Dogwood Canyon Lane
Sugar Land, TX 77479                         23898    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,600.00                                                                           $1,600.00
Yen, Sophia
9101 Arcadia Avenue
San Gabriel, CA 91775                        22646    10/2/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yenne, Azia
3985 24th St
San Francisco, CA 94114                       7681     9/2/2020          24 San Francisco LLC                                    $190.00                                                              $190.00
YEOM, SUNYOUNG
6648 MT WELLINGTON DR
SAN JOSE, CA 95120                           22881    10/2/2020    24 Hour Fitness United States, Inc.                            $80.13                             $0.00                             $80.13
Yepez, Rita
100 Herriot St #3P
Yonkers, NY 10701                             2724    8/13/2020    24 Hour Fitness United States, Inc.              $15.99                                                                             $15.99
YESCO, LLC
ATTN: Tyler Steenblik
1605 Gramercy Road
SLC, UT 84104                                 1924    7/21/2020        24 Hour Fitness USA, Inc.              $23,935.40                                                                           $23,935.40
Yeung, Allan
2468 San Carlos Ave
San Carlos, CA 94070                         14100    9/14/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99

                                                                                       Page 1728 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 406 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yeung, Jason
PO BOX 32634
Los Angeles, CA 90032                         5139     9/1/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Yeung, Jason
PO BOX 32634
Los Angeles, CA 90032                         6660     9/1/2020    24 Hour Fitness Worldwide, Inc.             $389.99                                                                              $389.99
Yeung, Jeffrey
8563 Dunes Way
Newark, CA 94560                              9139     9/6/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yeung, Peter
39 Calais St.
Irvine, CA 92602                             15561    9/19/2020    24 Hour Fitness Worldwide, Inc.                 $87.25                                                                            $87.25
Yeung, Yvonne
139 Joaquin Dr
Danville, CA 94526                           13090    9/11/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Yewa-Michel, Pauline
17 Clinton Pl.
Suffern, NY 10901                            26937    12/8/2020       24 Hour Fitness USA, Inc.               $2,558.52                                                                           $2,558.52
YHARO, SYLVIA
GEIGER GRADE RD #712
RENO, NV 89521                               25139    10/9/2020       24 Hour Fitness USA, Inc.                $810.31                                                                              $810.31
Yi Wu Go, Yue
12827 Waybridge
Sugar Land, TX 77478                         14544    9/16/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Yi, Charles
1329 Jamaica Ln
Oxnard, CA 93030                             25269    10/12/2020   24 Hour Fitness Worldwide, Inc.             $430.00                                                                              $430.00
Yi, Chucai
36001 Wellington Place
Fremont, CA 94536                             9382     9/6/2020       24 Hour Fitness USA, Inc.                $429.00                                                                              $429.00
Yi, Daniel
26 Van Reypen Street
Jersey City, NJ 07306                         5371    8/30/2020    24 Hour Fitness Worldwide, Inc.             $216.49                                                                              $216.49
Yi, Hae
2805 Denver St.
San Diego, CA 92117                          13247    9/14/2020       24 Hour Fitness USA, Inc.                    $41.99                                                                            $41.99
Yi, Heajung
5517 Ashleigh Road
Fairfax, VA 22030                             2955    8/11/2020    24 Hour Fitness Worldwide, Inc.            $1,530.00                                                                           $1,530.00
YI, HOYUN
44849 CAMELLIA DR.
FREMONT, CA 94539                             8073     9/3/2020    24 Hour Fitness Worldwide, Inc.             $174.75                                                                              $174.75
Yi, Kathy Kim
15527 Bechard Avenue
Norwalk, CA 90650                            12937    9/12/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Yi, Michael
15527 Bechard Avenue
Norwalk, CA 90650                            12296    9/12/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00




                                                                                     Page 1729 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 407 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Yi, Tae
PO Box 12845
Las Vegas, NV 89112                           12897    9/12/2020     24 Hour Fitness Worldwide, Inc.             $2,000.00                                                                           $2,000.00
Yian, Rebecca
1217 11th Pl.
Hermosa Beach, CA 90254                       22821    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $42.09                                                                             $42.09
YICHEN YU
1501 Decoto Rd Apt 292
Union City, CA 94587                          11340     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yick, Donna
251 Francisco St. #2
San Francisco, CA 94133                       24441    10/5/2020          24 San Francisco LLC                    $560.75                                                                              $560.75
Yick, Ernie
4421 Avondale Circle
Fairfield, CA 94533                            8625     9/4/2020     24 Hour Fitness Worldwide, Inc.                                                                $400.00                            $400.00
Yien, Jean
716 S Evanston St
Aurora, CO 80012                              12767    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $63.00                                                                             $63.00
Yilmaz, Mustafa
2458 Arctic Fox Way
Reston, VA 20191                               682     7/13/2020     24 Hour Fitness Worldwide, Inc.             $1,999.68                                                                           $1,999.68
Yim, Helen D
91-957 Puahala St., 43A
Ewa Beach, HI 96706                            3264    8/21/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Yin, Chen
5901 Harvest Hill Rd Apt 2071
Dallas, TX 75230                               1739    7/15/2020     24 Hour Fitness Worldwide, Inc.                 $72.72                                                                             $72.72
Yin, Fucheng
509 Index Ave Ne
Renton, WA 98056                              11046     9/8/2020        24 Hour Fitness USA, Inc.                                  $24.74                                                               $24.74
Yin, Gang
2742 Oak Rd, Apt #205
Walnut Creek, CA 94597                        25875    10/22/2020    24 Hour Fitness Worldwide, Inc.              $103.98                                                                              $103.98
Yin, Kelly
19741 Louise Ct
Castro Valley, CA 94546                       17152    9/24/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Yin, Li
815 Tennessee St
Unit 107
San Francisco, CA 94107                       26917    12/7/2020    24 Hour Fitness United States, Inc.                           $524.98                                                              $524.98
Yin, Lili
954 Westlynn Way
Apt 3
Cupertino , CA 95014                           4734    8/30/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
Yin, Lina
1605 Richmond St
El Cerrito, CA 94530                           6606     9/1/2020        24 Hour Fitness USA, Inc.                 $155.97                                                                              $155.97
Yin, Paulette
11121 Sagittarius Rd
San Diego, CA 92126                           25214    10/10/2020    24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00

                                                                                        Page 1730 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 408 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yin, Xiaolong
1660 118th Ave SE Apt D111
Bellevue, WA 98005                           13336    9/13/2020    24 Hour Fitness Worldwide, Inc.                 $40.98                                                                            $40.98
Ying, Pih Hsia
6523 Hagen Blvd.
El Cerrito, CA 94530                          8102     9/4/2020    24 Hour Fitness Worldwide, Inc.             $700.00                                                                              $700.00
Ying, Ting
1366 Sioux Ct
Fremont, CA 94539                            26955    12/8/2020    24 Hour Fitness Worldwide, Inc.             $190.00                                                                              $190.00
Ying, Virginia
17908 Pires Ave
Cerritos, CA 90703                           25839    10/21/2020   24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Yingkunfu
6346 Fern Ct
Eastvale, CA                                 18552    9/26/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Yip, Brian
201 Marcella Way
Millbrae, CA 94030                           12845    9/14/2020    24 Hour Fitness Worldwide, Inc.             $600.00                                                                              $600.00
Yip, Edwin
10818 Dixon Dr S.
Seattle, WA 98178                            12870    9/11/2020    24 Hour Fitness Worldwide, Inc.             $135.10                                                                              $135.10
Yip, Jason
4318 NE 87th St.
Seattle, WA 98115                             2196    8/17/2020    24 Hour Fitness Worldwide, Inc.             $497.00                                                                              $497.00
Yip, Karsia
5 Challen Ct.
Alameda, CA 94501                             9625     9/6/2020    24 Hour Fitness Worldwide, Inc.             $116.66                                                                              $116.66
Yip, Kristen
10818 Dixon Dr S
Seattle, WA 98178                            12252    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $55.10                                                                            $55.10
Yip, Saridyn
7812 Garvalia Avenue
Rosemead, CA 91770                           17933    9/24/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Yip, Shirley
10818 Dixon Dr S
Seattle, WA 98178                            12865    9/11/2020    24 Hour Fitness Worldwide, Inc.                 $20.00                                                                            $20.00
Yn, Christopher
424 E Badillo St
Covina, CA 91723                              4888    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,349.98                                                                           $1,349.98
Ynfante, Michele
PO Box 40223
Pasadena, CA 91114                            6714     9/3/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Yo Jing LLC
3519 Cottage Manor Lane
Katy, TX 77494                               26526    11/18/2020      24 Hour Fitness USA, Inc.                               $6,375.56                                                           $6,375.56
Yoder, Nancy F.
43 W. Laurel Ave.
Glendora, CA 91741                           23645    10/1/2020    24 Hour Fitness Worldwide, Inc.             $184.00                                                                              $184.00




                                                                                     Page 1731 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 409 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yoe Joo Hwang
8150 Julie Ct.
Hesperia , CA 92345                          18778    9/28/2020    24 Hour Fitness Worldwide, Inc.             $360.00                                                                              $360.00
Yogel, Shachar
4773 Longshot Dr.
Las Vegas, NV 89122                           886      7/7/2020       24 Hour Fitness USA, Inc.               $3,696.00                                                                           $3,696.00
Yogel, Shachar
4773 Longshot Dr.
Las Vegas, NV 89122                          24700    10/2/2020       24 Hour Fitness USA, Inc.               $3,696.00                                                                           $3,696.00
Yogev, Ayal
870 W McKinley Ave
Sunnyvale, CA 94086                           2113    7/22/2020       24 Hour Fitness USA, Inc.                                $995.96                                                              $995.96
Yohannan, Nancy
3100 La Terrace Cir.
San Jose, CA 95123-5317                      21664    10/1/2020       24 Hour Fitness USA, Inc.                $288.00                                                                              $288.00
Yokom, Braden
310 N Murray Blvd Apt 206
Colorado Springs, CO 80916                    9837     9/6/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Yokooji, Jon S
7114 Fountain Lilly Dr
Humble, TX 77346                             25359    10/13/2020   24 Hour Fitness Worldwide, Inc.                 $79.54                                                                            $79.54
Yokum, Marie-Therese
1427 Crawford Drive
Mesquite, TX 75149                            2159     8/3/2020         24 San Francisco LLC                                                                      $93.88                             $93.88
Yonjan, Sweta
6495 Portola Drive
Apt #309
El Cerrito, CA 94530                         23604    10/2/2020    24 Hour Fitness Worldwide, Inc.             $699.00                                                                              $699.00
Yoo, Byoung
846 Dalmalley Lane
Coppell, TX 75019                            10963     9/8/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Yoo, Chris
2510 164TH ST SW APT C208
LYNNWOOD, WA 98087                            8760     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Yoo, Chris
2510 164th St SW, Apt C208
Lynnwood, WA 98087                            9095     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Yoo, Hye Young
2510 164th St SW Apt C208
Lynnwood, WA 98087                            8733     9/5/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
YOO, SOO H
9010 Primavera Ln
Cypress, CA 90630                             4892    8/31/2020    24 Hour Fitness Worldwide, Inc.            $1,000.00                                                                           $1,000.00
Yoon, Alex Yeohong
10799 Portico Circle
Rancho Cordova, CA 95670                      8570     9/5/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yoon, Christie
P.O. Box 5505
Buena Park, CA 90622                         11305    9/11/2020    24 Hour Fitness Worldwide, Inc.             $108.77                                                                              $108.77


                                                                                     Page 1732 of 1763
                                                      Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 410 of 440


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Yoon, Eliza
109 Dexter Ave N #609
Seattle, WA 98109                           2452    7/29/2020       24 Hour Fitness USA, Inc.                    $86.88                                                                            $86.88
Yoon, HyunJu
4 Atherton
Irvine, CA 92620                            7177     9/2/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Yoon, Jong
11933 Dublin Canyon Rd
Pleasanton, CA 94588                       11675     9/9/2020    24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Yoon, Julia
2525 Lincoln Ave. Apt. A
Alameda, CA 94501                           5016    8/31/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Yoon, Kenneth J
5150 E Asbury Ave.
APT 205
Denver, CO 80222                           26070    10/29/2020   24 Hour Fitness Worldwide, Inc.             $170.72                                                                              $170.72
YOON, SERI
577 N. 9TH STREET
SAN JOSE, CA 95112                         10053     9/7/2020       24 Hour Fitness USA, Inc.                $699.99                                                                              $699.99
YORBA LINDA WATER DISTRICT
1717 E. MIRALOMA AVE.
PLACENTIA, CA 92870                        18710    9/24/2020    24 Hour Fitness Worldwide, Inc.             $105.42                                                                              $105.42
Yordanov, Ilia
949 N. Kings Rd APT 314
West Hollywood, CA 90069                    6240     9/3/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Yori, Brian
512 East Grand Ave
El Segundo, CA 90245                       12836    9/11/2020    24 Hour Fitness Worldwide, Inc.                             $100.00                                                              $100.00
York, Tirizia L
6567 Jewel Stone Lane
Dickinson, TX 77537                         5237    8/30/2020    24 Hour Fitness Worldwide, Inc.             $324.74                                                                              $324.74
Yoshida, Rodney
951109 milia st
Mililani, Hawaii 96789                     16864    9/28/2020             RS FIT CA LLC                     $1,759.16                                                                           $1,759.16
Yoshikawa, Shannon K
1507 7th St 598
Santa Monica, CA 90401                      3686    8/28/2020    24 Hour Fitness Worldwide, Inc.             $500.00                                                                              $500.00
Yoshimoto, Shane
409 E. Grand Ave
El Segundo, CA 90245                       18522    9/22/2020    24 Hour Fitness Worldwide, Inc.             $400.00                                                                              $400.00
Yoshimura, Akira
23735 Sandhurst Lane
Harbor City, CA 90710                       5715     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $49.00                                                                            $49.00
Yoshino, Rhoda M.
1495 Ala Aolani St.
Honolulu, HI 96819                         24711    10/2/2020       24 Hour Fitness USA, Inc.                $628.18                                                                              $628.18
Yoshioka, Linda
121 Campanita Ct.
Monterey Park, CA 91754                    20228    9/30/2020    24 Hour Fitness Worldwide, Inc.             $499.00                                                                              $499.00


                                                                                   Page 1733 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 411 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Yossef, Brian
27 Cantata Dr
Mission Viejo, CA 92692                      11503    9/11/2020    24 Hour Fitness Worldwide, Inc.             $420.00                                                                              $420.00
Youde, Simon
430 Acaso drive
Walnut, CA 91789                              4571    8/29/2020    24 Hour Fitness Worldwide, Inc.            $1,218.00                                                                           $1,218.00
Young, Allison
219 Bush Lane
Mahwah, NJ 07430                             18803    9/26/2020       24 Hour Fitness USA, Inc.                               $2,100.00                                                           $2,100.00
Young, Amy
12916 27th Dr SE
Everett, WA 98208                            15958    9/21/2020    24 Hour Fitness Worldwide, Inc.             $711.99                                                                              $711.99
Young, Amy
219 Bush Lane
Mahwah, NJ 07430                             18515    9/26/2020       24 Hour Fitness USA, Inc.                               $4,050.00                                                           $4,050.00
Young, Anthony
1944 Lever Blvd.
Stockton, CA 95206                           16218    9/20/2020    24 Hour Fitness Worldwide, Inc.             $399.00                                                                              $399.00
Young, Blair C
802 Windmill Place
Highlands Ranch, CO 80126                    10374     9/8/2020    24 Hour Fitness Worldwide, Inc.             $349.00                                                                              $349.00
Young, Carol
7712 S.Columbine St.
Centennial, CO 80122                         17516    9/22/2020    24 Hour Fitness Worldwide, Inc.             $178.49                                                                              $178.49
Young, Donna A.
432 Elmwood Street
Islip Terrace, NY 11752                       2207    8/10/2020    24 Hour Fitness Worldwide, Inc.             $167.88                                                                              $167.88
Young, Gloria
6602 Colgate Avenue
Los Angeles, CA 90048                         1756    7/16/2020    24 Hour Fitness Worldwide, Inc.                 $98.00                                                                            $98.00
Young, Gloria
6602 Colgate Avenue
Los Angeles, CA 90048                        19189    9/25/2020    24 Hour Fitness Worldwide, Inc.                                                                $95.00                             $95.00
Young, Grace
13248 Waco Street
Baldwin Park, CA 91706                       22993    10/6/2020    24 Hour Fitness Worldwide, Inc.                                              $699.00                                             $699.00
Young, Jennifer
613 E Washington Blvd
Apt 11
Pasadena, CA 91104                            6439     9/1/2020    24 Hour Fitness Worldwide, Inc.                 $32.81                                                                            $32.81
Young, John A
41207 Alline Street
Fremont, CA 94538                            10940     9/8/2020    24 Hour Fitness Worldwide, Inc.             $550.00                                                                              $550.00
Young, John Taylor
PO Box 720186
Dallas, TX 75372                             25372    10/13/2020   24 Hour Fitness Worldwide, Inc.             $131.64                                                                              $131.64
Young, Kaye
PO Box 6106
Altadena, CA 91001                           23768    10/2/2020    24 Hour Fitness Worldwide, Inc.            $2,000.00                                                                           $2,000.00


                                                                                     Page 1734 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 412 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Young, Laura
2123 Impala Ct.
Pittsburg, CA 94565                          17114    9/23/2020    24 Hour Fitness Worldwide, Inc.            $1,520.00                                                                           $1,520.00
Young, Lauren
2275 Grove Way #18
Castro Valley, CA 94546                      20684    10/1/2020    24 Hour Fitness Worldwide, Inc.             $394.16                                                                              $394.16
Young, Lucy
1085 Tasman Drive #424
Sunnyvale, CA 94089                          12392    9/12/2020    24 Hour Fitness Worldwide, Inc.            $1,260.00                                                                           $1,260.00
Young, Lynette
137 Teloma Drive
Ventura, CA 93003                             9861     9/7/2020    24 Hour Fitness Worldwide, Inc.                 $60.00                                                                            $60.00
Young, Maria A.
8 Carwall Ave
Mount Vemon, NY 10552                        21797    10/2/2020    24 Hour Fitness Worldwide, Inc.             $800.00                                                                              $800.00
Young, Maria
8424 White Sands Dr.
Plano, TX 75025                              24400    10/6/2020    24 Hour Fitness Worldwide, Inc.                                                               $112.11                            $112.11
Young, Marilyn
9500 Sunset Ave.
La Mesa, CA 91941-4220                       25084    10/6/2020    24 Hour Fitness Worldwide, Inc.                            $1,494.00                                                           $1,494.00
Young, Mercedes Michele
450 FORD PLACE #5
PASADENA, CA 91101                            6040     9/3/2020    24 Hour Fitness Worldwide, Inc.                 $81.00                                                                            $81.00
Young, Miriam
219 Bush Lane
Mahwah, NJ 07430                             18808    9/26/2020       24 Hour Fitness USA, Inc.                                $975.00                                                              $975.00
Young, Myong A
630 Tennis Club Dr
Unit 305
Fort Lauderdale, FL 33311                     2741    8/19/2020       24 Hour Fitness USA, Inc.                $108.80         $108.80          $108.80          $108.80                            $435.20
Young, Pamela
7032 Darnoch Way
West Hills, CA 91307                         16140    9/17/2020    24 Hour Fitness Worldwide, Inc.             $198.29                                                                              $198.29
Young, Raymond
10279 Seneca Pass
Riverside, CA 92503                          10715     9/8/2020    24 Hour Fitness Worldwide, Inc.             $425.00                                                                              $425.00
Young, Serena
3835 25th Street
San Francisco, CA 94114                       7264     9/3/2020         24 San Francisco LLC                                   $599.00                                                              $599.00
Young, Shane
7 North Street
Medford, NJ 08055                             7351     9/3/2020    24 Hour Fitness Worldwide, Inc.                             $104.97          $104.97                                             $209.94
Young, Victoria
4001 Cortina Drive
Austin, TX 78749                              4785    8/31/2020    24 Hour Fitness Worldwide, Inc.             $320.00                                                                              $320.00
Young, William
17005 Glenfold Dr.
Hacienda Heights, CA 91745                    7638     9/3/2020    24 Hour Fitness Worldwide, Inc.             $199.00                                                                              $199.00


                                                                                     Page 1735 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 413 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Young, William
2512 Simas Ave
Pinole, CA 94564                              12276     9/9/2020    24 Hour Fitness Worldwide, Inc.             $192.00                                                                              $192.00
Young, Xenia
2133 Bermuda Dunes Place
Oxnard, CA 93036                              19867    9/28/2020    24 Hour Fitness Worldwide, Inc.             $624.00                                                                              $624.00
Youngblood, Edward L.
4467 Poinsettia Court
San Jose, CA 95136                            15677    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Youngblood, Kateenya V.
P.O. Box 160402
Miami , FL 33116                              21374    10/1/2020    24 Hour Fitness Worldwide, Inc.                            $3,767.50                                                           $3,767.50
Youngblood, Sharon
4467 Poinsettia Ct.
San Jose, CA 95136                            15358    9/19/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Younger, Jessica
15522 Moorpark St, Apt #5
Encino, CA 91436                               7851     9/2/2020    24 Hour Fitness Worldwide, Inc.                 $52.00                                                                            $52.00
Young-Klanko, Angela
C/O Unit A. 1404 Victory Blvd.
Burbank, CA 91506                             22078    10/1/2020       24 Hour Fitness USA, Inc.                               $1,398.28                                                           $1,398.28
Yourman, Jeffrey
66 Nottingham Road
Fair Lawn, NJ 07410                            9230     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $99.93                                                                            $99.93
Yourman, Sarah
66 Nottingham Road
Fair Lawn, NJ 07410                            9621     9/6/2020    24 Hour Fitness Worldwide, Inc.                 $48.14                                                                            $48.14
Youssef, Mariam A
26941 Stonehaven
Mission Viejo, CA 92691                       11240     9/9/2020             RS FIT CA LLC                      $624.00                                                                              $624.00
Yriarte, Steve
18232 Mescalero St.
Rowland Hts., CA 91748                        14327    9/15/2020    24 Hour Fitness Worldwide, Inc.                 $99.00                                                                            $99.00
Yu Li, Eric Qin
2230 Rivera Street
San Francisco, CA 94116                       15345    9/18/2020    24 Hour Fitness Worldwide, Inc.             $429.99                                                                              $429.99
Yu, Amy
530 Stockton St #501
San Francisco, CA 94108                        4061    8/27/2020         24 San Francisco LLC                   $450.00                                                                              $450.00
Yu, Angie
310 Santa Ynez Way
Sacramento, CA 95816                          15591    9/19/2020    24 Hour Fitness Worldwide, Inc.            $1,235.00                                                                           $1,235.00
Yu, Angie
310 Santa Ynez Way
Sacramento, CA 95816                          24611    10/5/2020    24 Hour Fitness Worldwide, Inc.            $1,235.00                                                                           $1,235.00
Yu, Anthony
945 Taraval Street #628
San Francisco, CA 94116                       21569    10/1/2020    24 Hour Fitness Worldwide, Inc.             $394.02                                                                              $394.02




                                                                                      Page 1736 of 1763
                                                         Case 20-11568-KBO        Doc 72-3         Filed 04/19/21    Page 414 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Yu, Benjamin
233 Jersey Street,
San Francisco, CA 94114                       14256    9/15/2020       24 Hour Fitness USA, Inc.               $1,380.00                                                                           $1,380.00
Yu, Chad
19 Via Buen Corazon
San Clemente, CA 92673                        11360     9/9/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Yu, Chunlan
3705 Thousand Oaks Drive
San Jose, CA 95136                            12822    9/13/2020    24 Hour Fitness Worldwide, Inc.             $215.00                                                                              $215.00
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                       16012    9/21/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                       16999    9/22/2020    24 Hour Fitness Worldwide, Inc.             $429.00                                                                              $429.00
Yu, Cindy
920 Garfield Street
San Francisco, CA 94132                       19096    9/23/2020    24 Hour Fitness Worldwide, Inc.                 $0.00                                                                              $0.00
Yu, Da
1773 Arbor Dr
San Jose, CA 95125                             9946     9/6/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Yu, Danqing
3425 Elke Ct
Modesto, CA 95355                             11772    9/10/2020       24 Hour Fitness USA, Inc.                $400.00                                                                              $400.00
Yu, Dongmei
2 Olive Place
Forest Hills, NY 11375                         3594    8/27/2020    24 Hour Fitness Worldwide, Inc.             $191.94                                                                              $191.94
Yu, Haiyan
21016 NE 36th St
Sammamish, WA 98074                           15935    9/20/2020    24 Hour Fitness Worldwide, Inc.             $540.00                                                                              $540.00
Yu, Han
3413 Trickling Springs Way
Pflugerville, TX 78660                        11957    9/10/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Yu, Iris
221 La Prenda
Millbrae, CA 94030                            14425    9/15/2020     24 Hour Fitness Holdings LLC               $450.00                                                                              $450.00
Yu, Iying
515 N Jackson St Apt 214
Glendale, CA 91206                             7717     9/3/2020       24 Hour Fitness USA, Inc.                $170.86                                                                              $170.86
Yu, Joanna S
5112 Silver Reef Drive
Fremont, CA 94538                             26318    11/11/2020   24 Hour Fitness Worldwide, Inc.             $699.99                                                                              $699.99
Yu, John
625 S Berendo St Ph 5
Los Angeles, CA 90005                          3890    8/27/2020    24 Hour Fitness Worldwide, Inc.            $1,350.00                                                                           $1,350.00
Yu, John
70 Parnell Avenue
Daly City, CA 94015                           12418    9/12/2020    24 Hour Fitness Worldwide, Inc.             $233.00                                                                              $233.00




                                                                                      Page 1737 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 415 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yu, Joyce
1551 Southgate Ave, unit 109
Daly City, CA 94015                          14554    9/16/2020    24 Hour Fitness United States, Inc.           $420.00                                                                              $420.00
Yu, Kuan-Yi
522 Brosnan Ct.
South San Francisco, CA 94080                 7889     9/3/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Yu, Kyle
2810 East Yesler Way
Apt 9
Seattle, WA 98122                             1230    7/16/2020     24 Hour Fitness Worldwide, Inc.                 $68.00                                                                             $68.00
YU, LAI LING
5751 WELLS LANE
SAN RAMON, CA 94582                          13474    9/13/2020     24 Hour Fitness Worldwide, Inc.                 $90.00                                                                             $90.00
Yu, Lina
8355 Halford St.
San Gabriel, CA 91775                        21357    10/2/2020        24 Hour Fitness USA, Inc.                $2,800.00                                                                           $2,800.00
Yu, Linda
2132 Dunn Avenue
Richmond, CA 94801                           20224    9/29/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Yu, Linyun
41308 Kathlean Street
Fremont, CA 94538                            17553    9/23/2020     24 Hour Fitness Worldwide, Inc.              $128.17                                                                              $128.17
Yu, Mei Ling
2345 82nd Street
Brooklyn, NY 11214                           13251    9/14/2020     24 Hour Fitness Worldwide, Inc.              $166.56                                                                              $166.56
YU, QI RICHARD
43162 PALM PL
FREMONT, CA 94539                            19273    9/27/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Yu, Qiai
18339 Senteno Street
Rowland Heights, CA 91748                    25246    10/10/2020 24 Hour Fitness United States, Inc.             $429.99                                                                              $429.99
YU, QIANHE
14747 HIDDENSPRING CIR
CHINO HILLS, CA 91709                        13665    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yu, Sen Hu
8164 NE Sydney St
Hillsboro, OR 97006                          16605    9/23/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yu, Stephen
4991 Lori Ann Ln
Irvine, CA 92604                             22652    10/2/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Yu, Susan
18901 Gold Hill Drive
Walnut, CA 91789                              5588    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                                $460.00                            $460.00
Yu, Timothy
2227 San Jose Avenue
San Francisco, CA 94112                      25431    10/13/2020         24 San Francisco LLC                    $358.32                                                                              $358.32
Yu, Virginia
227 26th Ave
San Francisco, CA 94121                      13310    9/13/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99


                                                                                       Page 1738 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 416 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yu, Wai Chi
70 Parnell Avenue
Daly, CA 94015                               12221    9/11/2020     24 Hour Fitness Worldwide, Inc.              $233.00                                                                              $233.00
Yu, Weiching
515 N Jackson St Apt 214
Glendale, CA 91206                            6580     9/3/2020        24 Hour Fitness USA, Inc.                 $141.30                                                                              $141.30
Yu, Xiaomin
P.O. Box 2088
Cupertino, CA 95015                          26495    11/17/2020         24 San Francisco LLC                    $400.00                                                                              $400.00
Yu, Yaxuan
4445 Stevenson Blvd #22
Freemont, CA 94538                           21137    10/1/2020          24 San Francisco LLC                       $94.48                                                                             $94.48
yu, yiling
7600 ward ave
el cerrito, ca 94530                         15975    9/20/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Yu, Ying
36346 Crystal Springs Ct
Newark, CA 94560                             22338    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Yu, Zack
719 Riesling Ct
Petaluma, CA 94954                            7395     9/3/2020          24 San Francisco LLC                       $29.00                                                                             $29.00
Yuan, Christine
763 Fairview Ave., Apt A
Arcadia, CA 91007                             6287     9/1/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Yuan, He
1252 Spaich Dr
San Jose, CA 95117                           21813    10/1/2020     24 Hour Fitness Worldwide, Inc.              $324.99                                                                              $324.99
Yuan, Jinqiu
17616 Caliente Place
Cerritos, CA 90703                           22540    10/1/2020     24 Hour Fitness Worldwide, Inc.             $1,116.14                                                                           $1,116.14
Yuan, Lilly
8413 Corona Vista Way
Fair Oaks, CA 95628                           6183    8/31/2020    24 Hour Fitness United States, Inc.              $29.00                                                                             $29.00
Yuan, Runfen
785 Duncan Way
Folsom, CA 95630                              6976     9/3/2020        24 Hour Fitness USA, Inc.                 $754.24                                                                              $754.24
Yuan, Xia
24801 SE 38th St
Sammamish, WA 98029                          20032    9/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Yuan, Yuan
1403 Felicia Ave
Rowland Heights, CA 91748                    23918    10/2/2020    24 Hour Fitness United States, Inc.           $399.99                                                                              $399.99
Yuan, Zheng
43202 Portofino Terrace
Fremont, CA 94539                            15986    9/21/2020     24 Hour Fitness Worldwide, Inc.              $770.00                                                                              $770.00
Yuanita, Novia
1624 the Alameda apt.37
San Jose, CA 95126                            7611     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $39.99                                                                             $39.99




                                                                                       Page 1739 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 417 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yudien, Jordan
110 Easy Street
Alamo, CA 94507                              10775     9/8/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Yuen, Jimmy On
2110 E. Larkwood St.
West Covina, CA 91791                         7270     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Yuen, Lynnette
PO Box 6026
Orange, CA 92863-6026                        15487    9/18/2020     24 Hour Fitness Worldwide, Inc.             $3,555.19                                                                           $3,555.19
Yuen, Philip
216 Eldridge Street
Apt 3C
New York, NY 10002                           18532    9/29/2020        24 Hour Fitness USA, Inc.                 $624.98                                                                              $624.98
Yuenger, Marianne
21414 Ladeene
Torrance
CA, 90503                                     7139     9/2/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
YUH, JIALYN
10653 BELL STREET
STANTON, CA 90680                            23820    10/7/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
YUKIHIRO, CALVIN MICHIO
7408 W Cedar Circle
Lakewood, CO 80226                            3739    8/28/2020              24 Denver LLC                          $62.00                                                                             $62.00
Yukihiro, Calvin Michio
7408 W Cedar Circle
Lakewood, CO 80226                           22394    9/30/2020        24 Hour Fitness USA, Inc.                    $49.59                                                                             $49.59
Yulman, Ely
1657 E9th st
Brooklyn, NY 11223                           10908     9/8/2020     24 Hour Fitness Worldwide, Inc.                              $119.00                                                              $119.00
Yun, Chihyun
PO Box 9763
Rancho Santa Fe, CA 92067                     8688     9/4/2020        24 Hour Fitness USA, Inc.                                                $5,000.00                                           $5,000.00
Yun, Jing wen
550 Carroll St
Sunnyvale, CA 94086                           1910    7/20/2020    24 Hour Fitness United States, Inc.       $100,000.00                                                                          $100,000.00
Yun, Jing Wen
550 Carroll St
Sunnyvale, CA 94086                          26433    11/13/2020       24 Hour Fitness USA, Inc.                $1,092.00                                                                           $1,092.00
Yun, Samuel Chansoo
4720 Winter Oak Way
Antelope, CA 95843                            9543     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
YUN, STEPHANIE
1036 Menlo Ave., #507
Los Angeles, CA 90006                        11602     9/9/2020     24 Hour Fitness Worldwide, Inc.              $399.99                                                                              $399.99
Yun, Sun Young
7434 Kyle Court
West Hills, CA 91307                         21462    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yung, Albert
1514 Jenvey Ave
San Jose, CA 95125                           16028    9/17/2020    24 Hour Fitness United States, Inc.           $250.00                                                                              $250.00

                                                                                       Page 1740 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 418 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Yung, Angela Szewun
274 Streamwood
Irvine, CA 92620                             21994    10/1/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Yuqui Wang , Kevin
6675 Normandy Drive
Newark , CA 94560                             6477     9/1/2020        24 Hour Fitness USA, Inc.                 $430.00                                                                              $430.00
Yuriy, Berdnyk
28 Hop Ranch Ct
Santa Rosa, CA 95403                          9648     9/6/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Yurkovich, Therese
655 6th St.
Hermosa Beach, CA 90254                      15008    9/17/2020     24 Hour Fitness Worldwide, Inc.                 $72.54                                                                             $72.54
Yusilon, Edgar
4121 Silverado Court
Yorba Linda, CA 92886                        11414    9/10/2020        24 Hour Fitness USA, Inc.                    $49.00                                                                             $49.00
Yusilon, Edilyn
677 Tuolumne Drive
Walnut, CA 91789-4123                        20901    9/30/2020     24 Hour Fitness Worldwide, Inc.              $194.99                                                                              $194.99
Yusuf, Sarah
854 Cobalt Ct
Tracy, CA 95377                              15372    9/18/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
YUU, ANGELA
                                              7926     9/3/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00
Zabala, Irma
P O Box 52912
Irvine, CA 92619                             14469    9/15/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zable, Brian
3040 Orion Drive
Colorado Springs, CO 80906                    2589    8/14/2020     24 Hour Fitness Worldwide, Inc.              $315.00                                                                              $315.00
Zable, Brian
3040 Orion Drive
Colorado Springs, CO 80906                   19025    9/25/2020        24 Hour Fitness USA, Inc.                 $315.00                                                                              $315.00
Zaccaro, Isabella Alina
15 Minnehaha Path
Lincoln Park, NJ                             18693    9/30/2020    24 Hour Fitness United States, Inc.              $88.00                                                                             $88.00
Zacky, Sharon
647 Camino De Los Mares Ste 108
San Clemente, CA 92673-2806                  20214    9/30/2020     24 Hour Fitness Worldwide, Inc.                             $1,290.00                                                           $1,290.00
Zadeh, Ashton
418 Esther Avenue
Campbell, CA 95008                           24357    10/2/2020        24 Hour Fitness USA, Inc.                 $599.92                                                                              $599.92
Zagarella, John
2941 Unicornio St, Unit D
Carlsbad, CA 92009                           17355    9/24/2020        24 Hour Fitness USA, Inc.                              $56,721.41                                                           $56,721.41
Zago, Anna
660 Moraga Road Apt.5
Moraga, CA 94556                             16741    9/29/2020     24 Hour Fitness Worldwide, Inc.              $101.98                                                                              $101.98
Zaharee, Bradley J
126 San Pablo Cir
Davenport, FL 33837                          26638    11/23/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00

                                                                                       Page 1741 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 419 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zaher, Sean
10616 Aphrodite St
Las Vegas, NV 89183                          12789    9/11/2020        24 Hour Fitness USA, Inc.                                                   $62.98                                              $62.98
Zahn, Douglas
9803 49th Ave SW
Seattle, WA 98136                            10615     9/9/2020     24 Hour Fitness Worldwide, Inc.             $1,823.90                                                                           $1,823.90
Zahorik, Cythia Lynn
2511 Rikkard Drive
Thousand Oaks, CA 91362                      18517    9/26/2020     24 Hour Fitness Worldwide, Inc.             $2,064.00                                                                           $2,064.00
Zahri, loubna galzim
8362 jeeves cir
Las Vegas, NV 89149                           1205    7/10/2020    24 Hour Fitness United States, Inc.              $41.99                                                                             $41.99
Zai, Brian
1 Misty Court
Pompton Plains, NJ 07444                     20356    9/30/2020     24 Hour Fitness Worldwide, Inc.              $233.33                                                                              $233.33
Zaimes, George
58 Blair Terrace
San Francisco, CA 94107                       4831    8/31/2020        24 Hour Fitness USA, Inc.                 $268.13                                                                              $268.13
Zaitz, Leland
1335 S. Carmelina Ave #107
Los Angeles, CA 90025                         8103     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Zak, Christian
6760 Milner Rd
Los Angeles, CA 90068                         444      7/1/2020     24 Hour Fitness Worldwide, Inc.                 $74.36                                                                             $74.36
Zakar, Stuart
2507 Navarra Drive #209
Carlsbad, CA 92009                           11563     9/9/2020     24 Hour Fitness Worldwide, Inc.                 $84.00                                                                             $84.00
Zakaria, Abul H
9122 43rd Ave, Apt 3
Elmhurst, NY 11373                           26344    11/11/2020    24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Zakhari, Nivine
3131 Windlass Ct
Tampa, FL 33607                               9256     9/7/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                                                                           $5,000.00
Zaklama, John
67 Lincoln Ave
Hasbrouck Heights, NJ 07604                   7257     9/2/2020    24 Hour Fitness United States, Inc.              $37.00                                                                             $37.00
Zaks, Milagros M.
7 Lyncrest Dr.
Paramus, NJ 07652                            19660    9/29/2020     24 Hour Fitness Worldwide, Inc.                                                                $201.60                            $201.60
Zalamova, Gergana
211 Sequoia Street
Roseville, CA 95678                           9371     9/6/2020     24 Hour Fitness Worldwide, Inc.              $460.00                                                                              $460.00
Zall, Howard
383 S. Ivy St
Denver, CO 80224                             23750    10/7/2020     24 Hour Fitness Worldwide, Inc.              $120.00                                                                              $120.00
Zalokar, Suzanne
2058 SE 112th Ave
Portland , OR 97216                           1919    7/24/2020     24 Hour Fitness Worldwide, Inc.                 $46.49                                                                             $46.49




                                                                                       Page 1742 of 1763
                                                        Case 20-11568-KBO        Doc 72-3      Filed 04/19/21     Page 420 of 440


                                                                                       Claim Register
                                                                                    In re RS FIT NW LLC
                                                                                    Case No. 20-11568

                                                                                                     Current General                                  Current 503(b)(9) Current Admin
                                                                                                                     Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                      Claim Amount Claim Amount                                             Amount
                                                                                                         Amount                                           Amount           Amount
Zamani, Hamid
1082 Elfstone Court
Westlake Village, CA 91361                    6751     9/3/2020    24 Hour Fitness Worldwide, Inc.           $300.00                                                                              $300.00
Zamarripa, Miguel
2309 S. Ramona Dr.
Santa Ana, CA 92707                          15456    9/21/2020    24 Hour Fitness Worldwide, Inc.                                                               $0.00                              $0.00
Zamarripa, Miguel
2309 S. Ramona Dr.
Santa Ana, CA 92707                          16696    9/21/2020    24 Hour Fitness Worldwide, Inc.           $359.99                                                                              $359.99
Zamarron, Maria
PO Box 3175
Fullerton, CA 92834                           4608    8/29/2020    24 Hour Fitness Worldwide, Inc.           $429.99                                                                              $429.99
Zambrano, Yireth Jaquelin
25540 River Bend Dr. Apt D
Yorba Linda, CA 92887                        26945    12/8/2020    24 Hour Fitness Worldwide, Inc.           $900.00                                                                              $900.00
Zambrio, Joanne
2067 Bragg St
Brooklyn, NY 11229                           27114    12/17/2020          24 New York LLC                    $150.00         $150.00          $150.00          $150.00                            $600.00
Zamora, Amanda
5887 Quiroz Dr
Riverside, CA 92509                           4827    8/31/2020    24 Hour Fitness Worldwide, Inc.              $60.00                                                                             $60.00
Zamora, Arlenne
501 Simpson Rd
Princeton, TX 75407                          26081    10/29/2020   24 Hour Fitness Worldwide, Inc.              $89.00                                                                             $89.00
Zamora, Fernando
272 Casoria Ave.
Las Vegas, NV 89123                          13566    9/13/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Zamora, Francisco R.
1526 Havenscourt Blvd
Oakland, CA 94621                            16217    9/17/2020    24 Hour Fitness Worldwide, Inc.           $480.00                                                                              $480.00
Zamora, Joel
272 Casoria Av
Las Vegas, NV 89123                           1861    7/17/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Zamora, Joel
272 Casoria AV
Las Vegas, NV 89123                          13529    9/13/2020    24 Hour Fitness Worldwide, Inc.              $90.00                                                                             $90.00
Zamora, Kim
32760 Dorama Ave
Acton, CA 93510                              14836    9/17/2020    24 Hour Fitness Worldwide, Inc.           $400.00                                                                              $400.00
Zamora, Obdulia
2804 Via Florentine Street
Henderson, NV 89074                          15144    9/17/2020    24 Hour Fitness Worldwide, Inc.               $0.00                                                                              $0.00
Zamora, Rosalie L.
1526 Havenscourt Blvd
Oakland, CA 94621                            16145    9/17/2020    24 Hour Fitness Worldwide, Inc.           $480.00                                                                              $480.00
Zamora-Dusair, Yvonne
2293 Hawes Ave. Unit # 1139
Dallas, TX 75235                             11927    9/10/2020    24 Hour Fitness Worldwide, Inc.          $1,225.00                                                                           $1,225.00




                                                                                     Page 1743 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 421 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zamoyska, Celine
5301 E The Toledo #204
Long Beach, CA 90803                          10763     9/8/2020        24 Hour Fitness USA, Inc.                                 $150.00                                                              $150.00
Zamudio, Martin
13201 NEWELL ST.
Garden Grove, CA 92843                         7945     9/3/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
ZAMUDIO, MARTIN
13201 NEWELL ST.
GARDEN GROVE, CA 92843                        11055     9/8/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Zamudio, Rigoberto
921 Kyner Ave
Bakersfield, CA 93307                         23165    10/5/2020        24 Hour Fitness USA, Inc.                 $299.99                                                                              $299.99
Zanetta, Pat
PO Box 575
Folsom, CA 95763-0575                          8007     9/4/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zangakis, Helene M.
747 Jane Drive
Manahawkin, NJ 08050                           4362    8/29/2020            24 New York LLC                       $396.00                                                                              $396.00
Zangakis, Helene
747 Jane Drive
Manahawkin, NJ 08050                          21445    10/1/2020        24 Hour Fitness USA, Inc.                 $790.00                                                                              $790.00
ZANGENEH, SHIVA
5114 MANORHAVEN LN
HOUSTON, TX 77084                              9618    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,415.78                                                                           $1,415.78
Zaniboni , Mike
16877 Airport Circle Unit #102
Huntington Beach, CA 92649                     7956     9/3/2020     24 Hour Fitness Worldwide, Inc.             $5,000.00                       $5,000.00        $5,000.00                         $15,000.00
Zapata, Sandra
8447 Poppy Street
Arvada, CO 80007                              18805    9/27/2020     24 Hour Fitness Worldwide, Inc.              $132.27                                                                              $132.27
Zappa Ludwig, Dena M
3515 Morning Glory Drive
Castle Rock, CO 80109                          1941    7/19/2020    24 Hour Fitness United States, Inc.          $1,080.00                                                                           $1,080.00
Zappa Ludwig, Dena M
3515 Morning Glory Drive
Castle Rock, CO 80109                         19144    9/25/2020    24 Hour Fitness United States, Inc.          $1,080.00                                                                           $1,080.00
Zaragoza Sr, Alexis
25843 Kendra lane
Hayward, CA 94541                             14265    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Zaragoza, Alexander C.
2301 Kentia St
Oxnard, CA 93036                              20112    10/1/2020     24 Hour Fitness Worldwide, Inc.              $111.69                                                                              $111.69
Zaragoza, Eduardo
3218 Robins Creek Pl
Las Vegas, NV 89135                            8462     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $51.99                                                                             $51.99
Zaragoza, Sophia
1521 Greenbrier Road
West Sacramento, CA 95691                     19563    9/30/2020     24 Hour Fitness Worldwide, Inc.              $199.90                                                                              $199.90




                                                                                        Page 1744 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 422 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Zarate, Paula
1263 Jefferson Ave
Escondido, CA 92027                          10592     9/9/2020       24 Hour Fitness USA, Inc.                     $0.00                                                                             $0.00
Zarco, Eduardo
1700 Gateway Drive
Vallejo, CA 94589                            24853    10/5/2020    24 Hour Fitness Worldwide, Inc.             $365.00                                                                              $365.00
Zareh, Arista
5531 Kester Ave
Apt 102
Sherman Oaks, CA 91411                        1794     8/4/2020    24 Hour Fitness Worldwide, Inc.             $119.04                                                                              $119.04
Zargar, Allen
21668 Prospect Ct.
Hayward, CA 94541                             6171     9/4/2020    24 Hour Fitness Worldwide, Inc.             $200.00                                                                              $200.00
Zargar, Rachel
21668 Prospect Ct.
Hayward, CA 94541                             7468     9/4/2020    24 Hour Fitness Worldwide, Inc.             $250.00                                                                              $250.00
Zarrell, Vicki
1804 Marigold St NW
Olympia, WA 98502                              42     6/27/2020    24 Hour Fitness Worldwide, Inc.                 $68.31                                                                            $68.31
ZATARAIN, MARCUS
5418 CAMBRIA DR.
EASTVALE, CA 91752                            8987    9/10/2020    24 Hour Fitness Worldwide, Inc.                                              $464.00                                             $464.00
Zatzke, Stephanie
1231 Montego St
Arroyo Grande, CA 93420                       6298     9/3/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Zavala, Brenda
326 E Brett St
Inglewood, CA 90302                          10144     9/8/2020    24 Hour Fitness Worldwide, Inc.             $300.00                                                                              $300.00
Zavala, Elizabeth
1571 Dolores ST
San Francisco, CA 94110                      12311    9/12/2020    24 Hour Fitness Worldwide, Inc.                 $62.98                                                                            $62.98
ZAVALA, MARISSA A
7605 IRONWOOD CT.
FONTANA, CA 92336                             7797     9/4/2020    24 Hour Fitness Worldwide, Inc.             $299.96                                                                              $299.96
Zavogiannis, Dennis
7603 SE Lamphier St
Milwaukie, OR 97222                          11598     9/9/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Zavouris, Chris
296 16th Place, Apt B
Costa Mesa, CA 92627                         18576    9/26/2020    24 Hour Fitness Worldwide, Inc.             $350.00                                                                              $350.00
Zavvari, Hossein
363 Byxbee St.
San Francisco, CA 94132                      18917    9/28/2020    24 Hour Fitness Worldwide, Inc.                 $73.00                                                                            $73.00
Zayed, Joudeh
2606 Wichita
Houston, TX 77502                            23388    10/2/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Zaza, Saffa A
443 N Via Capri
Anaheim, CA 92806                             1333    7/17/2020       24 Hour Fitness USA, Inc.                                $344.00                                                              $344.00


                                                                                     Page 1745 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 423 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zbranek, Shawn
12523 Beauline Abbey St
Tomball, TX 77377                             10851     9/8/2020    24 Hour Fitness United States, Inc.           $320.00                                                                              $320.00
Zdeb, Larisa
10876 Heatherton Street
Highlands Ranch, CO 80130                     16578    9/23/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zebrack, Joel
2121 Meridian Park Blvd., #5796
Concord, CA 94524-0796                         3681    8/28/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zediker, Coen
114 Via Malaga
San Clemente, CA 92673                         8034     9/5/2020     24 Hour Fitness Worldwide, Inc.              $534.87                                                                              $534.87
Zeeb, Nancy
20310 Anza Ave
Apt Q
Torrance, CA 90503                             7627     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Zeeb, Nicolas
20310 Anza Ave.
Apt Q
Torrance, CA 90503                             7584     9/3/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Zeff, Sheri
14 Vista Alegre Court
Sacramento, CA 95831                          21190    10/1/2020        24 Hour Fitness USA, Inc.                $1,224.00                                                                           $1,224.00
Zehnder, Eugene
1715 Electric Ave
Seal Beach, CA 90740-6500                     16024    9/17/2020        24 Hour Fitness USA, Inc.                     $0.00                                                                              $0.00
Zeidman, Rachel D.
1 Camden Pl
New Hyde Park, NY 11040-3601                  20121    9/29/2020        24 Hour Fitness USA, Inc.                    $69.99                                                                             $69.99
Zeillemaker, Lea
1315 Chignahuapan Way
Roseville, CA 95747                           27549    4/16/2021        24 Hour Fitness USA, Inc.                 $495.23                                                                              $495.23
Zeinalizadeh, Nooshin
36 Rue Fontaine
Foothill Ranch, CA 92610                      10527     9/8/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Zeinoun, Reine
12206 Densmore Ave N
Seattle, WA 98133                             10226     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zeinu, Mustafa
3557 Miller Ct
Union City, CA 94587                           9088     9/5/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                           $0.00                              $0.00
Zeitlin, Pauline Mu
2275 Huntington Dr, 150
San Marino, CA 91108                          27195    12/31/2020    24 Hour Fitness Worldwide, Inc.             $1,548.00                                                                           $1,548.00
Zelada, Xenia
111 Aspen Dr Apt 28
Pacheco, CA 94553                              5417    8/31/2020     24 Hour Fitness Worldwide, Inc.                                                              $1,151.76                          $1,151.76
Zeledon, Bradley Antonio
22 Lucky Street
San Francisco, CA 94110                       11569     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99

                                                                                        Page 1746 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 424 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zelickson, Sherry
1830 Pelham Avenue #403
Los Angeles , CA 90025                       14455    9/15/2020     24 Hour Fitness Worldwide, Inc.              $125.00                                                                              $125.00
Zelinka, Valerie
5292 Newcastle Avenue Apt 20
Encino, CA 91316                             10158     9/7/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Zeller, Matthew
10580 Cape Delabra Court
Boynton Beach, FL 33473                       3121    8/18/2020     24 Hour Fitness Worldwide, Inc.                 $66.68                                                                             $66.68
Zeller, Matthew
33057 Sage Ct
Temecula, CA 92592                           20856    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,500.00                                                           $1,500.00
Zeller, Tyler E
313 Hawthorne Ave
Palo Alto, CA 94301                          20305    9/29/2020        24 Hour Fitness USA, Inc.                                $1,560.00                                                           $1,560.00
Zeltser, Aleksandr
35 Seacoast Terrace, Apt. 8B
Brooklyn, NY 11235                           22153    9/30/2020     24 Hour Fitness Worldwide, Inc.              $303.86                                                                              $303.86
Zemariam, Eyob
4555 Vandever Ave 9B
San Diego, CA 92120                          15349    9/17/2020        24 Hour Fitness USA, Inc.                    $96.00                         $96.00                                             $192.00
Zeng, Jessica
1010 16th St
Apt 617
San Francisco, CA 94107                      14482    9/16/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zeng, Jia
37766 Goldenrod Drive
Newark, CA 94560                             18065    9/25/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zeng, Joe
18514 Gardens End Lane
Houston, TX 77084                            10206     9/7/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Zeng, Lynn
5616 Golden West Ave.
Temple City, CA 91780                        18455    9/27/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zeng, Yixin
11171 Everblades Pkw Apt 108
Estero, FL 33928                             11734    9/10/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Zeng, Zhi
6848 Sweet Clover Ct
Eastvale, CA 92880                           12846    9/11/2020     24 Hour Fitness Worldwide, Inc.                 $46.29                                                                             $46.29
Zenno, Benny L
13520 3rd Ave, Apt#2102
Victorville, CA 92395                         3285    8/24/2020    24 Hour Fitness United States, Inc.              $44.98                                                                             $44.98
Zepherin, Jasmine
13313 Baileyfield Drive
Pflugerville, TX 78660                        1665    7/15/2020     24 Hour Fitness Worldwide, Inc.             $2,977.00                                                                           $2,977.00
Zeraat, Erfan
22315 Hart St
Canoga Park, CA 91303                        26829    12/2/2020     24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00


                                                                                       Page 1747 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 425 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zeraat, Pejman
22315 Hart St
Canoga Park, CA 91303                        26654    11/23/2020    24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Zerebinski, Tamara
2500 Hale Drive
Burlingame, CA 94010                         19428    9/28/2020        24 Hour Fitness USA, Inc.                    $59.24                                                                             $59.24
Zerrenner, Robert
10731 Green Valley Rd
Apple Valley, CA 92308                        6949     9/3/2020     24 Hour Fitness Worldwide, Inc.                 $36.74                                                                             $36.74
Zetlmaier, Matthew
8505 Garibaldi Ave
San Gabriel, CA 91775-2634                   11763    9/10/2020     24 Hour Fitness Worldwide, Inc.              $500.00                                                                              $500.00
Zewdie, Wondwossen
9236 Redwater Drive
Antelop, CA 95843                            17260    9/22/2020     24 Hour Fitness Worldwide, Inc.             $1,700.00                                                                           $1,700.00
Zgonc, Kornelija
7042 Ruidoso dr
Windsor, CO 80550                            25461    10/14/2020    24 Hour Fitness Worldwide, Inc.              $558.00                                                                              $558.00
Zgutnitski, Liliya
6134 Passiflora LN
Orangevale, CA 95662                         25225    10/10/2020    24 Hour Fitness Worldwide, Inc.              $935.23                                                                              $935.23
Zhai, Yao
1639 Duvall Drive
                                             17943    9/24/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Zhan, Tsing M.
4290 Rimini Way
El Dorado Hills, CA 95762                    16554    9/20/2020     24 Hour Fitness Worldwide, Inc.                 $46.99                                                                             $46.99
zhanchen
3477 Tanager CIR
Concord, CA 94520                             6007    8/31/2020     24 Hour Fitness Worldwide, Inc.              $143.00                                                                              $143.00
Zhang, Andrew
6233 Guyson Ct
Pleasanton, CA 94588                          9414     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zhang, Angie
13324 Weeping Willow Dr.
Friso, TX 75035                              16984    9/21/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Zhang, Binghui
5370 Los Monteros
Yorba Linda, CA 92887                         9039     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Zhang, Cheng Ran
                                             26041    10/27/2020    24 Hour Fitness Worldwide, Inc.              $539.98                                                                              $539.98
Zhang, Chidong
809 Tolman Drive
Stanford, CA 94305                           25656    10/16/2020    24 Hour Fitness Worldwide, Inc.             $5,179.98                                                                           $5,179.98
Zhang, Chunlei
4345 Seven Hills Rd
Castro Valley, CA 94546                      16947    9/22/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zhang, Di
1562 32nd Avenue
San Francisco, CA 94122                       8803     9/5/2020    24 Hour Fitness United States, Inc.                           $214.50                                                              $214.50

                                                                                       Page 1748 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 426 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhang, Flora
4295 Via Arbolada #311
Los Angeles, CA 90042                        25746    10/20/2020    24 Hour Fitness Worldwide, Inc.                 $19.96                                                                             $19.96
ZHANG, FLORA
4295 Via Arbolada
Unit 311
Los Angeles, CA 90042                         6411     9/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,000.00                                                           $1,000.00
Zhang, Ge
2780 Wooded Hills Walk
Marietta, GA 30062                            6817     9/1/2020        24 Hour Fitness USA, Inc.                                $2,600.00                                                           $2,600.00
Zhang, Guangshuai
2450 Aurora Ave N APT 433
Seattle, WA 98109                             470      7/1/2020        24 Hour Fitness USA, Inc.                $3,627.17                                                                           $3,627.17
Zhang, Haiqing
Crystal Zhang
7807 Parliament Pl
Austin, TX 78759                             14453    9/15/2020     24 Hour Fitness Worldwide, Inc.                              $360.00                                                              $360.00
Zhang, Haowei
1184 Lynbrook Way
San Jose, CA 95129                           13313    9/13/2020    24 Hour Fitness United States, Inc.              $49.99                                                                             $49.99
Zhang, He
2325 Madrugada Dr
Chino Hills, CA 91709                        26477    11/16/2020 24 Hour Fitness United States, Inc.            $1,249.95                                                                           $1,249.95
Zhang, Hui
1527 Bay Ridge Pkwy
Brooklyn, NY 11228                            9399     9/7/2020     24 Hour Fitness Worldwide, Inc.              $299.99                                                                              $299.99
Zhang, Huijie
7035 Alicent Place
Mclean, VA 22101                             18206    9/26/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Zhang, Huimin
143 S Mary Ave
Sunnyvale, CA 94086                           7482     9/4/2020        24 Hour Fitness USA, Inc.                    $99.00                                                                             $99.00
Zhang, Huiwen
119 Arch St.
San Francisco, CA 94132                      13917    9/16/2020     24 Hour Fitness Worldwide, Inc.              $197.00                                                                              $197.00
Zhang, Jack
2682 Moraga Drive
Pinole, CA 94564                              5456    8/31/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
ZHANG, JIANJUN
3024 KERR ST
CASTRO VALLEY, CA 94546                       9709     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Zhang, Jingchun
15961 Lonecrest Dr.
Hacienda Heights, CA 91745                   13510    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $233.00                            $233.00
Zhang, Jingchun
15961 Lonecrest Dr.
Hacienda Heights, CA 91745                   13579    9/14/2020     24 Hour Fitness Worldwide, Inc.                                                                $389.99                            $389.99




                                                                                       Page 1749 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 427 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhang, Joyie
199 New Montgomery street
Apt 1207
San Francisco, CA 94105                      2379    7/24/2020     24 Hour Fitness Worldwide, Inc.             $1,559.80                                                                           $1,559.80
Zhang, Kathy
14016 NE 63RD Ct
Redmond, WA 98052                           18586    9/26/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Zhang, Ke
4455 Lilac Cir
Chino Hills, CA 91709                       22865    10/2/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
Zhang, Kevin
2480 E Santa Paula Drive
Brea, CA 92821                              10103     9/7/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Zhang, Lea
2186 50th Ave
Oakland, CA 94601                           18275    9/27/2020     24 Hour Fitness Worldwide, Inc.              $800.00                                                                              $800.00
Zhang, Lei
40975 Chiltern Dr
Fremont, CA 94539                            9937     9/7/2020        24 Hour Fitness USA, Inc.                                 $650.00                                                              $650.00
Zhang, Li
3034 Pistache Ln
San Jose, CA 95124                          12493    9/12/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Zhang, Lifang
4535 Novato Street
Union City, CA 94587                        20306    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zhang, Liqin
1870 Socorro Way
Oxnard, CA 93030                            18176    9/26/2020    24 Hour Fitness United States, Inc.           $700.00                                                                              $700.00
Zhang, Maggie Ting
1867 Sannita Ct
Pleasanton, CA 94566                        15129    9/17/2020     24 Hour Fitness Worldwide, Inc.             $1,462.00                                                                           $1,462.00
Zhang, Mu Wen
19 Rancho Jurupa Place
Pomona, CA 91766                            18937    9/26/2020     24 Hour Fitness Worldwide, Inc.             $1,800.00                                                                           $1,800.00
Zhang, Ning Johnny
5201 Globe Mallow Dr
Austin, TX 78739                            15617    9/19/2020     24 Hour Fitness Worldwide, Inc.              $389.99                                                                              $389.99
Zhang, Ning
18327 E Orkney Street
Azusa, CA 91702                              4857    8/31/2020     24 Hour Fitness Worldwide, Inc.              $286.66                                                                              $286.66
Zhang, Qi
130 Descanso Dr.
Unit 472
San Jose, CA 95134                          11766    9/10/2020     24 Hour Fitness Worldwide, Inc.              $674.00                                                                              $674.00
Zhang, Ri
7329 SE Lois St
Hillsboro, OR 97123                         22378    10/2/2020     24 Hour Fitness Worldwide, Inc.                 $86.50                                                                             $86.50
Zhang, Rui Lin
1114 Scholarship
Irvine , CA 92612                           27230     1/7/2021        24 Hour Fitness USA, Inc.                 $100.00                                                                              $100.00

                                                                                      Page 1750 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 428 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhang, Rui
11826 Cedarbrook PL
Rancho Cucamonga, CA 91730                   12661    9/11/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zhang, Ruofan
26 Vendome Ave
Daly City, CA 94014                           5972     9/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $855.00                            $855.00
Zhang, Ruyun
318 Morengo Way
Fremont, CA 94539                            17939    9/25/2020        24 Hour Fitness USA, Inc.                 $550.00                                                                              $550.00
Zhang, Shifeng
5670 Jarman Street
                                             13241    9/12/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zhang, Shifeng
5670 Jarman Street
Colorado Springs, CO 80906                   13172    9/13/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zhang, Shiyan
36 Kitty Hawk East
Richmond, TX 77406                            2646     8/3/2020     24 Hour Fitness Worldwide, Inc.                 $96.15                                                                             $96.15
Zhang, Shiyi
668 N Capitol Ave
San Jose, CA 95133                            6974     9/3/2020     24 Hour Fitness Worldwide, Inc.              $250.00                                                                              $250.00
Zhang, Shuang
486 Pagoda Ter
Fremont, CA 94539                             9302     9/6/2020     24 Hour Fitness Worldwide, Inc.              $750.00                                                                              $750.00
ZHANG, SIMON
3024 KERR ST
CASTRO VALLEY, CA 94546                       9654     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Zhang, Stella
411 W. Seaside Way, Unit 703
Long Beach, CA 90802                         18066    9/25/2020     24 Hour Fitness Worldwide, Inc.                             $1,170.00                                                           $1,170.00
Zhang, Thanutra
208 Eastridge Drive
San Ramon, CA 94582                          20260    9/30/2020     24 Hour Fitness Worldwide, Inc.              $670.00                                                                              $670.00
Zhang, Tianjiao
3369 La Selva St. Apt E
San Mateo, CA 94403                          13308    9/14/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99
Zhang, Tiffany
3167 Fawn Drive
San Jose, CA 95124                            7380     9/2/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Zhang, Wei
3563 Ferry Lane
Fremont, CA 94555                            10984     9/8/2020    24 Hour Fitness United States, Inc.                           $699.99                                                              $699.99
Zhang, Wenru
2512 Brittany Lakes Dr.
League City , TX 77573                       16470    9/18/2020        24 Hour Fitness USA, Inc.                    $78.56                                                                             $78.56
ZHANG, WUJIAN
1209 LYNN WAY
SUNNYVALE, CA 94087                           9614     9/6/2020        24 Hour Fitness USA, Inc.                 $300.00                                                                              $300.00




                                                                                       Page 1751 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 429 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhang, Wynne
525 Piedmont
Irvine, CA 92620                             24240    10/2/2020        24 Hour Fitness USA, Inc.                                 $179.00                                                              $179.00
Zhang, Xiaojie
295 NE Denny Way
Issaquah, WA 98029                           13246    9/14/2020     24 Hour Fitness Worldwide, Inc.              $583.33                                                                              $583.33
Zhang, Xing
2113 Santa Cruz Ave
Santa Clara, CA 95051                        10105     9/7/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zhang, Xiong
912 Beach Park Blvd Apt 91
Foster City, CA 94404                        26270    11/9/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
Zhang, Xiong
912 Beach Park Blvd Apt 91
Foster City, CA 94404                        26291    11/9/2020     24 Hour Fitness Worldwide, Inc.                              $699.00                                                              $699.00
ZHANG, XUAN
939 W MABLE AVE #B
MONTEREY PARK, CA 91754                       4189    8/28/2020     24 Hour Fitness Worldwide, Inc.              $369.00                                                                              $369.00
ZHANG, XUAN
939 W MABLE AVE #B
MONTEREY PARK, CA 91754                      24728    10/2/2020     24 Hour Fitness Worldwide, Inc.              $369.00                                                                              $369.00
Zhang, Yan
2482 Borax Dr
Santa Clara, CA 95051                        11491     9/9/2020    24 Hour Fitness United States, Inc.           $300.00                                                                              $300.00
Zhang, Yawen
981 Mooney Dr
Monterey Park, CA 91755                      21327    10/2/2020     24 Hour Fitness Worldwide, Inc.             $4,300.00                                                                           $4,300.00
Zhang, Yawen
981 Mooney Dr.
Monterey Park, CA 91755                      24670    10/2/2020        24 Hour Fitness USA, Inc.                $4,300.00                                                                           $4,300.00
Zhang, Yi
                                             12057    9/10/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Zhang, Yinde
10964 Deering St
San Diego, CA 92126                          23477    10/2/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Zhang, Ying
1291 West Fremont Terrace
Sunnyvale, CA 94087                           6937     9/3/2020     24 Hour Fitness Worldwide, Inc.                              $429.99                                                              $429.99
Zhang, Yongling
7205 Sausalito Ave
West Hills, CA 91037                         13889    9/14/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Zhang, Yufang
205 De Anza Blvd #238
San Mateo, CA 94402                          22291    10/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zhang, Yunying
7800 El Camino Real APT 4134
Colma, CA 94014                               6451     9/1/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Zhang, ZhanShi
17744 Gazania Dr
Chino Hills, CA 91709                         9554     9/6/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99

                                                                                       Page 1752 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 430 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhang, Zhaohui
2756 Bristol Way
Redwood City, CA 94061                       21138    10/1/2020        24 Hour Fitness USA, Inc.                                 $591.63                                                              $591.63
Zhang, Zheng
3913 NW Jasmine St
Camas, WA 98607                               5098    8/31/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Zhang, Zixuan
19024 Helton St.
Castro Valley, CA 94546                       3459    8/27/2020        24 Hour Fitness USA, Inc.                                 $699.99                                                              $699.99
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120                            6698     9/2/2020    24 Hour Fitness United States, Inc.          $1,560.00                                                                           $1,560.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120                            6715     9/2/2020        24 Hour Fitness USA, Inc.                 $699.00                                                                              $699.00
Zhao, Chen
6567 Bose Ln
San Jose, CA 95120-4007                       6724     9/2/2020        24 Hour Fitness USA, Inc.                $1,560.00                                                                           $1,560.00
Zhao, Diana
528 Barcelona Drive
Millbrae, CA 94030                            7173     9/2/2020          24 San Francisco LLC                    $300.00                                                                              $300.00
Zhao, Fengyun
13634 Woodlands St
Eastvale , CA 92880                           5567    8/31/2020     24 Hour Fitness Worldwide, Inc.              $650.00                                                                              $650.00
Zhao, Huihua
888 Ironwood Dr
San Jose, CA 95125                            8107     9/4/2020          24 San Francisco LLC                    $699.99                                                                              $699.99
Zhao, Jie
15022 Binney St
Hacienda Hts, CA 91745                       12835    9/11/2020     24 Hour Fitness Worldwide, Inc.              $316.00                                                                              $316.00
Zhao, Joey
2647 Boren Dr
San Jose, CA 95121-2706                      12552    9/11/2020     24 Hour Fitness Worldwide, Inc.                              $649.99                                                              $649.99
Zhao, Liang
700 Lisbon St
San Francisco, CA 94112                       8313     9/4/2020     24 Hour Fitness Worldwide, Inc.              $340.00                                                                              $340.00
Zhao, Michael
1838 Camberley Ln
Hacienda Heights, CA 91745                    8210     9/6/2020     24 Hour Fitness Worldwide, Inc.              $299.00                                                                              $299.00
zhao, wenlong
583 Battery Street, 1607
Seattle, WA 98121                            10857     9/8/2020     24 Hour Fitness Worldwide, Inc.             $2,034.65                                                                           $2,034.65
Zhao, Xin
16 Hana Vista Lane
Daly City, CA 94014                           7651     9/2/2020          24 San Francisco LLC                    $200.00                                                                              $200.00
Zhao, Yan Qiu
3697 Cape Cod Court Apt 4
San Jose, CA 95117                           20269    9/29/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00




                                                                                       Page 1753 of 1763
                                                       Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 431 of 440


                                                                                         Claim Register
                                                                                      In re RS FIT NW LLC
                                                                                      Case No. 20-11568

                                                                                                        Current General                                  Current 503(b)(9) Current Admin
                                                                                                                        Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                         Claim Amount Claim Amount                                             Amount
                                                                                                            Amount                                           Amount           Amount
Zhao, Yun
160 Firefly
Irvine, CA 92618                             8511     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Zhao, Yun
21620 Golden Poppy Ct.
Walnut, CA 91789                            10956     9/8/2020     24 Hour Fitness Worldwide, Inc.              $393.25                                                                              $393.25
Zhen Tan, Shu
15308 Churchill St
San Leandro, CA 94579                       17846    9/24/2020    24 Hour Fitness United States, Inc.                                                             $420.00                            $420.00
Zhen, Ivan
49 Berkeley Way
San Francisco, CA 94131                      6570     9/3/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Zhen, Nathalie
158 Arch Street
San Francisco, CA 94132                      4752    8/30/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Zhen, Yingli
12900 SE 268th St Unit K1
Kent, WA 98030-5648                          8124     9/5/2020     24 Hour Fitness Worldwide, Inc.              $599.99                                                                              $599.99
Zheng, Anding
1516 Budd Ct
SAN MATEO, CA 94403                          7648     9/4/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
ZHENG, JIANRUI
1 TUCKER AVE
SAN FRANCISCO, CA 94134                     18370    9/26/2020          24 San Francisco LLC                    $162.00                                                                              $162.00
Zheng, Jun
2404 Allred Dr Apt B
Austin, TX 78748                            19239    9/27/2020     24 Hour Fitness Worldwide, Inc.                 $66.50                                                                             $66.50
Zheng, Lei
1203 Nassau Way
Fort Collins, CO 80525                      24401    10/2/2020     24 Hour Fitness Worldwide, Inc.                                                                $399.00                            $399.00
Zheng, Lei
37873 Benchmark CT
Fremont, CA 94536                           11811    9/11/2020     24 Hour Fitness Worldwide, Inc.              $239.99                                                                              $239.99
Zheng, Mingming
1223 S Alta Vista Ave, Apt B
Monrovia, CA 91016                           8149     9/4/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zheng, Sammi
288 Idaho St
Paramus, NJ 07652                           11082     9/9/2020    24 Hour Fitness United States, Inc.           $750.00                                                                              $750.00
ZHENG, SINUO
5807 LAUREL CANYON BLVD#119
VALLEY VILLAGE, CA 91607                     8200     9/3/2020    24 Hour Fitness United States, Inc.           $649.99                                                                              $649.99
Zheng, Wei
9336 37th Ave S
Seattle, WA 98118                           25489    10/14/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                              $700.00
Zheng, Weijuan
37080 Holly St
Freemont, CA 94536                           8384     9/4/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00




                                                                                      Page 1754 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 432 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zheng, Yuan
7830 Serenity Falls Road
Eastvale, CA 92880-3395                       21526    10/1/2020     24 Hour Fitness Worldwide, Inc.              $600.00                                                                              $600.00
Zheng, Yujiao
63 W Camino Real Ave
Arcadia, CA 91007                             11444    9/10/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
ZHICHAO, GUAN
8438 LEANING TREE CT.
ANTELOPE, CA 95843                            11194     9/8/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Zhong, Kangnian
8438 Leaning Tree Ct
Antelope, CA 95843                            10979     9/8/2020    24 Hour Fitness United States, Inc.           $215.00                                                                              $215.00
Zhong, Lin
2175 Market St. Apt.#C101
San Francisco, CA 94114                       18525    9/26/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zhong, Meien
2118 Juneau Street
San Leandro, CA 94577                         10220     9/7/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
Zhong, Yehong
5021 229th Ave SE
Issaquah, WA 98029                            17029    9/21/2020        24 Hour Fitness USA, Inc.                $1,669.80                                                                           $1,669.80
Zhou, Amy
P.O. Box 71275
Salt Lake City, UT 84171                      12803    9/13/2020     24 Hour Fitness Worldwide, Inc.                              $250.00                                                              $250.00
Zhou, Andy
11830 Meadow Place Dr.
Houston, TX 77071                             20289    9/29/2020     24 Hour Fitness Worldwide, Inc.              $215.00                                                                              $215.00
Zhou, Bingbin
3860 Martin Luther King Jr Way
Unit 401
Oakland, CA 94609                              9559     9/6/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Zhou, Bo
982 Bryant Way,
Sunnyvale , CA 94087                          19235    9/27/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zhou, Dan
408 Portofino Dr, Unit 102
San Carlos, CA 94070                          11233     9/9/2020     24 Hour Fitness Worldwide, Inc.                              $300.00                                                              $300.00
Zhou, Dexing
8670 adamstown way
Elk Grove, CA 95624                           26697    8/28/2020     24 Hour Fitness Worldwide, Inc.                 $83.12                                                                             $83.12
Zhou, Feng
43358 Debrum Common
Fremont, CA 94539                             13095    9/12/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99
Zhou, Haixin
134 Church Street
Teaneck, NJ 07666                             24236    10/2/2020        24 Hour Fitness USA, Inc.                 $164.16                                                                              $164.16
Zhou, He
1835 Ewing CT.
Hacienda Heights, CA 91745                    24126    10/2/2020    24 Hour Fitness United States, Inc.                                            $360.00                                             $360.00


                                                                                        Page 1755 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 433 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhou, He
1835 Ewing Ct.
Hacienda Heights, CA 91745                   24220    10/2/2020    24 Hour Fitness United States, Inc.                                              $0.00          $360.00                            $360.00
Zhou, Hong
5574 Corte Sonora
Pleasanton, CA 94566                         13052    9/13/2020     24 Hour Fitness Worldwide, Inc.              $776.00                                                                              $776.00
Zhou, Huaijin
7 Fresh Pond Place
Spring, TX 77382                              4256    8/27/2020     24 Hour Fitness Worldwide, Inc.                 $92.00                                                                             $92.00
Zhou, Hui
9802 Scenic Bluff Dr
Austin, TX 78733                              8883     9/4/2020     24 Hour Fitness Worldwide, Inc.              $357.54                                                                              $357.54
Zhou, Jing
425 Cork Harbour Circle Apt D
Redwood City, CA 94065                       11585     9/9/2020        24 Hour Fitness USA, Inc.                 $411.00                                                                              $411.00
Zhou, Juan
16035 La Monde St
Hacienda Heights, CA 91745-4229              14623    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $95.97                                                                             $95.97
Zhou, Kiki
5202 Falmouth Pl
Newark, CA 94560                              3368    8/26/2020     24 Hour Fitness Worldwide, Inc.                                               $900.00                                             $900.00
Zhou, Quinton
3243 Santa Susana Way
Union City, CA 94587                         21061    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Zhou, Ruixin
251 Wimbledon Ct
San Ramon, CA 94582                          11638     9/9/2020     24 Hour Fitness Worldwide, Inc.              $325.00                                                                              $325.00
ZHOU, SHUHANG
2515 CARTIER CT
FAIRFIELD, CA 94533                          15686    9/19/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
ZHOU, SHUHANG
2515 CARTIER CT
FAIRFIELD, CA 94533                          15841    9/20/2020     24 Hour Fitness Worldwide, Inc.              $305.00                                                                              $305.00
Zhou, Sophia
950 Ivy Glen Dr
San Jose, CA 95133                           13271    9/14/2020        24 Hour Fitness USA, Inc.                 $140.97                                                                              $140.97
Zhou, Xiaowei
24282 Bellerive Circle
Laguna Niguel, CA 92677                       7458     9/3/2020        24 Hour Fitness USA, Inc.                 $600.00                                                                              $600.00
Zhou, Xin
2064 Wedgewood Drive
Oceanside, CA 92056                           8469     9/4/2020     24 Hour Fitness Worldwide, Inc.              $450.00                                                                              $450.00
Zhou, Yin
125 Silva Ct
Martinez, CA 94553                            9505     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $59.98                                                                             $59.98
Zhou, Yuan
1903 Valentine Cir
La Verne, CA 91750                           18678    9/30/2020    24 Hour Fitness United States, Inc.           $429.99                                                                              $429.99




                                                                                       Page 1756 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 434 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zhou, Yuchun
150 Yuba Ct
San Bruno, CA 94066                          10679     9/8/2020     24 Hour Fitness Worldwide, Inc.              $100.00                                                                              $100.00
Zhou, Yuqiong
9406 Vista Falls Ct
Rosenberg, TX 77469                          20498    9/29/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Zhou, Zhenxing
7616 Wayans Way
Elk Grove, CA 95757                          11427    9/10/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00
Zhu, Elaine
2345 Mason St.
San Francisco, CA 94133                      15185    9/17/2020     24 Hour Fitness Worldwide, Inc.              $400.00                                                                              $400.00
Zhu, Grace
471 Desert Holly Street
Milpitas, CA 95035                            5400    8/31/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zhu, Hui Jiao
742 Grant Ave
San Lorenzo, CA 94580                        21954    10/1/2020     24 Hour Fitness Worldwide, Inc.              $200.00                                                                              $200.00
Zhu, Jimmy
3841 24th Street, Unit A
San Francisco, CA 94114                      13249    9/14/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zhu, Kathy
254 Barclay Avenue
Millbrae, CA 94030                            7715     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $75.18                                                                             $75.18
Zhu, Li
1820 Wintersong Ct
San Jose, CA 95131                           16052    9/17/2020    24 Hour Fitness United States, Inc.           $190.00                                                                              $190.00
Zhu, Likun
4755 S Bresse Paseo
Ontario, CA 91762                             7484     9/4/2020     24 Hour Fitness Worldwide, Inc.              $499.00                                                                              $499.00
Zhu, Niufeng
2564 Baton Rouge Dr
San Jose, CA 95133                            9847     9/7/2020     24 Hour Fitness Worldwide, Inc.              $197.00                                                                              $197.00
ZHU, QIU
933 CATALPA ROAD
ARCADIA, CA 91007                            12754    9/13/2020     24 Hour Fitness Worldwide, Inc.           $40,000.00                                                                           $40,000.00
Zhu, Tinghui
275 Battery St 23rd Floor
San Francisco, CA 94111                       4287    8/28/2020        24 Hour Fitness USA, Inc.                 $500.00                                                                              $500.00
Zhu, Wenyan
3583 NW 106th Pl
Portland, OR 97229                            4846    8/31/2020        24 Hour Fitness USA, Inc.                 $429.99                                                                              $429.99
Zhu, Xiaoqing
19270 Colima Rd Apt 10
Rowland Heigts, CA 91748                     19278    9/27/2020     24 Hour Fitness Worldwide, Inc.              $399.00                                                                              $399.00
Zhu, Xiaowei
6233 Guyson Ct.
Pleasanton, CA 94588                          9900     9/7/2020     24 Hour Fitness Worldwide, Inc.              $699.99                                                                              $699.99




                                                                                       Page 1757 of 1763
                                                      Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 435 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
              Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Zhu, Xiaowei
6233 Guyson Ct.
Pleasanton, CA 94588                       10654     9/7/2020     24 Hour Fitness Worldwide, Inc.              $690.00                                                                              $690.00
Zhu, Ying
39 Willow Ave
Millbrae, CA 94030                         15534    9/19/2020     24 Hour Fitness Worldwide, Inc.              $379.00                                                                              $379.00
Zhu, Ying
698 Bruce Drive
Paramus, NJ 07652                           5195     9/1/2020    24 Hour Fitness United States, Inc.           $160.00                                                                              $160.00
Zhu, Zheng
1545 Trimingham Dr
Pleasanton, CA 94566                        4466    8/28/2020    24 Hour Fitness United States, Inc.           $582.00                                                                              $582.00
Zhu, Zheng
1545 Trimingham Dr
Pleasanton, CA 94566                       18138    9/25/2020    24 Hour Fitness United States, Inc.           $582.00                                                                              $582.00
Zhuk, Natalya
4217 Gold Ridge Way
Antelope, CA 95843                         19075    9/27/2020     24 Hour Fitness Worldwide, Inc.              $180.00                                                                              $180.00
Zhukovskaya, Yelena
2372 East 2nd Street
Brooklyn, NY 11223                          9698     9/6/2020        24 Hour Fitness USA, Inc.                 $280.00                                                                              $280.00
Zhukovskiy, Yuriy
2372 East 2nd street
Brooklyn, NY 11223                          7829     9/6/2020        24 Hour Fitness USA, Inc.                 $220.00                                                                              $220.00
ZHUOGA, PUBU
3320 BELMONT AVE, APT#C
EL CERRITO, CA 94530                        9153     9/5/2020     24 Hour Fitness Worldwide, Inc.                 $96.98                                                                             $96.98
Ziauddin, Nabeel
2095 Mahuron Circle
San Jose, CA 95133                          5787    8/31/2020     24 Hour Fitness Worldwide, Inc.              $541.77                                                                              $541.77
Zibitt, Elon
91 Van Buren Ave
Teaneck, NJ 07666                          20124    9/30/2020     24 Hour Fitness Worldwide, Inc.                              $478.26                                                              $478.26
Ziegenbalg, Anja
396 Newcastle Dr
Redwood City, CA 94061                      8144     9/3/2020     24 Hour Fitness Worldwide, Inc.              $350.00                                                                              $350.00
Ziegler, Renee A
205 Tono Lane
Walnut Creek, CA 94597                     14740    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $86.73                                                                             $86.73
Ziehl, Loan Phan
15846 Allison Place
Lake Oswego, OR 97035                      18492    9/26/2020     24 Hour Fitness Worldwide, Inc.           $15,000.00                                                                           $15,000.00
ZIERMAN, TERRI
394 CHADWICK CIRCLE
HENDERSON, NV 89014                        10345    9/10/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Ziff, Oliver M
216 Clinton St.
Santa Cruz, CA 95062                       15756    9/20/2020     24 Hour Fitness Worldwide, Inc.              $300.00                                                                              $300.00




                                                                                     Page 1758 of 1763
                                                        Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 436 of 440


                                                                                          Claim Register
                                                                                       In re RS FIT NW LLC
                                                                                       Case No. 20-11568

                                                                                                         Current General                                  Current 503(b)(9) Current Admin
                                                                                                                         Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                          Claim Amount Claim Amount                                             Amount
                                                                                                             Amount                                           Amount           Amount
Zikratch, Hedy
5550 Montero Rd.
Riverside, CA 92509                          25008    10/5/2020    24 Hour Fitness United States, Inc.                                          $2,091.00                                           $2,091.00
Zilinskas, Carol
19900 W Indiana Avenue
Liberty lake, WA 99016                       19072    9/30/2020     24 Hour Fitness Worldwide, Inc.              $149.00                                                                              $149.00
Zillich, William R.
P.O Box 89183
San Diego, CA 92138                          19810    9/28/2020     24 Hour Fitness Worldwide, Inc.                 $50.00                                                                             $50.00
Zimmeman, Kimberly Rose
103 Mary Bell Avenue
Sunland , CA 91040                            6185    8/31/2020     24 Hour Fitness Worldwide, Inc.                 $49.00                                                                             $49.00
Zimmer, Laurence (Larry)
2512 Mimosa Street
Santa Rosa, CA 95405                          8536     9/4/2020     24 Hour Fitness Worldwide, Inc.                 $99.00                                                                             $99.00
Zimmerman , Deborah
8331 Varas Circle
Huntington Beach, CA 92646                    3944    8/28/2020     24 Hour Fitness Worldwide, Inc.                              $390.00                                                              $390.00
Zimmerman, Deborah
8331 Varas Circle
Huntington Beach, CA 92646                   16329    9/17/2020     24 Hour Fitness Worldwide, Inc.                              $390.00                                                              $390.00
Zimmerman, Deecie
2880 Maverick Street
Las Vegas, NV 89108                          14839    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $13.93                                                                             $13.93
Zimmerman, Gary
2701 Avenue J
Brooklyn, NY 11210-3754                      24877    10/8/2020     24 Hour Fitness Worldwide, Inc.              $555.00                                                                              $555.00
Zimmerman, Jeanine
34 Carlough Rd
Upper Saddle River, NJ 07458                 14959    9/16/2020        24 Hour Fitness USA, Inc.                 $194.15                                                                              $194.15
Zimmerman, Jeniffer
19327 Ballinger Way NE
Lake Forest Park, WA 98155                   18747    9/28/2020        24 Hour Fitness USA, Inc.                    $57.80                                                                             $57.80
Zimmerman, Robert D
2880 Maverick St
Las Vegas, NV 89108                          14760    9/15/2020     24 Hour Fitness Worldwide, Inc.                 $12.00                                                                             $12.00
Zingale, Daniel C.
500 N Street Unit 1605
Sacramento, CA 95814-4332                    24337    10/2/2020     24 Hour Fitness Worldwide, Inc.             $1,000.00                                                                           $1,000.00
Zink, Jane
2851 Palomino Circle
La Jolla, CA 92037                           16034    9/21/2020        24 Hour Fitness USA, Inc.                 $924.00                                                                              $924.00
Zintel, Ed
25102 Calle Playa
Unit H
Laguna Niguel, CA 92677                      10782     9/8/2020     24 Hour Fitness Worldwide, Inc.                  $0.00                                                                              $0.00
Zinter, Greg
21520 SE 37th St
Sammamish, WA 98075                          26469    11/16/2020       24 Hour Fitness USA, Inc.                 $307.99                                                                              $307.99


                                                                                       Page 1759 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 437 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zipursky, Jesse
123 Macedon Court
San Ramon, CA 94582                           23593    10/2/2020     24 Hour Fitness Worldwide, Inc.              $699.00                                                                              $699.00
Zitel, Victor S.
3013 Castle Road
Falls Church, VA 22044                        13670    9/14/2020     24 Hour Fitness Worldwide, Inc.              $121.98                                                                              $121.98
Zitola, Giuseppe
406 N Kenwood Unit D
Orange , CA 92869                             25095    10/6/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
Zitola, Giuseppe
406 N Kenwood
Unit D
Orange, CA 92869                              16606    9/23/2020     24 Hour Fitness Worldwide, Inc.              $199.95                                                                              $199.95
Zlobina, Kristina Y
2724 61st Street, ste 1-b
PMB 243
Galveston, TX 77551                            360     6/30/2020     24 Hour Fitness Worldwide, Inc.                 $92.58                                                                             $92.58
Zlomek, John
1430 La Plaza Drive
San Marcos, CA 92078                           150     6/29/2020        24 Hour Fitness USA, Inc.                $3,096.00                                                                           $3,096.00
Zlotnikov, Mark
1240 Avenue X Apt 3B
Brooklyn, NY 11235                             2789     8/2/2020    24 Hour Fitness United States, Inc.              $80.00                                                                             $80.00
Zokaie, Monely
12485 San Bruno Cove
San Diego, CA 92130                            116     6/29/2020        24 Hour Fitness USA, Inc.                                                                   $449.00                            $449.00
Zolezzi, David
1507 North St. Unit C
Austin, TX 78756                               2539     8/4/2020    24 Hour Fitness United States, Inc.           $225.00                                                                              $225.00
Zoller, Isaiah
1505 Monterey Dr
Antioch, CA 94509                              9629     9/7/2020     24 Hour Fitness Worldwide, Inc.           $10,000.00                                                                           $10,000.00
Zolliecoffer, James
5207 Sale Avenue
Woodland Hills, CA 91364                       7606     9/3/2020     24 Hour Fitness Worldwide, Inc.              $649.99                                                                              $649.99
Zone Aire Systems Inc.
140-18 Foch Blvd
Jamaica, NY 11436                              2983     8/6/2020     24 Hour Fitness Worldwide, Inc.          $115,091.53                                                                          $115,091.53
Zong, Norman
13123 136th Ct NE
Kirkland, WA 98034                            24807    10/5/2020     24 Hour Fitness Worldwide, Inc.                 $85.78                                                                             $85.78
Zook, Peter
6717 Sycamore Ave NW
Seattle, WA 98117                             21685    10/1/2020     24 Hour Fitness Worldwide, Inc.                             $1,250.74                                                           $1,250.74
Zoorbakhsh, Jina
4135 Misty RDG
San Diego, CA 92130                            4655    8/31/2020        24 Hour Fitness USA, Inc.                 $649.99                                                                              $649.99
Zorina, Anna
7402 Bay Pkwy Apt. E-3
Brooklyn, NY 11204                            20327    9/30/2020     24 Hour Fitness Worldwide, Inc.                 $39.90                                                                             $39.90

                                                                                        Page 1760 of 1763
                                                         Case 20-11568-KBO          Doc 72-3        Filed 04/19/21     Page 438 of 440


                                                                                           Claim Register
                                                                                        In re RS FIT NW LLC
                                                                                        Case No. 20-11568

                                                                                                          Current General                                  Current 503(b)(9) Current Admin
                                                                                                                          Current Priority Current Secured                                 Total Current Claim
                 Creditor Name and Address   Claim No. Claim Date                Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                           Claim Amount Claim Amount                                             Amount
                                                                                                              Amount                                           Amount           Amount
Zorio, Mui
3125 Moreland Court
Sacramento, CA 95864                          18777    9/26/2020     24 Hour Fitness Worldwide, Inc.                 $20.00                                                                             $20.00
Zou, Feng
1587 ALVISO ST
Santa Clara, CA 95050                         11153     9/9/2020     24 Hour Fitness Worldwide, Inc.              $950.00                                                                              $950.00
Zou, Hong
12436 Liberty Bridge Rd, #305B
Fairfax, VA 22033                             14796    9/16/2020     24 Hour Fitness Worldwide, Inc.              $270.83                                                                              $270.83
Zou, Jing
1773 Arbor Dr
San Jose, CA 95125                             9824     9/7/2020    24 Hour Fitness United States, Inc.           $400.00                                                                              $400.00
Zou, Jingwei
2021 Goshawk St.
San Diego, CA 92123                           25172    10/11/2020       24 Hour Fitness USA, Inc.                 $429.00                                                                              $429.00
Zou, Quan
14016 NE 63rd Ct
Redmond, WA 98052                             18305    9/26/2020        24 Hour Fitness USA, Inc.                 $350.00                                                                              $350.00
Zou, Xincen
680 Granite Ln
Fairfield, CA 94534                            9722     9/7/2020     24 Hour Fitness Worldwide, Inc.              $127.96                                                                              $127.96
ZOUBKOV, SERGE
14514 SE 27TH CIRCLE
VANCOUVER, WA 98683                           24914    10/9/2020     24 Hour Fitness Worldwide, Inc.              $429.00                                                                              $429.00
Zube, Janet
501 Pinecreek Court
Roseville, CA 95747                           21077    10/1/2020     24 Hour Fitness Worldwide, Inc.              $563.00                                                                              $563.00
Zuber, Tracy
10449 Crane Circle
Fountain Valley, CA 92708                     14508    9/16/2020     24 Hour Fitness Worldwide, Inc.                 $60.00                                                                             $60.00
Zubko, Yelena
5725 Ridgepoint Dr
Antelope, CA 95843                            10392     9/9/2020     24 Hour Fitness Worldwide, Inc.              $429.99                                                                              $429.99
Zueger, Misato
5697 S. Idaliast
Centennial, CO 80015                          24850    10/5/2020     24 Hour Fitness Worldwide, Inc.              $372.74                                                                              $372.74
Zukoff, Michelle
7410 Bluefield Dr.
Dallas, TX 75248                              22143    10/1/2020     24 Hour Fitness Worldwide, Inc.                 $94.55                                                                             $94.55
Zukovski, Lana
4929 Serrania Ave
Woodland Hills , CA 91364                      3826    8/28/2020        24 Hour Fitness USA, Inc.                 $240.00                                                                              $240.00
Zuleta Maya, Sebastian
1901 12th St. Apt. B
Santa Monica, CA 90404                        21204    10/1/2020     24 Hour Fitness Worldwide, Inc.              $924.00                                                                              $924.00
Zullo, Amy
119 La Rinconada Dr
Los Gatos, CA 95030                            8281     9/4/2020          24 San Francisco LLC                    $699.99                                                                              $699.99




                                                                                        Page 1761 of 1763
                                                        Case 20-11568-KBO        Doc 72-3         Filed 04/19/21     Page 439 of 440


                                                                                        Claim Register
                                                                                     In re RS FIT NW LLC
                                                                                     Case No. 20-11568

                                                                                                       Current General                                  Current 503(b)(9) Current Admin
                                                                                                                       Current Priority Current Secured                                 Total Current Claim
                Creditor Name and Address   Claim No. Claim Date              Debtor                   Unsecured Claim                                   Admin Priority      Priority
                                                                                                                        Claim Amount Claim Amount                                             Amount
                                                                                                           Amount                                           Amount           Amount
Zullo, Karen Lynne
5379 Waring Road
San Diego, CA 92120                           2329    7/29/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00
ZULUETA, ALYONNA
20657 LONDELIUS STREET
WINNETKA, CA 91306                           17495    9/23/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                             $240.00
ZULUETA, ANNA MARIE
20657 LONDELIUS STREET
WINNETKA, CA 91306                           17459    9/23/2020    24 Hour Fitness Worldwide, Inc.              $240.00                                                                             $240.00
Zuniga, Gladys
4180 Mission St. Apt 5
San Francisco, CA 94112-1537                 25029    10/6/2020         24 San Francisco LLC                                     $0.00                                                                $0.00
Zuniga, Noel F
16570 Desert Sands Rd.
Victorville, CA 92395                         4233    8/28/2020    24 Hour Fitness Worldwide, Inc.                 $39.98                                                                            $39.98
Zuniga-Angel, Sara
153 Laumer Ave
San Jose, CA 95127                            9205     9/6/2020    24 Hour Fitness Worldwide, Inc.              $700.00                                                                             $700.00
ZUO, FENGLING
170 E COLLEGE STREET
#5033
COVINA, CA 91723                              1670    7/14/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Zuo, Fengling
170 E College Street
#5033
Covina, CA 91723                             22965    10/1/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Zuo, Fengling
170 E College Street
Box 5033
Covina, CA 91723                              1766    7/16/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Zuo, Fengling
170 E. College Street
Box 50333
Covina, CA 91723                              1698    7/16/2020    24 Hour Fitness Worldwide, Inc.              $450.00                                                                             $450.00
Zuora, Inc.
101 Redwood Shores Parkway
Redwood City, CA 94065                        2735    8/11/2020       24 Hour Fitness USA, Inc.             $200,000.00                                      $100,000.00                        $300,000.00
Zuora, Inc.
Attn: An Nguyen
101 Redwood Shores Parkway
Redwood City, CA 94065                       26476    11/16/2020      24 Hour Fitness USA, Inc.            $1,000,000.00                                     $100,000.00                      $1,100,000.00
Zurheide, Tara
457 West 260th Street
Bronx, NY 10471                              13314    9/13/2020    24 Hour Fitness Worldwide, Inc.                  $0.00                                                                             $0.00
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                          2172     8/5/2020    24 Hour Fitness Worldwide, Inc.                  $1.00                                                                             $1.00
Zwickler, Jacob
1374 Kew Ave
Hewlett, NY 11557                              14     6/26/2020           24 New York LLC                     $1,080.00                                                                           $1,080.00

                                                                                     Page 1762 of 1763
                                                       Case 20-11568-KBO        Doc 72-3      Filed 04/19/21    Page 440 of 440


                                                                                      Claim Register
                                                                                   In re RS FIT NW LLC
                                                                                   Case No. 20-11568

                                                                                                    Current General                                  Current 503(b)(9) Current Admin
                                                                                                                    Current Priority Current Secured                                 Total Current Claim
               Creditor Name and Address   Claim No. Claim Date              Debtor                 Unsecured Claim                                   Admin Priority      Priority
                                                                                                                     Claim Amount Claim Amount                                             Amount
                                                                                                        Amount                                           Amount           Amount
Zygmunt-Mathews, Tanya
219 N. Monroe St.
Ridgewood, NJ 07450                         23900    10/2/2020    24 Hour Fitness Worldwide, Inc.           $699.00                                                                              $699.00




                                                                                    Page 1763 of 1763
